Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO
CREDIT AGREEMENT AND AMENDMENTS TO LOAN DOCUMENTS

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENTS TO LOAN DOCUMENTS (this
“Amendment”), dated as of April 19, 2013 and effective as of the Fourth
Amendment Effective Date (as hereinafter defined), is made and entered into by
and among ISLE OF CAPRI CASINOS, INC., a Delaware corporation (“Borrower”), the
other Loan Parties (as hereinafter defined), the Lenders party hereto, which
constitute all of the Lenders as of the Fourth Amendment Effective Date and
which include, for purposes of clarification, the Swing Line Lender, and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as one of the Lenders, Issuing
Bank, Swing Line Lender and as the agent to the Lenders (in such capacity, the
“Administrative Agent”).

 

WITNESSETH

 

A.                                    Borrower is a party to that certain Credit
Agreement dated as of July 26, 2007, as amended by the First Amendment to Credit
Agreement, dated as of February 17, 2010, the Second Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of March 25, 2011 (the
“Second Amendment”) and the Third Amendment to Credit Agreement, dated as of
November 21, 2012 (as further amended and in effect immediately before giving
effect to this Amendment, the “Existing Credit Agreement,” and as amended by
this Amendment and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Borrower, Administrative Agent, and the lenders party thereto from time to time.

 

B.                                    In connection with the Existing Credit
Agreement, (i) the Subsidiary Guarantors (together with Borrower, the “Loan
Parties”) have executed that certain Subsidiary Guaranty dated as of July 26,
2007, as amended by the Second Amendment, or a joinder or counterpart thereto
(as further amended and in effect immediately before giving effect to this
Amendment, the “Existing Subsidiary Guaranty,” and as amended by this Amendment
and as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Subsidiary Guaranty”) pursuant to which, among other
things, each Subsidiary Guarantor has guaranteed the obligations of Borrower
under the Existing Credit Agreement and any Lender Hedge Agreements (as defined
in the Existing Subsidiary Guaranty), and (ii) the Loan Parties have executed
that certain Security Agreement dated as of July 26, 2007, as amended by that
certain First Amendment to Security Agreement dated as of January 25, 2008, as
amended by the Second Amendment, or a joinder or counterpart thereto (as further
amended and in effect immediately before giving effect to this Amendment, the
“Existing Security Agreement,” and as amended by this Amendment and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) pursuant to which each Loan Party has granted in
favor of Administrative Agent a security interest in substantially all of the
personal property of such Loan Party to secure (x) in the case of Borrower, all
obligations and liabilities of every nature of Borrower now or hereafter
existing under or arising out of or in connection with the Credit

 

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents and any Lender Hedge Agreements (as
defined in the Existing Security Agreement) and (y) in the case of each other
Loan Party, all obligations and liabilities of every nature of such Loan Party
now or hereafter existing under or arising out of or in connection with the
Subsidiary Guaranty.

 

C.                                    Borrower has requested that the Lenders
agree to (i) amend the Existing Credit Agreement (including the Exhibits and
Schedules thereto) in the manner set forth in Section 2 herein, (ii) amend the
Existing Subsidiary Guaranty (including the Exhibits and Schedules thereto) in
the manner set forth in Section 3 herein and (iii) amend the Existing Security
Agreement (including the Exhibits and Schedules thereto) in the manner set forth
in Section 4 herein, in each case subject to, and in accordance with, the terms
and conditions set forth herein.

 

In particular, such amendments reflect, among other things and in each case as
further specified in Attachments 1, 2 and 3 hereto:

 

I.                                        the repayment in full of the Term
Loans under the Existing Credit Agreement;

 

II.                                   the continuation of the Revolving Loan
Commitments under the Existing Credit Agreement (in the aggregate principal
amount of $300,000,000);

 

III.                              an extension of the maturity date under the
Existing Credit Agreement to the date that is the fifth anniversary of the
Fourth Amendment Effective Date;

 

IV.                               the right of Borrower, subject to certain
terms and conditions, to obtain future commitments to increase the Revolving
Loan Commitments and/or incur one or more new series of Term Loans in a maximum
aggregate principal amount of $200,000,000;

 

V.                                    depending on the then effective
Consolidated Total Leverage Ratio, effective reductions in the interest rates
and unused commitment fees applicable to Revolving Loans as follows:

 

Consolidated Total Leverage Ratio

 

Interest Margin
for LIBOR Rate
Loans

 

Interest Margin
for Base Rate
Loans

 

Commitment
Fee

 

Less than 4.00 to 1.00

 

1.75

%

0.75

%

0.25

%

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

2.00

%

1.00

%

0.30

%

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

2.25

%

1.25

%

0.375

%

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

2.50

%

1.50

%

0.375

%

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.75

%

1.75

%

0.50

%

Greater than or equal to 6.00 to 1.00

 

3.00

%

2.00

%

0.50

%

 

2

--------------------------------------------------------------------------------


 

VI.                               amendments to each of the Maximum Consolidated
Total Leverage Ratio, Maximum Consolidated Senior Secured Leverage Ratio and
Minimum Interest Coverage Ratio financial covenants to, among other things,
reflect the refinancing of the Term Loans under the Existing Credit Agreement
and the provision of additional operating flexibility to the Loan Parties;

 

VII.                          clarifications regarding certain assets of the
Loan Parties that are excluded from the Collateral pledged by the Loan Parties
as security for the Obligations, including certain Leasehold properties at the
Vicksburg Gaming Facilities;

 

VIII.                     the inclusion of additional flexibility to repay
unsecured indebtedness and subordinated indebtedness prior the payment in full
of the Obligations;

 

IX.                               the expansion of certain investment rights of
the Loan Parties; and

 

X.                                    the inclusion of flexibility to dispose
of, or otherwise restructure holdings in, the Davenport Gaming Facilities.

 

D.                                    In connection with and as a condition to
the effectiveness of this Amendment, and only to reflect the effectiveness of
this Amendment, including the extension of the maturity date, (i) each Loan
Party that is party to a Mortgage as of the date hereof is entering into an
amendment to and confirmation of such Mortgage in substantially the form of
Exhibit A hereto (each such amendment to and confirmation of a Mortgage, a
“Mortgage Amendment”) and (ii) each Loan Party that is party to a Ship Mortgage
as of the date hereof is entering into an amendment to and confirmation of such
Ship Mortgage in substantially the form of Exhibit B hereto (each such amendment
to and confirmation of a Ship Mortgage, a “Ship Mortgage Amendment” and,
together with this Amendment, each Mortgage Amendment and each Ship Mortgage
Amendment, each an “Amendment Document” and, collectively, the “Amendment
Documents”)).

 

E.                                     The Lenders are willing to agree to enter
into this Amendment, subject to the conditions and on the terms set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, each Lender, Administrative Agent
and the Loan Parties agree as follows:

 

3

--------------------------------------------------------------------------------


 

1.                                      DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Existing Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall apply to this Amendment.

 

2.                                      AMENDMENTS TO EXISTING CREDIT
AGREEMENT.  With effect as of the Fourth Amendment Effective Date, the Existing
Credit Agreement (including each of the Exhibits and Schedules thereto) is
hereby amended to reflect, among other things, the amendments described above
and such other amendments as are agreed to by the parties hereto by giving
effect to each of the changes shown in the redlined version of the Credit
Agreement (including each of the Exhibits and Schedules thereto) attached hereto
as Attachment 1, as if each of such changes had been separately identified in
this Amendment.

 

3.                                      AMENDMENTS TO EXISTING SUBSIDIARY
GUARANTY. With effect as of the Fourth Amendment Effective Date concurrently
with the amendment of the Existing Credit Agreement pursuant to Section 2 above,
the Existing Subsidiary Guaranty (including the Exhibit thereto) is hereby
amended to reflect, among other things, the amendments described above and such
other amendments as are agreed to by the parties hereto by giving effect to each
of the changes shown in the redlined version of the Subsidiary Guaranty
(including the Exhibit thereto) attached hereto as Attachment 2, as if each of
such changes had been separately identified in this Amendment.

 

4.                                      AMENDMENTS TO EXISTING SECURITY
AGREEMENT.  With effect as of the Fourth Amendment Effective Date concurrently
with the amendment of the Existing Credit Agreement pursuant to Section 2 above,
the Existing Security Agreement (including each of the Exhibits and Schedules
thereto) is hereby amended to reflect, among other things, the amendments
described above and such other amendments as are agreed to by the parties hereto
by giving effect to each of the changes shown in the redlined version of the
Security Agreement (including each of the Exhibits and Schedules thereto)
attached hereto as Attachment 3, as if each of such changes had been separately
identified in this Amendment.

 

5.                                      REPRESENTATIONS AND WARRANTIES.  To
induce the Lenders to agree to this Amendment, Borrower and each of the other
Loan Parties represents to the Lenders and the Administrative Agent that as of
the date hereof and as of the Fourth Amendment Effective Date:

 

5.1                               Borrower and each of the other Loan Parties
has all power and authority to enter into, execute and deliver this Amendment
and each other Amendment Document to which it is a party and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, this Amendment and each other Amendment Document to which it is a party;

 

5.2                               the execution and delivery of this Amendment
and each other Amendment Document to which it is a party and the performance of
the obligations of Borrower and each of the other Loan Parties under or in
respect of this Amendment and each other Amendment Document to which it is a
party have been duly authorized by all necessary action on the part of Borrower
and each of the other Loan Parties;

 

5.3                               the execution and delivery of this Amendment
and each other Amendment Document to which it is a party and the performance of
the obligations of Borrower and each of

 

4

--------------------------------------------------------------------------------


 

the other Loan Parties under or in respect of this Amendment and each other
Amendment Document to which it is a party do not and will not conflict with or
violate (i) any provision of the articles or certificate of incorporation or
bylaws (or similar constituent documents) of Borrower or any other Loan Party,
(ii) any provision of any law or any governmental rule or regulation (other than
any violation of any such law, governmental rule or regulation, or Gaming Law,
in each case which could not reasonably be expected to result in a Material
Adverse Effect or cause any liability to any Lender), (iii) any order, judgment
or decree of any Governmental Authority or arbitrator binding on Borrower or any
other Loan Party (other than any violation of any such order, judgment or
decree, in each case which could not reasonably be expected to result in a
Material Adverse Effect or cause any liability to any Lender), or (iv) any
material indenture, material agreement or material instrument to which Borrower
or any other Loan Party is a party or by which Borrower or any other Loan Party,
or any property of any of them, is bound (other than any such conflict, breach
or default which could not reasonably be expected to result in a Material
Adverse Effect), and do not and will not require any consent or approval of any
Person that has not been obtained;

 

5.4                               Borrower and each of the other Loan Parties
has duly executed and delivered this Amendment and each other Amendment Document
to which it is a party, and this Amendment and each other Amendment Document
constitutes a legal, valid and binding obligation of Borrower (to the extent
party thereto) and each of the other Loan Parties (to the extent parties
thereto), enforceable against Borrower and each of the other Loan Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

5.5                               after giving effect to this Amendment and each
other Amendment Document, no event has occurred and is continuing or will result
from the execution and delivery of this Amendment or the other Amendment
Documents or the performance by Borrower and the other Loan Parties of their
obligations hereunder or thereunder that would constitute a Potential Event of
Default or an Event of Default; and

 

5.6                               each of the representations and warranties
made by Borrower and the other Loan Parties in or pursuant to the Loan
Documents, as amended hereby and by the other Amendment Documents, shall be true
and correct in all material respects on and as of the Fourth Amendment Effective
Date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, or which by
their context relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

 

6.                                      EFFECTIVENESS OF THIS AMENDMENT.  This
Amendment shall be effective only if and when: (a) the Administrative Agent
shall have received a copy of this Amendment, duly executed and delivered by
Borrower, the other Loan Parties and each of the Lenders party hereto, which
Lenders constitute all of the Lenders under the Existing Credit Agreement, (b)
the Term Loans under the Existing Credit Agreement shall have been repaid in
full (and each of the Lenders, by release of its signature pages hereto,
confirms its agreement to fund in accordance with Section 2.1A(ii) of the Credit
Agreement its Pro Rata Share of the Revolving Loans subject

 

5

--------------------------------------------------------------------------------


 

to the Notice of Borrowing previously delivered for a Funding Date as of the
date hereof), (c) the Lenders shall have entered into such Assignment Agreements
and otherwise consummated trades of the Revolving Loans such that, immediately
prior to the Fourth Amendment Effective Date, such Lenders and their respective
Revolving Loan Commitments are as set forth in Attachment 4 hereto (and each of
the Lenders, by release of its signature pages hereto, confirms its release of
its signature pages to such Assignment Agreements), and (d) each of the
conditions set forth in Section 4.1 of the Credit Agreement are satisfied (or
waived pursuant to Section 4.1 of the Credit Agreement), which conditions are
hereby incorporated by reference herein with the same effect as if each such
condition had been separately set forth in this Amendment (the first date on
which all of such conditions have been satisfied being the “Fourth Amendment
Effective Date”).

 

7.                                      ACKNOWLEDGMENTS.  By executing this
Amendment, each of the Loan Parties (a) consents to this Amendment and each
other Amendment Document and the performance by Borrower and each of the other
Loan Parties of their obligations hereunder and thereunder, (b) acknowledges
that notwithstanding the execution and delivery of this Amendment and the other
Amendment Documents, and except as expressly modified hereby or by the other
Amendment Documents, the obligations of each of the Loan Parties under the
Subsidiary Guaranty, the Security Agreement and each of the other Loan Documents
to which such Loan Party is a party, are not impaired or affected and each of
the Subsidiary Guaranty, the Security Agreement and each such other Loan
Document continues in full force and effect, (c) affirms and ratifies, to the
extent it is a party thereto, the Subsidiary Guaranty, the Security Agreement
and each other Loan Document with respect to all of the Obligations as expanded
or amended hereby or by the other Amendment Documents and (d) reaffirms the
security interests, Liens, mortgages and conveyances it has granted to or made
in favor of or for the benefit of Administrative Agent under the Collateral
Documents and confirms that such security interests, Liens, mortgages and
conveyances continue to secure the obligations recited to be secured by the
applicable Collateral Documents, after giving effect to this Amendment and the
other Amendment Documents.

 

8.                                      NO NOVATION.  The amendment of the
Existing Credit Agreement, the Existing Subsidiary Guaranty and the Existing
Security Agreement as contemplated hereby shall not be construed to (and is not
intended to) discharge or release the Borrower or any other Loan Party from any
obligations owed to the Lenders or the Administrative Agent under the Existing
Credit Agreement or any other Loan Documents, which shall remain owing under the
Credit Agreement and the other Loan Documents.  In furtherance of the foregoing,
this Amendment shall not extinguish the Obligations outstanding under the
Existing Credit Agreement or any other Loan Documents.  The provisions of
Sections 2.7, 3.6, 10.2 and 10.3 of the Credit Agreement will be effective as to
all matters arising out of or in any way related to facts or events existing or
occurring prior to the Fourth Amendment Effective Date.

 

9.                                      MISCELLANEOUS.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  This Amendment
may be executed in one or more duplicate counterparts and, subject to the other
terms and conditions of this Amendment, when signed by all of the parties listed
below shall constitute a

 

6

--------------------------------------------------------------------------------


 

single binding agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or electronic mail shall be as effective as
delivery of a manually signed counterpart of this Amendment.  Except as amended
hereby, all of the provisions of the Credit Agreement, the Subsidiary Guaranty,
the Security Agreement and the other Loan Documents shall remain in full force
and effect except that each reference to the “Credit Agreement”, the “Subsidiary
Guaranty”, the “Security Agreement” or words of like import in any Loan
Document, shall mean and be a reference to the Credit Agreement, Subsidiary
Guaranty or Security Agreement, as applicable, as amended hereby.  This
Amendment shall be deemed a “Loan Document” as defined in the Credit Agreement. 
Sections 10.17 and 10.18 of the Credit Agreement shall apply to this Amendment
and all past and future amendments to the Credit Agreement and other Loan
Documents as if expressly set forth herein or therein.  Witnesseth and other
recital statements and Section headings herein are included for convenience of
reference only and the amendments as made effective by this Amendment shall be
solely as specified by Attachments 1, 2 and 3 hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

ISLE OF CAPRI CASINOS, INC,

 

a Delaware corporation

 

 

 

 

IOC- CARUTHERSVILLE, LLC

By:

/s/ Dale R. Black

 

IOC - BOONVILLE, INC.

Name:

Dale R. Black

 

IOC DAVENPORT, INC.

Title:

Chief Financial Officer, Treasurer

 

IOC - KANSAS CITY, INC.

 

and Assistant Secretary

 

IOC - LULA, INC.

 

 

 

IOC - NATCHEZ, INC.

 

 

 

IOC BLACK HAWK COUNTY, INC.

 

 

 

IOC HOLDINGS, L.L.C.

 

 

 

ISLE OF CAPRI BETTENDORF, L.C.

 

 

 

ISLE OF CAPRI MARQUETTE, INC.

 

 

 

PPI, INC.

 

 

 

ST. CHARLES GAMING COMPANY, INC.

 

 

 

BLACK HAWK HOLDINGS, L.L.C.

 

 

 

CCSC/BLACKHAWK, INC.

 

 

 

IOC — CAPE GIRARDEAU LLC

 

 

 

IC HOLDINGS COLORADO, INC.

 

 

 

IOC BLACK HAWK DISTRIBUTION COMPANY, LLC

 

 

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

 

 

IOC-VICKSBURG, INC.

 

 

 

IOC-VICKSBURG, L.L.C. IOC — PA, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

 

Name:

Dale R. Black

 

 

 

Title:

Chief Financial Officer, Treasurer

 

 

 

 

and Assistant Secretary

 

 

 

 

 

 

 

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By: IOC-VICKSBURG, INC., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

 

Name:

Dale R. Black

 

 

 

Title:

Chief Financial Officer, Treasurer

 

 

 

 

and Assistant Secretary

 

8

--------------------------------------------------------------------------------


 

WELLS FARGO, NATIONAL
ASSOCIATION, as Administrative Agent,
Swing Line Lender, Issuing Bank and Lender

 

 

 

 

 

 

 

 

By:

/s/ Peitty Chou

 

 

 

Name:

Peitty Chou

 

 

 

Title:

Director

 

 

 

 

9

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender

 

 

 

 

 

 

 

 

By:

/s/ John D. Toronto

 

 

 

Name:

John D. Toronto

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

 

Name:

Michael Spaight

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

Notice Address:           Eleven Madison Avenue

New York, New York 10010

 

10

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Lender

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

11

--------------------------------------------------------------------------------


 

U.S. BANK N.A., as Lender

 

 

 

 

 

 

By:

/s/ Kyle E. Orrock

 

 

Name:

Kyle E. Orrock

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Notice Address:

2300 W. Sahara Ave.

 

 

 

Suite 600

 

 

 

Las Vegas, NV 89102

 

 

 

12

--------------------------------------------------------------------------------


 

CAPITAL ONE N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Kacy Kent

 

 

Name:

Kacy Kent

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

13

--------------------------------------------------------------------------------


 

ONEWEST BANK, FSB, Lender

 

 

 

 

 

 

By:

/s/ John Farrace

 

 

Name:

John Farrace

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

2450 BROADWAY AVE

 

 

STE 400

 

 

SANTA MONICA, CA 90404

 

 

 

14

--------------------------------------------------------------------------------


 

MUTUAL OF OMAHA BANK, as Lender

 

 

 

 

 

 

By:

/s/ Ashari Perera

 

 

Name:

Ashari Perera

 

 

Title:

Vice President

 

 

 

 

Notice Address:

 

8945 W. Russell Rd.
Suite 300
Las Vegas, NV 89148

 

15

--------------------------------------------------------------------------------


 

 

EXHIBIT A

TO FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FORM OF AMENDMENT AND CONFIRMATION OF MORTGAGE

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
Latham & Watkins LLP
600 West Broadway, Suite 1800
San Diego, CA 92101
Attention:  Jenna Woods

 

Title of Document:

AMENDMENT TO AND CONFIRMATION OF FEE AND LEASEHOLD DEED OF TRUST, SECURITY
AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING (COLORADO)

 

 

Date of Document:

April 19, 2013

 

 

Grantor:

ISLE OF CAPRI BLACK HAWK, L.L.C., a Colorado limited liability company, whose
address is c/o Isle of Capri Casinos, Inc., 600 Emerson Road, Suite 300, St.
Louis, MO 63141, Attn: Edmund J. Quatmann, Jr.

 

 

Beneficiary:

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent,
whose address is 1700 Lincoln Street, 3rd Floor, Denver, CO 80203-4500, MAC
C7300-033, Attn.: Doc Team 4

 

 

Trustee:

THE PUBLIC TRUSTEE OF THE COUNTY OF GILPIN, COLORADO

 

 

 

Location:

Casino and Lower Parking Lot

 

Municipality:

Black Hawk

 

County:

Gilpin

 

State:

Colorado

 

 

Legal Description:

See Exhibits A and B attached hereto

 

 

Reference No. 136444

 

 

--------------------------------------------------------------------------------


 

AMENDMENT TO AND CONFIRMATION OF
FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT
OF RENTS AND LEASES AND FIXTURE FILING (COLORADO)

 

This AMENDMENT TO AND CONFIRMATION OF FEE AND LEASEHOLD DEED OF TRUST, SECURITY
AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING, dated as of April
19, 2013 (this “Amendment”), is entered into by and between ISLE OF CAPRI BLACK
HAWK, L.L.C., a Colorado limited liability company (“Grantor”), whose address is
c/o Isle of Capri Casinos, Inc., 600 Emerson Road, Suite 300, St. Louis,
Missouri 63141, Attention: Mr. Edmund J. Quatmann, Jr. and delivered, to THE
PUBLIC TRUSTEE OF THE COUNTY OF GILPIN, COLORADO (“Trustee”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent (in such
capacity, “Administrative Agent”), for and representative of the financial
institutions who are party from time to time to the Credit Agreement (hereafter
defined) (such financial institutions, together with their respective successors
and assigns, are collectively referred to as the “Lenders”) and the Hedge
Providers (Administrative Agent, together with its successors and assigns, in
such capacity, “Beneficiary”), having an address at 333 S. Grand Avenue, Suite
1200, Los Angeles, CA 90071, Attention: Donald Schubert.

 

Recitals

 

A.                                    Pursuant to that certain Credit Agreement
dated as of July 26, 2007, (as amended by the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment (each, as defined below)
and as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Isle of Capri
Casinos, Inc., a Delaware corporation (“Borrower”), CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, “Original
Administrative Agent”) and the Lenders, the Lenders agreed to make certain loans
and issue certain letters of credit as more specifically set forth therein.

 

B.                                    In order to induce the Lenders to enter
into the Credit Agreement, Grantor and certain other subsidiaries of Borrower
(collectively, the “Subsidiary Guarantors”) executed and delivered a Subsidiary
Guaranty dated as of July 26, 2007 (as amended by the Second Amendment and the
Fourth Amendment (each, as defined below) and as the same may hereafter be
amended, restated, supplemented or otherwise modified from time, to time, the
“Subsidiary Guaranty”) in favor of Original Administrative Agent for the benefit
of the Lenders and any Hedge Providers, pursuant to which Subsidiary Guarantors
guaranteed the prompt payment and performance when due of all of the obligations
of Borrower under the Credit Agreement and the other Loan Documents.

 

C.                                    In connection with the Subsidiary
Guaranty, Grantor executed that certain Fee and Leasehold Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as
of May 6, 2008 and as recorded on May 20, 2008 in the Official Records of Gilpin
County, Colorado, as ID No. 136444 to Trustee for the benefit of Original
Administrative Agent for and representative of the Lenders and Hedge Providers
(as confirmed by the First Confirmation and the Second Confirmation and as
assigned to the Administrative Agent (each, as defined below), the “Existing
Deed of Trust,” and as amended and confirmed hereby and as

 

2

--------------------------------------------------------------------------------


 

hereafter amended, restated, supplemented or otherwise modified from time to
time, the “Deed of Trust”), as security for Grantor’s obligation under the
Subsidiary Guaranty.

 

D.                                    Borrower and the Subsidiary Guarantors
(including, without limitation, Grantor), together with Original Administrative
Agent and Lenders entered into that certain First Amendment to Credit Agreement,
dated as of February 17, 2010 (the “First Amendment”) to, among other things,
increase the interest rate and amend various definitions and financial covenants
under the Credit Agreement.  In connection with the First Amendment, Grantor
executed that certain Confirmation of Fee and Leasehold Deed of Trust, Security
Agreement, Assignment of Rents and Leases and Fixture Filing (Colorado), dated
as of February 17, 2010 and recorded on February 26, 2010 in the Official
Records of Gilpin County, Colorado, as ID No. 141036 to Trustee for the benefit
of Original Administrative Agent for and representative of the Lenders and Hedge
Providers (the “First Confirmation”).

 

E.                                     Immediately prior to the effectiveness of
the Second Amendment (as defined below), pursuant to that certain Successor
Agent Agreement, dated as of March 25, 2011, among Original Administrative
Agent, Wells Fargo, Borrower and Requisite Lenders, Original Administrative
Agent resigned as the “Administrative Agent” under the Credit Agreement and the
other Loan Documents, and Wells Fargo was appointed by Requisite Lenders as the
“Administrative Agent” under the Credit Agreement and the other Loan Documents. 
In connection with such resignation by Original Administrative Agent as the
“Administrative Agent” under the Credit Agreement and other Loan Documents, and
such appointment by Requisite Lenders of Wells Fargo as the “Administrative
Agent” under the Credit Agreement and other Loan Documents, pursuant to Section
10.11(b) of the Existing Deed of Trust, Original Administrative Agent executed
in favor of Wells Fargo that certain Assignment of Interest in Fee and Leasehold
Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing, dated as of March 23, 2011 and recorded on March 28, 2011 in the
Official Records of Gilpin County, Colorado, as ID No. 143772.

 

F.                                      Borrower and the Subsidiary Guarantors
(including, without limitation, Grantor), together with Beneficiary and Lenders,
entered into that certain Second Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of March 25, 2011 (the “Second Amendment”) to, among
other things, extend the maturity date of the Loans, change the interest rate
applicable to the Loans and amend various definitions and financial covenants
under the Credit Agreement.  In connection with the Second Amendment, Grantor
executed that certain Confirmation of Fee and Leasehold Deed of Trust, Security
Agreement, Assignment of Rents and Leases and Fixture Filing (Colorado), dated
as of March 25, 2011 and recorded on March 28, 2011 in the Official Records of
Gilpin County, Colorado, as ID No. 143774 to Trustee for the benefit of
Administrative Agent for and representative of the Lenders and Hedge Providers
(the “Second Confirmation”).

 

G.                                    Borrower and the Subsidiary Guarantors
(including, without limitation, Grantor), together with Beneficiary and Lenders,
entered into that certain Third Amendment to Credit Agreement, dated as of
November 21, 2012 (the “Third Amendment”) to, among other things, amend various
definitions and financial covenants under the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

H.                                   Borrower and the Subsidiary Guarantors
(including, without limitation, Grantor), together with Beneficiary and Lenders,
entered into that certain Fourth Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of April 19, 2013 (the “Fourth Amendment”) to, among
other things, extend the maturity date of the Loans, change the interest rate
applicable to the Loans and amend various definitions and financial covenants
under the Credit Agreement.

 

I.                                        In accordance with the terms and
conditions of the Credit Agreement and in order to facilitate the issuance of
certain endorsements to the title policy with respect to the Deed of Trust,
Grantor and Beneficiary hereby agree to amend the Existing Deed of Trust and
confirm that the Deed of Trust incorporates the terms of the Fourth Amendment.

 

Agreement

 

1.                                      Definitions.  Unless otherwise defined
in this Amendment, the capitalized terms used in this Amendment (including in
the Recitals hereto) shall have the meanings assigned to them in the Deed of
Trust or, if not defined in the Deed of Trust, in the Credit Agreement.

 

2.                                      Amendments to Existing Deed of Trust. 
Section 1.1(a) of the Existing Deed of Trust is hereby amended and restated in
its entirety to read as follows:

 

“(a) “Indebtedness”:  (1) All indebtedness of Borrower to Beneficiary, the
Lenders and any Hedge Providers, the full and prompt payment of which has been
guaranteed by Grantor pursuant to the Subsidiary Guaranty, including the sum of
all (i) principal, interest and other amounts evidenced or secured by the Loan
Documents, (ii) principal, interest, and other amounts which may hereafter be
owed or owing by Borrower to Beneficiary or any of the Lenders under or in
connection with the Loan Documents, whether evidenced by a promissory note or
other instrument which, by its terms, is secured hereby, and (iii) early
termination amounts and other amount which may hereafter be owed or owing by
Borrower to any Hedge Provider under any Lender Hedge Agreement and (2) all
other indebtedness, obligations and liabilities now or hereafter existing of any
kind of Grantor to Beneficiary or any of the Lenders under documents which
recite that they are intended to be secured by this Deed of Trust.  The Credit
Agreement contains a revolving credit facility which permits Borrower to borrow
certain principal amounts, repay all or a portion of such principal amounts, and
reborrow the amounts previously paid to the Lenders, all upon satisfaction of
certain conditions stated in the Credit Agreement. This Deed of Trust secures
all of Grantor’s obligations with respect to advances and re-advances under the
revolving credit feature of the Credit Agreement. The final maturity date of the
Indebtedness is April 19, 2018.”

 

3.                                      Confirmation.  Grantor hereby confirms
that the Deed of Trust secures all of the obligations under the Credit Agreement
and the other Loan Documents, as amended by the Fourth Amendment, and all
obligations under the Lender Hedge Agreements.  The Deed of Trust remains in
full force and effect.  The Deed of Trust shall continue to create a valid and
subsisting lien and security interest against the property described on Exhibit
A and Exhibit B.  It is the intent of Grantor that all security previously
granted to Trustee pursuant to the Deed of Trust and Loan Documents continues to
exist despite the Fourth Amendment being executed.

 

4

--------------------------------------------------------------------------------


 

4.                                      Effectiveness.  This Amendment shall
become effective as of the date first set forth above when Grantor and
Beneficiary shall have duly and validly executed and delivered to the other
party an original of this Amendment.

 

5.                                      Entire Agreement.  The Deed of Trust and
the other Loan Documents represent the final agreement between the parties with
respect to the subject matter thereof and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.

 

6.                                      Further Assurances.  Grantor hereby
agrees to execute and deliver such other instruments, and take such other
actions, as may be reasonably requested in furtherance of the transactions
contemplated by this Amendment.

 

7.                                      General.  This Amendment is governed by
and shall be construed, interpreted and governed in accordance with Section 10.9
of the Deed of Trust.  This Amendment may be signed in counterparts, each of
which shall be an original, and all of which when assembled together shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile shall be as effective as delivery of a
manually executed counterpart of this Amendment.  Nothing herein shall be
construed as a novation, remission or compromise of the Indebtedness secured by
the Deed of Trust and other Loan Documents.

 

8.                                      No Affect on Priority.  Nothing herein
shall be construed as affecting the priority of the Deed of Trust and other Loan
Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

ISLE OF CAPRI BLACK HAWK, L.L.C.,
a Colorado limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[IOC CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STATE OF CALIFORNIA

§

 

§

COUNTY OF

§

 

 

On              , 20   , before me,                               , Notary
Public, personally appeared
                                                   who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument, the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

Notary Public

 

 

(SEAL)

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[IOC CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this          day of                 , 2013, before me appeared
                             , to me personally known, who, being by me duly
sworn did say that he/she is the                    of                  , a
               , and that the seal affixed to the foregoing instrument is the
corporate seal of said corporation and that said instrument was signed on behalf
of said corporation by authority of its board of directors, and said
                              acknowledged said instrument to be the free act
and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year last above written.

 

 

[SEAL]

 

 

 

My Commission expires:

Notary Public in and for said County and State

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[IOC CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF FEE ESTATE

 

Parcel A:

 

Those portions of: Lots 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
20 and 21, Block 51; Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,
17 and 18, Block 52; The Mary Ann Kelly Tract; The A. H. Whitford Tract; The
Stevens Lode Black Hawk City Title; the John Bruhl Tracts; the Wabash Lode
Mining Claim, U. S. Mineral Survey No. 42; and the Running Lode Mining Claim, U.
S. Mineral Survey No. 592, in Section 7, Township 3 South, Range 72 West of the
6th P.M., City of Black Hawk, County of Gilpin, State of Colorado, more
particularly described as follows:

 

Beginning at a point on the Southerly Right-of-Way of Main Street and the
Northwesterly Corner of Lot 5, Block 51 of the City of Black Hawk, from whence
Triangulation Station No. 7 bears N 73°29’55” W a File distance of 6105.74 feet
and from whence Triangulation Station No. 9 bears N 73°06’08” W a distance of
4250.25 feet and from whence the South Quarter Corner of said Section 7 bears S
46°15’20” W a distance of 1622.07 feet; Thence departing from said Right-of-Way
N 56°05’15” E a distance of 21.21 feet along amended Right-of-Way; Thence
continuing along said amended Right-of-Way S 78°54145” E a distance of 713.45
feet to a point on the Northerly line of Block 52, said City of Black Hawk and
also the Southerly Right-of-Way of Main Street as per ADG Engineering Survey
current in October 1995, N 83°38’00” E a distance of 41.60 feet; Thence,
departing from said Right-of-Way S 06°22’00” E a distance of 0.18 feet; Thence N
83°38’00” E along the Northerly line of said Block 52 a distance of 88.31 feet;
Thence, continuing along said Northerly line S 82°55’00” E a distance of 291.38
feet; Thence, continuing along said Northerly line S 72°00’00” E a distance of
264.50 feet to the Northeasterly corner of Lot 18, said Block 52; Thence, S
18°00’00” W a distance of 100.00 feet to the Southeasterly corner of said Lot
18; Thence, N 72°00’00” W a distance of 254.94 feet along the Southerly line of
said Block 52; Thence, N 82°55’00” W a distance of 270.03 feet continuing along
said Southerly line; ‘Thence, S 83°38’00” W a distance of 33.06 feet to the
intersection of the Southerly line of Lot 4, said Block 52 and Line 4-1 of the
Stevens Lode; Thence, departing from said Southerly line and along Line 4-1 of
said Stevens Lode S 73°45’00” W a distance of 143.20 feet to Corner No.3 of the
Running Lode, U.S. Mineral Survey No. 592; Thence S 14°25’00” E a distance of
150.10 feet to Corner No.4 of said Running Lode; Thence along Line 4-1 of said
Running Lode S 73°45’00” W a distance of 228.64 feet; Thence, N 78°52’00” W a
distance of 326.18 feet to said Line 4-1 of said Stevens Lode; Thence along said
Line 4-1 S 73°45’00” W a distance of 400.00 feet to Corner No.1 of said Stevens
Lode and to intersect with Line 4-1 of the Wabash Lode, U.S. Mineral Survey No.
42; Thence N 18°06’46” E along Line 4-1 of said Wabash Lode a distance of 328.65
feet; Thence, N 68°28’58” W a distance of 85.12 feet; Thence, N 30°32’16” E a
distance of 130.71 feet to a point on the Southerly Line of said Block 51;
Thence S 62°03’00” E along said Southerly line a distance of 69.21 feet; Thence,
S 78°52’00” E a distance of 41.23 feet to the Southwesterly corner of Lot 5,
said Block 51; Thence, N 11°08’00” E a distance of 99.99 feet to the Point of
Beginning.

 

Excepting therefrom any portion lying within the boundaries of the lands
conveyed by Deeds recorded: January 4, 1999, in Book 659, Page 255; September
27, 2000, in Book 703, Page 177; and September 27, 2000, in Book 703, Page 180,
And Except that portion conveyed to the City of Black Hawk by Deed recorded
January 21, 2004, Reception No. 120540, County of Gilpin, State of Colorado

 

Parcel B:

 

The Easterly half of Lot 2, and all of Lots 3 and 4, Block 51, City of Black
Hawk, including any portion in conflict with the Wabash Lode Mining Claim, U.S.
Survey No. 42,

 

--------------------------------------------------------------------------------


 

Except that portion conveyed to City of Black Hawk by Boundary Agreement
recorded January 8, 1996, in Book 592 at Page 421, and except any mine of Gold,
Silver, Cinnabar or Copper or to any valid mining claim or possession held under
existing laws, as shown in Patent to the City of Black Hawk, recorded in Book 56
at Page 555 and in Book 62 at Page 456,

 

And Excepting therefrom any portion lying within the boundaries of the lands
conveyed by Deeds recorded: January 4, 1999, in Book 659, Page 255; September
27, 2000, in Book 703, Page 177; and September 27, 2000, in Book 703, Page 180,

 

And Except that portion conveyed to the City of Black Hawk by Deed recorded
January 21, 2004, Reception No. 120540 County of Gilpin, State of Colorado.

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[IOC CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF LEASEHOLD ESTATE

 

Parcel C:

 

A Leasehold Estate created by: Lease and Agreement - Spring 1995 (Lower Lots)
recorded November 9, 1995, in Book 590, Page 86; Addendum to Lease and Agreement
- Spring 1995 (Lower Lots) recorded April 12, 1996, in Book 597, Page 311;
Assignment and Assumption of Leases recorded January 2, 2002, in Book 743, Page
15; Second Addendum to Lease and Agreement - Spring 1995 (Lower Lots) recorded
April 23, 2003, Reception No. 116876; Assignment and Assumption of Lease
recorded April 23, 2003, at Reception No. 116879; Third Addendum to Lease and
Agreement - Spring 1995 (Lower Lots) recorded April 23, 2003, at Reception No.
116880; and Fourth Addendum to Lease and Agreement - Spring 1995 (Lower Lots)
recorded January 16, 2004, Reception No. 120499, in and to:

 

Lot 1, Block 1, Isle of Capri Hotel & Garage Expansion Final Plat,

 

Except any mine of Gold, Silver, Cinnabar or Copper or to any valid mining claim
or possession held File under existing laws, as shown in Patent to the City of
Black Hawk, recorded in Book 56 at Page 555 and in Book 62 at Page 456, County
of Gilpin, State of Colorado.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FORM OF AMENDMENT AND CONFIRMATION OF SHIP MORTGAGE

 

 

THIRD AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE

ON THE WHOLE OF THE

 

TREBLE CLEF

(OFFICIAL NUMBER 1000320)

 

 

IOC DAVENPORT, INC.

101 W. River Drive

Davenport, Iowa  52801

 

OWNER AND MORTGAGOR

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

in its capacity as Administrative Agent under that certain

Credit Agreement dated as of July 26, 2007, as amended

 

1700 Lincoln Street, 3rd Floor

Denver, CO  80203-4500

MAC C7300-033

Attn.:  Doc Team 4

 

MORTGAGEE

 

 

Dated:  as of April 19, 2013

 

 

Discharge Amount:  $300,000,000 Together

With Interest, Expenses, Costs,

Obligations under Hedge Agreements and

Performance of Mortgage Covenants

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE

 

THIS THIRD AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE (this “Amendment”) is
dated as of the 19th of April, 2013 (the “Effective Date”) by and between
(i) IOC DAVENPORT, INC., an Iowa corporation, whose address is 101 W. River
Drive, Davenport, Iowa  52801 (hereinafter called “Mortgagor”), and (ii) WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its capacity as
Administrative Agent for and representative of (in such capacity, together with
its successors and assigns, “Mortgagee”) the financial institutions who are
party from time to time to the Credit Agreement (hereafter defined) (such
financial institutions, together with their respective successors and assigns,
are collectively referred to as the “Lenders”) and the Hedge Providers (as
defined in the Mortgage (as hereinafter defined)), whose mailing address is 333
S. Grand Avenue, Los Angeles, California  90071.

 

RECITALS:

 

A.                                    Mortgagor is the sole owner (100%) of the
whole of the TREBLE CLEF, Official Number 1000320 (the “Vessel”), a vessel
documented in the name of Mortgagor under the laws and flag of the United States
of America, as more fully described in the Amended Mortgage (as hereinafter
defined).

 

B.                                    Mortgagor executed and delivered to Credit
Suisse AG, Cayman Islands Branch (“Credit Suisse”) as administrative agent for
and representative of the Lenders and the Hedge Providers (“Original Mortgagee”)
that certain First Preferred Ship Mortgage dated as of July 26, 2007, filed on
July 31, 2007 at 4:30 p.m. in the official records of the National Vessel
Documentation Center of the United States Coast Guard in Falling Waters, West
Virginia (the “NVDC”), at Batch No. 598867; Document ID 7549086 (the “Original
Mortgage”), which Original Mortgage was amended by First Amendment to First
Preferred Ship Mortgage dated as of February 17, 2010, filed on February 23,
2010 at 1:41 p.m. at the NVDC at Batch No. 731708, Document ID 11635532 (the
“First Amendment”), which was further amended by the Second Amendment to First
Preferred Ship Mortgage dated as of March 25, 2011, filed on March 25, 2011 at
1:35 p.m. at the NVDC at Batch No. 793135, Document ID 13345134 (the “Second
Amendment”, together with the Original Mortgage and the First Amendment, the
“Amended Mortgage”, and the Amended Mortgage, as amended by this Amendment, and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Mortgage”), pursuant to which Mortgagor conveyed to
Original Mortgagee all of Mortgagor’s estate, right, title and interest in and
to the whole of the Vessel, to secure, among other things, payment and
performance by Mortgagor of the Secured Obligations.

 

C.                                    Pursuant to that certain Credit Agreement
dated as of July 26, 2007 (the “Original Credit Agreement”), by and among Isle
of Capri Casinos, Inc., a Delaware corporation, as borrower (including its
successors and assigns, the “Borrower”), the Lenders and Original Mortgagee, the
Lenders agreed to make to or for the account of Borrower, from time to time and
subject to the terms and conditions set forth therein, certain loans and issue
certain letters of credit as more specifically set forth therein.  A copy of
such Original Credit Agreement, without exhibits or schedules, was attached to
the Original Mortgage.

 

--------------------------------------------------------------------------------


 

D.                                    Pursuant to that certain Subsidiary
Guaranty dated as of July 26, 2007 or a joinder or counterpart thereto (the
“Original Subsidiary Guaranty”, as amended by the Second Amendment to Credit
Agreement and the Fourth Amendment to Credit Agreement, each as hereinafter
defined, and as it may be further amended, restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guaranty”), by Mortgagor and certain
other subsidiaries of Borrower in favor of Original Mortgagee for the benefit of
the Lenders and any Hedge Providers, the Subsidiary Guarantors guaranteed the
prompt payment and performance when due of all of the obligations of Borrower
under the Original Credit Agreement and the other “Loan Documents” (as such term
was defined in the Original Credit Agreement) to which they were a party and the
obligations of Borrower under the Hedge Agreements, including, without
limitation, the obligation of Borrower to make payments thereunder in the event
of early termination thereof.  A copy of the Original Subsidiary Guaranty is
attached hereto as Exhibit “A” and incorporated herein by reference.

 

E.                                     Borrower and the Subsidiary Guarantors
(including, without limitation, Mortgagor), together with Original Mortgagee and
the Lenders, entered into that certain First Amendment to Credit Agreement,
dated as of February 17, 2010 (the “First Amendment to Credit Agreement”), a
copy of such First Amendment to Credit Agreement, without exhibits or schedules,
was attached to the First Amendment.

 

F.                                      Immediately prior to the effectiveness
of the Second Amendment to Credit Agreement (as hereinafter defined), pursuant
to that certain Successor Agent Agreement, dated as of March 25, 2011, among
Credit Suisse, Wells Fargo, Borrower and Requisite Lenders, Credit Suisse
resigned as the “Administrative Agent” under the Credit Agreement and the other
Loan Documents, and Wells Fargo was appointed by Requisite Lenders as the
“Administrative Agent” under the Credit Agreement and the other Loan Documents,
including the Subsidiary Guaranty.  In connection with such resignation by
Credit Suisse as the “Administrative Agent” under the Credit Agreement and other
Loan Documents, and such appointment by Requisite Lenders of Wells Fargo as the
“Administrative Agent” under the Credit Agreement and other Loan Documents,
Original Mortgagee executed in favor of Mortgagee that certain Assignment of
First Preferred Ship Mortgage, dated as of March 25, 2011 and filed on March 25,
2011 at 1:35 p.m. at the NVDC at Batch No. 793135, Document ID 13345123.

 

G.                                    Borrower and the Subsidiary Guarantors
(including, without limitation, Mortgagor), together with Mortgagee and the
Lenders entered into that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011 (the “Second Amendment
to Credit Agreement”), a copy of such Second Amendment to Credit Agreement,
without exhibits or schedules, was attached to the Second Amendment.

 

H.                                   Borrower and the Subsidiary Guarantors
(including, without limitation, Mortgagor), together with Mortgagee and the
Lenders entered into that certain Third Amendment to Credit Agreement, dated as
of November 21, 2012 (the “Third Amendment to Credit Agreement”, and together
with the Original Credit Agreement, the First Amendment to Credit Agreement and
the Second Amendment to Credit Agreement, the “Amended Credit Agreement”).

 

2

--------------------------------------------------------------------------------


 

I.                                        Borrower and the Subsidiary Guarantors
(including, without limitation, Mortgagor), together with Mortgagee and certain
Lenders entered into that certain Fourth Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of April 19, 2013 (the “Fourth Amendment
to Credit Agreement”); the Amended Credit Agreement, as amended by the Fourth
Amendment to Credit Agreement, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
being attached hereto, without attachments, exhibits or schedules (except for
Attachment 1 to the Fourth Amendment to Credit Agreement (Redlined Credit
Agreement), Attachment 2 to the Fourth Amendment to Credit Agreement (Redlined
Subsidiary Guaranty) and Exhibits IV, V and VI thereto (Forms of Term Note,
Revolving Note and Swing Line Note, respectively)), as Exhibit “B” and
incorporated herein by reference.

 

J.                                        The Fourth Amendment to Credit
Agreement, among other things, decreases the maximum amount that may be
outstanding at any one time, extends the maturity date of the Loans, changes the
interest rate applicable to the Loans and amends various definitions and
financial covenants under the Credit Agreement.

 

K.                                   The Secured Obligations (including, without
limitation, as amended by the Fourth Amendment to Credit Agreement) are to be
secured by, among other things, all of Mortgagor’s estate, right, title and
interest in and to the Vessel.

 

L.                                     Mortgagor is entering into this Amendment
in order to induce the Lenders, and other parties thereto, to enter into the
Fourth Amendment to Credit Agreement, and will receive substantial benefit from
the execution, delivery and performance of the obligations thereof.

 

M.                                 By the execution and recording of this
Amendment, Mortgagor and Mortgagee desire to give notice (i)  of the execution
and delivery of the Fourth Amendment to Credit Agreement (which among other
things effectuates the modifications as set forth in Recital J above) and
(ii) to confirm that the Mortgage remains in full force and effect, except as
expressly modified by this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and pursuant to the Recitals, Mortgagor, and
Mortgagee hereby agree and give notice as follows:

 

Section 1.                                           Amendment.  The Amended
Mortgage is hereby amended as follows:

 

(a)                                 Defined Terms.

 

(i)                                     Each capitalized term used but not
otherwise defined or redefined herein (including, without limitation, by
reference to another document) shall have the meaning assigned to such term in
the Amended Mortgage, the Fourth Amendment to Credit Agreement or in the Credit
Agreement.  In addition to and notwithstanding the foregoing, for purposes of
clarification, all capitalized terms used

 

3

--------------------------------------------------------------------------------


 

in the Amended Mortgage which are defined in the Mortgage by reference to the
meaning of such terms ascribed in the “Credit Agreement” shall mean reference to
the “Credit Agreement” as defined in Section 1(a)(ii) of this Amendment.

 

(ii)                                  Whenever referred to in the Amended
Mortgage, the definitions of the following terms shall be amended to have the
meaning ascribed to such term below:

 

“Amended Credit Agreement” shall have the meaning ascribed to such term in
Recital H to the Third Amendment.

 

“Amended Mortgage” shall have the meaning ascribed to such term in Recital B to
the Third Amendment.

 

“Credit Agreement” shall have the meaning ascribed to such term in Recital I to
the Third Amendment; which term shall also include and refer to any refinancing
or replacement of the Credit Agreement (whether under a bank facility,
securities offering, or otherwise) or one or more successor or replacement
facilities whether or not with a different group of agents or lenders (whether
under a bank facility, securities offering or otherwise) and whether or not with
different obligors (upon Mortgagor’s acknowledgment of the termination of the
predecessor Credit Agreement).

 

“First Amendment” shall have the meaning ascribed to such term in Recital B to
the Third Amendment.

 

“Fourth Amendment to Credit Agreement” shall have the meaning ascribed to such
term in Recital I to the Third Amendment.

 

“Mortgage” shall have the meaning ascribed to such term in Recital B to the
Third Amendment.

 

“Mortgagee” means Wells Fargo Bank, National Association, as successor
administrative agent for and representative of the financial institutions who
are a party from time to time to the Credit Agreement and the Hedge Providers
(as defined in the Mortgage).

 

“Original Mortgagee” means Credit Suisse AG, Cayman Islands Branch (formerly
known as “Credit Suisse, Cayman Islands Branch”), as administrative agent for
and representative of the financial institutions who are a party from time to
time to the Amended Credit Agreement and the Hedge Providers (as defined in the
Mortgage).

 

“Second Amendment” shall have the meaning ascribed to such term in Recital B to
the Third Amendment.

 

4

--------------------------------------------------------------------------------


 

“Third Amendment” means the Third Amendment to First Preferred Ship Mortgage
between Mortgagor and Mortgagee dated as of April 19, 2013.

 

(b)                                 Recitals.  The “RECITALS” set forth in this
Amendment constitute supplements and amendments to the “WHEREAS” provisions set
forth in the Amended Mortgage and shall control in the event of conflict with
said “WHEREAS” provisions therein.

 

(c)                                  Concerning the Amended Mortgage.  Section 2
of Article IV of the Original Mortgage, Section 3(c) of the First Amendment and
Section 3(c) of the Second Amendment are hereby amended by changing the amounts
stated therein from “Eight Hundred Million Dollars ($800,000,000)” to “Three
Hundred Million Dollars ($300,000,000)”.

 

Section 2.                                           Confirmation, Restatement,
Further Granting and Ratification.  Mortgagor, to induce Mortgagee, and the
other parties thereto, to consummate the transactions contemplated by the Fourth
Amendment to Credit Agreement, and to secure the payment of the Secured
Obligations, hereby confirms, ratifies, agrees, restates and reaffirms (i) the
grant, bargain and conveyance of the Vessel to Mortgagee in accordance with the
terms of the Mortgage, (ii) the assurance that the Amended Mortgage, as amended
by this Amendment, secures the Secured Obligations (including, without
limitation, as amended by the Fourth Amendment to Credit Agreement), and
(iii) the representations, warranties, covenants and agreements of Mortgagor set
forth in Article I of the Original Mortgage as if the same were made as of the
Effective Date.  Nothing contained in this Amendment shall be construed as (a) a
novation of the Secured Obligations or (b) a release or waiver of all or any
portion of the grant or conveyance to Mortgagee of the Vessel; provided,
however, that if it is deemed that the Secured Obligations have been novated,
then the Mortgage shall secure the Secured Obligations, as novated.  As modified
by this Amendment, the Amended Mortgage shall continue in full force and effect
and shall continue to be a valid and subsisting lien against the Vessel.  This
Amendment relates only to the specific matters covered herein and shall not
constitute a consent to or waiver or modification of any other provision, term
or condition of the Amended Mortgage.  Nothing in this Amendment is intended to
waive any rights or remedies of Mortgagee under the Mortgage, or any defaults of
Mortgagor under the Mortgage.  As acknowledged by its signature below, Mortgagee
agrees to the terms, covenants, provisions and agreements of this Amendment.

 

Section 3.                                           Miscellaneous.

 

(a)                                 Incorporation into Agreement.  The
“RECITALS” of this Amendment are incorporated in and are made a part of this
Amendment.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Effect of Agreement.

 

(i)                                     If it is determined that any person or
entity except Mortgagee has a lien, encumbrance, or claim of any type with
priority over any term of this Amendment, the original terms of the Amended
Mortgage shall be severable from this Amendment and shall be separately
enforceable from the terms thereof (as modified hereby) in accordance with their
original terms, and Mortgagee shall maintain all legal or equitable priorities
that existed before the Effective Date.  Any legal or equitable priorities of
Mortgagee over any party that existed before the Effective Date shall remain in
effect after the Effective Date.

 

(ii)                                  This Amendment shall be filed at the
United States Coast Guard, National Documentation Center, in Falling Waters,
West Virginia.  This Amendment shall be a part of the Amended Mortgage as fully
as if the same were incorporated therein, and the Amended Mortgage, as so
amended, is in all respects continued and shall continue in full force and
effect and shall secure the observance and performance of each of the covenants,
conditions, stipulations, promises and agreements set forth herein and therein
on the part of Mortgagor to be observed and performed.

 

(c)                                  Compliance with Law.  In order to comply
with the requirements of Chapter 313 of Title 46 of the United States Code, the
parties to this Amendment hereby declare as follows:  (i) the total amount of
the obligations that is or may be secured by the Mortgage is $300,000,000, the
maximum amount that may be outstanding at any one time; plus interest, expenses
and costs as provided in the Mortgage, in Mortgagor’s Subsidiary Guaranty and in
the other Collateral Documents, all obligations under Hedge Agreements, and the
performance of the Mortgage covenants; (ii) the addresses of Mortgagor and
Mortgagee are as shown in the preamble to this Amendment; and (iii) the interest
of Mortgagor in the Vessel is the entire 100% interest and the interest
mortgaged by the Mortgage is Mortgagor’s entire 100% interest in the Vessel.

 

(d)                                 Governing Law.  THIS AMENDMENT SHALL BE
CONSTRUED, INTERPRETED AND GOVERNED IN ACCORDANCE WITH ARTICLE IV(13) OF THE
MORTGAGE.

 

(e)                                  Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of Mortgagor
and Mortgagee as of the day and year set forth below, to be effective as of the
Effective Date.

 

 

IOC DAVENPORT, INC.,

 

an Iowa corporation,

 

as Mortgagor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

(THIRD AMENDMENT TO SHIP MORTGAGE SIGNATURE PAGE)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF

 

COUNTY OF

 

BE IT KNOWN, that on                    , 2013, personally appeared before me,
Notary Public, duly commissioned and qualified and the undersigned authority for
the said state and county, and within my jurisdiction,
                                                                                            
(“Appearer”), who, being duly sworn, did depose, acknowledge and say:

 

That Appearer is                                                  of IOC
DAVENPORT, INC., the corporation described in and which executed the foregoing
Third Amendment to First Preferred Ship Mortgage; that by order and authority of
the Board of Directors of said corporation Appearer signed his/her name thereto
and acknowledged to me that he/she executed said Third Amendment to First
Preferred Ship Mortgage as such officer of said corporation; and that the same
is the free and voluntary act and deed of said corporation, and of
himself/herself as such officer thereof, for the uses and purposes therein
expressed, after first having been duly authorized by said corporation so to do.

 

IN WITNESS WHEREOF, Appearer has signed this Acknowledgement in the presence of
the two undersigned witnesses and me, Notary, on the day and in the month and
year first above written.

 

WITNESSES:

 

 

Name:

 

 

 

 

 

Name:

 

 

 

 

 

 

Name:

 

 

[Signature page continues on the following page.]

 

(THIRD AMENDMENT TO SHIP MORTGAGE SIGNATURE PAGE)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ORIGINAL SUBSIDIARY GUARANTY

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

(together with Attachment 3 to the Second Amendment to Credit Agreement (Form of
Amended and Restated Credit Agreement) and Exhibits IV, V and VI thereto (Forms
of Term Note, Revolving Note and Swing Line Note, respectively))

 

--------------------------------------------------------------------------------


 

Attachment 1

 

REDLINED CREDIT AGREEMENT

 

[See attached]

 

16

--------------------------------------------------------------------------------


 

Attachment 21

 

$800,000,000300,000,000

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

DATED AS OF MARCH 25, 2011

 

AMONG

 

ISLE OF CAPRI CASINOS, INC.,
as Borrower,

 

THE LENDERS LISTED HEREIN,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swing Line Lender,

 

and

 

WELLS FARGO SECURITIES, LLC,

CREDIT SUISSE SECURITIES (USA) LLC

 

and

 

DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

and

 

DEUTSCHE BANK SECURITIES INC.
as Syndication Agents

 

and

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

and

 

U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agentsas Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

21

1.1.

Certain Defined Terms.

21

1.2.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

3842

1.3.

Other Definitional Provisions and Rules of Construction.

3942

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

4043

2.1.

Commitments; Making of Loans; the Register; Notes.

4043

2.2.

Interest on the Loans.

5154

2.3.

Fees.

5659

2.4.

Repayments, Prepayments and Reductions in Loans and Revolving Loan Commitments;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty.

5760

2.5.

Use of Proceeds.

6669

2.6.

Special Provisions Governing LIBOR Loans.

6669

2.7.

Increased Costs; Taxes; Capital Adequacy.

6872

2.8.

Obligation of Lenders and Issuing Banks to Mitigate; Replacement of Lender.

7378

2.9.

Defaulting Lenders.

80

SECTION 3.

LETTERS OF CREDIT

7582

3.1.

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

7582

3.2.

Letter of Credit Fees.

7785

3.3.

Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

7785

3.4.

Obligations Absolute.

8088

3.5.

Indemnification; Nature of Issuing Banks’ Duties.

8189

3.6.

Increased Costs Relating to Letters of Credit.

90

SECTION 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

8391

4.1.

Conditions to Term Loans, Revolving Loans and Swing Line Loans 83Fourth
Amendment Effective Date.

91

4.2.

Conditions to All Loans.

9098

4.3.

Conditions to Letters of Credit.

9199

SECTION 5.

BORROWER’S REPRESENTATIONS AND WARRANTIES

9199

5.1.

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

9299

5.2.

Authorization of Borrowing, etc.

93100

5.3.

Financial Condition.

94102

5.4.

No Material Adverse Change; No Restricted Junior Payments.

95103

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.5.

Title to Properties; Liens; Real Property.

95103

5.6.

Litigation; Adverse Facts.

96104

5.7.

Payment of Taxes.

96105

5.8.

Performance of Agreements; Materially Adverse Agreements; Material Contracts.

97105

5.9.

Governmental Regulation.

97105

5.10.

Securities Activities.

97106

5.11.

Employee Benefit Plans.

98106

5.12.

Certain Fees.

98106

5.13.

Environmental Protection.

98107

5.14.

Employee Matters.

99108

5.15.

Solvency.

100108

5.16.

Matters Relating to Collateral.

100108

5.17.

Disclosure.

101110

5.18.

Mortgage Taxes.

102110

5.19.

Foreign Assets Control Regulations.

102110

5.20.

Credit Support for Lender Hedge Agreements.

111

SECTION 6.

BORROWER’S AFFIRMATIVE COVENANTS

102111

6.1.

Financial Statements and Other Reports.

102111

6.2.

Corporate Existence, Etc.

108117

6.3.

Payment of Taxes and Claims; Tax Consolidation.

109117

6.4.

Maintenance of Properties; Insurance.

109117

6.5.

Inspection Rights.

111119

6.6.

Compliance with Laws, Etc.; Maintenance of Gaming and Liquor Licenses.

112120

6.7.

Environmental Review and Investigation, Disclosure, Etc.; Borrower’s Actions
Regarding Hazardous Materials Activities, Environmental Claims and Violations of
Environmental Laws.

112120

6.8.

Execution of Subsidiary Guaranty and Personal Property Collateral Documents by
Certain Subsidiaries and Future Subsidiaries.

115123

6.9.

Conforming Leasehold Interests; Matters Relating to Additional Real Property
Collateral; Additional Ship Mortgages.

115124

6.10.

Deposit Accounts, Securities Accounts and Cash Management Systems.

116125

6.11.

Interest Rate Protection

117

6.12.

Intentionally Omitted

118

6.13.

Ratings

118

6.14.

Specified Unrestricted Subsidiaries

118

6.156.11.

Post-Closing Matters.

118126

SECTION 7.

BORROWER’S NEGATIVE COVENANTS

118126

7.1.

Indebtedness.

119126

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.2.

Liens and Related Matters.

121129

7.3.

Investments.

123131

7.4.

Contingent Obligations.

125133

7.5.

Restricted Junior Payments.

126134

7.6.

Financial Covenants.

127135

7.7.

Restriction on Fundamental Changes; Asset Sales and Permitted Acquisitions.

128136

7.8.

Consolidated Capital Expenditures.

129138

7.9.

Fiscal Year.

131139

7.10.

Sales and Lease-Backs.

131139

7.11.

Sale or Discount of Receivables.

132140

7.12.

Transactions with Shareholders and Affiliates.

132140

7.13.

Disposal of Subsidiary Stock.

132140

7.14.

Conduct of Business.

132140

7.15.

Amendments of Documents Relating to Subordinated Indebtedness; Designation of
“Designated Senior Indebtedness”.

133140

SECTION 8.

EVENTS OF DEFAULT

133141

8.1.

Failure to Make Payments When Due.

133141

8.2.

Default in Other Agreements.

133141

8.3.

Breach of Certain Covenants.

134142

8.4.

Breach of Warranty.

134142

8.5.

Other Defaults Under Loan Documents.

134142

8.6.

Involuntary Bankruptcy; Appointment of Receiver, etc.

134142

8.7.

Voluntary Bankruptcy; Appointment of Receiver, Etc.

135143

8.8.

Judgments and Attachments.

135143

8.9.

Dissolution.

135143

8.10.

Employee Benefit Plans.

135143

8.11.

Change of Control.

136144

8.12.

Invalidity of Subsidiary Guaranty; Failure of Security; Repudiation of
Obligations.

136144

8.13.

Loss of Gaming Licenses.

136144

SECTION 9.

ADMINISTRATIVE AGENT

136145

9.1.

Appointment.

137145

9.2.

Powers and Duties; General Immunity.

138146

9.3.

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness.

140148

9.4.

Right to Indemnity.

140149

9.5.

Successor Administrative Agent and Swing Line Lender.

141149

9.6.

Collateral Documents and Guaranties.

141150

9.7.

Joint Lead Arrangers and, Joint Bookrunners 142, Syndication Agents and
Documentation Agents.

151

9.8.

Administrative Agent May File Proofs of Claim.

142151

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.9.

Withholding Tax.

143152

9.10.

Performance of Conditions.

152

SECTION 10.

MISCELLANEOUS

143152

10.1.

Assignments and Participations in Loans and Letters of Credit.

143152

10.2.

Expenses.

147157

10.3.

Indemnity; Waiver.

148158

10.4.

Set-Off; Security Interest in Accounts.

149159

10.5.

Ratable Sharing.

150159

10.6.

Amendments and Waivers.

150160

10.7.

Independence of Covenants.

153163

10.8.

Notices;: Effectiveness of Signatures.

153163

10.9.

Survival of Representations, Warranties and Agreements.

154164

10.10.

Failure or Indulgence Not Waiver; Remedies Cumulative.

154165

10.11.

Marshalling; Payments Set Aside.

154165

10.12.

Severability.

154165

10.13.

Obligations Several; Independent Nature of Lenders’ Rights.

155165

10.14.

Headings.

155166

10.15.

Applicable Law.

155166

10.16.

Successors and Assigns.

155166

10.17.

Consent to Jurisdiction and Service of Process.

155166

10.18.

Waiver of Jury Trial.

156167

10.19.

Confidentiality.

157167

10.20.

Joint Bookrunners and Joint Lead Arrangers 158Intentionally Omitted.

168

10.21.

Counterparts; Effectiveness.

158168

10.22.

Gaming Laws.

158169

10.23.

USA Patriot Act.

158169

10.24.

Release of Security Interest or Guaranty.

159169

10.25.

Construction of Agreement; Nature of Relationship.

159170

10.26.

Designated Senior Indebtedness.

159170

10.27.

No Third Parties Benefited.

170

10.28.

Further Assurances

170

10.29.

Integration

171

10.30.

Wells Fargo in Multiple Capacities.

171

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I                                                                   FORM OF
NOTICE OF BORROWING

 

II                                                              FORM OF NOTICE
OF CONVERSION/CONTINUATION

 

III                                                         FORM OF NOTICE OF
ISSUANCE OF LETTER OF CREDIT

 

IV                                                          FORM OF TERM NOTE

 

V                                                               FORM OF
REVOLVING NOTE

 

VI                                                          FORM OF SWING LINE
NOTE

 

VII                                                     FORM OF COMPLIANCE
CERTIFICATE

 

VIII                                                FORM OF OPINION OF COUNSEL
TO LOAN PARTIES

 

IX                                                          FORM OF ASSIGNMENT
AGREEMENT

 

X                                                               FORM OF SOLVENCY
CERTIFICATE

 

XI                                                          FORM OF SUBSIDIARY
GUARANTY

 

XII                                                     FORM OF SECURITY
AGREEMENT

 

XIII                                                FORM OF MORTGAGE

 

XIV-A                                    FORM OF DEPOSIT ACCOUNT CONTROL
AGREEMENT

 

XIV-B                                    FORM OF SECURITIES ACCOUNT CONTROL
AGREEMENT

 

XV-A                                         FORM OF INSTRUMENT OF JOINDER

 

XV-B                                         FORM OF NOTICE TO LENDERS

 

XV-C                                         FORM OF OFFICER’S CERTIFICATE

 

XVI                                                 FORM OF ENVIRONMENTAL
INDEMNITY AGREEMENT

 

XVII                                            FORM OF CERTIFICATE RE
NON-DOMESTIC BANK STATUS

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1(a)                                        EXISTING LETTER OF CREDIT

 

1.1(cb)                                  RESTATEMENTFOURTH AMENDMENT EFFECTIVE
DATE COMMITMENTS

 

4.1F                                               INTENTIONALLY OMITTED

 

4.1H                                             RESTATEMENTFOURTH AMENDMENT
EFFECTIVE DATE MORTGAGED PROPERTIES

 

4.1M                                           SHIP MORTGAGES

 

5.1                                                       CORPORATE AND CAPITAL
STRUCTURE, MANAGEMENT, AND RESTRICTED AND UNRESTRICTED SUBSIDIARIES OF BORROWER

 

5.2C                                              GOVERNMENTAL CONSENTS

 

5.5                                                       REAL PROPERTY

 

5.8                                                       MATERIAL CONTRACTS

 

5.11                                                CERTAIN EMPLOYEE BENEFIT
PLANS

 

5.14                                                COLLECTIVE BARGAINING
AGREEMENTS

 

6.10                                                DEPOSIT AND SECURITIES
ACCOUNTS

 

6.156.11                        POST CLOSING MATTERS

 

7.1                                                       CERTAIN EXISTING
INDEBTEDNESS AND CAPITAL LEASES

 

7.2                                                       CERTAIN EXISTING LIENS

 

7.3                                                       CERTAIN EXISTING
INVESTMENTS

 

7.4                                                       CERTAIN EXISTING
CONTINGENT OBLIGATIONS

 

vi

--------------------------------------------------------------------------------


 

ISLE OF CAPRI CASINOS, INC.

 

$800,000,000300,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of March 25, 2011 and
entered into by and among ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(the “Borrower”), THE FINANCIAL INSTITUTIONS PARTY FROM TIME TO TIME HERETO as
lenders (each individually referred to herein as a “Lender” and collectively as
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as swing
line lender (in such capacity, the “Swing Line Lender”), Wells Fargo, as
successor to Credit Suisse AG, Cayman Islands Branch, as agent for the Lenders
(in such capacity, the “Administrative Agent”) and as an issuing lender with
respect to Letters of Credit (in such capacity, the “Issuing Bank”), and WELLS
FARGO SECURITIES, LLC, CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK
SECURITIES INC., as joint lead arrangers (in such capacity, the “Joint Lead
Arrangers”) and as joint bookrunners (in such capacity, the “Joint
Bookrunners”). CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK SECURITIES
INC. have been given the title of syndication agents in connection with this
Agreement. COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, and U.S. BANK,
NATIONAL ASSOCIATION havehas been given the title of co-documentation
agentsdocumentation agent in connection with this Agreement.

 

R E C I T A L S

 

WHEREAS, Borrower is party to that certain Credit Agreement, dated as of July
26, 2007, by and among Borrower, the lenders party thereto and the agents party
thereto, as amended by the First Amendment to Credit Agreement, dated as of
February 17, 2010, as amended by the Second Amendment to Credit Agreement and
Amendment to Loan Documents, dated as of March 25, 2011, as amended by the Third
Amendment to Credit Agreement, dated as of November 21, 2012, by and among
Borrower and, the other partiesLoan Parties party thereto, the lenders party
thereto and the agents party thereto, and as further amended, restated,
supplemented or modified immediately prior to the RestatementFourth Amendment
Effective Date (as defined below) (the “Existing Credit Agreement”); and

 

WHEREAS, Borrower and the other parties to the SecondFourth Amendment (as
defined below) wish to amend and restate the Existing Credit Agreement as set
forth herein in accordance with the terms and conditions of the SecondFourth
Amendment.; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, effective upon the RestatementFourth Amendment
Effective Date, Borrower, Lenders and Administrative Agent amend and restate the
Existing Credit Agreement as follows::to incorporate the changes thereto
reflected herein.

 

--------------------------------------------------------------------------------


 

Section 1.                                          DEFINITIONS

 

1.1.                            Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Act” has the meaning assigned to that term in subsection 10.23.

 

“Additional Mortgage” means any Mortgage delivered with respect to an Additional
Mortgaged Property.

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9B.

 

“Adjusted LIBOR” means, for any Interest Rate Determination Date with respect to
an Interest Period for a LIBOR Loan, the rate per annum obtained by dividing (x)
the rate of interest equal to (a) the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period by reference to the British
Bankers’ Association London Interbank Offered Rate for deposits in Dollars (as
set forth by the Bloomberg Information Service or any successor thereto or any
other service selected by Administrative Agent which has been admitted by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) at or about 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period, or (b) if such a rate is not
ascertainable pursuant to clause (a) above, the interest rate per annum
determined by Administrative Agent to be the average of the rates per annum at
which Dollar deposits in immediately available funds are offered to Wells Fargo
in the interbank LIBOR market in London, England at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period for
delivery on the first day of such Interest Period, and for a period
approximately equal to such Interest Period, by (y) a percentage equal to 100%
minus the stated maximum rate (expressed as a percentage) of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that, for any Term Loan, the amount computed under
clause (a) above shall not be less than 1.25% per annum.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means any successor Administrative Agent appointed
pursuant to subsection 9.5A and, to the extent applicable to the Administrative
Agent prior to March 25, 2011, Credit Suisse AG, Cayman Islands Branch, as
predecessor in interest to Wells Fargo.

 

“Administrative Agent’s Office” means (i) the office of Administrative Agent
located at 333 S. Grand Avenue, 12th Floor, Los Angeles, CA 90071, or (ii) such
other office of Administrative Agent as may from time to time hereafter be
designated as such in a written notice delivered by Administrative Agent to
Borrower and each Lender.

 

2

--------------------------------------------------------------------------------


 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agreement” means this Amended and Restatedthe Credit Agreement, dated as of
July 26, 2007, as amended by the First Amendment to Credit Agreement, dated as
of February 17, 2010, as amended by the Second Amendment to Credit Agreement and
Amendment to Loan Documents, dated as of March 25, 2011., as amended by the
Third Amendment to Credit Agreement, dated as of November 21, 2012, as amended
by the Fourth Amendment to Credit Agreement and Amendment to Loan Documents,
dated as of April 19, 2013, by and among Borrower, the other Loan Parties party
thereto, the lenders party thereto and the agents party thereto.

 

“Applicable Base Rate Margin” means, as at any date of determination, (i) with
respect to any Term Loan that is a Base Rate Loan, 2.50%a rate per annum set
forth in the Instrument of Joinder applicable to such Series of Term Loans and
(ii) with respect to any Revolving Loan that is a Base Rate Loan, a percentage
per annum as set forth below opposite the applicable Consolidated Total Leverage
Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable Base Rate Margin

 

 

 

less than 4.754.00:1.00

 

1.750.75%

 

 

 

greater than or equal to 4.00:1.00 but less than 4.50:1.00

 

1.00%

 

 

 

greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

1.25%

 

 

 

greater than or equal to 4.755.00:1.00 but less than 5.50:1.00

 

2.001.50%

 

 

 

greater than or equal to 5.50:1.00 but less than 6.256.00:1.00

 

2.251.75%

 

 

 

greater than or equal to 6.256.00:1.00

 

2.502.00%;

 

3

--------------------------------------------------------------------------------


 

provided, that until the first Margin Reset Date after the RestatementFourth
Amendment Effective Date, the Consolidated Total Leverage Ratio shall be deemed
to be equal to 6.25:1.00 for purposes of calculating the Applicable Base Rate
Margin shall equal 1.75% per annum.

 

“Applicable LIBOR Margin” means, as at any date of determination, (i) with
respect to any Term Loan that is a LIBOR Loan, 3.50%a rate per annum set forth
in the Instrument of Joinder applicable to such Series of Term Loans and (ii)
with respect to any Revolving Loan that is a LIBOR Loan, a percentage per annum
as set forth below opposite the applicable Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable LIBOR Margin

 

 

 

less than 4.754.00:1.00

 

2.751.75%

 

 

 

greater than or equal to 4.00:1.00 but less than 4.50:1.00

 

2.00%

 

 

 

greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

2.25%

 

 

 

greater than or equal to 4.755.00:1.00 but less than 5.50:1.00

 

3.002.50%

 

 

 

greater than or equal to 5.50:1.00 but less than 6.256.00:1.00

 

3.252.75%

 

 

 

greater than or equal to 6.256.00:1.00

 

3.503.00%;

 

Provided, that until the first Margin Reset Date after the RestatementFourth
Amendment Effective Date, the Consolidated Total Leverage Ratio shall be deemed
to be equal to 6.25:1.00 for purposes of calculating the Applicable LIBOR Margin
shall equal 2.75% per annum.

 

“Applicable Margin” means, as the context may require, either the Applicable
Base Rate Margin or the Applicable LIBOR Margin, or both.

 

“Approved Fund” means any fund that invests (in whole or in part) in commercial
loans or any other fund that is managed or advised by a Lender, the same
investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

 

“Asset Sale” means the sale (in any single transaction or related series of
transactions) by Borrower or any of its Restricted Subsidiaries to any Person
other than Borrower or any of its Restricted Subsidiaries of (i) any of the
Capital Stock of any of Borrower’s Subsidiaries, (ii) substantially all of the
assets of any division or line of business of Borrower or any of its
Subsidiaries, or (iii) any other assets (whether tangible or intangible) of
Borrower or

 

4

--------------------------------------------------------------------------------


 

any of its Subsidiaries (other than (a) gaming equipment sold in the ordinary
course of business to the extent the proceeds of such sale are promptly
reinvested in other gaming equipment, and (b) any such other assets to the
extent that the aggregate value of such assets sold in any single transaction or
related series of transactions is equal to $4,000,000 or less, with the
aggregate value of all assets sold pursuant to this clause (b) not to exceed
$10,000,000 in any Fiscal Year).

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit IX annexed hereto or any other form approved by Administrative
Agent.  To the extent approved by Administrative Agent, an Assignment Agreement
may be electronically executed and delivered to Administrative Agent via an
electronic settlement system then acceptable to Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” means, at any time, the highest of (x) the Reference Rate, (y) the
rate which is 0.50% in excess of the Federal Funds Effective Rate and (z) the
Adjusted LIBOR for a one-month Interest Period on such date (or if such date is
not a Business Day, the immediately preceding Business Day) plus 1.0% (provided
that, for the avoidance of doubt, in the case of clause (z) above, the Adjusted
LIBOR for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the British Bankers’
Association London Interbank Offered Rate for deposits in Dollars (as set forth
by any service selected by the Administrative Agent that has been nominated by
the British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates)).

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Bettendorf Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Bettendorf,
Iowa, including the vessel Bettendorf Capri having Official No. 1030831.

 

“Biloxi Additional Real Property” means those certain Real Property Assets of
approximately 3 acres in the aggregate owned in fee by Riverboat Corporation of
Mississippi, a Mississippi corporation, located north of U.S. 90 in Biloxi,
Mississippi.  Borrower may at any time at its option elect to exclude all or a
portion of the Real Property Assets described above from this definition by
delivering to Administrative Agent a written notice describing in reasonable
detail the Real Property Assets to be so excluded, in which case, so long as the
Real Property Assets requested to be so excluded shall immediately thereafter be
directly owned by Borrower or a Restricted Subsidiary, this definition shall be
deemed automatically amended to permanently exclude such identified Real
Property Assets.

 

“Biloxi Gaming Facilities” means the Gaming Facilities owned, leased, operated
or used by Borrower and its Restricted Subsidiaries in Biloxi, Mississippi.

 

“Biloxi Leasehold Property” means the approximately 8 acres of Leasehold
Property leased from the City of Biloxi and the Biloxi Port Commission in
Harrison

 

5

--------------------------------------------------------------------------------


 

County, Mississippi, and used in connection with the Isle of Capri Casino and
Hotel located at the Biloxi Gaming Facilities.

 

“Black Hawk Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries as Isle - Black
Hawk and Lady Luck — Black Hawk, each in Black Hawk, Colorado.

 

“Boonville Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Boonville,
Missouri, including the vessel Isle of Boonville having Official No. 1121372.

 

“Borrower” has the meaning assigned such term in the introduction to this
Agreement.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR or
any LIBOR Loan or any Base Rate Loan bearing interest at the rate described in
clause (z) of the definition of Base Rate, any day that (a) is a Business Day
described in clause (i) above, and (b) is a day for trading by and between banks
in Dollar deposits in the London Interbank Market.

 

“Cape Girardeau Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Cape Girardeau,
Missouri.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Caruthersville Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Caruthersville,
Missouri, including the vessel City of Caruthersville having Official No.
929687.

 

“Cash” means a credit balance in a Deposit Account, money, or currency.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
Securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United

 

6

--------------------------------------------------------------------------------


 

States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 fromone of the two highest ratings
obtainable from Moody’s or S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (v) shares
of any money market mutual fund that (a) has at least 9590% of its assets
invested continuously in the types of investments referred to in clauses (i) and
(iiiv) above, (b) has net assets of not less than $500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

 

“Certificate re Non-Domestic Bank Status” means a certificate substantially in
the form of Exhibit XVII annexed hereto delivered by a Lender to Administrative
Agent pursuant to subsection 2.7B(iv).

 

“Change of Control” means:

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) (other than the
Permitted Equity Holders) is or becomes the “beneficial owner” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act), directly or indirectly,
of securities representing 4045% or more of the combined voting power of the
Borrower’s outstanding Voting Stock, but excluding in each case from the
percentage of voting power held by any group, the voting power of shares owned
by the Permitted Equity Holders who are deemed to be members of the group
provided that (A) such Permitted Equity Holders beneficially own a majority of
the voting power of the Voting Stock held by such group and (B) at such time the
Permitted Equity Holders together shall fail to beneficially own, directly or
indirectly, securities representing at least the same percentage of voting power
of such Voting Stock as the percentage beneficially owned by such person or
group;

 

(ii)                                  any sale, transfer or other conveyance,
whether direct or indirect, of a majority of the fair market value of the assets
of Borrower, on a consolidated basis, in one transaction or a series of related
transactions, if, immediately after giving effect to such transaction, any
“person” or “group” (as such terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act, whether or not applicable) (other than the Permitted
Equity Holders (including any Permitted Equity Holders who are part of a “group”
where such Permitted Equity Holders beneficially own a majority of the voting
power of the Voting Stock held by such “group”)) is or becomes the “beneficial
owner” (as such term is used in Rules 13d-3 and 13d-5 promulgated pursuant to
the Exchange Act), directly or indirectly, of more than 35% of the equity
Securities of the transferee;

 

(iii)                               during any period of 24 consecutive months
after the date hereofFourth Amendment Effective Date, individuals who at the
beginning of any such 24-month

 

7

--------------------------------------------------------------------------------


 

period constituted the Governing Body of Borrower (together with any new
directors whose election by such Governing Body or whose nomination for election
by the shareholders of Borrower, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Governing Body of
Borrower then in office; or

 

(iv)                              the occurrence of a “Change of Control” under
any of the 78.875% Subordinated Note Indenture, the 7.75% Unsecured Note
Indenture, the 5.875% Unsecured Note Indenture or any other agreement pursuant
to which Indebtedness in excess of $30,000,000 is incurred, in each case, as the
same may be amended from time to time and any permitted refinancing thereof.

 

“Closing Date” means July 26, 2007.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, unless otherwise indicated.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations; provided, however,
that “Collateral” shall not include any Excluded Collateral (as defined in the
Security Agreement), the Pompano Beach Real Property, the BiloxiVicksburg
Additional Real Property, and the Real Estate Options, and Capital Stock of the
Specified Unrestricted Subsidiaries.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the Ship
Mortgages, the Securities Account Control Agreements, the Deposit Account
Control Agreements and all other instruments or documents delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to Administrative Agent, on behalf of Lenders, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations or
otherwise perfect or protect the same.

 

“Commitment Fee Percentage” means, as at any date of determination, a percentage
per annum as set forth below opposite the applicable Consolidated Total Leverage
Ratio:

 

Consolidated Total Leverage Ratio

 

Commitment Fee Percentage

 

 

 

less than 4.00:1.00

 

0.25%

 

 

 

greater than or equal to 4.00:1.00 but less than 4.754.50:1.00

 

0.30%

 

 

 

greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

0.375%

 

 

 

greater than or equal to 4.755.00:1.00 but less than 5.50:1.00

 

0.400.375%

 

 

 

greater than or equal to 5.50:1.00 but less than 6.256.00:1.00

 

0.50%

 

 

 

greater than or equal to 6.256.00:1.00

 

0.6250.50%;

 

8

--------------------------------------------------------------------------------


 

provided, that until the first Margin Reset Date after the RestatementFourth
Amendment Effective Date, the Commitment Fee Percentage shall be 0.6250.50% per
annum.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.  The Commitments as of the RestatementFourth Amendment
Effective Date are set forth on Schedule 1.1(cb).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iv).

 

“Confidential Information Memorandum” means that certain Confidential
Information Memorandum relating to Borrower dated March 20112013.

 

“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of Administrative Agent
(which writing has been delivered to Administrative Agent), whether under the
terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to the matters described in the definition of “Landlord
Consent and Estoppel,” which interest, if a subleasehold or sub-subleasehold
interest, is not subject to any contrary restrictions contained in a superior
lease or sublease.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of Borrower and its Restricted Subsidiaries) by
Borrower and its Restricted Subsidiaries during that period that, in conformity
with GAAP, are included in “additions to property, plant or equipment” or
comparable items reflected in the consolidated statement of cash flows of
Borrower and its Restricted Subsidiaries.  Notwithstanding the foregoing, any
Consolidated Capital Expenditures made by Borrower or any of its Restricted
Subsidiaries with respect to the Biloxi Additional Real Property or the Pompano
Beach Additional Real Property shall not be deemed Consolidated Capital
Expenditures but rather Investments in accordance with the definition thereof
(provided that in the event any Real Property Assets no longer constitute Biloxi
Additional Real Property or Pompano Beach Additional Real Property in accordance
with the definitions thereof, any such Consolidated Capital Expenditures with
respect to such removed

 

9

--------------------------------------------------------------------------------


 

Real Property Assets shall no longer constitute Investments and shall constitute
Consolidated Capital Expenditures).

 

“Consolidated Cash Interest Expense” means, for any period, without duplication,
Consolidated Interest Expense plus all capitalized interest expense for such
period, excluding, however, (i) any interest expense not payable in Cash and
(ii) amortization of discount and amortization of debt issuance costs.

 

“Consolidated EBITDA” means, for any period, (a) the sum, without duplication,
of the amounts for such period of Consolidated Net Income, plus the following
items (i) through (x) to the extent deducted in determining such Consolidated
Net Income for such period, (i) Consolidated Interest Expense, (ii) provisions
for Taxes based on income, (iii) total depreciation expense, (iv) total
amortization expense, (v) pre-opening expense, (vi) any extraordinary expenses
or losses, (vii) other non-recurring non-cash items (including, to the extent
deducted in determining Consolidated Net Income, non-cash charges related to
ineffective portions of Hedging Agreements), (viii) the non-cash expense
associated with the granting of stock based compensation, (ix) the Transaction
Costs, and (x) any prepayment premiums associated with (I) the repayment of the
78.875% Subordinated Notes (, the 7.75% Unsecured Notes or the 5.875% Unsecured
Notes (to the extent of any prepayments permitted hereunder but except to the
extent such premiums are attributable to an increase in the amount thereof
resulting from an amendmentany amendments of the 8.875% Subordinated Note
Indenture, the 7.75% Unsecured Note Indenture or the 5.875% Unsecured Note
Indenture after the Fourth Amendment Effective Date), (II) repayment of the 7%
Subordinated Note Indenture after February 22, 2011)Notes (as defined in the
Existing Credit Agreement) or (III) the repayment of the Term Loans issued in
accordance with Section 2.1A(i) of the Existing Credit Agreement, minus (b) to
the extent added in determining such Consolidated Net Income for such period,
the sum of the following for such period (without duplication): (x) the
aggregate amount of extraordinary or nonrecurring income or gains and (y)
non-cash income or gains, all of the foregoing as determined on a consolidated
basis for Borrower and its Restricted Subsidiaries in conformity with GAAP;
provided, that for purposes of calculating Consolidated EBITDA for Borrower and
its Restricted Subsidiaries for any period in determining the Consolidated Total
Leverage Ratio and Consolidated Senior Secured Leverage Ratio (x) the
Consolidated EBITDA of any Person or line of business acquired by Borrower or
any of its Restricted Subsidiaries pursuant to a Permitted Acquisition during
such period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period), (y) the Consolidated EBITDA of any Person or line of business sold or
otherwise disposed of by Borrower or any of its Restricted Subsidiaries during
such period shall be excluded for such period (assuming the consummation of such
sale or other disposition and the repayment of any Indebtedness in connection
therewith occurred as of the first day of such period) and (z) for any
Restricted Subsidiary which is a new Restricted Subsidiary without any
historical operations (such as a “greenfield” project), until the date which is
four full consecutive Fiscal Quarters after the first date such Restricted
Subsidiary began its operations (which for any Gaming Facility shall mean the
date it was first open to the public) (the “Initial Operation Date”), the
Consolidated EBITDA of such Restricted Subsidiary for each relevant period shall
be calculated as follows: (A) if the relevant date of calculation is less than
two full calendar monthsfiscal accounting periods (each period consisting of
either 4 or 5 weeks) after such

 

10

--------------------------------------------------------------------------------


 

Restricted Subsidiary’s Initial Operation Date, the Consolidated EBITDA of such
Restricted Subsidiary shall be deemed to be such Restricted Subsidiary’s actual
Consolidated EBITDA for the period beginning on such Initial Operation Date and
ending on such date of calculation; and (B) if the relevant date of calculation
is no less than two full calendar monthsfiscal accounting periods (each period
consisting of either 4 or 5 weeks) after such Restricted Subsidiary’s Initial
Operation Date, the Consolidated EBITDA of such Restricted Subsidiary shall be
deemed to be equal to the product of (1) such Restricted Subsidiary’s
Consolidated EBITDA for the period beginning on such Initial Operation Date and
ending on such date of calculation multiplied by (2) a fraction, the numerator
of which is the number of days in the Fiscal Year that includes such date of
calculation and the denominator of which is the number of days in such period;
provided that (I) for the avoidance of doubt, the provisions of this clause (z)
shall not apply from and after the date which is four full consecutive Fiscal
Quarters after such Restricted Subsidiary’s Initial Operation Date and (II) the
provisions of this clause (z) shall not apply to any calculation for a period
shorter than four full consecutive Fiscal Quarters.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP)
of Borrower and its Restricted Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of Borrower and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Interest Rate Agreements, but excluding, however, any amounts referred to
in subsection 2.3 payable to Administrative Agent, the Joint Lead Arrangers and
Lenders on or before the RestatementFourth Amendment Effective Date.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of Borrower or is merged
into or consolidated with Borrower or any of its Restricted Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Restricted Subsidiaries,
and (ii) the income of any Restricted Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary.  There shall be excluded from Consolidated Net Income the income (or
loss) of any Person that is not a Restricted Subsidiary except to the extent of
the amount of dividends or other distributions actually paid to Borrower or a
Restricted Subsidiary during such period (other than any such dividends or
distributions made for the purposes of paying any Taxes arising from any equity
ownership interests in such Persons).

 

“Consolidated Net Senior Secured Debt” means, as at any date of determination,
the aggregate amount of Consolidated Net Total Debt minus the sum of the
aggregate amount of unsecured Indebtedness of Borrower and its Restricted
Subsidiaries and the aggregate amount of subordinated Indebtedness of Borrower
and its Restricted Subsidiaries.

 

“Consolidated Net Total Debt” means, as at any date of determination, an
aggregate amount equal to (a) the aggregate amount of all Indebtedness of
Borrower and its

 

11

--------------------------------------------------------------------------------


 

Restricted Subsidiaries plus (b) the Contingent Obligations of Borrower and its
Restricted Subsidiaries where the primary obligation of such Contingent
Obligation constitutes Indebtedness (but excluding Contingent Obligations under
Hedge Agreements) less (c) the aggregate amount of Cash and Cash Equivalents of
Borrower and its Restricted Subsidiaries in excess of the Subject Amount, in
each case determined on a consolidated basis in accordance with GAAP.  For
purposes of this definition and the definition of Consolidated Net Senior
Secured Debt, the “Subject Amount” shall be an amount equal to (i) $45,000,000
plus (ii) the product of (x) $3,000,000 times (y) the number of Gaming
Facilities opened or acquired, in either case directly, by Borrower and the
Restricted Subsidiaries from and after the RestatementFourth Amendment Effective
Date minus (iii) the product of (x) $3,000,000 times (y) the number of Gaming
Facilities closed or sold, in either case directly, by Borrower and the
Restricted Subsidiaries from and after the RestatementFourth Amendment Effective
Date.

 

“Consolidated Senior Secured Leverage Ratio” means, as at any date of
determination, the ratio of (a) Consolidated Net Senior Secured Debt as of the
last day of the Fiscal Quarter for which such determination is being made, to
(b) Consolidated EBITDA for the consecutive four Fiscal Quarters ending on the
last day of the Fiscal Quarter for which such determination is being made.

 

“Consolidated Total Leverage Ratio” means, as at any date of determination, the
ratio of (a) Consolidated Net Total Debt as of the last day of the Fiscal
Quarter for which such determination is being made, to (b) Consolidated EBITDA
for the consecutive four Fiscal Quarters ending on the last day of the Fiscal
Quarter for which such determination is being made.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings, or (iii)
under Hedge Agreements.  Contingent Obligations shall include (a) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, including any credit
support agreements, makewell agreements, keepwell agreements, completion
guaranties and any other agreements evidencing similar obligations, (b) the
obligation to make take-or-pay or similar payments if required regardless of
non-performance by any other party or parties to an agreement, and (c) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (X) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (Y) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (X) or (Y) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence.  The amount of any Contingent Obligation shall be equal (I) to the
amount of the obligation so guaranteed or otherwise supported, (II) if less, the
amount to

 

12

--------------------------------------------------------------------------------


 

which such Contingent Obligation is specifically limited or (III) if less and in
the case of Contingent Obligations that do not constitute Indebtedness only, the
amount at such time that is required to be accounted for as a liability on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries in
accordance with GAAP.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.

 

“CS” means Credit Suisse AG, Cayman Islands Branch.

 

“Date-Down Endorsement” has the meaning assigned to that term in subsection
4.1K(iv).

 

“Davenport Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Davenport, Iowa,
including the vessel Treble Clef having Official No. 1000320.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default Rate” has the meaning assigned to such term in subsection 2.2E.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative agent, that (a) has failed to fund its portion of any amount
required to be funded by it under this Agreement and has continued in such
failure for three (3) Business Days after written notice from Administrative
Agent, unless, with respect to any failure to fund other than under subsection
2.1A(iii) or subsection 3.3C, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not be satisfied, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days after the date when due, unless the
subject of a good faith dispute or (c) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide

 

13

--------------------------------------------------------------------------------


 

such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Deposit Account” has the meaning assigned to such term under the UCC and
includes any demand, time, savings, passbook or similar account maintained with
a Person engaged in the business of banking, including a savings bank, savings
and loan association, credit union or trust company.

 

“Deposit Account Control Agreements” means the Deposit Account Control
Agreements executed and delivered by Borrower, the applicable Restricted
Subsidiaries and the depository banks at which certain Deposit Accounts are
maintained, each substantially in the form of Exhibit XIV-A annexed hereto or in
such other form as is reasonably acceptable to Administrative Agent.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Eligible Assignee” means a Person that is (I) to the extent required under
applicable Gaming Laws, registered or licensed with, approved or found suitable
by, or not disapproved, denied a license or approval or found unsuitable by
(whichever may be required under applicable Gaming Laws), any applicable Gaming
Authorities, and (II)(A) (i) a commercial bank organized under the laws of the
United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof (provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country); and
(iv) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans
including insurance companies, mutual funds, lease financing companies and
investment funds; (B) a Lender or an Affiliate of a Lender; (C) any Approved
Fund; or (D) any other Person (other than a natural Person) approved by (1)
Administrative Agent, (2) in the case of any assignment of a Revolving Loan,
Issuing Bank, and (3) Borrower unless (x) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing (each such
approval not to be unreasonably withheld or delayed); provided that (A)
“Eligible Assignee” shall not include (i) Borrower, (ii) any Affiliate of
Borrower, (iii) any Defaulting Lender, (iv) any Subsidiary of a Defaulting
Lender, or (v) any Person who, upon becoming a Lender hereunder, would be a
Defaulting Lender or a Subsidiary of a Defaulting Lender and (B) notwithstanding
anything herein to the contrary, while an Event of Default is continuing,
“Eligible Assignee” shall include any Person (other than Borrower or an
Affiliate of Borrower) subject to the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).

 

14

--------------------------------------------------------------------------------


 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
executed and delivered by the Loan Parties on the Closing Date, or executed and
delivered by additional Restricted Subsidiaries of Borrower from time to time
thereafter in accordance with subsection 6.8, substantially in the form of
Exhibit XVI annexed hereto.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of Government Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Borrower or any of its Subsidiaries or any Facility,
including the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. §136 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.) and
the Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et
seq.), each as amended or supplemented, any analogous present or future state or
local statutes or laws, and any regulations promulgated pursuant to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.  Any former ERISA Affiliate of
Borrower or any of its Subsidiaries shall

 

15

--------------------------------------------------------------------------------


 

continue to be considered an ERISA Affiliate of Borrower or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or such Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
SectionSections 412 and 430 of the Code or Sections 302 and 303 of ERISA with
respect to any Pension Plan (whether or not waived in accordance with Section
412(c) of the Code or Section 302(c) of ERISA) or the failure to make by its due
date a required installment under Section 430(j) of the Code or Section 303(j)
of ERISA with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA, or the treatment of a plan amendment under Section 4041(e) of
ERISA as a distress termination under Section 4041(c) of ERISA; (iv) the
withdrawal by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential material liability therefor, or
the receipt by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or, insolvency or endangered or critical status pursuant to
Section 4241 or, 4245, or 305 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (ix) a
determination that any Pension Plan is, or is expected to be in “at-risk” status
(within the meaning of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of
the Code); (x) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of material fines, penalties, Taxes or related charges under Chapter
43 of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ixxi) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (xxii) receipt from the IRS of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under Section
401(a) of the Code, or the failure of any trust forming part of any Pension Plan
to qualify for exemption from taxation under Section

 

16

--------------------------------------------------------------------------------


 

501(a) of the Code; or (xixiii) the imposition of a Lien pursuant to Section 436
or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Loan Party that is a
guarantor under the Subsidiary Guaranty (such Loan Party, a “Guarantor” and the
obligations of such Guarantor under the Subsidiary Guaranty, the “Guarantee”),
(x) as it relates to all or a portion of the Guarantee of such Guarantor, any
Swap Obligation if, and to the extent that, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, in the case of a Lender, Administrative Agent or other
recipient of any payment to be made hereunder or under any other Loan Document
(1) Taxes that are imposed on the overall net income or net profits including
franchise or similar Taxes (and all interest, penalties or similar amounts with
respect thereto or with respect to non-payment thereof) of such Lender,
Administrative Agent or other recipient by (a) the United States, (b) any other
Government Authority under the laws of which such Lender, Administrative Agent
or other recipient is organized or has its principal office or maintains its
applicable lending office, or (c) any jurisdiction solely as a result of a
present or former connection between such Lender, Administrative Agent or other
recipient and such jurisdiction (other than a connection arising from such
Lender, Administrative Agent or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), and (2) any branch profits Taxes imposed
on such Lender, Administrative Agent or other recipient by the United States. or
by any jurisdiction described in clause (b) or (c) above and (3) any U.S.
federal withholding Taxes imposed under FATCA.

 

17

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning assigned to that term in the first
recital of this Agreement.

 

“Existing Letters of Credit” means the letters of credit issued by CS and
described in Schedule 1.1(a).

 

“Existing Mortgage” has the meaning assigned to that term in subsection means
each Mortgage previously executed and delivered by a Loan Party to
Administrative Agent with respect to an Existing Mortgaged Property listed on
Schedule 4.1K(i)H annexed hereto.

 

“Existing Mortgaged Property” has the meaning assigned to that term in
subsectionmeans the Real Property Assets listed on Schedule 4.1K(i)H annexed
hereto.

 

“Existing Ship Mortgage” has the meaning assigned to that term in
subsectionmeans each Ship Mortgage previously executed and delivered by a Loan
Party to Administrative Agent with respect to a vessel listed on Schedule 4.1M
annexed hereto.

 

“Existing Title Policy” has the meaning assigned to that term in subsection
4.1K(iv).

 

“Expansion Capital Expenditures” means any Consolidated Capital Expenditures by
Borrower or any of its Restricted Subsidiaries (a) which are made with respect
to any Related Business that is owned by Borrower or any of its Restricted
Subsidiaries or (b) which further expands or enhances any Gaming Facility owned,
leased, operated or used by Borrower or any of its Restricted Subsidiaries
existing or under construction as of the RestatementFourth Amendment Effective
Date and which is not properly characterized as a Maintenance Capital
Expenditure.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon and all Gaming Facilities) now, hereafter
or heretofore owned, leased, operated or used by Borrower or any of its
Subsidiaries or any of their respective predecessors or Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Code (as enacted on the date of
this Agreement and any amended, successor or comparable provision of the Code
that is not materially more onerous to comply with) and any current or future
United States Treasury regulations promulgated thereunder or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xiii).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Permitted
Encumbrances which as a matter of statutory law have priority over any other
Lien irrespective of the prior perfection or filing of such other Lien and, with
respect to ships, barges and other vessels, Permitted Priority Maritime Liens)
and (ii) such Lien is the only Lien (other than Liens permitted pursuant to
subsection 7.2) to which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries as
determined on the basis of a four consecutive Fiscal Quarter period ending on
the last Sunday in April.

 

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of the Fourth Amendment Effective Date,
by and among Borrower, the other Loan Parties party thereto, the lenders party
thereto and the agents party thereto.

 

“Fourth Amendment Documents” means, collectively, the Fourth Amendment, each
Note executed and delivered by Borrower pursuant to subsection 4.1C, each
Mortgage Amendment, each Ship Mortgage or amendment to a Ship Mortgage executed
and delivered by Borrower or any Restricted Subsidiary pursuant to subsection
4.1M.

 

“Fourth Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 4.1 hereof and in Section 6 of the Fourth
Amendment shall have been satisfied or waived.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

 

“Gaming Authority” means any Government Authority that holds regulatory,
licensing or permit authority over gambling, gaming or Gaming Facility
activities conducted by Borrower or any of its Subsidiaries within its
jurisdiction.

 

19

--------------------------------------------------------------------------------


 

“Gaming Authorizations” means any and all Governmental Authorizations (i)
necessary to enable Borrower or any of its Subsidiaries to engage in the casino,
gambling or gaming business or otherwise continue to conduct its business as it
is conducted on the RestatementFourth Amendment Effective Date, or (ii) required
by any Gaming Authority or under any Gaming Law.

 

“Gaming Facility” means any gaming establishment and other property or assets
directly ancillary thereto or used in connection therewith, including any
casinos, hotels, resorts, race tracks, theaters, parking facilities,
recreational vehicle parks, timeshare operations, retail shops, restaurants,
other buildings, land, golf courses and other recreation and entertainment
facilities, marinas, vessels, barges, ships and related equipment.

 

“Gaming Laws” means all statutes, rules, regulations, ordinances, codes,
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Borrower or any of
its Subsidiaries within its jurisdiction.

 

“Gaming Reserves” means any mandatory gaming security reserves or other reserves
required under applicable Gaming Laws or by directive of any Gaming Authorities.

 

“General Incremental Facility” has the meaning assigned to that term in
subsection 2.1A(iv)(a).

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means any governmental or regulatory body, agency,
commission, central bank, board, bureau, department, office, organ or
instrumentality, any court, and any political subdivision or department thereof,
in each case whether federal, state, local or foreign, including any Gaming
Authority (including any supranational bodies such as the European Union or the
European Central Bank).

 

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any federal, state
or local court or Government Authority (including any Gaming Authority).

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined in any Environmental Law or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, acutely hazardous waste”, “radioactive waste”, “biohazardous waste”,
“pollutant”, “toxic pollutant”, “contaminant”, “restricted hazardous waste”,
“infectious waste”, “toxic substances”, or any other term or expression intended
to define, list or classify substances by reason of properties harmful to
health, safety or the indoor or outdoor environment (including harmful
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of
similar import under any applicable Environmental Laws); (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil,

 

20

--------------------------------------------------------------------------------


 

natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means (i) any Interest Rate Agreement designed to hedge
against fluctuations in interest rates, (ii) any Currency Agreement designed to
hedge against fluctuations in currency values, and (iii) any other agreement or
arrangement to which Borrower or any of its Restricted Subsidiaries is a party
which hedges against or is based upon fluctuations in the value of the equity
Securities of any Person, or any equity forward agreements or similar agreements
or arrangements.

 

“ICBH” means Isle of Capri Black Hawk, L.L.C., a Colorado limited liability
company, and, together with its 100% owned Subsidiaries, the owner, lessor,
operator and user, of all of Borrower’s direct or indirect interest in the Black
Hawk Gaming Facilities.

 

“Increasing Lender” has the meaning assigned to that term in subsection
2.1A(iv)(a).

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, (vi) the principal balance outstanding under any
synthetic lease, Tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, and (vii) the indebtedness, other
than any Non-Recourse Debt, of any partnership or unincorporated Joint Venture
(specifically excluding any limited liability company) in which such Person is a
general partner or a joint venturer, (viii) obligations of such Person under
letters of credit issued for the account of such Person, and (ix) without
duplication, all Contingent Obligations of such Person in respect of the
foregoing.  Obligations under Interest Rate Agreements and Currency Agreements
constitute (1) in the case of Hedge Agreements,

 

21

--------------------------------------------------------------------------------


 

Contingent Obligations, and (2) in all other cases, Investments, and in neither
case constitute Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Instrument of Joinder” means, with respect to any Series of New Term Loan
Commitments, an Instrument of Joinder signed by the applicable Increasing Lender
or New Lender, substantially in the form attached hereto as Exhibit XV-A.

 

“Intellectual Property” means all patents, patent rights, patent applications,
licenses, inventions, trade secrets, trademarks, tradenames, service marks,
copyrights, technology, software, know-how and proprietary techniques (including
processes and substances) used in or necessary for the conduct of the business
of Borrower and its Subsidiaries as currently conducted that are material to the
condition (financial or otherwise), business or operations of Borrower and its
Subsidiaries, taken as a whole.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan (including
a Swing Line Loan), February 15, May 15, August 15 and November 15 of each year
(or, if any such day is not a Business Day, the next succeeding Business Day),
commencing on May 15, 20112013, and (ii) with respect to any LIBOR Loan, the
last day of each Interest Period applicable to such Loan; provided that in the
case of each Interest Period of longer than three months, the term “Interest
Payment Date” shall also include each three month anniversary of the
commencement of such Interest Period until the end of such Interest Period, and,
(iii) as to any Swing Line Loan, the day that such Loan is required to be
repaid.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Restricted Subsidiaries is a party.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any Securities of any other Person (including any Subsidiary of Borrower),
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Restricted Subsidiary of Borrower from any Person
other than Borrower or any of its Restricted Subsidiaries, of any equity
Securities of such Subsidiary, (iii) any direct or indirect loan, advance (other
than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Borrower or any of its Restricted Subsidiaries to any
other Person (other than a wholly-owned domestic Restricted Subsidiary of
Borrower), including all Indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iv) Interest Rate Agreements not
constituting Hedge Agreements.  The

 

22

--------------------------------------------------------------------------------


 

amount of any Investment shall be the excess of (x) the original cost of such
Investment plus (y) the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment, over (z) the aggregate amount of all
distributions of Cash or Cash Equivalents constituting a return of capital on
such Investment.  In addition to the foregoing, any Consolidated Capital
Expenditures made or other costs or expenses incurred by Borrower or any of its
Restricted Subsidiaries with respect to the Biloxi Additional Real Property or
the Pompano Beach Additional Real Property shall be deemed Investments (provided
that in the event any Real Property Assets no longer constitute Biloxi
Additional Real Property or Pompano Beach Additional Real Property in accordance
with the definitions thereof, any such Consolidated Capital Expenditures made or
other costs or expenses incurred with respect to such removed Real Property
Assets shall no longer constitute Investments).  Furthermore, to the extent
Borrower or any of its Restricted Subsidiaries contribute any Real Property
Asset or other property to an Unrestricted Subsidiary that constitutes an
Investment and Borrower or any of its Restricted Subsidiaries has made Expansion
Capital Expenditures with respect to such Real Property Asset or other property
during the Fiscal Year in which such contribution occurs, such Expansion Capital
Expenditures shall no longer be deemed Consolidated Capital Expenditures to the
extent any such Expansion Capital Expenditures are included in the determination
of the amount of Investment made to such Unrestricted Subsidiary as a result of
such contribution.  Upon any Contingent Obligation permitted pursuant to
subsection 7.4(vii) actually being paid or made, or upon any payments under any
such Contingent Obligation being required in the future to be incurred pursuant
to Contractual Obligations that (I) are certain and not contingent and (II)
would at such time be required to be accounted for as a liability on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries in
accordance with GAAP or represents a binding legal obligation to make future
payments, the same shall be deemed an Investment (and shall cease to be a
Contingent Obligation) at such time.

 

“IOC Davenport” means IOC Davenport, Inc., an Iowa corporation.

 

“IP Collateral” means the Collateral consisting of Intellectual Property under
the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, as the context requires, Wells Fargo, in its capacity as
Issuing Bank, and its successors and permitted assigns, and, with respect to any
Letters of Credit issued by such Revolving Lender, any other Revolving Lender
that issues a Letter of Credit in accordance with the terms of this Agreement,
including CS and its successors and permitted assigns. (it being understood that
CS shall only be an Issuing Bank with respect to the Existing Letters of Credit
and shall not be deemed an Issuing Bank for, or otherwise have any obligations
to issue, any other Letters of Credit or any extensions or modifications to the
Existing Letters of Credit unless CS shall otherwise agree in writing in its
sole and absolute discretion).

 

“Joint Bookrunners” has the meaning assigned to that term in the introduction to
this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“Kansas City Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Kansas City,
Missouri.

 

“Lake Charles Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Westlake (near
Lake Charles), Louisiana, including the vessel Crown Casino having Official No.
1023327 and the vessel Grand Palais having Official No. 1028318.

 

“Lake Charles Leasehold Property” means the approximately 16.25 acres of
Leasehold Property leased in Calcasieu Parish, Louisiana, and used in connection
with the Isle of Capri Casino and Hotel located at the Lake Charles Gaming
Facilities.

 

“Landlord Consent and Estoppel” means (x) with respect to any Leasehold Property
(other than the Biloxi Leasehold Property and the Lake Charles Leasehold
Property), a letter, certificate or other instrument in writing from the lessor
under the related lease (which may be included in such related lease),
satisfactory in form and substance to Administrative Agent, pursuant to which
such lessor agrees, for the benefit of Administrative Agent, (i) that without
any further consent of such lessor or any further action on the part of the Loan
Party holding such Leasehold Property, such Leasehold Property may be encumbered
pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure
sale or in a transfer in lieu of such a sale (and to a subsequent third party
assignee if Administrative Agent, any Lender, or an Affiliate of either so
acquires such Leasehold Property), (ii) that such lessor shall not terminate
such lease as a result of a default by such Loan Party thereunder without first
giving Administrative Agent notice of such default and at least 60 days (or, if
such default cannot reasonably be cured by Administrative Agent within such
period, such longer period as may reasonably be required) to cure such default,
and (iii) to such other matters relating to such Leasehold Property as
Administrative Agent may reasonably request (or, in any such case, such other
mortgagee protections as may be reasonably acceptable to Administrative Agent),
and (y) with respect to the Biloxi Leasehold Property and the Lake Charles
Leasehold Property, a letter, certificate or other instrument in writing from
the lessor under the related lease, in each case in form and substance
reasonably satisfactory to Administrative Agent.

 

“LC Reimbursement Amount” has the meaning assigned to such term in subsection
3.3B.

 

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property during the term of any such lease.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement or New Lenders that become party hereto
pursuant to Section 2.1A(iv), together with their successors and permitted
assigns pursuant to

 

24

--------------------------------------------------------------------------------


 

subsection 10.1, and the term “Lenders” shall include the Swing Line Lender
unless the context otherwise requires; provided that the term “Lenders”, when
used in the context of a particular Commitment, means Lenders having that
Commitment.

 

“Lender Hedge Agreement” has the meaning assigned to such term in subsection
7.4(iii).

 

“Letter of Credit” or “Letters of Credit” means Standby Letters of Credit issued
or to be issued by Issuing Banks for the account of Borrower pursuant to
subsection 3.1.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount that is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Banks and not theretofore reimbursed by Borrower in any manner, either directly
or out of the proceeds of Revolving Loans pursuant to subsection 3.3B.

 

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in subsection 2.2A.

 

“License Revocation” means, with respect to Borrower and any Restricted
Subsidiary, the revocation, failure to renew or suspension of, or the
appointment of a receiver, supervisor or similar official with respect to, any
Gaming Authorization or other casino, gambling or gaming license issued by any
Gaming Authority to Borrower or any Restricted Subsidiary covering any Gaming
Facility or other gaming facility owned, leased, operated or used by Borrower or
any such Restricted Subsidiary.

 

“Lien” means any lien, mortgage, ship mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

 

“Liquor Law” has the meaning given such term in Section 10.22A.

 

“Loan” or “Loans” means one or more of the Term Loans, Revolving Loans or Swing
Line Loans or any combination thereof.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Bank relating to, the Letters of
Credit), the Subsidiary Guaranty, and the Collateral Documents and(including the
SecondFourth Amendment Documents, as the same may be amended, restated,
supplemented or modified from time to time).

 

“Loan Party” means each of Borrower and any of Borrower’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

 

25

--------------------------------------------------------------------------------


 

“Lula Gaming Facilities” means the Gaming Facilities owned, leased, operated or
used by Borrower or its Restricted Subsidiaries in Coahoma County, Mississippi,
including the vessel Lady Luck Rhythm & Blues having Official No. 526959, the
vessel Lady Luck Rhythm & Blues II having Official No. 994567 and the vessel
Lady Luck Country having Official No. 1029370.

 

“Maintenance Capital Expenditures” means any Consolidated Capital Expenditures
by Borrower or any of its Restricted Subsidiaries that are made to maintain,
restore or refurbish the condition or usefulness of property of Borrower or any
of its Restricted Subsidiaries, or otherwise to support the continuation of such
Person’s day-to-day operations as then conducted, but that are not properly
chargeable to repairs and maintenance in accordance with GAAP; provided,
however, that such term shall not include any Consolidated Capital Expenditures
to restore the condition or usefulness of property to the extent funded from Net
Insurance/Condemnation Proceeds delivered to Borrower or any of its Restricted
Subsidiaries in accordance with the terms of the Loan Documents.

 

“Management Agreement” means an agreement entered into between Borrower or a
Subsidiary, on the one hand, and a Person other than a Subsidiary, on the other
hand, pursuant to which Borrower or a Subsidiary agrees to manage the operations
of a Gaming Facility owned by such Person.

 

“Margin Reset Date” means each January 1, April 1, July 1 and October 1 of each
year, commencing on JulyOctober 1, 20112013.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Marquette Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Marquette, Iowa,
including the vessel Miss Marquette having Official No. 950558.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower and its Subsidiaries taken as a whole, (ii) the impairment of the
ability of Borrower and its Subsidiaries taken as a whole to perform, or of
Administrative Agent or Lenders to enforce, the Obligations or (iii) a material
adverse effect on the validity or enforceability of any Loan Document or the
rights or remedies of Administrative Agent or the Lenders thereunder.

 

“Material Contract” means any contract, indenture, mortgage, deed of trust,
understanding, agreement, instrument or other arrangement, whether written or
oral, to which Borrower or any of its Subsidiaries is a party (other than the
Loan Documents), and that is material to a Gaming Facility or for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
result in a Material Adverse Effect.

 

“Material Fee Property” means any Real Property Asset owned by Borrower or a
Restricted Subsidiary in fee interest (a) that has a fair market value in excess
of $2,500,000, (b) upon which Consolidated Capital Expenditures in excess of
$5,000,000 have been made, (c) upon which a material portion of any Gaming
Facility exists or is being developed or

 

26

--------------------------------------------------------------------------------


 

(d) which is of material importance to the operations of a Gaming Facility (or
the anticipated operations of any Gaming Facility then being developed);
provided that, except with respect to any Real Property Asset that no longer
constitutes Biloxi Additional Real Property in accordance with the definitions
thereof (which may then be deemed Material Fee Property if it otherwise
satisfies the above described criteria),(i) none of the Pompano Beach Real
Property, the Biloxi Additional Real Property nor the Vicksburg Additional Real
Property shall be deemed to beMaterial Fee Property and (ii) any Real Property
Asset acquired by the Borrower or a Restricted Subsidiary (including as result
of any Person becoming a Restricted Subsidiary of the Borrower) that, at the
time of such acquisition, is subject in whole to a long term “triple-net” lease
with a non-Affiliated third party pursuant to which de minimus rent payments are
payable by the lessee thereunder and such lease is otherwise structured such
that the lessor thereunder obtains de facto ownership thereof (that in any event
was not created in connection with or in anticipation of such acquisition) shall
not be a Material Fee Property.

 

“Material Leasehold Property” means (a) on the RestatementFourth Amendment
Effective Date, a Leasehold Property reasonably determined by Administrative
Agent to be of material value as Collateral or of material importance to the
operations of Borrower or any of its Restricted Subsidiaries or (b) a Leasehold
Property (i) that has a term of greater than ten years and has annual rental
payments in excess of $1,000,000 per year, (ii) upon which Consolidated Capital
Expenditures in excess of $5,000,000 have been made, (iii) upon which a material
portion of any Gaming Facility exists or is being developed or (iv) which is of
material importance to the operations of a Gaming Facility (or the anticipated
operations of any Gaming Facility then being developed).

 

“Material Subsidiary” means each Restricted Subsidiary of Borrower now existing
or hereafter acquired or formed by Borrower which, on a consolidated basis for
such Subsidiary and its Subsidiaries, (i) for the most recent Fiscal Year
accounted for more than 2.5% of the consolidated revenues of Borrower and its
Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner of more
than 2.5% of the consolidated assets of Borrower and its Subsidiaries.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XIII annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such changes thereto as may be reasonably recommended by
Administrative Agent’s or Borrower’s local counsel based on local laws or
customary local mortgage or deed of trust practices, or (ii) at Administrative
Agent’s option, in the case of an Additional Mortgaged Property, an amendment to
an existing Mortgage, in form reasonably satisfactory to Administrative Agent,
adding such Additional Mortgaged Property to the Real Property Assets encumbered
by such existing Mortgage.  “Mortgages” means all such instruments, including
the Existing Mortgages and any Additional Mortgages, collectively.

 

27

--------------------------------------------------------------------------------


 

“Mortgage Amendment” has the meaning assigned to that term in subsection
4.1K(ii).

 

“Mortgage Assignment” has the meaning assigned to that term in subsection
4.1K(i).

 

“Mortgaged Property” means an Existing Mortgaged Property or an Additional
Mortgaged Property.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Natchez Gaming Facilities” means the Gaming Facilities owned, leased, operated
or used by Borrower or its Restricted Subsidiaries in the City of Natchez, Adams
County, Mississippi, including the vessel Lady Luck I having Official No.
519502.

 

“Nemacolin Gaming Facilities” means any Gaming Facilities owned, leased,
operated, managed or used by Borrower or its Restricted Subsidiaries in the City
of Farmington, Pennsylvania.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income Taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset
Sale, (ii) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, and (iii) any reasonable
brokerage fees, commissions and other similar expenses relating to such Asset
Sale.

 

“Net Debt Proceeds” means the Cash proceeds (net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the incurrence of
Indebtedness by Borrower or any of its Restricted Subsidiaries.

 

“Net Equity Proceeds” means the cash proceeds (net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of Borrower or any of its Restricted Subsidiaries (other than a
wholly-owned Subsidiary) and (ii) capital contributions made by a holder of
Capital Stock of Borrower or any of its Restricted Subsidiaries (other than a
wholly-owned Subsidiary).

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Restricted Subsidiaries (i) under any
business interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Restricted Subsidiaries by any Person

 

28

--------------------------------------------------------------------------------


 

pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, in each case net of any actual and reasonable documented costs
incurred by Borrower or any of its Restricted Subsidiaries in connection with
the adjustment or settlement of any claims of Borrower or such Subsidiary in
respect thereof.

 

“Net Proceeds Amount” has the meaning assigned to that term in subsection
2.4B(iii)(d).

 

“New Lender” has the meaning assigned to that term in subsection 2.1A(iv)(b).

 

“New Term Loan” has the meaning assigned to that term in subsection 2.1A(iv)(f).

 

“New Term Loan Commitments” has the meaning assigned to that term in subsection
2.1A(iv)(a).

 

“New Term Note” means a promissory note substantially in the form of Exhibit IV,
with such changes as may be necessary or appropriate to evidence a New Term Loan
of the applicable Series.

 

“Non-Recourse Debt” means Indebtedness (i) as to which neither Borrower nor any
of its Restricted Subsidiaries (a) provides any guarantee or credit support of
any kind that would constitute Indebtedness of Borrower or a Restricted
Subsidiary or (b) is directly or indirectly liable (as a guarantor or
otherwise), in each case other than Indebtedness permitted under subsections
7.1(xi) and 7.4(ix), and (ii) no default with respect to which (including any
rights that the holders thereof may have to take enforcement action against an
Unrestricted Subsidiary) would permit (upon notice, lapse of time or both) any
holder of any other Indebtedness of Borrower or any of its Restricted
Subsidiaries to declare a default under such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

 

“Non-US Lender” has the meaning assigned to that term in subsection 2.7B(iv)(a).

 

“Non-Waiving Lenders” has the meaning assigned to that term in subsection
2.4B(iv)(e).

 

“Notes” means one or more of the Term Notes, Revolving Notes or Swing Line Notes
or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to

 

29

--------------------------------------------------------------------------------


 

subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Borrower to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise, whether
contingent, direct or otherwise, including post- petition interest on such
amounts accruing subsequent to, and interest that would have accrued but for,
the commencement of a Proceeding under the Bankruptcy Code (whether or not such
interest is allowed or allowable as a claim in such Proceeding).

 

“Officer” means the president, chief executive officer, general counsel, general
manager, controller, a vice president, chief financial officer, treasurer,
general partner (if an individual), managing member (if an individual) or other
individual appointed by the Governing Body or the Organizational Documents of a
corporation, partnership, trust or limited liability company to serve in a
similar capacity as the foregoing.

 

“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

“On-Site Cash” means amounts held in Cash on-site at the Gaming Facilities in
connection with the ordinary course operations of such Gaming Facilities.

 

“Operating Lease” as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease, other than any such lease under
which that Person is the lessor.

 

“Organizational Documents” means the documents (including bylaws (or similar
agreements), if applicable) pursuant to which a Person that is a corporation,
partnership, trust or limited liability company is organized.

 

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to that term in subsection 10.1C.

 

“Participant Register” has the meaning assigned to that term in subsection
10.1C.

 

30

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code, Title IV of ERISA or Section 302 of
ERISA.

 

 “Permitted Acquisition” means an acquisition of hotel and/or casino assets or
substantially all of the Capital Stock of any Person where (i) the acquired
Person is in a Related Business or the assets so acquired are to be used in a
Related Business, (ii) after giving effect to such transaction and all then
anticipated Expansion Capital Expenditures to be made in the future with respect
thereto, the Revolving Loan Commitments minus the Total Utilization of Revolving
Loan Commitments is not less than $50,000,000, (iii) in the event such
acquisition is consummated by a merger, Borrower or any Subsidiary Guarantor is
the surviving entity, (iv) a description of the acquisition shall have been
delivered to Administrative Agent prior to the consummation of the acquisition
(and Administrative Agent shall deliver a copy to any Lender who requests a
copy), (v) Borrower shall have delivered to Administrative Agent copies of the
most recent financial statements (audited, if available) of the acquired Person,
together with any other information that Administrative Agent may reasonably
request (and Administrative Agent shall deliver a copy to any Lender who
requests a copy), and (vi) no Potential Event of Default or Event of Default
shall have occurred or be continuing both before and after giving effect to the
acquisition and all scheduled Consolidated Capital Expenditures.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 436 or 430(k) of the Code or by ERISA, any such
Lien relating to or imposed in connection with any Environmental Claim, and any
such Lien expressly prohibited by any applicable terms of any of the Collateral
Documents):

 

(i)            Liens for Taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by subsection 6.3;

 

(ii)           statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are asserted by the lienor to be overdue and that (in the case of
any such amounts claimed by the lienor to be overdue for a period in excess of 5
days) are being contested in good faith by customary and appropriate actions
(including, without limitation, as appropriate, legal proceedings), so long as
(1) such reserves or other appropriate provisions, if any, as shall be required
byin accordance with GAAP shall have been made for any such contested amounts,
and (2) in the case of a Lien with respect to any portion of the Collateral,
such contest proceedings conclusively operate to stay the sale of any portion of
the Collateral on account of such Lien;the manner in which the contested
obligation asserting such Lien is being addressed (including legal proceedings)
operates to suspend the enforcement of such Lien on such Collateral and (3) in
the event of an adverse judgment relative to such contested obligations and
Lien, Borrower takes such actions as will preclude the forfeiture (pursuant to
foreclosure or otherwise) of the Collateral to satisfy such judgment;

 

31

--------------------------------------------------------------------------------


 

(iii)          Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

 

(iv)          any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;

 

(v)           leases or subleases granted to third parties in accordance with
any applicable terms of the Collateral Documents and not interfering in any
material respect with the ordinary conduct of the business of Borrower or any of
its Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

 

(vi)          easements, rights-of-way, navigational servitudes, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any of its Subsidiaries or result in a
material diminution in the value of any Collateral as security for the
Obligations;

 

(vii)         any (a) interest or title of a lessor or sublessor under any
Operating Lease, (b) restriction or encumbrance that the interest or title of
such lessor or sublessor may be subject to, or (c) subordination of the interest
of the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (b), so long as the holder of such
restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;

 

(viii)        Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;

 

(ix)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(x)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(xi)          Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries;

 

(xii)         licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Borrower or such Subsidiary; and

 

32

--------------------------------------------------------------------------------


 

(xiii)        Permitted Priority Maritime Liens.; and

 

(xiv)       Restrictions upon the use of certain Collateral imposed by a
Governmental Authority in connection with Environmental Claims; provided that
such restrictions do not and will not interfere in any material respect with the
ordinary conduct of the business of Borrower or any of its Subsidiaries with
respect to such Collateral or result in a material diminution in the value of
any Collateral as security for the Obligations.

 

“Permitted Equity Holders” means Bernard Goldstein, Irene Goldstein and their
lineal descendants (including adopted children and their lineal descendants),
and any entity the equity interests of which are owned by only such Persons or
their spouses or which was established for the exclusive benefit of, or the
estate of, any of the foregoing or their spouses.

 

“Permitted Priority Maritime Liens” means maritime Liens on ships, barges or
other vessels for wages of a stevedore, when employed directly by a Person
listed in 46 U.S.C. § 31341, crew’s wages, salvage and general average, whether
now existing or hereafter arising and other maritime Liens which arise by
operation of law during the normal operations of such ships, barges or other
vessels which (a) are paid in the ordinary course of business, and (b) have not
been recorded on the General Index or Abstract of Title (U.S.C.G. 1332) of such
ships, barges or other vessels or judicially asserted.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

 

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Security Agreement.

 

“Pompano Beach Additional Real Property” means approximately 150 acres of the
Pompano Beach Real Property (such acreage specifically excluding the Real
Property Assets upon which the Pompano Park Gaming Facilities are located). 
Borrower may at any time at its option elect to exclude all or a portion of the
Real Property Assets described above from this definition by delivering to
Administrative Agent a written notice describing in reasonable detail the Real
Property Assets to be so excluded, in which case, so long as the Real Property
Assets requested to be so excluded shall immediately thereafter be directly
owned by Borrower or a Restricted Subsidiary, this definition shall be deemed
automatically amended to permanently exclude such identified Real Property
Assets.

 

“Pompano Beach Real Property” means the Real Property Assets owned by PPI, Inc.,
a Florida corporation, located in Pompano Beach, Florida, including the Real
Property Asset upon which the Pompano Park Gaming Facilities are located and the
other Real Property Assets adjacent thereto.

 

33

--------------------------------------------------------------------------------


 

“Pompano Park Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Subsidiaries in Pompano Beach, Florida.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Rata Share” means:

 

(i)            with respect to all payments, computations and other matters
relating to the Term Loan Commitment or the Term Loan of any Lender (of a
particular Series, if applicable), the percentage obtained by dividing (x) the
Term Loan Exposure of that Lender (within such Series, if applicable) by (y) the
aggregate Term Loan Exposure of all Lenders (within such Series, if applicable);

 

(ii)           with respect to all payments, computations and other matters
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or any Letters of Credit issued or participations therein purchased by any
Lender or any participations in any Swing Line Loan purchased or funded by any
Lender, the percentage obtained by dividing (x) the Revolving Loan Exposure of
that Lender by (y) the aggregate Revolving Loan Exposure of all Lenders; and

 

(iii)          for all other purposes with respect to each Lender, the
percentage obtained by dividing (x) the sum of the Term Loan Exposure of that
Lender plus the Revolving Loan Exposure of that Lender by (y) the sum of the
aggregate Term Loan Exposure of all Lenders and the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to subsection 10.1.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

“Real Estate Options” means (a) all options held by Borrower, directly or
indirectly, on the RestatementFourth Amendment Effective Date, and (b) all
options acquired by Borrower, directly or indirectly, after the
RestatementFourth Amendment Effective Date, in each case to purchase or lease
land with an aggregate option cost to Borrower and its Restricted Subsidiaries
not to exceed $5,000,000 at any time outstanding.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent’s reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property. 

 

34

--------------------------------------------------------------------------------


 

For purposes of this definition, the term “Record Document” means, with respect
to any Leasehold Property, (a) the lease evidencing such Leasehold Property or a
memorandum thereof, executed and acknowledged by the owner of the affected real
property, as lessor, or (b) if such Leasehold Property was acquired or subleased
from the holder of a Recorded Leasehold Interest, the applicable assignment or
sublease document, executed and acknowledged by such holder, in each case in
form sufficient to give such constructive notice upon recordation and otherwise
in form reasonably satisfactory to Administrative Agent.

 

“Reference Rate” means the rate that Wells Fargo announces from time to time as
its prime commercial lending rate at its principal United States office, as in
effect from time to time.  The Reference Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
Wells Fargo or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Reference Rate.

 

“Refinancing Indebtedness” has the meaning assigned to that term in
subsection 7.1(vii).

 

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D(i).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Related Businesses” means the gaming businesses (including pari-mutuel betting)
conducted by Borrower and its Subsidiaries as of the RestatementFourth Amendment
Effective Date and any and all reasonably related businesses necessary for, in
support or anticipation of and ancillary to or in preparation for, the gaming
businesses, including the development, expansion or operation of any Gaming
Facility (including any land-based, dockside, riverboat or other type of Gaming
Facility).

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Repricing Event” means (i) any amendment, amendment and restatement or other
modification of this Agreement which reduces the effective interest rate
applicable to the Term Loans or (ii) any optional prepayment or refinancing of
the Term Loans (other than a refinancing in full of all of the Loans) with
proceeds of the substantially concurrent incurrence of new term loans bearing
interest at an effective rate less than the effective interest rate applicable
to the Term Loans as of the Restatement Effective Date (as such comparative
rates are determined by the Administrative Agent, and which, for such

 

35

--------------------------------------------------------------------------------


 

purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (amortized over the shorter of (x) the life of such
other term loans and (y) four years) payable to all lenders providing such other
term loans, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all lenders providing such
other term loans).

 

“Required Prepayment Date” has the meaning assigned to that term in subsection
2.4B(iv)(e).

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders; provided, that the Term Loan Exposure and
Revolving Loan Exposure of any Lender that is a Defaulting Lender shall be
excluded in determining “Requisite Lenders.”

 

“Resigning Administrative Agent” means Credit Suisse, Cayman Islands Branch, as
Administrative Agent under the Existing Credit Agreement.

 

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 4.1 hereof shall have been satisfied or waived.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
or any of its Subsidiaries now or hereafter outstanding, except (x) a dividend
payable solely in shares of that class of stock to the holders of that class, or
(y) a dividend payable to Borrower by any of its Subsidiaries, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Borrower or any of its Subsidiaries now or hereafter outstanding, (iii)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of Borrower or any of its Subsidiaries now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Lenders” means the Lenders that have Revolving Loan Commitments or a
Swing Line Loan Commitment or that have Revolving Loans or Swing Line Loans
outstanding, together with their successors and permitted assigns pursuant to
subsection 10.1.

 

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Borrower pursuant to subsection 2.1A(ii) (as the same may be increased
pursuant to subsection 2.1A(iv)) or to purchase participations in Swing Line
Loans pursuant to subsection 2.1A(iv), and “Revolving Loan Commitments” means
such commitments of all Lenders in the aggregate.

 

36

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment Termination Date” means November 1, 2013 or, if the
Subordinated Debt Refinancing occurs prior to such date, March 25, 2016April 19,
2018.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) if that Lender is an
Issuing Bank, the aggregate Letter of Credit Usage in respect of all Letters of
Credit issued by that Lender (in each case net of any participations purchased
by other Lenders in such Letters of Credit or any unreimbursed drawings
thereunder) plus (c) the aggregate amount of all participations purchased by
that Lender in any outstanding Letters of Credit or any unreimbursed drawings
under any Letters of Credit plus (d) if that Lender is the Swing Line Lender,
the aggregate outstanding principal amount of all Swing Line Loans (net of any
Swing Line Risk Participations purchased by other Lenders) plus (e) the
aggregate amount of all Swing Line Risk Participations purchased by that Lender.

 

“Revolving Loans” means the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(ii).

 

“Revolving Notes” means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E on or after the Closing Date, (ii) any promissory notes of
Borrower issued pursuant to the last paragraph of subsection 2.1E relating to
any increase in Revolving Loan Commitments made pursuant to subsection 2.1A(iv),
and (iii) any promissory notes issued by Borrower pursuant to the second to last
sentence of subsection 10.1B(i) in connection with assignments of the Revolving
Loan Commitments and Revolving Loans of any Lenders, in each case substantially
in the form of Exhibit V annexed hereto.

 

“S & P” means Standard & Poor’s Rating Group.

 

“Second Amendment” means the Second Amendment to Credit Agreement dated the
Restatement Effective Date among Borrower, each other Loan Party, Resigning
Administrative Agent, Administrative Agent and the Lenders, which attaches this
Agreement.

 

“Second Amendment Documents” means, collectively, the Second Amendment, each
Note executed and delivered by Borrower pursuant to subsection 4.1C, each
Mortgage Amendment, each Ship Mortgage or amendment to a Ship Mortgage executed
and delivered by Borrower or any Restricted Subsidiary pursuant to subsection
4.1M.

 

“Security Agreement” means the Security Agreement executed and delivered by each
of the Loan Parties on the Closing Date, or executed and delivered by additional
Restricted Subsidiaries of Borrower from time to time thereafter in accordance
with subsection 6.8, substantially in the form of Exhibit XII annexed hereto.

 

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or

 

37

--------------------------------------------------------------------------------


 

arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated, certificated or
uncertificated, or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Account” has the meaning assigned to such term under the UCC and
includes any brokerage or similar account maintained with a securities
intermediary.

 

“Securities Account Control Agreements” means the Securities Account Control
Agreements executed and delivered by Borrower and the securities intermediaries
at which certain Securities Accounts are maintained, each substantially in the
form of Exhibit XIV-B annexed hereto or in such other form as is reasonably
acceptable to Administrative Agent.

 

“Securities Act” means the Securities Act of 1933.

 

“Senior Credit Facilities” has the meaning assigned to such term in subsection
4.1V.

 

“Series” has the meaning assigned to that term in subsection 2.1A(iv)(f).

 

“Ship Mortgage” means a security instrument (whether designated as a first
preferred ship mortgage or by any similar title) executed and delivered by any
Loan Party, substantially in such form as may be approved by Administrative
Agent in its reasonable discretion, in each case with such changes thereto as
may be reasonably recommended by Administrative Agent’s or Borrower’s local
counsel based on local laws or customary local first preferred ship mortgage
practices.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Borrower or
any of its Restricted Subsidiaries in respect of industrial revenue or
development bonds or financings, (ii) workers’ compensation liabilities of
Borrower or any of its Restricted Subsidiaries, (iii) the obligations of third
party insurers of Borrower or any of its Restricted Subsidiaries arising by

 

38

--------------------------------------------------------------------------------


 

virtue of the laws of any jurisdiction requiring third party insurers, (iv)
obligations with respect to Capital Leases or Operating Leases of Borrower or
any of its Restricted Subsidiaries, and (v) performance, payment, deposit or
surety obligations of Borrower or any of its Restricted Subsidiaries, in any
case if required by law or governmental rule or regulation or in accordance with
custom and practice in the industry.

 

“Subordinated Debt Refinancing” means (i) the extension of the scheduled
maturity date of the 7% Subordinated Notes to a date not earlier than July 25,
2017, or (ii) the refinancing of the 7% Subordinated Notes in accordance with
Section 7.1(vii) following which refinancing, the Refinancing Indebtedness has a
scheduled maturity date not earlier than July 25, 2017.

 

“Subordinated Indebtedness” means (i) the Indebtedness of Borrower evidenced by
the 78.875% Subordinated Notes and (ii) any other Indebtedness of Borrower
subordinated in right of payment to the Obligations pursuant to documentation
containing maturities (with the maturity date of any such Subordinated
Indebtedness to be at not earlier than July 25, 2017181 days after the latest
maturity date of the Loans, amortization schedules, covenants, defaults,
remedies, subordination provisions and other material terms in form and
substance reasonably satisfactory to Administrative Agent.  For purposes of
clarification, Indebtedness incurred pursuant to subsection 7.1(xiii) shall not
be deemed Subordinated Indebtedness.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Governing Body of such Person is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof. 
Notwithstanding anything to the contrary herein, Financial Accounting Standards
Board (FASB) Interpretation No. (FIN) 46R (“Consolidation of Variable Interest
Entities”), which is an Interpretation of Accounting Research Bulletin No. 51,
shall be disregarded for purposes of determining the Subsidiaries of any Person
under this definition.

 

“Subsidiary Guarantor” means the domestic Restricted Subsidiaries of Borrower
listed on Schedule 5.1 attached hereto and any domestic Restricted Subsidiary of
Borrower that executed and delivered a counterpart of the Subsidiary Guaranty on
or after the Closing Date or that executes and delivers a counterpart of the
Subsidiary Guaranty on or after the RestatementFourth Amendment Effective Date
or from time to time thereafter pursuant to subsection 6.8.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Subsidiary Guarantors on the Closing Date, or executed and delivered by
additional Restricted Subsidiaries of Borrower from time to time thereafter in
accordance with subsection 6.8, substantially in the form of Exhibit XI annexed
hereto.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

39

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Lender” means has the meaning assigned to that term in the
introduction to this Agreement and also means and includes any successor Swing
Line Lender appointed pursuant to subsection 9.5B.

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Borrower
pursuant to subsection 2.1A(iii).

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Borrower pursuant to subsection 2.1A(iii).

 

“Swing Line Note” means any promissory note of Borrower issued pursuant to
subsection 2.1E on or after the Closing Date.

 

“Swing Line Risk Participation” shall mean, with respect to any Lender and any
Swing Line Loan as of any date of determination, the sum of (a) such Lender’s
Pro Rata Share of the Swing Line Loan outstanding at such time plus (b) the
aggregate amount of all Defaulting Lenders’ Pro Rata Shares of such Swing Line
Loans outstanding at such time that have been reallocated to such Lender
pursuant to Section 2.9D.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto.

 

“Term Loan Commitment” means, collectively, (a) the commitment of a Lender to
make a Term Loan pursuant to subsection 2.1A(i) of the Existing Credit Agreement
and (b) the New Term Loan Commitment of a Lender, and “Term Loan Commitments”
means such commitments of all Lenders.

 

“Term Loan Exposure” means, with respect to any Lender as of any date of
determination the principal amount of Term Loans held by such Lender.

 

“Term Loan Maturity Date” means November 1, 2013 or, if the Subordinated Debt
Refinancing occurs on or prior to such date, March 25, 2017., with respect to
any Series of Term Loans, the final maturity date with respect thereto as set
forth on the applicable Instrument of Joinder.

 

 “Term Loans” means (a) the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(i) and (b) New Term Loans.

 

“Term Notes” means (i) the promissory notes of Borrower, if any, issued pursuant
to subsection 2.1E on or after the ClosingFourth Amendment Effective Date, (ii)
any promissory notes of Borrower issued pursuant to the last paragraph of
subsection 2.1E relating to any New Term Loans made pursuant to subsection
2.1A(iv), and (iii) any promissory notes

 

40

--------------------------------------------------------------------------------


 

issued by Borrower pursuant to the second to last sentence of subsection
10.1B(i) in connection with assignments of the Term Loan Commitments or Term
Loans of any Lenders, in each case substantially in the form of Exhibit IV
annexed hereto.

 

“Title Company” means, collectively, one or more title insurance companies
reasonably satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Transaction Costs” means the fees, costs and expenses payable by Borrower in
connection with the Transactions, together with all redemption premiums, fees,
costs and expenses paid by Borrower in connection with any Indebtedness or
refinancing of Indebtedness permitted to be incurred or refinanced pursuant to
subsection 7.1 of this Agreement.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party, (b) the
borrowings hereunder, the issuance of Letters of Credit and the use of proceeds
of the foregoing, (c) the granting of Liens pursuant to the Collateral Documents
and (d) any other transactions entered into by Borrower or any of its
Subsidiaries in connection with any of the foregoing.

 

“Type” means with respect to a Loan, a Term Loan (differentiating between each
Series, if applicable), a Revolving Loan or a Swing Line Loan (each of which is
a “Type” of Loan).

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unrestricted Subsidiary” means any Subsidiary that is designated as an
Unrestricted Subsidiary pursuant to a resolution of the Governing Body of
Borrower (or, to the extent such a resolution is not required in order to
designate such Subsidiary as an “Unrestricted Subsidiary” under any Unsecured
Notes or Subordinated Indebtedness, designated by an Officer’s Certificate of
Borrower) and any Subsidiary of such Unrestricted Subsidiary; provided that such
Subsidiary: (i) has no Indebtedness other than Non-Recourse Debt; (ii) is not
party to any agreement, contract, arrangement or understanding with Borrower or
any Restricted Subsidiary of Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Borrower; (iii) is a Person with respect to which
neither Borrower nor any of its Restricted Subsidiaries has any direct or
indirect obligation (1) to subscribe for additional equity Securities or other
equity or ownership interests, or (2) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve or maintain any specified
levels of profitability; (iv) has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of Borrower or any of
its Restricted Subsidiaries; and (v) has no Subsidiaries other than Unrestricted
Subsidiaries; provided further that, notwithstanding the foregoing, Borrower may
not designate as an

 

41

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary any then existing Subsidiary that owns, leases, operates
or uses any assets or function directly relating to or necessary for the conduct
of casino gaming at the Biloxi Gaming Facilities, the Caruthersville Gaming
Facilities, the Pompano Park Gaming Facilities, the Bettendorf Gaming
Facilities, the Marquette Gaming Facilities, the Lula Gaming Facilities, the
Natchez Gaming Facilities, the Lake Charles Gaming Facilities, the Boonville
Gaming Facilities, the Kansas City Gaming Facilities, the Davenport Gaming
Facilities, the Waterloo Gaming Facilities, the Black Hawk Gaming Facilities,
the Vicksburg Gaming Facilities or the Cape Girardeau Gaming Facilities;
provided further that each Subsidiary of Borrower that is not a domestic
Subsidiary shall be deemed an Unrestricted Subsidiary at all times unless
consented to in writing by Administrative Agent (such consent not to be
unreasonably withheld but evaluated in light of the guaranty and security
package, if any, able to be obtained under the laws applicable to such
Subsidiary).  Immediately after giving effect to any designation of a Subsidiary
of Borrower as an Unrestricted Subsidiary, Borrowers and the Restricted
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Section 7.6 as of the most recently ended Fiscal Quarter for which
financial statements have been delivered (assuming such designation occurred as
of the first day of the period being tested).  Any such designation by the
Governing Body of Borrower shall be evidenced to Administrative Agent by filing
with Administrative Agent resolutions of the Governing Body of Borrower giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing conditions.  If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness or Liens of such
Subsidiary shall be deemed to be incurred and outstanding by a Restricted
Subsidiary of Borrower as of such date.  The designation of any Subsidiary that
is a Loan Party as an Unrestricted Subsidiary shall constitute an Investment by
the Loan Parties therein at the date of designation in an amount equal to the
fair market value of such Subsidiary (determined as of the date of designation
by Governing Body of Borrower in good faith) and such designation shall only be
permitted if such Investment is permitted under subsection 7.3.  The Governing
Body of Borrower may atAt any time designate any Unrestricted Subsidiary tomay
be designated as a Restricted Subsidiary pursuant to the delivery of an
Officer’s Certificate of Borrower to Administrative Agent; provided that such
designation shall be deemed to be an incurrence of Indebtedness and Liens by a
Restricted Subsidiary of Borrower of any outstanding Indebtedness or Liens of
such Unrestricted Subsidiary and such designation shall only be permitted if
(i) such Indebtedness is permitted under subsection 7.1, (ii) such Liens are
permitted under subsection 7.2 and (iii) no Event of Default or Potential Event
of Default would be in existence following such designation.  The Unrestricted
Subsidiaries shall be deemed to include as of the RestatementFourth Amendment
Effective Date those Subsidiaries designated as “Unrestricted Subsidiaries” on
Schedule 5.1 annexed hereto (including the Specified Unrestricted
Subsidiaries).  Notwithstanding anything herein to the contrary, Isle of
Capri-Bahamas Ltd. shall be deemed an Unrestricted Subsidiary for all purposes
other than the determination of the Consolidated Total Leverage Ratio and the
financial covenant set forth in subsection 7.6B.

 

“Unsecured Notes” means (i) the Indebtedness of Borrower evidenced by the 7.75%
Unsecured Notes and, (ii) the Indebtedness of Borrower evidenced by the 5.875%
Unsecured Notes and (iii) any other Indebtedness of Borrower (a) having a
maturity date of no earlier than July 25, 2017181 days after the latest maturity
date of the Loans, (b) not benefiting from any Lien on any property (whether
real, personal or mixed) of Borrower or any

 

42

--------------------------------------------------------------------------------


 

Subsidiary of Borrower, (c) having no scheduled principal amortization payments
before final maturity or mandatory repayment based on asset dispositions
(whether voluntary or involuntary, related to insurance proceeds, condemnation
proceeds or otherwise except those of the type contained in the 7.755.875%
Unsecured Notes) or earnings or cash flow of Borrower or any Subsidiary of
Borrower, and (d) having no maintenance financial covenants and otherwise having
restrictive covenants and defaults that are, taken as a whole, not materially
less favorable to Borrower and the Restricted Subsidiaries than those in the
7.755.875% Unsecured Note Indenture.

 

“Vicksburg Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in the City of
Vicksburg, Warren County, Mississippi, including the vessels Creole 5 and Creole
6 having Official Nos. 585504 and 585505, respectively.

 

“Vicksburg Additional Real Property” means those certain Real Property Assets
owned in fee by Rainbow Casino-Vicksburg Partnership, L.P., a Mississippi
limited partnership, located in the City of Vicksburg, Warren County,
Mississippi, and which is leased to MPH Investments of Mississippi, pursuant to
that certain Ground Lease, dated as of June 21, 1994, as amended.

 

“Voting Stock” means, with respect to any Person, the Capital Stock (including
any and all rights, warrants or options exchangeable for or convertible into
such Capital Stock) of such Person that ordinarily has voting power for the
election of directors (or Persons performing similar functions) of such Person,
whether at all times or only as long as no senior class of Securities has such
voting power by reason of any contingency.

 

“Waivable Mandatory Prepayment” has the meaning assigned to that term in
subsection 2.4B(iv)(e).

 

“Waiving Lender” has the meaning assigned to that term in
subsection 2.4B(iv)(e).

 

“Waterloo Gaming Facilities” means the Gaming Facilities owned, leased, operated
or used by Borrower and its Subsidiaries in Waterloo, Iowa.

 

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

 

“78.875% Subordinated Note Indenture” means the indenture pursuant to which
$500,000,000350,000,000 in aggregate principal amount of 7.008.875% Subordinated
Notes due March 2014June 2020 of Borrower were issued, as in effect on the
RestatementFourth Amendment Effective Date and as such indenture may be amended
from time to time to the extent permitted under subsection 7.15A or refinanced
or replaced as permitted by subsection 7.1 (vii).

 

“78.875% Subordinated Notes” means the subordinated notes issued pursuant to the
78.875% Subordinated Note Indenture.

 

43

--------------------------------------------------------------------------------


 

“5.875% Unsecured Note Indenture” means the indenture pursuant to which
$350,000,000 in aggregate principal amount of 5.875% Unsecured Notes due
March 2021 of Borrower were issued, as in effect on the Fourth Amendment
Effective Date.

 

“5.875% Unsecured Notes” means the unsecured notes issued pursuant to the 5.875%
Unsecured Note Indenture.

 

“7.75% Unsecured Note Indenture” means the indenture pursuant to which
$300,000,000 in aggregate principal amount of 7.75% Unsecured Notes due
March 15, 2019 of Borrower were issued, as in effect on the RestatementFourth
Amendment Effective Date.

 

“7.75% Unsecured Notes” means the unsecured notes issued pursuant to the 7.75%
Unsecured Note Indenture.

 

1.2.                            Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xiii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect in the
United States of America at the time of such preparation (other than the absence
of footnotes with respect to the financial statements and other information
delivered pursuant to clause (ii) of subsection 6.1) and delivered together with
the reconciliation statements provided for in subsection 6.1(v).  Calculations
in connection with the definitions, covenants and other provisions of this
Agreement shall utilize GAAP as in effect in the United States of America on the
date of determination, applied in a manner consistent with that used in
preparing the financial statements referred to in subsection 5.3(i). 
Notwithstanding the other provisions of this Section 1.2, for purposes of
determining compliance with any covenant, including any financial
covenant, Indebtedness of Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
Financial Accounting Standards Board (FASB) ASC 825 (and Financial Accounting
Standards Board (FASB) ASC 470-20, if applicable) on financial liabilities shall
be disregarded.  Notwithstanding anything to the contrary herein, unaudited
financial statements, accounting determinations, calculations (including
financial ratios) and computations hereunder shall be made without giving effect
to Financial Accounting Standards Board (FASB) Interpretation No.  (FIN) 46R
(“Consolidation of Variable Interest Entities”), which is an Interpretation of
Accounting Research Bulletin No. 51.

 

1.3.                            Other Definitional Provisions and Rules of
Construction.

 

A.            Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

B.            References to “Sections” and “subsections” shall be to Sections
and subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

C.            The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such

 

44

--------------------------------------------------------------------------------


 

statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

 

D.            Each of the parties hereto acknowledges that (i) it has been
represented by counsel in the negotiation and documentation of the terms of this
Agreement and the other Loan Documents, (ii) it has had full and fair
opportunity to review and revise the terms of this Agreement and the other Loan
Documents, (iii) this Agreement and the other Loan Documents have been drafted
jointly by all of the parties hereto, and (iv) neither Administrative Agent nor
any Lender has any fiduciary relationship with or duty to Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent and Lenders, on one hand, and
Borrower, on the other hand, in connection herewith or therewith is solely that
of creditor and debtor.  Accordingly, each of the parties hereto acknowledges
and agrees that the terms of this Agreement shall not be construed against or in
favor of another party.

 

E.            Except as otherwise expressly provided herein, (i) any reference
in this Agreement or any other Loan Document to any agreement means such
agreement as it may be amended, restated, supplemented or otherwise modified
from time to time; (ii) any reference in this Agreement or any other Loan
Document to any law, statute, regulation, rule or other legislative action shall
mean such law, statute, regulation, rule or other legislative action as amended,
supplemented, restated or otherwise modified from time to time and any successor
thereto, and shall include any rule or regulation promulgated thereunder; and
(iii) any reference in this Agreement or any Loan Document to a Person shall
include the successor or assignee of such Person.

 

F.            The terms “payment in full”, “paid in full”, satisfaction in
full”, “repay in full” or any similar term means the indefeasible payment in
full of the Obligations, other than inchoate reimbursement or indemnification
obligations for which no claim has been asserted, termination of the Commitments
and the cancellation or expiration or, to the extent acceptable to the
applicable Issuing Bank, cash collateralization or collateralization by “back to
back” letters of credit, of all Letter of Credit.

 

Section 2.              AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1.                            Commitments; Making of Loans; the Register;
Notes.

 

A.            Commitments.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Borrower
herein set forth, each Lender with a Term Loan Commitment has made the Loans
described in subsection 2.1A(i) and each Revolving Lender hereby severally
agrees to make the Loans described in subsection 2.1A(ii) and Swing Line Lender
hereby agrees to make the Loans described in subsection 2.1A(iii):

 

45

--------------------------------------------------------------------------------


 

(i)            Term Loans.  The Term Loans were made prior to the Restatement
Effective Date.  As of the RestatementFourth Amendment Effective Date, the
aggregate outstanding principal amount of the Term Loans is $500,000,0000.

 

(ii)           Revolving Loans.  Each Revolving Lender severally agrees, subject
to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Borrower from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5B.  As of
the RestatementFourth Amendment Effective Date, the aggregate amount of the
Revolving Loan Commitments is $300,000,000; provided that the Revolving Loan
Commitments of Lenders shall be adjusted to give effect to (1) any increase in
Revolving Loan Commitments pursuant to subsection 2.1A(iv), and (2) any
assignments of the Revolving Loan Commitments pursuant to subsection 10.1B (in
no event shall any such adjustment cause a Lender’s Revolving Loan Exposure to
exceed its Revolving Loan Commitment); and provided further that the amount of
the Revolving Loan Commitments shall be reduced from time to time by the amount
of any reductions thereto made pursuant to subsections 2.4B(ii) and 2.4B(iii). 
Each Revolving Lender’s Revolving Loan Commitment shall expire on the Revolving
Loan Commitment Termination Date and all Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans and the Revolving Loan
Commitments shall be paid in full no later than that date.  Amounts borrowed
under this subsection 2.1A(ii) may be repaid and reborrowed to but excluding the
Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 

(iii)          Swing Line Loans.  Swing Line Lender hereby agrees, subject to
the limitations set forth below with respect to the maximum amount of Swing Line
Loans permitted to be outstanding from time to time, to make a portion of the
Revolving Loan Commitments available to Borrower from time to time during the
period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Borrower in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5B, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment.  As of the
RestatementFourth Amendment Effective Date, the amount of the Swing Line Loan
Commitment is $50,000,000; provided that any reduction of the Revolving Loan
Commitments made pursuant to subsection 2.4B(ii) or 2.4B(iii) which reduces the
aggregate Revolving Loan Commitments to an amount less than the then current
amount of the Swing Line Loan Commitment shall result in an automatic
corresponding proportionate reduction of the Swing Line Loan Commitment to the

 

46

--------------------------------------------------------------------------------


 

amount of the Revolving Loan Commitments, as so reduced, without any further
action on the part of Borrower, Administrative Agent or Swing Line Lender.  The
Swing Line Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than that
date.  Amounts borrowed under this subsection 2.1A(iii) may be repaid and
reborrowed to but excluding the Revolving Loan Commitment Termination Date.

 

Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to such Revolving Lender’s Pro Rata Share of such Swing Line Loan;
provided, however that the amount of such Lender’s risk participation shall be
adjusted in the manner set forth in Section 2.9D.

 

Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the limitation
that in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect and prior to the
termination of the Revolving Loan Commitments, the Revolving Loan Exposure of a
Lender shall not exceed its Revolving Loan Commitment.  With respect to any
Swing Line Loans which have not been voluntarily prepaid by Borrower pursuant to
subsection 2.4B(i), Swing Line Lender may, at any time in its sole and absolute
discretion, deliver to Administrative Agent (with a copy to Borrower), no later
than 11:00 A.M. (New York City time) on the first Business Day in advance of the
proposed Funding Date, a notice (which shall be deemed to be a Notice of
Borrowing given by Borrower) requesting Revolving Lenders to make Revolving
Loans that are Base Rate Loans on such Funding Date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date such notice is given which Swing Line Lender requests Revolving Lenders
to prepay.  Anything contained in this Agreement to the contrary
notwithstanding, (i) the proceeds of such Revolving Loans made by Revolving
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Borrower) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (ii) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
and shall be due under the Revolving Note of Swing Line Lender.  Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Revolving Lenders, including the Revolving Loan deemed
to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans.  If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be

 

47

--------------------------------------------------------------------------------


 

recovered by or on behalf of Borrower from Swing Line Lender in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by subsection 10.5.

 

If for any reason (a) Revolving Loans are not made upon the request of Swing
Line Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to Swing Line Lender in respect of any
outstanding Swing Line Loans or (b) the Revolving Loan Commitments are
terminated at a time when any Swing Line Loans are outstanding, the request
submitted by Swing Line Lender pursuant to the immediately preceding paragraph
shall be deemed to be a request by Swing Line Lender that each of the Revolving
Lenders fund the amount of its Swing Line Risk Participation in the relevant
Swing Line Loan and each Revolving Loan made pursuant to the immediately
preceding paragraph shall be deemed payment in respect of such Swing Line Risk
Participation.  In the event any Revolving Lender fails to make available to
Swing Line Lender the amount of such Revolving Lender’s Swing Line Risk
Participation as provided in this paragraph, Swing Line Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the rate customarily used by Swing Line Lender for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate.  In the event Swing Line Lender receives a payment of any amount in
which other Revolving Lenders have funded Swing Line Risk Participations as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.

 

Anything contained herein to the contrary notwithstanding, each Revolving
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Revolving Lender’s obligation to fund its Swing Line Risk Participation pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Borrower or any other Person for any reason
whatsoever; (b) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (c) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
or any of its Subsidiaries; (d) any breach of this Agreement or any other Loan
Document by any party thereto; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each Revolving Lender are subject to the condition that (x) Swing
Line Lender believed in good faith that all conditions under Section 4 to the
making of the applicable Refunded Swing Line Loans or other unpaid Swing Line
Loans, as the case may be, were satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made, or (y) the satisfaction of any such
condition not satisfied had been waived in accordance with subsection 10.6 prior
to or at the time such Refunded Swing Line Loans or other unpaid Swing Line
Loans were made.

 

48

--------------------------------------------------------------------------------


 

Subject to Section 2.9E, at any time a Lender is a Defaulting Lender, within
three (3) Business Days after the request of the Administrative Agent or Swing
Line Lender, such Defaulting Lender shall provide cash collateral or other
security satisfactory to the Swing Line Lender (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund its Swing Line Risk
Participation (as adjusted pursuant to Section 2.9D); provided, that if such
Defaulting Lender fails to provide such cash collateral or other security, the
Borrower shall provide, within five (5) Business Days, cash collateral or other
security satisfactory to the Swing Line Lender (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund its Swing Line Risk
Participation (as adjusted pursuant to Section 2.9D).  Such Defaulting Lender
and Borrower each hereby grants to the Administrative Agent, for the benefit of
the Swing Line Lender and the other Lenders (other than such Defaulting Lender),
a Lien on of such Person’s cash collateral or other security (and all proceeds
of the foregoing) to secure the Obligations.  Cash collateral shall be
maintained in blocked, Deposit Accounts with the Administrative Agent and shall
be invested in Cash Equivalents reasonably acceptable to the Administrative
Agent or held as Cash.  If at any time the Administrative Agent determines that
any funds held as cash collateral are subject to any right or claim of any
Person other than the Administrative Agent or the Swing Line Lender or that the
total amount of such funds is less than such Defaulting Lender’s funding
obligations in respect of its Swing Line Risk Participation, such Defaulting
Lender or Borrower shall, within three (3) Business Days after demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (x) such
aggregate funding obligations over (y) the total amount of funds, if any, then
held as cash collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  At the discretion of the Swing Line Lender,
such funds shall be applied, to the extent permitted under applicable
Governmental Authorizations, to reimburse the Swing Line Lender.  The Lien held
by the Administrative Agent in such cash collateral shall be released upon the
satisfaction of each of the following conditions: (a) no Swing Line Loans shall
be outstanding, (b) all Swing Line Loan obligations shall have been repaid in
full and (c) no Event of Default shall have occurred and be continuing.

 

(iv)          Increases of the Term Loans or Revolving Loan Commitments.

 

(a)           Borrower may request in writing at any time that (x) one or more
new term loan commitments (the “New Term Loan Commitments”) be established
and/or (y) the then effective aggregate principal amount of Revolving Loan
Commitments be increased in an aggregate amount for all such New Term Loan
Commitments and increases in Revolving Loan Commitments not in excess of
$200,000,000 in the aggregate and not less than $50,000,000 individually (or
such lesser amount which shall be approved by the Administrative Agent) and
integral multiples of $5,000,000 in excess of that amount (the “General
Incremental Facility”); provided that (I) no Event of Default shall have
occurred and be continuing as of the date of such request, (II) no Event of
Default or Potential Event of Default shall have occurred and be continuing on
the effective date thereof, or occur as a result of such New Term Loan
Commitments or increases in Revolving Loan Commitments, (IIIII) after giving

 

49

--------------------------------------------------------------------------------


 

effect to each establishment of, and/or increase in, Loans and/or Commitments
under the General Incremental Facility and any acquisitions or dispositions
effected since the then most recently ended Fiscal Quarter for which financial
statements have been delivered, Borrower shall be in pro forma compliance with
the financial covenants set forth in Section 7.6 as of the end of such Fiscal
Quarter (assuming the full borrowing of new Loans in an amount equal to the
amount of Loans related to such establishment of, and/or increase in, Loans
and/or Commitments under the General Incremental Facility in accordance with
this subsection 2.1A(iv)(a), the consummation of any such acquisitions or
dispositions and the incurrence or assumption, or repayment, of any Indebtedness
in connection therewith occurred as of the first day of such period being
tested), and (IIIIV) all fees and expenses then owing to Administrative Agent
and the Lenders in connection with the General Incremental Facility shall have
been paid in full.

 

Any request under this subsection 2.1A(iv)(a) shall be submitted by Borrower to
Administrative Agent (and Administrative Agent shall promptly forward copies to
Lenders), specify the proposed effective date and amount of such New Term Loan
Commitments or increase in Revolving Loan Commitments and be accompanied by an
Officer’s Certificate certifying that no Event of Default or Potential Event of
Default exists or will occur as a result of such New Term Loan Commitments or
increase in Revolving Loan Commitmentsas to the matters described in clauses
(I), (II) and (III) of the immediately preceding paragraph.  Borrower shall
specify any fees offered to those Lenders (the “Increasing Lenders”) that agree
to acquire such New Term Loan Commitments or increase the principal amount of
their Revolving Loan Commitments, as the case may be, which fees may be variable
based upon the amount of such New Term Loan Commitments any such Lender is
willing to acquire or amount by which any such Lender is willing to increase the
principal amount of its Revolving Loan Commitment, as the case may be.  No
Lender shall have any obligation, express or implied, to acquire any New Term
Loan Commitments or increase the aggregate principal amount of its Revolving
Loan Commitment, as the case may be.  Only the consent of each Increasing Lender
shall be required for an issuance of New Term Loan Commitments or an increase in
the aggregate principal amount of the Revolving Loan Commitments, as the case
may be, pursuant to this subsection 2.1A(iv).  No Lender that elects not to
acquire any New Term Loan Commitments or increase the principal amount of its
Term Loan or Revolving Loan Commitment, as the case may be, may be replaced in
respect of its existing Term Loans or Revolving Loan Commitment, as the case may
be, as a result thereof without such Lender’s consent.

 

(b)           Each Increasing Lender shall as soon as practicable specify the
amount of the proposed New Term Loan Commitments or increase in Revolving Loan
Commitments that it is willing to assume.  Borrower may accept some or all of
the offered amounts or designate new lenders that qualify as Eligible Assignees
and that are reasonably acceptable to Administrative Agent as additional Lenders
hereunder in accordance with this subsection 2.1A(iv) (each such new lender
being a “New Lender”), which New Lenders may assume all or a portion of the

 

50

--------------------------------------------------------------------------------


 

New Term Loan Commitments or increase in the aggregate principal amount of the
Revolving Loan Commitments, as the case may be.  Borrower and Administrative
Agent shall have discretion jointly to adjust the allocation of the New Term
Loan Commitments or increased aggregate principal amount of the Revolving Loan
Commitments, as the case may be, among Increasing Lenders and New Lenders.

 

(c)           Each New Lender designated by Borrower and reasonably acceptable
to Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed issuance of new Term Loan
Commitments or increase in the aggregate principal amount of the Revolving Loan
Commitments.

 

(d)           Subject to the foregoing, any New Term Loan Commitments or
increase in Revolving Loan Commitments requested by Borrower shall be effective
upon delivery to Administrative Agent of each of the following documents: (i) an
originally executed copy of an Instrument of Joinder signed by a duly authorized
Officer of each New Lender (and, if applicable, Increasing Lender),
substantially in the form attached hereto as Exhibit XV-A; (ii) a notice to the
Increasing Lenders and New Lenders, substantially in the form attached hereto as
Exhibit XV-B, signed by a duly authorized Officer of Borrower; (iii) an
Officer’s Certificate of Borrower, substantially in the form attached hereto as
Exhibit XV-C; and (iv) any other certificates or documents that Administrative
Agent shall reasonably request (including legal opinions from counsel to
Borrower, documents related to the Mortgages and insurance endorsements, new or
amended Notes, any related fee letters, documents evidencing the increased
Revolving Loan Commitment held by any applicable Lender, reaffirmations of the
Subsidiary Guaranty, resolutions regarding the New Term Loan Commitments or
Revolving Loan Commitments and related actions taken by Borrower and the
Subsidiary Guarantors, certified as true and correct by an Officer of the
relevant Borrower or Subsidiary Guarantor), all in form and substance
satisfactory to Administrative Agent (including certificates from Borrower
certifying that the Loans to be made pursuant to this subsection 2.1A(iv),
together with all other Obligations under the Loan Documents then outstanding,
are “Designated Senior Indebtedness” under the 78.875% Subordinated Note
Indenture.  Any New Term Loan Commitments or increase in Revolving Loan
Commitments shall be in the principal amount equal to (A) the principal amount
that Increasing Lenders are willing to assume of the New Term Loan Commitments
or as increases to the principal amount of their Revolving Loan Commitments, as
the case may be, plus (B) the principal amount offered by New Lenders with
respect to the New Term Loan Commitments or Revolving Loan Commitments, as the
case may be, in either case as adjusted by Borrower and Administrative Agent
pursuant to this subsection 2.1A(iv).

 

(e)           Upon effectiveness of any such increase in Revolving Loan
Commitments, the Pro Rata Share of the Revolving Loan Commitments of each
Revolving Lender will be adjusted to give effect to the increase in the
Revolving

 

51

--------------------------------------------------------------------------------


 

Loan Commitments and (i) each of the existing Revolving Lenders shall assign to
each of the Increasing Lenders and New Lenders, and each of the Increasing
Lenders and New Lenders shall purchase from each of the existing Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Lenders, Increasing Lenders
and New Lenders ratably in accordance with their Revolving Loan Commitments
after giving effect to the increase in Revolving Loan Commitments in accordance
with the General Incremental Facility, (ii) each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and (iii) each New Lender shall
become a Revolving Lender.  To the extent that the adjustment of Pro Rata Shares
of the Revolving Loan Commitments results in losses or expenses to any Lender as
a result of the prepayment of any LIBOR Loan on a date other than the scheduled
last day of the applicable Interest Period, Borrower shall be responsible for
such losses or expenses pursuant to subsection 2.6D.

 

(f)            Any New Term Loans made in accordance with this subsection 2.1
A(iv) shall be designated a separate series (a “Series”) of New Term Loans for
all purposes of this Agreement.  Upon any New Term Loan Commitments of any
Series becoming effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Increasing Lender and New Lender of any Series shall
make a Loan to Borrower (a “New Term Loan”) in an amount equal to its New Term
Loan Commitment of such Series, and (ii) each Increasing Lender and New Lender
of any Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

 

(g)           The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except with respect to the rate of interest
as more fully described below, identical to the Term Loans made pursuant to
subsection 2.1A(i). The terms and provisions (including applicable rates of
interest) of any Revolving Loans made pursuant to an increase in the Revolving
Loan Commitments in accordance with the General Incremental Facility shall be
identical to the Revolving Loans.  The terms and provisions of the New Term
Loans and New Term Loan Commitments of any Series shall be as set forth herein
or in the applicable Instrument of Joinder.  In any event the rate of interest
applicable to the New Term Loans of each Series may be determined by Borrower
and the applicable Increasing Lenders and New Lenders and shall be set forth in
each applicable Instrument of Joinder; provided, however, that to the extent
that the weighted average interest rate payableyield in respect of the New Term
Loans (whether in the form of interest, fees, original issue discount (amortized
over the shorter of four years or the remaining term of such New Term Loans) or
a combination of any thereof) is higher by more than 0.50% than the weighted
average interest rate payableyield in respect of the TermRevolving Loans made
pursuant to subsection 2.1A(i) or any Series of New Term Loans previously made
pursuant to this subsection 2.1A(iv)

 

52

--------------------------------------------------------------------------------


 

immediately prior to the incurrence of any such New Term Loans, the interest
rates applicable to the TermRevolving Loans made pursuant to subsection 2.1A(i)
or any Series of New Term Loans previously made pursuant to this subsection
2.1A(iv) shall increase to provide the holders of such Revolving and/or Term
Loans the same weighted interest rateyield provided to the holders of the New
Term Loans.  Additionally, (i) the weighted average life to maturity of all New
Term Loans of any Series shall be no shorter than the weighted average life to
maturity of the Revolving Loans or any Series of New Term Loans previously made
pursuant to this subsection 2.1A(iv) immediately prior to the incurrence of any
such New Term Loans (whichever is longest), (ii) the applicable Term Loan
Maturity Date of each Series shall be no shorter than the latest of the final
maturity of any Loans then outstanding and (iii) all other terms of the New Term
Loans and New Term Loan Commitments, if not consistent with the terms otherwise
set forth herein with respect to Term Loans, as applicable must be reasonably
acceptable to the Administrative Agent.  Each Instrument of Joinder may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this subsection 2.1A(iv).

 

B.            Borrowing Mechanics.  Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to a request by Swing Line Lender
pursuant to subsection 2.1A(iii) for the purpose of repaying any Refunded Swing
Line Loan or Revolving Loans made pursuant to subsection 3.3B for the purpose of
reimbursing the Issuing Bank for the amount of a drawing under a Letter of
Credit issued by it) shall be in an aggregate minimum amount of
$1,000,000500,000 and integral multiples of $1,000,000100,000 in excess of that
amount; provided that Revolving Loans made on any Funding Date as LIBOR Loans
with a particular Interest Period shall be in an aggregate minimum amount of
$2,500,000500,000 and integral multiples of $1,000,000100,000 in excess of that
amount.  Swing Line Loans made on any Funding Date shall be in an aggregate
minimum amount of $250,000 and integral multiples of $250,000100,000 in excess
of that amount.  Whenever Borrower desires that Lenders make Revolving Loans or
Term Loans, it shall deliver to Administrative Agent a Notice of Borrowing no
later than Noon (New York City time) at least three Business Days in advance of
the proposed Funding Date (in the case of a LIBOR Loan and subject to the last
paragraph of subsection 2.2B) or the same Business Day of the proposed Funding
Date (in the case of a Base Rate Loan).  Whenever Borrower desires that Swing
Line Lender make a Swing Line Loan, it shall deliver to Swing Line Lender (with
a copy to Administrative Agent) a Notice of Borrowing no later than Noon (New
York City time) on the proposed Funding Date.  The Notice of Borrowing shall
specify (i) the proposed Funding Date (which shall be a Business Day), (ii) the
amount and Type of Loans requested, (iii) in the case of Loans other than Swing
Line Loans, whether such Loans shall be Base Rate Loans or LIBOR Loans, (iv) in
the case of any Loans requested to be made as LIBOR Loans, the initial Interest
Period requested therefor and (v) information about the account of Borrower to
be credited.  Revolving Loans may be continued as or converted into Base Rate
Loans and LIBOR Loans in the manner provided in subsection 2.2D.  All Swing Line
Loans, shall be made as Base Rate Loans.  In lieu of delivering the
above-described Notice of Borrowing, Borrower may give Administrative Agent
telephonic

 

53

--------------------------------------------------------------------------------


 

notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing to Administrative Agent on the date
such notice was given.

 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized Officer or other Person authorized to borrow on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Borrower shall have effected Loans hereunder.

 

Borrower shall notify Administrative Agent prior to the funding of any Loans if
any of the matters to which Borrower is required to certify in the applicable
Notice of Borrowing is no longer true and correct as of the applicable Funding
Date, and the acceptance by Borrower of the proceeds of any Loans shall
constitute a re-certification by Borrower, as of the applicable Funding Date, as
to the matters to which Borrower is required to certify in the applicable Notice
of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a LIBOR Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

 

C.            Disbursement of Funds.  Subject to subsection 2.1A(iv), all Term
Loans and Revolving Loans under this Agreement shall be made by Lenders having a
Commitment of that Type simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that neither Administrative Agent nor any
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder (except as a result of a
reallocation of a Defaulting Lender’s Pro Rata Share of Letter of Credit Usage
and Swing Line Loans pursuant to Section 2.9D) nor shall the Commitment of any
Lender to make the particular Type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Loan requested hereunder.  Promptly after receipt by Administrative
Agent (or Swing Line Lender in the case of a Swing Line Loan) of a Notice of
Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender or Swing Line Lender, as the case
may be, of the proposed borrowing.  Each Lender shall make the amount of its
Loan available to Administrative Agent not later than 2:00 P.M. (New York City
time) on the applicable Funding Date, and Swing Line Lender shall make the
amount of its Swing Line Loan available to Borrower not later than 1:00 p.m.
(New York City time) on the applicable Funding Date, in each case in same day
funds in Dollars, at Administrative Agent’s Office.  Except as provided in
subsection 2.1A(ii) or subsection 3.3B with respect to Revolving Loans used to
repay Refunded Swing Line Loans or to reimburse any Issuing Bank for the amount
of a drawing under a Letter of Credit issued by it, upon satisfaction or waiver
of the conditions precedent specified in subsection 4.2, Administrative Agent
shall promptly upon receipt make the proceeds of any Loans made on or after the
RestatementFourth Amendment Effective Date available to Borrower on the
applicable Funding Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Loans received by Administrative Agent from Lenders
or Swing Line

 

54

--------------------------------------------------------------------------------


 

Lender, as the case may be, to be wire transferred to the account of Borrower as
specified in the applicable Notice of Borrowing.

 

Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any applicable Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Borrower a corresponding amount on such Funding Date.  If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Base Rate Loans for such Type of Loans.
 Nothing in this subsection 2.1C shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

D.            The Register.

 

(i)            Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain, at its address referred to in subsection 10.8,
a register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of each Lender (and stated interest thereon) from time to
time (the “Register”).  The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(ii)           Administrative Agent shall record in the Register the Term Loan
Commitments (including each Series thereof), Revolving Loan Commitment and Swing
Line Loan Commitment and the Term Loans (including each Series thereof) and
Revolving Loans from time to time of each Lender and Swing Line Loans from time
to time of Swing Line Lender, and of stated interest thereon and each repayment
or prepayment in respect of the principal amount of the Term Loans (including
each Series thereof) or Revolving Loans of each Lender or the Swing Line Loans
of Swing Line Lender.  Any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans.

 

(iii)          Each Lender shall record on its internal records (including the
Notes held by such Lender) the amount of any Term Loan (including each Series
thereof) and each

 

55

--------------------------------------------------------------------------------


 

Revolving Loan made by it and each payment in respect thereof.  Any such
recordation shall be conclusive and binding on Borrower, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any applicable Loans; and provided further that in the event of
any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern (absent manifest error).

 

(iv)          Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof
absent manifest error, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent and recorded in the Register as provided in subsection 10.1
B(ii).  Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

(v)           Borrower hereby designates Wells Fargo to serve as Borrower’s
agent solely for purposes of maintaining the Register as provided in this
subsection 2.1D, and Borrower hereby agrees that, to the extent Wells Fargo
serves in such capacity, Wells Fargo and its officers, directors, employees,
agents and Affiliates shall constitute Indemnitees for all purposes under
subsection 10.3.

 

E.            Optional Notes.  If so requested by any Lender by written notice
to Borrower (with a copy to Administrative Agent)  at any time, Borrower shall
execute and deliver within three Business Days after receipt of a written
request therefor, a Term Note substantially in the form of Exhibit IV annexed
hereto to evidence a particular Series of that Lender’s Term Loan, in the
principal amount of that Lender’s applicable Term Loan and with other
appropriate insertions, a Revolving Note substantially in the form of Exhibit V
annexed hereto to evidence that Lender’s Revolving Loans, in the principal
amount of that Lender’s Revolving Loan Commitment and with other appropriate
insertions and a Swing Line Note substantially in the form of Exhibit VI 
annexed hereto to evidence the Swing Line Lender’s Swing Line Loans, the
principal amount of the Swing Line Loan Commitment and with other appropriate
insertions.

 

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii).  Any request,
authorization or consent of any Person who, at the time of making such request
or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, assignee or transferee of that
Note or of any Note or Notes issued in exchange therefor.

 

If Borrower issues New Term Loans or increases the Revolving Loan Commitments,
as the case may be, pursuant to subsection 2.1A(iv), Borrower shall issue new

 

56

--------------------------------------------------------------------------------


 

Term Notes or replacement Revolving Notes, as the case may be, to each
Increasing Lender (or to Administrative Agent for such Increasing Lender) that
requests a Note in accordance with the terms hereof and new Term Notes or
Revolving Notes, as the case may be, to each New Lender (or to Administrative
Agent for such New Lender) that requests a Note in accordance with the terms
hereof.

 

2.2.                            Interest on the Loans.

 

A.            Rate of Interest.  Subject to the provisions of subsections 2.6
and 2.7, each Term Loan and each Revolving Loan (other than Swing Line Loans)
shall bear interest on the unpaid principal amount thereof from the date made
through maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate or the Adjusted LIBOR.  Subject to the provisions of
subsection 2.7, each Swing Line Loan shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate.  The applicable
basis for determining the rate of interest with respect to any Term Loan or any
Revolving Loan (other than Swing Line Loans) shall be selected by Borrower
initially at the time a Notice of Borrowing is given with respect to such Loan
pursuant to subsection 2.1B, and the basis for determining the interest rate
with respect to any Term Loan or any Revolving Loan may be changed from time to
time pursuant to subsection 2.2D.  If on any day a Term Loan or Revolving Loan
is outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

 

Subject to the provisions of subsections 2.2E and 2.7, the Term Loans and the
Revolving Loans (other than Swing Line Loans) shall bear interest through
maturity as follows:

 

(i)            if a Base Rate Loan, then at the sum of the Base Rate plus the
Applicable Base Rate Margin for such Type of Loans; or

 

(ii)           if a LIBOR Loan, then at the sum of the Adjusted LIBOR plus the
Applicable LIBOR Margin for such Type of Loans.

 

Subject to the provisions of subsections 2.2E and 2.7, the Swing Line Loans
shall bear interest through maturity at the sum of the Base Rate plus the
Applicable Base Rate Margin for Revolving Loans.

 

Upon delivery of the Margin Determination Certificate by Borrower to
Administrative Agent pursuant to subsection 6.1(xix), the Applicable Base Rate
Margin and Applicable LIBOR Margin for Revolving Loans (other than Swing Line
Loans) shall automatically be adjusted in accordance with such Margin
Determination Certificate, such adjustment to become effective on the succeeding
Margin Reset Date; provided that (1) at any time a Margin Determination
Certificate is not delivered at the time required pursuant to subsection
6.1(xix), from the time such Margin Determination Certificate was required to be
delivered until delivery of such Margin Determination Certificate, with respect
to Revolving Loans (other than Swing Line Loans), the Applicable Base Rate
Margin shall be 2.502.00% and the Applicable LIBOR Margin shall be 3.503.00%,
and (2) if either Borrower or Administrative

 

57

--------------------------------------------------------------------------------


 

Agent becomes aware that a Margin Determination Certificate erroneously
indicates an Applicable Margin (x) more favorable to Borrower than should be
afforded by the actual calculation of the Consolidated Total Leverage Ratio, the
party who becomes aware of such error shall promptly inform the other of such
error and Borrower shall, immediately following the earlier of its becoming
aware of such error or demand from Administrative Agent, pay additional interest
and Letter of Credit fees to correct for such error and (y) less favorable to
Borrower than should be afforded by the actual calculation of the Consolidated
Total Leverage Ratio, the party who becomes aware of such error shall promptly
inform the other of such error and Borrower shall be afforded a credit against
future payments of interest on Revolving Loans and Letter of Credit fees in an
amount equal to any excess so paid (but in no event shall such credit be offset
against the principal amount of any Revolving Loans or any other Obligations of
Borrower or its Restricted Subsidiaries or be required to be paid by the
Revolving Lenders in Cash) to correct for such error; provided that in the case
of this clause (y), such credit shall only be available to Borrower for any such
excess interest or fees paid during the 90-day period prior to Administrative
Agent receiving written notice from Borrower of such an error and such credit
shall only be available against the interest on Revolving Loans and Letter of
Credit fees payable to Revolving Lenders who received such excess interest and
fee payment (and in any event in an amount no greater than the excess so
received by such Revolving Lenders).  If, as a result of any restatement of or
other adjustment to the financial statements of Borrower and its Restricted
Subsidiaries or for any other reason, Administrative Agent determines that (i)
the Consolidated Total Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Total Leverage Ratio would have resulted in (x) higher pricing for such period,
Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders, promptly on
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code,
automatically and without further action by Administrative Agent, any Lender or
the Issuing Bank), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period and (y) lower pricing for such period,
Borrower shall be afforded a credit against future payments of interest on
Revolving Loans and Letter of Credit fees in an amount equal to any excess so
paid (but in no event shall such credit be offset against the principal amount
of any Revolving Loans or any other Obligations of Borrower or its Restricted
Subsidiaries or be required to be paid by the Revolving Lenders in Cash);
provided that in the case of this clause (y), such credit shall only be
available to Borrower for any such excess interest or fees paid during the
90-day period prior to Administrative Agent receiving written notice from
Borrower of such an error and such credit shall only be available against the
interest on Revolving Loans and Letter of Credit fees payable to Revolving
Lenders who received such excess interest and fee payment (and in any event in
an amount no greater than the excess so received by such Revolving Lenders). 
This paragraph shall not limit the rights of Administrative Agent, any Lender or
the Issuing Bank, as the case may be, under any other provision of this
Agreement or the other Loan Documents.  Borrower’s (as opposed to the Lenders’)
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations.

 

B.            Interest Periods.  In connection with each LIBOR Loan, Borrower
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which

 

58

--------------------------------------------------------------------------------


 

Interest Period shall be, at Borrower’s option, either a one, two, three or six
month period (or, if available to all Lenders with respect to such LIBOR Loan, a
nine or twelve month period or less than a month period); provided that:

 

(i)            the initial Interest Period for any LIBOR Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a LIBOR Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Loan;

 

(ii)           in the case of immediately successive Interest Periods applicable
to a LIBOR Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the immediately preceding Interest Period expires;

 

(iii)          if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
immediately preceding Business Day;

 

(iv)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;

 

(v)           no Interest Period with respect to any portion of the Term Loans
shall extend beyond the Term Loan Maturity Date and no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Loan Commitment Termination Date;

 

(vi)          no Interest Period with respect to any portion of any Term Loans
shall extend beyond a date on which Borrower is required to make a scheduled
payment of principal of such Term Loans unless the sum of (a) the aggregate
principal amount of such Term Loans that are Base Rate Loans plus (b) the
aggregate principal amount of such Term Loans that are LIBOR Loans with Interest
Periods expiring on or before such date equals or exceeds the principal amount
required to be paid on such Term Loans on such date; and

 

(vii)         there shall be no more than ten (10) Interest Periods outstanding
at any time.

 

Notwithstanding anything to the contrary contained in this Agreement, in the
case of any requested Interest Periods for a LIBOR Loan of nine or twelve months
or for a period of less than a month, Borrower shall deliver the applicable
Notice of Borrowing or Notice of Conversion/Continuation, as the case may be, to
Administrative Agent no later than 11:00 A.M. (New York City time) at least four
Business Days in advance of the proposed Funding Date or date of conversion or
continuation, as the case may be.  Administrative Agent shall thereafter request
the consent of each applicable Lender to such Interest Period request.  Any such
Lender

 

59

--------------------------------------------------------------------------------


 

that has not either approved or denied Borrower’s request for such Interest
Period selection by 11:00 A.M. (New York City time) three Business Days in
advance of the proposed Funding Date or date of conversion or continuation, as
the case may be, shall be deemed to have consented to such Interest Period
selection.

 

C.            Interest Payments.  Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided that if any Swing Line Loans or Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4B(i), interest accrued on
such Swing Line Loans or Revolving Loans through the date of such prepayment
shall be payable on the next succeeding Interest Payment Date applicable to Base
Rate Loans (or, if earlier, at final maturity).

 

D.            Conversion or Continuation.

 

(i)            Subject to the provisions of subsection 2.6, Borrower shall have
the option (i) to convert at any time all or any part of its outstanding Term
Loans or Revolving Loans equal to $1,000,000500,000 and integral multiples of
$1,000,000100,000 in excess of that amount from Loans bearing interest at a rate
determined by reference to one basis to Loans bearing interest at a rate
determined by reference to an alternative basis or (ii) upon the expiration of
any Interest Period applicable to a LIBOR Loan, to continue all or any portion
of such Loan equal to $2,500,000500,000 and integral multiples of
$1,000,000100,000 in excess of that amount as a LIBOR Loan; provided, that a
LIBOR Loan may only be converted into a Base Rate Loan on the expiration date of
an Interest Period applicable thereto.

 

(ii)           Borrower shall deliver a duly executed Notice of
Conversion/Continuation to Administrative Agent at least three Business Days in
advance (subject to the last paragraph of subsection 2.2B) of the proposed
conversion/continuation date (in the case of a conversion to a Base Rate Loan or
a conversion to, or a continuation of, a LIBOR Loan).  With respect to any LIBOR
Loan, if Borrower fails to specify an Interest Period for any Loan in the
applicable Notice of Borrowing or Notice of Conversion/Continuation, or Borrower
shall not have given notice in accordance with this Section 2.2D to continue any
LIBOR Loan into a subsequent Interest Period or to convert such LIBOR Loan,
Borrower shall be deemed to have selected an Interest Period of one month with
respect to the applicable Loan.

 

(iii)          A Notice of Conversion/Continuation shall specify (a) the
proposed conversion/continuation date (which shall be a Business Day), (b) the
amount and Type of the Loan to be converted/continued, (c) the nature of the
proposed conversion/continuation, (d) in the case of a conversion to, or a
continuation of, a LIBOR Loan, the requested Interest Period, and (e) in the
case of a conversion to, or a continuation of, a LIBOR Loan, that no Potential
Event of Default or Event of Default has occurred and is continuing.  In lieu of
delivering the above-described Notice of Conversion/Continuation, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D;

 

60

--------------------------------------------------------------------------------


 

provided that such notice shall be promptly confirmed in writing by delivery of
a Notice of Conversion/Continuation to Administrative Agent on or before the
proposed conversion/continuation date.  Upon receipt of written or telephonic
notice of any proposed conversion/continuation under this subsection 2.2D,
Administrative Agent shall promptly transmit such notice by telefacsimile or
telephone to each Lender.

 

(iv)          Neither Administrative Agent nor any Lender shall incur any
liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized Officer or other Person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

 

(v)           Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Conversion/Continuation for conversion to, or continuation of, a LIBOR
Loan (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower shall be bound to
effect a conversion or continuation in accordance therewith.

 

E.            Default Rate.  Upon the occurrence and during the continuation of
any Event of Default, until the time when such Event of Default shall have been
cured or waived in writing by the Requisite Lenders or all the Lenders (as may
be required by this Agreement), the Borrower shall pay interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws, whether or not allowed as a claim in bankruptcy) on
the aggregate, outstanding principal amount of all Obligations hereunder at a
per annum rate equal to two percent (2.00%) plus the otherwise applicable
interest rate or, if no such per annum rate is applicable to any such
Obligations, at a per annum rate equal to two percent (2.00%) plus the Base
Rate, plus the Applicable Margin for Base Rate Loans (the “Default Rate”)
payable on demand; provided, however, that the Borrower shall have no obligation
to pay interest at the Default Rate until such time as the Requisite Lenders
have delivered written notice thereof with respect any Event of Default other
than the Events of Default set forth in Sections 8.1 (solely with respect to the
payment of principal and interest), 8.6 and 8.7 (in which case the Borrower’s
obligation to pay interest at the Default Rate shall be automatic); provided,
further, if the Borrower is required to pay interest at the Default Rate
pursuant to this subsection 2.2E, the Requisite Lenders may require that
interest shall begin to accrue at the Default Rate upon the occurrence of the
underlying Event of Default.  Overdue interest shall itself bear interest at the
Default Rate, and shall be compounded with the principal Obligations daily, to
the fullest extent permitted by applicable laws.

 

F.            Computation of Interest.  Interest on the Loans shall be computed
(i) in the case of Base Rate Loans, on the basis of a 365-day or 366-day year,
as the case may be, and (ii) in the case of LIBOR Loans and other Obligations
(other than Base Rate Loans), on the basis of a 360- day year, in each case for
the actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being

 

61

--------------------------------------------------------------------------------


 

converted from a LIBOR Loan, the date of conversion of such LIBOR Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Loan, the
date of conversion of such Base Rate Loan to such LIBOR Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

G.            Maximum Rate.  Notwithstanding the foregoing provisions of this
subsection 2.2, in no event shall the rate of interest payable by Borrower with
respect to any Loan exceed the maximum rate of interest permitted to be charged
under applicable law.

 

2.3.                            Fees.

 

A.            Commitment Fees.

 

(i)            Borrower agrees to pay to Administrative Agent, for distribution
to each Revolving Lender (other than any Defaulting Lender) in proportion to
that Lender’s Pro Rata Share of the Revolving Loan Commitments, commitment fees
for the period from and including the Closing Date to and excluding the
Revolving Loan Commitment Termination Date equal to the average of the daily
excess of the Revolving Loan Commitments over the Total Utilization of Revolving
Loan Commitments (but not any outstanding Swing Line Loans) multiplied by the
Commitment Fee Percentage, such commitment fees to be calculated on the basis of
a 360-day year and the actual number of days elapsed and to be payable quarterly
in arrears on each February 15, May 15, August 15 and November 15 of each year
(or, if any such day is not a Business Day, on the next succeeding Business Day)
commencing on May 15, 20112013, and on the Revolving Loan Commitment Termination
Date.

 

(ii)           Intentionally Omitted.

 

(iii)          Upon delivery of the Margin Determination Certificate by Borrower
to Administrative Agent pursuant to subsection 6.1(xix), the Commitment Fee
Percentage shall automatically be adjusted in accordance with such Margin
Determination Certificate, such adjustment to become effective on the next
succeeding Margin Reset Date; provided that at any time a Margin Determination
Certificate is not delivered at the time required pursuant to subsection
6.1(xix), from the time such Margin Determination Certificate was required to be
delivered until delivery of such Margin Determination Certificate, the
Commitment Fee Percentage shall be 0.6250.50%, and if a Margin Determination
Certificate erroneously indicates an Applicable Margin (x) more favorable to
Borrower than should be afforded by the actual calculation of the Consolidated
Total Leverage Ratio, Borrower shall promptly pay additional commitment fees to
correct for such error and (y) less favorable to Borrower than should be
afforded by the actual calculation of the Consolidated Total Leverage Ratio,
Borrower shall be afforded a credit against future payments of commitment fees
on Revolving Loans in an amount equal to any excess so paid (but in no event
shall such credit be offset against the principal amount of any Revolving Loans
or any other Obligations of Borrower or its Restricted Subsidiaries or be
required to be paid by the Revolving Lenders in Cash) to correct for

 

62

--------------------------------------------------------------------------------


 

such error; provided that in the case of this clause (y), such credit shall only
be available to Borrower for any such excess commitment fees paid during the
90-day period prior to Administrative Agent receiving written notice from
Borrower of such an error and such credit shall only be available against the
commitment fees payable to Revolving Lenders who received such excess commitment
fees (and in any event in an amount no greater than the excess so received by
such Revolving Lenders).

 

B. Repricing Fee.  Borrower agrees to pay to the Administrative Agent for the
account of each Lender with outstanding Term Loans immediately prior to any
Repricing Event occurring on or prior to the first anniversary of the
Restatement Effective Date, a fee in an amount equal to 1.0% of the aggregate
principal amount of such Lender’s outstanding Term Loans immediately prior (and
subject) to such Repricing Event, which fee shall be payable upon the
effectiveness of any such Repricing Event.

 

B.            Intentionally Omitted.

 

C.            Other Fees.  Borrower agrees to pay to each Joint Lead Arranger
and Administrative Agent such fees in the amounts and at the times separately
agreed upon between Borrower, such Joint Lead Arranger and Administrative Agent.

 

2.4.                            Repayments, Prepayments and Reductions in Loans
and Revolving Loan Commitments; General Provisions Regarding Payments;
Application of Proceeds of Collateral and Payments Under Subsidiary Guaranty.

 

A.            Scheduled Payments of Term Loans.

 

(i)            Scheduled Payments of Term Loans.  Borrower shall make principal
payments on the Term Loans as follows:

 

(a)           with respect to each Series of Term Loans, as specified in the
applicable Instrument of Joinder; and

 

(a) on each February 15, May 15, August 15 and November 15 or, if any such day
is not a Business Day, the next succeeding Business Day, of each year,
commencing with May 15, 2011 and ending on the last such date prior to the Term
Loan Maturity Date, Borrower shall make principal payments on the Term Loans in
the following amounts:

 

(1) $1,250,000; and

 

(2) in the event any Series of New Term Loans are made, in addition to the
amount set forth in clause (1) above, an amount equal to 0.25% of the initial
aggregate principal amount of any such Series of New Term Loans and;

 

(b)           on the Term Loan Maturity Date of any Series of Term Loans,
Borrower shall make a final principal payment on thesuch Term Loans in an amount
equal to the then outstanding principal amount of thesuch Term Loans;

 

63

--------------------------------------------------------------------------------


 

provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); provided
further that the Term Loans and all other amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Term Loan Maturity Date
and the final installment payable by Borrower in respect of the Term Loans on
the Term Loan Maturity Date shall be in an amount, if such amount is different
from that specified above, sufficient to repay all amounts owing by Borrower
under this Agreement with respect to the Term Loans..

 

B.            Prepayments and Unscheduled Reductions in Revolving Loan
Commitments.

 

(i)            Voluntary Prepayments.  Borrower may, upon irrevocable prior
written or telephonic notice to Administrative Agent on or prior to 12:00 Noon
(New York City time) on the date of prepayment, which notice, if telephonic,
shall be promptly confirmed in writing, at any time and from time to time,
prepay any Swing Line Loans in whole or in part in an aggregate minimum amount
of $250,000 and integral multiples of $250,000100,000 in excess of that amount,
or, if less, the entire amount thereof outstanding.  Borrower may, upon not less
than one Business Day’s irrevocable prior written or telephonic notice, in the
case of Base Rate Loans, and three Business Days’ irrevocable prior written or
telephonic notice, in the case of LIBOR Loans, in each case given to
Administrative Agent by 12:00 Noon (New York City time) on the date required
and, if given by telephone, promptly confirmed in writing to Administrative
Agent (which written or telephonic notice Administrative Agent will promptly
transmit to each Lender for the Loans to be prepaid), prepay any Series of Term
Loans or any Revolving Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000500,000 and integral multiples of
$1,000,000100,000 in excess of that amount; provided, however, that a LIBOR Loan
may only be prepaid on the expiration of the Interest Period applicable
thereto.  Notice of prepayment having been given as aforesaid, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein.  Any such voluntary prepayment shall be
applied as specified in subsection 2.4B(iv).

 

(ii)           Voluntary Reductions of Revolving Loan Commitments.  Borrower
may, upon not less than three Business Days’ irrevocable prior written or
telephonic notice to Administrative Agent (and if given by telephone, promptly
confirmed in writing to Administrative Agent) (which written or telephonic
notice Administrative Agent will promptly transmit to each Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Loan Commitments in an amount up to the amount
by which the Revolving Loan Commitments exceed the Total Utilization of
Revolving Loan Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Revolving Loan
Commitments shall be in an aggregate minimum amount of $1,000,000500,000 and
integral multiples of $1,000,000100,000 in excess of that amount.  Borrower’s
notice to Administrative Agent shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Revolving Loan Commitments
shall

 

64

--------------------------------------------------------------------------------


 

be effective on the date specified in Borrower’s notice and shall reduce the
Revolving Loan Commitment of each Revolving Lender proportionately to its Pro
Rata Share thereof.

 

(iii)          Mandatory Prepayments.  The Loans shall be prepaid and/or the
outstanding Letters of Credit cash collateralized in the amounts and under the
circumstances set forth below, all such prepayments to be applied as set forth
below or as more specifically provided in subsection 2.4B(iv):

 

(a)           Prepayments and Reductions From Net Asset Sale Proceeds.  No later
than the first Business Day following the date of receipt by Borrower or any of
its Restricted Subsidiaries of any Net Asset Sale Proceeds in respect of any
Asset Sale, Borrower shall prepay the Loans and/or cash collateralize the
outstanding Letters of Credit in an aggregate amount equal to 100% of the amount
of such Net Asset Sale Proceeds; provided, however, that such Net Asset Sale
Proceeds received by Borrower or any of its Restricted Subsidiaries from any
Asset Sales permitted under subsection 7.7(vi) shall be excluded from the
requirements of this subsection 2.4B(iii)(a) to the extent such proceeds are
reinvested in a Related Business within 180-days after receipt of such proceeds
or within such 180 day period Borrower or any of its Restricted Subsidiaries
enters into a binding agreement to reinvest such proceeds in a Related Business;
provided, further, that, to the extent any such Net Asset Sale Proceeds are not
so reinvested within such 180-day period or Borrower or any of its Restricted
Subsidiaries have not entered into a binding agreement for such reinvestment
within such 180-day period or such proceeds are not reinvested in accordance
with any such binding agreement, then such proceeds shall be applied to prepay
the Loans and/or cash collateralize the outstanding Letters of Credit in an
aggregate amount equal to 100% of the amount of such Net Asset Sale Proceeds.

 

(b)           Prepayments and Reductions from Net Insurance/Condemnation
Proceeds.  No later than the first Business Day following the date Borrower or
any of its Restricted Subsidiaries is required to prepay the Loans in accordance
with subsection 6.4C with Net Insurance/Condemnation Proceeds, Borrower shall
prepay the Loans and/or cash collateralize the outstanding Letters of Credit in
an aggregate amount equal to 100% of the amount of such Net
Insurance/Condemnation Proceeds required to be applied pursuant to subsection
6.4C.

 

(c)           Prepayments and Reductions Due to Issuance of Debt Securities.   
On the date of receipt by Borrower or any of its Restricted Subsidiaries of any
Net Debt Proceeds from the issuance of any debt Securities or other forms of
Indebtedness (other than the issuance of Indebtedness permitted under any of
clauses (i) through (vii) or (ix) through (xiii) of Section 7.1) of Borrower
after the RestatementFourth Amendment Effective Date, Borrower shall prepay the
Loans and/or cash collateralize the outstanding Letters of Credit in an
aggregate amount equal to 100% or, in the case of issuances of debt Securities
and other forms of Indebtedness permitted under Section 7.1(viii), 50% of such
Net Debt

 

65

--------------------------------------------------------------------------------


 

Proceeds; provided, however, that such Net Debt Proceeds received by Borrower or
any of its Restricted Subsidiaries from any issuance of any debt Securities or
other forms of Indebtedness permitted under clause (viii) or (xiv) of
Section 7.1 shall be excluded from the requirements of this subsection
2.4B(iii)(c) to the extent such proceeds are used to make a Permitted
Acquisition that complies with Section 7.7(vii) within 180 days after receipt of
such proceeds or within such 180-day period Borrower or any of its Restricted
Subsidiaries enters into a binding agreement to make a Permitted Acquisition
that complies with Section 7.7(vii); provided, further, that, to the extent any
such Net Debt Proceeds are not used to make such a Permitted Acquisition within
such 180-day period or Borrower or any of its Restricted Subsidiaries have not
entered into a binding agreement to make such a Permitted Acquisition within
such 180-day period or such proceeds are not used to make such a Permitted
Acquisition in accordance with any such binding agreement, then such proceeds
shall be applied to prepay the Loans and/or cash collateralize the outstanding
Letters of Credit in an aggregate amount equal to 100% or, in the case of
issuances of debt Securities and other forms of Indebtedness permitted under
Section 7.1(viii), 50% of the amount of such Net Debt Proceeds.

 

(d)           Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations.  Concurrently with any prepayment
of the Loans and/or cash collateralization of outstanding Letters of Credit
pursuant to subsections 2.4B(iii)(a)-(c), Borrower shall deliver to
Administrative Agent an Officer’s Certificate demonstrating the calculation of
the amount (the “Net Proceeds Amount”) of the applicable Net Asset Sale
Proceeds, Net Insurance/Condemnation Proceeds or Net Debt Proceeds, as the case
may be, that gave rise to such prepayment and/or reduction.  If Borrower
subsequently determines that the actual Net Proceeds Amount was greater than the
amount set forth in such Officer’s Certificate, Borrower shall promptly make an
additional prepayment of the Loans (and/or, if applicable, cash collateralize
the outstanding Letters of Credit) in an amount equal to the amount of such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent an Officer’s Certificate demonstrating the derivation of the additional
Net Proceeds Amount resulting in such excess.

 

(e)           Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitments.  Borrower shall from time to time prepay, first, the Swing Line
Loans and, second, the Revolving Loans and, third, to the extent that the
Revolving Loans have been paid in full, cash collateralize all outstanding
Letters of Credit, to the extent necessary so that the Total Utilization of
Revolving Loan Commitments shall not at any time exceed the Revolving Loan
Commitments then in effect.

 

(iv)          Application of Prepayments.

 

(a)           Application of Voluntary Prepayments by Type of Loans and Order of
Maturity.  Any voluntary prepayments pursuant to subsection 2.4B(i) 

 

66

--------------------------------------------------------------------------------


 

shall be applied as specified by Borrower in the applicable notice of
prepayment; provided that if Borrower fails to specify the Loans to which any
such prepayment shall be applied, (I) such prepayment shall be applied first to
repay outstanding Swing Line Loans, second, to repay outstanding Revolving Loans
to the full extent thereof, and third to repay the outstanding Term Loans (pro
rata across each Series thereof) to the full extent thereof, and (II) such
voluntary prepayments of Term Loans shall be applied pro rata to the scheduled
installments thereof (including the amount due on the applicable Term Loan
Maturity Date) set forth in subsection 2.4A.

 

(b)           Application of Mandatory Prepayments by Type of Loans.  Any amount
(the “Applied Amount”) required to be applied as a mandatory prepayment of the
Loans and/or a reduction of the Revolving Loan Commitments pursuant to
subsections 2.4B(iii)(a)-(c) shall be applied, first, to prepay the Term Loans
(pro rata across each Series thereof) to the full extent thereof, second, to the
extent of any remaining portion of the Applied Amount, to the prepayment of the
Swing Line Loans to the full extent thereof without any permanent reduction of
the Revolving Loan Commitments, third, to the extent of any remaining portion of
the Applied Amount, to the prepayment of the Revolving Loans and the cash
collateralization of outstanding Letters of Credit to the full extent thereof,
without a permanent reduction of the Revolving Loan Commitments unless the
aggregate principal amount of the Revolving Loan Commitments is in excess of
$300,000,000, in which case such Revolving Loan Commitments shall be permanently
reduced by such remaining portion of the Applied Amount to an amount not less
than $300,000,000 (and, to the extent of any Applied Amounts resulting from
mandatory repayments made pursuant to subsections 2.4B(iii)(a) and/or (b) from
and after the Fourth Amendment Effective Date that do not result in a permanent
reduction of the Revolving Loan Commitments, the amount of commitments available
under the General Incremental Facility shall be reduced by such Applied
Amounts), and, fourth, to the extent of any remaining portion of the Applied
Amount, to Borrower.

 

(c)           Application of Mandatory Prepayments of Term Loans.  Any mandatory
prepayments of any Term Loans pursuant to subsection 2.4B(iii) shall be applied
first to reduce the amount due on the Term Loan Maturity Date until such amount
has been reduced to zero and, thereafter, pro rata to reduce the scheduled
installments of principal of such Term Loans (other than the amount due on the
applicable Term Loan Maturity Date) set forth in subsection 2.4A until all such
Term Loans have been paid in full.

 

(d)           Application of Prepayments to Base Rate Loans and LIBOR Loans.

 

(1)           In connection with any voluntary prepayments by Borrower pursuant
to subsection 2.4B(i), any such voluntary prepayment shall be applied, first, to
Base Rate Loans to the full extent thereof before

 

67

--------------------------------------------------------------------------------


 

application to LIBOR Loans, in each case in a manner that minimizes the amount
of any payments required to be made by Borrower pursuant to subsection 2.6D.

 

(2)           In connection with any mandatory prepayments by Borrower of Term
Loans pursuant to subsection 2.4B(iii), such mandatory prepayments shall be
applied on a pro rata basis to the then outstanding Term Loans being prepaid
irrespective of whether such outstanding Term Loans are Base Rate Loans or LIBOR
Loans; provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to subsection 2.4B(iv)(e), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied, first, to Term Loans that are Base Rate Loans to the full
extent thereof before application to Term Loans that are LIBOR Loans in a manner
that minimizes the amount of any payments required to be made by Borrower
pursuant to Section 2.6D.

 

(e)           Waivable Mandatory Prepayment.  Anything contained herein to the
contrary notwithstanding, so long as any Term Loans are outstanding, in the
event Borrower is required to make any mandatory prepayment (a “Waivable
Mandatory Prepayment”) of the Term Loans, not less than three Business Days
prior to the date (the “Required Prepayment Date”) on which Borrower is required
to make such Waivable Mandatory Prepayment, Borrower shall notify Administrative
Agent of the amount of such prepayment, and Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Term Loan of the amount of
such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount.  Each such Lender may exercise such
option (each such Lender, a “Waiving Lender”) by giving written notice to
Borrower and Administrative Agent of its election to do so on or before the
first Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option).  On the Required Prepayment Date, Borrower shall
pay to Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) first, in an amount equal to that portion of
the Waivable Mandatory Prepayment payable to those Lenders, if any, that have
elected not to exercise such option (such Lenders, the “Non-Waiving Lenders”),
to prepay the Term Loans of the Non-Waiving Lenders (which prepayment shall be
applied on a pro rata basis to the remaining scheduled installments of principal
of the Term Loans (including the amount due on the Term Loan Maturity Date) of
the Non-Waiving Lenders), (ii) second, in an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to the Waiving Lenders, to
prepay the Term Loans of those Non-Waiving Lenders, if any, that have elected to
require the prepayment of that portion of the Waivable Mandatory Prepayment
applicable to Waiving Lenders to the prepayment of such Non-Waiving Lenders’
Term Loans (which prepayment shall

 

68

--------------------------------------------------------------------------------


 

be further applied on a pro rata basis to the remaining scheduled installments
of the principal of the Term Loans (including the amount due on the Term Loan
Maturity Date) of such Non-Waiving Lenders), (iii) third, to the extent
remaining, to the prepayment of the Revolving Loans and the cash
collateralization of outstanding Letters of Credit to the full extent thereof,
without a permanent reduction of the Revolving Loan Commitments, and
(iv) fourth, to the extent remaining, to Borrower.

 

C.            General Provisions Regarding Payments.

 

(i)            Manner and Time of Payment.  All payments by Borrower of
principal, interest, fees and other Obligations shall be made in Dollars in same
day funds, without defense, setoff (except, with respect to amounts owing to a
Defaulting Lender, as provided in subsection 2.9E) or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
2:00 p.m. (New York City time) on the date due at Administrative Agent’s Office
for the account of Lenders; funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day in Administrative Agent’s sole discretion.  Borrower
hereby authorizes Administrative Agent to charge its accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

(ii)           Application of Payments.  Prior to any payments being applied to
principal or interest under this Agreement or under the Notes, such payments
shall first be applied to any outstanding and payable fees, costs and expenses
then due and payable.  Except as provided in subsection 2.2C, all payments in
respect of the principal amount of any Loan shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
(and, in any event, any payments in respect of any Loan on a date when interest
is due and payable with respect to such Loan) shall be applied to the payment of
interest before application to principal.

 

(iii)          Apportionment of Payments.  Except as otherwise expressly
provided in this Agreement, including subsection 2.4B(iv)(e) and subsection
2.9B, aggregate principal and interest payments in respect of Term Loans and
Revolving Loans shall be apportioned among all outstanding Loans to which such
payments relate, in each case proportionately to Lenders’ respective Pro Rata
Shares.  Administrative Agent shall promptly distribute to each Lender, at its
primary address set forth in the Register or at such other address as such
Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent and the commitment fees, if any, of such Lender when
received by Administrative Agent pursuant to subsections 2.3 and 2.4. 
Notwithstanding the foregoing provisions of this subsection 2.4C(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.

 

69

--------------------------------------------------------------------------------


 

(iv)          Payments on Business Days.  Except as otherwise explicitly
provided herein, whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder, as the case may be.

 

(v)           Notation of Payment.  Each Lender agrees that before disposing of
any Note held by it, or any part thereof (other than by granting participations
therein), that Lender will use reasonable efforts to make a notation thereon of
all Loans evidenced by that Note and all principal payments previously made
thereon and of the date to which interest thereon has been paid; provided, that
the failure to make (or any error in the making of) a notation of any Loan made
under such Note shall not limit or otherwise affect the obligations of Borrower
hereunder or under such Note with respect to any Loan or any payments of
principal or interest on such Note or result in any liability for such Lender;
and provided further, however, that in the event of any inconsistency the
Register shall govern (absent manifest error).

 

D.            Application of Proceeds of Collateral and Payments Under
Subsidiary Guaranty.

 

(i)            Application of Proceeds of Collateral.  Upon the occurrence and
during the continuance of an Event of Default, except as otherwise expressly
provided in any applicable Collateral Document, all proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Collateral Document
by or on behalf of the Administrative Agent shall either be, in the discretion
of Administrative Agent, held by Administrative Agent as Collateral for, or
(then or at any time thereafter) applied in full or in part by Administrative
Agent against, the applicable Secured Obligations (as defined in such Collateral
Document), in each in the following order of priority:

 

(a)           To the payment of all costs and expenses of such sale, collection
or other realization, including the fees and expenses of Administrative Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by Administrative Agent in connection therewith, and all
amounts for which Administrative Agent is entitled to compensation (including
the fees described in subsection 2.3), reimbursement and indemnification under
such Loan Document and all advances made by Administrative Agent thereunder for
the account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with such Loan
Document, all in accordance with the terms of this Agreement and such Loan
Document;

 

(b)           thereafter, to the extent of any excess of such proceeds, to the
payment of all Revolving Loans and Swing Line Loans that have been advanced by
Administrative Agent (in such capacity) or the Swing Line Lender (in such
capacity) and all accrued, but unpaid interest with respect thereto and to the
reimbursement of the Issuing Bank for all draws on Letters of Credit for which

 

70

--------------------------------------------------------------------------------


 

the Issuing Bank has not otherwise been reimbursed in accordance with the terms
of this Agreement and all accrued, but unpaid interest with respect thereto;

 

(c)           thereafter, to the extent of any excess of such proceeds, to the
payment of fees, expenses and indemnities payable to the Lenders (for purposes
of clarification, excluding principal and interest);

 

(d)           (c) thereafter, to the extent of any excess of such proceeds, to
the payment of all accrued but unpaid interest owing in respect of all Term
Loans, Revolving Loans, Swing Line Loans and Letters of Credit owing to the
Lenders;

 

(e)           (d) thereafter, to the extent of any excess of such proceeds, to
the payment of the principal amount owing in respect of all Loans and Letters of
Credit (which shall cash collateralize the outstanding Letters of Credit to the
extent not previously cash collateralized) and Lender Hedge Agreements, in each
case, for the ratable benefit of the holders thereof;

 

(f)            (e) thereafter, to the extent of any excess of such proceeds, to
the payment of all other such Secured Obligations (as such term is defined in
the applicable Collateral Document) for the ratable benefit of the holders
thereof; and;

 

(g)           (f) thereafter, to the extent of any excess of such proceeds, to
the payment to or upon the order of such Loan Party or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(ii)           Application of Payments Under Subsidiary Guaranty.  All payments
received by Administrative Agent under the Subsidiary Guaranty shall be applied
promptly from time to time by Administrative Agent in the following order of
priority:

 

(a)           To the payment of all costs and expenses of collection or other
realization, including the fees and expenses of Administrative Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Administrative Agent in connection therewith, and all amounts for
which Administrative Agent is entitled to compensation (including the fees
described in subsection 2.3), reimbursement and indemnification under the
Subsidiary Guaranty and all advances made by Administrative Agent thereunder for
the account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the
Subsidiary Guaranty, all in accordance with the terms of this Agreement and the
Subsidiary Guaranty;

 

(b)           thereafter, to the extent of any excess of such payments, to the
payment of all Revolving Loans and Swing Line Loans that have been advanced by
Administrative Agent (in such capacity) or the Swing Line Lender (in such
capacity) and all accrued, but unpaid interest with respect thereto and to the
reimbursement of the Issuing Bank for all draws on Letters of Credit for which

 

71

--------------------------------------------------------------------------------


 

the Issuing Bank has not otherwise been reimbursed in accordance with the terms
of this Agreement and all accrued, but unpaid interest with respect thereto;

 

(c)           thereafter, to the extent of any excess of such proceeds, to the
payment of fees, expenses and indemnities payable to the Lenders (for purposes
of clarification, excluding principal and interest);

 

(d)           (c) thereafter to the extent of any excess of such proceeds, to
the payment of all accrued but unpaid interest owing in respect of all Term
Loans, Revolving Loans, Swing Line Loans and Letters of Credit owing to the
Lenders;

 

(e)           (d) thereafter, to the extent of any excess of such payments, to
the payment of the principal amount owing in respect of all Loans and Letters of
Credit (which shall cash collateralize the outstanding Letters of Credit to the
extent not previously cash collateralized) and Lender Hedge Agreements, in each
case, for the ratable benefit of the holders thereof;

 

(f)            (e) thereafter, to the extent of any excess of such payments, to
the payment of all other Guarantied Obligations (as defined in the Subsidiary
Guaranty) for the ratable benefit of the holders thereof; and

 

(g)           (f) thereafter, to the extent of any excess of such payments, to
the payment to the applicable Subsidiary Guarantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

2.5.                            Use of Proceeds.

 

A. Term Loans.  The proceeds of the Term Loans made on the Closing Date were
applied as set forth in the Existing Loan Agreement.

 

A.            Intentionally Omitted.

 

B.            New Term Loans, Revolving Loans and Swing Line Loans.  The
proceeds of any New Term Loans, any Revolving Loans and any Swing Line Loans
shall be applied by Borrower for working capital and other general corporate
purposes, which may include Permitted Acquisitions, Investments and Consolidated
Capital Expenditures in accordance with the terms of this Agreement and the
making of intercompany loans to any of Borrower’s wholly-owned Restricted
Subsidiaries, in accordance with subsection 7.1(iii), for their own working
capital, pay fees, commissions and expenses in connection with the Senior Credit
FacilitiesLoan Documents and general corporate purposes; provided, that unless
Requisite Lenders otherwise agree, in no event may Borrower use the proceeds of
any Revolving Loans or New Term Loans to prepay, redeem, refinance or replace
the principal amount of any Subordinated Indebtedness (other than intercompany
loans solely between Borrower and its wholly-owned Restricted Subsidiaries).

 

72

--------------------------------------------------------------------------------


 

C.            Intentionally Omitted.

 

D.            Margin Regulations.  No portion of the proceeds of any borrowing
under this Agreement shall be used by Borrower or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds, including in connection with a Restricted
Junior Payment.

 

2.6.                            Special Provisions Governing LIBOR Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 

A.            Determination of Applicable Interest Rate.  As soon as practicable
after 12:00 Noon (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

 

B.            Inability to Determine Applicable Interest Rate.  If
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Loans, that by reason of
circumstances affecting the market for LIBOR loans adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBOR, Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

 

C.            Illegality or Impracticability of LIBOR Loans.  If on any date any
Lender shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto but shall be made only after consultation
with Borrower and Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the market for LIBOR loans or the position of such Lender in
that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrower and Administrative

 

73

--------------------------------------------------------------------------------


 

Agent of such determination (which notice Administrative Agent shall promptly
transmit to each other Lender).  Thereafter (a) the obligation of the Affected
Lender to make Loans as, or to convert Loans to, LIBOR Loans shall be suspended
until such notice shall be withdrawn by the Affected Lender, (b) to the extent
such determination by the Affected Lender relates to a LIBOR Loan then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding LIBOR Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(d) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Loan
then being requested by Borrower pursuant to a Notice of Borrowing or a Notice
of Conversion/Continuation, Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender).  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Loans in accordance with the terms of this Agreement.

 

D.            Compensation For Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by that
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by that Lender to lenders of funds borrowed by it to make or carry its LIBOR
Loans and any loss, expense or liability sustained by that Lender in connection
with the liquidation or re-employment of such funds) which that Lender may
sustain: (i) if for any reason (other than a default by that Lender) a borrowing
of any LIBOR Loan does not occur on a date specified therefor in a Notice of
Borrowing or a telephonic request for borrowing, or a conversion to or
continuation of any LIBOR Loan does not occur on a date specified therefor in a
Notice of Conversion/Continuation or a telephonic request for conversion or
continuation, (ii) if any prepayment (including any prepayment or conversion
occasioned by the circumstances described in subsection 2.6C) or other principal
payment or prepayment or any conversion of any of its LIBOR Loans occurs on a
date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its LIBOR Loans is not made on any date
specified in a notice of prepayment given by Borrower, (iv) as a consequence of
any other default by Borrower in the repayment of its LIBOR Loans when required
by the terms of this Agreement, or (v) as a consequence of becoming a Replaced
Lender pursuant to subsection 2.8B.

 

E.            Booking of LIBOR Loans.  Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of that Lender.

 

F.            Assumptions Concerning Funding of LIBOR Loans.  Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had actually funded each of its relevant
LIBOR Loans through the

 

74

--------------------------------------------------------------------------------


 

purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to clause (i) of the definition of Adjusted LIBOR in an amount equal to the
amount of such LIBOR Loan and having a maturity comparable to the relevant
Interest Period and through the transfer of such Eurodollar deposit from an
offshore office of that Lender to a domestic office of that Lender in the United
States of America whether or not its LIBOR Loans had been funded in such manner;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this subsection 2.6 and under
subsection 2.7A.

 

G.            LIBOR Loans After Default.  After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default,
(i) Borrower may not elect to have a Loan be made or maintained as, or converted
to, a LIBOR Loan after the expiration of any Interest Period then in effect for
that Loan and (ii) subject to the provisions of subsection 2.6D, any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
a requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower.

 

2.7.                            Increased Costs; Capital Adequacy.

 

A.            Compensation for Increased Costs and Taxes.  If any Lender (which,
for purposes of this subsection 2.7A, shall include Issuing Bank) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration, promulgation, implementation, or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Government Authority,
in each case that becomes effective after the date hereofFourth Amendment
Effective Date, or compliance by such Lender with any guideline, request or
directive issued or made after the date hereofFourth Amendment Effective Date by
any central bank or other Government Authority or quasi- Government Authority
(whether or not having the force of law):

 

(i)            subjects such Lender (or its applicable lending office) to any
additional Tax (other than an Excluded Tax or a Tax for which such Lender has
been indemnified pursuant to Section 2.7B or would have been indemnified but for
any of the failures referenced in subsection 2.7B(iv)(d)) due to a change in the
basis of taxation with respect to this Agreement or any of its obligations
hereunder (including with respect to issuing or maintaining any Letters of
Credit or purchasing or maintaining any participations therein or maintaining
any Commitment hereunder) or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder;

 

(ii)           imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other

 

75

--------------------------------------------------------------------------------


 

than any such reserve or other requirements with respect to LIBOR Loans that are
reflected in the definition of Adjusted LIBOR); or

 

(iii)          imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the market for LIBOR loans;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein hereunder or to reduce any
amount received or receivable by such Lender (or its applicable lending office)
with respect thereto; then, in any such case, Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder.  Such Lender shall deliver to Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this subsection 2.7A, which statement shall be conclusive and binding upon
all parties hereto absent manifest error; provided, that Borrower shall be
liable for such additional amounts only if such Lender shall have delivered such
written statement to Borrower within 90-days after such Lender shall have made
such determination of any such increased costs; and provided further that if
such Lender delivers such written statement after such 90-day period, then
Borrower shall be liable only for such additional amounts arising after delivery
to Borrower of such written statement.  For purposes of this subsection 2.7A:
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement; and (b) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a  change in
any “Requirement of Law”, regardless of the date enacted, adopted or issued.

 

B.            Withholding of Taxes.

 

(i)            Payments to Be Free and Clear.  All sums payable by or on behalf
of Borrower under this Agreement and the other Loan Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Borrower or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

(ii)           Grossing-up of Payments.  If Borrower or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid

 

76

--------------------------------------------------------------------------------


 

or payable by Borrower to Administrative Agent or any Lender (which, for
purposes of this subsection 2.7B, shall include Issuing Bank) under any of the
Loan Documents:

 

(a)           Borrower shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Borrower becomes aware of it;

 

(b)           Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;

 

(c)           if such Tax is an Indemnified Tax, the sum payable by Borrower in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and

 

(d)           within 30 days after paying any sum from which it is required by
law to make any deduction or withholding, and within 30 days after the due date
of payment of any Tax which it is required by clause (b) above to pay, Borrower
shall deliver to Administrative Agent and the affected Lenders evidence
satisfactory to Administrative Agent and the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority;

 

(iii)          Indemnification for Indemnified Taxes and Other Taxes.  Borrower
shall indemnify the Administrative Agent and each Lender, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this subsection
2.7) payable or paid by the Administrative Agent or such Lender (including by
way of withholding or deduction) and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Government
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  For the avoidance of doubt, this
subsection 2.7B(iii) shall not apply to the extent a Lender or the
Administrative Agent has been grossed-up for such Indemnified Taxes under
subsection 2.7B(ii).

 

(iv)          Evidence of Exemption from United States Federal Withholding Tax.

 

(a)           Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan

 

77

--------------------------------------------------------------------------------


 

Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, each
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

(b)           (a) Each Lender that is organized under the laws of any
jurisdiction other than thenot a “United States or any state or other political
subdivision thereofPerson” as defined in Section 7701(a)(30) of the Code (for
purposes of this subsection 2.7B(iv), a “Non-US Lender”) shall deliver to
Administrative Agent and to Borrower, on or prior to the RestatementFourth
Amendment Effective Date (in the case of each Lender listed on the signature
pages hereof) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), two original
copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any successor
forms) properly completed and duly executed by such Non-US Lender, or, in the
case of a Non-US Lender claiming exemption from United States federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” an Internal Revenue Service Form W-8BEN, and a
Certificate re Non-Domestic Bank Status of such Non-US Lender certifying that
such Lender is none of (i) a “bank” for purposes of Section 881(c) of the Code,
(ii) a ten-percent shareholder (within the meaning of Section 871(h)(3)(B) of
the Code) of Borrower, or (iii) a controlled foreign corporation related to
Borrower (within the meaning of Section 864(d)(4) of the Code) in each case of
the Code together with any other certificate or statement of exemption required
under the Code or the regulations issued thereunder to establish that such
Lender is not subject to United States federal withholding Tax with respect to
any payments to such Lender of interest payable under any of the Loan
Documents.  Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two original copies of Internal Revenue
Service Form W-9, properly completed and duly executed by such Lender,
certifying that such Lender is exempt from U.S. federal backup withholding.

 

(c)           (b) Each Non-US Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to Administrative Agent and
to Borrower, on or prior to the RestatementFourth Amendment Effective Date (in

 

78

--------------------------------------------------------------------------------


 

the case of each Non-US Lender listed on the signature pages hereof), on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Non- US Lender), or on such later date when
such Non-US Lender ceases to act for its own account with respect to any portion
of any such sums paid or payable, (1) two original copies of the forms or
statements required to be provided by such Non-US Lender under subsection
2.7B(iv)(a) and subsection 2.7B(iv)(c), properly completed and duly executed by
such Non-US Lender, to establish the portion of any such sums paid or payable
with respect to which such Non-US Lender acts for its own account that is not
subject to United States federal withholding Tax, and (2) two original copies of
Internal Revenue Service Form W-8IMY (or any successor forms) properly completed
and duly executed by such Non-US Lender, together with any information, if any,
such Non-US Lender chooses to transmit with such form, and any other certificate
or statement of exemption required under the Code or the regulations issued
thereunder, to establish that such Non-US Lender is not acting for its own
account with respect to a portion of any such sums payable to such Non-US
Lender.

 

(d)           (c) Each Non-US Lender hereby agrees, upon the reasonable request
of Administrative Agent or Borrower, and from time to time after the initial
delivery by such Non-US Lender of such forms, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect or if, by virtue of a change in
law or regulations, such forms are no longer valid evidence of a Person’s
exemption from United States federal withholding Tax which is reasonably
satisfactory to Borrower, that such Non-US Lender shall promptly (1) deliver to
Administrative Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Non-US Lender, together with any other certificate or statement of exemption
required in order to confirm or establish that such Non-US Lender is not subject
to United States federal withholding Tax with respect to payments to such Non-US
Lender under the Loan Documents and, if applicable, that such Non-US Lender does
not act for its own account with respect to any portion of any such payments, or
(2) notify Administrative Agent and Borrower of its inability to deliver any
such forms, certificates or other evidence.

 

(e)           (d) Borrower shall not be required to pay any additional amount to
any Non-US Lender under clause (c) of subsection 2.7B(ii), or indemnify any
Non-US Lender under subsection 2.7B(iii), with respect to any Tax required to be
deducted or withheld or imposed on any Lender or Administrative Agent as a
result of such Non-US Lender’s failure to satisfy the requirements of clause
(a), (b), or (c)(1) or (e) of this subsection 2.7B(iv); provided that if such
Lender shall have satisfied the requirements of subsection 2.7B(iv)(a) on the
date such Non-US Lender became a Lender or in the case of FATCA, subsection
2.7B(iv)(e) on the date United Stated federal withholding Tax imposed by FATCA
is effective), nothing in this subsection 2.7B(iv)(d) shall relieve Borrower of
its obligation to pay any amounts pursuant to subsection 2.7B(ii)(c), or
indemnify any Non-US Lender under subsection 2.7B(iii), if, as a result of any
change in any

 

79

--------------------------------------------------------------------------------


 

applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Non-US Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Non-US Lender is not
subject to U.S. federal withholding as described in subsection 2.7B(iv)(a)Tax
with respect to any payments to such Non-US Lender of interest payable under any
of the Loan Documents.

 

(f)            (e) Tax Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to subsection 2.7B(ii) or (iii), it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this subsection 2.7B(ii) or
(iii) with respect to the Indemnified Taxes and Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any net income or similar
taxes imposed with respect to amounts paid by Borrower pursuant to subsection
2.7B(ii) or (iii)) of the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund), provided that (i) the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any interest imposed by the relevant taxing
authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
taxing authority), and (ii) neither the Administrative Agent, nor any Lender,
shall be required to pay any amounts pursuant to this subsection 2.7B(iv)(e) at
any time during which an Event of Default exists.  This subsection
2.7B(iv)(e) shall not be construed to require either the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

 

(g)           (f) If a payment made to a Non-US Lender under this Agreement or
any other Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Non-US Lender were to fail to comply with the applicable
reporting requirements of FATCA, such Non-US (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law, and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation as is prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D),

 

80

--------------------------------------------------------------------------------


 

“FATCA” shall include any amendments made to FATCA after the Fourth Amendment
Effective Date and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with FATCA.

 

(h)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of subsection 10.1C relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

C.            Capital Adequacy Adjustment.  If any Lender shall have determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Government Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Government Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after- tax basis for such
reduction.  Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.   For purposes of this
subsection 2.7C:  (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives

 

81

--------------------------------------------------------------------------------


 

in connection therewith are deemed to have gone into effect and adopted after
the date of this Agreement; and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a  change in any “Requirement of Law”, regardless
of the date enacted, adopted or issued.

 

2.8.                            Obligation of Lenders and Issuing Banks to
Mitigate; Replacement of Lender.

 

A.            Mitigation.  Each Lender and Issuing Bank agrees that, as promptly
as practicable after the Officer of such Lender or Issuing Bank responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Bank, as
the case may be, becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Bank to receive payments under subsection
2.7 or subsection 3.6, it will, to the extent not inconsistent with the internal
policies of such Lender or Issuing Bank and any applicable legal or regulatory
restrictions, use reasonable efforts (i) to make, issue, fund or maintain the
Commitments of such Lender or the affected Loans or Letters of Credit of such
Lender or Issuing Bank through another lending or letter of credit office of
such Lender or Issuing Bank, or (ii) take such other measures as such Lender or
Issuing Bank may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Bank pursuant to subsection 2.7 or subsection 3.6 would be materially
reduced and if, as determined by such Lender or Issuing Bank in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans or Letters of Credit through such other lending or letter of credit office
or in accordance with such other measures, as the case may be, would not be
disadvantageous to such Lender or Issuing Bank or otherwise materially adversely
affect such Commitments or Loans or Letters of Credit or the interests of such
Lender or Issuing Bank; provided that such Lender or Issuing Bank will not be
obligated to utilize such other lending or letter of credit office pursuant to
this subsection 2.8A unless Borrower agrees to pay all incremental expenses
incurred by such Lender or Issuing Bank as a result of utilizing such other
lending or letter of credit office as described in clause (i) above.  A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this subsection 2.8A (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender or Issuing Bank to Borrower
(with a copy to Administrative Agent) shall be conclusive absent manifest error.

 

B.            Replacement of Lender.  If (I) Borrower receives a notice pursuant
to subsection 2.7A, 2.7C or 3.6, (II) a Lender refuses to consent to an
amendment, modification or waiver of this Agreement or the other Loan Documents
that, pursuant to subsection 10.6, requires consent of 100% of the Lenders, 100%
of the Lenders with Obligations directly affected, 100% of the Term Loan Lenders
or 100% of the Revolving Lenders and as to which the consent of the Requisite
Lenders has been received, (III) Borrower receives a notice from any applicable
Gaming Authority that a Lender is no longer qualified or suitable to make Loans
to Borrower under the applicable Gaming Laws (and such Lender is notified by
Borrower and Administrative Agent in writing of such disqualification), or
(IV) any Lender becomes a Defaulting Lender and continues as such for more than
five (5) Business Days at any time, in each case Borrower shall have the right,
if no Potential Event of Default or Event of Default then exists, to replace
such

 

82

--------------------------------------------------------------------------------


 

Lender (a “Replaced Lender”) with one or more Eligible Assignees (collectively,
the “Replacement Lender”) acceptable to Administrative Agent; provided that
(i) at the time of any replacement pursuant to this subsection 2.8B, the
Replacement Lender shall enter into one or more Assignment Agreements pursuant
to subsection 10.1B (and with all fees payable pursuant to such subsection 10.1B
to be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the outstanding Loans and Commitments of, and in each case
participations in Letters of Credit and Swing Line Loans by, the Replaced Lender
and, in connection therewith, shall pay to (x) the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal of
all outstanding Loans of the Replaced Lender and (B) an amount equal to all
unpaid drawings with respect to Letters of Credit that have been funded by (and
not reimbursed to) such Replaced Lender, (y) the appropriate Issuing Bank an
amount equal to such Replaced Lender’s Pro Rata Share of any unpaid drawings
with respect to Letters of Credit (which at such time remains an unpaid drawing)
issued by it to the extent such amount was not theretofore funded by such
Replaced Lender and (z) Swing Line Lender an amount equal to such Replaced
Lender’s Pro Rata Share of any Refunded Swing Line Loans to the extent such
amount was not theretofore funded by such Replaced Lender, (ii) all obligations
(including all such amounts, if any, owing under subsection 2.6D) of Borrower
owing to the Replaced Lender (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid), shall be paid in full to such Replaced Lender
concurrently with such replacement and (iii) in the case of the replacement of a
Lender pursuant to clause (II) above, all such non-consenting Lenders shall be
replaced in accordance with this subsection 2.8B and each Replacement Lender
shall consent, at the time of such assignment, to each matter that was the
subject of the applicable consent request.  All accrued but unpaid interest,
commitment fees and letter of credit fees and other amounts payable to the
Replaced Lender shall be paid in accordance with the terms set forth in the
respective Assignment Agreement.  Upon the execution and delivery of the
respective Assignment Agreements, the payment of amounts referred to in clauses
(i) and (ii) above and delivery to the Replacement Lender of the appropriate
Note or Notes executed by Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder
except with respect to indemnification and confidentiality provisions under this
Agreement which by the terms of this Agreement survive the termination of this
Agreement, which indemnification and confidentiality provisions shall survive as
to such Replaced Lender.  Notwithstanding anything to the contrary contained
above, no Issuing Bank may be replaced hereunder at any time while it has
Letters of Credit outstanding hereunder unless arrangements satisfactory to such
Issuing Bank (including the furnishing of a Letter of Credit in form and
substance, and issued by an issuer, satisfactory to such Issuing Bank or the
furnishing of cash collateral in amounts and pursuant to arrangements
satisfactory to such Issuing Bank or the cancellation and return of such
outstanding Letter of Credit) have been made with respect to such outstanding
Letters of Credit.  For the avoidance of doubt, in the case of the replacement
of a Lender pursuant to clause (II) above solely because it refused to consent
to an amendment, modification or waiver that required the consent of 100% of
Lenders with Obligations directly affected thereby (which amendment,
modification or waiver did not accordingly require the consent of 100% of all
Lenders), the Loans and Commitments of such Lender that are subject to the
assignments required by this subsection 2.8 shall include only those Loans and
Commitments that constitute the Obligations directly affected by the amendment,
modification or waiver to which such Lender refused to provide its consent.

 

83

--------------------------------------------------------------------------------


 

2.9.                            Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

A.            Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Requisite Lenders” and in
clause (viii) of Section 10.6.

 

B.            Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, upon
acceleration or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Administrative Agent or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the
Administrative Agent, Issuing Bank or Swing Line Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Borrower
may request (so long as no Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement as determined by the Administrative Agent;
fifth, as Borrower may request and if so agreed by the Administrative Agent, to
be held in a Deposit Account and released in order to satisfy obligations of
such Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Administrative Agent, Issuing Bank or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Administrative Agent, Issuing Bank or
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Event of Default or Potential Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loan or in respect of which such Defaulting Lender has
not fully funded its appropriate share and (y) such Loans were made at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans owed to
such Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.9B
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

C.            Certain Fees.  The Defaulting Lender (i) shall not be entitled to
receive any Commitment Fee under Section 2.3A for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fees that otherwise would have been

 

84

--------------------------------------------------------------------------------


 

required to have been paid to that Defaulting Lender) and (ii) shall be limited
in its right to receive Letter of Credit fees as provided in Section 3.2.

 

D.            Reallocation of Participations.  All or any part of such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage and Swing Line
Loans shall automatically (effective on the day such Lender becomes a Defaulting
Lender) be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (i) the conditions set forth in
Section 4.2 are satisfied at such time (and, unless Borrower shall have
otherwise notified the Administrative Agent at the time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (ii) such reallocation does not cause the Revolving Loan
Exposure of such Lender at such time to exceed such Lender’s Revolving Loan
Commitment at such time.

 

E.            Cash Collateral by Borrower.  If the reallocation described in
clause D above cannot, or can only partially, be effected, and the applicable
Defaulting Lender has failed to provide cash collateral or other security as
required under Section 2.9F, Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, no later than five (5) Business
Days following notice by the Administrative Agent, cash collateralize such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage and Swing Line
Loans (after giving effect to any partial reallocation pursuant to clause D
above) in accordance with the procedures set forth in Sections 2.1A(iii) and
3.1D, as applicable, for so long as such Letters of Credit or Swing Line Loans
are outstanding; provided, that Borrower shall be permitted to offset from
amounts owing to the applicable Defaulting Lender the amount of any cash
collateral posted by Borrower hereunder, to the extent attributable to such
Defaulting Lender.

 

F.            Defaulting Lender Cure.  If Borrower, the Administrative
Agent, Issuing Bank and Swing Line Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.9D, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

85

--------------------------------------------------------------------------------


 

Section 3.              LETTERS OF CREDIT

 

3.1.                            Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein.

 

A.            Letters of Credit.  Borrower may request, in accordance with the
provisions of this subsection 3.1, from time to time during the period from the
Closing Date to but excluding the date that is 15 days prior to the Revolving
Loan Commitment Termination Date, that the Issuing Bank issue Letters of Credit
for the account of Borrower for the purposes specified in the definition of
Standby Letters of Credit.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Borrower
herein set forth, the Issuing Bank shall (in the case of Letters of Credit (and
notices and applications therefor) which meet the requirements of this
Agreement) issue such Letters of Credit in accordance with the provisions of
this subsection 3.1; provided that Borrower shall not request that the Issuing
Bank issue (and the Issuing Bank shall not issue):

 

(i)            any Letter of Credit if, after giving effect to such issuance,
the Total Utilization of Revolving Loan Commitments would exceed the Revolving
Loan Commitments then in effect;

 

(ii)           any Letter of Credit if, after giving effect to such issuance,
the Letter of Credit Usage would exceed $100,000,000;

 

(iii)          any Letter of Credit having an expiration date later than the
earlier of (a) five Business Days prior to the Revolving Loan Commitment
Termination Date and (b) the date which is one year from the date of issuance of
such Letter of Credit; provided that the immediately preceding clause (b) shall
not prevent the Issuing Bank (but subject to clause (a)) from agreeing that a
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each unless the Issuing Bank elects not to extend
for any such additional period; and provided, further, that the Issuing Bank
shall elect not to extend such Letter of Credit if it has knowledge that an
Event of Default or Potential Event of Default has occurred and is continuing
(and has not been waived in accordance with subsection 10.6) at the time the
Issuing Bank must elect whether or not to allow such extension;

 

(iv)          any Letter of Credit for the purpose of supporting (a) trade
payables or (b) any Indebtedness constituting “antecedent debt” (as that term is
used in Section 547 of the Bankruptcy Code);

 

(v)           any Letter of Credit denominated in a currency other than Dollars;
and

 

(vi)          any Letter of Credit that is otherwise unacceptable to the
applicable Issuing Bank in its reasonable discretion.

 

Notwithstanding anything to the contrary herein and without limiting the other
conditions set forth herein, no Issuing Bank shall be under any obligation to
issue any Letter of Credit at a time when there is a Defaulting Lender unless
the obligations of such Defaulting Lender with respect to such Letter of Credit
shall have been reallocated to non-Defaulting Lenders pursuant to subsection
2.9D and/or cash collateralized by the Defaulting Lender or Borrower in

 

86

--------------------------------------------------------------------------------


 

accordance with subsection 2.9E on or prior to the date of issuance of such
Letter of Credit.

 

B.            Mechanics of Issuance.

 

(i)            Notice of Issuance.  Whenever Borrower desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent a Notice of Issuance
of Letter of Credit substantially in the form of Exhibit III annexed hereto no
later than 11:00 A.M. (New York City time) at least three Business Days, or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance.  The Notice of Issuance
of Letter of Credit shall specify (a) the proposed date of issuance (which shall
be a Business Day), (b) the face amount of the Letter of Credit, (c) the
expiration date of the Letter of Credit, and (d) the name and address of the
beneficiary; provided that no Letter of Credit shall require payment against a
conforming draft to be made thereunder on the same Business Day (under the laws
of the jurisdiction in which the office of the Issuing Bank to which such draft
is required to be presented is located) that such draft is presented if such
presentation is made after 10:00 A.M. (in the time zone of such office of the
Issuing Bank) on such Business Day.

 

Borrower shall notify the Issuing Bank prior to the issuance of any Letter of
Credit if any of the matters to which Borrower is required to certify in the
applicable Notice of Issuance of Letter of Credit is no longer true and correct
as of the proposed date of issuance of such Letter of Credit, and upon the
issuance of any Letter of Credit Borrower shall be deemed to have re-certified,
as of the date of such issuance, as to the matters to which Borrower is required
to certify in the applicable Notice of Issuance of Letter of Credit.

 

(ii)           Additional Issuing Banks. Borrower may, at any time and from time
to time with the consent of Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Revolving Lender, designate one or
more additional Revolving Lenders to act as issuing banks under this Agreement. 
Any Revolving Lender designated as an issuing bank pursuant to this subsection
3.1B(ii) shall be deemed to be an “Issuing Bank” (in addition to being a
Revolving Lender) in respect of Letters of Credit issued or to be issued by such
Revolving Lender.

 

(iii)          Issuance of Letter of Credit.  Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Bank shall issue the requested Letter of Credit in accordance with
the Issuing Bank’s standard operating procedures.

 

(iv)          Notification to Lenders.  Upon the issuance of or amendment to any
Letter of Credit, the applicable Issuing Bank shall promptly notify
Administrative Agent of such issuance or amendment in writing and such notice
shall be accompanied by a copy of such Letter of Credit or amendment.  Promptly
after receipt of notice of any issuance of a Letter of Credit, Administrative
Agent shall notify each Revolving Lender of the amount of such Revolving
Lender’s respective participation in such Letter of Credit, determined in
accordance with subsection 3.1C.

 

87

--------------------------------------------------------------------------------


 

C.            Revolving Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Revolving Lender’s Pro Rata Share
of the maximum amount that is or at any time may become available to be drawn
thereunder; provided, however, that the amount of such Lender’s participation
shall be adjusted in the manner set forth in Section 2.9D.

 

D.            Cash Collateral.  Subject to Section 2.9E, if at any time a Lender
is a Defaulting Lender, within three (3) Business Days after the request of the
Administrative Agent or the Issuing Bank, such Defaulting Lender shall provide
cash collateral or other security satisfactory to the Administrative Agent (in
its sole discretion) in respect of such Defaulting Lender’s obligation to fund
under Section 3.3 (after giving effect to Section 2.9D); provided, that if such
Defaulting Lender fails to provide such cash collateral or other security, the
Borrower shall provide, within five (5) Business Days, cash collateral or other
security satisfactory to the Administrative Agent (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund under Section 3.3 (after
giving effect to Section 2.9D).  Such Defaulting Lender and Borrower each hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
other Lenders (other than such Defaulting Lender), a Lien on all its cash
collateral or other security (and all proceeds of the foregoing) to secure the
Obligations.  Cash collateral shall be maintained in blocked, Deposit Accounts
with the Administrative Agent and shall be invested in Cash Equivalents
reasonably acceptable to the Administrative Agent or held as Cash.  If at any
time the Administrative Agent determines that any funds held as cash collateral
are subject to any right or claim of any Person other than the Administrative
Agent or the Issuing Bank or that the total amount of such funds is less than
the aggregate funding obligations of such Defaulting Lender under Section 3.3,
such Defaulting Lender or Borrower shall, within five (5) Business Days upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate funding obligations under Section 3.3 over (y) the
total amount of funds, if any, then held as cash collateral under this
Section 3.1D that the CollateralAdministrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as cash collateral, such funds shall be applied, to
the extent permitted under applicable Governmental Rules, to reimburse the
Issuing Bank.  The Lien held by the Administrative Agent in such cash collateral
under this Section 3.3D shall be released upon the earlier of (a) the date such
Defaulting Lender is replaced with a replacement Lender pursuant to Section 2.8B
and (b) the date each of the following conditions is satisfied: (i) no Letters
of Credit shall be outstanding, (ii) all Obligations in respect of Letters of
Credit shall have been repaid in full and (iii) no Event of Default shall have
occurred and be continuing.

 

3.2.                            Letter of Credit Fees.

 

Borrower agrees to pay with respect to each outstanding Letter of Credit, a
letter of credit fee, payable to Administrative Agent for the account of
Revolving Lenders, equal to the daily amount available to be drawn under such
Letter of Credit multiplied by the Applicable LIBOR Margin for Revolving Loans,
each such letter of credit fee to be payable in arrears on and to (but
excluding) each February 15, May 15, August 15 and November 15 of each year (or,
if any such date is not a Business Day, on the next succeeding Business Day)
commencing on

 

88

--------------------------------------------------------------------------------


 

May 15, 20112013 and on the Revolving Loan Commitment Termination Date, and
computed on the basis of a 360-day year for the actual number of days elapsed. 
For purposes of calculating any fees payable under this subsection 3.2, the
daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination; provided,
that any fees payable for the account of a Defaulting Lender shall be payable,
to the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments of their respective participations in
such Letter of Credit pursuant to Section 2.9D, with the balance of such fee, if
any, payable to the Administrative Agent for its own account.  Promptly upon
receipt by Administrative Agent of any amount described in this subsection 3.2,
Administrative Agent shall distribute to each Revolving Lender its Pro Rata
Share of such amount.

 

3.3.                            Drawings and Reimbursement of Amounts Paid Under
Letters of Credit.

 

A.            Responsibility of Issuing Bank with Respect to Drawings.  In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Bank shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.

 

B.            Reimbursement by Borrower of Amounts Paid Under Letters of
Credit.  If an Issuing Bank has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Bank shall immediately notify Borrower and
Administrative Agent, and Borrower shall reimburse such Issuing Bank no later
than the next succeeding Business Day (the “Reimbursement Date”) in an amount in
Dollars and in same day funds equal to the amount of such honored drawing plus
interest, if any, thereon as provided in subsection 3.3D(i) for the period from
the date of drawing to the date of reimbursement (including by the making of
Revolving Loans) (the “LC Reimbursement Amount”); provided that, anything
contained in this Agreement to the contrary notwithstanding, (i) unless Borrower
shall have notified Administrative Agent and such Issuing Bank prior to
12:00 P.M. (New York City time) on the Reimbursement Date that Borrower intends
to reimburse such Issuing Bank for the LC Reimbursement Amount with funds other
than the proceeds of Revolving Loans, Borrower shall be deemed to have given a
timely Notice of Borrowing to Administrative Agent requesting Revolving Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the LC Reimbursement Amount (and Administrative Agent
shall promptly give notice thereof to each Lender by telefacsimile or electronic
mail or by telephone promptly confirmed by telefacsimile or electronic mail)
and, (ii) subject to satisfaction or waiver of the conditions specified in
subsection 4.2B, Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the LC Reimbursement Amount, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
such Issuing Bank in an amount equal to the LC Reimbursement Amount; and
provided, further that if for any reason proceeds of Revolving Loans are not
received by Administrative Agent on the Reimbursement Date in an amount equal to
the LC Reimbursement Amount, Borrower shall reimburse Administrative Agent, on
demand, in an amount in same day funds equal to the excess of (x) the LC
Reimbursement Amount over (y) the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this subsection 3.3B shall be deemed to
relieve any Revolving Lender from its obligation to make Revolving Loans on the

 

89

--------------------------------------------------------------------------------


 

terms and conditions set forth in this Agreement, and Borrower shall retain any
and all rights it may have against any Revolving Lender resulting from the
failure of such Revolving Lender to make such Revolving Loans under this
subsection 3.3B.  The Issuing Bank may honor or dishonor any drawing in
accordance with the terms of the Letter of Credit without regard to any
instruction of Borrower.

 

C.            Payment by Revolving Lenders of Unreimbursed Amounts Paid Under
Letters of Credit.

 

(i)            Payment by Revolving Lenders.  If Borrower shall fail for any
reason to reimburse any Issuing Bank (or Administrative Agent) as provided in
subsection 3.3B in an amount equal to the amount of any drawing honored by such
Issuing Bank under a Letter of Credit issued by it, Administrative Agent shall
promptly notify each Revolving Lender of the unreimbursed amount of such honored
drawing and of such Revolving Lender’s respective participation therein based on
such Revolving Lender’s Pro Rata Share of the Revolving Loan Commitment by
telefacsimile or by telephone promptly confirmed by telefacsimile.  Each
Revolving Lender shall make available to Administrative Agent for the account of
such Issuing Bank an amount equal to its respective participation, in Dollars
and in same day funds, at Administrative Agent’s office, not later than
2:00 P.M. (New York City time) on the Business Day notified by Administrative
Agent.  If any Revolving Lender fails to make available to Administrative Agent
for the account of such Issuing Bank on such Business Day the amount of such
Revolving Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, Administrative Agent and/or such Issuing Bank shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the rate customarily used by such Issuing Bank for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate.  Nothing in this subsection 3.3C shall be deemed to prejudice the
right of any Revolving Lender to recover from any Issuing Bank any amounts made
available by such Revolving Lender to such Issuing Bank pursuant to this
subsection 3.3C if it is determined by the final non-appealable judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by such Issuing Bank in respect of which payment was made by such
Revolving Lender constituted gross negligence or willful misconduct on the part
of such Issuing Bank.

 

(ii)           Distribution to Revolving Lenders of Reimbursements Received From
Borrower.  If Administrative Agent for the account of any Issuing Bank shall
have been reimbursed by the Revolving Lenders pursuant to subsection 3.3C(i) for
all or any portion of any drawing honored by such Issuing Bank under a Letter of
Credit issued by it, Administrative Agent shall promptly distribute to each
Revolving Lender that has paid all amounts payable by it under subsection
3.3C(i) with respect to such honored drawing such Revolving Lender’s Pro Rata
Share of the Revolving Loan Commitment of all payments subsequently received by
Administrative Agent for the account of such Issuing Bank from Borrower in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Revolving Lender at its primary address set
forth in the Register or at such other address as such Lender may request.

 

90

--------------------------------------------------------------------------------


 

D.            Interest on Amounts Paid Under Letters of Credit.

 

(i)            Payment of Interest by Borrower.  Borrower agrees to pay to
Administrative Agent on account of each Issuing Bank, with respect to drawings
honored under any Letters of Credit issued by it, interest on the amount paid by
such Issuing Bank in respect of each such honored drawing from the date a
drawing is honored to but excluding the date such amount is reimbursed by
Borrower (including any such reimbursement out of the proceeds of Revolving
Loans pursuant to subsection 3.3B) at a rate equal to (a) for the period from
the date such drawing is honored to but excluding the Reimbursement Date, the
rate then in effect under this Agreement with respect to Revolving Loans that
are Base Rate Loans and (b) thereafter, a rate that is 2.00% per annum in excess
of the rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans.  Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day year or 366-day
year, as the case may be, for the actual number of days elapsed in the period
during which it accrues and shall be payable on demand or, if no demand is made,
on the date on which the related drawing under a Letter of Credit is reimbursed
in full.

 

(ii)           Distribution of Interest Payments by Administrative Agent. 
Promptly upon receipt by Administrative Agent for the account of any Issuing
Bank of any payment of interest pursuant to subsection 3.3D(i) with respect to a
drawing honored under a Letter of Credit issued by it, (a) Administrative Agent
shall distribute to each Revolving Lender, out of the interest received by
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which such Issuing Bank is reimbursed for
the amount of such honored drawing (including any such reimbursement out of the
proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that such
Revolving Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit, and, (b) if such Issuing Bank shall have been reimbursed by
the Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of
such honored drawing, such Issuing Bank shall pay to Administrative Agent for
the account of each Revolving Lender that has paid all amounts payable by it
under subsection 3.3C(i) with respect to such honored drawing such Revolving
Lender’s Pro Rata Share of the Revolving Loan Commitment any interest received
by such Issuing Bank in respect of that portion of such honored drawing so
reimbursed by the Revolving Lenders for the period from the date on which such
Issuing Bank was so reimbursed by the Revolving Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Borrower. 
Any such distribution shall be made to a Revolving Lender at its primary address
set forth below its name on the appropriate signature page hereof or at such
other address as such Revolving Lender may request.

 

3.4.                            Obligations Absolute.

 

The obligation of Borrower to reimburse each Issuing Bank (or Administrative
Agent for the account of each Issuing Bank) for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be

 

91

--------------------------------------------------------------------------------


 

unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including any of the following
circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit;

 

(ii)           the existence of any claim, set-off, defense or other right which
Borrower or any Revolving Lender may have at any time against a beneficiary or
any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), any Issuing Bank or other Lender or any other Person
or, in the case of a Lender, against Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii)          any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(iv)          payment by the applicable Issuing Bank under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;

 

(v)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Subsidiaries;

 

(vi)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

 

(viii)        the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank under the circumstances in question (as
determined by a final non-appealable judgment of a court of competent
jurisdiction).

 

3.5.                            Indemnification; Nature of Issuing Banks’
Duties.

 

A.            Indemnification.  In addition to amounts payable as provided in
subsection 3.6, Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Bank, Administrative Agent, each Joint Lead Arranger and
each other Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which such Person may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance or honoring of any Letter of Credit by such
Issuing Bank, other than as a result of (a) 

 

92

--------------------------------------------------------------------------------


 

the gross negligence or willful misconduct of such Issuing Bank as determined by
a final non-appealable judgment of a court of competent jurisdiction or (b) the
wrongful dishonor by such Issuing Bank of a proper demand for payment made under
any Letter of Credit issued by it (excluding the failure of such Issuing Bank to
honor a drawing under any such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Government Authority (all such acts or omissions herein called
“Governmental Acts”)).

 

B.            Nature of Issuing Banks’ Duties.  As between Borrower and any
Issuing Bank, Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by such Issuing Bank by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, such Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Bank’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Bank under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Bank under any resulting
liability to Borrower.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Bank
for any liability to the extent arising out of the gross negligence or willful
misconduct of such Issuing Bank, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

3.6.                            Increased Costs Relating to Letters of Credit.

 

If any Issuing Bank or any Revolving Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or

 

93

--------------------------------------------------------------------------------


 

Government Authority, in each case that becomes effective after the date hereof,
or compliance by any Issuing Bank or any Revolving Lender with any guideline,
request or directive issued or made after the date hereof by any central bank or
other Government Authority or quasi-Government Authority (whether or not having
the force of law):

 

(i)            subjects such Issuing Bank or any Revolving Lender (or its
applicable lending or letter of credit office) to any additional Tax (other than
an Excluded Tax or a Tax for which such Lender has been indemnified pursuant to
Section 2.7B) due to a change in the basis of taxation with respect to the
issuing or maintaining of any Letters of Credit or the purchasing or maintaining
of any participations therein or any other obligations under this Section 3,
whether directly or by such being imposed on or suffered by any particular
Issuing Bank;

 

(ii)           imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement in respect of any Letters
of Credit issued by any Issuing Bank or participations therein purchased by any
Revolving Lender; or

 

(iii)          imposes any other condition (other than with respect to a Tax
matter) on or affecting any Issuing Bank or Revolving Lender (or its applicable
lending or letter of credit office) regarding this Section 3 or any Letter of
Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to any Issuing
Bank or any Revolving Lender of agreeing to issue, issuing or maintaining any
Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein or to reduce any amount received or receivable by such
Issuing Bank or any Revolving Lender (or its applicable lending or letter of
credit office) with respect thereto; then, in any case, Borrower shall promptly
pay to such Issuing Bank or such Revolving Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts as may be
necessary to compensate such Issuing Bank or such Revolving Lender for any such
increased cost or reduction in amounts received or receivable hereunder.  Such
Issuing Bank or such Revolving Lender shall deliver to Borrower a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Issuing Bank or such Revolving Lender under this
subsection 3.6, which statement shall be conclusive and binding upon all parties
hereto absent manifest error; provided, however, that Borrower shall be liable
for such additional amounts only if such Revolving Lender shall have delivered
such written statement to Borrower within 180 days after such Revolving Lender
shall have made such determination of any such increased costs; and provided 
further that if such Revolving Lender delivers such written statement after such
180 day period, then Borrower shall be liable only for such additional amounts
arising after delivery to Borrower of such written statement.

 

For purposes of this subsection 3.6, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted after the date of this
Agreement.

 

94

--------------------------------------------------------------------------------


 

Section 4.              CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the Issuing Banks to issue Letters
of Credit hereunder are subject to the prior or concurrent satisfaction of the
following conditions.

 

4.1.                            Conditions to RestatementFourth Amendment
Effective Date.

 

The effectiveness of this Agreementthe Fourth Amendment and the obligations of
each Lender to become a party hereto is subject to the following conditions
precedent (the date of satisfaction of all such conditions being referred to as
the “RestatementFourth Amendment Effective Date”) (unless Administrative Agent
and Requisitethe Lenders, in their sole and absolute discretion, shall agree
otherwise):

 

A.            SecondFourth Amendment.  Administrative Agent shall have received
counterparts of the Second Amendment, duly executed and delivered by Borrower,
each other Loan Party, Resigning Administrative Agent, Administrative Agent and
the Lenders;The conditions precedent set forth in Section 6 of the Fourth
Amendment shall have been satisfied.

 

B.            Payment of Accrued Interest and Fees.  Borrower shall have paid
all interest on the Loans and fees with respect to the Loans under the Existing
Credit Agreement to the extent such interest and fees accrued prior to the
RestatementFourth Amendment Effective Date.

 

C.            Notes.  Administrative Agent shall have received (i) original
Revolving Notes, duly executed and delivered by Borrower in favor of each
Revolving Lender that has requested a Revolving Note by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the RestatementFourth Amendment Effective Date, payable to the order of such
Lender in the principal amount of such Revolving Lender’s Revolving Loan
Commitment after giving effect to the SecondFourth Amendment, (ii) original Term
Notes, duly executed and delivered by Borrower in favor of each Lender holding a
Term Loan that has requested a Term Note by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the
Restatement Effective Date payable to the order of such Lender in the principal
amount of the Term Loan held by such Lender after giving effect to the Second
Amendment, and (iii and (ii) an original Swing Line Note, duly executed and
delivered by Borrower and payable to the order of Swing Line Lender in the
principal amount of the Swing Line Loan Commitment after giving effect to the
SecondFourth Amendment.

 

D.            Counterparts to Certain Loan Documents.  To the extent not
previously delivered to Resigning Administrative Agent, counterparts to the
Subsidiary Guaranty, the Security Agreement, and the Environmental Indemnity
Agreement, in the forms attached to such Loan Documents, duly executed and
delivered by each Subsidiary that has become a Restricted Subsidiary after the
Closing Date.

 

E.            Updated Schedules to Credit Agreement and Security Agreement. 
Administrative Agent shall have received revised Schedules 5.1, 5.2(C), 5.5,
5.8, 5.11 and 5.14 to the Credit Agreement and Schedules 1(f)(i), 1(f)(ii),
1(g)(i), 1(g)(ii), 1(g)(iii), 4(b), 4(d), (4)(e), 4(i), 4(j) and 4(k) to the
Security Agreement, in each case updated to contain such information as is
necessary to make the representations and warranties in the Credit Agreement

 

95

--------------------------------------------------------------------------------


 

or Security Agreement, as applicable, that refer to such Schedules (and
disregarding any reference in such representations and warranties to such
Schedules “as amended” or “as supplemented” from time to time) true and correct
as of the RestatementFourth Amendment Effective Date (and after giving effect to
the SecondFourth Amendment).  Administrative Agent shall have received Schedule
6.10 to the Credit Agreement, updated to contain all information required by
Section 6.10 of the Credit Agreement to have been delivered by Borrower to
Resigning Administrative Agent since the Closing Date.

 

F.            Corporate Documents.  Administrative Agent shall have received the
following with respect to Borrower and each other Loan Party, each, unless
otherwise noted, dated the RestatementFourth Amendment Effective Date:

 

(i)            (a) copies of the Organizational Documents of such Person,
certified by the Secretary of State of its jurisdiction of organization or, if
such document is of a type that may not be so certified, certified by the
secretary or similar Officer of the applicable Loan Party and (b) a good
standing certificate from the Secretary of State of its jurisdiction of
organization and each other state in which such Person is qualified to do
business and, to the extent generally available, a certificate or other evidence
of good standing as to payment of any applicable franchise or similar Taxes from
the appropriate taxing authority of each of such jurisdictions, each dated a
recent date prior to the RestatementFourth Amendment Effective Date;

 

(ii)           Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of the SecondFourth
Amendment Documents to which it is a party, certified as of the
RestatementFourth Amendment Effective Date  by the secretary or similar Officer
of such Person as being in full force and effect without modification or
amendment;

 

(iii)          Signature and incumbency certificates of the Officers of such
Person executing the SecondFourth Amendment Documents to which it is a party;
and

 

(iv)          Such other documents as Administrative Agent may reasonably
request.

 

G.            No Material Adverse Effect.  Since April 2529, 20102012, there
shall not have occurred  (in the sole opinion of Administrative Agent) (i) any
material adverse change in or affecting the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) any Material Adverse Effect.

 

H.            Corporate and Capital Structure.  The capital and ownership
structure and the equityholding arrangements of Borrower and its Subsidiaries
(and all agreements relating thereto), on a pro forma basis giving effect to the
transactions contemplated by the SecondFourth Amendment Documents, will be
reasonably satisfactory to Administrative Agent.

 

I.             Matters Relating to Existing Indebtedness of Borrower and its
Subsidiaries.  Administrative Agent shall have received an Officer’s Certificate
of Borrower stating that as of the RestatementFourth Amendment Effective Date
the Indebtedness of Loan Parties (other than Indebtedness under the Loan
Documents, the 78.875% Subordinated Notes, the 7.75%

 

96

--------------------------------------------------------------------------------


 

Unsecured Notes, the 5.875% Unsecured Notes and any Indebtedness solely among
Borrower and the Restricted Subsidiaries) shall consist of approximately
$20,933,00058,000,000 in aggregate principal amount of outstanding Indebtedness
and Capital Leases described in Schedule 7.1 annexed hereto.

 

J.             Necessary Governmental Authorizations and Consents; Expiration of
Waiting Periods, Etc.  Borrower shall have obtained all Governmental
Authorizations and all consents of other Persons (including from Gaming
Authorities), in each case that are necessary or advisable in connection with
the transactions contemplated by the SecondFourth Amendment Documents, and the
continued operation of the business conducted by Borrower and its Subsidiaries
in substantially the same manner as conducted prior to the RestatementFourth
Amendment Effective Date and each of the foregoing shall be in full force and
effect, in each case other than those the failure to obtain or maintain which,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the SecondFourth Amendment Documents.  No action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable Government Authority to take action to set aside its consent on its
own motion shall have expired.

 

K.            Mortgage Assignments and Mortgage Amendments; Mortgage Policies;
Etc.  Administrative Agent shall have received from Borrower, and each
applicable Subsidiary Guarantor and, in the case of the Mortgage Assignments
described in clause (i) below, Resigning Administrative Agent:

 

(i) Mortgage Assignments.  Fully executed and notarized instruments of
assignment by Resigning Administrative Agent in favor of Administrative Agent,
in form and substance satisfactory to Administrative Agent and in proper form
for recording in all appropriate places in all applicable jurisdictions (each, a
“Mortgage Assignment” and, collectively, the “Mortgage Assignments”), with
respect to each Mortgage listed in Schedule 4.1H annexed hereto (each, an
“Existing Mortgage” and, collectively, the “Existing Mortgages”) encumbering the
Real Property Assets listed in Schedule 4.1H annexed hereto (each an “Existing
Mortgaged Property” and, collectively, the “Existing Mortgaged Properties”);

 

(i)            Intentionally Omitted.

 

(ii)           Mortgage Amendments.  Fully executed and notarized amendments and
confirmations, in form and substance satisfactory to Administrative Agent and in
proper form for recording in all appropriate places in all applicable
jurisdictions (each, a “Mortgage Amendment” and, collectively, the “Mortgage
Amendments”), with respect to each Existing Mortgage;

 

(iii) Landlord Consents and Estoppels; Recorded Leasehold Interests.  In the
case of each Existing Mortgaged Property, other than with respect to the
Existing Mortgaged Property related to the Lula Gaming Facilities, consisting of
a Material

 

97

--------------------------------------------------------------------------------


 

Leasehold Property, (a) a Landlord Consent and Estoppel with respect thereto
(or, in the case of any Material Leasehold Property for which a Landlord Consent
and Estoppel was delivered to Resigning Administrative Agent prior to the
Restatement Effective Date, a written notice in form and substance satisfactory
to Administrative Agent executed by the applicable Loan Party and by Resigning
Administrative Agent notifying the applicable lessor of (x) the resignation of
Resigning Administrative Agent and the appointment of Administrative Agent as
successor administrative agent under this Agreement and the other Loan Documents
and (y) the effectiveness of the Second Amendment); and (b) evidence that such
Material Leasehold Property is a Recorded Leasehold Interest;

 

(iii)         Intentionally Omitted.

 

(iv)          Date-Down Endorsements.  (a) a date-down endorsement, or
unconditional commitment therefor (each, a “Date-Down Endorsement” and,
collectively, the “Date-Down Endorsements”), issued by the Title Company with
respect to each mortgage title insurance policy (each, an “Existing Title
Policy”) issued by the Title Company prior to the RestatementFourth Amendment
Effective Date with respect to the Existing Mortgages, in an amount not less
than the amount designated therein, insuring title to each Existing Mortgaged
Property vested in the Borrower or the applicable Subsidiary Guarantor and
assuring Administrative Agent that the Existing Mortgages, after giving effect
to the Mortgage Assignments and Mortgage Amendments, continue to create valid
and enforceable First Priority mortgage Liens on the Existing Mortgaged
Properties, which Date-Down Endorsements shall be in form and substance
reasonably satisfactory to Administrative Agent, and (b)  evidence satisfactory
to Administrative Agent that Borrower has (1) delivered to the Title Company all
certificates and affidavits required by the Title Company in connection with the
issuance of the Date-Down Endorsements and (2) paid to the Title Company or to
the appropriate Government Authorities all expenses and premiums of the Title
Company in connection with the issuance of the Date-Down Endorsements and all
recording and stamp Taxes (including mortgage recording and intangible Taxes)
payable in connection with recording the Mortgage Assignments and the Mortgage
Amendments in the appropriate real estate records;

 

(v)           Copies of Leasehold Documents and Documents Relating to Title
Exceptions.  Copies of (a) all documents creating a Leasehold Property that is
insured by an Existing Title Policy and (b) all recorded documents listed as
exceptions to title or otherwise referred to in the Date-Down Endorsements; and

 

(vi)          Matters Relating to Flood Hazard Properties.  the Loan Party’s
written acknowledgement of receipt of written notification from Administrative
Agent (1) as to the existence of each such Flood Hazard Property and (2) as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (c3) if any such
Flood Hazard Property is located in a community that participates in the
National Flood Insurance Program, evidence that Borrower has obtained flood
insurance in respect of such Flood Hazard Property to the

 

98

--------------------------------------------------------------------------------


 

extent required under the applicable regulations of the Board of Governors of
the Federal Reserve System.

 

(vii)         “No Change” Survey Affidavit.  A “no change” survey affidavit
executed by each Loan Party that is a party to an Existing Mortgage, in the same
form required by the Title Company as a condition to issuing the applicable
Date-Down Endorsement for such Existing Mortgage.

 

L.            Security Interests in Personal and Mixed Property.  To the extent
not otherwise satisfied pursuant to subsection K above, Administrative Agent
shall have received evidence satisfactory to it that Borrower and Subsidiary
Guarantors have taken or shall have taken or caused to be taken all such
actions, executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings (other than the filing or recording of items described in
clauses (ii), (iii) and (iv) below) that may be necessary or, in the opinion of
Administrative Agent, desirable in order to create and/or continue in favor of
Administrative Agent, for the benefit of Lenders, a valid and (upon such filing
and recording) First Priority security interest in the entire personal and mixed
property Collateral.  Such actions shall include the following:

 

(i)            Stock Certificates and Instruments.  To the extent not previously
delivered to Resigning Administrative Agent, delivery to Administrative Agent of
(a) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise satisfactory in form and
substance to Administrative Agent) representing all certificated equity
interests pledged pursuant to the Security Agreement and (b) all promissory
notes or other instruments (duly endorsed, where appropriate, in a manner
satisfactory to Administrative Agent) evidencing any Collateral (to the extent
delivery thereof would be required under the Collateral Documents);

 

(ii)           Lien Searches and UCC Termination Statements.  Delivery to
Administrative Agent of (a) the results of a recent search, by a Person
satisfactory to Administrative Agent, of all effective UCC financing statements
and fixture filings and all Tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search, and (b) UCC termination
statements duly executed by all applicable Persons for filing in all applicable
jurisdictions, and/or pay-off letters, each in form and substance satisfactory
to Administrative Agent, in each case as may be necessary to terminate any
effective UCC financing statements or fixture filings disclosed in such search
(other than any such financing statements or fixture filings in respect of Liens
permitted to remain outstanding pursuant to the terms of the Credit Agreement);

 

(iii)          UCC Financing Statements and Fixture Filings.  To the extent not
previously delivered to and filed or recorded by Resigning Administrative Agent,
delivery to Administrative Agent of UCC financing statements and, where
appropriate, fixture filings, duly executed (if required to be executed) by each
applicable Loan Party with respect to all personal and mixed property Collateral
of such Loan Party, for filing or recording in all jurisdictions as may be
necessary or, in the opinion of Administrative

 

99

--------------------------------------------------------------------------------


 

Agent, desirable to perfect or continue the perfection of the security interests
created in such Collateral pursuant to the Collateral Documents;

 

(iv)          PTO and Copyright Office Cover Sheets, Etc.  To the extent not
previously delivered to and recorded by Resigning Administrative Agent, delivery
to Administrative Agent of all cover sheets or other documents or instruments
required to be filed with the PTO or the United States Copyright Office in order
to create or continue, or perfect or continue to perfect, Liens in respect of
any IP Collateral; and

 

(v)           Agreements with Deposit Account Banks and Securities Account
Securities Intermediaries.  To the extent not previously delivered to Resigning
Administrative Agent, delivery to Administrative Agent of a Deposit Account
Control Agreement and/or a Securities Account Control Agreement, as applicable,
executed by Borrower or its applicable Restricted Subsidiaries and each of the
financial institutions with which Borrower or any of its Restricted Subsidiaries
maintains a Deposit Account or  single Securities Account with a principal
balance on deposit therein or credited thereto in excess of $4,000,000
sufficient to perfect the security interests created in such Collateral pursuant
to the Collateral Documents.

 

M.           Assignments of and Amendments to Ship Mortgages.  Administrative
Agent shall have received (i) from Resigning Administrative Agent, a fully
executed and notarized assignment instrument in favor of Administrative Agent,
in form and substance satisfactory to Administrative Agent in proper form for
recording in all appropriate places in all applicable jurisdictions, with
respect to each Ship Mortgage previously executed and delivered by a Loan Party
to Resigning Administrative Agent with respect a vessel listed in Schedule 4.1M
annexed hereto (each, an “Existing Ship Mortgage”) and (ii) from each Loan Party
party to an Existing Ship Mortgage, a fully executed and notarized amendment to
and confirmation of such Existing Ship Mortgage, in form and substance
satisfactory to Administrative Agent in proper form for recording in all
appropriate places in all applicable jurisdictions.

 

N. Environmental Reports.  Administrative Agent shall have received such
information, in form, scope and substance satisfactory to Administrative Agent
regarding environmental matters relating to Borrower and its Subsidiaries and
the Existing Mortgaged Properties from one or more environmental consultants
acceptable to Administrative Agent that have conducted reviews of such matters
within thirty (30) days of the Restatement Effective Date.

 

N.            Intentionally Omitted.

 

O.            Financial Statements and Information.  On or before the
RestatementFourth Amendment Effective Date, Administrative Agent shall have
received from Borrower, in each case satisfactory to Joint Lead Arrangers,
(i) audited financial statements of Borrower and its Subsidiaries for Fiscal
Years 2008, 2009 and 2010, 2011 and 2012 consisting of a consolidated balance
sheet and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows for such Fiscal Years, (ii) unaudited
financial statements of Borrower and its Subsidiaries for the Fiscal Quarters
ended July 2529, 20102012, October 2428, 20102012 and

 

100

--------------------------------------------------------------------------------


 

January 2327, 20112013 consisting of a consolidated balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Quarters, and (iii) projections prepared by Borrower’s
management containing consolidated balance sheets, statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries, which
projections will be quarterly for the first full Fiscal Year after the
RestatementFourth Amendment Effective Date and annually thereafter for the term
of the Senior Credit FacilitiesRevolving Loans (and which projections will not
be inconsistent with information provided to the Joint Lead Arrangers prior to
February 2820, 20112013).

 

P.            Evidence of Insurance.  Administrative Agent shall have received a
certificate from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to subsection 6.4 of
this Agreement is in full force and effect and that Administrative Agent on
behalf of Lenders has been named as additional insured and/or loss payee
thereunder to the extent required under subsection 6.4 of this Agreement.

 

Q.            Opinions of Counsel to Loan Parties.  Administrative Agent and its
counsel shall have received (i)  executed copies of one or more favorable
written opinions addressed to Administrative Agent and the Lenders (which
opinions shall permit reliance by permitted assigns of Administrative Agent and
Lenders) of (a) Edmund L. Quatmann, Jr., general counsel to the Loan Parties,
(b) Mayer Brown LLP, counsel to the Loan Parties, (c) Phelps Dunbar L.L.P.,
special admiralty, Louisiana and Mississippi counsel to the Loan Parties,
(d) Lane & WatermanNyemaster Goode, P.C., Iowa counsel to the Loan Parties,
(e) The Boles Law Firm, Louisiana counsel for the Loan Parties, (f) Becker &
Poliakoff, Florida counsel to the Loan Parties, (g) Gallop, Johnson & Neuman,
L.C.Lathrop & Gage LLP, Missouri counsel to the Loan Parties, (h) Brownstein,
Hyatt & Farber, P.C., Colorado counsel to the Loan Parties, and (i) Baker,
Donselon, Bearman, Caldwell & Berkowitz PC, special Mississippi gaming counsel
to the Loan Parties, and (j) Flaster/Greenberg PC, Pennsylvania counsel to the
Loan Parties, each in form and substance reasonably satisfactory to
Administrative Agent and its counsel, dated as of the RestatementFourth
Amendment Effective Date and setting forth substantially the matters in the
opinions designated in Exhibit VIII annexed hereto and as to such other matters
as Administrative Agent acting on behalf of Lenders may reasonably request, and
(ii) evidence satisfactory to Administrative Agent that Loan Parties have
requested such counsel to deliver such opinions to Administrative Agent and
Lenders.

 

R.            Funds Flow Statement.  A funds flow statement detailing the
disbursement of the Loans to occur on the RestatementFourth Amendment Effective
Date, in form and substance acceptable to the Administrative Agent.

 

S.             Fees and Expenses.  Borrower shall have paid to Administrative
Agent, for distribution (as appropriate) to Administrative Agent, each Joint
Lead Arranger and Lenders, the fees and expenses payable on the
RestatementFourth Amendment Effective Date referred to in Sections 2.3 and 10.2.

 

T.            Representations and Warranties; No Defaults; Performance of
Agreements.  Borrower shall have delivered to Administrative Agent an Officer’s
Certificate, in form and substance satisfactory to Administrative Agent, to the
effect that (i) the representations and warranties in this Agreement and the
other Loan Documents (as amended by the SecondFourth

 

101

--------------------------------------------------------------------------------


 

Amendment Documents), are true, correct and complete in all material respects on
and as of the RestatementFourth Amendment Effective Date to the same extent as
though made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date), (ii) no event has occurred and is continuing that
constitutes an Event of Default or a Potential Event of Default, and
(iii) Borrower shall have performed in all material respects all agreements and
satisfied all conditions which the SecondFourth Amendment provides shall be
performed or satisfied by it on or before the RestatementFourth Amendment
Effective Date; provided that, if a representation and warranty or condition is
qualified as to materiality, with respect to such representation and warranty or
condition the applicable materiality qualifier set forth above shall be
disregarded for purposes of this condition.

 

U.            No Litigation.  There shall not be pending or, to the knowledge of
Borrower, threatened, any Proceeding against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiaries that, in the
opinion of Administrative Agent, could reasonably be expected to result in a
Material Adverse Effect; and no injunction or other restraining order shall have
been issued and no hearing to cause an injunction or other restraining order to
be issued shall be pending or noticed with respect to any Proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by the SecondFourth
Amendment Documents.

 

V. No Disruption of Financial and Capital Markets.  There shall not have
occurred after February 28, 2011 any material adverse change or material
disruption in the loan syndication, financial, banking or capital markets that,
in the judgment of the Joint Bookrunners, has impaired, or could reasonably be
expected to impair, the syndication of any component of the credit facilities
(the “Senior Credit Facilities”) provided for by this Agreement.

 

V.            Intentionally Omitted.

 

W.           Completion of Proceedings.  All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated by the
SecondFourth Amendment Documents and all documents incidental thereto not
previously found acceptable by Administrative Agent, acting on behalf of
Lenders, and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

X.            Solvency Assurances.  On the RestatementFourth Amendment Effective
Date, Administrative Agent and Lenders shall have received an Officer’s
Certificate of Borrower dated the RestatementFourth Amendment Effective Date,
substantially in the form of Exhibit X annexed hereto, demonstrating that, after
giving effect to the consummation of the transactions contemplated by the
SecondFourth Amendment Documents, each Loan Party and Borrower and its
Subsidiaries, on a consolidated basis, will be Solvent.

 

102

--------------------------------------------------------------------------------


 

Y.            “Know Your Customer” and Patriot Act Matters.  To the extent
requested at least two (2) Business Days prior to the RestatementFourth
Amendment Effective Date, Loan Parties shall have provided the documentation and
other information to Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the Patriot Act.

 

Z. Ratings Requirements.  Borrower shall have received (i) a current corporate
family rating and a current corporate rating, respectively, from each of Moody’s
and S & P, with a minimum rating of B3/B- and (ii) a rating with respect to the
Senior Credit Facilities.

 

AA. Issuance of Unsecured Notes.  Borrower shall have issued not less than
$275,000,000 in original principal amount of 7.75% Unsecured Notes.

 

Z.            BB. No Material Adverse Information; Due Diligence Matters.  The
Administrative Agent will not have become aware since February 2820, 20112013 of
any material information or other matter that is inconsistent in a material and
adverse manner with any previous due diligence, information or matter (including
any financial information and projections previously delivered to the
Administrative Agent), and the results of the Administrative Agent’s due
diligence regarding Borrower, its Subsidiaries and their respective properties
shall be satisfactory to the Administrative Agent.

 

4.2.                            Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A.            Administrative Agent shall have received before that Funding Date,
in accordance with the provisions of subsection 2.1B, an originally executed
Notice of Borrowing, in each case signed by a duly authorized Officer of
Borrower.

 

B.            As of that Funding Date:

 

(i)            The representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete in all material
respects on and as of that Funding Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date; provided that, if a representation and warranty
is qualified as to materiality, with respect to such representation and warranty
the applicable materiality qualifier set forth above shall be disregarded for
purposes of this condition;

 

(ii)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated by such Notice of Borrowing
and the application of the proceeds thereof that would constitute an Event of
Default or a Potential Event of Default;

 

103

--------------------------------------------------------------------------------


 

(iii)          No order, judgment or decree of any court, arbitrator or
Government Authority shall purport to enjoin or restrain any Lender from making
the Loans to be made by it on that Funding Date;

 

(iv)          The Loans to be made on such Funding Date, together with all other
Obligations under the Loan Documents then outstanding, are “Designated Senior
Indebtedness” under the 78.875% Subordinated Note Indenture; and

 

(v)           Borrower shall be in pro forma compliance with subsection 7.6A and
subsection 7.6C as of such Funding Date calculated using (x) Consolidated Net
Total Debt and Consolidated Net Senior Secured Debt, as applicable, as of such
Funding Date (after giving effect to the Loans to be made on such Funding Date)
and (y) Consolidated EBITDA as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered.

 

4.3.                            Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Bank is obligated to issue such Letter of Credit) and any renewal of any
Letter of Credit is subject to the following conditions precedent; provided that
no such condition shall apply on the Closing Date to the Existing Letter of
Credit, and the Existing Letter of Credit shall, effective as of the Closing
Date, be deemed to be Letters of Credit under this Agreement to the same extent
as if initially issued hereunder:

 

A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the Term Loans shall have been made pursuant to Section 2.1A(i).

 

A.            B. On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Notice of Issuance of Letter of
Credit (or a facsimile copy thereof), in each case signed by a duly authorized
Officer of Borrower, together with all other information specified in subsection
3.1B(i) and such other documents or information as the applicable Issuing Bank
may reasonably require in connection with the issuance of such Letter of Credit.

 

B.            C. On the date of issuance of such Letter of Credit, all
conditions precedent described in subsection 4.2B shall be satisfied to the same
extent as if the issuance of such Letter of Credit were the making of a Loan and
the date of issuance of such Letter of Credit were a Funding Date.

 

Section 5.                                          BORROWER’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Banks to issue Letters of Credit and to induce other Lenders
to purchase participations therein, Borrower represents and warrants to each
Lender, on the date of this Agreement, on each Funding Date and on the date of
issuance of each Letter of Credit and the renewal of any Letter of Credit
hereunder that the following statements are true, correct and complete:

 

104

--------------------------------------------------------------------------------


 

5.1.                            Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.            Organization and Powers.  Each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation
as specified in Schedule 5.1 annexed hereto as said Schedule 5.1 may be
supplemented from time to time pursuant to the provisions of subsection 6.1
(xvi).  Each Loan Party has all requisite corporate or other power and authority
to own and operate its properties, to carry on its business as now conducted and
as proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

B.            Qualification and Good Standing.  Each Loan Party is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing has
not had and could not reasonably be expected to result in a Material Adverse
Effect.

 

C.            Conduct of Business.  Borrower and its Subsidiaries are engaged
only in the businesses permitted to be engaged in pursuant to subsection 7.14.

 

D.            Subsidiaries.  All of the Subsidiaries of Borrower as of the
Restatement Effective Date are identified in Schedule 5.1 annexed hereto (as so
supplemented).  Schedule 5.1 annexed hereto (as so supplemented) identifies
which Subsidiaries of Borrower are Restricted Subsidiaries and Unrestricted
Subsidiaries.  The Capital Stock of each of the Subsidiaries of Borrower
identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
authorized, validly issued, fully paid and nonassessable and none of such
Capital Stock constitutes Margin Stock.  Each of the Subsidiaries of Borrower
identified in Schedule 5.1 annexed hereto (as so supplemented) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of incorporation,
organization or formation set forth therein, has all requisite corporate or
other power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby, and is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, in each case except where failure to be so
qualified or in good standing or a lack of such corporate or other power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect.  Schedule 5.1 annexed hereto (as so supplemented)
correctly sets forth the ownership interest of Borrower and each of its
Subsidiaries in each of the Subsidiaries of Borrower identified therein.  As of
the RestatementFourth Amendment Effective Date, there exists no Indebtedness nor
Contingent Obligations of the Unrestricted Subsidiaries owed to Borrower or any
of its Restricted Subsidiaries or for which Borrower or any of its Restricted
Subsidiaries is or may become liable except as set forth on Schedule 5.1 annexed
hereto.

 

105

--------------------------------------------------------------------------------


 

5.2.                            Authorization of Borrowing, etc.

 

A.            Authorization of Borrowing.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
corporate or other action on the part of each Loan Party that is a party
thereto.

 

B.            No Conflict.  The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(i) violate any provision of any law or any governmental rule or regulation or
any Gaming Law applicable to Borrower or any of its Subsidiaries, the
Organizational Documents of Borrower or any of its Subsidiaries or any order,
judgment or decree of any court or other Government Authority binding on
Borrower or any of its Subsidiaries (other than any violation of any such law,
governmental rule or regulation, or Gaming Law or any such order, judgment or
decree, in each case which could not reasonably be expected to result in a
Material Adverse Effect or cause any liability to any Lender), (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Borrower or any of its
Subsidiaries (other than any such conflict, breach or default which could not
reasonably be expected to result in a Material Adverse Effect), (iii) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of its
Subsidiaries, except for such approvals or consents that will be obtained on or
before the RestatementFourth Amendment Effective Date and disclosed in writing
to Lenders.

 

C.            Governmental Consents; Gaming Authorizations.

 

(i)            Except for such authorizations, approvals, consents or notices
(a) obtained or delivered as of the Closing Date or as of the RestatementFourth
Amendment Effective Date, (b) subsequently required in connection with the
addition of any Subsidiary Guarantor pursuant to subsection 6.8, or (c) set
forth on Schedule 5.2C annexed hereto (which have been obtained or delivered as
of the Closing Date or as of the RestatementFourth Amendment Effective Date),
the execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not result in any License Revocation or
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Government Authority, including any Gaming
Authority.  Other than the filings or recordings contemplated by subsection
5.16A, all authorizations, approvals, consents, notices, registrations or
filings required to be obtained, delivered, filed or made as of the
RestatementFourth Amendment Effective Date for the execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions contemplated by the Loan Documents have
been obtained from or registered or filed with the applicable Government
Authorities, including any applicable Gaming Authority.

 

106

--------------------------------------------------------------------------------


 

(ii)           All Gaming Authorizations have been duly obtained and are in full
force and effect without any known conflict with the rights of others and free
from any unduly burdensome restrictions, except where any such failure to obtain
such Gaming Authorizations or any such conflict or restriction could not
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries has
received any written notice or other written communications from any Gaming
Authority regarding (i) any revocation, withdrawal, suspension, termination or
modification of, or the imposition of any material conditions with respect to,
any Gaming Authorizations, or (ii) any other limitations on the conduct of
business by Borrower or any of its Subsidiaries, except where any such
revocation, withdrawal, suspension, termination, modification, imposition or
limitation could not reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect.

 

D.            Binding Obligation.  Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

E.            Valid Issuance of 78.875% Subordinated Notes and, 7.75% Unsecured
Notes and 5.875% Unsecured Notes.  The 78.875% Subordinated Notes and, the 7.75%
Unsecured Notes and the 5.875% Unsecured Notes are the legally valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.  The subordination provisions of the 78.875% Subordinated Notes
are enforceable against the holders thereof and the Loans and all other monetary
Obligations hereunder are and will be within the definition of “Senior
Indebtedness” included in such provisions.  The 78.875% Subordinated Notes and,
the 7.75% Unsecured Notes and the 5.875% Unsecured Notes either (a) have been
registered or qualified under applicable federal and state securities laws or
(b) are exempt therefrom.

 

F.            Compliance with Laws.  Borrower and its Subsidiaries are in
compliance with all presently existing applicable statutes, laws, regulations,
rules, ordinances and orders of any kind whatsoever (including any zoning and
building laws or ordinances, subdivision laws or ordinances, any Environmental
Laws or Gaming Laws, or any presently existing rules, regulations or orders of
any Government Authority, including any Gaming Authority), and with all present
existing covenants and restrictions of record relating to the use and occupancy
of any of their respective properties, except where the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

 

G.            Margin Regulations.  No portion of the proceeds of any borrowing
made or to be made under this Agreement has been or will be used by Borrower or
any of its Subsidiaries in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors of the Federal Reserve

 

107

--------------------------------------------------------------------------------


 

System or any other regulation of such Board or to violate the Exchange Act, in
each case as in effect on the date or dates of such borrowing and such use of
proceeds, including in connection with a Restricted Junior Payment.

 

5.3.                            Financial Condition.

 

Borrower has heretofore delivered to Lenders, at Lenders’ request, the following
financial statements and information: (i) the audited consolidated balance sheet
of Borrower and its Subsidiaries as of April 2529, 20102012 and the related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows of Borrower and its Subsidiaries for the Fiscal Year then ended,
(ii) the unaudited consolidated balance sheet of Borrower and its Subsidiaries
as at January 2327, 20112013 and the related unaudited consolidated and
consolidating statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for the nine months then ended and
(iii) Borrower’s Quarterly Report on Form 10Q for the quarter ended
January 2327, 20112013 as filed with the Securities Exchange Commission on
February 2820, 20112013.  All such statements (after taking into consideration
the Form 10Q/A filing described in clause (iii) above and the restatement
described therein) were prepared in conformity with GAAP and fairly present, in
all material respects, the financial position (on a consolidated and, where
applicable, consolidating basis) of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows (on a consolidated and, where applicable, consolidating basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.  Neither Borrower nor any of its Restricted
Subsidiaries has (and will not following the funding of the initial Loans have)
any Contingent Obligation, contingent liability or liability for Taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the foregoing financial statements or the notes thereto (after taking into
consideration the Form 10Q/A filing described in clause (iii) above and the
restatement described therein) and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Borrower or any of its Subsidiaries taken as a
whole.

 

5.4.                            No Material Adverse Change; No Restricted Junior
Payments.

 

Since April 2529, 20102012, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect. 
During the period from April 2529, 20102012 through and including the
RestatementFourth Amendment Effective Date, neither Borrower nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so,
except as permitted by subsection 7.5.

 

5.5.                            Title to Properties; Liens; Real Property.

 

A.            Title to Properties; Liens.  Borrower and its Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 5.3 or in the most recent
financial statements

 

108

--------------------------------------------------------------------------------


 

delivered pursuant to subsection 6.1, in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business
or as otherwise permitted under subsection 7.7.  Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

 

B.            Real Property.  As of the RestatementFourth Amendment Effective
Date, Schedule 5.5 annexed hereto contains a true, accurate and complete list of
(i) all Real Property Assets constituting fee properties and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Property
Asset of any Loan Party, regardless of whether such Loan Party is the landlord
or tenant (whether directly or as an assignee or successor in interest) under
such lease, sublease or assignment.  Except as specified in Schedule 5.5 annexed
hereto, and except with respect to those agreements that are not material to the
present or anticipated operations of any Gaming Facility and that individually
do not require lease, rental or similar payments in excess of $500,000 in any
calendar year during its term (to the extent comprising percentage or other
payments contingent on operations associated with such Real Property Asset, as
reasonably determined or anticipated by Borrower in good faith) each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and there is no default by any Loan Party thereunder.  Borrower does not
have knowledge of any default by any other party thereto that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

 

C.            Deposit Accounts and Securities Accounts.  As of the Fourth
Amendment Effective Date, Schedule 6.10 annexed hereto contains all information
required by Section 6.10 with respect to each Deposit Account and Securities
Account of the Borrower and its Restricted Subsidiaries.

 

5.6.                            Litigation; Adverse Facts.

 

A.            Proceedings, Investigations and Violations.  There are no
Proceedings (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any court or other Government
Authority (including any Environmental Claims) that are pending or, to the
knowledge of Borrower or any of its Subsidiaries, threatened against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries and that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  Neither Borrower nor any of
its Subsidiaries (i) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (ii) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or other Government Authority that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

B.            Land Use Proceedings.  As of the RestatementFourth Amendment
Effective Date, there are no pending condemnation, zoning or other land use
Proceedings or special

 

109

--------------------------------------------------------------------------------


 

assessment Proceedings with respect to the Existing Mortgaged Properties or the
use thereof, and neither Borrower nor any of its Subsidiaries has received
written notice from any Government Authority threatening any such Proceeding. 
After the RestatementFourth Amendment Effective Date, there are no pending
condemnation, zoning or other land use Proceedings or special assessment
Proceedings with respect to the Mortgaged Properties or the use thereof, and
neither Borrower nor any of its Subsidiaries has received written notice from
any Government Authority threatening any such Proceeding that could reasonably
be expected to result in a Material Adverse Effect.  No Loan Party has entered
into any agreements or commitments with any Government Authority that will be
binding on the Mortgaged Properties after the RestatementFourth Amendment
Effective Date and which would (i) materially affect the operations of or the
entitlements applicable to such properties, (ii) require the owner of any such
property to make improvements to such property or make dedications or off-site
improvements for the benefit of adjoining properties, or (iii) make additional
expenditures with respect to the operation of the Mortgaged Properties.

 

5.7.                            Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all Tax returns and reports of
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all U.S. federal income Taxes and other material Taxes due and
payable by Borrower and/or its Subsidiaries, and all assessments, fees and other
governmental charges upon Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable, have been paid when due and payable.  Borrower knows of no proposed
Tax assessment against Borrower or any of its Subsidiaries which has not been
paid when due or is not being actively contested by Borrower or such Subsidiary
in good faith and by appropriate proceedings; provided that such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

5.8.                            Performance of Agreements; Materially Adverse
Agreements; Material Contracts.

 

A.            Neither Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

B.            Neither Borrower nor any of its Subsidiaries is a party to or is
otherwise subject to any agreements or instruments or any charter or other
internal restrictions or any provision of any applicable law, rule or regulation
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

 

C.            Schedule 5.8 contains a true, correct and complete list of all of
the Material Contracts in effect on the RestatementFourth Amendment Effective
Date.  Except as described on Schedule 5.8, all such Material Contracts are in
full force and effect and no defaults currently exist thereunder; except for
defaults that, individually or in the aggregate, could not reasonably be
expected to result in a material adverse effect on any Gaming Facility.

 

110

--------------------------------------------------------------------------------


 

D.            Neither Borrower nor any of its Subsidiaries has entered into any
currently effective contracts for the sale of the Existing Mortgaged Properties
or the Vicksburg Mortgaged Property, nor do there exist any currently effective
rights of first refusal or options to purchase such properties, except such
contracts, rights of first refusal and options to purchase entered into in
accordance with subsection 7.7.

 

5.9.                            Governmental Regulation.

 

Except for the Gaming Laws described in Schedule 5.2C annexed hereto, neither
Borrower nor any of its Subsidiaries is subject to regulation under the Federal
Power Act, the Interstate Commerce Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation that may limit its
ability to incur Indebtedness or that may otherwise render all or any portion of
the Obligations unenforceable.

 

5.10.                     Securities Activities.

 

A.            Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

B.            Following application of the proceeds of each Loan, not more than
25% of the value of the assets (either of Borrower only or of Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of subsection
7.2 and 7.7 or subject to any restriction contained in any agreement or
instrument between Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock.

 

5.11.                     Employee Benefit Plans.

 

A.            Borrower, each of its Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all of
their obligations under each Employee Benefit Plan.  Each Employee Benefit Plan
that is intended to qualify under Section 401(a) of the Code is so qualified.

 

B.            No ERISA Event has occurred or is reasonably expected to occur.

 

C.            Except to the extent required under Section 4980B of the Code, or
except as set forth in Schedule 5.11 annexed hereto, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates.

 

D.            As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), based on the actuarial assumptions specified for
funding purposes in the most recent valuation report for such Pension Plan, does
not exceed $5,000,000.

 

111

--------------------------------------------------------------------------------


 

E.            As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of
Borrower, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
ERISAthe actuarial assumptions specified for funding purposes in the most recent
valuation report for such Multiemployer Plan, does not exceed $5,000,000.

 

5.12.                     Certain Fees.

 

Except for fees disclosed to Administrative Agent prior to the RestatementFourth
Amendment Effective Date, no broker’s or finder’s fee or commission will be
payable with respect to this Agreement or any of the transactions contemplated
by the Loan Documents, and Borrower hereby indemnifies Administrative Agent,
each Joint Lead Arranger and Lenders against, and agrees that it will hold
Administrative Agent, each Joint Lead Arranger and the Lenders harmless from,
any claim, demand or liability for any non-disclosed broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

 

5.13.                     Environmental Protection.

 

(i)            neither Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to
(a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or impose any liability on the
Lenders, Administrative Agent or any Joint Lead Arranger;

 

(ii)           neither Borrower nor any of its Subsidiaries has received any
material letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law;

 

(iii)          there are no and, to Borrower’s knowledge, have been no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or impose
any liability on the Lenders, Administrative Agent or any Joint Lead Arranger;

 

(iv)          neither Borrower nor any of its Subsidiaries nor, to Borrower’s
knowledge, any predecessor of Borrower or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent; and

 

112

--------------------------------------------------------------------------------


 

(v)           compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws will not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect
or impose any liability on the Lenders, Administrative Agent or any Joint Lead
Arranger.

 

Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to Borrower or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had or could reasonably be expected to result in a Material
Adverse Effect, or could reasonably be expected to impose any liability on the
Lenders, Administrative Agent or any Joint Lead Arranger.

 

5.14.                     Employee Matters.

 

There are no collective bargaining agreements covering the employees of Borrower
and its Subsidiaries except as set forth on Schedule 5.14.  There is no strike
or work stoppage in existence or to Borrower’s knowledge, threatened involving
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect, and there are no strikes or walkouts in progress,
pending, or to Borrower’s knowledge, contemplated relating to any labor
contracts to which Borrower or any of its Subsidiaries is a party, relating to
any labor contracts being negotiated, or otherwise, that could reasonably be
expected to result in a Material Adverse Effect.

 

5.15.                     Solvency.

 

Each Loan Party is and Borrower and its Subsidiaries, taken as a whole, are and,
upon the incurrence of any Obligations by such Loan Party on any date on which
this representation is made, will be, Solvent.

 

5.16.                     Matters Relating to Collateral.

 

A.            Creation, Perfection and Priority of Liens.  The security
interests in each Loan Party’s Collateral granted to Administrative Agent for
the ratable benefit of the Lenders under the Collateral Documents constitute
valid security interests in such Collateral, securing the payment of the Secured
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral).  Upon (i) the filing of UCC financing statements naming the
applicable Loan Party as “debtor”, naming Administrative Agent as “secured
party” and describing the Collateral in the filing offices with respect to such
Loan Party set forth on Schedule 4(i) of the Security Agreement (as such
schedule may be amended or supplemented from time to time pursuant to the terms
thereof); (ii) the recording of any Mortgages or Ship Mortgages, (iii) in the
case of the securities Collateral of a Loan Party consisting of certificated
securities or evidenced by instruments, delivery of the certificates
representing such certificated securities and delivery of such instruments to
Administrative Agent, in each case duly endorsed or accompanied by duly executed
instruments of assignment or transfer in blank; and (iv) in the case of IP
Collateral of each Loan Party, in addition to the filing of such UCC financing
statements, the filing of a grant of trademark security interest in respect of
registered trademarks, substantially in the form of Exhibit I to the Security
Agreement, and a grant of patent security interest in respect of

 

113

--------------------------------------------------------------------------------


 

registered patents, substantially in the form of Exhibit II to the Security
Agreement, with the PTO or the filing of a grant of copyright security interest
in respect of registered copyrights, substantially in the form of Exhibit III to
the Security Agreement, with the United States Copyright Office, (A) the
security interests in each Loan Party’s Collateral granted to Administrative
Agent for the ratable benefit of the Lenders that (x) may be perfected by filing
of a financing statement or the registration of a Mortgage or Ship Mortgage,
(y) that constitutes the securities Collateral described in clause (iii) or,
(z) that constitutes IP Collateral described in clause (iv) that may be
perfected by recording the security interests granted hereunder in the
applicable intellectual property registries (including but not limited to the
PTO and the United States Copyright Office) will constitute First Priority
perfected security interests therein, and (B) all filings and other actions
necessary to perfect and protect such security interests shall have been duly
made or taken.  Each agreement purporting to give the Administrative Agent
“control” (as such term is defined in the UCC) over any Collateral is effective
to establish Administrative Agent’s “control” (as such term is defined in the
UCC) of the Collateral subject thereto.

 

B.            Governmental Authorizations.  No Governmental Authorization or
other action by, and no notice to or filing with, any Government Authority is
required for either (i) the pledge or grant by any Loan Party of the Liens
purported to be created in favor of Administrative Agent pursuant to any of the
Collateral Documents or (ii) the exercise by Administrative Agent of any rights
or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Collateral Documents or created or provided for
by applicable law), except for such Governmental Authorizations set forth on
Schedule 5.2C annexed hereto and filings or recordings contemplated by
subsection 5.16A and except as may be required, in connection with the
disposition of any Pledged Collateral, by laws generally affecting the offering
and sale of securities.

 

C.            Absence of Third-Party Filings.  Except (x) such as may have been
filed in favor of Administrative Agent as contemplated by subsection 5.16A,
(y) for Permitted Encumbrances and other Liens permitted by subsection 7.2A, and
(z) for Liens that shall be terminated pursuant to UCC termination statements
delivered to Administrative Agent for filing (but not yet filed), such Liens to
be terminated upon the filing or recording of such UCC termination statements,
(i) no effective UCC financing statement, fixture filing or other instrument
similar in effect covering all or any part of the Collateral is on file in any
filing or recording office and (ii) no effective filing covering all or any part
of the IP Collateral is on file in the PTO.

 

D.            Margin Regulations.  The pledge of the Pledged Collateral pursuant
to the Collateral Documents does not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System.

 

E.            Information Regarding Collateral.  All information supplied to
Administrative Agent by or on behalf of any Loan Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

F.            Conditions Affecting the Mortgaged Properties.  There are no
defects, facts or conditions affecting the Mortgaged Properties that would make
them unsuitable for the current

 

114

--------------------------------------------------------------------------------


 

use of such properties or of any abnormal hazards (including earth movement,
slippage or flood damage) affecting the Mortgaged Properties, except for
defects, facts or conditions which could not reasonably be expected to result in
a Material Adverse Effect.

 

G.            Permits and Approvals for the Mortgaged Properties.  Borrower has
obtained, or caused its Subsidiaries to obtain, all Governmental Authorizations,
including all liquor licenses, Gaming Authorizations, sewer and water permits,
elevator permits, certificates of occupancy, subdivision approvals,
environmental approvals, zoning and land use entitlements which are necessary
for the current operation of the Mortgaged Properties and the operation of their
respective business as currently conducted, and there are no uncured violations
thereof, except for Governmental Authorizations where the failure to obtain, and
violations thereof, could not reasonably be expected to result in a Material
Adverse Effect.

 

5.17.                     Disclosure.

 

Except with respect to the financial statements described in subsection
5.3(i) as and to the extent modified or qualified by the restatement described
in the Form 10Q/A filed with the Securities Exchange Commission on July 25,
2007, noNo representation or warranty of Borrower or any of its Subsidiaries
contained in the Confidential Information Memorandum, in any Loan Document or in
any other document, certificate or written statement (taken as a whole)
furnished to Lenders by or on behalf of Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated by this Agreement contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by it) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may materially differ from the projected
results.  There are no facts known (or which should upon the reasonable exercise
of diligence be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby.

 

5.18.                     Mortgage Taxes.

 

All mortgage, note, transfer, documentary stamp, intangible and other similar
Taxes and impositions which may be required to be paid in connection with the
Loans, the Mortgages and the other Loan Documents have been (or concurrently
with the recording of the Mortgages will be) paid in full by Borrower or its
Subsidiaries.

 

5.19.                     Foreign Assets Control Regulations.

 

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Borrower nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as

 

115

--------------------------------------------------------------------------------


 

amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  Without limiting the
foregoing, neither Borrower nor any of its Subsidiaries or Affiliates (a) is or
will become a Person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such Person.  Borrower and its Subsidiaries and Affiliates are in compliance, in
all material respects, with the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).

 

5.20.                     Credit Support for Lender Hedge Agreements.

 

Neither Borrower nor any Restricted Subsidiary has guaranteed or created any
Lien on its assets to secure any obligations arising under Lender Hedge
Agreements, other than pursuant to the Subsidiary Guaranty and the Collateral
Documents.

 

Section 6.              BORROWER’S AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until repayment in full of all of the Obligations,
unless Requisite Lenders shall otherwise give prior written consent:

 

6.1.                            Financial Statements and Other Reports.

 

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Borrower will deliver to Administrative Agent who will distribute to each
Lender:

 

(i)            Intentionally Omitted.

 

(ii)           Quarterly Financials: as soon as available and in any event
within (x) 50 days after the end of each Fiscal Quarter (other than each fourth
Fiscal Quarter), or (y) 95 days after the end of each fourth Fiscal Quarter,
(a) the consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and certified by the chief financial officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments;

 

(iii)          Year-End Financials: as soon as available and in any event within
95 days after the end of each Fiscal Year, (a) the consolidated and
consolidating balance sheets of

 

116

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows of Borrower and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year and the corresponding figures from the Financial Plan for the Fiscal
Year covered by such financial statements, all in reasonable detail and
certified by the chief financial officer of Borrower that they fairly present,
in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, (b) a narrative report describing
the operations of Borrower and its Subsidiaries in the form prepared for
presentation to senior management for such Fiscal Year, and (c) in the case of
such consolidated financial statements, a report thereon of a nationally
recognized “big 4” accounting firm or other independent certified public
accountants of recognized national standing selected by Borrower and
satisfactory to Administrative Agent, which report shall be unqualified, shall
express no doubts about the ability of Borrower and its Subsidiaries to continue
as a going concern, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(iv)          Officer’s and Compliance Certificates: together with each delivery
of financial statements of Borrower and its Subsidiaries pursuant to
subdivisions (ii) and (iii) above, commencing with the financial statements
delivered for the Fiscal Quarter ending April 2428, 20112013, (a) an Officer’s
Certificate of Borrower stating that the signer has reviewed the terms of this
Agreement and has made, or caused to be made under the signer’s supervision, a
review in reasonable detail of the transactions and condition of Borrower and
its Subsidiaries during the accounting period covered by such financial
statements and that such review has not disclosed the existence during or at the
end of such accounting period, and that the signer does not have knowledge of
the existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Borrower has taken, is taking and proposes
to take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Section 7, in each case to the extent
compliance with such restrictions is required to be tested at the end of the
applicable accounting period, together with a description (including amounts) of
all Investments and Consolidated Capital Expenditures made during such period,
and with respect to each construction or expansion project of Borrower and its
Restricted Subsidiaries, a report setting forth the budgeted and/or projected
total cost of such project, the costs incurred to date for such project and the
expenditures made to date for such project;

 

117

--------------------------------------------------------------------------------


 

(v)           Reconciliation Statements: if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3(i), the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
subdivisions (i), (ii), (iii) or (xiii) of this subsection 6.1 will differ in
any material respect from the consolidated financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then (a) together with the first delivery of
financial statements pursuant to subdivision (i), (ii), (iii) or (xiii) of this
subsection 6.1 following such change, consolidated financial statements of
Borrower and its Subsidiaries for (y) the current Fiscal Year to the effective
date of such change and (z) the two full Fiscal Years immediately preceding the
Fiscal Year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (b) together
with each delivery of financial statements pursuant to subdivision (i), (ii),
(iii) or (xiii) of this subsection 6.1 following such change, a written
statement of the chief accounting officer or chief financial officer of Borrower
setting forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in subsection 7.6)
which would have resulted if such financial statements had been prepared without
giving effect to such change;

 

(vi)          Accountants’ Certification: together with each delivery of
consolidated financial statements of Borrower and its Subsidiaries pursuant to
subdivision (iii) above, a written statement by the independent certified public
accountants giving the report thereon (a) stating that their audit examination
has included a review of the terms of this Agreement and the other Loan
Documents as they relate to accounting matters, (b) stating whether, in
connection with their audit examination, any condition or event that constitutes
an Event of Default or Potential Event of Default has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided that such accountants shall not
be liable by reason of any failure to obtain knowledge of any such Event of
Default or Potential Event of Default that would not be disclosed in the course
of their audit examination, and (c) stating that based on their audit
examination nothing has come to their attention that causes them to believe
either or both that the information contained in the certificates delivered
therewith pursuant to subdivision (iv) above is not correct or that the matters
set forth in the Compliance Certificates delivered therewith pursuant to clause
(b) of subdivision (iv) above for the applicable Fiscal Year are not stated in
accordance with the terms of this Agreement;

 

(vii)         Accountants’ Reports: promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Borrower and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;

 

(viii)        SEC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Borrower to its Security holders
or by any Subsidiary of Borrower

 

118

--------------------------------------------------------------------------------


 

to its Security holders other than Borrower or another Subsidiary of Borrower,
(b) all regular and periodic reports and all registration statements (other than
on Form S-8 or a similar form) and prospectuses, if any, filed by Borrower or
any of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, and
(c) all press releases and other statements made available generally by Borrower
or any of its Subsidiaries to the public concerning material developments in the
business of Borrower or any of its Subsidiaries;

 

(ix)          Events of Default, Etc.: promptly upon any Officer of Borrower
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice to Borrower or taken any other action with respect to a claimed
Event of Default or Potential Event of Default, (b) that any Person has given
any notice to Borrower or any of its Subsidiaries or taken any other action with
respect to a claimed default or event or condition of the type referred to in
subsection 8.2, (c) of any condition or event that would be required to be
disclosed in a current report filed by Borrower with the Securities and Exchange
Commission on Form 8-K (Items 1, 2, 4, 5 and 6 of such Form as in effect on the
date hereof) if Borrower were required to file such reports under the Exchange
Act, (d) of any resignation or dismissal of Borrower’s independent accountant,
(e) of any Change of Control, (f) of any individual or series of related Asset
Sales, issuances of Capital Stock or receipt of Net Insurance/Condemnation
Proceeds from a single or related series of events aggregating in excess of
$10,000,00015,000,000, or (g) of the occurrence of any event or change, that
individually or in the aggregate could reasonably expect to have a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;

 

(x)           Litigation or Other Proceedings: (a) promptly upon any Officer of
Borrower obtaining knowledge of (X) the institution of, or non-frivolous threat
of, any Proceeding against or affecting Borrower or any of its Subsidiaries or
any property of Borrower or any of its Subsidiaries not previously disclosed in
writing by Borrower to Lenders or (Y) any material development in any Proceeding
that, in any case:

 

(1)           if adversely determined, could reasonably be expected to result in
a Material Adverse Effect; or

 

(2)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings (other than any Proceeding (x) disclosed by Borrower
in its public filings with the Securities and Exchange Commission and delivered
to Lenders or (y) as to which a Solvent and unaffiliated insurance company has
acknowledged coverage) involving an

 

119

--------------------------------------------------------------------------------


 

alleged liability of, or claims against or affecting, Borrower or any of its
Subsidiaries equal to or greater than $20,000,000, and promptly after request by
Administrative Agent such other information as may be reasonably requested by
Administrative Agent to enable Administrative Agent and its counsel to evaluate
any of such Proceedings;

 

(xi)          ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect thereto;

 

(xii)         ERISA Notices: with reasonable promptness, copies of (a) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates with the IRS with respect to each Pension Plan; (b) all notices
received by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(c) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan, in each case, as Administrative Agent shall
reasonably request;

 

(xiii)        Financial Plans: as soon as practicable and in any event no later
than 30 days following the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year and the next succeeding Fiscal Year
(the “Financial Plan” for such Fiscal Years), including (a) forecasted
consolidated and consolidating balance sheets and forecasted consolidated and
consolidating statements of income and cash flows of Borrower and its
Subsidiaries for each such Fiscal Year, (b) forecasted consolidated and
consolidating statements of income and cash flows of Borrower and its
Subsidiaries for each month of each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, and (c) such
other information and projections as Administrative Agent may reasonably
request;

 

(xiv)        Insurance:

 

(a)           as soon as practicable and in any event by the last day of each
Fiscal Year, a report in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage required under this Agreement to be
maintained as of the date of such report by Borrower and its Restricted
Subsidiaries and all material insurance coverage planned to be maintained by
Borrower and its Restricted Subsidiaries in the immediately succeeding Fiscal
Year; and

 

(b)           as soon as practicable after any material change in insurance
coverage maintained of Borrower and its Restricted Subsidiaries, notice thereof
to Administrative Agent specifying the changes and reasons therefor.

 

120

--------------------------------------------------------------------------------


 

(xv)         Board of Directors: with reasonable promptness, written notice of
any change in the Governing Body of Borrower;

 

(xvi)        New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Borrower, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Borrower and (b) all of the
data required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Borrower (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);

 

(xvii)       Material Contracts: promptly, and in any event within ten Business
Days after any Material Contract of Borrower or any of its Restricted
Subsidiaries is terminated or amended in a manner that is materially adverse to
Borrower or such Restricted Subsidiary, as the case may be, or any new Material
Contract is entered into, a written statement describing such event with copies
of such material amendments or new contracts, and an explanation of any actions
being taken with respect thereto;

 

(xviii)      UCC Search Report: as promptly as practicable (depending on the
jurisdiction) after the date of filing of any UCC financing statements pursuant
to this Agreement, copies of completed UCC searches evidencing the proper
filing, recording and indexing of all such UCC financing statement and listing
all other effective financing statements that name such Loan Party as debtor,
together with copies of all such other financing statements not previously
delivered to Administrative Agent by or on behalf of Borrower or such Loan
Party;

 

(xix)        Margin Determination Certificate: for each Fiscal Quarter as part
of (and together with) the Compliance Certificate delivered pursuant to
subdivision (iv) for such Fiscal Quarter, a Margin Determination Certificate
demonstrating in reasonable detail the calculation of the Consolidated Total
Leverage Ratio for the four consecutive Fiscal Quarters ending on the day of the
accounting period covered by such financial statements;

 

(xx)         License Revocation: promptly upon any Officer of Borrower obtaining
knowledge of a License Revocation, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such License Revocation, and such other
information as may be reasonably requested by Administrative Agent;

 

(xxi)        Revisions or Updates to Schedules: should any of the information or
disclosures provided on any of the Schedules originally attached to any of the
Loan Documents become outdated or incorrect in any material respect, as part of
the next Officer’s Certificate delivered with the year-end financial statements
required pursuant to subsection 6.1(iii), such revisions or updates to such
Schedules as may be necessary or appropriate to update or correct such
Schedules, provided that, to the extent qualified by or made with respect to a
Schedule, the representations and warranties set forth herein shall only refer
to the Schedules attached hereto and, if applicable, to the annual updates to
the Schedules provided pursuant to this clause (xxi); provided

 

121

--------------------------------------------------------------------------------


 

further, that no such revisions or updates to any Schedules shall be deemed to
have amended, modified or superseded such Schedules immediately prior to the
submission of such revised or updated Schedules, (unless such revisions or
updates were made to reflect changes made in accordance with the terms of this
Agreement,) or to have cured any breach of warranty or representation resulting
from the inaccuracy or incompleteness of any such Schedules, unless and until
the Requisite Lenders in their sole and absolute discretion, shall have accepted
in writing such revisions or updates to such Schedules; provided further, that
in no event shall this subsection 6.1(xxi) apply to Schedules 1.1(a), 1.1(b),
4.1(h), 4.1(m), 6.11, 7.1, 7.2, 7.3 or 7.4; and

 

(xxii)       Other Information: with reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender.

 

6.2.                            Corporate Existence, Etc.

 

Except as permitted under subsection 7.7, Borrower will, and will cause each of
its Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business;
provided, however, that neither Borrower nor any of its Restricted Subsidiaries
shall be required to preserve any such right or franchise if the Governing Body
of Borrower or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of Borrower or
such Restricted Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to Borrower, such Restricted Subsidiary
or Lenders.

 

6.3.                            Payment of Taxes and Claims; Tax Consolidation.

 

A.            Borrower will, and will cause each of its Restricted Subsidiaries
to, pay all Taxes and other material governmental charges imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such charge or claim need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, and (ii) in the case of a charge or claim which has or may become
a Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such charge
or claim.

 

B.            Borrower will not, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income Tax return with any
Person (other than Borrower or any of its Subsidiaries).

 

6.4.                            Maintenance of Properties; Insurance.

 

A.            Maintenance of Properties.  Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition,

 

122

--------------------------------------------------------------------------------


 

ordinary wear and tear excepted, all material properties (including all Gaming
Facilities) used or useful in the business of Borrower and its Restricted
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

 

B.            Insurance.  Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Restricted Subsidiaries as
may customarily be carried or maintained under similar circumstances by
corporations of established reputation engaged in similar businesses, in each
case in such amounts (giving effect to self-insurance to the extent companies of
similar size and in similar businesses self-insure), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for corporations similarly situated in the industry.  Without limiting
the generality of the foregoing, Borrower will maintain or cause to be
maintained (i) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks and having other terms and conditions as are at all times satisfactory to
Administrative Agent in its commercially reasonable judgment.  Each such policy
of insurance shall (a) name Administrative Agent for the benefit of Lenders as
an additional insured thereunder as its interests may appear and (b) in the case
of each business interruption and casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent for the benefit of Lenders
as the loss payee thereunder for any covered loss in excess of $10,000,000
(provided that in the case of any insurance payment in excess of such amounts,
Administrative Agent may, in its reasonable discretion and in response to a
written request by Borrower with respect thereto, permit such amounts to be
payable directly to Borrower or one or more of its Restricted Subsidiaries) and
provides for at least 30 days prior written notice to Administrative Agent of
any modification or cancellation of such policy.  The proceeds of any business
interruption and casualty insurance policy wherein the covered loss is equal to
or less than $10,000,000 shall be payable directly to Borrower or one or more of
its Restricted Subsidiaries, as the case may be, and may be adjusted by Borrower
or such Restricted Subsidiary directly with the applicable insurer and the
provisions of subsection 6.4C below, shall not be applicable thereto.

 

C.            Application of Net Insurance/Condemnation Proceeds.

 

(i)            Business Interruption Insurance.  Upon receipt by Borrower or any
of its Restricted Subsidiaries of any business interruption insurance proceeds
constituting Net Insurance/Condemnation Proceeds, (a) so long as no Event of
Default or no Potential Event of Default shall have occurred and be continuing,
Borrower or such Restricted Subsidiary may retain and apply such Net
Insurance/Condemnation Proceeds for working capital purposes, and (b) if an
Event of Default or Potential Event of Default shall have occurred and be
continuing, Borrower shall apply an amount equal to such Net

 

123

--------------------------------------------------------------------------------


 

Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4B.

 

(ii)           Net Insurance/Condemnation Proceeds Received by Borrower.  Upon
receipt by Borrower or any of its Restricted Subsidiaries of any Net
Insurance/Condemnation Proceeds other than from business interruption insurance,
(a) so long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, Borrower shall, or shall cause one or more of its
Restricted Subsidiaries to, promptly and diligently apply such Net
Insurance/Condemnation Proceeds to pay or reimburse the costs of repairing,
restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or, to the extent not so applied,
to prepay the Loans (and/or the Revolving Loan Commitments shall be reduced) as
provided in subsection 2.4B, and (b) if an Event of Default or Potential Event
of Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection
2.4B.  If at any time Administrative Agent reasonably determines (A) that
Borrower or such Restricted Subsidiary is not proceeding diligently with such
repair, restoration or replacement or (B) that such repair, restoration or
replacement cannot be completed with the Net Insurance/Condemnation Proceeds
received, together with funds otherwise available to Borrower for such purpose,
or that such repair, restoration or replacement cannot be completed within 180
days after the receipt by Borrower or such Restricted Subsidiary of such Net
Insurance/Condemnation Proceeds (unless during such 180 day period Borrower or
such Restricted Subsidiary commences such repair, restoration or replacement and
diligently pursues the same to completion), then Administrative Agent shall
notify Borrower and Borrower shall apply such Net Insurance/Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitments shall be
reduced) as provided in subsection 2.4B.

 

(iii)          Net Insurance/Condemnation Proceeds Received by Administrative
Agent.  Upon receipt by Administrative Agent of any Net Insurance/Condemnation
Proceeds as loss payee, (a) if and to the extent Borrower would have been
required to apply such Net Insurance/Condemnation Proceeds (if it had received
them directly) to prepay the Loans and/or reduce the Revolving Loan Commitments,
Administrative Agent shall, and Borrower hereby authorizes Administrative Agent
to, apply such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B,
and (b) to the extent the foregoing clause (a) does not apply, Administrative
Agent shall deliver such Net Insurance/Condemnation Proceeds to Borrower, and,
if such proceeds are business interruption proceeds constituting Net
Insurance/Condemnation Proceeds, Borrower or such Restricted Subsidiary may
retain and apply such Net Insurance/Condemnation Proceeds for working capital
purposes, or, if such Net Insurance/Condemnation Proceeds are other than from
business interruption insurance, Borrower shall, or shall cause one or more of
its Restricted Subsidiaries to, promptly apply such Net Insurance/Condemnation
Proceeds to the costs of repairing, restoring, or replacing the assets in
respect of which such Net Insurance/Condemnation Proceeds were received;
provided, however, that if at any time Administrative Agent reasonably
determines (A) that Borrower or such

 

124

--------------------------------------------------------------------------------


 

Restricted Subsidiary is not proceeding diligently with such repair, restoration
or replacement or (B) that such repair, restoration or replacement cannot be
completed with the Net Insurance/Condemnation Proceeds then held by
Administrative Agent for such purpose, together with funds otherwise available
to Borrower for such purpose, or that such repair, restoration or replacement
cannot be completed within 180 days after the receipt by Administrative Agent of
such Net Insurance/Condemnation Proceeds, Administrative Agent shall, and
Borrower hereby authorizes Administrative Agent to, apply such Net
Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4B, unless during such
180 day period Borrower or such Restricted Subsidiary commences such repair,
restoration or replacement and diligently pursues the same to completion.

 

6.5.                            Inspection Rights.

 

Borrower shall, and shall cause each of its Restricted Subsidiaries to, permit
any authorized representatives designated by Administrative Agent to visit and
inspect any of the properties of Borrower or of any of its Restricted
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records (and if a Lender so requests, Administrative Agent shall
provide copies of such records in its possession available for such Lender’s
review), and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Borrower
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested. Any inspections of any property of
the Borrower or of any of its Restricted Subsidiaries made by or through the
Administrative Agent are for purposes of administration of the Loan Documents
only and the Borrower is not entitled to rely upon the same.

 

6.6.                            Compliance with Laws, Etc.; Maintenance of
Gaming and Liquor Licenses.

 

A.            Compliance with Laws.  Borrower shall comply, and shall cause each
of its Subsidiaries to comply with the requirements of all applicable laws,
rules, regulations and orders of any Government Authority (including all
Environmental Laws and Gaming Laws), noncompliance with which could reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

B.            Maintenance of Licenses.  Borrower shall, and shall cause each of
its Restricted Subsidiaries to, maintain (i) such valid Gaming Authorizations,
gaming licenses, registrations and findings of suitability in all jurisdictions
as may be necessary to operate each of its Gaming Facility businesses and (ii)
all liquor licenses and registrations as may be necessary to sell alcoholic
beverages from and in its Gaming Facilities, except in each case, to the extent
that any failure to maintain such item, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

125

--------------------------------------------------------------------------------


 

6.7.                            Environmental Review and Investigation,
Disclosure, Etc.; Borrower’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

 

A.            Environmental Review and Investigation.  Borrower agrees that
Administrative Agent may, from time to time and in its reasonable discretion,
(i) retain, at Borrower’s expense, an independent professional consultant to
review any environmental audits, investigations, analyses and reports relating
to Hazardous Materials prepared by or for Borrower or any of its Restricted
Subsidiaries, and (ii) if (a) Administrative Agent reasonably believes that
Borrower has breached any representation, warranty or covenant contained in
subsection 5.6, 5.13, 6.6, 6.7B or 6.7C in any material respect or that there
has been a material violation of Environmental Laws at any Facility or by
Borrower or any of its Restricted Subsidiaries at any other location or (b) an
Event of Default has occurred and is continuing, conduct its own investigation
of any Facility; provided that, in the case of any Facility no longer owned,
leased, operated or used by Borrower or any of its Restricted Subsidiaries,
Borrower shall only be obligated to use all commercially reasonable efforts to
obtain permission for Administrative Agent’s professional consultant to conduct
an investigation of such Facility.  For purposes of conducting such a review
and/or investigation, Borrower hereby grants to Administrative Agent and its
agents, employees, consultants and contractors the right to enter into or onto
any Facilities currently owned, leased, operated or used by Borrower or any of
its Restricted Subsidiaries and to perform such tests on such property
(including taking samples of soil, groundwater and suspected asbestos-containing
materials) as are reasonably necessary in connection therewith.  Any such review
and/or investigation of any Facility shall be conducted, unless otherwise agreed
to by Borrower and Administrative Agent, upon reasonable notice during normal
business hours and, to the extent reasonably practicable, shall be conducted so
as not to interfere with the ongoing operations at such Facility or to cause any
damage or loss to any property at such Facility.  Borrower and Administrative
Agent hereby acknowledge and agree that any report of any investigation
conducted at the request of Administrative Agent pursuant to this subsection
6.7A will be obtained and shall be used by Administrative Agent and Lenders for
the purposes of Lenders’ internal credit decisions, to monitor the Loans and to
protect Lenders’ security interests, if any, created by the Loan Documents. 
Administrative Agent agrees to deliver a copy of any such report to Borrower
with the understanding that Borrower acknowledges and agrees that (x) it will
indemnify and hold harmless Administrative Agent, each Joint Lead Arranger and
each Lender from any costs, losses or liabilities relating to Borrower’s use of
or reliance on such report, (y) neither Administrative Agent, any Joint Lead
Arranger nor any Lender makes any representation or warranty with respect to
such report, and (z) by delivering such report to Borrower, neither
Administrative Agent, any Joint Lead Arranger nor any Lender is requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.

 

B.            Environmental Disclosure. Borrower will deliver to Administrative
Agent and Lenders:

 

(i)            Environmental Audits and Reports.  As soon as practicable
following receipt thereof, copies of all environmental audits, investigations,
analyses and reports of any kind or character, whether prepared by personnel of
Borrower or any of its Restricted Subsidiaries or by independent consultants,
Government Authorities or any other

 

126

--------------------------------------------------------------------------------


 

Persons, with respect to significant environmental matters at any Facility that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or with respect to any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           Notice of Certain Releases, Remedial Actions, Etc.  Promptly upon
the occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (b) any remedial
action taken by Borrower or any other Person in response to (1) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims resulting in, individually or in
the aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (c) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could reasonably be expected to result in individually, or in the aggregate, a
Material Adverse Effect.

 

(iii)          Written Communications Regarding Environmental Claims, Releases,
Etc.   As soon as practicable following the sending or receipt thereof by
Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to (a) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (b) any Release required to be reported to any federal, state or
local Government Authority, and (c) any request for information from any
Government Authority that suggests such agency is investigating whether Borrower
or any of its Restricted Subsidiaries may be potentially responsible for any
Hazardous Materials Activity.

 

(iv)          Notice of Certain Proposed Actions Having Environmental Impact. 
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of stock, assets, or property by Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to (1) expose Borrower or any of
its Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect or (2) affect the ability of Borrower or any of its
Restricted Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (b) any proposed action to be taken by Borrower or any
of its Restricted Subsidiaries to commence manufacturing or other industrial
operations or to modify current operations in a manner that could reasonably be
expected to subject Borrower or any of its Restricted Subsidiaries to any
material additional obligations or requirements under any Environmental Laws
that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

(v)           Other Information.  With reasonable promptness, such other
documents and information as from time to time may be reasonably requested by
Administrative Agent in relation to any matters disclosed pursuant to this
subsection 6.7.

 

127

--------------------------------------------------------------------------------


 

C.            Borrower’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

 

(i)            Remedial Actions Relating to Hazardous Materials Activities. 
Borrower shall, in compliance with all applicable Environmental Laws, promptly
undertake, and shall cause each of its Restricted Subsidiaries promptly to
undertake, any and all investigations, studies, sampling, testing, abatement,
cleanup, removal, remediation or other response actions necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity on, under or about
any Facility that is in violation of any Environmental Laws or that presents a
material risk of giving rise to an Environmental Claim.  If Borrower or any of
its Restricted Subsidiaries undertakes any such action with respect to any
Hazardous Materials, Borrower or such Restricted Subsidiary shall conduct and
complete such action in compliance with all applicable Environmental Laws and in
accordance with the policies, orders and directives of all federal, state and
local Government Authorities except when, and only to the extent that,
Borrower’s or such Restricted Subsidiary’s liability with respect to such
Hazardous Materials Activity is being diligently contested in good faith and by
appropriate proceedings by Borrower or such Restricted Subsidiary.

 

(ii)           Actions with Respect to Environmental Claims and Violations of
Environmental Laws.  Borrower shall promptly take, and shall cause each of its
Restricted Subsidiaries promptly to take, any and all actions necessary to (1)
cure any material violation of applicable Environmental Laws by Borrower or its
Restricted Subsidiaries that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect and (2) make an
appropriate response to any Environmental Claim against Borrower or any of its
Restricted Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

 

6.8.                            Execution of Subsidiary Guaranty and Personal
Property Collateral Documents by Certain Subsidiaries and Future Subsidiaries.

 

A.            Execution of Subsidiary Guaranty and Personal Property Collateral
Documents.  If any Subsidiary of Borrower existing on the RestatementFourth
Amendment Effective Date that has not previously executed the Subsidiary
Guaranty hereafter becomes a Restricted Subsidiary, or if any Person becomes a
Restricted Subsidiary after the date hereofFourth Amendment Effective Date,
Borrower will (i) promptly notify Administrative Agent of that fact, (ii) cause
such Restricted Subsidiary to execute and deliver to Administrative Agent a
counterpart of the Subsidiary Guaranty, the Environmental Indemnity Agreement
and the Security Agreement and (iii) to take all such further actions and
execute all such further documents and instruments (including actions, documents
and instruments comparable to those described in subsection 4.114.1L) as may be
necessary or, in the opinion of Administrative Agent, desirable to create in
favor of Administrative Agent, for the benefit of Lenders, a valid First
Priority Lien on all of the personal and mixed property assets of such
Restricted Subsidiary described in the applicable forms of Collateral Documents.

 

128

--------------------------------------------------------------------------------


 

B.            Subsidiary Charter Documents, Legal Opinions, Etc.  Borrower shall
deliver to Administrative Agent, together with such Loan Documents, (i)
certified copies of such Restricted Subsidiary’s Organizational Documents,
together with a good standing certificate from the Secretary of State of the
jurisdiction of its organization and each other state in which such Person is
qualified as a foreign company to do business and, to the extent generally
available, a certificate or other evidence of good standing as to payment of any
applicable franchise or similar Taxes from the appropriate taxing authority of
each of such jurisdictions, each to be dated a recent date prior to their
delivery to Administrative Agent, (ii) a certificate executed by the secretary
or similar Officer of such Restricted Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Restricted Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(b) the incumbency and signatures of the Officers of such Restricted Subsidiary
executing such Loan Documents, and (iii) a favorable opinion of counsel to such
Restricted Subsidiary, in form and substance satisfactory to Administrative
Agent and its counsel, as to (a) the valid existence and good standing of such
Restricted Subsidiary, (b) the due authorization, execution and delivery by such
Restricted Subsidiary of such Loan Documents, (c) the enforceability of such
Loan Documents against such Restricted Subsidiary, (d) such other matters
(including matters relating to the creation and perfection of Liens in any
Collateral pursuant to such Loan Documents) as Administrative Agent may
reasonably request, all of the foregoing to be satisfactory in form and
substance to Administrative Agent and its counsel.

 

6.9.                            Conforming Leasehold Interests; Matters Relating
to Additional Real Property Collateral; Additional Ship Mortgages.

 

A.            Conforming Leasehold Interests.  If Borrower or any of its
Restricted Subsidiaries acquires any, or a Leasehold Property becomes a,
Material Leasehold Property (including as a result of the exercise of a Real
Estate Option), Borrower shall, or shall cause such Restricted Subsidiary to,
use commercially reasonable best efforts (without requiring Borrower or such
Restricted Subsidiary to relinquish any material rights or incur any material
obligations or to expend more than a nominal amount of money over and above the
reimbursement, if required, of the landlord’s out-of-pocket costs, including
attorneysattorney’s fees) to cause such Material Leasehold Property to be a
Conforming Leasehold Interest.

 

B.            Additional Mortgages, Etc.  From and after the RestatementFourth
Amendment Effective Date, if (i) Borrower or any Restricted Subsidiary acquires
any, or a Real Property Asset becomes a, Material Fee Property or a Material
Leasehold Property (including as a result of the exercise of a Real Estate
Option), or (ii) at the time any Person becomes a Subsidiary Guarantor, such
Person owns or holds any fee interest in real property or any Material Leasehold
Property, (X) Borrower shall, or shall cause the applicable Restricted
Subsidiary to, deliver to Administrative Agent those reports and certificates
described under subsection B of Schedule 6.15 annexed hereto with respect to any
such Material Fee Property or Material Leasehold Property (to the extent not
previously delivered) and (Y) in either case excluding any such Real Property
Asset the encumbrancing of which requires the consent of any applicable lessor
where Borrower and its Subsidiaries are unable to obtain such lessor’s consent
after using commercially reasonable efforts (any such non-excludednon excluded
Real Property Asset described in the foregoing clause (i) or (ii) being an
“Additional

 

129

--------------------------------------------------------------------------------


 

Mortgaged Property”), Borrower or such Subsidiary Guarantor shall deliver to
Administrative Agent, as soon as practicable after such Person acquires such
Additional Mortgaged Property or becomes a Subsidiary Guarantor, as the case may
be, all of the items required to befully executed and notarized Mortgages with
respect thereto in proper form for recording in all appropriate places in all
applicable jurisdictions, title insurance policies materially consistent with
the Existing Title Policies (with such endorsements and affirmative insurance as
Administrative Agent may reasonably request; provided that, as to any such
Additional Mortgaged Property that at the time of acquisition by the Borrower or
such Subsidiary Guarantor is either then currently under material construction
or that has otherwise recently completed material construction but for which
inchoate mechanics liens related thereto that are not then time-barred if not
otherwise filed of record, the Borrower or such Guarantor, as applicable, shall
not be obligated to provide any indemnities to a Title Company to induce such
Title Company to insure against, or delete the exception to coverage for, loss
arising from inchoate mechanics liens, so long as the Lien on the Additional
Mortgaged Property shall at all times be First Priority; provided, further
however, that the Borrower shall use commercially reasonable efforts to cause
the Title Company to deliver an endorsement to the applicable title insurance
policy insuring against such inchoate mechanics liens after such time following
completion of construction as would be required for such inchoate mechanics
liens to be time-barred if not filed of record) and all of the other items
previously delivered in connection with the Existing MortgagesMortgaged
Properties (to the extent reasonably requested by Administrative Agent and not
previously delivered).  Notwithstanding the foregoing, this subsection 6.9B
shall not apply to any Real Property Asset to the extent Administrative Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a Lien
and/or title and extended title insurance thereon.

 

C.            Additional Ship Mortgages, Etc.  From and after the
RestatementFourth Amendment Effective Date, if (a) Borrower or any Restricted
Subsidiary acquires any ship, barge or other vessel that is eligible to be
documented with the United States Coast Guard as part of a Gaming Facility or
(b) at the time any Person becomes a Subsidiary Guarantor, such Person owns or
holds any interest in a ship, barge or other vessel that is eligible to be
documented with the United States Coast Guard as part of a Gaming Facility,
Borrower or such Restricted Subsidiary shall deliver to Administrative Agent, as
soon as practicable after such Person acquires such additional ship, barge or
other vessel, either (x) a Ship Mortgage with respect to such acquired ship,
barge or other vessel or (y) an assignment of an existing Ship Mortgage, in form
and substance satisfactory to Administrative Agent, and such other approvals,
opinions or documents in connection with the foregoing as Administrative Agent
may reasonably request.

 

6.10.                     Deposit Accounts, Securities Accounts and Cash
Management Systems.

 

Borrower shall, and shall cause each of its Restricted Subsidiaries to, use and
maintain its Deposit Accounts, Securities Accounts and cash management systems
in a manner reasonably satisfactory to Administrative Agent, and deliver to
Administrative Agent information regarding these Deposit Accounts and Securities
Accounts, including (a) the name and address of the financial institutions
maintaining the Deposit Accounts and Securities Accounts and (b) the Deposit
Account and Securities Accounts numbers, in each case which information shall be
set

 

130

--------------------------------------------------------------------------------


 

forth on Schedule 6.10 annexed hereto (and Borrower shall provide Administrative
Agent with written notice of the opening of any new such Deposit Account or
Securities Account, it being understood that such written notice shall be deemed
to supplement Schedule 6.10 annexed hereto for all purposes of this Agreement). 
Borrower shall, and shall cause each of its Restricted Subsidiaries to, deposit
in a Deposit Account or a Securities Account and, until utilized, maintain on
deposit in a Deposit Account or a Securities Account, all Cash and Cash
Equivalents other than (i) On-Site Cash, (ii) Cash and Cash Equivalents required
pursuant to Gaming Laws or by Gaming Authorities to be deposited into Gaming
Reserves, (iii) Cash and Cash Equivalents held, pursuant to ordinary course
operations, in payroll accounts, (iv) Cash and Cash Equivalents on temporary
deposit with, or held temporarily in escrow or trust by, other Persons pursuant
to customary arrangements related to transactions otherwise permitted under the
Loan Documents, (v) Cash or Cash Equivalents that in the ordinary course of
business are not maintained on deposit in a bank or other deposit or investment
account pending application toward working capital or other general corporate
purposes of the Loan Parties, and (vi) Cash and Cash Equivalents on deposit in
401(k) and pension accounts established in the ordinary course of business. 
Except with respect to payroll accounts for which only funds related to the
payment of employees are deposited and, Gaming Reserves to the extent the pledge
of any such Gaming Reserves would violate applicable Gaming Laws and accounts
for which only On-Site Cash is deposited as a result of an emergency situation
or other force majeure event occurring at an applicable Gaming Facility (for a
period of not greater than 45 days after such situation or event), Borrower
shall not permit any such Deposit Account or Securities Account at any time to
have a principal balance on deposit therein or credited thereto in excess of
$4,000,000 (and any Deposit Account or Securities Account having a principal
balance in excess of such amount shall be so noted on Schedule 6.10 annexed
hereto (as so supplemented)) unless Borrower or such Restricted Subsidiary, as
the case may be, has (i) delivered to Administrative Agent a Deposit Account
Control Agreement or a Securities Account Control Agreement (as applicable),
satisfactory in form and substance to Administrative Agent and executed by the
financial institution at which such Deposit Account(s) or Securities Account(s)
are maintained, pursuant to which such financial institution confirms and
acknowledges Administrative Agent’s First Priority security interest in such
Deposit Account(s) or Securities Account(s) and waives its rights to set off
with respect to amounts in such Deposit Account(s) or Securities Account(s) and
(ii) taken all other steps necessary or, in the opinion of Administrative Agent,
desirable to ensure that Administrative Agent will have “control” (as defined in
the UCC) over such Deposit Account(s) or Securities Account(s) at all times
while such agreement is in effect; provided that if Borrower or such Restricted
Subsidiary is unable to obtain such agreement from such financial institution
Borrower shall notify Administrative Agent in writing thereof, or shall cause
such Restricted Subsidiary to, within 30 days after receiving a written request
by Administrative Agent to do so, transfer all amounts in the applicable Deposit
Account or Securities Account to a Deposit Account or Securities Account
maintained at a financial institution from which such Borrower or such
Restricted Subsidiary has obtained such an agreement.

 

6.11. Intentionally Omitted.

 

6.12. Intentionally Omitted.

 

6.13. Ratings.

 

131

--------------------------------------------------------------------------------


 

Borrower shall use commercially reasonable efforts to ensure that Moody’s and
S&P continue to rate the Senior Credit Facilities and Borrower until payment in
full of the Obligations.

 

6.14. Intentionally Omitted.

 

6.11.                     6.15. Post-Closing Matters.

 

Notwithstanding anything to the contrary set forth in this Agreement, Borrower
agrees that Borrower shall, or shall cause its Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lenders, the documents set forth on
Schedule 6.156.11, in form and substance reasonably satisfactory to the
Administrative Agent, and/or take the actions set forth on Schedule  6.156.11,
in a manner reasonably acceptable to the Administrative Agent, on or before the
deadlines set forth in Schedule 6.156.11 (as such deadlines may be extended by
Administrative Agent in writing in its sole discretion).  To the extent there is
any conflict between the provisions of any Loan Document and Schedule 6.156.11,
the provisions of Schedule 6.156.11 shall control.

 

Section 7.              BORROWER’S NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until repayment in full of all of the Obligations,
unless Requisite Lenders shall otherwise give prior written consent:

 

7.1.                            Indebtedness.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

 

(i)            Borrower and its Restricted Subsidiaries may become and remain
liable with respect to the Obligations;

 

(ii)           Borrower and its Restricted Subsidiaries may become and remain
liable with respect to obligations under Capital Leases and purchase money
Indebtedness in a combined aggregate amount not to exceed at any time
$25,000,000 (including any such Indebtedness acquired in connection with a
Permitted Acquisition); provided, that with respect to purchase money
Indebtedness, such Indebtedness (a) shall be secured only to the asset acquired
in connection with the incurrence of such Indebtedness or other assets financed
in accordance with this subsection 7.1(ii) by the same Person or an Affiliate of
such Person, (b) shall constitute not less than 80% and not more than 100% of
the aggregate consideration paid with respect to such asset and (iii) shall be
incurred prior to or within 180 days after the acquisition of such asset;

 

(iii)          Borrower may become and remain liable with respect to
Indebtedness to any of its wholly-owned domestic Restricted Subsidiaries, and
any wholly-owned domestic Restricted Subsidiary of Borrower may become and
remain liable with respect to Indebtedness to Borrower or any other wholly-owned
domestic Restricted Subsidiary of Borrower; provided that (a) all such
intercompany Indebtedness shall be evidenced by

 

132

--------------------------------------------------------------------------------


 

promissory notes, (b) all such intercompany Indebtedness owed by Borrower to any
of its domestic Restricted Subsidiaries shall be subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
applicable promissory notes or an intercompany subordination agreement, and (c)
any payment by any domestic Restricted Subsidiary of Borrower under any guaranty
of the Obligations shall result in a pro tanto  reduction of the amount of any
intercompany Indebtedness owed by such domestic Restricted Subsidiary to
Borrower or to any of its domestic Restricted Subsidiaries for whose benefit
such payment is made;

 

(iv)          Borrower and its Restricted Subsidiaries, as applicable, may
remain liable with respect to Indebtedness described in Schedule 7.1 annexed
hereto;

 

(v)           Borrower and its wholly-owned Restricted Subsidiaries may incur
and remain liable with respect to Indebtedness loaned from the proceeds of
industrial revenue bonds provided that Borrower or one of its wholly-owned
Restricted Subsidiaries is the owner of such bonds;

 

(vi)          Intentionally Omitted;

 

(vii)         Borrower and its Restricted Subsidiaries may remain liable with
respect to Indebtedness evidenced by the 78.875% Subordinated Notes in an
aggregate principal amount not to exceed $357,300,000350,000,000 and any
Indebtedness of Borrower and its Restricted Subsidiaries representing
refinancing, replacement or refunding of the 78.875% Subordinated Notes provided
that (a) such Indebtedness (the “Refinancing Indebtedness”) is an original
aggregate principal amount not greater than the aggregate principal amount of
the 78.875% Subordinated Notes on the RestatementFourth Amendment Effective
Date, plus unpaid interest on the 78.875% Subordinated Notes plus the amount of
any premiums and tender costs required to be paid thereon and fees and expenses
associated therewith, (b) such Refinancing Indebtedness has a later or equal
scheduled maturity and does not provide for amortization of principal prior to
the scheduled maturity date, (c) such Refinancing Indebtedness is subordinated
to the Loans on terms no less favorable to the Lenders than the terms of the
78.875% Subordinated Notes, (d) the covenants, events of default and any
Contingent Obligations in respect thereof shall be no less favorable to the
Lenders than those contained in the 78.875% Subordinated Notes, (e) at the time
of, and after giving effect to, such refinancing, replacement or refunding, (i)
no Potential Event of Default or Event of Default shall have occurred and be
continuing and (ii) the Consolidated Total Leverage Ratio as of the date of such
refinancing calculated using (x) Consolidated Net Total Debt as of such date
(after giving effect to such refinancing) and (y) Consolidated EBITDA as of the
end of the most recent Fiscal Quarter for which financial statements have been
delivered shall be no greater than the Consolidated Total Leverage Ratio
calculated in the same manner immediately before giving effect to such
refinancing, and (f) such Refinancing Indebtedness shall contain such other
terms and conditions as are satisfactory to Administrative Agent;

 

(viii)        Borrower and its Restricted Subsidiaries may become and remain
liable with respect to other unsecured Subordinated Indebtedness; provided that
after giving

 

133

--------------------------------------------------------------------------------


 

effect to the incurrence of such Subordinated Indebtedness and the application
of the proceeds thereof in accordance with subsection 2.4B(iii)(c), Borrower is
in pro forma compliance with subsection 7.6 as of the end of the most recent
Fiscal Quarter for which financial statements have been delivered (assuming such
Subordinated Indebtedness was incurred, and the application of the proceeds
thereof applied, as of the first day of the period being tested) and no
Potential Event of Default or Event of Default has occurred and is continuing or
would arise as a result of the incurrence of such Subordinated Indebtedness;

 

(ix)          Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness incurred to refinance the then outstanding
aggregate principal amount of any Indebtedness permitted under this subsection
7.1 (other than Indebtedness with respect to the Obligations and Indebtedness
permitted under clause (vii) of this subsection 7.1); provided that such
refinancing Indebtedness (a) shall be in an aggregate principal amount not to
exceed the then outstanding aggregate principal amount of such Indebtedness to
be so refinanced plus the amount of accrued and unpaid interest thereon
(provided, however, that with respect to Indebtedness incurred to refinance the
then outstanding aggregate principal amount of Indebtedness permitted under
subsection 7.1(viii), (x) the aggregate principal amount of such refinancing
Indebtedness shall be in an amount equal to the then outstanding aggregate
principal amount of such Indebtedness to be so refinanced plus the amount of
accrued and unpaid interest thereon and any premiums and tender costs required
to be paid thereon and fees and expenses associated therewith and (y) after
giving effect to the incurrence of such refinancing Indebtedness and the
application of the proceeds thereof, Borrower is in pro forma compliance with
subsection 7.6 as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered (assuming such refinancing Indebtedness
was incurred, and the application of the proceeds thereof applied, as of the
first day of the period being tested); (b) shall have a maturity no earlier and
an average life no shorter than the Indebtedness being so refinanced; and (c)
shall contain terms and conditions no less favorable to Borrower and Lenders and
such other terms and conditions as are satisfactory to Administrative Agent
(including, in the case of Indebtedness incurred to refinance the then
outstanding aggregate principal amount of Indebtedness permitted under
subsection 7.1(viii), terms and conditions consistent with clause (ii) of the
definition of Subordinated Indebtedness); provided further that to the extent
that any Indebtedness permitted under subsection 7.1 is refinanced pursuant to
this subsection 7.1(ix), then the maximum aggregate principal amount of such
Indebtedness permitted to be incurred pursuant to the applicable provision of
subsection 7.1 shall be reduced by an amount equal to the aggregate principal
amount of such permitted refinancing and its Restricted Subsidiaries may become
and remain liable with respect to Indebtedness;

 

(x)           Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness (other than Contingent Obligations
constituting Indebtedness) in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding less the amount of Contingent Obligations
constituting Indebtedness then outstanding pursuant to subsection 7.1(xi);

 

134

--------------------------------------------------------------------------------


 

(xi)          Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations constituting Indebtedness in an
aggregate principal amount at any time outstanding not to exceed the lesser of
$25,000,000 and the principal amount of Indebtedness permitted to be incurred at
such time in accordance with subsection 7.1(x);

 

(xii)         Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding assumed in connection with any
Permitted Acquisition permitted under subsection 7.7(vii); provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
incurred to finance a Permitted Acquisition;

 

(xiii)        Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness owed to Capri Insurance Company in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;
and

 

(xiv)        (a) Borrower and its Restricted Subsidiaries may remain liable with
respect to Indebtedness evidenced by the 7.75% Unsecured Notes in an aggregate
principal amount not to exceed $300,000,000 and, (b) Borrower and its Restricted
Subsidiaries may remain liable with respect to Indebtedness evidenced by the
5.875% Unsecured Notes in an aggregate principal amount not to exceed
$350,000,000 and (c) Borrower and its Restricted Subsidiaries may become and
remain liable with respect to Unsecured Notes other than the 7.75% Unsecured
Notes and the 5.875% Unsecured Notes; provided that after giving effect to the
incurrence of such Unsecured Notes and the application of the proceeds thereof
(including application to the prepayment of Loans pursuant to Section
2.4B(iii)(c)), Borrower is in pro forma compliance with subsection 7.6 as of the
end of the most recent Fiscal Quarter for which financial statements have been
delivered (assuming such Unsecured Notes was incurred, and the application of
the proceeds thereof applied, as of the first day of the period being tested)
and no Potential Event of Default or Event of Default has occurred and is
continuing or would arise as a result of the incurrence of such Unsecured Notes.

 

7.2.                            Liens and Related Matters.

 

A.            Prohibition on Liens.  Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of Borrower or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except:

 

(i)            Permitted Encumbrances;

 

135

--------------------------------------------------------------------------------


 

(ii)           Liens granted pursuant to the Collateral Documents that secure
Obligations or obligations arising under Lender Hedge Agreements;

 

(iii)          Liens constituting a second Ship Mortgage granted in connection
with the financing of equipment or other appurtenances on the ship, barge or
other vessel so secured by such second Ship Mortgage; provided that prior to
granting such second Ship Mortgage, the Person to which is granted such Lien
shall have entered into an intercreditor agreement with Administrative Agent and
Lenders and executed and delivered such other related agreements and instruments
as reasonably requested by Administrative Agent in connection with such
intercreditor agreement, in each case in form and substance satisfactory to
Administrative Agent;

 

(iv)          Liens described in Schedule 7.2 annexed hereto; and

 

(v)           Liens securing Indebtedness permitted pursuant to subsection
7.1(ii); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and other assets acquired with Indebtedness
permitted under subsection 7.1 (ii) owing to the same Person or an Affiliate of
such Person; provided, further that in connection with the granting of any Liens
permitted by this subsection 7.2A(v), Administrative Agent shall be authorized
to take any actions deemed appropriate by it in connection therewith (including
by executing appropriate Lien releases or Lien subordination agreements in favor
of the holder or holders of such Liens, in either case solely with respect to
the item or items of equipment or other assets subject to such Liens).

 

B.            Equitable Lien in Favor of Lenders.  If Borrower or any of its
Restricted Subsidiaries shall create or assume any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, other than Liens
excepted by the provisions of subsection 7.2A, it shall make or cause to be made
effective provision whereby the Obligations will be secured by such Lien equally
and ratably with any and all other Indebtedness secured thereby as long as any
such Indebtedness shall be so secured; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not permitted by the
provisions of subsection 7.2A.

 

C.            No Further Negative Pledges.  Except with respect to specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to an Asset Sale permitted by
this Agreement, neither Borrower nor any of its Restricted Subsidiaries
(including any Restricted Subsidiary that owns, leases, operates or uses any
assets or function directly relating to or necessary for the conduct of casino
gaming or racetrack operations at the Pompano Park Gaming Facilities) shall
enter into any agreement (other than the 78.875% Subordinated Note Indenture,
the 7.75% Unsecured Note Indenture, the 5.875% Unsecured Note Indenture any
other agreement evidencing Subordinated Indebtedness and containing similar
terms to the 78.875% Subordinated Note Indenture or prohibiting the creation of
Liens securing such Subordinated Indebtedness, and any other agreement pursuant
to which Unsecured Notes are issued and containing similar terms to the
7.755.875% Unsecured Note Indenture) prohibiting the creation or assumption of
any Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

 

136

--------------------------------------------------------------------------------


 

D.            No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries.  Except as provided herein or in the 78.875% Subordinated Note
Indenture, in the 7.75% Unsecured Note Indenture or in the 7.755.875% Unsecured
Note Indenture, or in any other agreement evidencing Subordinated Indebtedness
and containing similar terms to the 78.875% Subordinated Note Indenture or in
any other agreement pursuant to which Unsecured Notes are issued and containing
similar terms to the 7.755.875% Unsecured Note Indenture, Borrower will not, and
will not permit any of its Restricted Subsidiaries to, create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any such Restricted Subsidiary to (i) pay
dividends or make any other distributions on any of such Restricted Subsidiary’s
Capital Stock owned by Borrower or any other Restricted Subsidiary of Borrower,
(ii) repay or prepay any Indebtedness owed by such Restricted Subsidiary to
Borrower or any other Restricted Subsidiary of Borrower, (iii) make loans or
advances to Borrower or any other Restricted Subsidiary of Borrower, or (iv)
otherwise transfer any of its property or assets to Borrower or any other
Restricted Subsidiary of Borrower.

 

7.3.                            Investments.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, or acquire, by purchase or otherwise, all or substantially all
the business, property or fixed assets of, Capital Stock of any Person, or any
division or line of business of any Person except:

 

(i)            Borrower and its Restricted Subsidiaries may make and own
Investments in Cash Equivalents;

 

(ii)           Borrower and its Restricted Subsidiaries may continue to own the
Investments owned by them as of the RestatementFourth Amendment Effective Date
in any Subsidiaries of Borrower and Borrower and its Restricted Subsidiaries may
make Investments in new Subsidiaries that are domestic Restricted Subsidiaries;
provided that Borrower shall cause each such new Restricted Subsidiary to comply
with the requirements of subsections 6.8 and 6.9 in connection with the
formation of such new Restricted Subsidiary;

 

(iii)          Borrower and its Restricted Subsidiaries may make intercompany
loans to the extent permitted under subsection 7.1(iii);

 

(iv)          Borrower and its Restricted Subsidiaries may make Consolidated
Capital Expenditures permitted by subsection 7.8;

 

(v)           Borrower and its Restricted Subsidiaries may continue to own the
Investments owned by them and described in Schedule 7.3 annexed hereto;

 

(vi)          Borrower and its Restricted Subsidiaries may contribute the Biloxi
Additional Real Property or the Pompano Beach Additional Real Property, the
Vicksburg Additional Real Property or the Davenport Gaming Facilities to
Unrestricted Subsidiaries; or Joint Ventures or otherwise designate IOC
Davenport as an Unrestricted Subsidiary (provided that, in the event the
Davenport Gaming Facilities are contributed to an Unrestricted Subsidiary or
Joint Venture or the

 

137

--------------------------------------------------------------------------------


 

Subsidiaries owning or operating the Davenport Gaming Facilities are designated
as Unrestricted Subsidiaries, any Expansion Capital Expenditures made with
respect to the Davenport Gaming Facilities during the period from the Fourth
Amendment Effective Date through the date of such contribution and/or
designation shall be deemed an Investment subject to the allowance set forth in
subsection 7.3(x) hereof);

 

(vii)         Intentionally Omitted;

 

(viii)        Borrower and its Restricted Subsidiaries may make and own
Investments permitted by subsection 7.7(vi) hereto;

 

(ix)          Borrower and its wholly-owned Restricted Subsidiaries may make
Investments to acquire industrial revenue bonds the proceeds of which are loaned
to Borrower or one of its wholly-owned Restricted Subsidiaries and used by
Borrower or one of its wholly-owned Restricted Subsidiaries to make Consolidated
Capital Expenditures;

 

(x)           Borrower and its Restricted Subsidiaries may make and own other
Investments in connection with any Related Businesses (including Investments in
Related Businesses conducted by Unrestricted Subsidiaries) in an aggregate
amount outstanding during the term of this Agreement not to exceed the sum of
(i) $200,000,000 plus (ii) the aggregate amount of Net Equity Proceeds issued
from and after the RestatementFourth Amendment Effective Date less the amount of
Net Equity Proceeds used for Expansion Capital Expenditures pursuant to
subsection 7.8A(viii) plus (iii) any unutilized amounts then available for
Restricted Junior Payments pursuant to subsection 7.5(iv) (taking into
consideration all Restricted Junior Payments made on or prior to such date in
reliance on such subsection) (the “Maximum Investments Amount”); provided, that
so long as (A) the Consolidated Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered is less than 5.00 to 1.00 after giving pro forma effect to any
proposed Investment and all other Investments and Restricted Junior Payments
made since such date (assuming such Investments and Restricted Junior Payments,
and any Loans or other Indebtedness incurred in connection therewith, were made
on the last date of such Fiscal Quarter), then Borrower and its Restricted
Subsidiaries may make and own other Investments (including Investments in
Unrestricted Subsidiaries) in an additional aggregate amount not to exceed
$100,000,000 and (B) the Consolidated Total Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter for which financial statements have been
delivered is less than 4.00 to 1.00 after giving pro forma effect to any
proposed Investment and all other Investments and Restricted Junior Payments
made since such date (assuming such Investments and Restricted Junior Payments,
and any Loans or other Indebtedness incurred in connection therewith, were made
on the last date of such Fiscal Quarter), then Borrower and its Restricted
Subsidiaries may make and own other Investments (including Investments in
Unrestricted Subsidiaries) in an amount without regard to the Maximum
Investments Amount; provided, further, that Investments made pursuant to this
subsection 7.3(x) shall be deemed applied first against the Maximum Investment
Amount, second against the allowance provided in clause (A) above and third
against the allowance provided in clause (B) above but in no event shall any
Investments, once made

 

138

--------------------------------------------------------------------------------


 

in accordance with this subsection 7.3(x), later be deemed to create an Event of
Default under this subsection 7.3(x) as a result of a change in the Consolidated
Total Leverage Ratio that causes the allowances provided for in either clause
(A) or (B) above to no longer be available;

 

(xi)          Borrower and its Restricted Subsidiaries may make Permitted
Acquisitions in accordance with subsection 7.7(vii); and

 

(xii)         Borrower and its Subsidiaries may make and own Investments in an
aggregate amount not to exceed $100,000,000 in Persons that own Gaming
Facilities subject to (or promptly thereafter to become subject to) a Management
Agreement; provided that to the extent any amounts paid under any such
Management Agreement are received by an Unrestricted Subsidiary, all such
amounts (net of reasonable costs and expenses related thereto) shall be promptly
distributed by such Unrestricted Subsidiary to Borrower or a Restricted
Subsidiary.

 

7.4.                            Contingent Obligations.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

 

(i)            Restricted Subsidiaries of Borrower may become and remain liable
with respect to Contingent Obligations in respect of the Subsidiary Guaranty;

 

(ii)           Borrower may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;

 

(iii)          Borrower may become and remain liable with respect to Contingent
Obligations under Interest Rate Agreements constituting Hedge Agreements entered
into for bona fide hedging purposes (but in any event not for speculative
purposes) with any Person who, at the time it enters into such Interest
Agreement, is a Lender or an Affiliate of a Lender (irrespective of whether such
Person, subsequent to entering into such Interest Rate Agreement, ceases to be a
Lender or an Affiliate of a Lender) (any of the foregoing Interest Rate
Agreements, a “Lender Hedge Agreement”) ;

 

(iv)          Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations in respect of customary
indemnification and purchase price adjustment obligations incurred in connection
with Asset Sales or other sales of assets or other financing transactions,
including customary indemnification obligations in favor of the lenders and
other financial institutions party to the Existing Credit Agreement that survive
the repayment in full of the Indebtedness under the Existing Credit Agreement;

 

(v)           Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations in respect of any Indebtedness of
Borrower or any of its domestic Restricted Subsidiaries permitted by subsection
7.1 (other than Indebtedness permitted under clause (vii), (viii) or (ix) of
subsection 7.1);

 

139

--------------------------------------------------------------------------------


 

(vi)          Borrower and its Restricted Subsidiaries, as applicable, may
remain liable with respect to Contingent Obligations described in Schedule 7.4
annexed hereto;

 

(vii)         Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations (other than Contingent Obligations
constituting Indebtedness) in support of Gaming Facilities owned and/or operated
by Unrestricted Subsidiaries, including credit support agreements, makewell
agreements, keepwell agreements, completion guaranties and any other agreements
evidencing similar obligations entered into in the ordinary course of business
and consistent with past practice;

 

(viii)        Restricted Subsidiaries may become and remain liable with respect
to Contingent Obligations arising under their subordinated guaranties of (a) the
78.875% Subordinated Notes as set forth in the 78.875% Subordinated Note
Indenture, (b) any Refinancing Indebtedness permitted by subsection 7.1(vii),
and (c) any unsecured Subordinated Indebtedness permitted by subsection
7.1(viii);  provided that the subordinated guaranties of Indebtedness described
in clauses (b) and (c) of this subsection 7.1(viii) are subordinated to the
Loans on terms no less favorable to the Lenders than the terms of the
subordinated guaranties of the 78.875% Subordinated Notes; and

 

(ix)          Borrower and its Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations permitted in accordance with
subsection 7.1(xi).

 

7.5.                            Restricted Junior Payments.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that:

 

(i)            Borrower may (w) make regularly scheduled payments of interest in
respect of the 78.875% Subordinated Notes, in accordance with the terms of and
to the extent required by, and subject to the subordination provisions contained
in, the 78.875% Subordinated Note Indenture, (x) refinance, or replace the
78.875% Subordinated Notes in accordance with subsection 7.1(vii) or (y) 
refinance, or replace the other Subordinated Indebtedness in accordance with
subsection 7.1(ix);

 

(ii)           Borrower may make regularly scheduled payments of interest in
respect of any other Subordinated Indebtedness in accordance with the terms of,
and only to the extent required by, and subject to the subordination provisions
contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time to the extent permitted under subsection 7.15A;

 

(iii)          Borrower may make a “Change of Control Offer” (as defined in the
78.875% Subordinated Note Indenture) with respect to the 78.875% Subordinated
Notes; provided, however, that prior to making any such “Change of Control
Offer”, either (x) Borrower shall (1) repay in full all of the Obligations or
(2) offer to repay in full all of the

 

140

--------------------------------------------------------------------------------


 

Obligations and repay in full all of the Obligations with respect to each Lender
which has accepted such offer, or (y) Administrative Agent and Requisite Lenders
shall otherwise approve such “Change of Control Offer” with respect to the
78.875% Subordinated Notes;

 

(iv)          From and after the Fourth Amendment Effective Date, Borrower may
make Restricted Junior Payments in compliance with applicable law, including
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board and the Exchange
Act, in each case, as in effect on the date of such Restricted Junior Payment,
up to an aggregate amount not to exceed $150,000,000 less any amounts utilized
for Investments pursuant to subsection 7.3(x)(iii) (“Maximum Restricted Junior
Payments Amount”), provided, that so long as (A) the Consolidated Total Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered is less than 5.00 to 1.00 after giving
pro forma effect to any proposed Restricted Junior Payments and all other
Investments and Restricted Junior Payments made since such date (assuming such
Investments and Restricted Junior Payments, and any Loans or other Indebtedness
incurred in connection therewith, were made on the last date of such Fiscal
Quarter), then Borrower and its Restricted Subsidiaries may make other
Restricted Junior Payments in an additional aggregate amount not to exceed
$50,000,000 and (B) the Consolidated Total Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter for which financial statements have been
delivered is less than 4.00 to 1.00 after giving pro forma effect to any
proposed Restricted Junior Payments and all other Investments and Restricted
Junior Payments made since such date (assuming such Investments and Restricted
Junior Payments, and any Loans or other Indebtedness incurred in connection
therewith, were made on the last date of such Fiscal Quarter), then Borrower and
its Restricted Subsidiaries may make additional Restricted Junior Payments
without regard to any dollar limitation; provided, further, that Restricted
Junior Payments made pursuant to this subsection 7.5(iv) shall be deemed applied
first against the Maximum Restricted Junior Payments Amount, second against the
allowance provided in clause (A) above and third against the allowance provided
in clause (B) above but in no event shall any Restricted Junior Payments, once
made in accordance with this subsection 7.5(iv), later be deemed to create an
Event of Default under this subsection 7.5(iv) as a result of a change in the
Consolidated Total Leverage Ratio that causes the allowances provided for in
either clause (A) or (B) above to no longer be available; and

 

(v)           Borrower or any of its Restricted Subsidiaries may make Restricted
Junior Payments to Borrower or any domestic Restricted Subsidiary.

 

7.6.                            Financial Covenants.

 

A.            Maximum Consolidated Total Leverage Ratio.  Borrower shall not
permit the Consolidated Total Leverage Ratio as of the last day of any Fiscal
Quarter ending during any of the periods set forth below to exceed the
correlative ratio indicated:

 

141

--------------------------------------------------------------------------------


 

Period

 

Maximum Consolidated
Total Leverage Ratio

May 1, 2011 — October 31, 2012

 

7.35:1.00

November 1, 2012 — April 30, 2013

 

7.00:1.00

May 1, 2013 — October 31, 2013

 

6.50:1.00

NovemberMay 1, 2013 — April 30, 2014

 

6.256.50:1.00

May 1, 2014 — January 31April 30, 2015

 

5.756.25:1.00

FebruaryMay 1, 2015 — April 30, 20152016

 

5.506.00:1.00

May 1, 20152016 and thereafter

 

5.255.50:1.00

 

B.            Minimum Interest Coverage Ratio.  Borrower shall not permit the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense for
any four-Fiscal Quarter period ending during any of the periods set forth below
to be less than the correlative ratio indicated2.00:1.00.

 

Period

 

Minimum Interest
Coverage Ratio

May 1, 2011 — July 31, 2011

 

1.85:1.00

August 1, 2011 — January 31, 2013

 

2.00:1.00

February 1, 2013 — July 31, 2013

 

2.15:1.00

August 1, 2013 and thereafter

 

2.25:1.00

 

C.            Maximum Consolidated Senior Secured Leverage Ratio.  Borrower
shall not permit the Consolidated Senior Secured Leverage Ratio as of the last
day of any Fiscal Quarter ending during any of the periods set forth below to
exceed the correlative ratio indicated2.50:1.00.

 

Period

 

Maximum Consolidated
Senior Secured Leverage Ratio

May 1, 2011 — January 31, 2013

 

3.75:1.00

February 1, 2013 — April 30, 2013

 

3.50:1.00

May 1, 2013 — July 31, 2013

 

3.25:100

August 1, 2013 and thereafter

 

3.00:1.00

 

7.7.                            Restriction on Fundamental Changes; Asset Sales
and Permitted Acquisitions.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
alter the corporate, capital or legal structure of Borrower or any of its
Restricted Subsidiaries, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and Capital Stock of a Subsidiary, whether newly issued or
outstanding), whether now owned or hereafter acquired, or acquire by purchase or
otherwise all or substantially all the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business of any Person, except:

 

142

--------------------------------------------------------------------------------


 

(i)            any Restricted Subsidiary of Borrower may be merged with or into
Borrower or any wholly-owned Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any wholly-owned Subsidiary
Guarantor; provided that, in the case of such a merger, Borrower or such
wholly-owned Subsidiary Guarantor shall be the continuing or surviving Person;

 

(ii)           Borrower and its Restricted Subsidiaries may make Consolidated
Capital Expenditures permitted under subsection 7.8;

 

(iii)          Borrower and its Restricted Subsidiaries may dispose of obsolete,
worn out or surplus property in the ordinary course of business;

 

(iv)          Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of assets in transactions that do not constitute Asset Sales; provided
that the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof;

 

(v)           Borrower and its Restricted Subsidiaries may make Asset Sales of
the Biloxi Additional Real Property and the Pompano Beach Additional Real
Property; provided that the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof;

 

(vi)          From and after the Fourth Amendment Effective Date, Borrower and
its Restricted Subsidiaries may make Asset Sales of (1) the Davenport Gaming
Facilities and (2) assets having an aggregate fair market value (excluding, in
each case so long as the conditions set forth in the following proviso are
satisfied, the aggregate fair market value of (x) the assets and Capita  Stock
disposed of in connection with the Asset Sale related to the Lake Charles Gaming
Facilities on or about February 9, 2012 and (y) assets and Capital Stock
disposed of in connection with Asset Sales completed after June 1, 2012 related
to the Biloxi Gaming Facilities) not in excess of $100,000,000; in each case,
provided that (x) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof; (y) no less than 75% of
the consideration received for such assets shall be in the form of Cash, with
the remainder in promissory notes, which notes shall be pledged to
Administrative Agent pursuant to the applicable Collateral Documents; and (z)
the Net Asset Sale Proceeds of such Asset Sales shall be applied as required by
subsection 2.4B(iii)(a); provided, however, that in the case of an Asset Sale of
the Davenport Gaming Facilities, any Expansion Capital Expenditures made with
respect to the Davenport Gaming Facilities during the period from the Fourth
Amendment Effective Date through the date of such Asset Sale shall be subject to
the $100,000,000 basket set forth in this subsection 7.7(vi);

 

(vii)         Borrower and its Restricted Subsidiaries may acquire assets
(including Capital Stock and including Capital Stock of Subsidiaries formed in
connection with any such acquisition and, for purposes of clarification, the
acquisition of direct or indirect

 

143

--------------------------------------------------------------------------------


 

Capital Stock of ICBH) in transactions constituting Permitted Acquisitions;
provided, that (A) Borrower is in compliance with subsection 7.6 as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered after giving pro forma effect to any such Permitted
Acquisition and any Indebtedness incurred or assumed in connection therewith
(assuming the consummation of such acquisition and the incurrence or assumption
of any such Indebtedness occurred as of the first day of the relevant testing
period) and all other Investments and Restricted Junior Payments made since such
date (assuming such Investments and Restricted Junior Payments, and any Loans or
other Indebtedness incurred in connection therewith, were made on the last date
of such Fiscal Quarter); (B) any such assets so acquired shall be subjected to
the Lien of the Collateral Documents in accordance with the provisions thereof
and the other Loan Documents and (C) to the extent such acquisition results in a
Person becoming a Subsidiary, such Subsidiary shall become a Subsidiary
Guarantor and shall comply with the requirements of subsections 6.8 and 6.9;

 

(viii)        Intentionally Omitted;

 

(ix)          Borrower and its Restricted Subsidiaries may make Investments
permitted under subsection 7.3; and

 

(x)           any Restricted Subsidiary of Borrower may change its legal form so
long as (A) if any such Restricted Subsidiary is a Subsidiary Guarantor it shall
continue as a Subsidiary Guarantor and (B) such transaction shall have been
undertaken for a valid purpose and shall not be disadvantageous to the Lenders
or otherwise affect the Liens of the secured parties created and/or perfected
under the Security Documents in any manner (and, in furtherance thereof,
Borrower shall, and shall cause such Restricted Subsidiary to, take such actions
and execute and deliver such documents, agreements and certificates (including
ratifications of Loan Documents and legal opinions of counsel) as may be
reasonably requested by Administrative Agent in furtherance of the foregoing).

 

7.8.                            Consolidated Capital Expenditures.

 

Borrower shall not, and shall not permit its Restricted Subsidiaries to, make or
incur Consolidated Capital Expenditures, except:

 

A.            Expansion Capital Expenditures.  Borrower and its Restricted
Subsidiaries may make Expansion Capital Expenditures for:

 

(i)            The Cape GirardeauBettendorf Gaming Facilities in an aggregate
amount not to exceed $150,000,00090,000,000 (less any such amounts applied
pursuant to subsection 7.8A(iii)) from and after the ClosingFourth Amendment
Effective Date;

 

(ii)           The Nemacolin Gaming Facilities in an aggregate amount not to
exceed $65,000,000 (less any such amounts applied pursuant to subsection
7.8A(iii)) from and after the ClosingFourth Amendment Effective Date; and

 

(iii)          Any purpose (including the purposes described in subsections
7.8(A)(i) through (ii), in an aggregate amount from and after the ClosingFourth
Amendment

 

144

--------------------------------------------------------------------------------


 

Effective Date not to exceed $250,000,000 plus an amount equal to any unused
amounts described in subsections 7.8(A)(i) through (ii) plus the aggregate
amount of Net Equity Proceeds not applied to make Investments pursuant to
subsection 7.3(x) (the “Maximum Expansion Capital Expenditures Amount”)
provided, that so long as (A) the Consolidated Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered is less than 5.00 to 1.00 after giving pro forma
effect to any proposed Expansion Capital Expenditures and all other Expansion
Capital Expenditures, Investments and Restricted Junior Payments made since such
date (assuming such Expansion Capital Expenditures, Investments and Restricted
Junior Payments, and any Loans or other Indebtedness incurred in connection
therewith, were made on the last date of such Fiscal Quarter), then Borrower and
its Restricted Subsidiaries may make other Expansion Capital Expenditures in an
additional aggregate amount not to exceed $250,000,000 and (B) the Consolidated
Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered is less than 4.00 to
1.00 after giving pro forma effect to any proposed Expansion Capital
Expenditures and all other Expansion Capital Expenditures, Investments and
Restricted Junior Payments made since such date (assuming such Expansion Capital
Expenditures, Investments and Restricted Junior Payments, and any Loans or other
Indebtedness incurred in connection therewith, were made on the last date of
such Fiscal Quarter), then Borrower and its Restricted Subsidiaries may make
additional Expansion Capital Expenditures without regard to any dollar
limitation; provided, further, that Expansion Capital Expenditures made pursuant
to this subsection 7.8A(iiiii) shall be deemed applied first against the Maximum
Expansion Capital Expenditures Amount, second against the allowance provided in
clause (A) above and third against the allowance provided in clause (B) above
but in no event shall any Expansion Capital Expenditures, once made in
accordance with this subsection 7.8A(iiiii), later be deemed to create an Event
of Default under this subsection 7.8A(iiiii) as a result of a change in the
Consolidated Total Leverage Ratio that causes the allowances provided for in
either clause (A) or (B) above to no longer be available; provided further that
any amounts available pursuant to this subsection 7.8A(iiiii) may be used for
the purpose described in subsection 7.8A(i) and (ii) notwithstanding that the
maximum amount of Expansion Capital Expenditures set forth in such subsection is
exceeded solely by such use.

 

B.            Maintenance Capital Expenditures.  Borrower and its Restricted
Subsidiaries may make Maintenance Capital Expenditures in an aggregate amount
not to exceed in any Fiscal Year the greater of (i) $85,000,000 and (ii) 5.00%
of the gross revenues of Borrower and its Restricted Subsidiaries on a
consolidated basis in such Fiscal Year (the “Maximum Maintenance Capital
Expenditures Amount”); provided that the Maximum Maintenance Capital
Expenditures Amount for any Fiscal Year shall be increased by an amount equal to
the excess, if any, of the Maximum Maintenance Capital Expenditures Amount for
the previous Fiscal Year (as adjusted in accordance with this proviso) over the
actual amount of Maintenance Capital Expenditures for such previous Fiscal Year,
up to a maximum increase of $20,000,000 in any Fiscal Year.

 

145

--------------------------------------------------------------------------------


 

7.9.                            Fiscal Year.

 

Borrower shall not change its Fiscal Year-end from the last Sunday in April
without the prior written consent of Administrative Agent; provided that in the
event Administrative Agent consents to any such change, Administrative Agent is
authorized by the Lenders to make such changes to this Agreement (including the
left hand columns of the tables set forth in Section 7.6) as may be appropriate
to reflect such change.

 

7.10.                     Sales and Lease-Backs.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Borrower or any of its Restricted Subsidiaries has
sold or transferred or is to sell or transfer to any other Person (other than
Borrower or any of its Restricted Subsidiaries) or (ii) which Borrower or any of
its Restricted Subsidiaries intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by Borrower or
any of its Restricted Subsidiaries to any Person (other than Borrower or any of
its Restricted Subsidiaries) in connection with such lease; provided that
Borrower and its Restricted Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease if and to the extent
that (x) Borrower or any of its Restricted Subsidiaries would be permitted to
enter into, and remain liable under, such lease, and sell such asset, under
subsections 7.1 and 7.7, (y) any proceeds of any related Asset Sale is, to the
extent applicable, applied to the repayment of the Loans and other Obligations
to the extent required under subsection 2.4B(iii)(a) and (z) the fair market
value of all assets sold and thereafter subjected to leases described above does
not exceed $50,000,000.

 

7.11.                     Sale or Discount of Receivables.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, sell with recourse, or discount (except discounts with
the primary obligor of any accounts receivable) or otherwise sell for less than
the face value thereof, any of its notes or accounts receivable.

 

7.12.                     Transactions with Shareholders and Affiliates.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Borrower or with any Affiliate of Borrower or of any such holder, on terms that
are less favorable to Borrower or that Restricted Subsidiary, as the case may
be, than those that might be obtained at the time from Persons who are not such
a holder or Affiliate; provided that the foregoing restriction shall not apply
to (i) any transaction between Borrower and any of its Subsidiary Guarantors or
between any of its Subsidiary Guarantors otherwise permitted hereunder or (ii)
reasonable and customary fees paid to members of the Governing Bodies of
Borrower and its Restricted Subsidiaries.

 

146

--------------------------------------------------------------------------------


 

7.13.                     Disposal of Subsidiary Stock.

 

Except for (x) any pledge or encumbrance of the Capital Stock of any of its
Restricted Subsidiaries required under this Agreement and the applicable
Collateral Documents and (y) any sale of 100% of the Capital Stock of any of its
Restricted Subsidiaries in compliance with the provisions of subsection 7.7,
Borrower shall not:

 

(i)            directly or indirectly sell, assign, pledge or otherwise encumber
or dispose of any shares of Capital Stock of any of its Restricted Subsidiaries,
except to qualify directors if required by applicable law; or

 

(ii)           permit any of its Restricted Subsidiaries directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any shares of
Capital Stock of any of its Restricted Subsidiaries (including such Restricted
Subsidiary), except to Borrower, another Restricted Subsidiary of Borrower, or
to qualify directors if required by applicable law.

 

7.14.                     Conduct of Business.

 

From and after the RestatementFourth Amendment Effective Date, Borrower shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than the Related Businesses.

 

7.15.                     Amendments of Documents Relating to Subordinated
Indebtedness; Designation of “Designated Senior Indebtedness”.

 

A.            Amendments of Documents Relating to Subordinated Indebtedness. 
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, or make
any payment consistent with an amendment thereof or change thereto (i) if the
effect of such amendment or change is to increase the interest rate on such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof
(including provisions relating to a “Change of Control” or “Repurchase Offer”
(as such terms are defined therein) and the related definitions), reduce the
amount of permitted Indebtedness, change the subordination provisions thereof
(or of any guaranty thereof), allow any collateral therefor, or (ii) if the
effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their
behalf), unless Administrative Agent shall have approved such amendments or
changes in its reasonable discretion.

 

B.            Designation of “Designated Senior Indebtedness”.  Borrower shall
not designate any Indebtedness (other than the Obligations and any Indebtedness
evidenced by the 7.75% Unsecured Note Indenture or the 5.875% Unsecured Note
Indenture) as “Designated Senior Indebtedness” (as defined in the 78.875%
Subordinated Note Indenture or any other agreement evidencing Subordinated
Indebtedness) for purposes of the 78.875% Subordinated

 

147

--------------------------------------------------------------------------------


 

Note Indenture or such other agreement evidencing Subordinated Indebtedness, as
applicable, without the prior written consent of Requisite Lenders.

 

Section 8.              EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1.                            Failure to Make Payments When Due.

 

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or failure by Borrower to pay any interest on any Loan or any
fee or any other amount due under this Agreement within five days after the date
due; or

 

8.2.                            Default in Other Agreements.

 

(i)            Failure of Borrower or any of its Restricted Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
subsection 8.1) or Contingent Obligations in an individual principal amount of
$30,000,000 or more or with an aggregate principal amount of $30,000,000 or
more, in each case beyond the end of any grace period provided therefor; or (ii)
breach or default by Borrower or any of its Restricted Subsidiaries with respect
to any other material term of (a) one or more items of Indebtedness or
Contingent Obligations in the individual or aggregate principal amounts referred
to in clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise).

 

8.3.                            Breach of Certain Covenants.

 

Failure of Borrower to perform or comply with any term or condition contained in
subsections 2.5, 6.1(ix)(a), 6.1(ix)(b), 6.1(ix)(e), 6.1(ix)(g), 6.2, or Section
7 of this Agreement (provided that in the case of subsections 6.1 (ix)(a), 6.1
(ix)(b), 6.1 (ix)(e) and 6.1 (ix)(g), such failures shall constitute an Event of
Default in the event such failure shall not have been remedied or waived within
5 days of the occurrence thereof); or

 

8.4.                            Breach of Warranty.

 

Any representation, warranty, certification or other statement made by Borrower
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in

 

148

--------------------------------------------------------------------------------


 

connection herewith or therewith shall be false in any material respect on the
date as of which made; or

 

8.5.                            Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after receipt by
Borrower and such Loan Party of notice from Administrative Agent or any Lender
of such default; or

 

8.6.                            Involuntary Bankruptcy; Appointment of Receiver,
etc.

 

(i)            A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of Borrower or any of its Material Subsidiaries
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any of its Material Subsidiaries under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower or any of its
Material Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Borrower or any of its
Material Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; or

 

8.7.                            Voluntary Bankruptcy; Appointment of Receiver,
Etc.

 

(i)            Borrower or any of its Material Subsidiaries shall have an order
for relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Borrower or any of its Material
Subsidiaries shall make any assignment for the benefit of creditors; or (ii)
Borrower or any of its Material Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Borrower or any of its Material
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (i)
above or this clause (ii); or

 

149

--------------------------------------------------------------------------------


 

8.8.                            Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $30,000,000 or (ii) in the
aggregate at any time an amount in excess of $30,000,000 (in either case not
adequately covered by insurance as to which a Solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Restricted Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or

 

8.9.                            Dissolution.

 

Any order, judgment or decree shall be entered against Borrower or any of its
Material Subsidiaries decreeing the dissolution or split up of Borrower or that
Material Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

 

8.10.                     Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates in excess of $5,000,000 during the term of this Agreement; or there
shall exist an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds $5,000,000; or

 

8.11.                     Change of Control.

 

(i) The occurrence of a Change of Control or (ii) Borrower makes an offer to
purchase or redeem any of the 78.875% Subordinated Notes, any other Subordinated
Indebtedness or, the 7.75% Unsecured Notes or the 5.875% Unsecured Notes upon a
Change of Control; or

 

8.12.                     Invalidity of Subsidiary Guaranty; Failure of
Security; Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) the Subsidiary
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms or as otherwise permitted under this Agreement) or shall be declared to be
null and void, (ii) any Collateral Document shall cease to be in full force and
effect (other than by reason of a release of Collateral thereunder in accordance
with the terms hereof or thereof, the satisfaction in full of the Obligations or
any other termination of such Collateral Document in accordance with the terms
hereof or thereof) or shall be declared null and void, or Administrative Agent
shall not have or shall cease to have a valid First Priority Lien in any
material Collateral purported to be covered thereby, in each case for any reason
other than the failure of Administrative Agent or any Lender to take any action
within its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document or the validity, enforceability or priority
of any Lien in any material Collateral

 

150

--------------------------------------------------------------------------------


 

purported to be covered thereby in writing or deny in writing that it has any
further liability, including with respect to future advances by Lenders, under
any Loan Document to which it is a party; or

 

8.13.                     Loss of Gaming Licenses.

 

The occurrence of a License Revocation by any Gaming Authority in a jurisdiction
in which Borrower or any of its Subsidiaries owns or operates a Gaming Facility
which, individually or in the aggregate, could reasonably be expected to result
in reduction of more than 5% of the gross revenues of Borrower and its
Restricted Subsidiaries on a consolidated basis; provided that such License
Revocation continues for at least thirty (30) consecutive days;

 

THEN (i) upon the occurrence of any Event of Default described in subsection
8.6, 8.7 or 8.11(ii), each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and the obligation of each Lender to make any
Loan, the obligation of Administrative Agent to issue any Letter of Credit and
the right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Borrower, declare
all or any portion of the amounts described in clauses (a) through (c) above to
be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Revolving Lender to
issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Revolving Lenders
under subsection 3.3C(i).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent as cash collateral security for
reimbursement obligations with respect to Letters of Credit then outstanding.

 

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause (ii)
of such paragraph Borrower shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential

 

151

--------------------------------------------------------------------------------


 

Event of Default or impair any right consequent thereon.  The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Borrower, and such provisions shall not at any time be construed so
as to grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.  Lenders
hereby acknowledge that any foreclosure under this Agreement or any other Loan
Document of any Gaming Facility, any Persons owning, leasing, operating or using
such Gaming Facility or any gaming equipment or alcoholic beverages may be
subject to any prior approvals or exemptions required under any applicable
Gaming Laws or Liquor Laws.

 

Section 9.              ADMINISTRATIVE AGENT

 

9.1.                            Appointment.

 

A.            Appointment of Administrative Agent.  Wells Fargo is hereby
appointed Administrative Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes Wells Fargo to act as its administrative agent in
accordance with the terms of this Agreement and the other Loan Documents.  Wells
Fargo agrees to act upon the express conditions contained in this Agreement and
the other Loan Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Administrative Agent and Lenders and no Loan Party
shall have rights as a third party beneficiary of any of the provisions
thereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as an administrative agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Borrower or any of its
Subsidiaries.

 

B.            Appointment of Supplemental Collateral Agents.  It is the purpose
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction.  It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or in case Administrative Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the rights, powers or remedies granted herein or in any of the other Loan
Documents or take any other action which may be desirable or necessary in
connection therewith, it may be necessary that Administrative Agent appoint
(with notice to Borrower) an additional individual or institution as a separate
trustee, co- trustee, collateral agent or collateral co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

 

If Administrative Agent appoints a Supplemental Collateral Agent with respect to
any Collateral, (i) each and every right, power, privilege or duty expressed or
intended by this Agreement or any of the other Loan Documents to be exercised by
or vested in or conveyed to Administrative Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such

 

152

--------------------------------------------------------------------------------


 

Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

C.            Control.  Each Lender and Administrative Agent hereby appoint each
other Lender as agent for the purpose of perfecting Administrative Agent’s
security interest in assets that, in accordance with the UCC, can be perfected
by possession or control.

 

9.2.                            Powers and Duties; General Immunity.

 

A.            Powers; Duties Specified.  Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents.  Administrative Agent may exercise such powers, rights
and remedies and perform such duties by or through its agents or employees. 
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein. 
Administrative Agent is further authorized by the Lenders to enter into
agreements supplemental to this Agreement or any other Loan Documents for the
purpose of curing any formal defect, inconsistency, omission or ambiguity in
this Agreement or any other Loan Document to which it is a party (without any
consent or approval by the Lenders).

 

B.            No Responsibility for Certain Matters.  Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written

 

153

--------------------------------------------------------------------------------


 

or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by Administrative Agent
to Lenders or by or on behalf of Borrower to Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of Borrower or any other
Person liable for the payment of any Obligations, nor shall Administrative Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or the use
of the Letters of Credit or as to the existence or possible existence of any
Event of Default or Potential Event of Default.  Anything contained in this
Agreement to the contrary notwithstanding, Administrative Agent shall not have
any liability arising from confirmations of the amount of outstanding Loans or
the Letter of Credit Usage or the component amounts thereof unless any such
liability results from the gross negligence or willful misconduct of
Administrative Agent.

 

C.            Exculpatory Provisions.  Neither Administrative Agent nor any of
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence or willful misconduct.  Administrative Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection with this Agreement or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions.  Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6); and (iii) Administrative Agent will not
incur any liability for any arithmetical error in computing any amount paid or
payable by Borrower or any Affiliate thereof or paid or payable to or received
or receivable from any Lender under any Loan Document, including principal,
interest, any Commitment Fee, Loans and other amounts; provided, that, promptly
upon discovery of such an error in computation, the Administrative Agent, the
Lenders and (to the extent applicable) Borrower shall make such adjustments as
are necessary to correct such error and to restore the parties to the position
that they would have occupied had the error not occurred.

 

D.            Administrative Agent Entitled to Act as Lender.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder.  With

 

154

--------------------------------------------------------------------------------


 

respect to its participation in the Loans and the Letters of Credit,
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity. 
Administrative Agent and its Affiliates may accept deposits from, lend money to
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
Borrower or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

 

9.3.                            Representations and Warranties; No
Responsibility for Appraisal of Creditworthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Borrower and its Subsidiaries. 
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

9.4.                            Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent, each Joint Lead Arranger and their officers, directors,
employees, agents, attorneys, professional advisors and each of them, to the
extent that any such Person has not been and is required to be reimbursed by
Borrower, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements and fees and disbursements of any financial advisor engaged by
Administrative Agent) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Administrative Agent or such
other Person in exercising its powers, rights and remedies or performing its
duties of an Administrative Agent or Joint Lead Arranger hereunder or under the
other Loan Documents or otherwise in its capacity as Administrative Agent or
Joint Lead Arranger in any way relating to or arising out of this Agreement or
the other Loan Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Administrative
Agent’s or any Joint Lead Arranger’s gross negligence or willful misconduct.  If
any indemnity furnished to Administrative Agent or any other such Person for any
purpose shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished.

 

155

--------------------------------------------------------------------------------


 

9.5.                            Successor Administrative Agent and Swing Line
Lender.

 

A.            Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to Lenders and Borrower; provided that if the
Administrative Agent determines that for it to continue as Administrative Agent
would result in a conflict of interest affecting the Administrative Agent, or
would create an unacceptable risk of significant liability of the Administrative
Agent to a third party, or would otherwise be inadvisable under prevailing
standards of banking prudence, may resign at any time upon written notice to the
Borrower and the Lenders; provided further, that such resignation shall not be
effective until a successor Administrative Agent has been appointed. 
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent.  Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Agreement.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

B.            Successor Swing Line Lender.  Any resignation or removal of
Administrative Agent pursuant to subsection 9.5A shall also constitute the
resignation or removal of Wells Fargo or its successor as Swing Line Lender, and
any successor Administrative Agent appointed pursuant to subsection 9.5A shall,
upon its acceptance of such appointment, become the successor Swing Line Lender
for all purposes hereunder.  In such event (i) Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
the Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue a new Swing Line Note to the successor Administrative Agent and
Swing Line Lender substantially in the form of Exhibit VI annexed hereto, in the
principal amount of the Swing Line Loan Commitment then in effect and with other
appropriate insertions.

 

9.6.                            Collateral Documents and Guaranties.

 

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be Administrative Agent for and representative of Lenders under the
Subsidiary Guaranty, and each Lender agrees to be bound by the terms of each
Collateral Document and the Subsidiary Guaranty; provided that Administrative
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or the Subsidiary Guaranty or (ii) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Collateral Document), in each case without the prior
consent of Requisite Lenders (or, if required

 

156

--------------------------------------------------------------------------------


 

pursuant to subsection 10.6, all Lenders); provided further, however, that,
without further written consent or authorization from Lenders, Administrative
Agent may execute any documents or instruments necessary to (a) release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted by this Agreement or to which Requisite Lenders
(or such greater number of Lenders as may be required pursuant to subsection
10.6) have otherwise consented or, (b) release any Subsidiary Guarantor from the
Subsidiary Guaranty if all of the Capital Stock of such Subsidiary Guarantor is
sold to any Person (other than an Affiliate of Borrower) pursuant to a sale or
other disposition permitted hereunder or to which Requisite Lenders (or such
greater number of Lenders as may be required pursuant to subsection 10.6) have
otherwise consented or (c) take any actions deemed appropriate by it in
connection with Permitted Encumbrances of the types described in clauses (v),
(vi), (vii), (x) or (xiv) of the definition thereof (including by executing lien
subordination agreements or non-disturbance agreements, as applicable). 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Lender hereby agree that (X) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document or to enforce the Subsidiary Guaranty, it being
understood and agreed that all powers, rights and remedies under the Collateral
Documents and the Subsidiary Guaranty may be exercised solely by Administrative
Agent for the benefit of Lenders in accordance with the terms thereof, and (Y)
in the event of a foreclosure by Administrative Agent on any of the Collateral
pursuant to a public or private sale, Administrative Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale and
Administrative Agent, as administrative agent for and representative of Lenders
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by Administrative Agent at such sale.

 

9.7.                            Joint Lead Arrangers, Joint Bookrunners,
Syndication Agents and Documentation AgentsAgent.

 

Neither any Joint Lead Arranger, any Joint Bookrunner nor any other co-agent
(including any syndication agent or any documentation agent) shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.  Without limiting the
foregoing, neither any Joint Lead Arranger, any Joint Bookrunner nor any other
co-agent (including any syndication agent or any documentation agent) shall have
or be deemed to have any fiduciary relationship with any other Lender.  Each
such Lender acknowledges that it has not relied, and will not rely, any Joint
Lead Arranger, any Joint Bookrunner or any other co-agent (including any
syndication agent or any documentation agent) in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

9.8.                            Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of the Subsidiaries of Borrower,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or

 

157

--------------------------------------------------------------------------------


 

otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders, Administrative
Agent and any Joint Lead Arranger (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, Administrative
Agent and any Joint Lead Arranger and their agents and counsel and all other
amounts due Lenders, Administrative Agent and any Joint Lead Arranger under
subsections 2.3 and 10.2) allowed in such judicial proceeding;

 

(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and

 

(iii)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to Administrative Agent and, if
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

9.9.                            Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
withholding Tax.  If any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of an Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully and for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expense) incurred. 
Nothing herein shall limit or reduce Borrower’s obligations set forth in
subsection 2.7B.

 

9.10.                     Performance of Conditions.

 

For the purpose of determining fulfillment by the Borrower of conditions
precedent specified in Sections 4.1 and 4.2 only, each Lender shall be deemed to
have consented to, and approved or accepted, or to be satisfied with each
document or other matter sent by the

 

158

--------------------------------------------------------------------------------


 

Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required under Section 8 to be consented to, or approved by or
acceptable or satisfactory to, that Lender, unless an officer of the
Administrative Agent who is responsible for the transactions contemplated by the
Loan Documents shall have received written notice from that Lender prior to the
RestatementFourth Amendment Effective Date or the Funding Date, as applicable,
specifying its objection thereto and either (i) such objection shall not have
been withdrawn by written notice to the Administrative Agent or (ii) in the case
of any condition to the making of a Loan, that Lender shall not have made
available to the Administrative Agent that Lender’s Pro Rata Share of such Loan.

 

Section 10.            MISCELLANEOUS

 

10.1.                     Assignments and Participations in Loans and Letters of
Credit.

 

A.            General.  Subject to subsections 10.1B and 10.1C, each Lender
shall have the right at any time to (i) sell, assign or transfer to any Eligible
Assignee, or (ii) sell participations to any Person in, all or any part of its
Commitments or Loan or Loans made by it or its Letters of Credit or
participations therein or any other interest herein or in any other Obligations
owed to it; provided that no such sale, assignment, transfer or participation
shall, without the consent of Borrower, require Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state; provided, further, that no such sale, assignment, or transfer described
in clause (i) above shall be effective unless and until an Assignment Agreement
effecting such sale, assignment or transfer shall have been accepted by
Administrative Agent and recorded in the Register as provided in subsection
10.1B(ii); and provided, further that no such sale, assignment, transfer or
participation of any Letter of Credit or any Revolving Loan or any participation
therein may be made separately from a sale, assignment, transfer or
participation of a corresponding interest in the Revolving Loan Commitment of
the Lender effecting such sale, assignment, transfer or participation; and
provided, further, that, anything contained herein to the contrary
notwithstanding, the Swing Line Loan Commitment and the Swing Line Loans of
Swing Line Lender may not be sold, assigned or transferred as described in
clause (i) above to any Person other than a successor Administrative Agent and
Swing Line Lender to the extent contemplated by subsection 9.5.  Except as
otherwise provided in this subsection 10.1, no Lender shall, as between Borrower
and such Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment or transfer of, or any granting of participations in, all
or any part of its Commitments or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender.  Except as
otherwise provided in this subsection 10.1, such Lender shall remain solely
responsible for the performance of such Obligations, and Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

B.            Assignments.

 

(i)            Amounts and Terms of Assignments.  Each Commitment, Loan, Letter
of Credit or participation therein, or other Obligation may (a) be assigned in
any amount to another Lender, or to an Affiliate or Approved Fund affiliated
with the assigning Lender or another Lender, with the giving of notice to the
Administrative Agent and, so long as

 

159

--------------------------------------------------------------------------------


 

no Event of Default has occurred and is continuing, Borrower, or (b) be assigned
in an aggregate amount of not less than $1,000,000 or integral multiples of
$1,000,000 (or such lesser amount as shall constitute the aggregate amount of
the Commitments, Loans, Letters of Credit and participations therein, and other
Obligations of the assigning Lender) to any other Eligible Assignee (or a group
of related funds that each constitute an Eligible Assignee) with the prior
written consent of Administrative Agent and, with respect to Revolving Loans and
Revolving Loan Commitments, the Swing Line Lender and the Issuing Bank, and, so
long as no Event of Default has occurred and is continuing, with the prior
written consent of Borrower (which consent of Borrower, if required, and
Administrative Agent shall not be unreasonably withheld or delayed).  To the
extent of any such assignment in accordance with either clause (a) or (b) above,
the assigning Lender shall be relieved of its obligations with respect to its
Commitments, Loans, Letters of Credit or participations therein, or other
Obligations or the portion thereof so assigned.  The parties to each such
assignment shall execute and deliver to Administrative Agent, for its acceptance
and recording in the Register, an Assignment Agreement, together with a
processing fee of $3,500 (unless waived by Administrative Agent and unless the
assignee is an Affiliate or an Approved Fund of the assignor, in which case no
fee shall be required and provided, further, that only one recordation fee will
be charged where multiple assignments are made by a single assignor to multiple
Approved Funds administered or managed by the same Person, or by multiple
Approved Funds administered or managed by the same Person to a single assignee)
and such forms (including an administrative questionnaire if the Eligible
Assignee is not a Lender), certificates or other evidence, if any, with respect
to United States federal income Tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iv).  Upon such execution, delivery, acceptance and
recordation, from and after the effective date specified in such Assignment
Agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement, shall have the rights and obligations of a Lender
hereunder, and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Bank, with respect to
any outstanding Letters of Credit, such Lender shall continue to have all rights
and obligations of an Issuing Bank with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder).  The Commitments hereunder shall be modified
to reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender and, if any such assignment occurs after the issuance of any
Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes, if any, to Administrative Agent for cancellation, and thereupon, if so
requested by the assignee in accordance with

 

160

--------------------------------------------------------------------------------


 

subsection 2.1E, new Notes shall be issued to the assignee and to the assigning
Lender, substantially in the form of Exhibit IV or Exhibit V annexed hereto, as
the case may be, with appropriate insertions, to reflect the new Commitments
and/or outstanding Term Loans, as the case may be, of the assignee and the
assigning Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection 10.1B
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
10.1C.

 

(ii)           Acceptance by Administrative Agent; Recordation in Register. 
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with the
processing fee referred to in subsection 10.1 B(i) and any forms, certificates
or other evidence with respect to United States federal income Tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iv), Administrative Agent shall, if Administrative
Agent (and, if necessary, Borrower) have consented to the assignment evidenced
thereby (in each case to the extent such consent is required pursuant to
subsection 10.1B(i)), promptly (a) accept such Assignment Agreement by executing
a counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Borrower.  Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

(iii)          Deemed Consent by Borrower.  If the consent of Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in subsection 10.1B(i)), Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Borrower prior to such fifth Business Day.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and the Administrative Agent, the applicable Pro Rata Share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Pro Rata Share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall

 

161

--------------------------------------------------------------------------------


 

be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

C.            Participations.  Any Lender may, without the consent of, or notice
to, Borrower or Administrative Agent, sell participations to one or more banks
or other entities, other than (i) Borrower, (ii) any Affiliate of Borrower,
(iii) any Defaulting Lender, (iv) any Subsidiary of a Defaulting Lender, or (v)
any Person who, upon becoming a Lender hereunder, would be a Defaulting Lender
or a Subsidiary of a Defaulting Lender (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) Borrower, Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of such Participant, agree to any
amendment, modification or waiver that affects such Participant if such
amendment, modification or waiver requires the unanimous written consent of all
affected Lenders pursuant to subsection 10.6.  Subject to subsection 10.1D,
Borrower agrees that each Participant shall be entitled to the benefits of
subsections 2.6D, 2.7, and 3.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this subsection 10.1C; provided,
however, that in no event shall Borrower be obligated to make any payment with
respect to such subsections which is greater than the amount that Borrower would
have paid to the Lender had no such participation been sold, unless the sale of
the participation to such Participant is made with Borrower’s prior written
consent.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 10.4 as though it were a Lender, provided
such Participant agrees to be subject to subsection 10.5 as though it were a
Lender if any amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default.  Each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.

 

A Participant shall not be entitled to receive any greater payment under
subsections 2.6D, 2.7 and 3.6 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.  A Participant that would be a Non-US Lender if it were a
Lender shall not be entitled to the benefits of subsection 2.7 unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with subsection 2.7B(iv) as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the

 

162

--------------------------------------------------------------------------------


 

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

D.            Pledges and Assignments.

 

(i)            Any Lender may, without the consent of Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its Loans, and the other Obligations owed to such Lender, to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank and; provided that (a) no
Lender shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any such assignment or pledge, and (b) in
no event shall any assignee or pledgee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

(ii)           Any Lender that is an Approved Fund may pledge its Notes (and
corresponding Loans) to its trustee for the benefit of its investors, provided
that any foreclosure or similar action by such trustee or other representative
shall be subject to the provisions of subsection 10.1B concerning assignments
(including any required consents); and provided further, that no Lender shall,
as between Borrower and such Lender, be relieved of any of its obligations
hereunder as a result of any such pledge.

 

E.            Information.  Each Lender may furnish any information concerning
Borrower and its Subsidiaries in the possession of that Lender from time to time
to assignees and Participants (including prospective assignees and
Participants), subject to subsection 10.19.

 

F.            Representations of Lenders.  Each Lender listed on the signature
pages hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; and (ii) that it has
experience and expertise in the making or purchasing of loans such as the
Loans.  Each Lender that becomes a party hereto pursuant to an Assignment
Agreement shall be deemed to agree that the representations and warranties of
such Lender contained in Section 2(c) of such Assignment Agreement are
incorporated herein by this reference.

 

163

--------------------------------------------------------------------------------


 

10.2.                     Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable costs and
expenses of Administrative Agent in connection with the preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (ii) all the costs of furnishing all opinions by counsel
for Borrower (including any opinions requested by Lenders as to any legal
matters arising hereunder) and of Borrower’s performance of and compliance with
all agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (iii) the
reasonable fees, expenses and disbursements of counsel to Administrative Agent
(including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Administrative
Agent on behalf of Lenders pursuant to any Collateral Document, including filing
and recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums, and reasonable fees, expenses and disbursements of
counsel to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by Administrative
Agent or its counsel) of obtaining and reviewing any environmental audits or
reports provided for under this Agreement; (vi) all the actual costs and
reasonable expenses incurred by the Administrative Agent relating to the custody
or preservation of any of the Collateral; (vii) all other actual and reasonable
costs and expenses incurred by Administrative Agent in connection with the
syndication of the Commitments and the negotiation, preparation and execution of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (viii) after the
occurrence and during the continuation of an Event of Default and an
acceleration of the Obligations, all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by Administrative Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such acceleration (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Loan Documents) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings;
provided that Borrower shall not be responsible for expenses relating to
assignments between Lenders made pursuant to subsection 10.1.

 

10.3.                     Indemnity; Waiver.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Administrative Agent, each Joint Lead Arranger and Lenders, and
the officers, directors, employees, counsel,

 

164

--------------------------------------------------------------------------------


 

agents, representatives, advisors and Affiliates of Administrative Agent, each
Joint Lead Arranger and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct or indirect and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, or any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Subsidiary Guaranty), (ii) the statements contained in the
commitment letter delivered by any Lender to Borrower or Administrative Agent or
any Joint Lead Arranger with respect thereto, or (iii) any Environmental Claim
or any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.  To the extent permitted by law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement (including subsection 2.1C hereof), any
other Loan Document, any transaction contemplated by the Loan Documents, any
Loan or the use of proceeds thereof.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated thereby.

 

165

--------------------------------------------------------------------------------


 

10.4.                     Set-Off; Security Interest in Accounts.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized by
Borrower at any time or from time to time, without prior notice to Borrower or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits or other amounts held by
any Lender for the credit or account of Borrower (general or special, time or
demand, provisional or final, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by that Lender or any Affiliate
of such Lender to or for the credit or the account of Borrower and each other
Loan Party against and on account of the obligations and liabilities of Borrower
and each other Loan Party to that Lender (or any Affiliate of such Lender) or to
any other Lender (or any Affiliate of any other Lender) under this Agreement,
the Letters of Credit and participations therein and the other Loan Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, the Letters of Credit and participations therein or any
other Loan Document, irrespective of whether or not (i) that Lender shall have
made any demand hereunder or (ii) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder or under any of the other Loan Documents shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.  Borrower hereby further grants to
Administrative Agent and each Lender a security interest in all deposits and
accounts maintained with Administrative Agent or such Lender as security for the
Obligations.

 

10.5.                     Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them hereunder; provided that if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise (whether
by litigation, demand, settlement or otherwise), those purchases shall be
rescinded and the purchase prices paid for such

 

166

--------------------------------------------------------------------------------


 

participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

10.6.                     Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes or of any of the other Loan Documents, and no consent
to any departure by Borrower or any other Loan Party herefrom or therefrom,
shall in any event be effective without the written concurrence of Borrower
(unless an Event of Default has occurred and is then continuing) and Requisite
Lenders unless otherwise provided elsewhere in this Agreement; provided that in
addition:

 

(i)            any such amendment, modification, termination, waiver or consent
that:

 

(a)             postpones the date or reduces or forgives the amount of any
scheduled payment (but not any prepayment) of principal of any of the Loans
(including any applicable maturity date) or of any scheduled payment of any
reimbursement for any drawings under the Letters of Credit;

 

(b)             postpones the date on which any interest (other than interest at
the Default Rate pursuant to subsection 2.2E) or any fees are payable or reduces
the amount of any interest (other than interest at the Default Rate pursuant to
subsection 2.2E) or any fees payable hereunder;

 

(c)             changes in any manner the definition of “Pro Rata Share”, the
definition of “Requisite Lenders”, the pro rata provisions of subsection
2.4C(iii) or subsection 10.5 (provided, that, with respect to any additional
extensions of credit pursuant hereto as are approved by the Requisite Lenders,
the consent of the Requisite Lenders only shall be required to include the
Lenders advancing such additional funds in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Loan Commitments and the Revolving
Loans are included on the RestatementFourth Amendment Effective Date);

 

(d)             changes in any manner any provision of this Agreement that, by
its terms, expressly requires the approval or concurrence of all Lenders (or all
Lenders directly affected thereby);

 

(e)             releases any Lien granted in favor of Administrative Agent with
respect to all or substantially all of the Collateral;

 

167

--------------------------------------------------------------------------------


 

(f)             releases all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case other than in
accordance with the terms of the Loan Documents;

 

(g)             changes in any manner the provisions contained in subsections
2.4D or 8.1 or this subsection 10.6;

 

(h)             permits Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Loan Documents;

 

(i)              subordinates the Loans to any other Indebtedness; or

 

(j)              increases the maximum duration of Interest Periods permitted
hereunder;

 

shall, in any such case, be effective only if evidenced by the written
concurrence of all Lenders directly affected thereby;

 

(ii)           no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender that is the holder of that Note;

 

(iii)          no amendment, modification, termination or waiver of any
provision of subsection 2.1A(i)-2.1A(ii) or of any other provision of this
Agreement relating to the Term Loan Commitments or the Revolving Loan
Commitments shall increase the Commitments of any Lender over the amount thereof
then in effect or postpone the scheduled date of expiration of the Commitment of
any Lender without the consent of Requisite Lenders and such Lender (it being
understood that amendments, modifications or waivers of conditions precedent,
representations and warranties, covenants or Events of Default or of a mandatory
reduction in the Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase in the Commitment of such
Lender);

 

(iv)          no amendment, modification, termination or waiver of any provision
of Section 9 or of any other provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of Administrative Agent shall be
effective without the written concurrence of Administrative Agent; (provided
further, that, for purposes of clarification, any mandatory prepayment under
subsections 2.4(B)(iii)(a)-(c) may be modified or otherwise waived in respect of
Lenders having Revolving Loan Exposure and/or Lenders having Term Loan Exposure
in respect of a Series of Term Loans with the written concurrence of the
Requisite Lenders of each such group of affected Lenders);

 

(v)           no amendment, modification, termination or waiver of any provision
of subsection 2.1A(iii) or of any other provision of this Agreement relating to
the Swing

 

168

--------------------------------------------------------------------------------


 

Line Loan Commitment or the Swing Line Loans shall be effective without the
written concurrence of Swing Line Lender;

 

(vi)          no amendment, modification, termination or waiver of any provision
of subsection 2.4 which has the effect of changing any interim scheduled
payments, voluntary or mandatory prepayments, or Commitment reductions
applicable to a Lender having Revolving Loan Exposure or Lenders having Term
Loan Exposure in respect of any Series of Term Loans in a manner that
disproportionately disadvantages such group of Lenders relative to any other
group of Lenders shall be effective without the written concurrence of Requisite
Lenders of such affected group;

 

(vii)         no amendment, modification, termination or waiver of any provision
of Section 3 or other provisions in this Agreement relating to Letters of Credit
or an Issuing Bank shall be effective without the written concurrence of such
Issuing Bank which has a Letter of Credit then outstanding or which has not been
reimbursed for a drawing under a Letter of Credit issued by it; and

 

(viii)        no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (x) none of the Pro Rata
Share of such Lender, the Revolving Loan Commitment of such Lender or the Term
Loan Commitment of such Lender may be increased or extended without the consent
of such Lender, (y) amounts due to such Lender with respect to Loans or
participations which such Lender has participated may not be decreased without
the consent of such Lender, and (z) the date (including any applicable maturity
date) or amount of any scheduled payment (but not any prepayment) of principal
of, or interest on, any of the Loans held by such Lender may not be postponed or
reduced without the consent of such Lender.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Loan Party, on such Loan Party.

 

10.7.                     Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8.                     Notices: Effectiveness of Signatures.

 

A.            Notices.

 

169

--------------------------------------------------------------------------------


 

(i)            Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Administrative Agent shall not be effective
until received.  For the purposes hereof, the address of each party hereto shall
be as set forth under such party’s name on the signature pages hereof or (i) as
to Borrower and Administrative Agent, such other address as shall be designated
by such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Administrative Agent.  Electronic mail
and Internet and intranet websites may be used to distribute routine
communications, such as financial statements and other information and to
distribute agreements and other documents to be signed by Administrative Agent,
Lenders and the Loan Parties; provided, however, that no signature with respect
to any notice, request, agreement, waiver, amendment or other document or any
notice that is intended to have binding effect may be sent by electronic mail,
other than in the Adobe Portable Document Format.  Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)           The Borrower and each of the Lenders agree that the
Administrative Agent may make any material deliveredprovided by or on behalf of
the Borrower to the Administrative Agent, as well as any amendments, waivers,
consents, and other written information, documents, instruments and other
materials relating to the Borrower, any of its Subsidiaries, or any other
materials or matters relating to this Agreement, the Loan Documents or any of
the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on an electronic delivery
system (which may be provided by the Administrative Agent, an Affiliate of the
Administrative Agent, or any Person that is not an Affiliate of the
Administrative Agent), such as Syndtrak, or a substantially similar electronic
system (the “Platform”).  The Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform.  The Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

 

170

--------------------------------------------------------------------------------


 

(iii)          Except for any Notice of Borrowing (which must also be sent to
the Lenders pursuant to one of the delivery methods described in subsection
10.8A(i)), each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

 

B.            Effectiveness of Signatures.  Loan Documents and notices under the
Loan Documents may be transmitted and/or signed by facsimile and by signatures
delivered in Adobe Portable Document Format.  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as an original copy with manual signatures and shall be binding on
all Loan Parties, Administrative Agent, each Joint Lead Arranger and Lenders. 
Administrative Agent may also require that any such documents and signature be
confirmed by a manually-signed copy thereof; provided, however, that the failure
to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature.

 

10.9.                     Survival of Representations, Warranties and
Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

 

B.            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Borrower set forth in subsections 2.2A, 2.6D,
2.7, 3.5A, 3.6, 10.2, 10.3, 10.4, 10.17, and 10.18 and the agreements of Lenders
set forth in subsections 9.2C, 9.3, 9.4, 10.5 and 10.18 shall survive the
payment of the Loans, the cancellation or expiration of the Letters of Credit
and the reimbursement of any amounts drawn thereunder, and the termination or
expiration of this Agreement.

 

10.10.              Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

171

--------------------------------------------------------------------------------


 

10.11.              Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the Obligations.  To the extent that Borrower makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause (whether by litigation, demand, settlement or otherwise), then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.12.              Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13.              Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders or
Lenders and Borrower as a partnership, an association, a Joint Venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

10.14.              Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15.              Applicable Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS

 

172

--------------------------------------------------------------------------------


 

LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

10.16.              Successors and Assigns.

 

The provisions of this Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders (it being understood
that Lenders’ rights of assignment are subject to subsection 10.1).  Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Borrower without such consent shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
Administrative Agent and Affiliates of Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

10.17.              Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)          WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)        AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)          AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

173

--------------------------------------------------------------------------------


 

(VI)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

10.18.              Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION
10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

10.19.              Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Borrower in accordance with such Lender’s customary procedures
for handling confidential information of this nature and in accordance with safe
and sound commercial lending practices, it being understood and agreed by
Borrower that in any event a Lender may make disclosures (a) to its Affiliates
and to its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or Participant
in, or any

 

174

--------------------------------------------------------------------------------


 

prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Borrower, (g) with the consent of
Borrower, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.19, or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower, or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates and that no written or oral communications from
counsel to an Agent and no information that is or is designated as privileged or
as attorney work product may be disclosed to any Person unless such Person is a
Lender or a Participant hereunder; provided that, unless specifically prohibited
by applicable law, regulation or court order, each Lender shall notify Borrower
of any request by any Government Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
of such Lender by such Government Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further, that in no event shall any Lender be obligated or required to return
any materials furnished by Borrower or any of its Subsidiaries.  Notwithstanding
anything contained herein to the contrary, Borrower understands and agrees that
Administrative Agent and each institution identified as “Joint Lead Arranger” on
the title page to this Agreement may make customary disclosures for advertising
and “league table” purposes.

 

10.20.              Intentionally Omitted.

 

10.21.              Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

10.22.              Gaming Laws.

 

A.            This Agreement and the other Loan Documents are subject to the
Gaming Laws and laws involving the sale, distribution and possession of
alcoholic beverages (the “Liquor Laws”).  Without limiting the foregoing, each
of Administrative Agent, each Joint Lead Arranger, each Joint Bookrunner, each
Lender and Participant acknowledges that (i) it is subject to being called
forward by the Gaming Authority or Government Authority enforcing the Liquor
Laws (the “Liquor Authorities”), in their discretion, for licensing or a finding
of suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Agreement and the other Loan Documents, including
with respect to the entry into and ownership and

 

175

--------------------------------------------------------------------------------


 

operation of the Facilities, and the possession or control of gaming equipment,
alcoholic beverages or a gaming or liquor license, may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Government
Authorities.

 

B.            Each of Administrative Agent, each Joint Lead Arrangers and each
Joint Bookrunners and each Lender agrees to cooperate with the Gaming Authority
(or be subject to the provisions of subsection 2.8) in connection with the
provision of such documents or other information as may be requested by such
Gaming Authority or Liquor Authorities relating to Borrower and its Subsidiaries
or to the Loan Documents.

 

10.23.              USA Patriot Act.

 

Each Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Act.

 

10.24.              Release of Security Interest or Guaranty.

 

Upon (i) the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Borrower) that is permitted by this Agreement or to
which Requisite Lenders (or such greater number of Lenders as may be required
pursuant to Section 10.6) have otherwise consented, or (ii) the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Borrower) that is permitted by this Agreement or to
which Requisite Lenders (or such greater number of Lenders as may be required
pursuant to Section 10.6) have otherwise consented, for which a Loan Party
desires to obtain a security interest release or a release of the Subsidiary
Guaranty from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (ia) stating that the Collateral or the Capital Stock subject to
such disposition is being sold or otherwise disposed of in compliance with the
terms hereof and (iib) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction.  Upon (I) the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (ax) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (by), if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds if and as required by subsection 2.4 or (II) the designation of
any Subsidiary as an Unrestricted Subsidiary in compliance with the requirements
set forth in the definition of “Unrestricted Subsidiary”, Administrative Agent
shall, at such Loan Party’s expense, execute and deliver such releases of its
security interest in such Collateral or such Subsidiary Guaranty, as may be
reasonably requested by such Loan Party.

 

176

--------------------------------------------------------------------------------


 

10.25.              Construction of Agreement; Nature of Relationship.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor. 
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

 

10.26.              Designated Senior Indebtedness.

 

The Indebtedness under the Loan Documents (including the Obligations) as and
when incurred is hereby expressly designated as “Designated Senior Indebtedness”
under the 78.875% Subordinated Note Indenture.

 

10.27.              No Third Parties Benefited.

 

This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of the Borrower and the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the Issuing Bank and the Lenders in
connection with the Loans and Letters of Credit, and is made for the sole
benefit of the Borrower, the Administrative Agent, the Joint Lead Arrangers, the
Joint Bookrunners, the Issuing Bank and the Lenders, and any of their respective
successors and permitted assigns.  Except as otherwise expressly provided in
this Agreement, no other Person shall have any rights of any nature hereunder or
by reason hereof.

 

10.28.              Further Assurances.

 

The Borrower shall, at its sole expense and without expense to the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Issuing Bank and the Lenders, do, execute and deliver such further acts and
documents as any Lender, the Issuing Bank, any Joint Lead Arranger or the
Administrative Agent from time to time reasonably requires for the assuring and
confirming unto the Administrative Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Issuing Bank and the Lenders of the rights hereby created or
intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of any Loan Document.

 

10.29.              Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof
(other than any provisions in any fee letter, engagement letter or commitment
letter that expressly survive the RestatementFourth Amendment Effective Date). 
In the event of any conflict between the provisions of this

 

177

--------------------------------------------------------------------------------


 

Agreement and those of any other Loan Document, the provisions of this Agreement
shall control and govern; provided, that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the Joint Lead Arrangers, the
Joint Bookrunners, the Issuing Bank or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement.

 

10.30.              Wells Fargo in Multiple Capacities.

 

Notwithstanding anything to the contrary, the parties hereto understand and
agree that Wells Fargo is acting in various capacities under this Agreement and
the other Loan Documents and therefore shall be permitted to fulfill its roles
and manage its various duties hereunder in such manner as Wells Fargo sees fit
and, for the avoidance of doubt, in lieu of sending notices to itself when
acting in different capacities, Wells Fargo may keep internal records regarding
all such communications, notices and actions related to this Agreement and the
other Loan Documents in accordance with its past practice, and notice from the
Borrower to Wells Fargo in its capacity as Administrative Agent shall constitute
notice to Wells Fargo in all of its various capacities.

 

[Remainder of page intentionally left blank]

 

178

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

600 Emerson Road, #300

 

 

St. Louis, MO 63141

 

 

Facsimile: (314) 813-9481

 

 

Attention: Dale Black

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
Swing Line Lender and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

333 S. Grand  Avenue

 

Suite 1200

 

Los Angeles, CA 90071

 

Attention: Donald Schubert

 

Phone: (213) 253-7309

 

donald.schuber@wellsfargo.com

 

--------------------------------------------------------------------------------


 

Ex#

 

Name of Exhibit

I

 

Form of Notice of Borrowing

II

 

Form of Notice of Conversion/Continuation

III

 

Form of Notice of Issuance of Letter of Credit

IV

 

Form of Term Note

V

 

Form of Revolving Note

VI

 

Form of Swing Line Note

VII

 

Form of Compliance Certificate

VIII

 

Form of Opinion of Counsel To Loan Parties

IX

 

Form of Assignment Agreement

X

 

Form of Solvency Certificate

XI

 

Form of Subsidiary Guaranty

XII

 

Form of Security Agreement

XIII

 

Form of Mortgage

XIV-A

 

Form of Deposit Account Control Agreement

XIV-B

 

Form of Securities Account Control Agreement

XV-A

 

Form of Instrument of Joinder

XV-B

 

Form of Notice To Lenders

XV-C

 

Form of officer’s Certificate

XVI

 

Form of Environmental Indemnity Agreement

XVII

 

Form of Certificate Re Non-Domestic Bank Status

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF NOTICE OF BORROWING]

 

NOTICE OF BORROWING

 

Pursuant to that certain Credit Agreement, dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (as further amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Isle of Capri Casinos, Inc., a Delaware corporation (the “Borrower”), the other
Loan Parties party thereto, the financial institutions listed on the signature
pages thereof (collectively, “Lenders”), Wells Fargo Bank, National Association
(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for Lenders (in such capacity, the
“Administrative Agent”), Issuing Bank and Swing Line Lender, this represents
Borrower’s request to borrow as follows:

 

1.

Date of borrowing:

 

         ,                  

 

 

 

 

2.

Amount of borrowing:

 

$                    

 

 

 

 

3.

Type of Loans:

o a.

Term Loans

 

 

o b.

Revolving Loans

 

 

 

 

4.

Interest rate option:

o a.

Base Rate Loan(s)

 

 

o b.

LIBOR Loans with an initial Interest Period of             month(s)

 

The proceeds of such Loans are to be deposited in Borrower’s account at
[               ] ABA Number:          , Account Number:          , Account
Name:       , and Reference:               .

 

The undersigned officer, to the best of his or her knowledge, and Borrower
certify that:

 

(i)            The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date; provided that, if a representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the applicable materiality qualifier set forth above shall be
disregarded for purposes of this certification;

 

I-1

--------------------------------------------------------------------------------


 

(ii)           No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default;

 

(iii)          Each Loan Party has performed in all material respects all
agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof;

 

(iv)          The Loans to be made on the requested Funding Date, together with
all other Obligations under the Loan Documents then outstanding, are “Designated
Senior Indebtedness” under the 78.875% Subordinated Note Indenture;

 

(v)           Borrower is in pro forma compliance with subsection 7.6A and
subsection 7.6C of the Credit Agreement as of the requested Funding Date
calculated using (x) Consolidated Net Total Debt and Consolidated Net Senior
Secured Debt, as applicable, as of the requested Funding Date (after giving
effect to the Loans to be made on the requested Funding Date) and (y)
Consolidated EBITDA as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered; and

 

(vi)          The undersigned has read this Notice of Borrowing and any
definitions or other provisions contained in the Credit Agreement relating
thereto, and in the opinion of the undersigned, has made or caused to be made
such examination or investigation as is reasonably necessary to enable the
undersigned to express an informed opinion as to the compliance with all
conditions precedent to the making of any Loans requested hereunder.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

 

NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to that certain Credit Agreement, dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (as further amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Isle of Capri Casinos, Inc., a Delaware corporation (the “Borrower”), the other
Loan Parties party thereto, the financial institutions listed on the signature
pages thereof (collectively, “Lenders”), Wells Fargo Bank, National Association
(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for Lenders (in such capacity, the
“Administrative Agent”), Issuing Bank and Swing Line Lender, this represents
Borrower’s request to convert or continue Loans as follows:

 

 

1.

Date of conversion/continuation:                           ,      

 

 

 

 

2.

Amount of Loans being converted/continued: $                  

 

 

 

 

 

 

3.

Type of Loans being

o a.

Term Loans

 

 

converted/continued:

o b.

Revolving Loans

 

 

 

 

 

 

4.

Nature of conversion/continuation:

 

 

 

 

 

 

 

 

o a.

Conversion of Base Rate Loans to LIBOR Loans

 

 

 

o b.

Conversion of LIBOR Loans to Base Rate Loans

 

 

 

o c.

Continuation of LIBOR Loans as such

 

 

 

 

 

 

5.

If Loans are being continued as or converted to LIBOR Loans, the duration of the
new Interest Period that commences on the conversion/continuation
date:               month(s)

 

In the case of a conversion to or continuation of LIBOR Loans, the undersigned
officer, to the best of his or her knowledge, and Borrower certify that no Event
of Default or Potential Event of Default has occurred and is continuing under
the Credit Agreement.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

II-1

--------------------------------------------------------------------------------


 

EXHIBIT III

 

[FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT]

 

NOTICE OF ISSUANCE OF LETTER OF CREDIT

 

Pursuant to that certain Credit Agreement, dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013, (as further amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Isle of Capri Casinos, Inc., a Delaware corporation (the “Borrower”), the other
Loan Parties party thereto, the financial institutions listed on the signature
pages thereof (collectively, “Lenders”), Wells Fargo Bank, National Association
(“Wells Fargo”) (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for Lenders (in such capacity,
the “Administrative Agent”), Issuing Bank and Swing Line Lender, this represents
Borrower’s request for the issuance of a Letter of Credit as follows:

 

1.

 

Issuing Bank:

o Administrative Agent

 

 

 

o

 

 

 

 

2.

 

Date of issuance of Letter of Credit:                   ,        

 

 

 

3.

 

Face amount of Letter of Credit: $                    

 

 

 

4.

 

Expiration date of Letter of Credit:                       ,            

 

 

 

5.

 

Name and address of beneficiary:

 

 

 

 

 

 

 

 

 

6.

 

Attached hereto is:

 

 

 

 

 

o a.

a description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Bank to make payment under
such Letter of Credit.

 

 

 

 

 

 

o b.

if Wells Fargo is the Issuing Bank, a current application form from Wells Fargo
with respect to the issuance of such Letter of Credit.

 

III-1

--------------------------------------------------------------------------------


 

The undersigned officer, to the best of his or her knowledge, and Borrower,
certify that:

 

(i)            The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date; provided that, if a representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the applicable materiality qualifier set forth above shall be
disregarded for purposes of this certification;

 

(ii)           No event has occurred and is continuing or would result from the
issuance of the Letter of Credit contemplated hereby that would constitute an
Event of Default or a Potential Event of Default;

 

(iii)          Each Loan Party has performed in all material respects all
agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof;

 

(iv)          The issuance of the Letter of Credit on the requested issuance
date, together with all other Obligations under the Letters of Credit then
outstanding, are “Designated Senior Indebtedness” under the 78.875% Subordinated
Note Indenture;

 

(v)           Borrower is in pro forma compliance with subsection 7.6A and
subsection 7.6C of the Credit Agreement as of the requested Funding Date
calculated using (x) Consolidated Net Total Debt and Consolidated Net Senior
Secured Debt, as applicable, as of the requested Funding Date (after giving
effect to the Loans to be made on the requested Funding Date) and (y)
Consolidated EBITDA as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered; and

 

(vi)         The undersigned has read this Notice of Issuance of Letter of
Credit and any definitions or other provisions contained in the Credit Agreement
relating thereto, and in the opinion of the undersigned, has made or caused to
be made such examination or investigation as is reasonably necessary to enable
the undersigned to express an informed opinion as to the compliance with all
conditions precedent to the issuance of the Letter of Credit requested
hereunder.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

III-2

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

[FORM OF TERM NOTE]

 

ISLE OF CAPRI CASINOS, INC.

 

PROMISSORY NOTE DUE NOVEMBER 1, 2013*[               ](1)

 

$                           (12)

New York, NY

 

            , 201120   

 

FOR VALUE RECEIVED, ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order of
                              (23)(“Payee”) or its registered assigns the
principal amount of                               (34) ($[1])(1) in the
installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, that certain Third Amendment to Credit Agreement,
dated as of November 21, 2012, and that certain Fourth Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of April 19, 2013, and as
further amended, restated, supplemented or otherwise modified after the date
hereof, by and among Borrower, the other Loan Parties party thereto, the
financial institutions listed on the signature pages thereof (collectively,
“Lenders”), Wells Fargo Bank, National Association (as successor to Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)),
as agent for Lenders (in such capacity, the “Administrative Agent”), Issuing
Bank and Swing Line Lender (the “Credit Agreement”, the terms defined therein
and not otherwise defined herein being used herein as therein defined).

 

Borrower shall make principal payments on this Note on each February 15, May 15,
August 15 and November 15 or, if any such day is not a Business Day, the next
succeeding Business Day, of each year, commencing on May 15, 2011[          ]
and ending on the last such date prior to the Term Loan Maturity Date, as the
same may be extended to the Term Loan Maturity Date in accordance with
subsection 2.4(A) of the Credit Agreement.  Each such installment shall be due
on the date specified in the Credit Agreement and in an amount determined in
accordance with the provisions thereof; provided that the last such installment
shall be in an amount sufficient to repay the entire unpaid principal balance of
this Note, together with all accrued and unpaid interest thereon.

 

--------------------------------------------------------------------------------

* The maturity date of this Note may be extended until March [  ], 2017 if the
Subordinated Debt Refinancing occurs on or prior to November 1, 2013.

(1)         To amend form as necessary to reflect specifics of particular Series
of Term Loans.

(12)         Insert amount of Lender’s Term Loan in numbers.

(23)         Insert Lender’s name in capital letters.

(34)         Insert amount of Lender’s Term Loan in words.

 

IV-1

--------------------------------------------------------------------------------


 

This Note is one of Borrower’s “Term Notes” in an aggregate original principal
amount of $500,000,000.  This Note is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated by
Administrative Agent in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent as provided in subsection 10.1B(ii) of the Credit Agreement, Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loan evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in subsection 2.4B(iii)
of the Credit Agreement and to prepayment at the option of Borrower as provided
in subsection 2.4B(i) of the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and

 

IV-2

--------------------------------------------------------------------------------


 

unconditional, to pay the principal of and interest on this Note at the place,
at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

IV-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

IV-4

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANSACTIONS

 

ON

TERM NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV-5

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[FORM OF REVOLVING NOTE]

 

ISLE OF CAPRI CASINOS, INC.

 

PROMISSORY NOTE DUE NOVEMBER 1, 2013 *[          ], 2018

 

$                       (1)

New York, NY

 

         , 20112013

 

FOR VALUE RECEIVED, ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order of                     (2) (“Payee”)
or its registered assigns, on or before November 1April 19, 20132018, the lesser
of (x)              (3) ($[1])(1) and (y) the unpaid principal amount of all
advances made by Payee to Borrower as Revolving Loans under the Credit Agreement
referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, that certain Third Amendment to Credit Agreement,
dated as of November 21, 2012, and that certain Fourth Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of April 19, 2013, and as
further amended, restated, supplemented or otherwise modified after the date
hereof, by and among Borrower, the other Loan Parties party thereto, the
financial institutions listed on the signature pages thereof (collectively,
“Lenders”), Wells Fargo Bank, National Association (as successor to Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)),
as agent for Lenders (in such capacity, the “Administrative Agent”), Issuing
Bank and Swing Line Lender (the “Credit Agreement”, the terms defined therein
and not otherwise defined herein being used herein as therein defined).

 

This Note is one of Borrower’s “Revolving Notes” in an aggregate original
principal amount of $300,000,000.  This Note is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated by
Administrative Agent in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment

 

--------------------------------------------------------------------------------

* The maturity date of this Note may be extended until March [    ], 2016 if the
Subordinated Debt Refinancing occurs on or prior to November 1, 2013.

(1)                                 Insert amount of Lender’s Revolving Loan
Commitment in numbers.

(2)                                 Insert Lender’s name in capital letters.

(3)                                 Insert amount of Lender’s Revolving Loan
Commitment in words.

 

V-1

--------------------------------------------------------------------------------


 

Agreement effecting the assignment or transfer of this Note shall have been
accepted by Administrative Agent as provided in subsection 10.1B(ii) of the
Credit Agreement, Borrower and Administrative Agent shall be entitled to deem
and treat Payee as the owner and holder of this Note and the Loans evidenced
hereby.  Payee hereby agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, however, that the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in subsection
2.4B(iii) of the Credit Agreement and to prepayment at the option of Borrower as
provided in subsection 2.4B(i) of the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

V-2

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

V-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

V-4

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANSACTIONS

 

ON

REVOLVING NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V-5

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[FORM OF SWING LINE NOTE]

 

ISLE OF CAPRI CASINOS, INC.

 

PROMISSORY NOTE DUE [               ]

 

PROMISSORY NOTE DUE NOVEMBER 1, 2013

*

 

$                       (1)

New York, NY

 

            , 20020      

 

FOR VALUE RECEIVED, ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order
of                         (2) (“Payee”) or its registered assigns, on or before
November 1April 19, 20132018, the lesser of (x)                (3) ($[1])(1) and
(y) the unpaid principal amount of all advances made by Payee to Borrower as
Swing Line Loans under the Credit Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, that certain Third Amendment to Credit Agreement,
dated as of November 21, 2012, and that certain Fourth Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of April 19, 2013, and as
further amended, restated, supplemented or otherwise modified after the date
hereof, by and among Borrower, the other Loan Parties party thereto, the
financial institutions listed on the signature pages thereof (collectively,
“Lenders”), Wells Fargo Bank, National Association (as successor to Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)),
as agent for Lenders (in such capacity, the “Administrative Agent”), Issuing
Bank and Swing Line Lender (the “Credit Agreement”, the terms defined therein
and not otherwise defined herein being used herein as therein defined).

 

This Note is one of Borrower’s “Swing Line Notes” in an aggregate original
principal amount of $50,000,000.  This Note is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.

 

--------------------------------------------------------------------------------

* The maturity date of this Note may be extended until March [    ], 2016 if the
Subordinated Debt Refinancing occurs on or prior to November 1, 2013.

(1)                                 Insert amount of Lender’s Swing Line Loan
Commitment in numbers.

(2)                                 Insert Lender’s name in capital letters.

(3)                                 Insert amount of Lender’s Swing Line Loan
Commitment in words.

 

VI-1

--------------------------------------------------------------------------------


 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated by
Administrative Agent in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent as provided in subsection 10.1B(ii) of the Credit Agreement, Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loans evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

VI-2

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

VI-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

VI-4

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANSACTIONS

 

ON

SWING LINE NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI-5

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                            I am the duly elected [Title] of Isle of Capri
Casinos, Inc., a Delaware corporation (the “Borrower”);

 

(2)                            I have reviewed the terms of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, that certain Third Amendment to Credit Agreement,
dated as of November 21, 2012, and that certain Fourth Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of April 19, 2013 (as
further amended, restated, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined in this
Certificate (including Attachment No. 1 annexed hereto and made a part hereof)
being used in this Certificate as therein defined), by and among the Borrower,
the other Loan Parties party thereto, the financial institutions listed on the
signature pages thereof (the “Lenders”), Wells Fargo Bank, National Association
(“Wells Fargo”) (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for Lenders, Issuing Bank and
Swing Line Lender, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements; and

 

(3)                            The examination described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes an Event of Default or Potential Event of Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate[, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this    day of             20   pursuant to subsection 6.1(iv) of the
Credit Agreement.

 

 [Remainder of page intentionally left blank]

 

VII-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Compliance Certificate to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

VII-2

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

[see attached]

 

[COMPANY TO PROVIDE]

 

VII-3

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

[FORM OF OPINION OF COUNSEL TO LOAN PARTIES]

 

See Attached.

 

VIII-1

--------------------------------------------------------------------------------


 

 

Mayer Brown LLP

 

1675 Broadway

 

New York, New York 10019-5820

 

 

April 19, 2013

Main Tel +1 212 506 2500

 

Main Fax +1 212 262 1910

 

www.mayerbrown.com

 

Wells Fargo Bank, National Association,

as Administrative Agent

333 S. Grand Avenue, Suite 1200

Los Angeles, CA 90071

 

and

 

The Lenders party from time to time

to the Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special New York law counsel to Isle of Capri Casinos, Inc., a
Delaware corporation (“Company”), in connection with the Credit Agreement dated
as of July 26, 2007, as amended by that certain First Amendment to Credit
Agreement, dated as of February 17, 2010, as further amended by that certain
Second Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of March 25, 2011 (the “Second Amendment”), as further amended by that certain
Third Amendment to Credit Agreement, dated as of November 21, 2012, and as
further amended by that certain Fourth Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of April 19, 2013 (the “Fourth
Amendment”; and as so amended, supplemented, restated or otherwise modified, the
“Credit Agreement”) among Company, the financial institutions listed therein as
Lenders (“Lenders”), Wells Fargo Bank, National Association, as Administrative
Agent (“Administrative Agent”), the other agents named therein and Credit Suisse
Securities (USA) LLC, Wells Fargo Securities, LLC and Deutsche Bank
Securities, Inc., as Lead Arrangers.  This opinion is delivered to you at the
request of the Loan Parties pursuant to subsection 4.1Q of the amended and
restated Credit Agreement attached as Attachment 1 to the Second Amendment. 
Capitalized terms used and not otherwise defined shall have the meanings
ascribed to those terms in such amended and restated Credit Agreement.

 

In addition, we have acted as special New York law counsel to the Restricted
Subsidiaries of Company listed on Schedule I (the “Restricted Subsidiaries”).

 

Mayer Brown LLP operates in combination with other Mayer Brown entities with
offices in Europe and Asia
and is associated with Tauil & Chequer Advogados, a Brazilian law partnership.

 

--------------------------------------------------------------------------------


 

For purposes of this opinion, (i) Company and the Restricted Subsidiaries are
each referred to individually as a “Loan Party” and are collectively referred to
as the “Loan Parties” and (ii) Company, IOC-Vicksburg, L.L.C. and
IOC-Vicksburg, Inc. are each referred to individually as a “Delaware Entity” and
are collectively referred to as the “Delaware Entities”.

 

I.                                        Documents Reviewed and Definitions

 

In connection with this opinion letter, we have examined copies, certified or
otherwise identified to our satisfaction, of the following documents:

 

A.                                    the Certificate or Articles of
Incorporation or other comparable formation documents (the “Articles”) of each
Delaware Entity, as amended to date;

 

B.                                    the Bylaws or other comparable charter
documents (the “Bylaws”) of each Delaware Entity, as amended to date;

 

C.                                    all records of proceedings and actions of
the Governing Body of each Delaware Entity relating to the Credit Agreement, the
other Loan Documents and the transactions contemplated thereby;

 

D.                                    the Credit Agreement;

 

E.                                    the Fourth Amendment;

 

F.                                     the Swing Line Note executed as of the
date hereof by Company;

 

G.                                   the amendments to and confirmations of the
Mortgages executed and delivered as of the date hereof;

 

H.                                   the amendments to the Ship Mortgages
executed and delivered as of the date hereof;

 

I.                                        the Security Agreement, as amended by
that certain First Amendment to Security Agreement, dated as of January 25,
2008, the Second Amendment and the Fourth Amendment (as so amended, the
“Security Agreement”);

 

J.                                      the Subsidiary Guaranty, as amended by
the Second Amendment and the Fourth Amendment (as so amended, the “Guaranty”);

 

K.                                   the Grants of Trademark Security Interest
executed by Company and the Restricted Subsidiaries on or prior to the date
hereof (as supplemented, the “Trademark Security Grant”), and the Grant of
Patent Security Interest executed by Company and the

 

2

--------------------------------------------------------------------------------


 

Restricted Subsidiaries on or prior to the date hereof (the “Patent Security
Grant”; and together with Trademark Security Grant, the “IP Security
Agreements”);

 

L.                                    the Environmental Indemnity Agreement;

 

M.                                 the Deposit Account Control Agreement among
the Loan Parties party thereto, The Peoples Bank (“Peoples”) and the
Administrative Agent, the Deposit Account Control Agreement among the Loan
Parties party thereto, Capital One (“Capital One”) and the Administrative Agent,
and the Deposit Account Control Agreement among the Loan Parties party thereto,
Regions Bank (“Regions”) and the Administrative Agent (collectively, the
“Deposit Account Control Agreements”);

 

N.                                    the Securities Account Control Agreement
among the Loan Parties party thereto, Capital One (in such capacity, the
“Securities Intermediary”) and the Resigning Administrative Agent (the “Security
Account Control Agreement”);

 

O.                                   the Restricted Account Agreement among the
Loan Parties party thereto, Wells Fargo Bank, N.A., as depository bank (“Wells
Fargo”, and, together with Peoples, Capital One and Regions, collectively, in
such capacity, the “Depository Banks”);

 

P.                                     the following Uniform Commercial Code
financing statements copies of which are attached hereto as Exhibit A-1 through
A-3 (collectively, the “Financing Statements”):

 

1.                                      Form UCC-1 naming the Company, as
debtor, and the Administrative Agent (as defined in the Credit Agreement), as
secured party, which was filed with the Secretary of State of the State of
Delaware (the “Filing Office”) on July 26, 2007, the Form UCC-3 amendment, which
was filed with the Filing Office on March 28, 2011, the Form UCC-3 amendment,
which was filed with the Filing Office on March 28, 2011 and the Form UCC-3
amendment, which was filed with the Filing Office on April 26, 2012;

 

2.                                      Form UCC-1 naming IOC-Vicksburg, L.L.C.,
as debtor, and the Administrative Agent (as defined in the Credit Agreement), as
secured party, which was filed with Filing Office on June 18, 2010 and the
Form UCC-3 amendment, which was filed with the Filing Office on March 28, 2011;

 

3.                                      Form UCC-1 naming IOC-Vicksburg, Inc.,
as debtor, and the Administrative Agent (as defined in the Credit Agreement), as
secured party, which was filed with Filing Office on June 18, 2010 and the
Form UCC-3 amendment, which was filed with the Filing Office on March 28, 2011;
and

 

3

--------------------------------------------------------------------------------


 

Q.                                   certificates of the Secretary of State of
the State of Delaware, dated as of April 19, 2013, attesting to the continued
corporate existence and good standing of the Delaware Entities in the State of
Delaware.

 

The documents referred to in paragraphs (E) through (J) above are collectively
referred to herein as the “Subject Documents”.  The documents referred to in
paragraphs (D) through (O) above are collectively referred to herein as the
“Loan Documents”.  References in this opinion to the Loan Documents shall,
except where the context requires otherwise, be deemed to mean such documents as
each such agreement is amended and supplemented by counterparts thereto executed
and delivered by the Restricted Subsidiaries from time to time and the Fourth
Amendment, respectively.

 

In rendering the opinions set forth herein, we have also examined and relied on
originals, or copies certified or otherwise identified to our satisfaction, of
such (i) certificates of public officials, (ii) certificates and representations
of officers and representatives of the Company and (iii) other writings and
records, and we have made such inquiries of officers and representatives of the
Company as we have deemed appropriate as the factual basis for the opinions
hereinafter expressed.

 

As used in this opinion letter, “Article 9 Collateral” means collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the NY UCC; and “Filing Collateral” means that portion of the
Article 9 Collateral in which a security interest may be perfected by filing a
financing statement under the UCC as in effect in the State of Delaware.  Unless
otherwise indicated, and subject to the qualifications in paragraph IV.A below
as to the scope of our opinions, references in this opinion letter to the “UCC”
and preceded by a two-letter state abbreviation, shall mean the UCC in effect in
the applicable State, as published in regularly available sources.

 

II.                                   Opinions Rendered

 

Based upon the foregoing, and subject to the assumptions set forth in this
Part or in Part III hereof, and the limitations, qualifications and exceptions
set forth in this Part or in Part IV hereof, we are of the opinion that:

 

A.                                    Each Delaware Entity is a corporation or
limited liability company, as applicable, validly existing and in good standing
under the laws of the State of Delaware and has the requisite corporate or
limited liability company, as applicable, power and authority to execute,
deliver and perform all of its obligations under the Subject Documents to which
it is a party and to consummate the transactions contemplated thereby.

 

B.                                    The execution and delivery by each
Delaware Entity of each Subject Document to

 

4

--------------------------------------------------------------------------------


 

which is it a party and the performance by it of its obligations thereunder and
under the Loan Documents have been duly authorized, by all necessary corporate
or limited liability company action, as applicable, of such Delaware Entity.

 

C.                                    Each Subject Document to which a Delaware
Entity is a party has been duly executed and delivered by such Delaware Entity.

 

D.                                    Each Subject Document and each Loan
Document (to the extent governed by the laws of the State of New York)
constitutes the valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms.

 

E.                                    The execution and delivery by each
Delaware Entity of each Subject Document to which it is a party do not, and the
performance by it of its obligations under each Subject Document and each Loan
Document to which it is a party will not, result in a violation of such Delaware
Entity’s Article’s or Bylaws.

 

F.                                    Except as set forth on Schedule 5.2C of
the Credit Agreement, the execution and delivery by any Loan Party of the
Subject Document to which it is a party, and the performance by it of its
obligations thereunder will not require any consent, authorization, approval of,
filing with, the giving of notice to, or registration with any governmental
entity.

 

G.                                   The execution and delivery by any Loan
Party of the Subject Document to which it is a party, and the performance by it
of its obligations thereunder will not violate any applicable law, statute or
governmental rule or regulation (including Regulations T, U or X of the Board of
Governors of the Federal Reserve System).

 

H.                                   None of the Loan Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

I.                                        All Obligations under the Credit
Agreement incurred as of the date hereof constitute, and are entitled to the
benefits of, “Designated Senior Indebtedness” and “Senior Indebtedness” as
defined or referred to in the 8.875% Subordinate Note Indenture.

 

J.                                      The effectiveness of each Subject
Document does not, of itself, adversely affect the validity under the NY UCC of
the security interest granted to the Administrative Agent to secure the
Obligations in each Loan Party’s rights in such Loan Party’s Article 9
Collateral and in any identifiable proceeds thereof and, after giving effect to
the Fourth Amendment, the Administrative Agent’s security interest in such Loan
Party’s Article 9 Collateral as security for the Obligations (as amended by the
Fourth Amendment) will be a valid security interest under Article 9 of the NY
UCC

 

5

--------------------------------------------------------------------------------


 

to the same extent that it was a valid security interest immediately before the
effectiveness of the Fourth Amendment .

 

K.                                   The effectiveness of each Subject Document
does not, of itself, adversely affect the perfection of the Administrative
Agent’s security interest under the DE UCC in the rights of the Delaware
Entities in that part of the Article 9 Collateral in which, immediately before
the effectiveness of the Fourth Amendment, the Administrative Agent had a
perfected security interest solely by virtue of the filing of the Financing
Statements in the Filing Office (the “Filing Collateral”) and, after giving
effect to the Fourth Amendment, the Administrative Agent’s security interest in
such Filing Collateral will be a perfected security interest under Article 9 of
the applicable UCC as security for the Obligations (as amended by the Fourth
Amendment) to the same extent that it was a perfected security interest
immediately before the effectiveness of the Fourth Amendment.

 

III.                              Assumptions

 

In rendering the opinions set forth herein, we have relied upon and assumed:

 

A.                                    The genuineness of all signatures, the
authenticity of all writings submitted to us as originals, the conformity to
original writings of all copies submitted to us as certified or photostatic
copies and the legal competence and capacity of all natural persons;

 

B.                                    The truth and accuracy of all certificates
and representations, writings and records reviewed by us referred to in Part I
of this opinion letter, including the representations and warranties made in the
Loan Documents, in each case with respect to the factual matters set forth
therein;

 

C.                                    Each party to the Subject Documents (other
than the Delaware Entities) is validly existing, and in good standing under the
laws of its jurisdiction of organization and has the requisite organizational
power to enter into the Loan Documents to which it is a party;

 

D.                                    Except to the extent that we expressly
opine as to any of the following matters with respect to a particular party in
Part II above: (i) the execution and delivery of the Subject Documents have been
duly authorized by all necessary organizational proceedings on the part of all
parties to each such document, (ii) the Subject Documents have been duly
executed and delivered by all such parties, (iii) the Subject Documents
constitute the valid and binding obligations of all such parties, enforceable
against such parties in accordance with their respective terms and (iv) the
terms and provisions of each of the Subject Documents do not, and the execution,
delivery and performance of its obligations thereunder by each such

 

6

--------------------------------------------------------------------------------


 

party will not (a) violate the constitutive or organizational documents of any
such party or any law, order or decree of any court, administrative agency or
other governmental authority binding on any such party or (b) result in a breach
of or cause a default under any contract or indenture to which it is a party or
by which it is bound;

 

E.                                    The Loan Parties will comply with the
covenants in the Loan Documents as to the application of proceeds of Loans made,
or of Letters of Credit issued, thereunder; and

 

F.                                     There are no other agreements or
understandings, whether oral or written, among any or all of the parties that
would alter the agreements set forth in the Subject Documents.

 

IV.                               Limitations and Qualifications

 

The opinions expressed herein are subject to the following qualifications,
exceptions and limitations:

 

A.                                    Members of our firm are members of the
State Bar of New York.  We express no opinion as to the laws of any jurisdiction
other than (i) the State of New York (excluding municipal laws), (ii) federal
laws of the United States of America, (iii) the Delaware General Corporation Law
and (iv) the Delaware Limited Liability Company Act and (v) and, to the limited
extent described below, the UCC as enacted in the State of Delaware; provided
that the laws covered by this opinion do not include federal or state securities
or blue sky laws (except to the extent of our opinions in paragraphs II.G (to
the extent that such paragraph addresses Regulations T, U and X) and II.H
above), the Commodities Exchange Act, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, tax laws, antitrust laws, environmental laws or pension
laws, or, in each case any rules or regulations thereof.  With respect to
matters concerning the opinions set forth herein under Article 9 of the UCC as
enacted in the State of Delaware, we draw your attention to the fact that we are
not admitted to the Bar of such State and are not experts in the laws of such
jurisdiction, and that any such opinions are based solely upon our review of the
statutory language of such Article as set forth in the CCH Secured Transactions
Guide, as updated through April 19, 2013 and not on any legislative history or
judicial decisions or any rules, regulations, guidelines, releases or
interpretations concerning such UCC.  We assume that such publication accurately
sets forth the provisions of such UCC as in effect on the date hereof.  In
addition, our opinions in paragraphs II.F and G as to violations of law and
governmental consents, filings, registrations and the like cover only laws that
a New York lawyer exercising customary professional diligence would reasonably
be expected to

 

7

--------------------------------------------------------------------------------


 

recognize as being applicable to the Loan Parties or the Loan Documents.  We
call to your attention that we have not represented the Loan Parties generally
in their business activities and are not familiar with the nature and extent of
such activities, and that our engagement has been limited to specific matters as
to which we have been consulted by the Company.  Accordingly, we are not
generally familiar with the Loan Parties’ legal affairs or the regulatory
regimes to which any Loan Party or any of its affiliates is subject.

 

B.                                    Our opinions as to the valid and binding
nature and enforceability of any agreement or instrument are subject to (i) the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance or
similar law affecting creditors’ rights generally and (ii) general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including concepts of commercial reasonableness, good faith and fair dealing and
the possible unavailability of specific performance or injunctive relief. 
Without limiting the generality of the foregoing, we note that a court might
hold that a technical and nonmaterial default under the Loan Documents does not
give rise to a right of the Administrative Agent or any Lender to exercise
certain remedies including, without limitation, acceleration.

 

C.                                    We express no opinion regarding: (i) any
severability provision in the Loan Documents; or (ii) any provision of any Loan
Document that purports to (a) require a premium or make-whole payment in
connection with a prepayment, (b) impose penalties or forfeitures, late payment
charges or an increase in interest rate upon delinquency in payment or the
occurrence of a default, (c) require payment of attorney’s fees, except to the
extent a court determines such fees to be reasonable, (d) appoint any person as
the attorney-in-fact of any other person, (e) provide that all rights or
remedies of any party are cumulative and may be enforced in addition to any
other right or remedy and that the election of a particular remedy does not
preclude recourse to one or more remedies, (f) permit set-off in the absence of
mutuality between the parties, (g) confer subject matter jurisdiction on a
federal court to adjudicate any controversy in any situation in which such court
would not have subject matter jurisdiction or (h) waive the right to jury trial
or any right to object to the laying of venue or any claim that an action or
proceeding has been brought in an inconvenient forum.  Our opinions with respect
to any agreement of any Loan Party to indemnify any person (including by way of
contribution) are subject to the qualifications that any indemnity obligation
may be limited by public policy considerations and may be subject to defenses
available to sureties arising from actions of the indemnified party.

 

D.                                    We express no opinion as to the effect of
the law of any jurisdiction (other than New York) wherein the Administrative
Agent or any Lender may be located or wherein the enforcement of any Loan
Document may be sought that limits the rates of

 

8

--------------------------------------------------------------------------------


 

interest legally chargeable or collectible.

 

E.                                    Our opinion in Paragraph II.A as to good
standing is based solely upon good standing certificates issued by the Secretary
of State of Delaware dated April [  ], 2013.

 

F.                                     We express no opinion as to as to the
effect of any law relating to the tax, legal or regulatory status of the
Administrative Agent or any Lender or the involvement by any such Person in the
transactions contemplated by the Loan Documents.

 

G.                                   Our opinion with respect to the
enforceability of the choice of law and choice of forum provisions of the Loan
Documents is rendered in reliance on Sections 5-1401 and 5-1402 of the New York
General Obligations Law and Section 327(b) of the New York Civil Practice Law
and Rules and is subject to the qualifications that such enforceability (i) may
be limited by public policy considerations of any jurisdiction, other than the
State of New York, in which enforcement of such provisions, or of a judgment
upon an agreement containing such provisions, is sought and (ii) does not apply
to the extent provided in Section 1-105(2) of the Uniform Commercial Code as in
effect in New York.  Accordingly, we express no opinion as to the effect of the
law of any jurisdiction (other than the State of New York) as to the choice of
law in any Loan Document (including, without limitation, whether any court
outside the State of New York would honor the choice of New York law as the
governing law of the Loan Documents).

 

H.                                   We note that a court making a choice of law
analysis must begin with the choice-of-law rules of the forum (see Third Party
Closing Opinions, 53 Bus. Law. 591 (1998)).  Accordingly, unless the forum is
located in New York the law under which the opinions in paragraph II.D, above
are given might not be determined to be the governing law in the event of
litigation or other proceeding in which the perfection of any security interest
is at issue.  Except as expressly stated in the foregoing opinion paragraph, no
choice-of-law opinions are given or to be implied.

 

I.                                        Except as expressly set forth above,
we express no opinion as to the creation, perfection or priority of any security
interest in or other lien on any Collateral.

 

9

--------------------------------------------------------------------------------


 

This opinion letter is being furnished only to you, is solely for your benefit,
and is not to be used, quoted, relied upon or otherwise referred to by any other
person or for any other purposes without our prior written consent.  This
opinion letter is based on factual matters in existence as of the date hereof
and laws and regulations in effect on the date hereof, and we assume no
obligation to revise or supplement this opinion letter should such factual
matters change or should such laws or regulations be changed by legislative or
regulatory action, judicial decision or otherwise.

 

At your request, we hereby consent to reliance hereon by any future assignee of
your interest in the loans under the Credit Agreement pursuant to an assignment
that is made and consented to in accordance with the express provisions of
Sections 9.5 and 10.16 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof,  (ii) we
have no responsibility or obligation to update this letter to consider its
applicability or correctness or to take into account changes in any law, facts
or any other developments of which we may later become aware, and (iii) any such
reliance by a future assignee must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by the assignee
at such time.

 

 

Very truly yours,

 

 

 

 

 

MAYER BROWN LLP

JPF/ZKB/MCD/JAK

 

 

10

--------------------------------------------------------------------------------


 

Schedule I

 

Black Hawk Holdings, L.L.C.
CCSC/Blackhawk, Inc.
IC Holdings Colorado, Inc.
IOC-Black Hawk Distribution Company, LLC
IOC-Boonville, Inc.
IOC-Cape Girardeau, LLC
IOC-Caruthersville, LLC
IOC Davenport, Inc.
IOC-Kansas City, Inc.
IOC-Lula, Inc.
IOC-Natchez, Inc.
IOC Black Hawk County, Inc.
IOC Holdings, L.L.C.
IOC-PA, L.L.C.
IOC-Vicksburg, Inc.
IOC-Vicksburg, L.L.C.
Isle of Capri Bettendorf, L.C.
Isle of Capri Black Hawk Capital Corp.
Isle of Capri Black Hawk, L.L.C.
Isle of Capri Marquette, Inc.
PPI, Inc.
St. Charles Gaming Company, Inc.
Rainbow Casino-Vicksburg Partnership, L.P.

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

--------------------------------------------------------------------------------


 

Exhibit A-3

 

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

[FORM OF ASSIGNMENT AGREEMENT]

 

ASSIGNMENT AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified to the date hereof, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit)
(the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                     
Assignee:                                                                                            
                                                         [and is an
                                                                                                                                               
Affiliate/Approved Fund(1)]

 

3.                                     
Borrower(s):                                                    
                        ISLE OF CAPRI CASINOS, INC.

 

4.                                      Administrative
Agent:                         WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The Credit Agreement
dated as of July 26, 2007, as amended by that certain First Amendment to Credit
Agreement, dated as of February 17, 2010, as further amended by that certain
Second Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of March 25, 2011, that certain Third Amendment to Credit Agreement, dated as of
November 21, 2012, and that certain Fourth Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of April 19, 2013, and as further
amended, restated, supplemented or

 

--------------------------------------------------------------------------------

(1)      Select as applicable.

 

IX-1

--------------------------------------------------------------------------------


 

otherwise modified after the date hereof, by and among Isle of Capri
Casinos, Inc., a Delaware corporation, the other Loan Parties party thereto, the
financial institutions listed on the signature pages thereof (collectively,
“Lenders”), Wells Fargo Bank, National Association (as successor to Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)),
as agent for Lenders (in such capacity, the “Administrative Agent”), Issuing
Bank and Swing Line Lender.

 

6.                                      Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans 
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(2)

 

               (3)

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Its Authorized Signatory

 

--------------------------------------------------------------------------------

(2)      Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

(3)      Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment,” “Term Loan Commitment,”, etc.)

 

IX-2

--------------------------------------------------------------------------------


 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

Its Authorized Signatory

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

Consented to and Accepted:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

[                                                          ]

 

 

Title:

[                                                          ]

 

 

 

 

 

 

 

 

Consented to and Accepted:

 

 

ISLE OF CAPRI CASINOS, INC., as Borrower a Delaware Corporation

 

 

 

 

 

By:

 

 

 

Name:

[                                                          ]

 

 

Title:

[                                                          ]

 

 

 

 

 

Its Authorized Signatory

 

 

 

IX-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Isle of Capri Casinos, Inc.

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

 

AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document (as defined below), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if it is a Non-US Lender, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

IX-Annex 1

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

IX-Annex 2

--------------------------------------------------------------------------------


 

EXHIBIT X

 

[FORM OF SOLVENCY CERTIFICATE]

 

SOLVENCY CERTIFICATE

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement, dated as of July 26, 2007, as amended by that
certain First Amendment to Credit Agreement, dated as of February 17, 2010, as
further amended by that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents (the “Second Amendment”), dated as of March 25,
2011, that certain Third Amendment to Credit Agreement, dated as of November 21,
2012, and that certain Fourth Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of April 19, 2013 (as further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Isle
of Capri Casinos, Inc., a Delaware corporation (“Borrower”), the other Loan
Parties party thereto, the financial institutions listed on the signature
pages thereof (collectively, “Lenders”), Wells Fargo Bank, National Association
(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for Lenders (in such capacity, the
“Administrative Agent”), Issuing Bank and Swing Line Lender.  Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.

 

A.                                    I am the duly qualified and acting Chief
Financial Officer of Borrower.  In such capacity, I have participated actively
in the management of its financial affairs and am familiar with its financial
statements and those of its Subsidiaries.

 

B.                                    I have also participated in the
preparation of, and have reviewed, a projected pro forma summary balance sheet
of Borrower and its Subsidiaries as of February 20, 2011[                  ],
2013 giving effect to (x) the issuance of $300,000,000 in the aggregate
principal amount of 7.75% senior notesrepayment of the Term Loans under the
Existing Credit Agreement and any incurrence of Indebtedness in connection
therewith, and (y) the consummation of the transactions and financings
contemplated by the SecondFourth Amendment Documents and have no reason to
(i) question the accuracy of such projected pro forma balance sheet,
(ii) question the underlying assumptions upon which the projected pro forma
balance sheet was prepared, or (iii) believe that the fair market value of
Borrower’s and its Subsidiaries’ assets or liabilities is materially different
than as stated in the pro forma balance sheet.

 

C.                                    I hereby certify that each Loan Party is
not now and Borrower and its Subsidiaries, on a consolidated basis, are not now,
nor will the transactions and financings contemplated by the SecondFourth
Amendment Documents render any Loan Party or Borrower and its Subsidiaries, on a
consolidated basis, “insolvent” as defined in this paragraph C.  The recipients
of this Certificate and I have agreed that, in this context, “insolvent” means
that the present fair value of assets is less than the amount that will be
required to pay the probable liability on existing debts as they become absolute
and matured.  I have also agreed that the term “debts” includes any legal
liability, whether matured or unmatured, liquidated or unliquidated, absolute,
fixed or contingent.  My conclusion expressed above is supported by the summary

 

X-1

--------------------------------------------------------------------------------


 

balance sheet.  Valuation of Borrower and its Subsidiaries, on a consolidated
basis, would reflect the net value of Borrower and its Subsidiaries, on a
consolidated basis, as $                     representing the difference between
asset values of $                     and liabilities and minority interests
aggregating $                      .

 

D.                                    I hereby conclude that by the transactions
and financings contemplated by the SecondFourth Amendment Documents, no Loan
Party will incur debts beyond its ability to pay as such debts mature and
Borrower and its Subsidiaries, on a consolidated basis, will not incur debts
beyond their ability to pay as such debts mature.

 

E.                                     The transactions and financings
contemplated by the SecondFourth Amendment Documents will not leave any Loan
Party or Borrower and its Subsidiaries, on a consolidated basis, with property
remaining in its hands constituting “unreasonably small capital.”  In reaching
this conclusion, I understand that “unreasonably small capital” depends upon the
nature of the particular business or businesses conducted or to be conducted,
and I have reached my conclusion based on the needs and anticipated needs for
capital of the businesses conducted or anticipated to be conducted by any Loan
Party and Borrower and its Subsidiaries on a consolidated basis in light of the
pro forma summary balance statement and available credit capacity.

 

F.                                      To the best of my knowledge, no Loan
Party has executed the SecondFourth Amendment Documents or any documents
mentioned or referenced therein, or made any transfer or incurred any
obligations thereunder, with actual intent to hinder, delay or defraud either
present or future creditors.

 

I understand that Administrative Agent and Lenders are relying on the truth and
accuracy of the foregoing in connection with the extension of execution and
delivery of the SecondFourth Amendment Documents.

 

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

X-2

--------------------------------------------------------------------------------


 

EXHIBIT XI

 

[FORM OF SUBSIDIARY GUARANTY]

 

In the form attached to the Credit Agreement, dated as of July 26, 2007, as such
form was amended by the Second Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of March 25, 2011, and the Fourth Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of April 19, 2013, by and
among Isle of Capri Casinos, Inc., a Delaware corporation, the other Loan
Parties party thereto, the financial institutions listed on the signature
pages thereof (the “Lenders”), and Wells Fargo Bank, National Association (as
successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch), as agent for Lenders, Issuing Bank and Swing Line
Lender.

 

XI-A-1

--------------------------------------------------------------------------------


 

EXHIBIT XII

 

[FORM OF SECURITY AGREEMENT]

 

In the form attached to the Credit Agreement, dated as of July 26, 2007, as such
form was amended by the First Amendment to Security Agreement, dated as of
January 25, 2008, the Second Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of March 25, 2011, and the Fourth Amendment to Credit
Agreement and Amendments to Loan Documents dated as of April 19, 2013, by and
among Isle of Capri Casinos, Inc., a Delaware corporation, the other Loan
Parties party thereto, the financial institutions listed on the signature
pages thereof (the “Lenders”), and Wells Fargo Bank, National Association (as
successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch), as agent for Lenders, Issuing Bank and Swing Line
Lender.

 

XII-VI-1

--------------------------------------------------------------------------------


 

EXHIBIT XIII

 

FEE MORTGAGE, LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING ([State])

by and from

 

[                        ], “Mortgagor”

 

to

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

in its capacity as Administrative Agent,

 “Mortgagee”

 

Dated as of                             , 20

 

Location:

 

Municipality:

County:

State:

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN

 

PREPARED BY, AND RECORDING REQUESTED BY,:

 

Latham & Watkins LLP

600 West Broadway, Suite 1800

San Diego, CA 92101

Attention:  Brett P. Rosenblatt

 

AND WHEN RECORDED MAIL TO:

 

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA 94105

Attention:  Lisa Van VelsorWells Fargo Bank, EsqN.A.

1700 Lincoln Street, 3rd Floor

Denver, CO 80203-4500

MAC C7300-033

Attn.:  Doc Team 4

 

MAIL TAX STATEMENTS TO:

 

XIII-1

--------------------------------------------------------------------------------


 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([State])

 

THIS FEE MORTGAGE, LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([State]) is dated as of                      ,
20     (as the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Mortgage”) by and from
                            , a                             (“Mortgagor”), whose
address is c/o Isle of Capri Casinos, Inc., 600 Emerson Road, Suite 300, St.
Louis, Missouri 63141, Attention: Mr. Dale Black to WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, “Administrative Agent”)
for and representative of the financial institutions who are party from time to
time to the Credit Agreement (hereafter defined) (such financial institutions,
together with their respective successors and assigns, are collectively referred
to as the “Lenders”) and the Hedge Providers (defined below) (Administrative
Agent, together with its successors and assigns, in such capacity, “Mortgagee”),
having an address at [333 S. Grand Avenue, Suite 1200, Los Angeles, California
90071].1700 Lincoln Street, 3rd Floor, Denver, CO 80203-4500, MAC C7300-033,
Attn.:  Doc Team 4.

 

RECITALS

 

A.                                    Administrative Agent (as successor to
Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch)), the other Loan Parties party thereto and the Lenders have entered into
that certain Credit Agreement, dated as of July 26, 2007, as amended by that
certain First Amendment to Credit Agreement, dated as of February 17, 2010, as
further amended by that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011, (the “Second Amendment
to Credit Agreement”), that certain Third Amendment to Credit Agreement, dated
as of November 21, 2012, and that certain Fourth Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of April 19, 2013, (the “Fourth
Amendment to Credit Agreement”) (as the same may hereafter be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) with Isle of Capri Casinos, Inc., a Delaware corporation
(“Borrower”), pursuant to which the Lenders agreed to extend credit facilities
to Borrower in the original aggregate principal amount of up to
$800,000,000300,000,000.  Initially capitalized terms used in this Mortgage
without definition have the respective meanings assigned such terms in the
Credit Agreement.

 

B.                                    Borrower may from time to time enter, or
may from time to time have entered, into one or more Interest Rate Agreements
constituting Hedge Agreements (collectively, the “Lender Hedge Agreements”) with
one or more Persons who are or were Lenders or Affiliates of Lenders (in such
capacity, collectively, “Hedge Providers”) at the time such Lender Hedge
Agreements are or were entered into in accordance with the terms of the Credit
Agreement.”

 

C.                                    [Mortgagor and certain other subsidiaries
of Borrower (collectively, the “Subsidiary Guarantors”) executed and delivered
that Subsidiary Guaranty dated as of July 26, 2007, as amended by the Second
Amendment to Credit Agreement, as further amended by the Fourth Amendment to
Credit Agreement (as the same may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guaranty”)
in favor of Administrative Agent (as successor to Credit Suisse

 

XIII-1

--------------------------------------------------------------------------------


 

AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)) for the
benefit of the Lenders and any Hedge Providers, pursuant to which Subsidiary
Guarantors guaranteed the prompt payment and performance when due of all of the
obligations of Borrower under the Credit Agreement and the other “Loan
Documents” (as such term is defined in the Credit Agreement) to which they were
a party and the obligations of Borrower under the Hedge Agreements, including,
without limitation, the obligation of Borrower to make payments thereunder in
the event of early termination thereof.](1)

 

D.                                    Mortgagor’s obligations under the
Subsidiary Guaranty are secured by this Mortgage.

 

E.                                    In order to induce Administrative Agent
and the Lenders to make Loans and other extensions of credit under the Credit
Agreement and Hedge Providers to enter into the Hedge Agreements, Mortgagor has
agreed to execute and deliver this Mortgage.

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, Mortgagor and by its acceptance hereof, Lender, hereby
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.1                                                                    
Definitions.  All capitalized terms used herein without definition are defined
in the Credit Agreement.  As used herein, the following terms shall have the
following meanings:

 

(a)                                 “Indebtedness”:  (1) All indebtedness of
Borrower to Mortgagee, the Lenders and any Hedge Providers, the full and prompt
payment of which has been guaranteed by Mortgagor pursuant to the Subsidiary
Guaranty, including the sum of all (i) principal in the maximum aggregate amount
of up to $1,000,000,000300,000,000, together with interest and other amounts
evidenced or secured by the Loan Documents, (ii) principal, interest, and other
amounts which may hereafter be owed or owing by Borrower to Mortgagee or any of
the Lenders under or in connection with the Loan Documents, whether evidenced by
a promissory note or other instrument which, by its terms, is secured hereby,
and (iii) early termination amounts and other amount which may hereafter be owed
or owing by Borrower to any Hedge Provider under any Lender Hedge Agreement and
(2) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Mortgagor to Mortgagee or any of the Lenders under
documents which recite that they are intended to be secured by this Mortgage. 
The Credit Agreement contains a revolving credit facility which permits Borrower
to borrow certain principal amounts, repay all or a portion of such principal
amounts, and reborrow the amounts previously paid to the Lenders, all upon
satisfaction of certain conditions stated in the Credit Agreement. This Mortgage
secures all of Mortgagee’s obligations with respect to advances and re-advances
under the revolving credit feature of the Credit Agreement. The final maturity
date of the Indebtedness is November 1, 2013, as such date may be extended
through March 25, 2017 upon satisfaction of certain conditions stated in the
Credit AgreementApril 19, 2018.

 

(b)                                 “Mortgaged Property”:  All of Mortgagor’s
right, title and interest in and to the following:

 

--------------------------------------------------------------------------------

(1)  To be modified if the Mortgagor is Borrower.

 

XIII-2

--------------------------------------------------------------------------------


 

(i)                                     the fee interest, if any, in the real
property described in Exhibit A attached hereto and incorporated herein by this
reference and the leasehold interest, if any, in the real property described in
Exhibit B created by the Primary Leases (hereafter defined), together with any
greater estate therein as hereafter may be acquired by Mortgagor (collectively,
the “Land”), which together with all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing and all interests now or in the future arising in
respect of, benefiting or otherwise relating to the Land, including, without
limitation, easements, rights-of-way and development rights, including all
right, title and interest now owned or hereafter acquired by Mortgagor in and to
any land lying within the right of way of any street, open or proposed,
adjoining the Land, and any and all sidewalks, alleys, driveways, and strips and
gores of land adjacent to or used in connection with the Land (which, together
with the Land, are collectively referred to as the “Real Property”);

 

(ii)                                  all the buildings, structures, facilities
and improvements of every nature whatsoever now or hereafter situated on the
Land or any real property encumbered hereby (the “Improvements”);

 

(iii)                               (i) all fixtures, machinery, appliances,
goods, building or other materials, equipment, including all gaming equipment
and devices, and all machinery, equipment, engines, appliances and fixtures for
generating or distributing air, water, heat, electricity, light, sewage, fuel or
refrigeration, or for ventilating or sanitary purposes, the exclusion of vermin
or insects, or the removal of dust, refuse or garbage, now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with the Premises; (ii) all wall-beds, wall-safes, built-in furniture
and installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumb-waiters, awnings, window shades, venetian blinds, light
fixtures, fire hoses and brackets and boxes for the same, fire sprinklers,
alarm, communication, surveillance and security systems, computers, drapes,
drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and
carpeting, signs, decorations, plumbing, bathtubs, sinks, basins, pipes,
faucets, water closets, laundry equipment, washers, dryers, mini-bars, ice-boxes
and heating units; kitchen and restaurant equipment (including stoves,
refrigerators, ovens, ranges, dishwashers, disposals, water heaters and
incinerators) now owned or hereafter acquired by Mortgagor and now or hereafter
attached to, installed in or used in connection with any of the Premises;
(iii) all amusement rides and attractions attached to the Land; and (iv) all
furniture and furnishings of every nature whatsoever now or hereafter owned or
leased by Mortgagor or in which Mortgagor has any rights or interest and located
in or on, or attached to, or used or intended to be used or which are now or may
hereafter be appropriated for use on or in connection with the operation of the
Premises, and all extensions, additions, accessions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing, which, to the
fullest extent permitted by law, shall be conclusively deemed fixtures and
improvements and a part of the real property hereby encumbered (the “Fixtures”)
(the Real Property, Fixtures and Improvements are collectively referred to as
the “Premises”);

 

(iv)                              (i) all cocktail lounge supplies, including
bars, glassware, bottles and tables used in connection with the Premises;
(ii) all chaise lounges, hot tubs, swimming pool heaters and equipment and all
other recreational equipment and beauty and barber equipment used in connection
with the Premises; (iii) all personal property, goods, equipment and supplies
used in connection with the operation of the hotel, casino, restaurants, stores,
parking facilities, and all other commercial operations on the Premises,
including communication systems, visual

 

XIII-3

--------------------------------------------------------------------------------


 

and electronic surveillance systems and transportation systems; (iv) all tools,
utensils, food and beverage, silverware, dishes, liquor, uniforms, linens,
housekeeping and maintenance supplies, vehicles and fuel relating to the
Premises; and (v) all other personal property of any kind or character,
including such items of personal property as defined in the UCC (defined below),
now or hereafter owned or leased by Mortgagor or in which Mortgagor has any
rights or interest and located in or on, or attached to, or used or intended to
be used or which are now or may hereafter be appropriated for use on or in
connection with the operation of the Premises, and all extensions, additions,
accessions, improvements, betterments, renewals, substitutions, and replacements
to any of the foregoing and including everything in
Section SECTION 1.1(b)(iii) not permitted to be deemed Fixtures or Improvements
(the “Personalty”);

 

(v)           (i) the rights to use all names, logos and designs and all
derivations thereof now or hereafter used by Mortgagor in connection with the
Premises, together with the goodwill associated therewith, with the exclusive
right to use such names, logos and designs wherever they are now or hereafter
used in connection with the Premises and any and all trade names, trademarks or
service marks, whether or not registered, now or hereafter used in the operation
of the Premises, including any interest as a lessee, licensee or franchisee,
and, in each case, together with the goodwill associated therewith; (ii) all
books, records, customer lists, concession agreements, supply or service
contracts, licenses, permits, governmental approvals, signs, goodwill, casino
and hotel credit and charge records, supplier lists, checking accounts, safe
deposit boxes (excluding the contents of such deposit boxes owned by persons
other than Mortgagor and its subsidiaries), cash, instruments, chattel papers,
including inter-company notes and pledges, documents, unearned premiums,
deposits, refunds (including income tax refunds), prepaid expenses, rebates;
(iii) all accounts, general intangibles, instruments, documents, chattel paper
of Mortgagor including all reserves, escrows or impounds required under the
Credit Agreement or other Loan Documents and all deposit accounts maintained by
Mortgagor with respect to the Mortgaged Property; (iv) all actions and rights in
action, and all other claims and all other contract rights and general
intangibles resulting from or used in connection with the operation and
occupancy of the Premises and in which Mortgagor now or hereafter has rights;
(v) all casino operator’s agreements, vacation license resort agreements or
other time share license or right to use agreements for the Premises, including
all rents, issues, profits, income and maintenance fees resulting therefrom; and
(vi) advertising and promotional material, blueprints, surveys, plans and other
documents used in the construction or operation of the Premises, whether any of
the foregoing is now owned or hereafter acquired (the “Intangible Property”);

 

(vi)          all leases, subleases, lettings, licenses, concessions, operating
agreements, management agreements, and all other agreements affecting the
Mortgaged Property, that Mortgagor has entered into, taken by assignment, taken
subject to, or assumed, or has otherwise become bound by, now or in the future,
that give any person the right to conduct its business on, or otherwise use,
operate or occupy, all or any portion of the Premises and any leases, agreements
or arrangements permitting anyone to enter upon or use any of the Premises to
extract or remove natural resources of any kind, together with all amendments,
extensions, and renewals of the foregoing entered into in compliance with this
Mortgage, together with all rental, occupancy, service, maintenance or any other
similar agreements pertaining to use or occupation of, or the rendering of
services at the Premises or any part thereof, together with all related security
and other deposits (the “Leases”);

 

XIII-4

--------------------------------------------------------------------------------


 

(vii)         all of the rents, revenues, receipts, royalties, income, proceeds,
profits, license and concession fees, security and other types of deposits, and
other benefits paid or payable by parties to the Leases for using, leasing,
licensing possessing, operating from, residing in, selling or otherwise enjoying
the Mortgaged Property (the “Rents”);

 

(viii)        all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (the “Property Agreements”);

 

(ix)          all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing;

 

(x)           all property tax refunds and rebates and utility refunds and
rebates (the “Refunds”);

 

(xi)          all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”);

 

(xii)         all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by Mortgagor (the “Insurance”); and

 

(xiii)        all of Mortgagor’s right, title and interest in and to any awards,
damages, remunerations, reimbursements, settlements or compensation heretofore
made or hereafter to be made by any Government Authority pertaining to the
Premises, Fixtures or Personalty (the “Condemnation Awards”).

 

As used in this Mortgage, the term “Mortgaged Property” means all or, where the
context permits or requires, any portion of the above or any interest therein.

 

(c)           “Obligations”:  All of the agreements, covenants, conditions,
warranties, representations and other obligations of Mortgagor under the
Subsidiary Guaranty and the other Loan Documents to which it is a party.

 

(d)           “Primary Leases”:  All of the leases, if any, described on
Exhibit C attached hereto and incorporated herein by this reference.

 

(e)           “UCC”:  The Uniform Commercial Code of the State of New York
except to the extent that the provisions of Section 9-301 or any other section
of the Uniform Commercial Code in the State of New York mandate that the Uniform
Commercial Code of another state be applied, in which event (and to such
extent), the term “UCC” means the UCC (as defined in the Credit Agreement) in
effect in that state.

 

ARTICLE 2

GRANT

 

SECTION 2.1                       Grant.  To secure the full and timely payment
of the Indebtedness and the full and timely performance of the Obligations,
Mortgagor hereby MORTGAGES,

 

XIII-5

--------------------------------------------------------------------------------


 

GRANTS, BARGAINS, SELLS, ASSIGNS and CONVEYS, to Mortgagee the Mortgaged
Property, WITH POWER OF SALE, TO HAVE AND TO HOLD the Mortgaged Property, and
Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.

 

SECTION 2.2                       The foregoing grant is made to the fullest
extent permitted by, or not prohibited by, the Gaming Laws or other applicable
laws.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Mortgagor represents and warrants to Mortgagee and Lenders as follows:

 

SECTION 3.1                       Title to Mortgaged Property and Lien of this
Instrument.  Mortgagor has (i) good, sufficient and legal title to (in the case
of fee interests in real property comprising the Mortgaged Property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property comprising the Mortgaged Property), and (iii) good and marketable title
to (in the case of all other personal property comprising the Mortgaged
Property), the Mortgaged Property free and clear of any Liens, claims or
interests, except the Permitted Encumbrances.  Mortgagor has and will continue
to have full power and lawful authority to grant, release, convey, assign,
transfer, mortgage, pledge, hypothecate and otherwise create the Liens on the
Mortgaged Property as provided herein.  The Mortgaged Property is accurately,
completely, adequately and sufficiently described herein and in Exhibits A and B
as required by applicable laws for this Mortgage to create a Lien on all of the
Mortgaged Property.

 

SECTION 3.2                       Other Real Property.  Mortgagor does not own
or lease or have any interest in any other real property used or useful in the
operation of the Mortgaged Property, other than the real property described on
Exhibits A and B attached hereto.

 

SECTION 3.3                       First Priority Mortgage.  This Mortgage
creates a valid, enforceable First Priority Lien and security interest against
the Mortgaged Property and first priority assignment of Leases and Rents,
subject in each case only to the Permitted Encumbrances, and there are no
defenses or offsets to Mortgagor’s obligations pursuant to this Mortgage or the
other Loan Documents.  Mortgagor shall preserve and protect the First Priority
Lien and security interest status of this Mortgage and the other Loan
Documents.  If any Lien or security interest other than the Permitted
Encumbrances is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) upon Mortgagee’s request, give Mortgagee a
detailed written notice of such Lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement (including the requirement of
providing a bond or other security reasonably satisfactory to Mortgagee).

 

SECTION 3.4                       Leases.  With respect to the assignment of
Leases and Rents set forth in Article 7 below, Mortgagor represents that (i) it
has listed such Lease in the Schedule of Material Contracts attached to the
Credit Agreement; (ii) as of the date hereof, Mortgagor is not, in the capacity
of lessor, a party to any other lease, whether written or oral, or any agreement
for the use and occupancy of any of the Mortgaged Property as of the date
hereof, except as heretofore disclosed in writing by Mortgagor to Mortgagee;
(iii) the Leases are valid, binding

 

XIII-6

--------------------------------------------------------------------------------


 

and in full force and effect and have not been amended or modified, except as
heretofore disclosed in writing by Mortgagor to Mortgagee; (iv) Mortgagor is the
sole owner of the lessor’s interest in the Leases; (v) except for any Permitted
Encumbrances, Mortgagor has not executed any other assignment or pledge of any
of the Leases or Rents or performed any other act or executed any other
instrument which might prejudice Mortgagee’s rights hereunder; (vi) to the best
of Mortgagor’s knowledge, no material default exists on the part of any lessee,
or on the part of Mortgagor, as lessor, in the performance of the terms,
covenants, provisions, conditions or agreements contained in the Leases;
(vii) Mortgagor knows of no condition which, with the giving of notice or the
passage of time or both, would constitute a material default under any of the
Leases on the part of any lessee or Mortgagor, as lessor, except as heretofore
disclosed in writing by Mortgagor to Mortgagee; (viii) no rent has been paid by
any lessee for more than one installment in advance; and (ix) the payment of
none of the Rents to accrue under the Leases has been or will be waived,
released, reduced, discounted or otherwise discharged or compromised by
Mortgagor, except as heretofore disclosed in writing by Mortgagor to Mortgagee. 
Notwithstanding anything to the contrary contained in this Mortgage, Mortgagor
shall not be deemed to be in default of its obligations under this Mortgage as a
result of any breach of any representation and warranty set forth in clauses
(i) through (ix), inclusive, of this Section 3.4, if such breach individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.5                       Peaceable Possession.  Mortgagor’s possession
of the Mortgaged Property has been peaceable and undisturbed and, to the best of
Mortgagor’s actual knowledge, without investigation or inquiry, except as
previously disclosed in writing to Mortgagee, the title thereto has never been
disputed or questioned, and, except as previously disclosed in writing to
Mortgagee, Mortgagor does not know of any facts by reason of which any adverse
claim to any part of the Mortgaged Property or to any undivided interest therein
might be set up or made.

 

SECTION 3.6                       Taxes.  The Land is taxed separately without
regard to any other property. Mortgagor has not received any written notice of
any federal, state or local tax claims or Liens assessed or filed against
Mortgagor or the Mortgaged Property for Taxes which are due and payable,
unsatisfied of record or docketed in any court of the state in which the
Mortgaged Property is located or in any court located in the United States.

 

SECTION 3.7                       Casualty and Condemnation.  The Mortgaged
Property has not been damaged or destroyed by fire or other casualty, and no
condemnation or eminent domain proceedings have been commenced and/or are
pending with respect to the Mortgaged Property, and, to the best of Mortgagor’s
knowledge, no such condemnation or eminent domain proceedings are about to be
commenced.

 

SECTION 3.8                       Other Mortgaged Property Rights.  All
easements, leasehold, and other property interests, all utility and other
services (including gas, electrical, telephone, water and sewage services and
facilities), means of transportation, facilities, other materials and other
rights that are reasonably necessary for the operation of the Mortgaged Property
in accordance with applicable requirements of law have been procured or are
commercially available to the Mortgaged Property at commercially reasonable
rates and, to the extent appropriate, arrangements have been made on
commercially reasonable terms for such easements, interests, services, means of
transportation, facilities, materials, and rights, except in each case to the
extent that any failure to have such items could not reasonably be expected to
result in a Material Adverse Effect.

 

XIII-7

--------------------------------------------------------------------------------


 

SECTION 3.9                       Subdivision Compliance.  The Land has been
subdivided from all other property in compliance with applicable laws.  No
subdivision or other approval is necessary with respect to the Premises in order
for Mortgagor to mortgage, convey, or otherwise deal with the Premises as a
separate lot or parcel.

 

SECTION 3.10                     Other Representations and Warranties.  The
representations and warranties set forth in Section 5 of the Credit Agreement to
the extent applicable to the Mortgaged Property and not in conflict herewith are
incorporated herein by this reference and are true and correct as of the date
hereof.

 

ARTICLE 4

COVENANTS OF MORTGAGOR

 

Mortgagor covenants for the benefit of Mortgagee and Lenders as follows:

 

SECTION 4.1                       Payment and Performance.  Mortgagor shall pay
the Indebtedness when due under the Loan Documents and shall perform the
Obligations in full when they are required to be performed in accordance with
the terms of the Loan Documents.

 

SECTION 4.2                       Warranty of Title.  Mortgagor shall warrant,
preserve and defend the title to the Mortgaged Property, the interest of the
Mortgagee and the Lenders in and to the Mortgaged Property and the validity,
enforceability and priority of the Lien of this Mortgage, this assignment of
Leases and Rentals and this grant of a security interest against the claims and
demands of all Persons whomsoever, at its sole cost and expense.

 

SECTION 4.3                       Replacement of Fixtures and Personalty. 
Except for sales permitted pursuant to subsection 7.7 of the Credit Agreement
and by the definition of “Asset Sales” in the Credit Agreement, Mortgagor shall
not, without the prior written consent of Mortgagee, permit any of the Fixtures
or Personalty (other than food, liquor and other consumables which shall be
replaced in the ordinary course) owned or leased by Mortgagor to be removed at
any time from the Real Property or Improvements.

 

SECTION 4.4                       Inspection.  Mortgagor shall permit Mortgagee
and the Lenders, and their respective agents, representatives and employees, to
inspect the Mortgaged Property in accordance with the provisions of the Credit
Agreement.

 

SECTION 4.5                       Taxes.  Mortgagor shall pay prior to
delinquency, all Taxes imposed or levied by any Government Authority which
create a Lien upon the Mortgaged Property or any part thereof in accordance with
the terms of the Credit Agreement.

 

SECTION 4.6                       Utilities. Mortgagor shall pay, prior to
delinquency, all utility charges incurred by Mortgagor for the benefit of the
Mortgaged Property, or which may become a charge or Lien against the Mortgaged
Property, for gas, electricity, water, sewer and all other utility services
furnished to the Mortgaged Property, and all other assessments or charges of a
similar nature, whether public or private, affecting the Mortgaged Property or
any portion thereof, whether or not such assessments or charges are Liens
thereon.

 

XIII-8

--------------------------------------------------------------------------------


 

SECTION 4.7                       Adverse Action.  Mortgagor shall appear in and
contest any action or proceeding purporting to affect the security hereof or the
rights or powers of Mortgagee and the Lenders and to pay all costs and expenses,
including the cost of a title report and reasonable attorneys’ fees, including
Mortgagee’s and the Lenders’ reasonable attorneys’ fees, incurred in any such
action.

 

SECTION 4.8                       Other Covenants.  All of the covenants in the
Credit Agreement to the extent applicable to the Mortgaged Property are
incorporated herein by reference.

 

SECTION 4.9                       Condemnation Awards and Insurance Proceeds.

 

(a)           Condemnation Awards.  Mortgagor assigns all Condemnation Awards to
which it is entitled for any condemnation or other taking, or any purchase in
lieu thereof, to Mortgagee and subject to the terms of the Credit Agreement,
authorizes Mortgagee to collect and receive such Condemnation Awards and to give
proper receipts and acquittances therefor, in accordance with the terms of the
Credit Agreement.

 

(b)           Insurance Proceeds.  Mortgagor assigns to Mortgagee all of
Mortgagor’s right, title and interest in and to all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property, except to
the extent any such proceeds are payable to any lessor or sublessor under any
Primary Lease.  Mortgagor (i) authorizes Mortgagee, except to the extent any
such proceeds are payable to any lessor or sublessor under any Primary Lease, to
collect and receive such proceeds, and (ii) except to the extent any such
proceeds are payable to any lessor or sublessor under any Primary Lease,
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, in all cases subject to the terms of the Credit Agreement.

 

(c)           Net Insurance/Condemnation Proceeds.  All Net
Insurance/Condemnation Proceeds shall be applied in accordance with the terms of
the Credit Agreement.

 

SECTION 4.10                     Preservation and Maintenance of Mortgaged
Property.  Mortgagor shall maintain the Mortgaged Property in accordance with
the terms of the Credit Agreement.

 

ARTICLE 5

LEASEHOLD MORTGAGE PROVISIONS

 

SECTION 5.1                       Representations; Warranties; Covenants. 
Mortgagor hereby represents, warrants and covenants that:

 

(a)           (1) Each Primary Lease is unmodified and in full force and effect
except as set forth on Exhibit C attached hereto, (2) all rent and other charges
therein have been paid to the extent they are payable to the date hereof,
(3) Mortgagor enjoys the quiet and peaceful possession of the property demised
thereby, (4) to the best of its knowledge, Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder, and (5) to the best of Mortgagor’s knowledge, the lessor thereunder
is not in default under any of the terms or provisions thereof on the part of
the lessor to be observed or performed;

 

XIII-9

--------------------------------------------------------------------------------


 

(b)           Mortgagor shall promptly pay, when due and payable, the rent and
other charges payable pursuant to each Primary Lease, and will timely perform
and observe all of the other terms, covenants and conditions required to be
performed and observed by Mortgagor as lessee under such Primary Lease;

 

(c)           Mortgagor shall notify Mortgagee in writing of any material
default by Mortgagor in the performance or observance of any material terms,
covenants or conditions on the part of Mortgagor to be performed or observed
under the Primary Leases within three (3) Business Days after Mortgagor receives
written notice or has actual knowledge of such default, except in each case
where there failure to so notify Mortgagee could not reasonably be expected to
result in a Material Adverse Effect;

 

(d)           Mortgagor shall, immediately upon receipt thereof, deliver a copy
of each material written notice given to Mortgagor by the lessor pursuant to the
Primary Leases and promptly notify Mortgagee in writing of any material default
by the lessor in the performance or observance of any of the terms, covenants or
conditions on the part of the lessor to be performed or observed thereunder
promptly after Mortgagor knows of such default, except in each case where the
failure to so notify Mortgagee could not reasonably be expected to result in a
Material Adverse Effect;

 

(e)           Unless required under the terms of any Primary Lease, Mortgagor
shall not, without the prior written consent of Mortgagee (which may be granted
or withheld in Mortgagee’s reasonable discretion) terminate, materially modify
or surrender such Primary Lease if such action could reasonably be expected to
result in a Material Adverse Effect, and any such attempted termination,
material modification or surrender without Mortgagee’s prior written consent
shall be void;

 

(f)            Mortgagor shall promptly exercise each individual option, if any,
to extend or renew the term of each Primary Lease, if any failure to so exercise
the option could reasonably be expected to result in a Material Adverse Effect
and hereby expressly authorizes and appoints Mortgagee as its agent and
attorney-in-fact to exercise any such option in the name and on, behalf of
Mortgagor, which power of attorney shall be irrevocable and shall be deemed to
be coupled with an interest;

 

(g)           Mortgagor shall, within twenty (20) days after written request
from Mortgagee, use its commercially reasonable efforts to obtain from the
lessor and deliver to Mortgagee a certificate setting forth the name of the
tenant thereunder and stating that each Primary Lease is in full force and
effect, is unmodified or, if any Primary Lease has been modified, the date of
each modification (together with copies of each such modification), that no
notice of termination thereon has been served on Mortgagor, stating that to such
lessor’s knowledge, no default or event which with notice or lapse of time (or
both) would become a default is existing under such Primary Lease, stating the
date to which rent has been paid, and specifying the nature of any defaults, if
any, and containing such other statements and representations as may be
reasonably requested by Mortgagee;

 

(h)           In the event that any Primary Lease is rejected or disaffirmed by
the lessor thereunder (or by any receiver, trustee, custodian or other party who
succeeds to the rights of such lessor) pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law, Mortgagor covenants that it will not
elect to treat such Primary Lease as terminated under Title

 

XIII-10

--------------------------------------------------------------------------------


 

11, U.S.C., Section 365(h) or any similar or successor law or right and hereby
assigns to Mortgagee the sole and exclusive right to make or refrain from making
any such election, and Mortgagor agrees that any such selection, if made by
Mortgagor, shall be void and of no force or effect;

 

(i)            If the lessor under any Primary Lease (or any receiver, trustee,
custodian or other party who succeeds to the rights of such lessor) rejects or
disaffirms such Primary Lease pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law and Mortgagee elects to have Mortgagor
remain in possession under any legal right Mortgagor may have to occupy the
premises leased pursuant to such Primary Lease, (1) Mortgagor shall remain in
such possession and shall perform all acts necessary for Mortgagor to retain its
legal rights and to remain in such possession for the unexpired term of such
Primary Lease (including all renewals thereof), whether such acts are required
under the then existing terms and provisions of such Primary Lease or otherwise,
and (2) all of the terms and provisions of this Mortgage and the Lien created
hereby shall remain in full force and effect and shall be extended automatically
to such possession, occupancy and interest of Mortgagor;

 

(j)            Mortgagor shall, at Mortgagor’s sole cost and expense, appear in
and defend any action or proceeding arising under or in any manner connected
with any Primary Lease or the obligations, duties or liabilities of the lessor
or Mortgagor thereunder;

 

Mortgagee may, but shall not be obligated to, take any action Mortgagee deems
necessary or desirable to cure any default by Mortgagor under any Primary Lease.
Mortgagor agrees to indemnify, defend and hold the Mortgagee harmless from and
against any and all liability, loss or damage which the Mortgagee may incur
under any Primary Lease by reason of the mortgage of Mortgagor’s interest in
such Primary Lease and from any and all claims and demands whatsoever which may
be asserted against Mortgagee by reason of any alleged undertaking or obligation
on Mortgagee’s part to perform or discharge any of the terms, covenants or
agreements contained in such Primary Lease, except to the extent that any such
claims and demands arise out of the gross negligence or willful misconduct of
the Mortgagee.

 

SECTION 5.2                       No Merger.  So long as any of the Indebtedness
or the Obligations remain unpaid or unperformed, the fee title to and the
leasehold estate in the premises subject to any Primary Lease shall not merge
but shall always be kept separate and distinct notwithstanding the union of such
estates in the lessor or Mortgagor, or in a third party, by purchase or
otherwise.  If Mortgagor acquires the fee title or any other estate, title or
interest in the property demised by any Primary Lease, or any part thereof, the
Lien of this Mortgage shall attach to, cover and be a Lien upon such acquired
estate, title or interest and the same shall thereupon be and become a part of
the Mortgaged Property with the same force and effect as if specifically
encumbered herein.  Mortgagor agrees to execute all instruments and documents
that Mortgagee may reasonably require to ratify, confirm and further evidence
the Lien of this Mortgage on the acquired estate, title or interest. 
Furthermore, Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact to execute and deliver, following and during the continuance of
an Event of Default, all such instruments and documents in the name and on
behalf of Mortgagor.  This power, being coupled with an interest, shall be
irrevocable as long as any portion of the Indebtedness remains unpaid.

 

SECTION 5.3                       Mortgagee as Lessee.  If any Primary Lease is
terminated prior to the natural expiration of its term due to default by
Mortgagor or any tenant thereunder, and if

 

XIII-11

--------------------------------------------------------------------------------


 

Mortgagee or its designee acquires from the lessor a new lease of the premises,
Mortgagor shall have no right, title or interest in or to such new lease or the
leasehold estate created thereby, or renewal privileges therein contained.

 

SECTION 5.4                       No Assignment.  If this Mortgage constitutes a
prohibited collateral assignment of any Primary Lease under the terms of such
Primary Lease, then the assignment of such Primary Lease in this Mortgage will
be deemed conditioned upon the receipt of any consent expressly required under
such Primary Lease and Mortgagee and Lenders have no liability or obligation
thereunder by reason of its acceptance of this Mortgage.  Mortgagee and Lenders
will be liable for the obligations of the tenant arising out of such Primary
Lease for only that period of time for which Mortgagee or Lenders are in
possession of the Premises or have acquired, by foreclosure or otherwise, and
are holding all of Mortgagor’s right, title and interest therein.

 

ARTICLE 6

DEFAULT AND FORECLOSURE

 

SECTION 6.1                       Remedies.  As used in this Mortgage, “Event of
Default” means any Event of Default under the Credit Agreement or any other Loan
Document (as such terms are defined therein) and any default by Mortgagor in the
performance of its obligations under this Mortgage beyond any applicable cure
period.  If an Event of Default exists, Mortgagee may, at Mortgagee’s election,
exercise any or all of the following rights, remedies and recourses:

 

(a)           Acceleration.  Declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

 

(b)           Entry on Mortgaged Property.  To the extent permitted by
applicable law, enter the Mortgaged Property and take exclusive possession
thereof and of all books, records and accounts relating thereto or located
thereon.  If Mortgagor remains in possession of the Mortgaged Property after an
Event of Default and without Mortgagee’s prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.

 

(c)           Operation of Mortgaged Property.  To the extent permitted by
applicable law, hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances subject to the terms and conditions of any
Primary Lease (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with the provisions of Section 6.7.

 

(d)           Foreclosure and Sale.  Institute proceedings for the complete
foreclosure of this Mortgage by judicial action, in which case the Mortgaged
Property may be sold for cash or credit in one or more parcels.  With respect to
any notices required or permitted under the UCC, Mortgagor agrees that five
(5) days’ prior written notice shall be deemed commercially reasonable.  At any
such sale by virtue of any judicial proceedings or any other legal right, remedy
or recourse, the title to and right of possession of any such property shall
pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and

 

XIII-12

--------------------------------------------------------------------------------


 

irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor.  Mortgagee or
any of the Lenders may be a purchaser at such sale and if Mortgagee is the
highest bidder, Mortgagee may credit the portion of the purchase price that
would be distributed to Mortgagee against the Indebtedness in lieu of paying
cash.  In the event this Mortgage is foreclosed by judicial action, appraisement
of the Mortgaged Property is waived.

 

(e)           Receiver.  Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Mortgagor or regard to the adequacy of the Mortgaged Property for the
repayment of the Indebtedness, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment.  Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property subject to the terms and conditions of any Primary Lease and
upon such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of SECTION 6.7.

 

(f)            Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity.

 

SECTION 6.2                       Separate Sales.  The Mortgaged Property may be
sold in one or more parcels and in such manner and order as Mortgagee in its
sole discretion may elect; the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

SECTION 6.3                       Remedies Cumulative, Concurrent and
Nonexclusive.  Mortgagee and the Lenders have all rights, remedies and recourses
granted in the Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Loan Documents, or against the Mortgaged Property, or against any one
or more of them, at the sole discretion of Mortgagee or the Lenders, as the case
may be, (c) may be exercised as often as occasion therefor shall arise, and the
exercise or failure to exercise any of them shall not be construed as a waiver
or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive.  No action by Mortgagee or the
Lenders in the enforcement of any rights, remedies or recourses under the Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

 

SECTION 6.4                       Release of and Resort to Collateral. 
Mortgagee may release, regardless of consideration and without the necessity for
any notice to or consent by the holder of any subordinate Lien on the Mortgaged
Property, any part of the Mortgaged Property without, as to the remainder, in
any way impairing, affecting, subordinating or releasing the Lien or security
interest created in or evidenced by the Loan Documents or their status as a
First Priority Lien and security interest in and to the Mortgaged Property.  For
payment of the Indebtedness, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

 

SECTION 6.5                       Waiver of Redemption, Notice and Marshalling
of Assets.  To the fullest extent permitted by law, Mortgagor hereby irrevocably
and unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from

 

XIII-13

--------------------------------------------------------------------------------


 

attachment, levy or sale on execution or providing for any stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) except as expressly provided for herein, in the Credit Agreement or in any
other Loan Document, all notices of any Event of Default or of any election by
Mortgagee or the Lenders to exercise or the actual exercise of any right, remedy
or recourse provided for under the Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation.

 

SECTION 6.6                       Discontinuance of Proceedings.  Mortgagee or
the Lenders have the unqualified right to invoke any right, remedy or recourse
permitted under the Loan Documents and the unqualified right thereafter to
discontinue or abandon it for any reason, and, in such an event, Mortgagor,
Mortgagee and the Lenders shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee and the Lenders shall continue as if the right, remedy or recourse had
never been invoked, but no such discontinuance or abandonment shall waive any
Event of Default which may then exist or the right of Mortgagee or the Lenders
thereafter to exercise any right, remedy or recourse under the Loan Documents
for such Event of Default.

 

SECTION 6.7                       Application of Proceeds.  The proceeds of any
sale of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, shall be applied
by Mortgagee (or the receiver, if one is appointed) in the following order
unless otherwise required by applicable law:

 

(a)           to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including (1) trustee’s and receiver’s fees and expenses,
including the repayment of the amounts evidenced by any receiver’s certificates,
(2) court costs, (3) attorneys’ and accountants’ fees and expenses, and
(4) costs of advertisement;

 

(b)           to the payment of the Indebtedness and performance of the
Obligations in such manner and order of preference as Mortgagee in its sole
discretion may determine; and

 

(c)           the balance, if any, to the payment of the Persons legally
entitled thereto.

 

SECTION 6.8                       Occupancy After Foreclosure.  Any sale of the
Mortgaged Property or any part thereof in accordance with Section 6.1(d) will
divest all right, title and interest of Mortgagor in and to the property sold,
subject to Mortgagor’s statutory redemption rights.  Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased.  If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

 

SECTION 6.9                       Additional Advances and Disbursements; Costs
of Enforcement.

 

(a)           If any Event of Default exists or a default by Mortgagor under any
Primary Lease exists, Mortgagee and each of the Lenders has the right, but not
the obligation, to cure such Event of Default or default by Mortgagor under such
Primary Lease in the name and on behalf of Mortgagor.  All sums advanced and
expenses incurred at any time by Mortgagee or any Lender under this SECTION 6.9,
or otherwise under this Mortgage or

 

XIII-14

--------------------------------------------------------------------------------


 

any of the other Loan Documents or applicable law, shall bear interest from the
date that such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the rate or rates at which interest is then computed
on the Indebtedness, and all such sums, together with interest thereon, shall be
secured by this Mortgage.

 

(b)           Mortgagor shall pay all expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.

 

SECTION 6.10                     No Mortgagee in Possession. Neither the
enforcement of any of the remedies under this ARTICLE 6, the assignment of the
Rents and Leases under ARTICLE 7, the security interests under ARTICLE 8, nor
any other remedies afforded to Mortgagee under the Loan Documents, at law or in
equity shall cause Mortgagee or any Lender to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
Lender to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

 

SECTION 6.11                     Actions by Mortgagee to Preserve the Mortgaged
Property.  If Mortgagor fails to make any payment or do any act as and in the
manner provided in this Mortgage or in any of the other Loan Documents beyond
any applicable cure period, Mortgagee, in its sole and absolute discretion,
without obligation so to do and without notice to or demand upon Mortgagor and
without releasing Mortgagor from any obligation, may make such payment or do
such act in such manner and to such extent as Mortgagee may deem necessary to
protect the security hereof.  In connection therewith (without limiting
Mortgagee’s general powers), Mortgagee shall have and is hereby given the right,
but not the obligation, (a) to enter upon and take possession of the Mortgaged
Property; (b) to make additions, alterations, repairs and Improvements to the
Mortgaged Property which it may consider necessary or proper to keep the
Mortgaged Property in good condition and repair; (c) to appear and participate
in any action or proceeding which affects or may affect the security hereof or
the rights or powers of Mortgagee; (d) to pay, purchase, contest or compromise
any encumbrance, claim, charge, Lien or debt which, in Mortgagee’s judgment, may
affect or appear to affect the security of this Mortgage; and (e) in exercising
such powers, to employ counsel or other necessary or desirable experts or
consultants.  Mortgagor shall, immediately upon demand therefor by Mortgagee,
pay all costs and expenses incurred by Mortgagee in connection with the exercise
by Mortgagee of the foregoing rights, including cost of evidence of title, court
costs, appraisals, surveys, and reasonable attorneys’ fees, together with
interest thereon from the date incurred at the interest rate then in effect
under the Note.  All such costs and expenses together with interest thereon
shall be secured by this Mortgage.

 

SECTION 6.12                     Due On Sale.  In order to induce Administrative
Agent and Lenders to make the Loans and other extensions of credit under the
Credit Agreement, Mortgagor agrees that, in the event of any “transfer” of the
Mortgaged Property or interest in Mortgagor [DELETE BRACKETED REFERENCES TO
“BORROWER” IF MORTGAGOR IS BORROWER (IN THIS SECTION 6.12 ONLY)][or Borrower]
that (i) is not expressly permitted pursuant to, and made in accordance with,
the Credit Agreement or

 

XIII-15

--------------------------------------------------------------------------------


 

(ii) is not made with the prior written consent of Administrative Agent,
Administrative Agent and Lenders have the absolute right at their option,
without prior demand or notice, to declare all sums secured by this Mortgage
immediately due and payable.  Consent to one such transaction will not be deemed
to be a waiver of the right to require consent to future or successive
transactions.  Except as otherwise provided in the Credit Agreement,
Administrative Agent and Lenders may grant or deny such consent in their sole
discretion and, if consent is given, any such transfer will be subject to this
Mortgage, and any such transferee shall assume all obligations hereunder and
agree to be bound by all provisions contained herein.  Such assumption will not,
however, release Mortgagor[, Borrower] or any maker or guarantor of the
Obligations from any liability thereunder without the prior written consent of
Administrative Agent and Lenders.  As used herein, “transfer” includes (i) the
direct or indirect sale, agreement to sell, transfer, conveyance, pledge,
collateral assignment or hypothecation of the Mortgaged Property, or any portion
thereof or interest therein, whether voluntary, involuntary, by operation of law
or otherwise, provided, however, any removal of Fixtures and Personalty
permitted under Section 4.3 of this Mortgage shall not be deemed a “transfer”;
(ii) the execution of any installment land sale contract or similar instrument
affecting all or a portion of the Mortgaged Property; (iii) the lease of all or
substantially all of the Mortgaged Property; or (iv) the direct or indirect
transfer, assignment, hypothecation or conveyance of legal or beneficial
ownership of [Borrower or] Mortgagor.

 

ARTICLE 7

ASSIGNMENT OF RENTS AND LEASES

 

SECTION 7.1                       Assignment.  In furtherance of and in addition
to the assignment made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor
hereby absolutely and unconditionally assigns, sells, transfers and conveys to
Mortgagee all of its right, title and interest in and to all Leases, whether now
existing or hereafter entered into, and all of its right, title and interest in
and to all Rents.  This assignment is an absolute assignment and not an
assignment for additional security only.  So long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations and to otherwise
use the same.  The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing.  Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Mortgagor, the license herein
granted shall automatically expire and terminate (to the extent permitted under
applicable law), without notice by Mortgagee (any such notice being hereby
expressly waived by Mortgagor).

 

SECTION 7.2                       Perfection Upon Recordation.  Mortgagor
acknowledges that Mortgagee has taken all actions necessary to obtain, and that
upon recordation of this Mortgage Mortgagee shall have, to the extent permitted
under applicable law, a valid and fully perfected, First Priority, present
assignment of the Rents arising out of the Leases and all security for such
Leases.  Mortgagor acknowledges and agrees that upon recordation of this
Mortgage Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties,
including any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of

 

XIII-16

--------------------------------------------------------------------------------


 

commencing a foreclosure action with respect to this Mortgage, making formal
demand for the Rents, obtaining the appointment of a receiver or taking any
other affirmative action.

 

SECTION 7.3                       Bankruptcy Provisions.  Without limitation of
the absolute nature of the assignment of the Rents hereunder, Mortgagor and
Mortgagee agree that (a) this Mortgage shall constitute a “security agreement”
for purposes of Section 552(b) of the Bankruptcy Code, (b) the security interest
created by this Mortgage extends to property of Mortgagor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

 

ARTICLE 8

SECURITY AGREEMENT

 

SECTION 8.1                       Security Interest.  This Mortgage constitutes
a “security agreement” on personal property within the meaning of the UCC and
other applicable law and with respect to the Mortgaged Property.  To this end,
Mortgagor grants to Mortgagee a first and prior security interest (other than
with respect in any vendor Liens as disclosed in a UCC search delivered by
Mortgagor to Mortgagee) in the Mortgaged Property which is personal property to
secure the payment of the Indebtedness and performance of the Obligations, and
agrees that Mortgagee shall have all the rights and remedies of a secured party
under the UCC with respect to such property.  Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Mortgaged Property which
is personal property sent to Mortgagor at least five (5) days prior to any
action under the UCC shall constitute reasonable notice to Mortgagor.

 

SECTION 8.2                       Financing Statements.  Mortgagor shall deliver
to Mortgagee, in form and substance reasonably satisfactory to Mortgagee, such
financing statements and such further assurances as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest. 
Mortgagor’s chief executive office is in the State of [              ] at the
address set forth in the first paragraph of this Mortgage.

 

SECTION 8.3                       Fixture Filing.  This Mortgage shall also
constitute a “fixture filing” for the purposes of the UCC against all of the
Mortgaged Property which is or is to become fixtures.  For purposes of the UCC
and the fixture filing, the Mortgagor is the “Debtor”, Mortgagee is the “Secured
Party” and the collateral is all of the Mortgaged Property which is or is to
become fixtures.  Information concerning the security interest herein granted
may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.  The record
owner of the Land described in Exhibit A is [                ] and the record
owner of the Land described in Exhibit B is [                    ].  Mortgagor’s
organizational ID is [                  ].

 

XIII-17

--------------------------------------------------------------------------------


 

ARTICLE 9

INTENTIONALLY DELETED

 

[TO INSERT TRUSTEE PROVISIONS IN DEED OF TRUST STATES]

 

ARTICLE 10

MISCELLANEOUS

 

SECTION 10.1                     Notices.  Any notice required or permitted to
be given under this Mortgage shall be given in accordance with the Subsidiary
Guaranty.

 

SECTION 10.2                     Covenants Running with the Land.  All
Obligations contained in this Mortgage are intended by Mortgagor and Mortgagee
to be, and shall be construed as, covenants running with the Mortgaged
Property.  As used herein, “Mortgagor” shall refer to the party named in the
first paragraph of this Mortgage and to any subsequent owner of all or any
portion of the Mortgaged Property.  All subsequent owners and lenders who may
have or acquire an interest in the Mortgaged Property shall be deemed to have
notice of, and be bound by, the terms of the Credit Agreement and the other Loan
Documents; however, no such party is entitled to any rights thereunder without
the prior written consent of Mortgagee.

 

SECTION 10.3                     Attorney-in-Fact.  Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest and with full power of substitution,
(a) to execute and/or record any notices of completion, cessation of labor or
any other notices that Mortgagee deems appropriate to protect Mortgagee’s
interest, if Mortgagor shall fail to do so within ten (10) Business Days after
written request by Mortgagee, (b) upon the issuance of a deed pursuant to the
foreclosure of this Mortgage or the delivery of a deed in lieu of foreclosure,
to execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Intangible Property, Property Agreements, Refunds,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder, however: (1) Mortgagee shall not under any circumstances
be obligated to perform any obligation of Mortgagor; (2) any sums advanced by
Mortgagee in such performance shall be added to and included in the Indebtedness
and shall bear interest at the rate or rates at which interest is then computed
on the Indebtedness; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this
SECTION 10.3.

 

SECTION 10.4                     Successors and Assigns.  This Mortgage shall be
binding upon and inure to the benefit of Mortgagee, the Lenders, and Mortgagor
and their respective successors and assigns.  Mortgagor shall not, without the
prior written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

 

SECTION 10.5                     No Waiver.  Any failure by Mortgagee or the
Lenders to insist upon strict performance of any of the terms, provisions or
conditions of the Loan Documents shall not be deemed to be a waiver of same, and
Mortgagee or the Lenders have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

 

XIII-18

--------------------------------------------------------------------------------


 

SECTION 10.6                     Credit Agreement.  If any conflict exists
between this Mortgage and the Credit Agreement, the Credit Agreement shall
govern.  If any conflict exists between this Mortgage and the Security
Agreement, the Security Agreement shall govern.

 

SECTION 10.7                     Release or Reconveyance.  Upon payment in full
of the Indebtedness and performance in full of the Obligations, Mortgagee, at
Mortgagor’s expense, shall release the Liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor.

 

SECTION 10.8                     Waiver of Stay, Moratorium and Similar Rights. 
Mortgagor agrees, to the full extent that it may lawfully do so, that it will
not at any time insist upon or plead or in any way take advantage of any stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the Indebtedness or Obligations secured hereby, or any
agreement between Mortgagor and Mortgagee or any rights or remedies of Mortgagee
or the Lenders.

 

SECTION 10.9                     Applicable Law.  The provisions of this
Mortgage regarding the creation, perfection and enforcement of the Liens and
security interests herein granted with respect to the Premises shall be governed
by and construed under the laws of the state in which the Mortgaged Property is
located.  The provisions of this Mortgage regarding the perfection of the Liens
with respect to the Personalty and any other personal property shall be governed
by the UCC.  All other provisions of this Mortgage shall be governed by the laws
of the State of New York (including, without limitation, Section 5-1401 of the
General Obligations Law of the State of New York), without regard to conflicts
of laws principles.

 

SECTION 10.10                  Headings.  The Article, Section and Subsection
titles hereof are inserted for convenience of reference only and shall in no way
alter, modify or define, or be used in construing, the text of such Articles,
Sections or Subsections.

 

SECTION 10.11                  Mortgagee as Administrative Agent; Successor
Administrative Agents.

 

(a)           Administrative Agent, and each successor to Administrative Agent,
has been appointed to act as Mortgagee hereunder by the Lenders and, by their
acceptance of the benefits hereof, Hedge Providers. Mortgagee shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property), solely in accordance with the terms of the Credit
Agreement, any related agency agreement among Administrative Agent and the
Lenders (collectively, as amended, supplemented or otherwise modified or
replaced from time to time, the “Agency Documents”) and this Mortgage; provided
that Mortgagee shall exercise, or refrain from exercising, any remedies provided
for in Article 6 in accordance with the instructions of (i) Requisite Lenders or
(ii) after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration or cash collateralization
or collateralization by “back-to-back” letters of credit of all Letters of
Credit and the termination of the Commitments, the holders of a majority of the
aggregate notional amount (or, with respect to any Lender Hedge Agreement that
has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early

 

XIII-19

--------------------------------------------------------------------------------


 

termination payments then due)) under such Lender Hedge Agreements (Requisite
Lenders or, if applicable, such holders being referred to herein as “Requisite
Obligees”).  In furtherance of the foregoing provisions of this
Section 10.11(a), each Hedge Provider, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Hedge Provider that
all rights and remedies hereunder may be exercised solely by Mortgagee for the
benefit of Lenders and Hedge Providers in accordance with the terms of this
Section 10.11(a).  Mortgagor and all other persons are entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Administrative Agent, without inquiry into the existence of required consents or
approvals of Requisite Obligees therefor.

 

(b)           Mortgagee shall at all times be the same Person that is
Administrative Agent under the Agency Documents.  Written notice of resignation
by Administrative Agent pursuant to the Agency Documents shall also constitute
notice of resignation as Mortgagee under this Mortgage; removal of
Administrative Agent pursuant to the Agency Documents shall also constitute
removal as Mortgagee under this Mortgage; and appointment of a successor
Administrative Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Mortgagee under this Mortgage.  Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent
under the Agency Documents, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent as the Mortgagee under this
Mortgage, and the retiring or removed Administrative Agent shall promptly
(i) assign and transfer to such successor Administrative Agent all of its right,
title and interest in and to this Mortgage and the Mortgaged Property, and
(ii) execute and deliver to such successor Administrative Agent such assignments
and amendments and take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Administrative Agent of the
Liens and security interests created hereunder, whereupon such retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Mortgage.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Mortgagee, the provisions of this Mortgage
and the Agency Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Mortgage while it was Mortgagee hereunder.

 

(c)           Mortgagee shall not be deemed to have any duty whatsoever with
respect to any Hedge Provider until it shall have received written notice in
form and substance satisfactory to Mortgagee from Mortgagor or any such Hedge
Provider as to the existence and terms of the applicable Lender Hedge Agreement.

 

SECTION 10.12                  Application of Gaming Laws.  This Mortgage is
subject to the Gaming Laws and laws involving the sale, distribution and
possession of alcoholic beverages (the “Liquor Laws”).  Without limiting the
foregoing, each of Administrative Agent, Mortgagee, Lead Arranger and Lenders
acknowledges by its acceptance hereof that (i) it is subject to being called
forward by the Gaming Authority or Government Authorities enforcing the Liquor
Laws (the “Liquor Authorities”), in their discretion, for licensing or a finding
of suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Mortgage and the other Loan Documents, including
with respect to the entry into and ownership and operation of Gaming Facilities,
and the possession or control of gaming equipment, alcoholic beverages or a
gaming or liquor licensee, may be exercised only to the

 

XIII-20

--------------------------------------------------------------------------------


 

extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Government
Authorities.

 

SECTION 10.13                  Revolving Line of Credit Revolving Provisions. 
Mortgagor acknowledges and agrees that (a) the Revolving Notes evidence a
revolving line of credit and indebtedness evidenced by the Revolving Notes may
be repaid and readvanced from time to time, (b) this Mortgage shall secure all
additional or future advances and readvances of principal under the Revolving
Notes, (c) the line of credit evidenced by the Revolving Notes and secured by
this Mortgage shall be used primarily for business or commercial purposes,
(d) this Mortgage shall remain in full force and effect, without loss of
priority, until the earlier of (i) the payment in full of the indebtedness and
obligations secured hereby and the receipt by the Mortgagee of Mortgagor’s
written request to terminate the line of credit evidenced by the Revolving Notes
and secured by this Mortgage, or (ii) the termination or maturity of the line of
credit evidenced by the Revolving Notes and secured hereby (whether by
acceleration or otherwise), and the payment in full the indebtedness and
obligations secured hereby, and (e) this Mortgage shall not be extinguished as a
result of the indebtedness and obligations evidenced by the Revolving Notes
having a zero balance from time to time (and, to the full extent permitted by
applicable law, Mortgagor hereby waives the operation of any applicable law,
statutory or otherwise, having a contrary effect).

 

SECTION 10.14                  Severability.  If any provision of this Mortgage
is or becomes invalid, illegal or unenforceable, such provision shall be deemed
amended to conform to applicable laws so as to be valid and enforceable or, if
it cannot be so amended without materially altering the intention of the
parties, it shall be stricken and the remainder of this Mortgage shall remain in
full force and effect

 

ARTICLE 11

LOCAL LAW PROVISIONS

 

[INSERT AS APPLICABLE]

 

 [The remainder of this page has been intentionally left blank]

 

XIII-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

[Name of Mortgagor]

 

By:

 

 

Name:

 

 

Its:

 

 

 

XIII-S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                     , 20    , before me, the undersigned, a Notary Public in
and for said State, personally appeared
                                               to me personally known, who,
being by me duly sworn, did say that he/she is the
                                                    of said corporation, that
[no seal has been procured by the said/the seal affixed thereto is the seal of
said] corporation; that said instrument was signed [and sealed] on behalf of
said corporation by authority of its Board of Directors; and that the said
                                                       as such officer,
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation, by it and by him/her voluntarily executed.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public in and for said

 

County and State

[SEAL]

 

 

My Commission expires                         ,

 

XIII-Acknowledgment-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF FEE ESTATE

 

Legal Description of premises located at
[                                              ]

 

[See Attached Page]

 

XIII-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF LEASE HOLD ESTATE

 

XIII-B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRIMARY LEASES

 

XIII-C-1

--------------------------------------------------------------------------------


 

EXHIBIT XIV-A

 

[FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT]

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is dated as of
                    , 20     and entered into by and among ISLE OF CAPRI
CASINOS, INC., a Delaware corporation (“Borrower”), each depositor listed on the
signature page hereto (collectively, together with Borrower, “Depositor”), [NAME
OF DEPOSITORY BANK], as depository bank (“Depository Bank”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent (“Secured
Party”), for the Lenders and Hedge Providers as such terms are defined in the
Security Agreement referred to below.

 

PRELIMINARY STATEMENTS

 

A.            Borrower is a party to that certain Credit Agreement dated as of
July 26, 2007, as amended by that certain First Amendment to Credit Agreement,
dated as of February 17, 2010, as further amended by that certain Second
Amendment to Credit Agreement and Amendments to Loan Documents, dated as of
March 25, 2011 (the “Second Amendment to Credit Agreement”), that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (the “Fourth Amendment to Credit Agreement”), by and among
Borrower, the other Loan Parties party thereto, the Lenders party thereto, and
Wells Fargo (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as administrative agent for the Lenders,
as Issuing Bank and as Swing Line Lender (as further amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”).

 

B.            Pursuant to the Credit Agreement, Depositor, the other grantors
named therein, and Secured Party (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)) entered into that
certain Security Agreement dated as of July 26, 2007 (as, as amended by the
Second Amendment to Credit Agreement, as further amended by the Fourth Amendment
to Credit Agreement (as further amended, supplemented, restated or otherwise
modified from time to time, the “Security Agreement”).

 

C.            Pursuant to the Security Agreement, Depositor, among other things,
granted to Secured Party, for the benefit of Secured Party, Lenders and Hedge
Providers, a continuing security interest in all of Depositor’s right, title and
interest in and to all Deposit Accounts (including the Deposit Account
identified on Schedule I annexed hereto (collectively, the “Specified Deposit
Account”)).

 

D.            Depositor, Depository Bank and Secured Party are entering into
this Agreement to perfect the security interest of Secured Party in, and to
evidence that Secured Party has control of, the Specified Deposit Account.

 

XIV-A-1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to make Loans and other extensions of credit under the Credit Agreement and to
induce Hedge Providers to enter into the Hedge Agreements, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Depositor hereby agrees with Secured Party as follows:

 

SECTION 1.  Definitions; Rules of Construction.  Initially capitalized terms
used herein without definition are defined in the Security Agreement (including
those incorporated by reference).  Unless otherwise defined herein or in the
Security Agreement, or incorporated by reference in the Security Agreement,
terms used in Articles 8 and 9 of the Uniform Commercial Code in the State of
New York are used herein as therein defined.  The rules of construction set
forth in subsection 1.3 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.

 

SECTION 2.  Notice and Acknowledgement of Security Interest.  Depositor and
Secured Party hereby notify Depository Bank of, and Depository Bank hereby
acknowledges, the security interest granted by Depositor to Secured Party
pursuant to the Security Agreement in all of Depositor’s right, title and
interest in the Specified Deposit Account and the funds on deposit therein.

 

SECTION 3 Control of Specified Deposit Account.  (a) Depository Bank agrees to
comply with instructions from Secured Party with respect to the Specified
Deposit Account and dispositions of funds therein without further consent by
Depositor; provided that Secured Party agrees that it will only give such
instructions during the existence of an Event of Default.  In addition, that
Secured Party may, subject to the terms of the Security Agreement, upon the
occurrence of and during the continuance of an Event of Default and without
further consent by Depositor, exercise sole and exclusive control of the
Specified Deposit Account at any time by giving written notice thereof to
Depository Bank, which notice shall state that (i) an Event of Default has
occurred that has not been cured or waived and (ii) Secured Party is exercising
sole and exclusive control of the Specified Deposit Account (each such notice, a
“Notice of Exclusive Control”).  Upon receipt of such Notice of Exclusive
Control, Depository Bank shall, without inquiry and in reliance upon such Notice
of Exclusive Control, thereafter (1) comply exclusively with instructions from
Secured Party and (2) not comply with instructions from Depositor with respect
to the Specified Deposit Account and dispositions of funds therein.

 

(b)           Prior to the date on which a Notice of Exclusive Control is
received by Depository Bank from Secured Party, Depository Bank may permit
Depositor to operate and transact business through the Specified Deposit
Account, including the directing of the disposition of funds from the Specified
Deposit Account.

 

(c)           Upon cure or waiver of all Events of Default, upon the written
request of Depositor, Secured Party shall provide written instructions to
Depository Bank authorizing Depository Bank to permit Depositor to operate and
transact business through the Specified Deposit Account.

 

XIV-A-2

--------------------------------------------------------------------------------


 

SECTION 4.  Certain Other Agreements.

 

(a)           Secured Party agrees that copies of all Notices of Exclusive
Control given hereunder or in connection herewith by Secured Party to Depository
Bank shall be delivered substantially simultaneously to Depositor, and Depositor
agrees that the failure of Secured Party to provide any such copy shall not
affect the validity or effectiveness of such notice.

 

(b)           Depository Bank has not entered into any agreement with respect
to, and Depositor has not agreed to provide, any security interest in the
Specified Deposit Account, except as set forth herein and, in the case of
Depositor, the Security Agreement.

 

SECTION 5.  Account Information.  Depositor hereby instructs Depository Bank,
and Depository Bank agrees, to furnish to Secured Party, upon request of Secured
Party, bank statements with respect to the Specified Deposit Account that are
customarily provided to customers of Depository Bank at the times such
statements are normally provided to customers of Depository Bank, through the
normal method of transmission, including United States mail, with a copy to
Depositor, at Depositor’s expense.  Additionally, Depositor hereby instructs
Depository Bank, and Depository Bank agrees, to make available to Secured Party
and Depositor, upon request of Secured Party, copies of all daily debit and
credit advices of the Specified Deposit Account and any other item reasonably
requested by Secured Party.  If Depository Bank receives any notice of legal
process of any kind relating to Depositor, Depository Bank shall make a
reasonable effort to give notice to Secured Party and Depositor of such legal
process.

 

SECTION 6.  Additional Agreements and Documents.  Depositor agrees to execute
and deliver such other agreements and documents as Secured Party or Depository
Bank may reasonably request, in form and substance reasonably satisfactory to
Secured Party or Depository Bank, to carry out or to confirm the provisions of
this Agreement.

 

SECTION 7.  Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Secured Party in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege.  All rights
and remedies existing under this Agreement, the Security Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

SECTION 8.  Modification.  No amendment, modification or waiver of any provision
of this Agreement, and no consent to any departure by Depositor therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Secured Party and, if an amendment or modification, Depository Bank and
Depositor and, if a waiver of rights of Depository Bank, Depository Bank.  Any
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.

 

SECTION 9.  Notices.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, or sent
by telefacsimile

 

XIV-A-3

--------------------------------------------------------------------------------


 

or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile,
or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Secured Party
shall not be effective until received.  For the purposes hereof, the address of
each party hereto shall be set forth under such party’s name on the signature
pages hereof or such other address as shall be designated by such party in a
written notice delivered to the other parties hereto.  Depository Bank shall not
incur any liability to Depositor or Secured Party in acting upon any written
notice delivered in accordance with this Section 9 that Depository Bank believes
in good faith to be genuine and what it purports to be.

 

SECTION 10.  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK),WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

SECTION 11.  Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST DEPOSITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT DEPOSITOR ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT.  Depositor hereby agrees that service
of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to it at its address
provided in Section 9, such service being hereby acknowledged by Depositor to be
sufficient for personal jurisdiction in any action against it in any such court
and to be otherwise effective and binding service in every respect.  Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of Secured Party or Depository Bank to bring
proceedings against Depositor in the courts of any other jurisdiction.

 

SECTION 12.  Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT.

 

SECTION 13.  Successors and Assigns; Secured Party as Agent.  (a)  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises, and agreements by or on behalf of Depositor or by and on behalf of
Depository Bank shall bind and inure to the benefit of the successors and
assigns of Depositor, Depository Bank and Secured Party.

 

XIV-A-4

--------------------------------------------------------------------------------


 

(a)           Secured Party has been appointed to act as Secured Party hereunder
and under the Security Agreement by Lenders and, by their acceptance of the
benefits hereof, Hedge Providers.  Secured Party’s rights and obligations shall
be governed solely by this Agreement, the Security Agreement and the Credit
Agreement.  As provided in Section 21 of the Security Agreement, Secured Party
shall at all times be the same Person that is Administrative Agent under the
Credit Agreement.

 

SECTION 14.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

SECTION 15.  Termination.  This Agreement shall terminate upon the payment in
full of all obligations of Depositor (other than inchoate indemnification and
reimbursement obligations not then due and payable) under the Credit Agreement,
and the termination of the commitments thereunder, the payment in full of all
other Secured Obligations, and Depository Bank’s receipt of written notice from
the Secured Party of such payment and termination which notice shall be promptly
provided by Secured Party.

 

SECTION 16.  Headings.  The section headings in this Agreement are inserted for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose or be given any substantive effect.

 

SECTION 17.  Fees and Expenses of Depository Bank.  Depository Bank will not
charge or debit, or exercise any right of offset or banker’s lien against, the
Specified Deposit Account except as provided below.  Depository Bank may charge
the Specified Deposit Account solely for any items deposited in the Specified
Deposit Account that are returned for any reason or otherwise not collected and
for all service charges, commissions, expenses, and other items ordinarily
chargeable to the Specified Deposit Account.  If there are not sufficient funds
in the Specified Deposit Account to pay such amounts, then Depositor agrees to
pay Depository Bank within ten Business Days of written demand all such amounts,
regardless of any collection efforts Depository Bank may have expended.
Depositor and Secured Party acknowledge that Depositor is obligated to pay all
customary and reasonable charges of Depository Bank resulting from the Specified
Deposit Account.

 

SECTION 18.  Indemnity. Depositor shall indemnify, and pay costs and expenses
incurred by, Secured Party as provided in Section 19 of the Security Agreement.

 

[Remainder of page intentionally left blank]

 

XIV-A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

 

DEPOSITOR:

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

[Isle of Capri Casinos, Inc.

 

600 Emerson Road, #300

 

St. Louis, MO 63141

 

Facsimile: (314) 813-9481

 

Attention: Dale Black]

 

XIV-S-1

--------------------------------------------------------------------------------


 

 

[NAME OF DEPOSITORY BANK], as Depository Bank

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

[              ]

 

XIV-S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

 

 

 

 

 

 

Notice Address:

 

 

 

Wells Fargo Bank, National Association

 

333 S. Grand1808 Aston Avenue, Suite 1200250

 

Los AngelesCarlsbad, California 90071CA 92008

 

Attention: Donald SchubertAttn.: Loan Administration

 

XIV-S-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Deposit Account Number

 

Location

 

 

 

 

 

 

 

 

 

 

XIV-A-I-1

--------------------------------------------------------------------------------


 

EXHIBIT XIV-B

 

[FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT]

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement (this “Agreement”) is dated as of
                            , 20     by and among ISLE OF CAPRI CASINOS, INC., a
Delaware corporation (“Grantor”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as Administrative Agent under the Credit Agreement referred to below
(in such capacity, “Secured Party” as defined in Section 9-102(a) of the UCC),
and [                          ] (and including any successor as provided under
Section 12 hereunder), in its capacity as securities intermediary (in such
capacity, “Securities Intermediary” as defined in Section 8-102(a)(14) of the
UCC).

 

PRELIMINARY STATEMENTS

 

A.            Grantor is a party to that certain Credit Agreement dated as of
July 26, 2007, as amended by that certain First Amendment to Credit Agreement,
dated as of February 17, 2010, as further amended by that certain Second
Amendment to Credit Agreement and Amendments to Loan Documents, dated as of
March 25, 2011 (the “Second Amendment to Credit Agreement”), that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (the “Fourth Amendment to Credit Agreement”), by and among
Grantor, the other Loan Parties party thereto, the Lenders party thereto
(“Lenders”), and Wells Fargo (as successor to Credit Suisse AG, Cayman Islands
Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as administrative agent
for Lenders, Issuing Bank and Swing Line Lender (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.            Pursuant to the Credit Agreement, Grantor, the other grantors
named therein, and Secured Party (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)) entered into that
certain Security Agreement dated as of July 26, 2007 (as, as amended by the
Second Amendment to Credit Agreement, as further amended by the Fourth Amendment
to Credit Agreement (as further amended, supplemented or otherwise modified from
time to time, the “Security Agreement”).

 

C.            Pursuant to the Security Agreement, Grantor, among other things,
granted to Secured Party, for the benefit of Secured Party, Lenders and Hedge
Providers (as such term is defined therein), a continuing security interest in
all of Grantor’s right, title and interest in and to all Securities Collateral
(as such term is defined therein) (including the Securities Account identified
on Schedule I annexed hereto (such accounts and any successor accounts, the
“Securities Accounts”)).

 

D.            Grantor, Securities Intermediary and Secured Party are entering
into this Agreement to perfect the security interest of Secured Party in, and to
evidence that Secured Party has control of, the Securities Accounts.

 

(Securities Account Control Agreement)

 

XIV-B-1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
herein, Grantor, Secured Party and Securities Intermediary agree as follows:

 

1.1          Definitions.  In addition to all other terms defined herein, all
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York, as of the date hereof.

 

1.2          Establishment of Securities Accounts.  Securities Intermediary
confirms that (i) Securities Intermediary has established the Securities
Accounts, (ii) the Securities Accounts are, and it shall treat each of the
Securities Accounts as, a “securities account” within the meaning of
Section 8-501 of the UCC, (iii) each of the Securities Accounts is an account to
which financial assets are or may be credited, and Securities Intermediary
shall, subject to the terms of this Agreement, treat Secured Party as
(A) entitled to exercise the rights that comprise any financial asset or
security entitlement credited to any of the Securities Accounts and (B) the
“entitlement holder” (within the meaning of Section 8-102(a)(7) of the UCC) with
respect to the Securities Accounts on the books and records of Securities
Intermediary, and (iv) all securities or other property underlying any financial
assets or security entitlement credited to any of the Securities Accounts shall
be registered in the name of Securities Intermediary or its nominee, endorsed to
Securities Intermediary or in blank or credited to another securities account
maintained in the name of Securities Intermediary or its nominee, and in no case
will any financial asset credited to any of the Securities Accounts be
registered in the name of Grantor, payable to the order of Grantor or specially
endorsed to Grantor except to the extent the foregoing have been specially
endorsed to Securities Intermediary or in blank.

 

1.3          Financial Assets; Security Interest.  Securities Intermediary
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash or any other property of any kind) credited to any
of the Securities Accounts shall be treated as a “financial asset” within the
meaning of Section 8-102(a)(9) of the UCC.  Securities Intermediary acknowledges
the security interest granted by Grantor in favor of Secured Party in the
Securities Account and the property credited thereto.

 

1.4          Control of the Securities Account.  If, at any time, Securities
Intermediary shall receive any entitlement order (as defined in
Section 8-102(a)(8) of the UCC) (an “Entitlement Order”) from Secured Party
directing the transfer or redemption of any financial asset or security
entitlement relating to any of the Securities Accounts, Securities Intermediary
shall comply with such Entitlement Order without further consent by Grantor or
any other person or entity within a reasonable time of receipt of such
Entitlement Order not to exceed three business days. Securities Intermediary
shall have no obligation to act, and shall be fully protected in refraining from
acting, in respect of the financial assets and security entitlement credited to
any of the Securities Accounts in the absence of such Entitlement Order.  In
addition, prior to the receipt of any Entitlement Order from Secured Party,
Securities Intermediary may comply with instructions or Entitlement Orders
received from Grantor.  In the event Secured Party issues an Entitlement Order
for the transfer, redemption or other disposition of any financial assets
credited to any of the Securities Accounts, (a) Securities Intermediary shall
attempt to cancel promptly any open orders which had been entered by Grantor but
had not yet been executed at

 

XIV-B-2

--------------------------------------------------------------------------------


 

the time such Entitlement Order is received by Securities Intermediary and
(b) Securities Intermediary shall close each open transaction related to the
financial assets and shall forward any proceeds thereof, together with such
accounting as Securities Intermediary provides in the ordinary course of its
business upon the liquidation of any account, directly to Secured Party;
provided, however that nothing contained herein shall require any action in
violation of, or prevent any action necessary for compliance with, any
applicable law on the part of Securities Intermediary.

 

1.5          Control Agreement.  Anything contained herein to the contrary
notwithstanding, Securities Intermediary shall, if and as directed by Secured
Party and without further consent of Grantor, (i) comply with all instructions,
directions, and Entitlement Orders originated by Secured Party with respect to
the Securities Accounts and any security entitlements credited thereto,
(ii) transfer, sell, redeem, liquidate or otherwise dispose of any of the
Securities Accounts, (iii) transfer any or all of the financial assets credited
to any of the Securities Accounts and all proceeds and other value therefrom to
any account or accounts designated by Secured Party, including an account
established in Secured Party’s name (whether at Securities Intermediary or
otherwise), (iv) register title to the Securities Accounts in any name specified
by Secured Party, including the name of Secured Party or any of its nominees or
agents, without reference to any interest of Grantor, or (v) otherwise deal with
the Securities Accounts as directed by Secured Party.

 

1.6          Subordination of Lien; Waiver of Set-Off.  In the event that
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise, a security interest in the Securities Accounts or any security
entitlement credited thereto, Securities Intermediary hereby agrees that such
security interest shall be subordinate to the security interest of Secured
Party.  The financial assets credited to the Securities Accounts will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person or entity, other than Secured Party (except that Securities Intermediary
may set off (i) all amounts due to Securities Intermediary in respect of
Securities Intermediary’s customary fees and expenses for the routine
maintenance and operation of the Securities Account, (ii) the face amount of any
checks which have been credited to the Securities Account but are subsequently
returned unpaid because of uncollected or insufficient funds, and (iii) the
purchase price of any securities purchased by Securities Intermediary on behalf
of Grantor for which payment has not been received by Securities Intermediary).

 

1.7          Choice of Law.  This Agreement and the Securities Accounts shall be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
jurisdiction of Securities Intermediary with respect to the Securities Accounts
(as well as the securities entitlements related thereto).

 

1.8          Conflict with other Agreements.  In the event of any conflict
between this Agreement and any other agreement between Securities Intermediary
and Grantor with respect to the Securities Accounts now existing or hereafter
entered into, the terms of this Agreement shall prevail.

 

XIV-B-3

--------------------------------------------------------------------------------


 

1.9          Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.

 

1.10        Notice of Adverse Claims.  Except for the claims and interest of
Secured Party and Grantor in the Securities Account, Securities Intermediary
does not know of any claim to, or interest in, the Securities Accounts or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto. 
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any of the Securities Accounts or in any financial asset
carried therein, Securities Intermediary will promptly notify Secured Party and
Grantor thereof.  Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person or entity relating to the Securities Accounts and/or any financial assets
credited thereto pursuant to which it has agreed to comply with Entitlement
Orders of such person or entity.  Securities Intermediary has not entered into
any other agreement with Secured Party or Grantor purporting to limit or
condition the obligation of Securities Intermediary to comply with Entitlement
Orders as set forth in Section 4 of this Agreement.

 

1.11        Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of Securities Intermediary to honor Entitlement Orders as
agreed in Section 4 hereof, Securities Intermediary agrees to maintain the
Securities Accounts as follows:

 

(a)   Securities Intermediary will promptly send copies of all statements,
confirmations and other correspondence concerning the Securities Accounts and/or
any financial assets credited thereto simultaneously to each of Secured Party
and Grantor at the addresses set forth in Section 14 of this Agreement;

 

(b)   All items of income, gain, expense and loss recognized in the Securities
Accounts shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
Grantor; and

 

(c)   Securities Intermediary will not close any Securities Account or change
the name or account number of any of the Securities Accounts without the prior
written consent of Secured Party.

 

1.12        Successors; Termination.

 

(a)   This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.  The rights and powers
granted herein to Secured Party have been granted in order to perfect its
security interests in the Securities Accounts, are powers coupled with an
interest and will neither be affected by the bankruptcy of Grantor nor by the
lapse of time.  Secured Party shall at all times be the same person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to the Credit Agreement shall also constitute
notice of resignation as Secured Party under this Agreement.  Upon the
acceptance of any appointment as Administrative Agent under the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the

 

XIV-B-4

--------------------------------------------------------------------------------


 

rights, powers, privileges and duties of the retiring Secured Party pursuant
hereto.  Grantor may not assign or delegate its rights and obligations hereunder
without the written consent of Securities Intermediary and Secured Party.

 

(b)   The obligations of Securities Intermediary hereunder shall continue in
effect until Secured Party has notified Securities Intermediary in writing of
the termination of this Agreement.

 

1.13        Further Actions.  Securities Intermediary shall take such further
actions as Secured Party shall reasonably request as being necessary or
desirable to maintain or achieve perfection or priority of Secured Party’s
security interest with respect to the Securities Accounts and to permit Secured
Party to exercise its rights with respect to the Securities Accounts.

 

1.14        Notices.  Unless otherwise provided in this Agreement, all notices
or other communications by any party relating to this Agreement will be in
writing and will be personally delivered or sent by registered or certified mail
or nationally-recognized overnight courier, postage prepaid, or by facsimile, to
Securities Intermediary, Grantor or Secured Party at its respective address set
forth below:

 

If to the Securities Intermediary:

 

[                          ]

 

 

[Address]

 

 

[City, State, Zip]

 

 

 

 

 

 

Attention:

[                          ]

 

 

Telephone No.:

[                          ]

 

 

Facsimile No.:

[                          ]

 

 

 

If to Grantor:

 

Isle of Capri Casinos, Inc.

 

 

600 Emerson Road, Suite 300

 

 

St. Louis, Missouri 63141

 

 

Attention: Dale Black

 

 

Facsimile No.: (314) 813-9481

 

 

 

If to Secured Party:

 

Wells Fargo Bank, National Association,

 

 

as Administrative Agent

 

 

333 S. Grand1808 Aston Avenue, Suite 1200250

 

 

Los AngelesCarlsbad, California 9007192008

 

 

Attn.: Donald SchubertLoan Administration

 

 

Facsimile No.: (213) 253-7309

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

XIV-B-5

--------------------------------------------------------------------------------


 

1.15        Duties and Liabilities of Securities Intermediary Generally.  The
duties and obligations of Securities Intermediary shall be determined solely by
the express provisions of this Agreement, and Securities Intermediary shall take
such action with respect to this Agreement as it shall be directed pursuant to
Section 4 hereof.  Securities Intermediary shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement and as are specifically directed by Secured Party, and no implied
covenants or obligations shall be read into this Agreement against Securities
Intermediary.

 

Securities Intermediary shall not be liable for any error in judgment made in
good faith by an officer or officers of Securities Intermediary, except for its
own gross negligence, willful misconduct or bad faith.

 

Grantor covenants and agrees to pay to Securities Intermediary from time to
time, and Securities Intermediary shall be entitled to, the fees and expenses
agreed in writing between Grantor and Securities Intermediary, and Grantor will
further pay or reimburse Securities Intermediary upon its request for all
reasonable expenses, disbursements and advances incurred or made by Securities
Intermediary in accordance with any of the provisions hereof or any other
documents executed in connection herewith (including the reasonable compensation
and reasonable expense and disbursement of its counsel, agents and all persons
not regularly in its employ).  The obligations of Grantor under this Section 16
to compensate Securities Intermediary for reasonable expenses, disbursement and
advances shall survive the satisfaction and discharge of this Agreement or the
earlier resignation or removal of Securities Intermediary.

 

Grantor agrees to indemnify Securities Intermediary for, and hold Securities
Intermediary harmless against, any and all liabilities, claims and expenses of
any kind or nature whatsoever arising out of or in connection with the
acceptance or administration of this Agreement and the performance of its duties
under this Agreement (including the reasonable fees and disbursements of counsel
in connection with any investigative, administrative, or judicial proceeding,
whether or not Securities Intermediary shall be designated a party thereto);
provided that Grantor shall not have any obligation to Securities Intermediary
hereunder with respect to any such liabilities, claims or expenses arising from
the gross negligence or willful misconduct Securities Intermediary.

 

The obligations of Grantor under this Section 15 to indemnify Securities
Intermediary shall survive the satisfaction and discharge of this Agreement or
the earlier resignation or removal of Securities Intermediary.

 

1.16        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, will be deemed to be an original, and all of which,
when taken together, will constitute but one and the same Agreement.  Delivery
of an executed counterpart of this Agreement by facsimile will be equally as
effective as delivery of a manually executed counterpart of this Agreement.  Any
party delivering an executed counterpart of this Agreement by facsimile also
will deliver a manually executed counterpart of this Agreement but the failure
to deliver a manually executed counterpart will not affect the validity,
enforceability, and binding effect of this Agreement.

 

XIV-B-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Account
Control Agreement by their duly authorized officers as of the date first above
written.

 

 

 

[                          ], as Securities Intermediary

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

 

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

as Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XIV-B-S-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Account Name

 

Number

 

Institution and Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-B-I-1

--------------------------------------------------------------------------------


 

EXHIBIT XV-A

 

FORM OF INSTRUMENT OF JOINDER

 

This Instrument of Joinder (this “Agreement”) dated as of [    ], 20[    ] is
entered into by and betweenamong [Insert name of new or increasing lender], a
[Insert the jurisdiction of its formation][Insert type of entity] (thelenders]
(each a “New Lender” and, collectively, the “New Lenders”) and the
Administrative Agent pursuant to that certain Credit Agreement dated as of
July 26, 2007,  as amended by that certain First Amendment to Credit Agreement,
dated as of February 17, 2010, as further amended by that certain Second
Amendment to Credit Agreement and Amendments to Loan Documents, dated as of
March 25, 2011, that certain Third Amendment to Credit Agreement, dated as of
November 21, 2012, and that certain Fourth Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of April 19, 2013 (as further amended,
supplemented, restated or otherwise modified, being the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Isle of Capri Casinos, Inc., a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages thereof and such financial institutions that become party to the Credit
Agreement from time to time (the “Existing Lenders” and together with the New
LenderLenders, the “Lenders”), Wells Fargo Bank, National Association (as
successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch), as administrative agent for Lenders (“Administrative
Agent”), Issuing Bank and Swing Line Lender.

 

Pursuant to subsection 2.1A(iv) of the Credit Agreement, theeach New Lender
desires to become a Lender under the terms of the Credit Agreement.

 

Accordingly, theeach New Lender hereby agrees as follows with the Administrative
Agent:(1)

 

1.             TheSuch New Lender hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Lender will be deemed to be a party
to the Credit Agreement and a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents, and shall have all of the rights and obligations
of a Lender thereunder as fully as if it had executed the Credit Agreement and
the other Loan Documents.  TheSuch New Lender hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement and in the Loan Documents which are binding
upon the Lenders, including, without limitation, all of the authorizations of
the Lenders set forth in Section 9 of the Credit Agreement, as supplemented from
time to time in accordance with the terms thereof.

 

2.             The Administrative Agent confirms that immediately upon execution
of this Agreement by the parties hereto, thesuch New Lender shall become a
Lender under the Credit Agreement.

 

3.             TheSuch New Lender agrees that at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further

 

--------------------------------------------------------------------------------

(1) In the event the New Lender is an “Increasing Lender”, Agreement to be
revised accordingly.

 

XV-A-1

--------------------------------------------------------------------------------


 

documents and do such further acts and things as the Administrative Agent may
reasonably request in order to effect the purposes of this Agreement.

 

4.             The New Lender’s new interest shall be:(2)

 

Facility

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of Commitment/
Loans for New Lender

 

New Lender’s
Percentage of Aggregate
Amount of
Commitment/Loan

 

[Revolving][Term] Loan Facility

 

$

 

 

$

 

 

 

%

 

4.             Each New Lender party hereto hereby agrees to provide its
respective Commitment as set forth on Schedule A annexed hereto, on the
following terms and conditions:(2)

 

a)            Applicable Margin.  (i) the Applicable Base Rate Margin for each
Series [    ] New Term Loan shall mean, as of any date of determination,
[      ]% per annum and (ii) the Applicable LIBOR Margin for each Series [    ]
New Term Loan shall mean, as of any date of determination, [      ]% per annum.

 

b)            Scheduled Payments.  Borrower shall make principal payments on the
Series [    ] New Term Loans in installments on the dates and in the amounts set
forth below:

 

Payment Date:

 

Scheduled Repayment of
Series [    ] New Term Loans:

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

--------------------------------------------------------------------------------

(2) In the event of the issuance of a Series of New Term Loans, to specify if
Applicable Margins thereunder are different than those applicable to existing
Term Loans and provide amendments to Credit Agreement in order to effectuate
same.

(2) Insert completed items a-g, as applicable, with respect to New Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.1A(iv) of the Credit Agreement.

 

XV-A-2

--------------------------------------------------------------------------------


 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

TOTAL:

 

$

 

 

 

c)             Term Loan Maturity Date.  The Term Loan Maturity Date for the
Series [    ] New Term Loans is [                       ,         ].

 

d)            Voluntary and Mandatory Prepayments.  Scheduled installments of
principal of the [Series [    ]] New Term Loans set forth above shall be reduced
in connection with any voluntary or mandatory prepayments of the [Series [    ]]
New Term Loans in accordance with subsection 2.4B(iv) of the Credit Agreement.

 

e)             Prepayment Fees.  Borrower agrees to pay to each [New Term Loan
Lender] the following prepayment fees, if any:  [                    ].  [Insert
other additional prepayment provisions with respect to New Term Loans].

 

f)             Other Fees.  Borrower agrees to pay each [New Term Loan Lender]
[New Revolving Loan Lender] its Pro Rata Share of an aggregate fee equal to
[                     ,         ] on [                       ,         ].

 

g)            Proposed Borrowing.  This Agreement represents Borrower’s request
to borrow [Series [    ] New Term Loans] from New Term Loan Lender as follows
(the “Proposed Borrowing”):

 

i.                 Business Day of Proposed Borrowing: 
                      ,       

 

ii.             Amount of Proposed Borrowing:  $                         

 

iii.         Interest Rate Option:    o  a.  Base Rate Loan(s)

 

o  b.  LIBOR Loan(s) with an initial Interest Period of         month(s)

 

5.             TheEach New Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement; (ii) it meets all of the
requirements of an Eligible Assignee under the Credit Agreement; (iii) from and
after the date hereof, it shall be bound by the provisions of the Credit
Agreement and, to the extent of its Pro Rata Share of the Commitments, shall
have the rights and obligations of a Lender thereunder; (iv) it has received a
copy of the Credit Agreement and the

 

XV-A-3

--------------------------------------------------------------------------------


 

Schedules and Exhibits thereto, together with copies of the most recent
financial statements delivered pursuant to subsection 6.1(i) thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision; and (v) if it is a Non-US Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the New
Lender; and (b) agrees that (1) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and
(2) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

6.             This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.

 

8.             Except as set forth in this Agreement, [Revolving Loans]
[Series [    ] New Term Loans] shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents.

 

9.             For purposes of the Credit Agreement, the initial notice address
of each [New Term Loan Lender] [Revolving Loan Lender] shall be as set forth
below its signature below.

 

10.          Upon execution and delivery hereof, Administrative Agent will
record the [Series [    ] New Term Loans] [Revolving Loans] made by [New Term
Loan Lenders] [Revolving Loan Lenders] in the Register.

 

11.          This Agreement may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto.

 

12.          This Agreement, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

13.          Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

XV-A-4

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

XV-A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Agent and theeach New Lender have caused
this Agreement to be duly executed by their respective authorized officers, and
Borrower has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

 

[                          ], as New Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

 

 

 

Consented to:

 

 

 

BORROWER:

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

XV-A-S-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO JOINDER AGREEMENT

 

Name of Lender

 

Type of Commitment

 

Amount

 

[                              ]

 

[New Term Loan Commitment] [Revolving Loan Commitment]

 

$

[                            ]

 

 

 

 

 

 

 

 

 

Total:  

$

[                            ]

  

 

XV-A-Schedule A-1

--------------------------------------------------------------------------------


 

EXHIBIT XV-B

 

FORM OF NOTICE TO LENDERS

 

Pursuant to that certain Credit Agreement dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (as further amended, supplemented, restated or otherwise
modified, the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Isle of Capri
Casinos, Inc., a Delaware corporation (“Borrower”), the other Loan Parties party
thereto, the financial institutions listed on the signature pages thereof
(collectively, “Lenders”), Wells Fargo Bank, National Association (as successor
to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch)), as agent for Lenders (“Administrative Agent”), Issuing Bank and Swing
Line Lender, this represents Borrower’s notice to [increase the [Revolving Loan
Commitments] [issue New Term Loan Commitments] pursuant to subsection
2.1A(iv) of the Credit Agreement as follows:

 

1.             Aggregate Amount of Increase:(1)           $

 

2.             Increasing Lenders:

 

 

3.             New Lenders:

 

 

4.             Effective Date of Increase:

 

Schedule 1 attached hereto sets forth the amount of [the increase in the
[Revolving Loan Commitments] [the issuance of New Term Loan Commitments] assumed
by each New Lender and/or each Increasing Lender and the Pro Rata Share of the
[Revolving Loan Commitments] [New Term Loan Commitments] for each Lender after
giving effect to the amount of such [increase] [issuance].

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) In the event of the issuance of a Series of New Term Loans, to specify if
Applicable Margins thereunder are different than those applicable to existing
Term Loansand other material terms and conditions thereof and provide amendments
to Credit Agreement in order to effectuate same.

 

XV-B-1

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
EXHIBIT XXIII-B

 

Lender

 

Aggregate Amount of
[Revolving/New Term] Loans
Commitments/Loan for
all Lenders

 

Amount of [Revolving/New
Term]
Loan Commitments/
Loans for Lender

 

Lender’s Pro Rata Share
of [Revolving/New Term]
Loan
Commitments/Loans

 

 

 

$

 

 

$

 

 

 

%

 

XV-B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT XV-C

 

FORM OF OFFICERS’ CERTIFICATE

 

Reference is hereby made to that certain Credit Agreement dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, as further amended by that certain Second Amendment to
Credit Agreement and Amendments to Loan Documents, dated as of March 25, 2011
(the “Second, that certain Third Amendment”) to Credit Agreement, dated as of
November 21, 2012, and that certain Fourth Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of April 19, 2013 (as further amended,
supplemented, restated or otherwise modified, being the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Isle of Capri Casinos, Inc., a Delaware
corporation (“Borrower”), the other Loan Parties party thereto, the financial
institutions listed on the signature pages thereof as Lenders (“Lenders”), Wells
Fargo Bank, National Association (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as agent for the
Lenders (“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

This Officers’ Certificate is being executed and delivered in connection with an
[increase in the [Revolving Loan Commitments] [issuance of New Term Loan
Commitments] pursuant to subsection 2.1A(iv) of the Credit Agreement.  The
undersigned officer, to the best of his or her knowledge, and Borrower certify
that:

 

1.                                      The representations and warranties
contained in the Credit Agreement and the other Loan Documents (as amended by
the SecondFourth Amendment Documents) are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date; provided that, if a representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the applicable materiality qualifier set forth above shall be
disregarded for purposes of this certification.

 

2.                                      No event has occurred and is continuing
or would result from the consummation of the [increase in the [Revolving Loan
Commitments] [issuance of New Term Loan Commitments] that would constitute an
Event of Default or a Potential Event of Default.

 

3.                                      Borrower has performed in all material
respects all agreements and satisfied all conditions which the Credit Agreement
provides shall be performed or satisfied by it on or before the date hereof;
provided that, if a condition is qualified as to materiality, with respect to
such condition the applicable materiality qualifier shall be disregarded for
purposes of this certification.

 

XV-C-1

--------------------------------------------------------------------------------


 

4.                                      The undersigned has read this Officers’
Certificate and any definitions or other provisions contained in the Credit
Agreement relating thereto, and in the opinion of the undersigned (a) has made
or caused to be made such examination or investigation as is reasonably
necessary to enable the undersigned to express an informed opinion as to the
compliance with all conditions precedent to the [increase in the [Revolving Loan
Commitments] [issuance of New Term Loan Commitments]; and (b) all conditions
precedent to the [increase in the [Revolving Loan Commitments] [issuance of New
Term Loan Commitments] have been complied with.

 

XV-C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Officers’ Certificate to be
duly executed and delivered to Administrative Agent as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XV-C-3

--------------------------------------------------------------------------------


 

EXHIBIT XVI

 

[FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT]

 

In the form attached to the Credit Agreement, dated as of July 26,
2007.ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of [                            ], by ISLE OF
CAPRI CASINOS, INC., a Delaware corporation (“Borrower”), each of THE RESTRICTED
SUBSIDIARIES of Borrower listed on the signature pages attached hereto (the
“Subsidiary Indemnitors”; Borrower and each Subsidiary Indemnitor is referred to
as an “Indemnitor” and collectively as the “Indemnitors”), to and for the
benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor to Credit Suisse
AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as
Administrative Agent (“Administrative Agent”) for and representative of the
financial institutions (“Lenders”) that are party to the Credit Agreement
referred to below and any Hedge Providers (as defined below), and each of their
respective successors, assigns and participants, and their respective parent,
subsidiary and affiliated corporations, and the respective directors, officers,
agents, attorneys, and employees of each of the foregoing including any Person
that holds or that may hereafter acquire all or any part of the Facilities (as
such term is defined in the Credit Agreement) or any interest or estate therein
by purchasing any of the Facilities at a foreclosure sale or trustee’s sale or
by acceptance of a deed in lieu of foreclosure (each of which are referred to
hereinafter individually as an “Indemnitee” and collectively as the
“Indemnitees”).

 

R E C I T A L S

 

A.                                    Administrative Agent and the Lenders have
entered into that certain Credit Agreement, dated as of July 26, 2007, with
Borrower, as amended by that certain First Amendment to Credit Agreement, dated
as of February 17, 2010, that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011 (the “Second Amendment
to Credit Agreement”), that certain Third Amendment to Credit Agreement, dated
as of November 21, 2012, and that certain Fourth Amendment to Credit Agreement
and Amendments to Loan Documents (the “Fourth Amendment to Credit Agreement”)
(as the same may hereafter be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have made certain commitments, subject to the terms and conditions
set forth therein, to extend certain credit facilities to Borrower in the
aggregate principal amount of up to $300,000,000.  Initially capitalized terms
used in this Agreement without definition have the respective meanings assigned
such terms in the Credit Agreement.

 

B.                                    Borrower may from time to time enter, or
may from time to time have entered, into one or more Hedge Agreements
(collectively, the “Lender Hedge Agreements”) with or one or more Lenders or
Affiliates of Lenders (in such capacity, collectively, “Hedge Providers”) in
accordance with the terms of the Credit Agreement.

 

XVI-A-XVI-1

--------------------------------------------------------------------------------


 

C.                                    Subsidiary Indemnitors have executed and
delivered that certain Subsidiary Guaranty, dated as of July 26, 2007, as
amended by the Second Amendment to Credit Agreement, as further amended by the
Fourth Amendment to Credit Agreement (said Subsidiary Guaranty, as it may
hereafter be further amended, restated, supplemented or otherwise modified from
time to time, being the “Subsidiary Guaranty”) in favor of Administrative Agent
for the benefit of Lenders and any Hedge Providers, pursuant to which the
Subsidiary Indemnitors have guaranteed the prompt payment and performance when
due of all Obligations of Borrower under the Credit Agreement and other Loan
Documents and all obligations of Borrower under the Lender Hedge Agreements,
including the obligation of Borrower to make payments thereunder in the event of
early termination thereof.

 

D.                                    The Credit Agreement requires that
Indemnitors execute and deliver this Agreement on the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the making of the
Loans, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Indemnitors, intending to be legally bound,
hereby jointly and severally agree as follows:

 

1.                                      Covenants.  The foregoing recitals are
incorporated herein by this reference.  Each Indemnitor hereby makes the
representations and warranties in Section 5.13 of the Credit Agreement and shall
comply with the provisions of Section 6.7 of the Credit Agreement with respect
to each Facility in which such Indemnitor has any interest, each of which is
incorporated herein by this reference as if fully set forth herein.

 

2.                                      Indemnity.

 

2.1                               Each Indemnitor shall indemnify, defend and
hold Administrative Agent and the other Indemnitees harmless from and against
all claims, losses, damages (whether actual, consequential, punitive, or
otherwise denominated), demands, liabilities, causes of action, assessments,
penalties, actions, judgments, suits, fees, costs and expenses (including the
reasonable fees, expenses and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened),
whether direct or indirect and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including Environmental Laws), on common
law or equitable causes or on contract or otherwise (collectively, “Claims”) of
whatever kind or nature, known or unknown, contingent or otherwise, directly or
indirectly arising from or related to any of the following, except to the extent
such Claims result from any Indemnitee’s gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction:

 

2.1.1                     Each Indemnitor’s breach of any representation,
warranty or covenant or other obligation set forth in this Agreement;

 

2.1.2                     The presence, Release (or threatened Release), use,
generation, manufacture, production, treatment or storage of Hazardous Materials
at, on, or from the Facilities or affecting the soil, soil vapor, water,
groundwater, vegetation, buildings,

 

XVI-A-XVI-2

--------------------------------------------------------------------------------


 

personal property, Persons, animals or otherwise at or on the Facilities or
other property to the extent emanating from or attributable to the Facilities;

 

2.1.3                     Any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to Hazardous
Materials, or underground or other storage tanks for Hazardous Materials, on, at
or around the Facilities or other property to the extent emanating from or
attributable to the Facilities;

 

2.1.4                     Any Claim or lawsuit brought or threatened, settlement
reached (with Indemnitors’ consent, which consent shall not be unreasonably
withheld, delayed or conditioned), or government order relating to Hazardous
Materials or underground or other storage tanks for Hazardous Materials on, at
or around the Facilities or other property to the extent emanating from or
attributable to the Facilities;

 

2.1.5                     Any violation of Environmental Laws or demand of any
Government Authority that is based upon or in any way related to the presence,
Release, use, generation, manufacture, production, treatment or storage of
Hazardous Materials or underground or other storage tanks for Hazardous
Materials in connection with the Facilities by any Person or other source,
whether related or unrelated to Indemnitors;

 

2.1.6                     Any and all losses (including loss of value of the
Facilities) and any or all of the following (a) any incurrence of or liability
for costs of clean-up, removal or remedial action incurred by a Government
Authority, or by any other Person, or damages from injury to or destruction or
loss of natural resources including the costs of assessing such injury,
destruction or loss, legal representation, governmental oversight, financial
assurance or ongoing monitoring or maintenance, arising under the provision of
any Environmental Law; (b) any incurrence of or liability for any other costs or
expenses of abatement, correction or clean-up, or any fines, damages, response
costs or penalties, which arise under the provisions of any Environmental Law;
(c) liability for personal injury or property damages arising under any
statutory or common law tort theory, including damages assessed for the
maintenance of a public or private nuisance or for the carrying on of an
abnormally dangerous activity; and (d) any amounts expended in good faith by
Administrative Agent or any other Indemnitee to settle or compromise any claim
or allegation of liability if Indemnitors fail to promptly and diligently defend
such claim or allegation; whether or not liability is asserted against or
imposed on Administrative Agent as a result of any action or inaction by
Administrative Agent;

 

2.1.7                     The inaccuracy or breach of any representation,
warranty or covenant set forth in the Credit Agreement or any other Loan
Document relating to Hazardous Materials or Environmental Laws, or subsequently
made by any Indemnitor to Administrative Agent with respect to Hazardous
Materials or Environmental Laws, in each case when such representation or
warranty was made (any of the foregoing being referred to in this Agreement as
an “Indemnified Claim”).

 

Each Indemnitor’s obligations under this Agreement shall arise without regard to
whether or not any Government Authority has taken or threatened any action in
connection with the presence of any Hazardous Materials.

 

XVI-A-XVI-3

--------------------------------------------------------------------------------


 

2.2                               The indemnification set out in this Section 2
shall survive satisfaction and payment of the Obligations and termination of
this Agreement, the Credit Agreement and the other Loan Documents and shall not
be limited in any way by the passage of time or occurrence of any event.  The
amount of indemnification under this Agreement shall not be limited by and may
exceed the amount of the Loans.

 

2.3                               This Agreement is given to protect
Administrative Agent against the Indemnified Claims described in this Agreement,
and not as additional security for, or as a means of repayment of, the Loans. 
The obligations of each Indemnitor under this Agreement are independent of, and
shall not be measured or affected by (i) any amounts at any time owing under the
Loans or secured by any Collateral Document, (ii) the sufficiency or
insufficiency of any collateral (including the Facilities) given to
Administrative Agent or the Lenders to secure repayment of the Loans, (iii) the
consideration given by Administrative Agent or any other party in order to
acquire the Facilities, or any portion thereof, (iv) the modification,
expiration or termination of any Loan Document or (v) the discharge or repayment
in full of the Loans (including, without limitation, by amounts paid or credit
bid at a foreclosure sale or by discharge in connection with a deed in lieu of
foreclosure).  The rights of Administrative Agent under this Agreement shall be
in addition to any other rights and remedies of Administrative Agent against any
Indemnitor under any other document or instrument now or hereafter executed by
such Indemnitor, or at law or in equity (including any right of reimbursement or
contribution pursuant to Environmental Laws), and shall not in any way be deemed
a waiver of any of such rights.

 

3.                                      Duty to Defend.  Upon written request of
Administrative Agent, at Administrative Agent’s sole option, Indemnitors shall
undertake the defense of Administrative Agent and the other Indemnitees at
Indemnitors’ sole cost and expense, with counsel approved by Administrative
Agent, in connection with any Indemnified Claim.  If (i) any Indemnitor refuses
to undertake the defense of Administrative Agent or any other Indemnitee after
receiving such request; (ii) any Indemnitor fails to assume (within ten (10)
Business Days after receiving such request) and thereafter diligently and
continuously conduct such defense; (iii) the use of counsel chosen by
Indemnitors to represent Administrative Agent would present such counsel with a
conflict of interest that is not waived; or (iv) the defendants in, or targets
of, any such litigation or proceeding include both Administrative Agent and
Indemnitors, and Administrative Agent in its sole discretion concludes that
there are or are likely to be significant legal defenses available to it which
are different from or additional to those available to Indemnitors and would
require Indemnitors to take inconsistent or conflicting positions from those
taken by Administrative Agent (in which case no Indemnitor has the right to
direct the defense on behalf of Administrative Agent or any other Indemnitor
with respect to such legal defense), then in any of such cases Administrative
Agent may employ separate counsel selected by Administrative Agent at the sole
cost and expense of Indemnitors without reducing Indemnitors’ obligations to
protect, indemnify and hold harmless Administrative Agent and the other
Indemnitees as provided in this Agreement.

 

XVI-A-XVI-4

--------------------------------------------------------------------------------


 

4.                                      Performance.

 

4.1                               The undertakings, liabilities and obligations
of Indemnitors hereunder shall not be affected, discharged, improved or varied
except by the due and punctual performance of such Indemnitor’s obligations as
set forth in this Agreement and then only to the extent thereof.  The rights of
Administrative Agent hereunder shall not be limited by any investigation or the
scope of any investigation undertaken by or on behalf of Administrative Agent in
connection with the Facilities prior to the date hereof.  No failure or delay on
the part of Administrative Agent to exercise any power, right or privilege under
this Agreement shall impair any such power, right or privilege, or be construed
to be a waiver of any default or an acquiescence therein, nor shall any single
or partial exercise of such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

4.2                               In the event of any Release of Hazardous
Materials, the threat of a Release of any Hazardous Materials, whether or not
the same originates or emanates from the Facilities or any contiguous real
estate, or the presence of any Hazardous Material affecting the Facilities in
breach of Indemnitors’ covenants in Section 1 hereof, and/or if any Indemnitor
fails to comply with any of the requirements of the Environmental Laws,
Administrative Agent may at its election, but without the obligation so to do,
after the date that is ten (10) days after delivery of written notice to
Indemnitors thereof (unless Indemnitors cure such condition within ten (10) days
after such notice is sent to it or within such additional time (not exceeding
sixty (60) days) reasonably necessary so long as Indemnitors diligently pursue
cure of such condition), cause such work to be performed at the Facilities
and/or take any and all other actions as Administrative Agent deems reasonably
necessary or advisable in order to abate the Release of any Hazardous Material,
remove the Hazardous Material or cure Indemnitors’ noncompliance.  If
Administrative Agent elects to act pursuant to this provision, it will do so
only to the extent necessary to protect the value of its security interest in
the Facilities.  Each Indemnitor acknowledges that Administrative Agent is not a
guarantor or participant of such Indemnitor under Environmental Laws.

 

4.3                               Each Indemnitor acknowledges that
Administrative Agent and Lenders have agreed to make the Loans and other
extensions of credit under the Credit Agreement in reliance upon each
Indemnitor’s covenants, representations, warranties and indemnities in this
Agreement. All of the covenants and indemnities of this Agreement shall survive
the repayment of the Loans, the release of the Lien from the Facilities and the
release of any Collateral Document and shall survive the transfer of any or all
right, title and interest in and to the Facilities by any Indemnitor to any
party, whether or not affiliated with such Indemnitor.

 

4.4                               In addition to any other remedies hereunder or
under applicable law which Administrative Agent may have for an Event of
Default, Administrative Agent has the right to waive its Lien against the
Facilities or any portion thereof, whether fixtures or personal property, to the
extent such Facility is found to be environmentally impaired, and to exercise
any and all rights and remedies of an unsecured creditor against Indemnitors and
all of Indemnitors’ assets and property for the recovery of any deficiency.  As
between

 

XVI-A-XVI-5

--------------------------------------------------------------------------------


 

Administrative Agent and Indemnitors, Indemnitors have the burden of proving
that any Indemnitor or any related party (or any Affiliate or agent of any
Indemnitor or any related party) did not knowingly or negligently cause or
contribute to, or knowingly permit or acquiesce to, any Release or threatened
Release of a Hazardous Material.  Each Indemnitor acknowledges and agrees that
notwithstanding any term or provision contained herein or in the other Loan
Documents, all judgments and awards entered against Indemnitors shall be
exceptions to any nonrecourse or exculpatory provision of the Loan Documents,
and each Indemnitor shall be fully liable for all judgments and awards entered
against such Indemnitor hereunder, and such liability shall not be limited to
the original principal amount of the Loans and each Indemnitor’s obligations
shall survive the foreclosure, deed in lieu of foreclosure, release,
reconveyance, or any other transfer of the Facilities.

 

5.                                      Attorneys and Consultants Fees.  If
Administrative Agent, or someone on Administrative Agent’s behalf, retains the
services of an attorney and/or environmental consultant, engineer or other
professional in connection with the Administrative Agent’s enforcement of the
indemnity herein, Indemnitors shall pay Administrative Agent’s costs and
reasonable attorneys’ fees and consultants’ fees thereby incurred. 
Administrative Agent may employ attorneys and consultants of its own choice.

 

6.                                      Interest.  If Administrative Agent
incurs any obligations, costs or expenses under this Agreement, Indemnitors
shall pay the same to Administrative Agent immediately on demand, and if such
payment is not received within thirty (30) days after written demand from
Administrative Agent to Indemnitors setting forth such amounts in reasonable
detail, interest on such unpaid amount shall accrue at the default rate of
interest under the Credit Agreement until such amount, plus interest, is paid in
full.

 

7.                                      Joint and Several Liability.  The
liability of Indemnitors is joint and several.  In addition, each Indemnitor’s
obligations hereunder are joint and several with any other Person now or
hereafter obligated under the Loan Documents and are independent of the
obligations of each other Indemnitor.  A separate action or actions may be
brought and prosecuted against each Indemnitor, whether or not action is brought
against any other Indemnitor or any other Person or whether or not any
Indemnitor or any other Person is joined in such action or actions.

 

8.                                      Notice.  All notices, demands, requests
and other communications required hereunder shall be in writing and shall be
given in accordance with the terms and provisions of the Credit Agreement and
the Subsidiary Guaranty.

 

9.                                      Severability.  If any provision of this
Agreement is prohibited or held to be invalid, illegal or unenforceable in any
jurisdiction, the parties hereto agree to the fullest extent permitted by law
that (a) the validity, legality and enforceability of the other provisions in
such jurisdiction shall not be affected or impaired thereby; (b) any such
prohibition, invalidity, illegality or unenforceability shall not render such
provision prohibited, invalid, illegal, or unenforceable in any other
jurisdiction; and (c) the parties hereto shall endeavor in good faith
negotiations to replace the invalid or unenforceable provisions with valid and
enforceable provisions, the legal and economic effect of which comes as close as
possible to that of the invalid or unenforceable provisions.

 

XVI-A-XVI-6

--------------------------------------------------------------------------------


 

10.                               Guarantor Provisions.  If and to the extent
that Borrower or any Subsidiary Indemnitor (for the purposes of this Section 10,
being individually and collectively referred to herein as “Guarantor”) would be
deemed or construed to be a guarantor or surety under applicable law with
respect to its obligations hereunder, Guarantor hereby agrees as follows:

 

10.1                        Guarantor expressly agrees that until each and every
term, covenant and condition of this Agreement is fully performed, Guarantor
shall not be released by any act or event which, except for this provision of
this Agreement might be deemed a legal or equitable discharge or exoneration of
a surety, or because of any waiver, extension, modification, forbearance or
delay or other act or omission of the Administrative Agent, any Lender or any
Hedge Provider or their failure to proceed promptly or otherwise as against
Borrower or any Subsidiary Indemnitor, as the case may be (individually and
collectively, in its or their capacity as the entity or entities the obligations
of which are guaranteed hereunder by Guarantor, the “Principal Indemnitor”) or
Guarantor, or because of any action taken or omitted or circumstance which might
vary the risk or affect the rights or remedies of Guarantor as against the
Principal Indemnitor, or because of any further dealings between the Principal
Indemnitor and the Administrative Agent or any Lender or any Hedge Provider,
whether relating to this Agreement or otherwise.  Guarantor hereby expressly
waives and surrenders any defense to Guarantor’s liability under this Agreement
based upon any of the foregoing acts, omissions, things, agreements, waivers or
any of them.  It is the purpose and intent of this Agreement that the
obligations of Guarantor under it shall be absolute and unconditional under any
and all circumstances, subject to and in accordance with the terms and
conditions of this Agreement.

 

10.2                        Guarantor waives:

 

10.2.1                                      all statutes of limitations as a
defense to any action or proceeding brought against Guarantor by the
Administrative Agent, any Lender or any Hedge Provider, to the fullest extent
permitted by law;

 

10.2.2                                      any right it may have to require the
Administrative Agent, any Lender or any Hedge Provider to proceed against the
Principal Indemnitor or pursue any other remedy in the Administrative Agent’s or
any Lender’s or any Hedge Provider’s power to pursue, it being acknowledged and
agreed that the obligations of Guarantor hereunder are independent of the
obligations of the Principal Indemnitor hereunder, and none of Administrative
Agent, any Lender or any Hedge Provider shall be required to make any demand
upon, exercise any right to declare a default by, or proceed against, the
Principal Indemnitor prior to proceeding against Guarantor to the full extent of
Guarantor’s obligations hereunder;

 

10.2.3                                      any defense based on any legal
disability of the Principal Indemnitor and any discharge, release or limitation
of the liability of the Principal Indemnitor to the Administrative Agent or any
Lender or any Hedge Provider, whether consensual or arising by operation of law
or any bankruptcy, reorganization, receivership, insolvency, or debtor-relief
proceeding, or from any other cause, or any claim that

 

XVI-A-XVI-7

--------------------------------------------------------------------------------


 

Guarantor’s obligations exceed or are more burdensome than those of the
Principal Indemnitor;

 

10.2.4                                      all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of acceptance of this Agreement and of the existence,
creation, or incurring of new or additional indebtedness, and demands and
notices of every kind;

 

10.2.5                                      any defense based on or arising out
of any defense that the Principal Indemnitor may have to the payment or
performance of any obligation set forth in this Agreement;

 

10.2.6                                      until all obligations under this
Agreement have been paid and performed in full, all rights of subrogation and
all rights to enforce any remedy that Guarantor may have against the Principal
Indemnitor, all regardless of whether Guarantor may have made any payments to
the Administrative Agent or any Lender or any Hedge Provider; and

 

10.2.7                                      in the event that notwithstanding
the provisions of Section 2.3, the obligations of the Principal Indemnitor,
hereunder are held or deemed to be secured, any right of Guarantor to have the
Collateral of the Principal Indemnitor first applied to the discharge of the
Obligations, and Guarantor expressly recognizes that any such Collateral is
security for the Principal Indemnitor’s obligations hereunder but not for
Guarantor’s obligations hereunder.

 

10.3                                                Each Guarantor assumes full
responsibility for keeping informed of the financial condition and business
operations of the Principal Indemnitor and all other circumstances affecting the
Principal Indemnitor’s ability to pay for and perform its obligations to the
Indemnitees, and agrees that none of Administrative Agent, any Lender or any
Hedge Provider have a duty to disclose to Guarantor any information which the
Administrative Agent, any such Lender or any such Hedge Provider may receive
about the Principal Indemnitor’s financial condition, business operations, or
any other circumstances bearing on its ability to perform.

 

10.4                                                Each Guarantor jointly and
severally agrees to perform and be liable for the obligations of the Principal
Indemnitor hereunder.

 

10.5                                                Anything contained in this
Agreement to the contrary notwithstanding, the obligations of each Guarantor
under this Agreement shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor (x) in respect of intercompany indebtedness to
Borrower or other affiliates of Borrower to the extent that such indebtedness
would be discharged in an

 

XVI-A-XVI-8

--------------------------------------------------------------------------------


 

amount equal to the amount paid by such Guarantor hereunder and (y) under any
guaranty of Subordinated Indebtedness which guaranty contains a limitation as to
maximum amount similar to that set forth in this Section 10.5, pursuant to which
the liability of such Guarantor hereunder is included in the liabilities taken
into account in determining such maximum amount) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.

 

10.6                Each Guarantor under this Agreement, and each guarantor
under other guaranties, if any, relating to the Credit Agreement (the “Related
Guaranties”) that contain a contribution provision similar to that set forth in
this Section 10.6, together desire to allocate among themselves (collectively,
the “Contributing Guarantors”), in a fair and equitable manner, their
obligations arising under this Agreement and the Related Guaranties. 
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Agreement or a guarantor under a Related Guaranty, each
such Guarantor or such other guarantor shall be entitled to a contribution from
each of the other Contributing Guarantors in the maximum amount permitted by law
so as to maximize the aggregate amount of the Guarantied Obligations paid to the
Indemnitees.

 

11.          Miscellaneous

 

11.1        THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE CONFLICT OF LAWS
RULES AND PRINCIPLES OF SUCH STATE.

 

11.2        Administrative Agent may, without notice to, or consent of,
Indemnitors, sell, assign or transfer to any Person or Persons all or any part
of its rights and remedies under this Agreement, and in the event of any such
assignment or grant, the rights and remedies of Administrative Agent hereunder
shall extend to, and vest in, any such assignee or assignees who has the right
to enforce the provisions of this Agreement as fully as Administrative Agent,
provided that Administrative Agent shall continue to have the unimpaired right
to enforce the provisions of this Agreement as to so much of its rights and
remedies that it has not sold, assigned or transferred.  Each Indemnitor shall
fully cooperate with Administrative Agent in connection with any such assignment
and will execute and deliver such consents and acceptances to any such
assignment or grant any amendments to this Agreement in order to effect any such
assignment or grant (including the appointment of Administrative Agent as agent
for itself and all assignees).

 

11.3        This Agreement shall be binding upon each Indemnitor’s successors,
assigns, heirs, personal representatives and estate and shall inure to the
benefit of Administrative Agent, the other Indemnitees and their respective
successors, assigns and participants.  No Indemnitor may assign its rights or
obligations hereunder or any interest herein without the prior written consent
of Administrative Agent (and any such assignment

 

XVI-A-XVI-9

--------------------------------------------------------------------------------


 

or delegation without Administrative Agent’s prior written consent shall be an
Event of Default under the Credit Agreement).

 

11.4        The obligations of Indemnitors hereunder shall be continuing.  No
assignment or transfer of the Facilities by the Indemnitors shall operate to
release the liability hereunder except with the express prior written consent of
the Administrative Agent in its sole and absolute discretion.  Each Indemnitor
agrees that it has no right of contribution (including any right of contribution
under CERCLA) or subrogation against each of the other Indemnitors unless and
until all obligations of Indemnitors have been satisfied.

 

11.5        From time to time, each Indemnitor shall execute and deliver to the
Administrative Agent such additional documents as the Administrative Agent may
require to carry out the purposes of this Agreement, to preserve and protect the
Administrative Agent’s and the other Indemnitees’ rights as contemplated herein.

 

11.6        No failure or delay on the part of any Indemnitee to exercise any
power, right or privilege under this Agreement impairs any such power, right or
privilege, or be construed to be a waiver of any default or an acquiescence
therein, nor does any single or partial exercise of such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.  No provision of this Agreement may be changed, waived,
discharged or terminated except by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.

 

11.7        This Agreement may be executed in counterparts each of which is an
original and all of which constitute one and the same Agreement with the same
effect as if all parties had signed the same signature page.  Any signature page
of this Agreement may be detached from any other counterpart of this Agreement
and reattached to any other counterpart of this Agreement identical in form
hereto but having attached to it one or more additional signature pages.

 

11.8        Article and Section headings in this Agreement are included herein
for convenience of reference only, shall not constitute a part of this Agreement
for any other purpose and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

 

11.9        Each Indemnitor represents and warrants to Administrative Agent that
it has read each and every provision of this instrument, has consulted, or has
been given the opportunity to have this instrument reviewed by competent legal
counsel of its choosing and understands, agrees to and accepts the provisions
hereof.

 

11.10      The initial Subsidiary Indemnitor(s) hereunder shall be such of the
Subsidiaries of Borrower as are signatories hereto on the date hereof.  From
time to time subsequent to the date hereof, Subsidiaries of Borrower may become
parties hereto, as additional Indemnitor (each an “Additional Indemnitor”), by
executing a counterpart of this Agreement.  A form of such a counterpart is
attached hereto as Exhibit A.  Upon

 

XVI-A-XVI-10

--------------------------------------------------------------------------------


 

delivery of any such counterpart to Administrative Agent, notice of which is
hereby waived by Indemnitors, each such Additional Indemnitor shall be an
Indemnitor and shall be as fully a party hereto as if such Additional Indemnitor
were an original signatory hereof.  Each Indemnitor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Indemnitor hereunder, nor by any election of
Administrative Agent not to cause any Subsidiary of Borrower to become an
Additional Indemnitor hereunder.  This Agreement shall be fully effective as to
any Indemnitor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be an Indemnitor hereunder.

 

11.11      All notices hereunder shall be made in accordance with the terms of
the Credit Agreement or with respect to the Subsidiary Indemnitors, the terms of
the Subsidiary Guaranty.

 

11.12      This Agreement is subject to the Gaming Laws and laws involving the
sale, distribution and possession of alcoholic beverages (the “Liquor Laws”). 
Without limiting the foregoing, each of Administrative Agent, Lead Arranger,
Syndication Agent, Documentation Agent, Indemnitees and Lenders acknowledges by
its acceptance hereof that (i) it is subject to being called forward by the
Gaming Authorities or Government Authorities enforcing the Liquor Laws, in their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Loan Documents, including with respect to the entry into and
ownership and operation of Gaming Facilities, and the possession or control of
gaming equipment, alcoholic beverages or a gaming or liquor licensee, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Government Authorities.

 

[Remainder of page intentionally left blank]

 

XVI-A-XVI-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Indemnitor has executed this Agreement as of the date
first above written.

 

 

ISLE OF CAPRI CASINOS, INC.

 

as an Indemnitor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                ], as an Indemnitor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[LIST RESTRICTED SUBSIDIARIES]

 

XVI-S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COUNTERPART FOR ADDITIONAL INDEMNITORS

 

This COUNTERPART (this “Counterpart”), dated               , 20    , is
delivered pursuant to Section 11.10 of the Environmental Indemnity Agreement
referred to below.  The undersigned hereby agrees that this Counterpart may be
attached to the Environmental Indemnity Agreement, dated as of July 26, 2007 (as
it may be from time to time amended, modified, restated, or supplemented, the
“Agreement”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), executed and delivered by the Indemnitors
named therein to and for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION
(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as Administrative Agent and certain other parties named
therein as “Indemnitees”.  The undersigned, by executing and delivering this
Counterpart, hereby becomes an Additional Indemnitor under the Agreement in
accordance with Section 11.10 thereof and agrees to be bound by all of the terms
thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
              , 20    .

 

[NAME OF ADDITIONAL INDEMNITOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

XVI-A-1

--------------------------------------------------------------------------------


 

EXHIBIT XVII

 

[FORM OF CERTIFICATE RE NON-DOMESTIC BANK STATUS]

 

[See Attached]

 

XVIII-XVII-1

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

CERTIFICATE RE NON-DOMESTIC BANK STATUS

 

Reference is hereby made to that certain Credit Agreement, dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, as further amended by that certain Second Amendment to
Credit Agreement and Amendments to Loan Documents, dated as of March 25, 2011,
that certain Third Amendment to Credit Agreement, dated as of November 21, 2012,
and that certain Fourth Amendment to Credit Agreement and Amendment to Loan
Documents, dated as of April 19, 2013 (as further amended, restated,
supplemented or otherwise modified to the date hereof, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Isle of Capri Casinos, Inc., a
Delaware corporation (“Borrower”), the financial institutions listed on the
signature pages therein as Lenders and party from time to time thereto
(“Lenders”), Wells Fargo Bank, National Association (as successor to Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)),
as agent for the Lenders (“Administrative Agent”), Issuing Bank and Swing Line
Lender.

 

Pursuant to subsectionthe provisions of Section 2.7B(iv) of the Credit
Agreement, the undersigned hereby certifies that: (i) it 1.    It is the sole
record and beneficial owner of the Loans and the other ObligationsLoan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate., (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

2.             It is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the it
further represents and warrants that:

 

                (a)           it is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

                b)            it has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

XVII-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

3.             It is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

 

[NAME OF LENDER]

 

 

 

By:

 

Name: 

 

Title: 

 

Date:                      , 20[  ]

 

XVII-2

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendment to Loan Documents, dated as
of April 19, 2013 (as further amended, restated, supplemented or otherwise
modified to the date hereof, being the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Isle of Capri Casinos, Inc., a Delaware corporation (“Borrower”),
the financial institutions listed on the signature pages therein as Lenders and
party from time to time thereto (“Lenders”), Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for the Lenders
(“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

4.             ItPursuant to the provisions of Section 2.7B(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation receiving interest from a related person within the meaning
ofto the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 By:

 

Name: 

 

Title: 

 

DATEDDate:                        , 201_

[NAME OF LENDER20[  ]

 

XVII-3

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendment to Loan Documents, dated as
of April 19, 2013 (as further amended, restated, supplemented or otherwise
modified to the date hereof, being the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Isle of Capri Casinos, Inc., a Delaware corporation (“Borrower”),
the financial institutions listed on the signature pages therein as Lenders and
party from time to time thereto (“Lenders”), Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for the Lenders
(“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

Pursuant to the provisions of Section 2.7B(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

XVII-4

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

XVII-5

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and that certain
Fourth Amendment to Credit Agreement and Amendment to Loan Documents, dated as
of April 19, 2013 (as further amended, restated, supplemented or otherwise
modified to the date hereof, being the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Isle of Capri Casinos, Inc., a Delaware corporation (“Borrower”),
the financial institutions listed on the signature pages therein as Lenders and
party from time to time thereto (“Lenders”), Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for the Lenders
(“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

Pursuant to the provisions of Section 2.7B(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

XVII-6

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

Name:

 

Title:

 

ByDate:

                                                      , 20[  ]

 

Its Authorized Signatory

 

XVII-7

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

EXISTING LETTER OF CREDIT

 

Letter of
Credit

 

As of March 22, 2011
April 1, 2013

 

Issuing
Bank/Surety

 

Applicant
(per the legal
document)

 

Original Issue
Date

 

Expiry Date

 

TS-07004090

 

        475,000.00$      75,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.

 

7/26/2007

 

7/26/20112013

 

TS-07004097

 

2,718,799.003,114,640.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.

 

7/26/2007

 

7/26/20112013

 

TS-07004094

 

266,107.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B PPIPompano Park Holdings, IncLLC.

 

7/26/2007

 

7/26/20112013

 

TS-07004093

 

40,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B PPIPompano Park Holdings, Inc.LLC

 

7/26/2007

 

7/26/20112013

 

TS-07004307

 

        800,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.

 

7/26/2007

 

4/28/2011

 

TS-07005156

 

3,055,868.452,911,319.30

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B Riverboat Corporation of Mississippi

 

6/18/2009

 

6/29/20112013

 

TS-07005417

 

5,000,000.00

 

Credit Suisse

 

IOC-PA,Isle of Capri Casinos, Inc. On Behalf of:  Woodlands Fayette, LLC

 

1/12/2010

 

1/12/20122014

 

TS-07005868

 

100,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B of IOC Marquette, Inc.

 

12/20/2010

 

12/19/20112013

 

TS-07005915

 

300,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B PPI, Inc.

 

1/14/2011

 

1/14/20122014

 

TS-07005973

 

319,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc. O/B of Isle of Capri Marquette, Inc.

 

4/1/2011

 

4/1/2014

 

TOTALTS-07005974

 

$ 12,755,774.45760,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc. O/B of Isle of Capri Bettendorf, L.C.

 

4/1/2011

 

4/1/2014

 

TS-07005975

 

495,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc. O/B IOC-Davenport, Inc.

 

4/1/2011

 

4/1/2014

 

TS-07006269

 

2,083,089.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc. and Riverboat Corporation of Vicksburg-Mississippi

 

11/30/2011

 

11/30/2013

 

 

--------------------------------------------------------------------------------


 

TS-07006774

 

25,000,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc. On Behalf of Tower Entertainment, LLC

 

2/1/2013

 

2/1/2014

 

TOTAL

 

  $40,464,155.30

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

FOURTH AMENDMENT EFFECTIVE DATE COMMITMENTS

 

(Added)

 

[g106761kk071i001.gif]

 

(in Actual $)

Isle of Capri Casinos, Inc. - Revolving Credit Facility Allocations

 

 

 

Lender 

 

Total Revolver Allocation

 

% of Total

 

Wells Fargo Bank

 

$

85,000,000.00

 

28.33

%

Credit Suisse

 

50,000,000.00

 

16.67

%

Deutsche Bank

 

50,000,000.00

 

16.67

%

US Bank

 

50,000,000.00

 

16.67

%

Capital One

 

35,000,000.00

 

11.67

%

Mutual of Omaha

 

15,000,000.00

 

5.00

%

One West Bank

 

15,000,000.00

 

5.00

%

 

 

 

 

 

 

Total

 

$

300,000,000.00

 

100.00

%

 

 

“JLA” denotes Joint Lead Arranger

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1H

RESTATEMENT EFFECTIVE DATE MORTGAGED PROPERTY

 

OWNER/LESSOR

 

PROPERTY DESCRIPTION

 

STREET ADDRESS

 

COMMON NAME

Riverboat Corporation of Mississippi

 

Approximately 14 acres of property in Biloxi, Mississippi which is leased from
the City of Biloxi (for itself and as successor to the interests of the Biloxi
Port Commission), and the Secretary of State and operated as the Isle of Capri
Casino & Hotel in Biloxi, Mississippi.

 

151 Beach Blvd.

Biloxi, MS 39530

 

Isle Casino Hotel Biloxi

St. Charles Gaming Company, Inc.

 

Approximately 43 acres of land is owned and 17 acres of land is leased in
Calcasieu Parish, Louisiana for use in connection the Isle of Capri Casino and
Hotel in Lake Charles, Louisiana.

 

100 Westlake Avenue

Lake Charles, LA 70669

 

Isle of Capri Casino Hotel Lake Charles

Isle of Capri Bettendorf, L.C.

 

Approximately 24.6 acres of property which is owned and operated as the Isle of
Capri Casino & Hotel in Bettendorf, Iowa

 

1777 Isle Parkway

Bettendorf, IA 52722

 

Isle Casino Hotel, Bettendorf

Isle of Capri Marquette, Inc.

 

Approximately 3.95 acres of property which is owned and utilized in connection
with the Isle of CapriLady Luck Casino & Hotel in Marquette, IA, together with
an additional 0.34 acre parcel of leased property for docking purposes.

 

100 Anti Monopoly

Marquette, IA 52158

 

Lady Luck Casino Marquette

IOC - Natchez, Inc.

 

Approximately 15 separate parcels of leased property which are utilized for
parking, docking, a restaurant and a parcel which is owned and upon which a
hotel is located, all of which are utilized in connection with the operation of
the Isle of Capri Casino & Hotel in Natchez, MS.

 

645 S. Canal Street

Natchez, MS 39210 (hotel)

53 Silver Street

Natchez, MS 39210 (other property)

 

 

Isle of Capri Casino Hotel Natchez

IOC - Lula, Inc.

 

Approximately 900-1,000 acres leased in Coahoma County, Mississippi from Roger

 

777 Isle of Capri Parkway

Lula, MS 38644

 

Isle of Capri Casino Hotel Lula

 

--------------------------------------------------------------------------------


 

 

 

Allen Johnson, Jr. and Charles Bryant Johnson of which approx. 12850 acres is
used in connection with the operations of the facilities.

 

 

 

 

IOC Davenport, Inc.

 

Approximately 12 acre site leased from the City of Davenport.

 

101 West River Drive

Davenport, IA 52801

 

Rhythm City Casino Davenport

IOC - Kansas City, Inc.

 

Approximately 2728 acres which is leased from the Kansas City Port Authority.

 

1800 East Front Street

Kansas City, MO 64120

 

Isle of Capri Casino Kansas City

IOC Black Hawk County, Inc.

 

Approximately 30 acres land based parcel; 16.15 waterway parcel; and 6.43 acres
roadway parcel

 

777 Isle of Capri Blvd.

Waterloo, IA 50701

 

Isle Casino Hotel Waterloo

IOC-Caruthersville, LLC f/k/a Aztar Missouri Riverboat Gaming Company, LLC

 

Approximately 38.537 acres of property which is owned and operated as the Isle
of Capri Caruthersville d/b/aLady Luck Casino Aztar in Caruthersville, Missouri.

 

777 East 3rd

Caruthersville, MO 63830

 

 

Lady Luck Casino Caruthersville

IOC - Boonville, Inc.

 

Approximately 3227 acres which is leased from the City of Boonville.

 

100 Isle of Capri Blvd.

Boonville, MO 65233

 

Isle of Capri Casino Hotel Boonville

CCSC/Blackhawk, Inc.

 

Casino and parking on approximately 1.8 acre parcel of land and parking garage
and hotel occupying approximately 9.4 acres leased from Andrianaks, LLC

 

340 Main Street

Black Hawk, CO 80422 (casino)

333 Main Street

Black Hawk, CO 80422 (hotel)

 

Lady Luck Casino Hotel Black Hawk

Isle of Capri Black Hawk, L.L.C.

 

Casino, parking garage and hotel Approximately 9.4 acre parcel of land

 

401 Main Street

Black Hawk, CO 80422

 

Isle Casino Hotel, Black Hawk

Rainbow Casino- Vicksburg Partnership, L.P.

 

Approximately 61.75 acre parcel ofCasino and parking on approximately 60 acres
of land

 

1380 Warrenton Road

Vicksburg, MississippiMS 39182

 

Rainbow HotelLady Luck Casino, Vicksburg

IOC-Cape Girardeau LLC

 

Approximately 23 acres owned of which approximately 15 acres are casino and
parking lot and 8 acres dedicated to public streets and other space.

 

777 North Main Street

Cape Girardeau, MO 63701

 

Isle Casino Cape Girardeau

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1M

VESSELS SUBJECT TO SHIP MORTGAGES

 

1.              Grand Palais (Westlake, Louisiana)

 

2. Crown Casino (Westlake, Louisiana)

2.              3. Bettendorf Capri (Bettendorf, Iowa)

 

3.              4. Miss Marquette (Marquette, Iowa)

 

4.              5. Lady Luck Country (Lula/Coahoma, Mississippi)

 

5.              6. Lady Luck Rhythm & Blues (Lula/Coahoma, Mississippi)

 

6.              7. Lady Luck Rhythm & Blues II (Lula/Coahoma, Mississippi)

 

7.              8. Lady Luck I (Natchez, Mississippi)

 

8.              9. Isle of Boonville (Boonville, Missouri)

 

9.              10. Treble Clef (Davenport, Iowa)

 

10.       11. City of Caruthersville (Caruthersville, Missouri)

 

11.       12. Creole 5 (Vicksburg, Mississippi)

 

12.       13. Creole 6 (Vicksburg, Mississippi)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

SUBSIDIARIES

 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

ASMI Management, Inc.

 

Unrestricted

 

Florida

10/11/94

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Casino America, Inc. 08/06/1996)

Black Hawk Holdings, L.L.C.

 

Restricted

 

Colorado

01/23/08

 

100% owned by Casino America of Colorado, Inc. (100% owned by Isle of Capri
Casinos, Inc.)

Blue Chip Casinos Limited

 

Unrestricted

 

United Kingdom

03/12/2001

 

66.67% owned by Isle of Capri Casinos Limited (100% owned by Isle of Capri
Casinos, Inc.)

 

Remaining equity interests owned by various shareholders

Capri Air, Inc.

 

 

Unrestricted

 

Mississippi

12/28/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares to Casino
America, Inc. 12/28/1993)

Capri Insurance Corporation

 

Unrestricted

 

Hawaii

07/28/200404

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares)

Casino America of Colorado, Inc.

 

 

Restricted

 

Colorado

04/25/97

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Casino
America, Inc. 04/25/1997)

Casino America, Inc.

 

 

Unrestricted

 

Delaware

06/29/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares to Isle of
Capri Casinos, Inc. 08/28/1998)

Casino Investments Limited

 

Unrestricted

 

United Kingdom

08/06/2001

 

100% owned by Blue Chip Casinos Plc (66.67% owned by Isle of Capri Casinos
Limited (100% owned by Isle of Capri Casinos, Inc.))

 

Remaining equity interests owned by various shareholders

Casino Management Limited

 

Unrestricted

 

United Kingdom

08/06/2001

 

100% owned by Blue Chip Casinos Plc (66.67% owned by Isle of Capri Casinos
Limited (100% owned by Isle of Capri Casinos, Inc.))

 

Remaining equity interests owned by various shareholders

Casino Projects Limited

 

Unrestricted

 

United Kingdom

08/09/2001

 

100% owned by Blue Chip Casinos Plc (66.67% owned by Isle of Capri Casinos
Limited (100% owned by Isle of Capri Casinos, Inc.))

 

Remaining equity interests owned by various shareholders

CCSC/Blackhawk, Inc.

 

 

Restricted

 

Colorado 07/02/200101

 

100% owned by IC Holdings Colorado, Inc. (100% owned by Isle of Capri Black
Hawk, L.L.C. (57% owned by Casino America of Colorado, Inc. (100% owned by Isle
of Capri Casinos, Inc.) and 43% owned by Black Hawk Holdings, L.L.C. (100%
Casino America of Colorado (100% owned by Isle of Capri Casinos, Inc.)) (Cert.
No. 4 — 100 shares to IC Holdings Colorado, Inc. 4/22/2003)

CSNO, L.L.C.

 

Unrestricted

 

Louisiana

04/04/00

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)
No certificate issued.

Grand Palais Riverboat, Inc.

 

 

Restricted

 

Louisiana

03/29/93

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)
(Cert. No. 2 — 1,000 shares to IOC Holdings, L.L.C. 04/29/2001)

IC Holdings Colorado, Inc.

 

Restricted

 

Colorado

10/21/02

 

100% owned by Isle of Capri Black Hawk, LLC (57% owned by Casino America of
Colorado, Inc. (100% owned by Casinos, Inc.)

 

--------------------------------------------------------------------------------


 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

 

 

 

 

 

 

and 43% owned by Black Hawk Holdings, L.L.C. (100% owned by Casino America of
Colorado, Inc. (100% owned by Isle of Capri Casinos, Inc.)) (Cert. No. 12 — 10
shares 1002/2120/20022012)

International Marco Polo’s Services, Inc.

 

Unrestricted

 

Nevada

09/26/74

 

100% owned by Lady Luck Gaming Corp., (owned 100% by Isle of Capri Casinos,
Inc.) (No certificate issued)

IOC - Black Hawk Distribution Company, LLC

 

Restricted

 

Colorado
02/22/02

 

100% owned by Isle of Capri Black Hawk, L.L.C. (57100% owned by Casino America
of ColoradoCCSC/Blackhawk, Inc. (100% owned by Isle of Capri CasinosIC Holdings
Colorado, Inc.) and 43 (100% owned by Black Hawk Holdings, L.L.C. (100% owned by
Casino America of Colorado, Inc.) (100% owned by Isle of Capri Casinos, Inc.))

IOC - Boonville, Inc.

 

 

Restricted

 

Nevada

07/26/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 37 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 05/09/2000)

IOC - Cameron, LLC

 

 

Unrestricted

 

Louisiana
09/06/02

 

100% owned by IOC Holdings, L.L.C. (owned 100% by Isle of Capri Casinos, Inc.)
(No. certificate issued)

IOC-Caruthersville, LLC

 

Restricted

 

Missouri

04/21/99

 

100% owned by Isle of Capri Casinos, Inc.

IOC - City of St. Louis, LLC

 

Unrestricted

 

Missouri
09/12/02

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

IOC - Coahoma, Inc.

 

 

Unrestricted

 

Mississippi

09/23/98

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Casino America, Inc. 09/23/1998)

IOC - Kansas City, Inc.

 

 

Restricted

 

Missouri

02/17/00

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 900 shares issued to
Isle of Capri Casinos, Inc. 06/05/2000)

IOC - Lula, Inc.

 

Restricted

 

Mississippi

05/25/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 5 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/29/2001)

IOC - Natchez, Inc.

 

 

Restricted

 

Mississippi

08/21/91

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 4 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/29/2001)

IOC — Nevada, LLC

 

Unrestricted

 

Nevada

8/5/09

 

100% owned by Isle of Capri Casinos, Inc. (no stock certificate issued)

IOC — PA, L.L.C.

 

UnrestrictedRestricted

 

Pennsylvania 07/16/03

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

IOC Black Hawk County, Inc.

 

 

Restricted

 

Iowa

09/22/03

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares)

IOC Davenport, Inc.

 

 

Restricted

 

Iowa

07/19/00

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares issued to
Isle of Capri Casinos, Inc. 03/12/2001)

IOC Development Company, LLC

 

 

Unrestricted

 

Mississippi

04/18/02

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

IOC Holdings, L.L.C.

 

 

Restricted

 

Louisiana

11/13/00

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

IOC Manufacturing, Inc.

 

Unrestricted

 

Mississippi 04/2229/05

 

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/22/2005)

IOC Mississippi, Inc.

 

Unrestricted

 

Mississippi
04/28/06

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc.)

IOC Pittsburgh, Inc.

 

 

Unrestricted

 

Pennsylvania

11/29/05

 

100% owned by Isle of Capri Casinos, Inc. (Certificate 1 — 1,000 shares issued
to Isle of Capri Casinos, Inc.)

IOC Services, LLC

 

 

RestrictedUnrestricted

 

Delaware

10/15/02

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

IOC-Vicksburg, Inc.

 

Restricted

 

Delaware

03/25/10

 

100% owned by Isle of Capri Casinos, Inc. (Certificate 1 — 100 shares issued to
Isle of Capri Casinos, Inc.)

IOC-Vicksburg, L.L.C.

 

Restricted

 

Delaware

03/25/10

 

100% owned by IOC — Vicksburg, Inc.

(100% owned by Isle of Capri Casinos, Inc.)

 

--------------------------------------------------------------------------------


 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

Isle of Capri - Bahamas Ltd.

 

Unrestricted

 

Commonwealth of the Bahamas

02/07/03

 

80% owned by Isle of Capri Bahamas Holdings, Inc. (100% owned by Isle of Capri
Casinos, Inc.) and 20% owned by IOC Holdings, L.L.C. (100% owned by Isle of
Capri Casinos, Inc.)

Isle of Capri - St. Louis County, Inc.

 

Unrestricted

 

Missouri

08/16/99

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Isle of
Capri Casinos, Inc. 08/16/1999)

Isle of Capri Bahamas Holdings, Inc.

 

Unrestricted

 

Mississippi 04/22/05

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/22/05)

Isle of Capri Bettendorf Marina Corporation

 

 

RestrictedUnrestricted

 

Iowa

10/21/97

 

100% owned by Isle of Capri Bettendorf, L.C. (100% owned by Isle of Capri
Casinos, Inc.). Cert. No. 2 — 100 shares.

Isle of Capri Bettendorf, L.C.

 

 

Restricted

 

Iowa

12/16/99

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

Isle of Capri Black Hawk Capital Corp.

 

 

RestrictedUnrestricted

 

Colorado

07/16/97

 

 

100% owned by Isle of Capri Black Hawk, L.L.C. (57100% owned by Casino America
of ColoradoCCSC/Blackhawk, Inc. (100% owned by Isle of Capri CasinosIC Holdings
Colorado, Inc.) and 43 (100% owned by Black Hawk Holdings, L.L.C. (100% owned by
Casino America of Colorado, Inc.) (100% owned by Isle of Capri Casinos, Inc.))
(Cert. No. 1 — 100 shares issued to Isle of Capri Black Hawk, LLC 07/22/1997)

Isle of Capri Black Hawk, L.L.C.

 

 

Restricted

 

Colorado

04/25/97

 

 

57100% owned by Casino America of ColoradoCCSC/Blackhawk, Inc. (100% owned by
Isle of Capri CasinosIC Holdings Colorado, Inc.) and 43 (100% owned by Black
Hawk Holdings, L.L.C. (100% owned by Casino America of Colorado, Inc.) (100%
owned by Isle of Capri Casinos, Inc.))

Isle of Capri Casino Colorado, Inc.

 

 

Unrestricted

 

Colorado

12/14/94

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Casino
America, Inc. 12/14/1994)

 

 

 

 

 

 

 

Isle of Capri Marquette, Inc.

 

Restricted

 

Iowa

12/16/99

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares issued to
Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

Isle of Capri of Michigan LLC

 

 

Unrestricted

 

Delaware

01/20/99

 

100% owned by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

Isle of Capri of Jefferson County, Inc.

 

Unrestricted

 

Missouri

07/12/93

 

93% owned by Isle of Capri Casinos, Inc. (Cert. No. 3 — 93 shares issued to Isle
of Capri Casinos, Inc. on 04/29/2001)

 

Remaining equity interests owned by Steve Roberts

Isle SingaporePhiladelphia Manager, Inc.LLC

 

Unrestricted

 

Delaware

1001/0625/0613

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc.)

Isle of Capri UK Holdings, Inc.

 

Unrestricted

 

Mississippi

04/22/05

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/22/2005)

JPLA Pelican, LLC

 

 

Unrestricted

 

Louisiana

11/26/03

 

100% owned by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

Lady Luck Biloxi, Inc.

 

 

Unrestricted

 

Mississippi

04/02/92

 

100% owned by Lady Luck Gaming Corp., (owned 100% by Isle of Capri Casinos,
Inc.) (Cert. No. 3 — 1,000 shares issued to Lady Luck Gaming Finance Company
02/16/1994 (merged into Lady Luck Gaming Corp.)

Lady Luck Central City, Inc.

 

 

Unrestricted

 

Delaware

02/24/93

 

100% owned by Lady Luck Gaming Corp., (owned 100% by Isle of Capri Casinos,
Inc.) (Cert. No. 5 - 102,750 shares to American Casinos, Inc. 04/28/93 Cert. No.
6 - 411 shares to Lady Luck Gaming Finance 10/28/94
Cert. No. 7 - 216,819 shares to American Casinos, Inc. 04/28/93)

 

--------------------------------------------------------------------------------


 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

Lady Luck Gaming Corporation

 

Unrestricted

 

Delaware

02/16/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 2 — 1,000 shares to Isle of
Capri Casinos, Inc. 05/31/2000)

Lady Luck Gulfport, Inc.

 

 

Unrestricted

 

Mississippi

09/03/92

 

100% owned by Isle of Capri Casinos, Inc.) (Cert. No. 4 — 1,000 shares to Isle
of Capri Casinos, Inc. 04/29/2001)

Lady Luck Vicksburg, Inc.

 

 

Unrestricted

 

Mississippi

02/10/92

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 4 — 1,000 shares to Isle of
Capri Casinos, Inc. 04/29/2001)

LRGP Holdings, L.L.C.

 

 

Unrestricted

 

Louisiana

04/04/00

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)

IOC-Cape Girardeau LLC (f/k/a Midwest Region Development, LLC)

 

Restricted

 

Missouri

07/09/200707

 

100% owned by Isle of Capri Casinos, Inc.

Pompano Park Holdings, L.L.C.

 

 

Unrestricted

 

Florida

02/19/99

 

50% owned by PPI, Inc. (100% owned by Isle of Capri Casinos, Inc.) and 50% owned
by Isle of Capri Casinos, Inc.

PPI, Inc.

 

Restricted

 

Florida

11/15/94

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 - 1,000 shares to Casino
America, Inc. 08/06/1996)

Rainbow Casino-Vicksburg Partnership, L.P.

 

Restricted

 

Mississippi 9/14/199393

 

90% owed by IOC-Vicksburg, Inc. (100% owed by Isle of Capri Casinos, Inc.) 10%
owed by IOC-Vicksburg, L.L.C. (100% owed by IOC-Vicksburg, Inc.)

Riverboat Corporation of Mississippi

 

 

Restricted

 

Mississippi

06/01/90

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 4 — 100 shares issued to
Casino America, Inc. 02/24/2011)

Riverboat Corporation of Mississippi - Vicksburg

 

Unrestricted

 

Mississippi

02/08/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Casino
America, Inc. 02/09/1993)

Riverboat Services, Inc.

 

 

RestrictedUnrestricted

 

Iowa

11/27/90

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 7 — 1,454.54545 shares to
Casino America, Inc. 06/02/1992)

St. Charles Gaming Company, Inc.

 

 

Restricted

 

Louisiana

01/19/93

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)
Cert. No. 107 - 50,000 shares to IOC Holdings, L.L.C. 04/29/01
Cert. No. 111 - 25,000 shares to IOC Holdings, L.L.C. 04/29/01
Cert. No. 112 - 25,000 shares to IOC Holdings, L.L.C. 04/29/01

The Isle Casinos Limited

 

 

Unrestricted

 

Cardiff

United Kingdom

11/07/02

 

99% owned by Isle of Capri Casinos, Inc. ; 1 ordinary share issued in favour of
Allan B. Solomon as Nominee

 

Tri — C Development, Inc.

 

 

Unrestricted

 

Arkansas

11/20/2006

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1, 1,000 shares to Isle of
Capri Casinos, Inc.

 

Indebtedness or Contingent Obligations of the Unrestricted Subsidiaries owed to
Borrower or any Restricted Subsidiary:  None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2C

GOVERNMENTAL CONSENTS

 

1.              Gaming Authorities of Mississippi and applicable Gaming Laws of
Mississippi

 

2.              Gaming Authorities of Louisiana and applicable Gaming Laws of
Louisiana

 

3.              Gaming Authorities of Iowa and applicable Gaming Laws of Iowa

 

4.              Gaming Authorities of Missouri and applicable Gaming Laws of
Missouri

 

5.              Gaming Authorities of Florida and applicable Gaming Laws of
Florida

 

6.              Gaming Authorities of Colorado and applicable Gaming Laws of
Colorado

 

7.              State and Local Liquor Authorities for Colorado

 

8. City of Biloxi, Mississippi

9. Governor and Secretary of State of Mississippi

8.              10. Port authority of Kansas City, Missouri

 

9.              11. City of Davenport, Iowa

 

10.       12. City of Boonville, Missouri

 

11.       13. City of Marquette, Iowa

 

14. City of Waterloo, Iowa

15. City of Caruthersville, Missouri

12.       16. City of Pompano Beach, Florida

 

13.       17. Gaming Authorities of Nevada and applicable Gaming Laws of Nevada

 

14.       18. Gaming Authorities of Pennsylvania and applicable Gaming Laws of
Pennsylvania

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

REAL PROPERTY

 

Please see Schedule 4.1H to the Credit Agreement

Please see Schedules 1(d) and 4(b) to the Security Agreement

 

LOAN PARTY

 

ADDRESS

 

PROPERTY DESCRIPTION

Isle of Capri Casinos, Inc.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

 

Corporate offices Approximately 50,500 rentable square feet leased from I&G
Direct Real Estate 18, LP; lease expires July 31, 2021.

Isle of Capri Casinos, Inc. (sublease)

 

600 Emerson Road, Ste. 300

St. Louis MO 63141

 

Subtenant: Computer Sciences Corporation (CSC)

Lease Date: January 29, 2009

Annual Base: $215,897.00294,273.00

Initial Term: 5 years

Extension: 1 — 5 year term

Isle of Capri Casinos, Inc.

 

1635 Popps Ferry Rd., Ste. G

Biloxi, MS 39532

 

Corporate office Approximately 40,000 square feet leased from Mitchel Family
LLC; lease expires May 31, 2014.

Isle of Capri Casinos, Inc. (sublease)

 

1641 Popps Ferry Road

Biloxi, MS 39532

 

Subtenant: Horne, LLP

Lease Date: November 10, 2010

Annual Base: $233,936243,388

Initial Term: 1 year

Extension: 3 — 1 year terms

 

Subtenant: CKS Productions d/b/a PPS Plus Software

Lease Date: February 1, 2011

Annual Base: $78,70088,432.50

Initial Term: 1 year

Extension: 2 — 1 year terms

 

Subtenant: Machado-Patano -PLLC

Lease Date: October 1, 2009

Annual Base: $69,786.0066,000.00

Initial Term: 3 year

Extension: 1 — 1 year terms

 

Subtenant: URS Corporation

Lease Date: August 28, 2009

Annual Base: $2,833.33 Monthly

Initial Term: 1 year

Extension: Month to Month

 

--------------------------------------------------------------------------------


 

Riverboat Corporation of Mississippi

 

151 Beach Blvd.

Biloxi, MS 39530

 

Approximately 14 acres of property which is leased from the City of Biloxi (for
itself and as successor to the interests of the Biloxi Port Commission), and the
Secretary of State and operated as the Isle Casino Hotel in Biloxi, Mississippi.

Riverboat Corporation of Mississippi

 

Near 151 Beach Blvd.

Biloxi, MS 39530

 

Approximately 1.5 acres of property (consisting of 8 separate parcels) north of
Highway 90 and across the street from Biloxi Gaming Facilities held for
development or sale.

Riverboat Corporation of Mississippi

 

3294-A Warrior Drive

Diberville, MS 39540

 

Warehouse leased by Riverboat Corporation of Mississippi

St. Charles Gaming Company, Inc.

 

100 Westlake Avenue

Lake Charles, LA 70669

and

101 Westlake Avenue

Westlake, LA 70669 (Inn at the Isle)

and

102 Westlake Avenue

Westlake, LA 70669 (Hotel)

and

523 Miller Avenue (Storage)

Westlake, LA 70669

and

534 Miller Avenue114 Kyle Street

Westlake, LA 70669 (Capri College & Training)

and

307 I-10 Service Road

Westlake, LA 70669 (Human Resources)

 

Approximately 43 acres is owned by St. Charles Gaming Company, Inc. and
approximately 17 acres is leased in Calcasieu Parish, Louisiana by St. Charles
Gaming Company, Inc. and used in connection with the operation of the Isle of
Capri Casino Hotel in Lake Charles, Louisiana.

 

 

 

 

 

IOC - Natchez, Inc.

 

645 S. Canal Street

Natchez, MS 39210 (hotel)

 

53 Silver Street

Natchez, MS 39210 (other property)

 

415 S. Canal

Natchez, MS 39210 (warehouse)

 

Approximately 15 parcels of leased property which are utilized for parking,
docking, a restaurant and a parcel which is owned and upon which a hotel is
located, all of which are utilized in connection with the operation of the Isle
of Capri Casino Hotel in Natchez, MS.

Isle of Capri Bettendorf, L.C.

 

1777 Parkway

Bettendorf, IA 52722

 

Owns 24.6 acres operated as Isle Casino Hotel in Bettendorf, Iowa.

Isle of Capri Bettendorf Marina Corporation

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

 

Office space

Isle of Capri Marquette, Inc.

 

100 Anti Monopoly

 

Owns 3.95 acres for use as the

 

--------------------------------------------------------------------------------


 

 

 

Marquette, IA 52158 (pavilion)

 

99 Anti Monopoly

Marquette, IA 52158 (casino)

 

1118 West Main Street

McGregor, IA 52157 (satellite office)

 

30325 128th Street Hwy 18W

Marquette, IA 52158 (warehouse)

 

91 Water Street

Marquette, IA 52158 (marina)

 

pavilion and parking area and leases its adjoining 0.34 acre dock site from the
City of Marquette. In addition, the operation leases an employee parking lot of
2.53 acres. The facility operates as Lady Luck Casino in Marquette, Iowa.

IOC - Lula, Inc.

 

777 Isle of Capri Parkway

Lula, MS 38644

 

1225 Sure Grow Rd.

Tunica, MS 38676

 

Lease of approximately 900-1000 acres of property from Roger Allen Johnson, Jr.
and Charles Bryant Johnson operated as Isle of Capri Casino Hotel in Lula,
Mississippi. 128 acres of this property will be subject to a leasehold mortgage
of which approximately 50 acres are used in connection with the operations of
the facilities.

IOC Davenport, Inc.

 

101 West River Drive

Davenport, IA 52801 (casino)

 

1531 West River Drive

Davenport, IA 52802 (warehouse)

 

Approximately 12 acre site which is leased from the City of Davenport

IOC - Kansas City, Inc.

 

1800 East Front Street

Kansas City, MO 64120

 

2904 Rochester

Kansas City, MO 64120 (warehouse)

 

Approximately 2728 acres which is leased from the Kansas City Port Authority.

IOC - Boonville, Inc.

 

100 Isle of Capri Blvd.

Boonville, MO 65233

 

17080 Klinton Drive

Boonville, MO 65253 (warehouse)

 

Approximately 3227 acres which is leased from the City of Boonville.

IOC Black Hawk County, Inc.

 

777 Isle of Capri Blvd.

Waterloo, IA 50701 (casino)

 

Approximately 30 acres land owned; 16.15 acres waterway; and 6.43 acres

 

--------------------------------------------------------------------------------


 

 

 

 

1522 Flammang Drive, Suite 300

Waterloo, IA 50701 (warehouse)

 

roadway.

IOC-Caruthersville, LLC

 

777 East 3rd

Caruthersville, MO 63830

 

Approximately 38.537 acres of property which is owned and operated as the Lady
Luck Casino in Caruthersville, Missouri.

PPI, Inc.

 

1800 SW 3rd Street

Pompano Park, FloridaFL 33069

 

Approximately 220223 acres owned and operated by PPI, Inc. which is used to run
Isle Casino Racing in Pompano Park

CCSC/Blackhawk, Inc.

 

340 Main Street

Black Hawk, CO 80422 (casino)

 

333 North Main Street

Black Hawk, CO 80422 (hotel)

 

Casino and parking on approximately 1.8 acre parcel of land

 

Parking garage, restaurant and hotel occupying approximately 2.49.4 acres leased
from Andrianakos, LLC.

Isle of Capri Black Hawk, L.L.C.

 

401 Main Street

Black Hawk, CO 80422

 

5870 West 66140 W 55th Avenue

GoldenArvada, CO 8040180002 (Warehouse)

 

Casino, parking garage and hotel Approximately 9.4 acre parcel of land.

Rainbow Casino- Vicksburg Partnership, L.P.

 

1380 Warrenton Road

Vicksburg, MississippiMS 39182

 

 

Approximately 61.7560 acres located at 1350 and 1380 Warrenton Road, Vicksburg,
MS for casino and parking.

 

 

 

 

 

IOC-Cape Girardeau LLC

 

777 North Main Street,

Cape Girardeau, MO 63701

 

421 S. Middle

Cape Girardeau, MO 63701 (warehouse)

 

Project under construction. Site currently consists of 58 separate parcels
totaling approximately 23.2 acres. Upon completion, theApproximately 23 acres
owned. Approximately 15 acres is utilized for casino and parking will utilize
approximately 14.7 acres; approximately 1.3 acres will belot and 8 acres
dedicated for public streets. The remaining approximately 7.2 acres in and
public and private open space.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

MATERIAL CONTRACTS

 

ISLE OF CAPRI CASINOS, INC. (“ISLE”)

 

CONTRACTING PARTY

 

DESCRIPTION

Isle of Capri Black Hawk, L.L.C.

 

Second Amended and Restated Management Agreement between Isle of Capri
Casinos, Inc. and Isle of Capri Black Hawk, L.L.C. dated as of April 22, 2003
(as amended by First Amendment dated as of December 22, 2003 and Second
Amendment dated as of October 24, 2005); First Amended and Restated Members
Agreement between Casino America of Colorado, Inc., Isle of Capri Casinos, Inc.,
Blackhawk Gold, Ltd and Nevada Gold & Casinos, Inc. dated April 22, 2003; and
Second Amended and Restated Operating Agreement between Casino America of
Colorado, Inc. and Blackhawk Gold, Ltd. dated as of April 22, 2003

 

 

 

U.S. Bank National Association

 

Indenture dated 0308/0307/0412 relating to 78.875% Senior Subordinated Notes

U.S. Bank National Association

 

Indenture dated 03/0705/1113 relating to 7.755.875% Senior Notes

 

RIVERBOAT CORPORATION OF MISSISSIPPI (“RCM”) d/b/a

ISLE CASINO HOTEL BILOXI

 

CONTRACTING PARTY

 

DESCRIPTION

City of Biloxi

 

Biloxi Waterfront Project Lease (“Hotel Lease”) dated as of April 13, 1994, as
amended by First Amendment to Biloxi Waterfront Project Lease (Hotel Lease)
dated April 26, 1995

 

 

 

City of Biloxi

 

Biloxi Waterfront Project Lease (“Casino Lease”) dated as of May 12, 1986, as
amended by (i) Addendum to Lease, dated August 1, 1992, (ii) Second Addendum to
Lease dated as of April 13, 1994, and (iii) Third Addendum to Casino Lease dated
as of April 26, 1995

 

 

 

Secretary of State; City of Biloxi; Board of Trustees of State Institution of
Higher Learning; Isle of Capri Casinos, Inc.U.S. Bank National Association

 

Indenture dated 03/07/11 relating to 7.75% Senior NotesPoint Cadet Compromise
and Settlement Agreement (“PCCSA”) dated as of August 15, 2002, resolved claims
between parties regarding Point Cadet Property in which Isle holds leasehold
interest pursuant to the “City Leases”, including the “Hotel Lease” and “Casino
Lease”

 

The PCCSA provides that Isle would enter into a lease regarding New Tract A and
New Tract B concerning development of a new parking garage, hotel and other new
facilities. See below description of the Biloxi Waterfront Project

 

--------------------------------------------------------------------------------


 

 

 

Garage Podium Lease.

 

 

 

Secretary of State; State Institution of Higher Learning; City of Biloxi; Isle
of Capri Casinos, Inc.

 

Biloxi Waterfront Project Garage-Podium Lease and Easement dated as of
August 15, 2002, provides for lease of New Tract A and New Tract B for
development of additional retail, food, beverage, hotel and entertainment
facilities on New Tract B, in addition to the new garage as contemplated for New
Tract A, other facilities it deems appropriate.

 

 

 

Biloxi Port Commission (whose interests have been succeeded to by the City of
Biloxi) and Isle of Capri Casinos, Inc.

 

Amendment and Restatement of Berth Rental Agreement dated as of May 12, 1992, as
amended by (i) Second Amendment to Berth Rental Agreement dated August 13, 1996,
(ii) Third Amendment to Berth Rental Agreement dated December 14, 1999, and
(iii) Letter Agreement dated October 17, 2006.

 

 

 

Secretary of State and Isle of Capri Casinos, Inc.

 

Agreement on Casino Berth Tract dated as of August 15, 2002, State consented to
dredging, wharfing and filling by Isle of areas to reconfigure Berth Tract to
accommodate a larger gaming vessel.

 

 

 

City of Biloxi and Secretary of State

 

Covacevich Compromise and Settlement Agreement dated as of August 15, 2002,
provides that City and State each own ½ interest in the subject property.
Provides that New Master Plan contemplated by Paragraph VI of the PCCSA shall
include the future commercial development of the Covacevich Property

 

ST. CHARLES GAMING COMPANY, INC. (“SCGC”) andD/B/A

GRAND PALAIS RIVERBOAT, INC. (“GPRI”) D/B/A

ISLE OF CAPRI CASINO HOTEL LAKE CHARLES

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

Port Resources, Inc. and CRU, Inc.

 

Amended and Restated Lease dated April 19, 1999 (North and South Tracts); as
amended by: (i) Amendment to Amended and Restated Lease dated May 19, 2000, and
(ii) Second Amendment to Amended and Restated Lease to be entered into in
July 3, 2007

 

 

 

City of Westlake

 

Development Agreement dated June 12, 1996

 

 

 

Calcasieu Parish Police Jury

 

Amendment and Restated Development Agreement dated June 9, 1995, as amended by:
(i) First Amendment to Development Agreement dated June 25, 1995; (ii) Second
Amendment to Development Agreement dated June 12, 1996; and (iii) Third
Amendment to Development Agreement dated May 1,

 

--------------------------------------------------------------------------------


 

 

 

2000.January 20, 2012

 

IOC - NATCHEZ, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL NATCHEZ

 

CONTRACTING PARTY

 

DESCRIPTION

City of Natchez

 

Lease Agreement (Little Mexico) dated June 30, 1992

 

 

 

City of Natchez

 

Lease Agreement (Old Ferry Ramp) dated June 30, 1992, as amended by First
Amendment to Lease dated October 27, 1992

 

 

 

Silver Land, Inc.

 

Amended and Restated Lease Agreement (Box Factory Site and Prince Estate and
Silver Land) dated December 31, 1992, as amended by First Addendum to Amended
and Restated Lease Agreement dated August 21, 1998

 

 

 

City of Natchez

 

Lease Agreement (Natchez Under the Hill) dated June 30, 1992

 

 

 

City of Natchez

 

Toll Plaza Agreement dated February 26, 1993

 

 

 

Biglane Family Partnership

 

Lease Contract dated February 18, 1998

 

 

 

Biglane Operating Company

 

Lease Agreement dated December 31June 12, 19921996

 

 

 

South Canal Partnership

 

Lease Contract dated November 4, 1999, renewed August 1, 2006

 

IOC - LULA, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL LULA

 

CONTRACTING PARTY

 

DESCRIPTION

Roger Johnson and Charles Johnson

 

Lease dated November 16, 1993, as amended by: (i) Addendum to the Lease dated
June 22, 1994; and (ii) Second Addendum to the Lease dated October 17, 1995

 

ISLE OF CAPRI BETTENDORF, L.C. D/B/A

ISLE CASINO HOTEL BETTENDORF

 

CONTRACTING PARTY

 

DESCRIPTION

Scott County Regional Authority

 

Operator’s Contract dated August 11, 1994; as amended by: (i) Amendment to
Operator’s Contract dated August 15, 1998; (ii) Second Amendment to Operator’s
Contract dated June 30, 2004; and (iii) Third Amendment to Operator’s Contract
dated October 30,

 

--------------------------------------------------------------------------------


 

 

 

2007

 

 

 

City of Bettendorf

 

Development Agreement dated August 16, 1994; as amended by Amendment to
Development Agreement dated August 1, 1998

 

 

 

City of Bettendorf

 

Development Agreement dated June 17, 1997; as amended by: (i) First Addendum to
Development Agreement dated July 28, 1997, and (ii) Amendment to Downtown
Riverfront Project Development Agreement dated March 3, 2000

 

 

 

Iowa Department of Natural Resources

 

Lease No. 87 dated December 1, 1996, renewal pending pursuant to Lease No. 87-R.

City of Bettendorf

 

Conference/Event Center Development Agreement dated April 26, 2005; as amended
by: (i) Amended and Restated Conference/Events Center Development Agreement
dated July 18, 2006, and (ii) Reaffirmation of and Amendment to the Amended and
Restated Conference/Events Center Development Agreement dated August 1, 2008 and
related Management Agreement by and Between City of Bettendorf, Iowa and Isle of
Capri: Bettendorf, LC dated July 18, 2006, Minimum Assessment and Revenue
Agreement dated May 5, 2006, Real Estate Contract dated July 18, 2006, and
Guaranty dated August 29, 2008; First Amendment to the Management Agreement
between City of Bettendorf, Iowa, and the Isle of Capri Bettendorf, L.C. dated
August 21, 2012.

 

IOC - KANSAS CITY, INC. D/B/A

ISLE OF CAPRI CASINO KANSAS CITY

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

The Port Authority of Kansas City, Missouri

 

Amended and Restated Lease Agreement dated 08/21/95, as amended by: (i) First
Amendment to Amended and Restated Lease Agreement dated October 31, 1995; and
(ii) Second Amendment to Amended and Restated Lease Agreement dated June 10,
1996

 

 

 

The Port Authority of Kansas City, Missouri

 

Restated and Amended Development Agreement dated August 15, 2005

 

 

 

Flamingo Hilton Riverboat Casino, LP,

 

Assignment and Assumption Agreement (Lease Agreement) between Flamingo Hilton
Riverboat Casino, LP, Isle of Capri Casinos, Inc. and IOC-Kansas City, Inc.
dated as of June 6, 2000

City of Kansas City, Missouri and The Port Authority of Kansas City, Missouri

 

Land Swap and Site Improvements Agreement dated April 11, 2008

 

--------------------------------------------------------------------------------


 

IOC DAVENPORT, INC. D/B/A

RHYTHM CITY CASINO DAVENPORT

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

City of Davenport

 

Amended and Restated Development Agreement dated November 29, 1990, as amended
by: (i) First Amendment to Amended and Restated Development Agreement dated
August 21, 1991; (ii) Second Amendment to Amended and Restated Development
Agreement dated April 10, 1992; and (iii) Third Amendment to Amended and
Restated Development Agreement dated October 5, 1994; (iv) Master Addendum dated
September 14, 2000, and (v) Amendment to Master Addendum dated September 29,
2000

 

 

 

City of Davenport

 

Lease Agreement (Oscar Mayer Lease) dated March 20, 1991, as amended by:
(i) Addendum to Lease dated April 5, 1995, (ii) Addendum of Lease dated March 3,
1999, (iii) Master Addendum dated September 14, 2000, and (iv) Amendment to
Master Addendum dated September 29, 2000

City of Davenport

 

Lease (Promenade Lease) dated November 29, 1990, as amended by: (i) Master
Addendum dated September 14, 2000, and (ii) Amendment to Master Addendum dated
September 29, 2000

City of Davenport

 

Lease Agreement (Natatorium Lease) dated July 20, 1995, as amended by:
(i) Master Addendum dated September 14, 2000, and (ii) Amendment to Master
Addendum dated September 29, 2000

 

 

 

Riverboat Development Authority

 

Operator’s Contract with a term commencing October 10, 2000 as amended by:
(i) Amendment to Operator’s Contract dated June 18, 2009.

 

IOC - BOONVILLE, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL BOONVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

City of Boonville

 

Master Lease dated July 18, 1997, as amended by: (i) Amendment to Master Lease
dated April 19, 1999, (ii) Second Amendment to Master Lease dated September 17,
2001, and (iii) Third Amendment to Master Lease dated November 19, 2001

 

 

 

City of Boonville

 

Amended and Restated Development Agreement dated July 18, 1997and Amended and
Restated Master Agreement dated July 18, 1997, as such documents were amended
by: (i) Master Modification to Project Documents dated April 14, 1998;
(ii) Second Master Modification to Project Documents dated June 6, 1999;
(iii) Third Master Modification to Project Documents dated August 16, 1999; and
(iv) Fourth Master Modification to Project Documents dated

 

--------------------------------------------------------------------------------


 

 

 

April 3, 2000

 

ISLE OF CAPRI MARQUETTE, INC. D/B/A

LADY LUCK CASINO MARQUETTE

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

City of Marquette

 

Dock Site Agreement dated June 10, 1994, as amended by (i) First Amendment to
Dock Site Agreement (undated), and (ii) Second Amendment to Dock Site Agreement
dated September 6, 1994

 

 

 

Upper Mississippi Gaming Corporation f/k/a Marquette Gaming Corporation

 

Management Agreement dated June 10, 1994

 

 

 

Marquette Dock Commission

 

Waterfront Use Commercial Licensing Agreement dated March 8, 1995

 

IOC-CARUTHERSVILLE, LLC D/B/A

LADY LUCK CASINO CARUTHERSVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

St. Francis Levee District of Missouri

 

License and Permit granted August 31December 21, 20052010

 

 

 

City of Caruthersville, Missouri

 

Development Agreement dated September 19, 1993, as amended by Second Addendum
dated as of September, 1994.

 

 

 

St. Francis Levee District of Missouri

 

Temporary Easement with the St. Francis Levee District of Missouri dated
April 29, 2010, for a 12 month period granting right-of-way for construction of
flood gates in the floodwall

 

IOC BLACK HAWK COUNTY, INC. D/B/A

ISLE CASINO HOTEL WATERLOO

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

Black Hawk County Gaming Association

 

Amended and Restated Operator’s Contract dated November 9, 2004

 

 

 

Black Hawk County Gaming Association and The City of Waterloo

 

Admission Fee Administration and Development Agreement dated June 6, 2005

 

--------------------------------------------------------------------------------


 

PPI, INC. d/b/a

ISLE CASINO RACING POMPANO PARK

 

CONTRACTING PARTY

 

DESCRIPTION

 

 

 

Broward County

 

Agreement Regarding Operation of Slot Machines in a Parimutuel Facility dated
January 1, 2005

 

 

 

City of Pompano Beach

 

Agreement for Operation of Slot Machines in a Pari-Mutuel Facility dated
June 14, 2005

 

ISLE OF CAPRI BLACK HAWK, L.L.C. d/b/a

ISLE CASINO HOTEL BLACK HAWK

 

CONTRACTING
PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Lease and Agreement — Spring 1995 (Lower Lots) between Andrianakos Limited
Liability Company, as lessor, and Anchor Coin, Inc., as lessee, dated August 15,
1995, as modified by Addendum to Lease and Agreement — Spring 1995 (Lower Lots)
between Andrianakos Limited Liability Company and Anchor Coin, Inc., dated
April 4, 1996, the lessee’s interest in such lease, as modified, assigned by
Anchor Coin to CCSC/Blackhawk, Inc. by Assignment and Assumption of Leases
(Andrianakos) dated January 1, 2002, as further modified by the Second Addendum
to Lease and Agreement - Spring 1995 (Lower Lots), dated March 21, 2003, and the
Third Addendum to Lease and Agreement - Spring 1995 (Lower Lots) and further
assigned by CCSC/Blackhawk, Inc. to Isle of Capri Black Hawk, L.L.C. by
Assignment and Assumption of Lease dated April 22, 2003

 

CCSC/BLACKHAWK, INC. d/b/a

LADY LUCK CASINO BLACK HAWK

 

CONTRACTING
PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Assignment & Right to Cure Agreement between Andrianakos Limited Liability
Company and Anchor Coin dba/ Colorado Central Station Casino (assigned to
CCSC/Blackhawk, Inc.) dated August 15, 1995.

 

--------------------------------------------------------------------------------


 

Adrianakos Limited Liability Company

 

Property leased by CCSC/Blackhawk, Inc. pursuant to the Spring 1995 - Amended
and Restated Vacant Ground Lease For Parking Lot Purposes and Agreement (Upper
Lot) recorded November 9, 1995, in Book 590, Page 75 of Official Records as
modified by: the Lease Addendum recorded May 9, 2000, in Book 694, Page 25 of
Official Records; the Assignment and Assumption of Leases recorded January 2,
2002, in Book 743, page 15 of Official Records; and the Second Addendum to
Spring 1995 - Amended and Restated Vacant Ground Lease for Parking Lot Purposes
and Agreement (Upper Lot) dated April 22, 2003

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P. D/B/A

RAINBOWLADY LUCK HOTEL CASINO VICKSBURG

 

CONTRACTING
PARTY

 

DESCRIPTION

Rainbow Casino-Vicksburg Partnership, L.PMPH Investments of Mississippi, Inc.

 

Memorandum of Agreement for the 88 Room Days Inn Development, dated February 17,
1994. The parties executed an Amendment to the Memorandum of Agreement, a Second
Amendment to the Memorandum of Agreement on January 1, 2005, a Third Amendment
to the Memorandum of Agreement on November 17, 2006, a Fourth Amendment on
December 19, 2007, a Fifth Amendment on October 20, 2008, and a Sixth Amendment
on October 20, 2009, a Seventh Amendment on July 1, 2010, and an Eighth
Amendment on December 17, 2010.

 

IOC-CAPE GIRARDEAU LLC D/B/A

ISLE CASINO CAPE GIRARDEAU

 

CONTRACTING
PARTY

 

DESCRIPTION

 

 

 

IOC-CapeCity of Cape Girardeau LLC, Missouri

 

Development Agreement, dated as of October 4September 20, 2010, by and between
IOC-Cape Girardeau, LLC and the City of Cape Girardeau, Missouri

 

IOC - PA, LLC D/B/A

LADY LUCK CASINO NEMACOLIN

 

CONTRACTING
PARTY

 

DESCRIPTION

Woodlands Fayette, LLC and Nemacolin Woodlands, Inc.

 

Management Agreement, dated January 4, 2010 by and between Woodlands Fayette,
LLC, Nemacolin Woodlands, Inc and IOC-PA LLC.

 

Restricted Subsidiaries not set forth on this Schedule 5.8 are not party to any
Material Contract.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

CERTAIN EMPLOYEE BENEFIT PLANS

 

The Borrower maintains a broad-based severance program that provides severance
benefits to certain former employees for a limited period of time following
termination of employment.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

COLLECTIVE BARGAINING AGREEMENTS

 

COLLECTIVE BARGAINING AGREEMENT, between UNITE HERE! Local 355 and PPI, INC.,
d/b/a THE ISLE CASINO & RACING AT POMPANO PARK dated June  21, 20092012 —
May 31, 20122015

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

DEPOSIT AND SECURITIES ACCOUNTS

 

ITEM

 

LEGAL ENTITY NAME

 

BANK NAME

 

BANK
ACCOUNT #

 

ACCOUNT TYPE

 

descriptionDESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

1

 

CCSC/Black Hawk, Inc.

 

Capital One

 

54207-3403

 

Jackpot Account

 

deposit account

2

 

CCSC/Black Hawk, Inc.

 

Wells Fargo

 

494509-5834

 

Depository Account

 

deposit account

3

 

Grand Palais Riverboat, Inc.

 

Capital One

 

542029596

 

Accounts Payable Account

 

deposit account

4

 

Grand Palais Riverboat, Inc.

 

Capital One

 

672180880

 

Depository Account

 

deposit account

5

 

Grand Palais Riverboat, Inc.

 

Capital One

 

542029669

 

Jackpot Account

 

deposit account

62

 

IOC - Caruthersville, LLC

 

Focus Bank

 

00491497

 

Depository Account

 

deposit account

73

 

IOC - Caruthersville, LLC

 

Focus Bank

 

2020145529

 

Accounts Payable Account

 

deposit account

84

 

IOC - Caruthersville, LLC

 

Focus Bank

 

00322121

 

Jackpot Account

 

deposit account

95

 

IOC Black Hawk County Inc. *

 

US Bank

 

153910045407

 

Depository Account

 

deposit account

10

 

IOC Black Hawk County Inc. *

 

US Bank

 

153910045423

 

Certegy Account

 

deposit account

116

 

IOC Black Hawk County Inc. *

 

Capital One

 

542072350

 

Accounts Payable Account

 

deposit account

127

 

IOC Black Hawk County Inc. *

 

Capital One

 

542072377

 

Jackpot Account

 

deposit account

138

 

IOC-Booneville, Inc.

 

Boone County National Bank

 

1065092

 

Depository Account

 

deposit account

149

 

IOC-Booneville, Inc.

 

Capital One

 

542070110

 

Accounts Payable Account

 

deposit account

1510

 

IOC-Booneville, Inc.

 

Capital One

 

542030666

 

Jackpot Account

 

deposit account

1611

 

IOC-Cape Girardeau LLC **

 

Capital One

 

542051868

 

Accounts Payable Account

 

deposit account

12

 

IOC-Cape Girardeau LLC

 

Capital One

 

542053429

 

Accounts Payable Account

 

deposit account

13

 

IOC-Cape Girardeau LLC

 

Capital One

 

542053313

 

Jackpot Account

 

deposit account

14

 

IOC-Cape Girardeau LLC

 

US Bank

 

152310864300

 

Depository Account

 

Deposit account

1715

 

IOC-Davenport, Inc.

 

US Bank

 

196613053

 

Depository Account

 

deposit account

1816

 

IOC-Davenport, Inc.

 

Capital One

 

542029546

 

Accounts Payable Account

 

deposit account

1917

 

IOC-Davenport, Inc.

 

Capital One

 

542029554

 

Jackpot Account

 

deposit account

2018

 

IOC-Kansas City, Inc.

 

US Bank

 

5002011749

 

Depository Account

 

deposit account

2119

 

IOC-Kansas City, Inc.

 

US Bank

 

4343923142

 

CyberCollect Account

 

deposit account

2220

 

IOC-Kansas City, Inc.

 

Capital One

 

542029503

 

Accounts Payable Account

 

deposit account

2321

 

IOC-Kansas City, Inc.

 

Capital One

 

542029529

 

Jackpot Account

 

deposit account

2422

 

IOC-Lula, Inc.

 

Southern Bancorp

 

1200336

 

Depository Account

 

deposit account

2523

 

IOC-Lula, Inc.

 

Capital One

 

542029392

 

Accounts Payable Account

 

deposit account

 

--------------------------------------------------------------------------------


 

2624

 

IOC-Lula, Inc.

 

Southern Bancorp

 

6412068

 

Certegy Account

 

deposit account

27

 

IOC-Lula, Inc.

 

Southern Bancorp

 

1201904

 

Investment Account

 

securities account

2825

 

IOC-Lula, Inc.

 

Capital One

 

542029406

 

Jackpot Account

 

deposit account

29

 

IOC-Lula, Inc.

 

Southern Bancorp

 

01201409

 

Accounts Payable Account

 

deposit account

3026

 

IOC-Natchez, Inc.

 

United Mississippi Bank

 

145425

 

Depository Account

 

deposit account

3127

 

IOC-Natchez, Inc.

 

Capital One

 

542029422

 

Accounts Payable Account

 

deposit account

3228

 

IOC-Natchez, Inc.

 

Capital One

 

542072903

 

Jackpot Account

 

deposit account

3329

 

Isle of Capri Bettendorf, L.C.

 

US Bank

 

0793401969

 

Depository Account

 

deposit account

3430

 

Isle of Capri Bettendorf, L.C.

 

Capital One

 

542029367

 

Accounts Payable Account

 

deposit account

3531

 

Isle of Capri Bettendorf, L.C.

 

Capital One

 

542029376

 

Jackpot Account

 

deposit account

3632

 

Isle of Capri Black Hawk, LLCL.L.C.

 

Capital One

 

542073373

 

Accounts Payable Account

 

deposit account

3733

 

Isle of Capri Black Hawk, LLCL.L.C.

 

Capital One

 

542073381

 

Jackpot Account

 

deposit account

3834

 

Isle of Capri Black Hawk, LLCL.L.C.

 

Wells Fargo

 

4588542076

 

Depository Account

 

deposit account

3935

 

Isle of Capri Casinos, Inc.**

 

Capital One

 

762062763

 

Master Funding Account

 

deposit account

4036

 

Isle of Capri Casinos, Inc.

 

Capital One

 

542029626

 

Accounts Payable Account

 

deposit account

4137

 

Isle of Capri Casinos, Inc.

 

Wells Fargo

 

4122118243

 

Accounts Payable Account

 

deposit account

4238

 

Isle of Capri Casinos, Inc.

 

Capital One

 

542029618

 

Accounts Payable Account

 

deposit account

4339

 

Isle of Capri Marquette, Inc.

 

Central State Bank

 

201272901

 

Depository Account

 

deposit account

4440

 

Isle of Capri Marquette, Inc.

 

Capital One

 

542029325

 

Accounts Payable Account

 

deposit account

4541

 

Isle of Capri Marquette, Inc.

 

Capital One

 

542029333

 

Jackpot Account

 

deposit account

4642

 

PPI, Inc.

 

Regions BankCapital One

 

8190227929542071532

 

DepositoryAccounts Payable Account

 

deposit account

4743

 

PPI, Inc.

 

Regions BankCapital One

 

150019971542071540

 

Horseman A/PJackpot Account

 

deposit account

4844

 

PPI, Inc.

 

Regions BankCapital One

 

1500203255720479070

 

Mutuals A/PJackpot Account

 

deposit account

4945

 

PPI, Inc.

 

Regions BankWells Fargo

 

1500203174945661635

 

Depository Account

 

deposit account

5046

 

PPI, Inc.

 

Capital OneWells Fargo

 

5420715324945661650

 

Accounts PayableDepository Account

 

deposit account

5147

 

PPI, Inc.

 

Capital OneWells Fargo

 

5420715404945661643

 

Jackpot AccountRacing Accounts Payable

 

deposit account

52

 

PPI, Inc.

 

Capital One

 

5720479070

 

Jackpot Account

 

deposit account

5348

 

Rainbow Casino-Vicksburg Partnership LP, L.P.

 

Bancorp South

 

72385164

 

Depository Account

 

deposit account

5449

 

Rainbow Casino-Vicksburg Partnership LP, L.P.

 

Capital One

 

542051566

 

Accounts Payable Account

 

deposit account

55

 

Riverboat Corporation of Mississippi

 

The Peoples Bank

 

1481142

 

Investment Account

 

securities account

56

 

Riverboat Corporation of Mississippi

 

The Peoples Bank

 

1482009

 

Depository Account

 

deposit account

 

--------------------------------------------------------------------------------


 

57

 

Riverboat Corporation of Mississippi

 

Capital One

 

542029227

 

Accounts Payable Account

 

deposit account

58

 

Riverboat Corporation of Mississippi

 

Capital One

 

542029236

 

Jackpot Account

 

deposit account

5950

 

St. Charles Gaming Co., Inc.

 

Capital One

 

762048612

 

Depository Account

 

securities account

6051

 

St. Charles Gaming Co., Inc.

 

Capital One

 

542029677

 

Accounts Payable Account

 

deposit account

6152

 

St. Charles Gaming Co., Inc.

 

Capital One

 

542029694

 

Jackpot Account

 

deposit account

53

 

IOC-PA, L.L.C.

 

Capital One

 

542053542

 

Accounts Payable

 

deposit account

54

 

IOC-PA, L.L.C.

 

Capital One

 

5720499349

 

Jackpot Account

 

deposit account

55

 

IOC-PA, L.L.C.

 

Capital One

 

542053755

 

Accounts Payable

 

deposit account

56

 

IOC-PA, L.L.C.

 

Capital One

 

5720499330

 

Lottery Depository Account

 

deposit account

 

--------------------------------------------------------------------------------

 

 

* d/b/a Isle Casino Hotel Waterloo

 

 

** account to be open soon, bank is currently processing paperworkmay at times
have in excess of $4,000,000 credited thereto

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.156.11

POST CLOSING MATTERS

 

1.                                      Ship Mortgage Ownership Certificates. 
As promptly as reasonably practicable after the Fourth Amendment Effective Date,
ownership certificates with respect to each vessel subject to a Ship Mortgage
identifying Administrative Agent as a secured party with respect thereto.

 

2.                                      Cape Girardeau Title Policy.  Within 30
days after the date that is 180 days after the final completion of the
construction of the Cape Girardeau Gaming Facilities, Borrower shall (i) provide
or cause to be provided to the Title Company all of the items set forth in the
note to Exception 5 of Schedule B, Part I of that certain 2006 ALTA Loan Policy
of Title Insurance (NCA-545731-CH12) issued by the Title Company on April 19,
2013 (the “Cape Girardeau Title Policy”) and (ii) cause the Title Company to
honor the provisions expressed in the note to Exception 5 of Schedule B, Part I
of the Cape Girardeau Title Policy.  Notwithstanding the foregoing, Borrower
shall not be obliged to provide a lien waiver or evidence of payment as to any
contract or subcontract for any amount that is legitimately in dispute and that
otherwise constitutes a Permitted Encumbrance.

 

3.                                      Lake Charles Title Policy.  Within 30
days after the date that is 60 days after the final completion of the
construction of the Lake Charles Gaming Facilities, Borrower shall (i) provide
or cause to be provided to the Title Company the items, if any, set forth in the
note to Exception 15 of Schedule B, Part I of that certain 1992 ALTA Loan Policy
of Title Insurance (NCA-545731-CH12) issued by the Title Company on April 19,
2013 (the “Lake Charles Title Policy”) and (ii) cause the Title Company to honor
the provisions expressed in the note to Exception 15 of Schedule B, Part I of
the Lake Charles Title Policy.  Notwithstanding the foregoing, Borrower shall
not be obliged to provide a lien waiver or evidence of payment as to any
contract or subcontract for any amount that is legitimately in dispute and that
otherwise constitutes a Permitted Encumbrance.

 

4.                                      Intercompany Notes.  To the extent not
previously delivered to the Administrative Agent, Borrower shall deliver to the
Administrative Agent original copies of all of the intercompany notes listed on
Schedule 1(f)(ii) of the Security Agreement, along with transfer documents
related thereto in form and substance reasonably satisfactory to the
Administrative Agent, as promptly as reasonably practicable after the Fourth
Amendment Effective Date.

 

5.                                      Third Party Agreements.  Borrower shall
use commercially reasonable efforts to deliver executed copies of the following
documents as promptly as reasonably practicable after the Fourth Amendment
Effective Date:

 

(i) Third Amendment to the Operator’s Contract between IOC Bettendorf and Scott
County Regional Authority dated October 30, 2007.

 

--------------------------------------------------------------------------------


 

(ii)                                Amendment to the Operator’s Contract between
IOC Davenport and the Riverboat Development Authority dated June 18, 2009.

 

6.                                      Amendments to Ship Mortgages.  To the
extent not previously delivered in form and substance reasonably satisfactory to
the Administrative Agent, within 5 Business Days after the Fourth Amendment
Effective Date, Borrower shall deliver to the Administrative Agent, or its
designee, original, notarized and fully executed amendments and confirmations to
each Existing Ship Mortgage, in form and substance reasonably satisfactory to
the Administrative Agent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

CERTAIN EXISTING INDEBTEDNESS AND CAPITAL LEASES

 

Description

 

02/20/11March 5,
2013 Balance

 

 

 

($000s)

 

Indebtedness:

 

 

 

78.875% Subordinated Notes due 2020

 

$

357,275350,000

 

7.75% Senior Notes due 2019

 

300,000

 

5.875% Senior Notes due 2021

 

350,000

 

Slavonian Benevolent Association (Riverboat Corporation of Mississippi)

 

2,9762,869

 

General Obligation Bonds (IOC Davenport, Inc.)

 

795410

 

 

 

 

 

Total

 

$

661,0461,003,279

 

 

 

 

 

Lines of Credit:

 

 

 

None

 

 

 

 

 

 

 

Capital Leases:

 

 

 

Pitney Bowes Lease (IOC-Boonville, Inc)

 

$

2

 

 

 

 

 

Other Indebtedness

 

 

 

Quad City Waterfront Convention Center (Isle of Capri Bettendorf, L.C.)

 

$

17,16016,813

 

Nemacolin Woodland Resort (IOC-PA, LLC)

 

$

20,000

*

 

--------------------------------------------------------------------------------

*Subject to final accounting of Nemacolin Management Agreement dated as of
January 4, 2010 between Woodlands Fayette LLC and Nemacolin Woodlands, Inc. and
IOC-PA, L.L.C.

 

Existing Letters of Credit and Bonds:

 

As included in Schedule 1.1(a) EXISTING LETTER OF CREDIT and Schedule 7.4
CERTAIN EXISTING CONTINGENT OBLIGATIONS.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

CERTAIN EXISTING LIENS

 

1. 1.                         Lien granted by St. Charles Gaming Company, Inc.
in favor of Port Resources, L.L.C. and CRU, L.L.C. securing $1.0 million in Cash
Equivalents pursuant to leases relating to property in Westlake, Louisiana.

 

2. 2.                         Notice of Claim of Lien on the LADY LUCK I
(Official No. 519502) in favor of North Central Parts, Inc. in the amount of
$826.89, Afco Metals, Inc. in the amount of $6,788.75, McMillan Supply Company
in the amount of $2,200.17, Hydro Technologies, Inc. in the amount of
$20,256.56, Industrial Pollution Control, Inc. in the amount of $10,250.00,
Wooster Products Incorporated in the amount of $3,401.80 and Olsen Electric
Supply Co. in the amount of $2,938.13.

 

3. 3.                         Mechanic’s lien in favor of Martin Specialty
Coatings (a subcontractor) in the amount of approximately $464,000 with respect
to the Lake Charles hotel project.  The contractor for this project is disputing
this lien, and has executed a letter agreement dated May 7, 2001 confirming its
agreement to defend and indemnify St. Charles Gaming Company, Inc. (“SCGCI”)
from and against liens and claims of subcontractors, including this lien,
pursuant to the existing contract between the contractor and SCGCI.  The Martin
Specialty Coating lien has been settled by the contractor, but the mechanic’s
lien has not yet been released of record.

 

4. 4.                         Liens described in the title insurance policies
delivered to Administrative Agent in connection with the Mortgages and any
endorsements to such title insurance policy delivered subsequent thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

CERTAIN EXISTING INVESTMENTS

 

1. Riverboat Corporation of Mississippi owns a Certificate of Deposit in the
amount of $600,000 as of February 20, 2011, plus accrued interest from The
Peoples Bank of Biloxi, MS.

 

2. Riverboat Corporation of Mississippi owns a Certificate of Deposit in the
amount of $400,000 as of February 20, 2011, plus accrued interest from The
Peoples Bank of Biloxi, MS.

 

3. 1.                        St. Charles Gaming Company, Inc. owns a Certificate
of Deposit in the amount of $1,000,000 as of February 20January 27, 20112013,
plus accrued interest from Capital One Bank in New Orleans, LA.

 

4. 2.                         Isle of Capri Casinos, Inc. has a note receivable
for approximately $1,881,697 as of February 20January 27, 20112013, plus accrued
interest issued by Freedom Financial Corporation.

 

5. Isle of Capri Casinos, Inc. has a note receivable for approximately
$3,000,000 as of February 20, 2011, plus accrued interest issued by Florida
Gaming Corporation, LLC.

 

6. Isle of Capri Casinos, Inc. has a note receivable for approximately
$1,000,000 as of February 20, 2011, plus accrued interest issued by Eighth
Wonder Asia, LLC.  The original promissory note was not delivered to Isle of
Capri Casinos, Inc.

 

7. IOC-Lula, Inc. owns a Certificate of Deposit in the amount of $750,000 as of
February 20, 2011, plus accrued interest from Southern Bancorp, of Lula, MS.

 

8. Rainbow Casino-Vicksburg Partnership LP owns a Certificate of Deposit in the
amount of $300,000 as of February 20, 2011, plus accrued interest from Bancorp
South, of Vicksburg, MS.

 

9. 3.                         Isle of Capri Casinos, Inc. owns investments in
the amount of $3,052,801.323,399,373.61 as of February 20January 27, 20112013,
plus accrued interest that is held with Principal Financial Group related to
Isle of Capri Casinos, Inc. Amended and Restated Deferred Compensation Plan.

 

10. 4.                  Management agreement by and between Woodland Fayette,
LLC and Nemacolin Woodlands, Inc. and IOC-PA, LLC dated January 4, 2010.

 

11. Isle of Capri Casinos, Inc. has a note receivable for approximately
$4,000,000 as of February 20, 2011 related to the Termination of Joint
Development Agreement between Isle of Capri Casinos, Inc. and Lemieux Group LP.

 

5.                                      Promissory Note and Security Agreement
between Tower Entertainment, LLC and Isle of Capri Casinos, Inc. in the amount
of $25,000,000 in the event that the $25,000,000 LOC issued for the benefit of
Tower Entertainment, LLC is drawn upon.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

Letters of Credit NonSecured Under Credit Agreement:

 

Letter of
Credit/BondCredi#

 

As of February
20April 1,
20112013

 

Issuing Bank

 

Legal Entity Issuing LOC/Bond
(per the legal document)

 

Expiry Date

 

Beneficiary

 

SLCPPDX02337

 

$

420,000

 

US Bank

 

Isle of Capri Casinos, Inc O/B of Isle of Capri Marquette, Inc.

 

4/1/2011

 

Iowa Racing and Gaming Commission

 

SLCPPDX02338

 

1,040,000

 

US Bank

 

Isle of Capri Casinos, Inc O/B of Isle of Capri Bettendorf, L.C.

 

4/1/2011

 

Iowa Racing and Gaming Commission

 

SLCPPDX02339

 

710,000

 

US Bank

 

Isle of Capri Casinos, Inc O/B of Isle of Capri Davenport, Inc.

 

4/1/2011

 

Iowa Racing and Gaming Commission

 

SB011649BL

 

$

250,000

 

Capital One

 

IOC — Lula, Inc.

 

5/9/20112013

 

Coahoma Electric Power & Associates

 

12741307

 

788,000886,000

 

The Peoples Bank

 

IOC - Black Hawk County, Inc.

 

3/31/20112014

 

IA Racing and Gaming Commission

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

3,208,0001,136,000

 

 

 

 

 

 

 

 

 

 

Bonds:

 

Bond Number

 

Bond Amount

 

Issuing Carrier

 

Principal Name

 

Expiration
Date

 

Obligee

 

K04287009

 

$

250,000

 

Westchester Fire Insurance Company

 

St. Charles Gaming Company, Inc.

 

5/2/20112013

 

Louisiana Police Riverboat Gaming

 

K04287812

 

$

5,000

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

5/2/2011

 

State of Mississippi

 

K04287848

 

$

5,000

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

5/2/2011

 

State of Mississippi

 

K04287939

 

$

5,000

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

5/2/2011

 

State of Mississippi

 

K07073197

 

$

50,000

 

Westchester Fire Insurance Company

 

PPI, Inc.

 

6/30/20112013

 

State of Florida

 

K07073124

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Boonville, Inc.

 

1/1/20122014

 

State of Missouri

 

K07073203

 

$

10,000

 

Westchester Fire Insurance Company

 

Isle of Capri Bettendorf, L.C.

 

10/18/20112013

 

City of Bettendorf

 

K07073148

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC - Natchez, Inc.

 

1/2/20122014

 

State of Mississippi

 

 

--------------------------------------------------------------------------------


 

K07073173

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC - Natchez, Inc.

 

5/27/20112013

 

State of Mississippi

K07073185

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC - Natchez, Inc.

 

5/27/20112013

 

State of Mississippi

K06986511

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

10/29/20112013

 

State of Mississippi

K07073094

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

12/18/20112013

 

State of Mississippi

K07073100

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

12/18/20112013

 

State of Mississippi

K04287459

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Kansas City, Inc.

 

6/1/20112013

 

State of Missouri

K04286972

 

$

250,000

 

Westchester Fire Insurance Company

 

Grand Palais Riverboat, Inc.

 

5/3/2011

 

Louisiana Police Riverboat Gaming

K07160513

 

$

2,000,000

 

Westchester Fire Insurance Company

 

PPI, Inc.

 

12/7/20112013

 

State of Florida

KO7160562

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Caruthersville, LLC d/b/a Lady Luck Casino Caurthersville

 

6/10/20112013

 

State of Missouri

K07886846

 

$

50,000

 

Westchester Fire Insurance Company

 

PPI, Inc.

 

4/8/20112013

 

Florida Department of Business & Professional Regulations

K08463852

 

$

3,612,598

 

Westchester Fire Insurance Company

 

Riverboat CorporationIsle of MississippiCapri Casinos, Inc.

 

12/1/20112013

 

Harrison County Board of Supervisors and Tal Furry, Tax Assessor for Harrison
County, Mississippi

TOTALK08463931

 

$

7,262,5982,220,623

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc., IOC-Natchez, Inc., Riverboat Corporation of Mississippi,
Riverboat Corporation of Mississippi-Vicksburg

 

6/3/2013

 

State of Mississippi

K0846330A

 

$

2,858,560

 

Westchester Fire Insurance Company

 

Isle of Capri Casinos, Inc.

 

11/15/2013

 

Harrison County Board of Supervisors and Tal Flurry, Tax Assessor for Harrison
County, MS

K08463347

 

$

300,000

 

Westchester Fire Insurance Company

 

St. Charles Gaming Company, Inc.

 

11/22/2013

 

Court of the State of Louisiana in the 14th Judicial District Court In and For
the County of Calcasieu

K08694205

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Cape Girardeau LLC

 

10/20/2013

 

Missouri Gaming Commission

K08694217

 

$

130,000

 

Westchester Fire Insurance Company

 

IOC-Cape Girardeau LLC

 

9/5/2013

 

Missouri Department of Revenue

K08694278

 

$

300,000

 

Westchester Fire Insurance Company

 

Rainbow Casino-Vicksburg Partnership LP

 

12/20/2013

 

State of Mississippi

K08694266

 

$

750,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

12/20/2013

 

State of Mississippi

K08694254

 

$

2,500,000

 

Westchester Fire Insurance Company

 

Isle of Capri Casinos, Inc.

 

12/20/2013

 

Harrison County Board of Supervisors and Tal Furry, Tax Assessor for Harrison
County, Mississippi

TOTAL

 

$

16,306,781

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

REDLINED SUBSIDIARY GUARANTY

 

[See attached]

 

17

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY is entered into as of July 26, 2007 (as the same may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”) by THE UNDERSIGNED SUBSIDIARIES (each a “Guarantor” and
collectively, “Guarantors”) in favor of and for the benefit of CREDIT SUISSE,
CAYMAN ISLAND BRANCHWELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent for and representative of (in such capacity herein called “Guarantied
Party”) the financial institutions (“Lenders”) party to the Credit Agreement
referred to below and any Hedge Providers (as hereinafter defined), and, subject
to subsection 4.14, for the benefit of the other Beneficiaries (as hereinafter
defined).

 

RECITALS

 

A.            Administrative Agent and certain lenders and other agents entered
into that certain Credit Agreement dated as of July 26, 2007 (as, as amended by
that certain First Amendment to Credit Agreement, dated as of February 17, 2010,
as amended by that certain Second Amendment to Credit Agreement and Amendment to
Loan Documents, dated as of March 25, 2011, as amended by that certain Third
Amendment to Credit Agreement, dated as of November 21, 2012, and as amended by
that certain Fourth Amendment to Credit Agreement and Amendment to Loan
Documents, dated as of April 19, 2013 (as further amended, restated supplemented
or otherwise modified, the “Credit Agreement”) with Isle of Capri Casinos, Inc.
(“Borrower”) pursuant to which certain lenders agreed to extend credit
facilities to Borrower in the original aggregate principal amount of up to
$1,350,000,000300,000,000 as such amount may be increased pursuant to the terms
of the Credit Agreement. Initially capitalized terms used in this Guaranty
without definition have the respective meanings assigned such terms in the
Credit Agreement.

 

B.            Borrower may from time to time enter, or may from time to time
have entered, into one or more Interest Rate Agreements constituting Hedge
Agreements (collectively, the “Lender Hedge Agreements”) with one or more
Persons who are or were Lenders or Affiliates of Lenders (in such capacity,
collectively, “Hedge Providers”) at the time such Lender Hedge Agreements are or
were entered into in accordance with the terms of the Credit Agreement, and it
is desired that the obligations of Borrower under the Lender Hedge Agreements,
including the obligation of Borrower to make payments thereunder in the event of
early termination thereof (all such obligations being the “Interest Rate
Obligations”), together with all obligations of Borrower under the Credit
Agreement and the other Loan Documents, be guarantied hereunder.

 

C.            A portion of the proceeds of the Loans may be advanced to
Guarantors and thus the Guarantied Obligations (as hereinafter defined) are
being incurred for and will inure to the benefit of Guarantors (which benefits
are hereby acknowledged).

 

D.            It is a condition precedent to the making of the initial Loans
under the Credit Agreement that Borrower’s obligations thereunder be guarantied
by Guarantors.

 

--------------------------------------------------------------------------------


 

E.            Guarantors are willing irrevocably and unconditionally to guaranty
such obligations of Borrower.

 

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder and to
induce Hedge Providers to enter into the Lender Hedge Agreements, Guarantors
hereby agree as follows:

 

1  DEFINITIONS

 

1.1          Certain Defined Terms.  As used in this Guaranty, the following
terms shall have the following meanings unless the context otherwise requires:

 

“Beneficiaries” means Guarantied Party, Lenders and any Hedge Providers for
which Guarantied Party has received the notice required by Section 4.16 hereof.

 

“Guarantied Obligations” has the meaning assigned to that term in subsection
2.1.

 

“payment in full”, “paid in full” or any similar term means indefeasible payment
in full of the Guarantied Obligations, including all principal, interest, costs,
fees and expenses (including reasonable legal fees and expenses) of
Beneficiaries as required under the Loan Documents and the Lender Hedge
Agreements, other than any inchoate reimbursement or indemnification obligation
constituting a Guarantied Obligation for which no claim has been asserted.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

1.2          Interpretation.

 

(a)   References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Guaranty unless otherwise specifically
provided.

 

(b)   In the event of any conflict or inconsistency between the terms,
conditions and provisions of this Guaranty and the terms, conditions and
provisions of the Credit Agreement, the terms, conditions and provisions of this
Guaranty shall prevail.

 

2

--------------------------------------------------------------------------------


 

2  THE GUARANTY

 

2.1          Guaranty of the Guarantied Obligations.  Subject to the provisions
of subsection 2.2(a), Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty the due and punctual payment in full of all Guarantied
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).  The term
“Guarantied Obligations” is used herein in its most comprehensive sense and
includes:

 

(a)   any and all Obligations of Borrower and any and all Interest Rate
Obligations, in each case now or hereafter made, incurred or created, whether
absolute or contingent, liquidated or unliquidated, whether due or not due, and
however arising under or in connection with the Credit Agreement and the other
Loan Documents and the Lender Hedge Agreements, including those arising under
successive borrowing transactions under the Credit Agreement which shall either
continue the Obligations of Borrower or from time to time renew them after they
have been satisfied and including interest which, but for the filing of a
petition in bankruptcy with respect to Borrower, would have accrued on any
Guarantied Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy proceeding; and

 

(b)   those expenses set forth in subsection 2.8 hereof.

 

Each Guarantor acknowledges that a portion of the Loans may be advanced to it,
that Letters of Credit may be issued for the benefit of its business and that
the Guarantied Obligations are being incurred for and will inure to its benefit.

 

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of each Guarantor and
Guarantied Party that the Guarantied Obligations should be determined without
regard to any rule of law or order that may relieve Borrower of any portion of
such Guarantied Obligations.

 

If all or any portion of the Guarantied Obligations is paid by Borrower, the
obligations of each Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) is rescinded or recovered directly or indirectly from
Guarantied Party or any other Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments that are so rescinded or recovered shall
constitute Guarantied Obligations.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in no event will the Guarantied Obligations include any Excluded Swap
Obligations.

 

3

--------------------------------------------------------------------------------


 

2.2          Limitation on Amount Guarantied; Contribution by Guarantors. 
(a)Anything contained in this Guaranty or any other Loan Document to which any
Guarantor is a party to the contrary notwithstanding, if any Fraudulent Transfer
Law (as hereinafter defined) is determined by a court of competent jurisdiction
to be applicable to the obligations of any Guarantor under this Guaranty or
under any other Loan Document to which such Guarantor is a party, such
obligations of such Guarantor hereunder or thereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to Borrower or other
affiliates of Borrower to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder or and/or
thereunder and (y) under any guaranty of Subordinated Indebtedness which
guaranty contains a limitation as to maximum amount similar to that set forth in
this subsection 2.2(a), pursuant to which the liability of such Guarantor
hereunder and/or thereunder is included in the liabilities taken into account in
determining such maximum amount) and after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
such Guarantor pursuant to applicable law or pursuant to the terms of any
agreement (including any such right of contribution under subsection 2.2(b)).

 

(b)   Guarantors under this Guaranty together desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty and under any other Loan Documents to which any Guarantor is a party. 
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty or under any other Loan Document to which such
Guarantor is a party (a “Funding Guarantor”) that exceeds its Fair Share (as
defined below) as of such date, that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as defined below) as of such date, with the
result that all such contributions will cause each Guarantor’s Aggregate
Payments (as defined below) to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors multiplied by (ii) the aggregate
amount, without duplication, paid or distributed on or before such date by all
Funding Guarantors under this Guaranty or any other Loan Document to which any
Guarantor is a party in respect of the obligations guarantied.  “Fair Share
Shortfall” means, with respect to a Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Guarantor over the Aggregate
Payments of such Guarantor.  “Adjusted Maximum Amount” means, with respect to a
Guarantor as of any date of determination, the maximum aggregate amount, without
duplication, of the obligations of such Guarantor under this Guaranty and under
any other Loan Document to which such Guarantor is a party, determined as of
such date in accordance with subsection 2.2(a); provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Guarantor for purposes of this subsection 2.2(b), any assets or liabilities of
such Guarantor arising by virtue of any rights to subrogation, reimbursement or

 

4

--------------------------------------------------------------------------------


 

indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor.  “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including
in respect of this subsection 2.2(b)) or any other Loan Document to which such
Guarantor is a party minus (ii) the aggregate amount of all payments received on
or before such date by such Guarantor from the other Guarantors as contributions
under this subsection 2.2(b).  The amounts payable as contributions hereunder
shall be determined as of the date on which the related payment or distribution
is made by the applicable Funding Guarantor.  The allocation among Guarantors of
their obligations as set forth in this subsection 2.2(b) shall not be construed
in any way to limit the liability of any Guarantor hereunder or under any other
Loan Document to which such Guarantor is a party.

 

2.3          Payment by Guarantors; Application of Payments.  Subject to the
provisions of subsection 2.2(a), Guarantors hereby jointly and severally agree,
in furtherance of the foregoing and not in limitation of any other right which
any Beneficiary may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of Borrower to pay any of the Guarantied
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to Guarantied
Party for the benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guarantied Obligations then due as aforesaid, accrued
and unpaid interest on such Guarantied Obligations (including interest which,
but for the filing of a petition in bankruptcy with respect to Company, would
have accrued on such Guarantied Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy proceeding) and all
other Guarantied Obligations then owed to Beneficiaries as aforesaid.  All such
payments shall be applied promptly from time to time by Guarantied Party as
provided in subsection 2.4D of the Credit Agreement.

 

2.4          Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guarantied Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 

(a)   This Guaranty is a guaranty of payment when due and not of collectibility.

 

(b)   Guarantied Party may enforce this Guaranty with the consent and at the
direction of the Requisite Lenders upon the occurrence and during the
continuation of an “Event of Default” under the Credit Agreement or the
occurrence of an Early Termination Date (as defined in a Master Agreement or an
Interest Rate Swap Agreement or Interest Rate and Currency Exchange Agreement in
the form prepared by the International Swap and Derivatives Association Inc. or
a similar event under any similar swap agreement) under any Lender Hedge
Agreement that results in a Hedge Termination Value owed by the Borrower or a
Restricted Subsidiary greater than $10,000,000 (either such occurrence being an
“Event of Default” for purposes of this Guaranty) notwithstanding the existence
of any dispute between Borrower and

 

5

--------------------------------------------------------------------------------


 

any Beneficiary with respect to the existence of such Event of Default.  For
purposes of this Section 2.4(b), “Hedge Termination Value” means, in respect of
any one or more Lender Hedge Agreements, after taking into account the effect of
any legally enforceable netting agreement relating to such Lender Hedge
Agreements, (a) for any date on or after the date such Lender Hedge Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Lender Hedge Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Lender Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

(c)   The obligations of each Guarantor hereunder are independent of the
obligations of Borrower under the Loan Documents or the Lender Hedge Agreements
and the obligations of any other guarantor (including any other Guarantor) of
the obligations of Borrower under the Loan Documents or the Lender Hedge
Agreements, and a separate action or actions may be brought and prosecuted
against such Guarantor whether or not any action is brought against Company or
any of such other guarantors and whether or not Borrower is joined in any such
action or actions.

 

(d)   Payment by any Guarantor of a portion, but not all, of the Guarantied
Obligations by one or more Guarantors shall in no way limit, affect, modify or
abridge any Guarantor’s liability of such or any other Guarantor for any portion
of the Guarantied Obligations that has not been paid.  This Guaranty is a
continuing guaranty and shall be binding upon each Guarantor and its successor
and assigns, and each Guarantor irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any portion of the Guarantied
Obligations which has not been paid.  Without limiting the generality of the
foregoing, if Guarantied Party is awarded a judgment in any suit brought to
enforce any Guarantor’s covenant to pay a portion of the Guarantied Obligations,
such judgment shall not be deemed to release such Guarantor from its covenant to
pay the portion of the Guarantied Obligations that is not the subject of such
suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Guarantied Obligations.

 

(e)   Any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability of this Guaranty
or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guarantied Obligations, any other guaranties of the Guarantied Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guarantied Obligations; (v) upon the

 

6

--------------------------------------------------------------------------------


 

occurrence and during the continuation of an Event of Default, enforce and apply
any security now or hereafter held by or for the benefit of such Beneficiary in
respect of this Guaranty or the Guarantied Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent with the Credit Agreement or the
applicable Lender Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Borrower or any security for the Guarantied Obligations; and
(vi) exercise any other rights available to it under the Loan Documents or the
Lender Hedge Agreements.

 

(f)    This Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guarantied Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents or the Lender Hedge Agreements, at law, in equity or otherwise) with
respect to the Guarantied Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guarantied
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of the Credit Agreement, any of the other Loan
Documents, any of the Lender Hedge Agreements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, in each case whether or not in accordance with the terms
of the Credit Agreement or such Loan Document, such Lender Hedge Agreement or
any agreement relating to such other guaranty or security; (iii) the Guarantied
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or any of the Lender Hedge Agreements or from the proceeds
of any security for the Guarantied Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guarantied
Obligations) to the payment of indebtedness other than the Guarantied
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guarantied Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guarantied Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guarantied Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guarantied Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guarantied Obligations.

 

7

--------------------------------------------------------------------------------


 

2.5          Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of Beneficiaries:

 

(a)   any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor, to (i) proceed against Borrower, any other
guarantor (including any other Guarantor) of the Guarantied Obligations or any
other Person, (ii) proceed against or exhaust any security held from Borrower,
any such other guarantor of the GuaranteedGuarantied Obligations or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Beneficiary in favor of Borrower or any
other Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever;

 

(b)   any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Borrower including any defense based on or
arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower from any cause other than payment in full
of the Guarantied Obligations;

 

(c)   any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

(d)   any defense based upon any Beneficiary’s errors or omissions in the
administration of the Guarantied Obligations, except behavior which amounts to
bad faith, gross negligence or willful misconduct;

 

(e)   (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

 

(f)    notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Credit Agreement, the Lender Hedge
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guarantied Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in subsection 2.4 and any right to
consent to any thereof; and

 

(g)   any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties (other than that the
Guarantied Obligations have been paid in full), or which may conflict with the
terms of this Guaranty.

 

2.6          Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guarantied Obligations shall have been paid in full and the Commitments shall
have terminated and all

 

8

--------------------------------------------------------------------------------


 

Letters of Credit shall have expired or been cancelled or, to the extent
approved by the Issuing Bank in its sole discretion, cash collateralized or
collateralized by a “back to back” letter of credit, each Guarantor shall
withhold exercise of any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower, (b) any right to
enforce, or to participate in, any claim, right or remedy that any Beneficiary
now has or may hereafter have against Borrower, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guarantied Obligations shall have been paid
in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled or, to the extent approved by the Issuing
Bank in its sole discretion, cash collateralized or collateralized by a
“back-to-back” letter of credit, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guarantied Obligations (including any
such right of contribution under subsection 2.2(b)).  Each Guarantor further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor.  If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for Guarantied Party on behalf of Beneficiaries and shall forthwith be paid over
to Guarantied Party for the benefit of Beneficiaries to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

2.7          Subordination of Other Obligations.  Any indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guarantied
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Guarantied Party on behalf of Beneficiaries and shall forthwith be
paid over to Guarantied Party for the benefit of Beneficiaries to be credited
and applied against the Guarantied Obligations but without affecting, impairing
or limiting in any manner the liability of the Obligee Guarantor under any other
provision of this Guaranty.

 

2.8          Expenses.  Guarantors jointly and severally agree to pay, or cause
to be paid, on demand, and to save Beneficiaries harmless against liability for:
(i) any and all costs and expenses (including those arising from rights of
indemnification) required to be paid by Guarantors under the provisions of any
other Loan Document and (ii) any and all costs and expenses (including
reasonable fees and disbursements of counsel and allocated costs of internal

 

9

--------------------------------------------------------------------------------


 

counsel) incurred or expended by any Beneficiary in connection with the
enforcement of or preservation of any rights under this Guaranty.

 

2.9          Continuing Guaranty.   This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guarantied Obligations shall have been
paid in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled or, to the extent approved by the Issuing
Bank in its sole discretion, cash collateralized or collateralized by a
“back-to-back” letter of credit.  Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guarantied Obligations.

 

2.10        Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

2.11        Financial Condition of Borrower.  Any Loans may be granted to
Borrower or continued from time to time, and any Lender Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation or at the time such Lender Hedge
Agreement is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower.  Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Loan Documents and the Lender Hedge Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guarantied Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower or
any other Guarantor now known or hereafter known by any Beneficiary.

 

2.12        Rights Cumulative.  The rights, powers and remedies given to
Beneficiaries by this Guaranty are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to Beneficiaries by virtue
of any statute or rule of law or in any of the other Loan Documents, any of the
Lender Hedge Agreements or any agreement between any Guarantor and any
Beneficiary or Beneficiaries or between Borrower and any Beneficiary or
Beneficiaries.  Any forbearance or failure to exercise, and any delay by any
Beneficiary in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.

 

2.13        Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.  (a) 
So long as any Guarantied Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Guarantied Party acting pursuant to the
instructions of Requisite Obligees (as defined in subsection 4.14), commence or
join with any other Person in commencing any bankruptcy, reorganization or
insolvency proceedings of or against Borrower.  The obligations of Guarantors
under this Guaranty shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or by any defense which

 

10

--------------------------------------------------------------------------------


 

Borrower may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of Guarantors and Beneficiaries that the Guarantied Obligations which
are guarantied by Guarantors pursuant to this Guaranty should be determined
without regard to any rule of law or order which may relieve Borrower of any
portion of such Guarantied Obligations.  Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Guarantied Party, or allow the claim of
Guarantied Party in respect of, any such interest accruing after the date on
which such proceeding is commenced.

 

(c)   In the event that all or any portion of the Guarantied Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guarantied Obligations for all purposes under this Guaranty.

 

2.14        Notice of Events.  As soon as any Guarantor obtains knowledge
thereof, such Guarantor shall give Guarantied Party written notice of any
condition or event which has resulted in (a) a material adverse change in the
financial condition of any Guarantor or Borrower that could reasonably be
expected to have a Material Adverse Effect or (b) any Event of Default or
Potential Event of Default.

 

2.15        Set Off.  In addition to any other rights any Beneficiary may have
under law or in equity, if any amount shall at any time be due and owing by any
Guarantor to any Beneficiary under this Guaranty, such Beneficiary is authorized
at any time or from time to time, without notice (any such notice being hereby
expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness of such
Beneficiary owing to such Guarantor and any other property of such Guarantor
held by any Beneficiary to or for the credit or the account of such Guarantor
against and on account of the Guarantied Obligations and liabilities of such
Guarantor to any Beneficiary under this Guaranty.

 

2.16        Discharge of Guaranty Upon Sale of Guarantor.   If all of the stock
of any Guarantor or any of its successors in interest under this Guaranty shall
be sold or otherwise disposed of (including by merger or consolidation) in an
Asset Sale not prohibited by subsection 7.7 of the Credit Agreement or otherwise
consented to by Requisite Lenders, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale; provided that, as a
condition precedent to such discharge and release, Guarantied Party shall have
received evidence satisfactory to it that

 

11

--------------------------------------------------------------------------------


 

arrangements satisfactory to it have been made for delivery to Guarantied Party
of the applicable Net Asset Sale Proceeds if required under the terms of the
Credit Agreement.

 

3  REPRESENTATIONS AND WARRANTIES

 

In order to induce Beneficiaries to accept this Guaranty and to enter into the
Credit Agreement and to make the Loans thereunder, each Guarantor hereby
represents and warrants to Beneficiaries that the following statements are true
and correct:

 

3.1          Existence.  Such Guarantor is duly organized, validly existing and
in good standing under the laws of the state of its incorporation or formation,
has the necessary power to own its assets and to transact the business in which
it is now engaged and is duly qualified as a foreign corporation or other
business entity, as the case may be, and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except in jurisdictions where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect.

 

3.2          Power; Authorization; Enforceable Obligations.  Such Guarantor has
the necessary power, authority and legal right to execute, deliver and perform
this Guaranty and all obligations required hereunder and has taken all necessary
action to authorize its guaranty hereunder on the terms and conditions hereof
and its execution, delivery and performance of this Guaranty and all obligations
required hereunder.  No consent of any other person including stockholders or
partners and creditors of such Guarantor, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by such Guarantor in
connection with this Guaranty or the execution, delivery, performance, validity
or enforceability of this Guaranty and all obligations required hereunder,
except for such consents, licenses, permits, approvals, authorizations,
exemptions, notices, reports, registrations, filings and declarations as are in
full force and effect as of the date hereofFourth Amendment Effective Date or
except as otherwise provided herein or in the Credit Agreement.  This Guaranty
has been, and each instrument or document required hereunder will be, executed
and delivered by a duly authorized officer or partner, as the case may be, of
such Guarantor, and this Guaranty constitutes, and each instrument or document
required hereunder when executed and delivered by such Guarantor hereunder will
constitute, the legally valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws or equitable principles
relating to or limiting creditors’ rights generally.

 

3.3          No Legal Bar to this Guaranty.  The execution, delivery and
performance of this Guaranty and the documents or instruments required
hereunder, and the use of the proceeds of the borrowings under the Credit
Agreement, in each case by each Guarantor do not and will not (i) violate any
provision of any law or any governmental rule or regulation or any Gaming Law
applicable to such Guarantor, the Organizational Documents of such Guarantor or
any order, judgment or decree of any Government Authority or Gaming Authorities
binding on such Guarantor (other than any violation of any such law,
governmental rule or regulation, or Gaming Law or any such order, judgment or
decree, in each case which could not reasonably be expected to have a Material
Adverse Effect), (ii) conflict with, result in a breach of or constitute (with
due

 

12

--------------------------------------------------------------------------------


 

notice or lapse of time or both) a default under any Contractual Obligation of
such Guarantor (other than any such conflict, breach or default which could not
reasonably be expected to have a Material Adverse Effect), (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Guarantor (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of such Guarantor, except for such
approvals or consents which will be obtained on or before the Effective Date and
disclosed in writing to Lenders.

 

4  MISCELLANEOUS

 

4.1          Survival of Warranties.  All agreements, representations and
warranties made herein shall survive the execution and delivery of this Guaranty
and the other Loan Documents and the Lender Hedge Agreements and any increase in
the Commitments under the Credit Agreement.

 

4.2          Notices.  Any communications between Guarantied Party and any
Guarantor and any notices or requests provided herein to be given may be given
by mailing the same, postage prepaid, or by telex, facsimile transmission or
cable to each such party at its address set forth in the Credit Agreement, on
the signature pages hereof or to such other addresses as each such party may in
writing hereafter indicate.  Any notice, request or demand to or upon Guarantied
Party or any Guarantor shall not be effective until received.

 

4.3          Severability.  In case any provision in or obligation under this
Guaranty shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

4.4          Amendments and Waivers.  Except as expressly provided herein, no
amendment, modification, termination or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall in
any event be effective without the written concurrence of Guarantied Party and,
in the case of any such amendment or modification, each Guarantor against whom
enforcement of such amendment or modification is sought.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

4.5          Headings.  Section and subsection headings in this Guaranty are
included herein for convenience of reference only and shall not constitute a
part of this Guaranty for any other purpose or be given any substantive effect.

 

4.6          Applicable Law; Rules of Construction.  THIS GUARANTY AND THE
RIGHTS AND OBLIGATIONS OF GUARANTORS AND BENEFICIARIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES; PROVIDED THAT THE GUARANTIED PARTY AND THE LENDERS SHALL RETAIN

 

13

--------------------------------------------------------------------------------


 

ALL RIGHTS ARISING UNDER FEDERAL LAW.  The rules of construction set forth in
subsection 1.3 of the Credit Agreement shall be applicable to this Guaranty
mutatis mutandis.

 

4.7          Successors and Assigns.  This Guaranty is a continuing guaranty and
shall be binding upon each Guarantor and its respective successors and assigns. 
This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.  No Guarantor shall assign this Guaranty or any of the
rights or obligations of such Guarantor hereunder without the prior written
consent of all Lenders.  Any Beneficiary may, without notice or consent, assign
its interest in this Guaranty in whole or in part.  The terms and provisions of
this Guaranty shall inure to the benefit of any transferee or assignee of any
Loan, and in the event of such transfer or assignment the rights and privileges
herein conferred upon such Beneficiary shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof.

 

4.8          Consent to Jurisdiction and Service of Process.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR RELATING TO THIS
GUARANTY, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)                                   ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                              WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS GUARANTY;

 

(III)                         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GUARANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SUBSECTION 4.2;

 

(IV)                          AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

(V)                               AGREES THAT BENEFICIARIES RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH

 

14

--------------------------------------------------------------------------------


 

GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)                          AGREES THAT THE PROVISIONS OF THIS SUBSECTION 4.8
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

 

4.9          Waiver of Trial by Jury.  EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, EACH BENEFICIARY HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY.  The scope of this waiver is intended to be all encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Each
Guarantor and, by its acceptance of the benefits hereof, each Beneficiary
(i) acknowledges that this waiver is a material inducement for such Guarantor
and Beneficiaries to enter into a business relationship, that such Guarantor and
Beneficiaries have already relied on this waiver in entering into this Guaranty
or accepting the benefits thereof, as the case may be, and that each will
continue to rely on this waiver in their related future dealings, and
(ii) further warrants and represents that each has reviewed this waiver with its
legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 4.9 AND EXECUTED
BY GUARANTIED PARTY AND EACH GUARANTOR), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY. 
In the event of litigation, this Guaranty may be filed as a written consent to a
trial by the court.

 

4.10        No Other Writing; Recitals.  This writing is intended by Guarantors
and Beneficiaries as the final expression of this Guaranty and is also intended
as a complete and exclusive statement of the terms of their agreement with
respect to the matters covered hereby.  No course of dealing, course of
performance or trade usage, and no parol evidence of any nature, shall be used
to supplement or modify any terms of this Guaranty.  There are no conditions to
the full effectiveness of this Guaranty.  The recitals and exhibits to this
Guaranty are incorporated herein by this reference.

 

4.11        Further Assurances.  At any time or from time to time, upon the
request of Guarantied Party, Guarantors shall execute and deliver such further
documents and do such other acts and things as Guarantied Party may reasonably
request in order to effect fully the purposes of this Guaranty.

 

4.12        Additional Guarantors.  The initial Guarantors hereunder shall be
such of the Restricted Subsidiaries of Company as are signatories hereto on the
date hereof.  From time to time subsequent to the date hereof, additional
domestic Restricted Subsidiaries of Company may

 

15

--------------------------------------------------------------------------------


 

become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a counterpart of this Guaranty.  Upon delivery of any
such counterpart to Administrative Agent, notice of which is hereby waived by
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be as
fully a party hereto as if such Additional Guarantor were an original signatory
hereof.  Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, nor by any election of Administrative Agent not to cause
any Subsidiary of Borrower to become an Additional Guarantor hereunder.  This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

 

4.13        Counterparts; Effectiveness.  This Guaranty may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument.  This Guaranty shall become
effective as to each Guarantor upon the execution of a counterpart hereof by
such Guarantor (whether or not a counterpart hereof shall have been executed by
any other Guarantor) and receipt by Guarantied Party of written or telephonic
notification of such execution and authorization of delivery thereof.

 

4.14        Administrative Agent as Guarantied Party.

 

(a)   Administrative Agent, and each successor to Administrative Agent, has been
appointed to act as Guarantied Party hereunder by Lenders and, by their
acceptance of the benefits hereof, Hedge Providers.  Guarantied Party shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release of any Guarantor),
solely in accordance with the terms of the Credit Agreement, any related agency
agreement among Administrative Agent and the Lenders (collectively, as amended,
supplemented or otherwise modified or replaced from time to time, the “Agency
Documents”) and this Guaranty; provided that Guarantied Party shall exercise, or
refrain from exercising, any remedies provided for hereunder in accordance with
the instructions of (i) Requisite Lenders or (ii) after payment in full of all
Obligations under the Credit Agreement and the other Loan Documents, the
cancellation or expiration or cash collateralization or collateralization by
“back-to-back” letters of credit of all Letters of Credit and the termination of
the Commitments, the holders of a majority of the aggregate notional amount (or,
with respect to any Lender Hedge Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any early termination payments then
due)) under such Lender Hedge Agreements (Requisite Lenders or, if applicable,
such holders being referred to herein as “Requisite Obligees”).  In furtherance
of the foregoing provisions of this Section 4.14(a), each Hedge Provider, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to enforce this Guaranty, it being understood and agreed by such
Hedge Provider that all rights and remedies hereunder may be exercised solely by
Guarantied Parties for the benefit of Lenders and Hedge Providers in accordance
with the terms of this Section 4.14(a).  Each Guarantor and all other persons
are entitled to rely on releases, waivers, consents, approvals, notifications
and other

 

16

--------------------------------------------------------------------------------


 

acts of Administrative Agent, without inquiry into the existence of required
consents or approvals of Requisite Obligees therefor.

 

(b)   Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Agency Documents.  Written notice of resignation
by Administrative Agent pursuant to the Agency Documents shall also constitute
notice of resignation as Guarantied Party under this Guaranty; removal of
Administrative Agent pursuant to the Agency Documents shall also constitute
removal as Guarantied Party under this Guaranty; and appointment of a successor
Administrative Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Guarantied Party under this Guaranty.  Upon the
acceptance of any appointment as Administrative Agent under the Agency Documents
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Guarantied Party under this Guaranty, and
the retiring or removed Guarantied Party under this Guaranty shall promptly
(i) transfer to such successor Guarantied Party all sums held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Guarantied Party
under this Guaranty, and (ii) take such other actions as may be necessary or
appropriate in connection with the assignment to such successor Guarantied Party
of the rights created hereunder, whereupon such retiring or removed Guarantied
Party shall be discharged from its duties and obligations under this Guaranty. 
After any retiring or removed Guarantied Party’s resignation or removal
hereunder as Guarantied Party, the provisions of this Guaranty shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Guaranty while it was Guarantied Party hereunder.

 

(c)   In furtherance of the foregoing provisions of this subsection 4.14, each
Hedge Provider and each other Beneficiary, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to enforce this
Guaranty, it being understood and agreed by such Hedge Provider or other
Beneficiary that all rights and remedies hereunder may be exercised solely by
Guarantied Party for the benefit of Beneficiaries in accordance with the terms
of this subsection 4.14.

 

4.15        Gaming Laws.  This Guaranty is subject to the Gaming Laws and laws
involving the sale, distribution and possession of alcoholic beverages (the
“Liquor Laws”).  Without limiting the foregoing, each of the Administrative
Agent, Guarantied Party and Lenders by its acceptance hereof acknowledges that
(i) it is subject to being called forward by the Gaming Authorities or
Government Authorities enforcing the Liquor Laws (the “Liquor Authorities”), in
their discretion, for licensing or a finding of suitability or to file or
provide other information, and (ii) all rights, remedies and powers under this
Guaranty and the other Loan Documents, including with respect to the entry into
and ownership and operation of the Facilities, and the possession or control of
gaming equipment, alcoholic beverages or a gaming or liquor license may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Government Authorities.

 

4.16        Notice of Lender Hedge Agreements.  Guarantied Party shall not be
deemed to have any duty whatsoever with respect to any Hedge Provider until it
shall have received written

 

17

--------------------------------------------------------------------------------


 

notice in form and substance satisfactory to Guarantied Party from Borrower, a
Guarantor or the Hedge Provider as to the existence and terms of the applicable
Lender Hedge Agreement.

 

4.17        Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.17 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.17, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until a discharge of Guarantied Obligations.  Each
Qualified ECP Guarantor intends that this Section 4.17 constitute, and this
Section 4.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first written above.

 

 

IOC-CARUTHERSYILLE, LLC

 

GRAND PALAIS RIVERBOAT, INC.

 

IOC - BOONVILLE, INC.

 

IOC DAVENPORT, INC.

 

IOC - KANSAS CITY, INC.

 

IOC - LULA, INC.

 

IOC - NATCHEZ, INC.

 

IOC BLACK HAWK COUNTY, INC.

 

IOC HOLDINGS, L.L.C.

 

IOC SERVICES, LLC

 

ISLE OF CAPRI BETTENDORF MARINA

 

CORPORATION

 

ISLE OF CAPRI BETTENDORF, L.C.

 

ISLE OF CAPRI MARQUETTE, INC.

 

PPI, INC.

 

RIVERBOAT CORPORATION OF MISSISSIPPI

 

RIVERBOAT SERVICES, INC.

 

ST. CHARLES GAMING COMPANY, INC.

 

BLACK HAWK HOLDINGS, L.L.C.

 

CCSC/BLACKHAWK, INC.

 

IOC — CAPE GIRARDEAU LLC

 

IC HOLDINGS, COLORADO, INC.

 

IOC BLACK HAWK DISTRIBUTION COMPANY, LLC

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

IOC-VICKSBURG, INC.

 

IOC-VICKSBURG, L.L.C.

 

IOC — PA, L.L.C.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

19

--------------------------------------------------------------------------------


 

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

 

 

 

ISLE OF CAPRI BAHAMAS HOLDINGSBy: IOC-VICKSBURG, INC., its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated               , 20    , is
delivered pursuant to Section 4.12 of the Guaranty referred to below.  The
undersigned hereby agrees that this Counterpart may be attached to the
Subsidiary Guaranty, dated as of July 26, 2007 (as it may be amended, modified,
restated or supplemented from time to time, the “Guaranty”; capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
therein), among the Guarantors named therein and Credit Suisse, Cayman Islands
BranchWells Fargo Bank, National Association, as Guarantied Party.  The
undersigned, by executing and delivering this Counterpart, hereby becomes an
Additional Guarantor under the Guaranty in accordance with Section 4.12 thereof
and agrees to be bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
                            , 20    .

 

 

NAME OF ADDITIONAL GUARANTOR

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

_

 

21

--------------------------------------------------------------------------------


 

Attachment 3

 

REDLINED SECURITY AGREEMENT

 

[See attached]

 

18

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT is dated as of July 26, 2007 (as the same may hereafter
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”) and entered into by and between ISLE OF CAPRI CASINOS, INC., a
Delaware corporation (“Borrower”), each of THE UNDERSIGNED SUBSIDIARIES of
Borrower (each of the undersigned Subsidiaries being a “Subsidiary Grantor” and
collectively, “Subsidiary Grantors”), any ADDITIONAL GRANTOR (as hereinafter
defined) (each of Borrower, each Subsidiary Grantor, and each Additional Grantor
being a “Grantor” and collectively, the “Grantors”) and CREDIT SUISSE, CAYMAN
ISLANDS BRANCHWELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
for and representative of (in such capacity herein called “Secured Party”), the
financial institutions (“Lenders”) party to the Credit Agreement referred to
below and any Hedge Providers (as hereinafter defined).

 

RECITALS

 

A.            Concurrently herewith, Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated of even date herewith with
Borrower, as amended by that certain First Amendment to Credit Agreement, dated
as of February 17, 2010, as amended by that certain Second Amendment to Credit
Agreement and Amendment to Loan Documents, dated as of March 25, 2011, as
amended by that certain Third Amendment to Credit Agreement, dated as of
November 21, 2012, and as amended by that certain Fourth Amendment to Credit
Agreement and Amendment to Loan Documents, dated as of April 19, 2013 (as the
same may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain commitments, subject to the terms and conditions set forth therein, to
extend certain credit facilities to Borrower in the original aggregate principal
amount of up to $1,350,000,000300,000,000 as such amount may be increased
pursuant to the terms of the Credit Agreement.  Initially capitalized terms used
in this Agreement without definition have the respective meanings assigned such
terms in the Credit Agreement.

 

B.            Borrower may from time to time enter, or may from time to time
have entered, into one or more Interest Rate Agreements constituting Hedge
Agreements (collectively, the “Lender Hedge Agreements”) with one or more
Persons who are or were Lenders or Affiliates of Lenders (in such capacity,
collectively, “Hedge Providers”) at the time such Lender Hedge Agreements are or
were entered into in accordance with the terms of the Credit Agreement and it is
desired that the obligations of Borrower under the Lender Hedge Agreements,
including the obligation of Borrower to make payments thereunder in the event of
early termination thereof, together with all obligations of Borrower under the
Credit Agreement and the other Loan Documents, be secured hereunder.

 

C.            In order to induce the Lenders to enter into the Credit Agreement,
Subsidiary Grantors entered into that certain Subsidiary Guaranty dated as of
even date herewith

 

1

--------------------------------------------------------------------------------


 

(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guaranty”) in favor of Secured Party
for the benefit of Lenders and any Hedge Providers, pursuant to which each
Subsidiary Grantor has guarantied the prompt payment and performance when due of
all obligations of Borrower under the Credit Agreement and all obligations of
Borrower under the Lender Hedge Agreements, including, without limitation, the
obligation of Borrower to make payments thereunder in the event of early
termination thereof.

 

D.            It is a condition precedent to the initial extensions of credit by
Lenders under the Credit Agreement that Grantors enter into this Agreement on
the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to make Loans and other extensions of credit under the Credit Agreement and to
induce Hedge Providers to enter into the Lender Hedge Agreements, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Grantor hereby agrees as follows:

 

1  Grant of Security.

 

Each Grantor hereby assigns, grants and pledges to Secured Party a security
interest in all of such Grantor’s right, title and interest in, to and under
each of the following, in each case whether now or hereafter existing, whether
tangible or intangible, or in which such Grantor now has or hereafter acquires
an interest and wherever the same may be located (collectively, the
“Collateral”):

 

(a)   all equipment in all of its forms, all parts thereof and all accessions
thereto (any and all such equipment, parts and accessions being the
“Equipment”);

 

(b)   all inventory in all of its forms, including but not limited to (i) all
goods held by such Grantor for sale or lease or to be furnished under contracts
of service, (ii) all raw materials, work in process, finished goods, and
materials used or consumed in the manufacture, packing, shipping, advertising,
selling, leasing, furnishing or production of such inventory or otherwise used
or consumed in such Grantor’s business, (iii) all goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind, and
(iv) all goods which are returned to or repossessed by such Grantor and all
accessions thereto and products thereof (collectively the “Inventory”) and all
negotiable and non-negotiable documents of title (including warehouse receipts,
dock receipts and bills of lading) issued by any Person covering any Inventory
(any such negotiable document of title being a “Negotiable Document of Title”);

 

(c)   all accounts, contract rights, chattel paper, documents, instruments,
general intangibles, letter of credit rights and other rights and obligations of
any kind owned by or owing to such Grantor (and rights to payment, whether
earned by performance, for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered or to be rendered
thereunder) and all rights in, to and under all security agreements, leases and
other contracts or supporting obligations securing or otherwise relating to any
such

 

2

--------------------------------------------------------------------------------


 

accounts, contract rights, chattel paper, documents, instruments, general
intangibles, letter of credit rights or other rights and obligations (any and
all such accounts, contract rights, chattel paper, documents, instruments,
general intangibles and other obligations and rights being the “Accounts”, and
any and all such security agreements, leases and other contracts or supporting
obligations being the “Related Contracts”), together with all original copies of
all documents, instruments or other writings or electronic records or other
records evidencing any of the foregoing, (ii) all books, correspondence, credit
or other files, records, ledger sheets or cards, invoices, and other papers
relating to the foregoing, including, without limitation, all tapes, cards,
computer tapes, computer discs, computer runs, record keeping systems and other
papers and documents relating to the foregoing, whether in the possession or
under the control of such Grantor or any computer bureau or agent from time to
time acting for such Grantor or otherwise, (iii) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors, secured parties or agents thereof, and certificates,
acknowledgments, or other writings, including, without limitation, lien search
reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing;

 

(d)   all agreements to which such Grantor is a party, including those on
Schedule 1(d) annexed hereto, as each such agreement may be amended, restated,
supplemented or otherwise modified from time to time (said agreements, as so
amended, restated, supplemented or otherwise modified, being referred to herein
individually as an “Assigned Agreement” and collectively as the “Assigned
Agreements”), including (i) all rights of such Grantor to receive moneys due or
to become due under or pursuant to the Assigned Agreements, (ii) all rights of
such Grantor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Assigned Agreements, (iii) all claims of such
Grantor for damages arising out of any breach of or default under the Assigned
Agreements, and (iv) all rights of such Grantor to terminate, amend, supplement,
modify or exercise rights or options under the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;

 

(e)   all other deposit accounts including any restricted deposit account
established and maintained by Secured Party pursuant to Section 12 (the
“Collateral Account”), together with (i) all amounts on deposit from time to
time in such deposit accounts and (ii) all interest, cash, instruments,
securities and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing, including certificates of deposit (collectively, “Deposit Accounts”);

 

(f)    the “Securities Collateral,” which term means:

 

(i)            all shares of stock, partnership interests, interests in joint
ventures, limited liability company interests and all other equity interests now
or hereafter owned by such Grantor in any Person, including all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any of the foregoing now or hereafter owned by such Grantor,
including those described on Schedule 1(f)(i), and the certificates or other
instruments representing any of  the foregoing and any

 

3

--------------------------------------------------------------------------------


 

interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto (the “Pledged Shares”), and all dividends,
distributions, returns of capital, cash, warrants, options, rights, instruments,
rights to vote or manage the business of such Person pursuant to organizational
documents governing the rights and obligations of the stockholders, partners,
members or other owners thereof and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Pledged Shares; provided, that if the issuer of any of such
Pledged Shares is a controlled foreign corporation (used hereinafter as such
term is defined in Section 957(a) or a successor provision of the Internal
Revenue Code), the Pledged Shares shall not include any shares of stock of such
issuer in excess of the number of shares of such issuer possessing up to but not
exceeding 65% of the voting power of all classes of capital stock entitled to
vote of such issuer, and all dividends, cash, warrants, rights, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares;
provided further that the Pledged Shares shall not include the equity interests
of (a) Blue Chip Casinos, Plc., (b) IOC CC Limited, (c) The Isle Casinos Limited
and (d) Capri Insurance Company;

 

(ii)           all indebtedness from time to time owed to such Grantor by any
obligor, including the indebtedness described on Schedule 1(f)(ii) and issued by
the obligors named therein, and the instruments evidencing such indebtedness
(the “Pledged Debt”), and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt; and

 

(iii)          all other investment property of such Grantor;

 

(g)   the “Intellectual Property Collateral”, which term means:

 

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all trademarks, service marks,
designs, logos, indicia, tradenames, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto, owned by
such Grantor, or hereafter adopted and used, in its business (including the
trademarks specifically identified in Schedule 1(g)(i), as the same may be
amended pursuant hereto from time to time) (collectively, the “Trademarks”), all
registrations that have been or may hereafter be issued or applied for thereon
in the United States and any state thereof and in foreign countries (including
the registrations and applications specifically identified in Schedule 1(g)(i),
as the same may be amended pursuant hereto from time to time) (the “Trademark
Registrations”), all common law and other rights in and to the Trademarks in the
United States and any state thereof and in foreign countries (the “Trademark
Rights”), and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith;

 

(ii)           all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all patents and patent
applications and rights and interests in patents and patent applications under
any domestic or foreign law that are presently,

 

4

--------------------------------------------------------------------------------


 

or in the future may be, owned or held by such Grantor and all patents and
patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including the patents
and patent applications listed in Schedule 1(g)(ii), as the same may be amended
pursuant hereto from time to time), all rights corresponding thereto (including
the right, exercisable only upon the occurrence and during the continuation of
an Event of Default, to sue for past, present and future infringements in the
name of such Grantor or in the name of Secured Party or Lenders), all re-issues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
(all of the foregoing being collectively referred to as the “Patents”) and all
goodwill of such Grantor’s business symbolized by the Patents and associated
therewith; it being understood that the rights and interests included in the
Intellectual Property Collateral hereby shall include, without limitation, all
rights and interests pursuant to licensing or other contracts in favor of such
Grantor pertaining to patent applications and patents presently or in the future
owned or used by third parties; and

 

(iii)          all rights, title and interest (including rights acquired
pursuant to a license or otherwise) under copyright in various published and
unpublished works of authorship including computer programs, computer data
bases, other computer software, layouts, trade dress, drawings, designs,
writings, and formulas owned by such Grantor (including the works listed on
Schedule 1(g)(iii), as the same may be amended pursuant hereto from time to
time) (collectively, the “Copyrights”), all copyright registrations issued to
such Grantor and applications for copyright registration that have been or may
hereafter be issued or applied for thereon by such Grantor in the United States
and any state thereof and in foreign countries (including the registrations
listed on Schedule 1(g)(iii), as the same may be amended pursuant hereto from
time to time) (collectively, the “Copyright Registrations”), all common law and
other rights in and to the Copyrights in the United States and any state thereof
and in foreign countries including all copyright licenses (but with respect to
such copyright licenses, only to the extent permitted by such licensing
arrangements) (the “Copyright Rights”), including each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of such Grantor),
authored (as a work for hire for the benefit of such Grantor), or acquired by
such Grantor, in whole or in part, and all Copyright Rights with respect thereto
and all Copyright Registrations therefor, heretofore or hereafter granted or
applied for, and all renewals and extensions thereof, throughout the world,
including all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits), the right to
renew and extend such Copyright Registrations and Copyright Rights and to
register works protectable by copyright and the right to sue for past, present
and future infringements of the Copyrights and Copyright Rights and all goodwill
of such Grantor’s business symbolized by the Copyrights, Copyright
Registrations, and Copyright Rights and associated therewith;

 

(h)   all information used or useful or arising from the business of such
Grantor, including all goodwill, trade secrets, trade secret rights, know-how,
customer lists, processes of

 

5

--------------------------------------------------------------------------------


 

production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information;

 

(i)    to the extent not included in any other paragraph of this Section 1, all
other general intangibles, including tax refunds, condemnation awards, payment
intangibles, other rights to payment or performance, choses in action, software
and judgments taken on any rights or claims included in the Collateral;

 

(j)    (i) all fixtures, machinery, appliances, goods, building or other
materials, equipment, including all gaming equipment and devices, and all
machinery, equipment, engines, appliances and fixtures for generating or
distributing air, water, heat, electricity, light, sewage, fuel or
refrigeration, or for ventilating or sanitary purposes, the exclusion of vermin
or insects, or the removal of dust, refuse or garbage, now owned or hereafter
acquired by Grantor and now or hereafter attached to, installed in or used in
connection with the Facilities or otherwise; (ii) all wall-beds, wall-safes,
built-in furniture and installations, shelving, lockers, partitions, doorstops,
vaults, motors, elevators, dumb-waiters, awnings, window shades, Venetian
blinds, light fixtures, fire hoses and brackets and boxes for the same, fire
sprinklers, alarm, communication, surveillance and security systems, computers,
drapes, drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets
and carpeting, signs, decorations, plumbing, bathtubs, sinks, basins, pipes,
faucets, water closets, laundry equipment, washers, dryers, mini-bars, ice-boxes
and heating units; kitchen and restaurant equipment (including stoves,
refrigerators, ovens, ranges, dishwashers, disposals, water heaters and
incinerators) now owned or hereafter acquired by any Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Facilities or otherwise; (iii) all amusement rides and attractions attached to
the Facilities; and (iv) all furniture and furnishings of every nature
whatsoever now or hereafter owned or leased by any Grantor or in which any
Grantor has any rights or interest and located in or on, or attached to, or used
or intended to be used or which are now or may hereafter be appropriated for use
on or in connection with the operation of the Facilities, and all extensions,
additions, accessions, improvements, betterments, renewals, substitutions, and
replacements to any of the foregoing, which, to the fullest extent permitted by
law, shall be conclusively deemed fixtures and improvements and a part of the
real property hereby encumbered (the “Fixtures”);

 

(k)   (i) all cocktail lounge supplies, including bars, glassware, bottles and
tables used in connection with the Facilities or otherwise; (ii) all chaise
lounges, hot tubs, swimming pool heaters and equipment and all other
recreational equipment and beauty and barber equipment used in connection with
the Facilities or otherwise; (iii) all personal property, goods, equipment and
supplies used in connection with the operation of the hotel, casino,
restaurants, stores, parking facilities, and all other commercial operations on
the Facilities or otherwise, including communication systems, visual and
electronic surveillance systems and transportation systems; (iv) all tools,
utensils, food and beverage, silverware, dishes, liquor, uniforms, linens,
housekeeping and maintenance supplies, vehicles and fuel relating to the
Facilities or otherwise; and (v) all other personal property of any kind or
character, including any cash and money and any such items of personal property
as defined in the UCC (defined below), now or hereafter owned or leased by
Grantors or in which Grantors have any rights or interest and located in or on,
or attached to, or used or intended to be used or which are now or

 

6

--------------------------------------------------------------------------------


 

may hereafter be appropriate for use on or in connection with the operation of
the Facilities or otherwise (the “Personalty”);

 

(l)    all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon;

 

(m)  to the extent not included in any other paragraph of this Section 1, all
Accounts, Chattel Paper, Documents, General Intangibles, Goods (including,
without limitation, Inventory and Equipment), Instruments, Investment Property,
Letter of Credit Rights, Money and Commercial Tort Claims now or hereafter
described on Schedule 4(k), in each case as defined in Article 9 of the UCC (as
hereinafter defined);

 

(n)   all insurance policies covering any part of the Collateral and key man
life insurance policies;

 

(o)   all securities accounts and financial assets and securities entitlements
held in or related thereto;

 

(p)   all ships, barges and other vessels;

 

(q)   to the extent not included in the foregoing clauses (a) through (p), all
personal property of such Grantor and

 

(r)    all proceeds, products, rents and profits of or from any and all of the
foregoing Collateral and, to the extent not otherwise included, all payments
under insurance (whether or not Secured Party is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral.  For purposes of this
Agreement, the term “proceeds” has the meaning provided in the UCC, and includes
whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in any of such Grantor’s rights or interests in, any license, contract
or agreement to which such Grantor is a party or any promissory note issued in
favor of such Grantor or, in each case, any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant (i) would,
under the terms of such license, contract, agreement or promissory note or
otherwise, result in a breach of the terms of, or constitute a default under,
any license, contract or agreement to which such Grantor is a party or any
promissory note issued in favor of such Grantor or (ii) is restricted or
prohibited, or would require the consent of a Governmental Authority (and such
consent has not been obtained), under applicable law (in each case, other than
to the extent that any such term would be rendered ineffective pursuant to the
UCC or any other applicable law (including the Bankruptcy Code) or principles of
equity) (collectively, together with any other collateral expressly excluded
from this Section 1, the Pompano Beach Real Property, the Biloxi Additional Real
Property, the Real Estate Options, the Black Hawk Hotel and Real Property and
Capital

 

7

--------------------------------------------------------------------------------


 

Stock of the Specified Unrestricted SubsidiariesCapri Insurance Company, the
“Excluded Collateral”); provided, that the exclusions under the foregoing
clauses (i) and (ii)exclusion shall not include the proceeds of any such
license, contract, agreement or promissory note as and to the extent set forth
in Sections 9-406 and 9-408 of the UCC(unless independently constituting
Excluded Collateral); provided further, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.  The foregoing grant is made to the fullest extent permitted by, or
not prohibited by, the Gaming Laws and other applicable laws.

 

Each item of Collateral listed in this Section 1 that is defined in Articles 8
or 9 of the UCC shall have the meaning set forth in the UCC, it being the
intention of the Grantors that the description of the Collateral set forth above
be construed to include the broadest possible range of assets, except for assets
expressly excluded as set forth above.  As used herein, “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided, however, that in the event that, by reason of mandatory provisions of
law, any or all of the perfection or priority of, or remedies with respect to,
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.

 

2  Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including,
without limitation, the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code), of
all Secured Obligations of each Grantor.  “Secured Obligations” means:

 

(a)   with respect to Borrower, all obligations and liabilities of every nature
of Borrower now or hereafter existing under or arising out of or in connection
with the Credit Agreement and the other Loan Documents and any Lender Hedge
Agreement; and

 

(b)   with respect to each other Grantor, all obligations and liabilities of
every nature of such Grantor now or hereafter existing under or arising out of
or in connection with the Subsidiary Guaranty;

 

in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Lender Hedge Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Hedge Provider as a preference, fraudulent

 

8

--------------------------------------------------------------------------------


 

transfer or otherwise, and all obligations of every nature of Grantors now or
hereafter existing under this Agreement (including, without limitation, interest
and other amounts that, but for the filing of a petition in bankruptcy with
respect to Borrower or any other Grantor, would accrue on such obligations,
whether or not a claim is allowed against Borrower or such Grantor for such
interest in the related bankruptcy proceeding); provided, however, that
notwithstanding anything to the contrary contained herein or in any other Loan
Document, in no event will the Secured Obligations include any Excluded Swap
Obligations.

 

3  Grantors Remain Liable.

 

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contract and agreement included in the Collateral,
to the extent set forth therein, to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Secured Party of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, and (c) Secured Party shall not have
any obligation or liability under any contracts, licenses, and agreements
included in the Collateral by reason of this Agreement, nor shall Secured Party
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

4  Representations and Warranties.

 

Each Grantor represents and warrants, as for itself and its Collateral as
follows:

 

(a)   Ownership of Collateral.  Except as expressly permitted by the Credit
Agreement, such Grantor owns the Collateral owned by such Grantor and such
ownership is free and clear of any Lien other than the Permitted Encumbrances. 
Except as expressly permitted by the Credit Agreement and such as may have been
filed in favor of Secured Party relating to this Agreement, no effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any filing or recording office.

 

(b)   Locations of Equipment and Inventory.  All of the Equipment and Inventory
is, as of the date hereofFourth Amendment Effective Date, or in the case of each
Additional Grantor, the date of the applicable counterpart entered into pursuant
to Section 22 (each, a “Counterpart”) located at the places specified in
Schedule 4(b).

 

(c)   Negotiable Documents of Title.  No Negotiable Documents of Title are
outstanding with respect to any of the Inventory.

 

(d)   Office Locations, Type and Jurisdiction of Organization and Name.  The
chief place of business, the chief executive office and the office where such
Grantor keeps its records regarding the Accounts and all originals of all
chattel paper that evidence Accounts are, at the locations set forth on
Schedule 4(d) (as such schedule may be amended or supplemented from time to time
pursuant to the terms hereof), and the type (i.e. corporation, limited
partnership, etc.), jurisdiction of organization, organization number (provided
by the relevant Government Authority of the jurisdiction of organization) and
correct legal name as it appears in official filings in the jurisdiction of
organization of such Grantor are as listed on

 

9

--------------------------------------------------------------------------------


 

Schedule 4(d) (as such schedule may be amended or supplemented from time to time
pursuant to the terms hereof).

 

(e)   Names.  No Grantor (or predecessor by merger or otherwise of such Grantor)
has, within the four month period preceding the date hereofFourth Amendment
Effective Date, or, in the case of an Additional Grantor, the date of the
applicable Counterpart, had a different name from the name of such Grantor
listed on the signature pages hereof except as set forth on Schedule 4(e) (as
such schedule may be amended or supplemented from time to time pursuant to the
terms hereof).

 

(f)    Delivery of Certain Collateral.  Except for any promissory note
(i) issued by an employee of a Grantor in favor of a Grantor or (ii) issued by a
non-Grantor in favor of a Grantor, in each case with a principal amount of less
than $500,000 (which promissory notes shall not be required to be delivered to
Secured Party hereunder), all certificates or instruments evidencing, comprising
or representing the Securities Collateral have been delivered to Secured Party
duly endorsed or accompanied by duly executed instruments of transfer on
assignment in blank.

 

(g)   Securities Collateral.  (i) All of the Pledged Shares described on
Schedule 1(f)(i) (as such schedule may be amended or supplemented from time to
time pursuant to the terms hereof) have been duly authorized and validly issued
and are fully paid and non-assessable and free and clear of any Liens (other
than tax or ERISA Liens to the extent that the same constitute Permitted Liens)
in respect of their issuance; (ii) all of the Pledged Debt described on Schedule
1(f)(ii) (as such schedule may be amended or supplemented from time to time
pursuant to the terms hereof)  has been duly authorized, authenticated or
issued, and delivered and is the legally valid and binding obligation of the
issuers thereof and is not in default; (iii) the Pledged Shares constitute all
of the issued and outstanding shares of stock or other equity interests of each
issuer thereof (subject to the proviso to Section 1(f)(i) (as such schedule may
be amended or supplemented from time to time pursuant to the terms hereof)  with
respect to shares of a foreign controlled corporation and other Investments
expressly permitted under the Credit Agreement in Persons that are not
Subsidiaries of Borrower), and there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Shares; (iv) the Pledged Debt constitutes all
of the issued and outstanding intercompany indebtedness evidenced by a
promissory note of the respective issuers thereof owing to such Grantor;
(v) Schedule 1(f)(i) (as such schedule may be amended or supplemented from time
to time pursuant to the terms hereof)  sets forth all of the Pledged Shares
owned by each Grantor; and (vi) Schedule 1(f)(ii) (as such schedule may be
amended or supplemented from time to time pursuant to the terms hereof)  sets
forth all of the Pledged Debt (except for Pledged Debt owing by employees of a
Grantor to a Grantor or Pledged Debt with a principal amount of less than
$100,000).

 

(h)   Intellectual Property Collateral.

 

(i)            a true and complete list of all Trademark Registrations and
Trademark applications owned, held (whether pursuant to a license or otherwise)
or used

 

10

--------------------------------------------------------------------------------


 

by such Grantor, in whole or in part, is set forth in Schedule 1(g)(i) (as such
schedule may be amended or supplemented from time to time pursuant to the terms
hereof);

 

(ii)           a true and complete list of all Patents owned, held (whether
pursuant to a license or otherwise) or used by such Grantor, in whole or in
part, is set forth in Schedule 1(g)(ii) (as such schedule may be amended or
supplemented from time to time pursuant to the terms hereof);

 

(iii)          a true and complete list of all Copyright Registrations and
applications for Copyright Registrations owned, held (whether pursuant to a
license or otherwise) or used by such Grantor, in whole or in part, is set forth
in Schedule 1(g)(iii) (as such schedule may be amended or supplemented from time
to time pursuant to the terms hereof);

 

(iv)          after reasonable inquiry, such Grantor is not aware of any pending
or threatened claim by any third party that any of the Intellectual Property
Collateral owned, held or used by such Grantor is invalid or unenforceable
except to the extent any such pending or threatened claim could not reasonably
be expected to have a Material Adverse Effect; and

 

(v)           no effective security interest or other Lien covering all or any
part of the Intellectual Property Collateral is on file in the United States
Patent and Trademark Office or the United States Copyright Office.

 

(i)    Perfection.  The security interests in such Grantor’s Collateral granted
to Secured Party for the benefit of the Lenders and Hedge Providers hereunder
constitute valid security interests in such Collateral, securing the payment of
the Secured Obligations.  Upon (i) the filing of UCC financing statements naming
such Grantor as “debtor”, naming Secured Party as “secured party” and describing
the Collateral in the filing offices with respect to such Grantor set forth on
Schedule 4(i) (as such schedule may be amended or supplemented from time to time
pursuant to the terms hereof); (ii) in the case of the Securities Collateral of
such Grantor consisting of certificated securities or evidenced by instruments,
delivery of the certificates representing such certificated securities and
delivery of such instruments to Secured Party, in each case duly endorsed or
accompanied by duly executed instruments of assignment or transfer in blank; and
(iii) in the case of the Intellectual Property Collateral of such Grantor, in
addition to the filing of such UCC financing statements, the filing of a Grant
of Trademark Security Interest in respect of registered Trademarks,
substantially in the form of Exhibit I, and a Grant of Patent Security Interest
in respect of registered Patents, substantially in the form of Exhibit II, with
the United States Patent and Trademark Office or the filing of a Grant of
Copyright Security Interest in respect of registered Copyrights, substantially
in the form of Exhibit III, with the United States Copyright Office (each such
Grant of Trademark Security Interest, Grant of Patent Security Interest and
Grant of Copyright Security Interest being referred to herein as a “Grant”),
(A) the security interests in such Grantor’s Collateral granted to Secured Party
for the benefit of the Lenders and Hedge Providers that (x) may be perfected by
filing of a financing statement, (y) that constitutes the Securities Collateral
described in clause (ii) or, (z) that constitutes Intellectual Property
Collateral described in clause (iii) that may be perfected by recording the
security interests granted hereunder in the applicable

 

11

--------------------------------------------------------------------------------


 

intellectual property registries (including but not limited to the United States
Patent and Trademark Office and the United States Copyright Office) will
constitute perfected security interests therein prior to all other Liens (except
for Permitted Encumbrances), and (B) all filings and other actions necessary to
perfect and protect such security interest shall have been duly made or taken. 
Each agreement purporting to give the Secured Party “control” (as such term is
defined in the UCC) over any Collateral is, when executed and delivered by each
party thereto, effective to establish the Secured Party’s “control” (as such
term is defined in the UCC) of the Collateral subject thereto.

 

(j)    Aircraft and Vessels.  The Collateral does not consist of any aircraft or
vessels other than as set forth on Schedule 4(j) (as such schedule may be
amended or supplemented from time to time pursuant to the terms hereof).

 

(k)   Commercial Tort Claims and Letter of Credit Rights.  The Collateral does
not consist of any Commercial Tort Claims or Letter of Credit Rights (in each
case as defined in the UCC) having a value of greater than $250,000 other than
those set forth on Schedule 4(k) (as such schedule may be amended or
supplemented from time to time pursuant to the terms hereof).

 

5  Further Assurances.

 

(a)   Generally.  Each Grantor agrees that from time to time, at the expense of
Grantors, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that Secured Party may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Grantor will:  (i) mark conspicuously each item of chattel paper included
in the Accounts, each Related Contract and, at the request of Secured Party,
each of its records pertaining to the Collateral, with a legend, in form and
substance satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby; (ii) at the request of Secured
Party, deliver and pledge to Secured Party hereunder all promissory notes and
other instruments evidencing, comprising or representing the Securities
Collateral and all original counterparts of chattel paper constituting
Collateral, duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Secured Party;
(iii) use commercially reasonable efforts to obtain any necessary consents of
third parties to the assignment and perfection of a security interest to Secured
Party with respect to any Collateral (iv)(A) execute, if necessary, and file
such financing or continuation statements, or amendments thereto; (B) execute
and deliver or cause to be executed and delivered, such agreements establishing
that Secured Party has control of specified items of Collateral; (C) execute and
file such assignments of security interests created pursuant to the Related
Contracts; and (D) deliver such other instruments or notices, as may be
necessary or desirable, or as Secured Party may request, in order to perfect and
preserve the security interests granted or purported to be granted hereby (but
subject in all cases to the terms and conditions of the Credit Agreement);
(v) within 30 days after the end of each calendar quarter, deliver to Secured
Party copies of all such applications or other documents filed during such
calendar quarter indicating the security interest created hereunder in the items
of Equipment

 

12

--------------------------------------------------------------------------------


 

covered thereby; (vi) at any reasonable time at reasonable intervals, upon
request by Secured Party, exhibit the Collateral to and allow inspection of the
Collateral by Secured Party, or persons designated by Secured Party; (vii) at
Secured Party’s request, appear in and defend any action or proceeding that may
adversely affect such Grantor’s title to or Secured Party’s security interest in
all or any part of the Collateral; and (viii) use commercially reasonable
efforts to obtain any necessary consents of third parties to the creation and
perfection of a security interest to Secured Party with respect to any
Collateral.  Each Grantor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral (including any financing statement indicating that it
covers “all assets” or “all personal property” of such Grantor) without the
signature of any Grantor.

 

(b)   Securities Collateral.  Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that it will, upon obtaining any additional
shares of stock or other securities required to be pledged hereunder, promptly
(and in any event within five Business Days) deliver to Secured Party a Pledge
Supplement, duly executed by such Grantor, in substantially the form of
Exhibit IV (a “Pledge Supplement”), in respect of the additional Pledged Shares
or Pledged Debt to be pledged pursuant to this Agreement.  Upon each delivery of
a Pledge Supplement to Secured Party, the representations and warranties
contained in clauses (i)-(iv) of Section 4(g) hereof shall be deemed to have
been made by such Grantor as to the Securities Collateral described in such
Pledge Supplement as of the date thereof and the Schedules described therein
shall be deemed modified to include reference to any additional Securities
Collateral listed in such Pledge Supplement.  Each Grantor hereby authorizes
Secured Party to attach each Pledge Supplement to this Agreement and agrees that
all Pledged Shares or Pledged Debt of such Grantor listed on any Pledge
Supplement shall for all purposes hereunder be considered Collateral of such
Grantor; provided, the failure of any Grantor to execute a Pledge Supplement
with respect to any additional Pledged Shares or Pledged Debt pledged pursuant
to this Agreement shall not impair the security interest of Secured Party
therein or otherwise adversely affect the rights and remedies of Secured Party
hereunder with respect thereto.

 

(c)   Intellectual Property Collateral.  Without limiting the generality of the
foregoing Section 5(a), if any Grantor shall hereafter obtain rights to any new
Intellectual Property Collateral or become entitled to the benefit of (i) any
patent application or patent or any reissue, division, continuation, renewal,
extension or continuation-in-part of any Patent or any improvement of any
Patent; or (ii) any Copyright Registration, application for Copyright
Registration or renewals or extension of any Copyright, then in any such case,
the provisions of this Agreement shall automatically apply thereto.  Each
Grantor shall promptly notify Secured Party in writing of any of the foregoing
rights acquired by such Grantor after the date hereofFourth Amendment Effective
Date and of (i) any Trademark Registrations issued or application for a
Trademark Registration or application for a Patent made; and (ii) any Copyright
Registrations issued or applications for Copyright Registration made, in any
such case, after the date hereofFourth Amendment Effective Date.  Promptly after
the filing of an application for any (1) Trademark Registration; (2) Patent; or
(3) Copyright Registration, the Grantor filing such application shall execute
and deliver to Secured Party and record in all places where a Grant is recorded
an IP Supplement, substantially in the form of Exhibit V (an “IP Supplement”),
pursuant to which such Grantor shall grant to Secured Party a security

 

13

--------------------------------------------------------------------------------


 

interest to the full extent of its interest in such Intellectual Property
Collateral; provided, if, in the reasonable judgment of such Grantor, after due
inquiry, granting such interest would result in the grant of a Trademark
Registration or Copyright Registration in the name of Secured Party, such
Grantor shall give written notice to Secured Party as soon as reasonably
practicable and the filing shall instead be undertaken as soon as practicable
but in no case later than immediately following the grant of the applicable
Trademark Registration or Copyright Registration, as the case may be.  Upon
delivery to Secured Party of an IP Supplement, Schedules 1(g)(i), 1(g)(ii), and
1(g)(iii) hereto and Schedule A to each Grant, as applicable, shall be deemed
modified to include reference to any right, title or interest in any existing
Intellectual Property Collateral or any Intellectual Property Collateral
included on Schedule A to such IP Supplement.  Each Grantor hereby authorizes
Secured Party to modify this Agreement without the signature or consent of any
Grantor by attaching Schedules 1(g)(i), 1(g)(ii), and 1(g)(iii), as applicable,
that have been modified to include such Intellectual Property Collateral or to
delete any reference to any right, title or interest in any Intellectual
Property Collateral in which any Grantor no longer has or claims any right,
title or interest; provided, the failure of any Grantor to execute an IP
Supplement with respect to any additional Intellectual Property Collateral
pledged pursuant to this Agreement shall not impair the security interest of
Secured Party therein or otherwise adversely affect the rights and remedies of
Secured Party hereunder with respect thereto.

 

(d)   Each Grantor will furnish to Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such Grantor
and such other reports in connection with such Collateral as Secured Party may
reasonably request, all in reasonable detail.

 

6  Certain Covenants of Grantors.

 

Each Grantor shall:

 

(a)   not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;

 

(b)   notify Secured Party in writing of any change in such Grantor’s name,
identity or corporate structure within 15 days of such change and within 30 days
of such change, take all action that may be reasonably necessary or desirable,
or that Secured Party may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby, or to enable
Secured Party to exercise and enforce its rights and remedies hereunder;
provided, that, so long as Secured Party has been so notified, Schedule
4(d) shall be deemed modified by the information contained in such notice;

 

(c)   give Secured Party 30 days’ prior written notice of any change in such
Grantor’s chief place of business, chief executive office or the office where
such Grantor keeps its records regarding the Accounts and all originals of all
chattel paper that evidence Accounts or a reincorporation, reorganization or
other action that results in a change of the jurisdiction of organization of
such Grantor, and within 30 days of such written notice, take all action that
may be necessary or desirable, or that Secured Party may reasonably request in
order to perfect

 

14

--------------------------------------------------------------------------------


 

and protect any security interest granted or purported to be granted hereby, or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder; provided, that, so long as Secured Party has been so notified,
Schedule 4(d) shall be deemed modified by the information contained in such
notice;

 

(d)   if Secured Party gives value to enable such Grantor to acquire rights in
or the use of any Collateral, use such value for such purposes;

 

(e)   except as expressly permitted by the Credit Agreement, pay promptly when
due all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, services, materials
and supplies) against, the Collateral except to the extent the validity thereof
is being contested in good faith; provided that in the case of such good faith
contest (i) a reserve with respect to such obligation is established by the
applicable Grantor in such amount as is required under GAAP, (ii) any such
protest is instituted promptly and prosecuted diligently and in good faith by
the applicable Grantor, and (iii) the Secured Party is reasonably satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, and/or priority of any of the Secured Party’s Liens on
any material portion of the Collateral; provided further that such Grantor shall
in any event pay such taxes, assessments, charges, levies or claims not later
than five days prior to the date of any proposed sale under any judgment, writ
or warrant of attachment entered or filed against such Grantor or any of the
Collateral as a result of the failure to make such payment; and

 

(f)    notify Secured Party in writing in the event any Grantor acquires any
Commercial Tort Claims or Letter of Credit Rights (in each case as defined in
the UCC) having a value of greater than $250,000 or acquires any aircraft or
vessels (in the case of any aircraft or vessels, such notice to be given at
least 15 days prior to any such acquisition), and thereafter promptly take such
actions and execute such documents and make such filings all at Grantor’s
expense as Secured Party may reasonably request in order to ensure that Secured
Party has a valid, perfected security interest in such Collateral; provided,
that, so long as Secured Party has been so notified, Schedules 4(j) and
4(k) shall be deemed modified by the information contained in such notice.

 

Notwithstanding the foregoing, no Grantor shall be required to take any action
to perfect any Collateral (x) that can only be perfected by (i) foreign filings
with respect to Intellectual Property Collateral, (ii) filings with registrars
of motor vehicles with respect to vehicles covered by a certificate of title (in
any event not including aircraft or vessels) or (y) as to which Secured Party
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of perfecting the
Lien created by this Agreement thereon.

 

7  Special Covenants With Respect to Equipment and Inventory.

 

Each Grantor shall:

 

(a)   keep the Equipment and Inventory at the places therefor specified in
Schedule 4(b) annexed hereto or, upon 30 days’ prior written notice to Secured
Party, at such

 

15

--------------------------------------------------------------------------------


 

other places in jurisdictions where all action that may be necessary or
desirable, or that Secured Party may request, in order to perfect and protect
any security interest granted or purported to be granted hereby, or to enable
Secured Party to exercise and enforce its rights and remedies hereunder, with
respect to such Equipment and Inventory shall have been taken;

 

(b)   cause the Equipment to be maintained and preserved in the same condition,
repair and working order, ordinary wear and tear excepted, and in accordance
with such Grantor’s past practices, and shall forthwith make or cause to be made
all repairs, replacements and other improvements in connection therewith that
are necessary or desirable to such end.  Each Grantor shall promptly furnish to
Secured Party a statement respecting any material loss or damage to any of the
Equipment;

 

(c)   keep correct and accurate records of the Inventory, itemizing and
describing the kind, type and quantity of such Inventory, such Grantor’s cost
therefor and (where applicable) the current list prices for such Inventory;

 

(d)   if any Inventory is in possession or control of any of such Grantor’s
agents or processors, upon the occurrence of an Event of Default (as defined in
the Credit Agreement), instruct such agent or processor to hold all such
Inventory for the account of Secured Party and subject to the instructions of
Secured Party;

 

(e)   promptly upon the issuance and delivery to Grantor of any Negotiable
Document of Title, deliver such Negotiable Document of Title to Secured Party;
and

 

(f)    at its own expense, maintain insurance with respect to the Equipment and
Inventory in accordance with the terms of the Credit Agreement.

 

8  Special Covenants with respect to Accounts and Related Contracts.

 

(a)   Each Grantor shall keep its chief place of business and chief executive
office and the office where it keeps its records concerning the Accounts and
Related Contracts, and all originals of all chattel paper that evidence
Accounts, at the locations therefor set forth on Schedule 4(d), or upon 30 days’
prior written notice to Secured Party, at such other location in a jurisdiction
where all action that may be necessary or desirable, or that Secured Party may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby, or to enable Secured Party to exercise and
enforce its rights and remedies hereunder, with respect to such Accounts and
Related Contracts shall have been taken.  Each Grantor will hold and preserve
such records and chattel paper and will permit representatives of Secured Party
at any time during normal business hours to inspect and make abstracts from such
records and chattel paper, and each Grantor agrees to render to Secured Party,
at Grantors’ cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto.  Promptly upon the request of Secured
Party, each Grantor shall deliver to Secured Party complete and correct copies
of each Related Contract.

 

(b)   Each Grantor shall, for not less than five (5) years from the date on
which such Account arose, maintain (i) complete records of each Account of such
Grantor, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.

 

16

--------------------------------------------------------------------------------


 

(c)          Except as otherwise provided in this subsection (c), each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor under the Accounts and Related Contracts.  In connection with
such collections, each Grantor may take (and, after the occurrence and during
the continuance of an Event of Default, at Secured Party’s discretion, shall
take) such action as such Grantor (or, after the occurrence and during the
continuance of an Event of Default, Secured Party) may deem necessary or
advisable to enforce collection of amounts due or to become due under the
Accounts, including adjusting, settling or compromising the amount or payment
thereof; provided, however, that Secured Party shall have the right at any time,
upon the occurrence and during the continuation of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the account
debtors or obligors under any Accounts of the assignment of such Accounts to
Secured Party and to direct such account debtors or obligors to make payment of
all amounts due or to become due to such Grantor thereunder directly to Secured
Party, to notify each Person maintaining a lockbox or similar arrangement to
which account debtors or obligors under any Accounts have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to Secured Party and, upon such notification and at the
expense of Grantors, to enforce collection of any such Accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done.  After receipt by such Grantor
of the notice from Secured Party referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of the Accounts and the Related Contracts
shall be received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over or
delivered to Secured Party in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by
Section 18, and (ii) such Grantor shall not adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any account debtor
or obligor thereof, or allow any credit or discount thereon.

 

(d)         Each Grantor shall maintain perfection of the security interests
granted pursuant to the security agreements included within the Related
Contracts, except as expressly permitted hereby or by the Credit Agreement. 
During the existence of an Event of Default, no Grantor shall terminate or
release security interests granted to it pursuant to such security agreements.

 

9  Special Provisions With Respect to the Assigned Agreements.

 

(a)         Each Grantor shall, at its expense

 

(i)                                     perform and observe in all material
respects all terms and provisions of the Assigned Agreements to be performed or
observed by it, maintain the Assigned Agreements in full force and effect,
enforce the Assigned Agreements in accordance with their terms, and take all
such action to such end as may be from time to time requested by Secured Party,
in each case except to the extent the same could not reasonable be expected to
have a Material Adverse Effect; and

 

17

--------------------------------------------------------------------------------


 

(ii)                                  furnish to Secured Party, promptly upon
receipt thereof, copies of all notices, requests and other documents received by
such Grantor under or pursuant to the Assigned Agreements that are material to
the business of the Grantors, taken as a whole, and from time to time
(A) furnish to Secured Party such information and reports regarding the Assigned
Agreements as Secured Party may reasonably request, and (B) upon request of
Secured Party make to the parties of such Assigned Agreements such demands and
requests for information and reports or for action as such Grantor is entitled
to make under the Assigned Agreements.

 

(b)         Upon the occurrence and during the continuance of an Event of
Default, no Grantor shall, without the prior written consent of Secured Party:

 

(i)                                     cancel or terminate any of the Assigned
Agreements that are material to its business or consent to or accept any
cancellation or termination thereof;

 

(ii)                                  amend or otherwise modify the Assigned
Agreements that are material to its business, or give any consent, waiver or
approval thereunder;

 

(iii)                               waive any default under or breach of the
Assigned Agreements that are material to its business;

 

(iv)                              consent to or permit or accept any prepayment
of amounts to become due under or in connection with the Assigned Agreements
that are material to its business, except as expressly provided therein; or

 

(v)                                 take any other action in connection with the
Assigned Agreements that are material to its business, that could reasonably be
expected to materially impair the value of the interest or rights of such
Grantor thereunder or that could reasonably be expected to materially impair the
interest or rights of Secured Party under this Agreement.

 

10  Special Covenants With Respect to the Securities Collateral.

 

(a)         Delivery.  Each Grantor agrees that all certificates or instruments
representing or evidencing the Securities Collateral required to be delivered
hereunder shall be delivered to and held by or on behalf of Secured Party
pursuant hereto and shall be in suitable form for transfer by delivery or, as
applicable, shall be accompanied by such Grantor’s endorsement, where necessary,
or duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party.  Secured Party shall have
the right at any time to exchange certificates or instruments representing or
evidencing Securities Collateral for certificates or instruments of smaller or
larger denominations.

 

(b)         Covenants.  Except as expressly permitted by the Credit Agreement,
each Grantor shall (i) not permit any issuer of Pledged Shares to merge or
consolidate unless all the outstanding capital stock or other equity interests
of the surviving or resulting Person is, upon such merger or consolidation,
pledged hereunder and no cash, securities or other property is distributed in
respect of the outstanding shares of any other constituent corporation;
provided, if the surviving or resulting Person upon any such merger or
consolidation involving an issuer

 

18

--------------------------------------------------------------------------------


 

of Pledged Shares which is a controlled foreign corporation, then such Grantor
shall only be required to pledge outstanding capital stock of such surviving or
resulting Person possessing up to but not exceeding 65% of the voting power of
all classes of capital stock of such issuer entitled to vote; (ii) cause each
issuer of Pledged Shares not to issue any stock, other equity interests or other
securities in addition to or in substitution for the Pledged Shares issued by
such issuer, except to such Grantor; (iii) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all additional shares
of stock, other equity interests or other securities of each issuer of Pledged
Shares; (iv) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all shares of stock or other equity interests of
any Person that, after the date of this Agreement, becomes, as a result of any
occurrence, a direct Subsidiary of such Grantor; provided, notwithstanding
anything contained in this clause (iv) to the contrary, such Grantor shall only
be required to pledge the outstanding capital stock of a controlled foreign
corporation possessing up to but not exceeding 65% of the voting power of all
classes of capital stock of such controlled foreign corporation entitled to
vote; (v) pledge hereunder, immediately upon their issuance, any and all
instruments or other evidences of additional indebtedness from time to time owed
to such Grantor by any obligor on the Pledged Debt; (vi) pledge hereunder,
immediately upon their issuance, any and all instruments or other evidences of
indebtedness from time to time owed to such Grantor by any Person that after the
date of this Agreement becomes, as a result of any occurrence, a direct or
indirect Subsidiary of such Grantor; (vii) promptly notify Secured Party of any
event of which such Grantor becomes aware causing material loss or depreciation
in the value of the Securities Collateral; and (viii) promptly deliver to
Secured Party all material written notices received by it with respect to the
Securities Collateral.

 

(c)          Voting and Distributions.  So long as no Event of Default shall
have occurred and be continuing, (i) each Grantor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Securities
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, no Grantor shall exercise
or refrain from exercising any such right if Secured Party shall have notified
such Grantor that, in Secured Party’s judgment, such action would have a
Material Adverse Effect on the value of the Securities Collateral or any part
thereof; and provided further, such Grantor shall give Secured Party at least
five Business Days’ prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right (it
being understood, however, that neither (A) the voting by such Grantor of any
Pledged Shares for or such Grantor’s consent to the election of directors or
other members of a Governing Body of an issuer of Pledged Shares at a regularly
scheduled annual or other meeting of stockholders or holders of equity interests
or with respect to incidental matters at any such meeting, nor (B) such
Grantor’s consent to or approval of any action otherwise permitted under this
Agreement and the Credit Agreement shall be deemed inconsistent with the terms
of this Agreement or the Credit Agreement within the meaning of this Section,
and no notice of any such voting or consent need be given to Secured Party);
(ii) each Grantor shall be entitled to receive and retain, and to utilize free
and clear of the lien of this Agreement, any and all dividends, other
distributions and interest paid in respect of the Securities Collateral;
provided, any and all (A) dividends, distributions and interest paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Securities Collateral, (B) dividends and other distributions paid or payable in
cash in respect of any Securities Collateral in connection with a

 

19

--------------------------------------------------------------------------------


 

partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in-surplus, and (C) cash paid, payable or
otherwise distributed in respect of principal or in redemption of or in exchange
for any Securities Collateral, shall be, and shall forthwith be delivered to
Secured Party to hold as, Securities Collateral and shall, if received by such
Grantor, be received in trust for the benefit of Secured Party, be segregated
from the other property or funds of such Grantor and be forthwith delivered to
Secured Party as Securities Collateral in the same form as so received (with all
necessary endorsements); and (iii) Secured Party shall promptly execute and
deliver (or cause to be executed and delivered) to such Grantor all such
proxies, dividend payment orders and other instruments as such Grantor may from
time to time reasonably request for the purpose of enabling such Grantor to
exercise the voting and other consensual rights which it is entitled to exercise
pursuant to clause (i) above and to receive the dividends, distributions,
principal or interest payments which it is authorized to receive and retain
pursuant to clause (ii) above.

 

Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Secured Party to any Grantor, all rights of such Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party which shall thereupon have the sole
right to exercise such voting and other consensual rights; (y) all rights of
such Grantor to receive the dividends, other distributions and interest payments
which it would otherwise be authorized to receive and retain pursuant hereto
shall cease, and all such rights shall thereupon become vested in Secured Party
who shall thereupon have the sole right to receive and hold as Collateral such
dividends, other distributions and interest payments; and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (ii) of the immediately preceding
paragraph or clause (y) above shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of such Grantor and shall
forthwith be paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsements).

 

In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request, and
(II) without limiting the effect of clause (I) above, each Grantor hereby grants
to Secured Party an irrevocable proxy to vote the Pledged Shares and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Shares would be entitled (including giving or withholding written
consents of shareholders or other holders of equity interests, calling special
meetings of shareholders or other holders of equity interests and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Shares on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Shares or any officer or agent thereof), upon the occurrence and
during the continuation of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations.

 

20

--------------------------------------------------------------------------------


 

11  Special Covenants With Respect to the Intellectual Property Collateral.

 

(a)         Each Grantor shall:

 

(i)                                     diligently keep reasonable records
respecting the Intellectual Property Collateral and at all times keep at least
one complete set of its records concerning such Collateral at its chief
executive office or principal place of business;

 

(ii)                                  hereafter use commercially reasonable
efforts so as not to permit the inclusion in any contract to which it hereafter
becomes a party of any provision that could or might in any way impair or
prevent the creation of a security interest in, or the assignment of, such
Grantor’s rights and interests in any property included within the definitions
of any Intellectual Property Collateral acquired under such contracts;

 

(iii)                               take any and all commercially reasonable
steps to protect the secrecy of all trade secrets relating to the products and
services sold or delivered under or in connection with the Intellectual Property
Collateral, including where appropriate entering into confidentiality agreements
with employees and labeling and restricting access to secret information and
documents;

 

(iv)                              use proper statutory notice in connection with
its use of any of the Intellectual Property Collateral;

 

(v)                                 use a commercially appropriate standard of
quality (which may be consistent with such Grantor’s past practices) in the
manufacture, sale and delivery of products and services sold or delivered under
or in connection with the Trademarks; and

 

(vi)                              furnish to Secured Party from time to time at
Secured Party’s reasonable request statements and schedules further identifying
and describing any Intellectual Property Collateral and such other reports in
connection with such Collateral, all in reasonable detail.

 

(b)         Except as otherwise provided in this Section 11, each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof.  In connection with such collections, each Grantor may take (and, after
the occurrence and during the continuance of an Event of Default, at Secured
Party’s discretion, shall take) such action as such Grantor (or, after the
occurrence and during the continuance of an Event of Default, Secured Party) may
deem reasonably necessary or advisable to enforce collection of such amounts;
provided, Secured Party shall have the right at any time, upon the occurrence
and during the continuation of an Event of Default and upon written notice to
such Grantor of its intention to do so, to notify the obligors with respect to
any such amounts of the existence of the security interest created hereby and to
direct such obligors to make payment of all such amounts directly to Secured
Party, and, upon such notification and at the expense of such Grantor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  After receipt by any Grantor of the notice from
Secured Party referred to in the proviso to the preceding sentence and during
the continuation of any Event of Default, (i) all amounts and proceeds
(including

 

21

--------------------------------------------------------------------------------


 

checks and other instruments) received by each Grantor in respect of amounts due
to such Grantor in respect of the Intellectual Property Collateral or any
portion thereof shall be received in trust for the benefit of Secured Party
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over or delivered to Secured Party in the same form as so
received (with any necessary endorsement) to be held as cash Collateral and
applied as provided by Section 18, and (ii) such Grantor shall not adjust,
settle or compromise the amount or payment of any such amount or release wholly
or partly any obligor with respect thereto or allow any credit or discount
thereon.

 

(c)          Each Grantor shall have the duty to, in its commercially reasonable
judgment, use commercially reasonable efforts to, through counsel reasonably
acceptable to Secured Party, prosecute, file and/or make (i) any application
relating to any of the Intellectual Property Collateral owned, held or used by
such Grantor and identified on Schedules 1(g)(i), 1(g)(ii) or 1(g)(iii), as
applicable, that is pending as of the date of this Agreement, (ii) any Copyright
Registration on any existing or future unregistered but copyrightable works
(except for works of nominal commercial value), (iii) application on any future
patentable but unpatented innovation or invention comprising Intellectual
Property Collateral, and (iv) any Trademark opposition and cancellation
proceedings, renew Trademark Registrations and Copyright Registrations and do
any and all acts which are necessary or desirable to preserve and maintain all
rights in all Intellectual Property Collateral.  Any expenses incurred in
connection therewith shall be borne solely by Grantors.  Subject to the
foregoing, each Grantor shall give Secured Party written notice of any
abandonment of any Intellectual Property Collateral or any pending patent
application or any Patent.

 

(d)         Except as provided herein, each Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral.  Secured Party shall provide, at such
Grantor’s expense, all reasonable and necessary cooperation in connection with
any such suit, proceeding or action including joining as a necessary party. 
Each Grantor shall promptly, following its becoming aware thereof, notify
Secured Party of the institution of, or of any adverse determination in, any
proceeding (whether in the United States Patent and Trademark Office, the United
States Copyright Office or any federal, state, local or foreign court) regarding
such Grantor’s ownership, right to use, or interest in any Intellectual Property
Collateral.  Each Grantor shall provide to Secured Party any information with
respect thereto requested by Secured Party.

 

(e)          In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuation of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all trademarks, tradenames, copyrights, patents or technical
processes (including the Intellectual Property Collateral) owned or used by such
Grantor that relate to the Collateral and any other collateral granted by such
Grantor as security for the Secured Obligations, together with any goodwill
associated therewith, all to the extent necessary to enable Secured Party to
realize on the Collateral in accordance with this Agreement and to enable any
transferee or assignee of the Collateral to enjoy the benefits of

 

22

--------------------------------------------------------------------------------


 

the Collateral.  This right shall inure to the benefit of all successors,
assigns and transferees of Secured Party and its successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed or assignment in lieu of foreclosure or otherwise. 
Such right and license shall be granted free of charge, without requirement that
any monetary payment whatsoever be made to such Grantor.  In addition, each
Grantor hereby grants to Secured Party and its employees, representatives and
agents the right to visit such Grantor’s and any of its Affiliate’s plants,
facilities and other places of business that are utilized in connection with the
manufacture, production, inspection, storage or sale of products and services
sold or delivered under any of the Intellectual Property Collateral (or which
were so utilized during the prior six month period), and to inspect the quality
control and all other records relating thereto upon reasonable advance written
notice to such Grantor and at reasonable dates and times and as often as may be
reasonably requested.  If and to the extent that any Grantor is permitted to
license the Intellectual Property Collateral, Secured Party shall promptly enter
into a non-disturbance agreement or other similar arrangement, at such Grantor’s
request and expense, with such Grantor and any licensee of any Intellectual
Property Collateral permitted hereunder in form and substance reasonably
satisfactory to Secured Party pursuant to which (i) Secured Party shall agree
not to disturb or interfere with such licensee’s rights under its license
agreement with such Grantor so long as such licensee is not in default
thereunder, and (ii) such licensee shall acknowledge and agree that the
Intellectual Property Collateral licensed to it is subject to the security
interest created in favor of Secured Party and the other terms of this
Agreement.

 

12  Collateral Account.

 

Secured Party is hereby authorized to establish and maintain at its office or
the office of its designee as a blocked account in the name of Borrower or in
such name as Secured Party may so designate and under the sole dominion and
control of Secured Party, a restricted deposit account designated as “Isle of
Capri Collateral Account”.  All amounts at any time held in the Collateral
Account shall be beneficially owned by Grantors but shall be held in the name of
Secured Party hereunder, for the benefit of Lenders, as collateral security for
the Secured Obligations upon the terms and conditions set forth herein. 
Grantors shall have no right to withdraw, transfer or, except as expressly set
forth herein, otherwise receive any funds deposited into the Collateral
Account.  Anything contained herein to the contrary notwithstanding, the
Collateral Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or governmental authority, as may now or hereafter be
in effect.  All deposits of funds in the Collateral Account shall be made by
wire transfer (or, if applicable, by intra-bank transfer from another account of
a Grantor) of immediately available funds, in each case addressed in accordance
with instructions of Secured Party.  Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile of the date, amount and method of delivery of such
deposit.  Cash held by Secured Party in the Collateral Account shall not be
invested by Secured Party but instead shall be maintained as a cash deposit in
the Collateral Account pending application thereof as elsewhere provided in this
Agreement.  To the extent permitted under Regulation Q of the Board of Governors
of the Federal Reserve System, any cash held in the Collateral Account shall
bear interest at the standard rate paid by Secured Party to its customers for
deposits of like amounts and terms.

 

23

--------------------------------------------------------------------------------


 

Subject to Secured Party’s rights hereunder, any interest earned on deposits of
cash in the Collateral Account shall be deposited directly in, and held in the
Collateral Account.

 

13  Secured Party Appointed Attorney-in-Fact.

 

Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
from time to time after the occurrence and during the continuation of an Event
of Default, or in the case of (a) and (e) below, a Potential Event of Default,
including:

 

(a)         to obtain and adjust insurance (including any claims thereunder)
required to be maintained by such Grantor or paid to Secured Party pursuant to
the Credit Agreement;

 

(b)         to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)          to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clauses (a) and (b) above;

 

(d)         to file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Secured Party with respect
to any of the Collateral;

 

(e)          to pay or discharge taxes or Liens (other than Liens permitted
under this Agreement or the Credit Agreement, including Permitted Encumbrances)
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by Secured Party in its sole discretion, any such payments made by
Secured Party to become obligations of such Grantor to Secured Party, due and
payable immediately without demand;

 

(f)           to sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

 

(g)          generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party’s option and Grantors’ expense, at any time or from time to
time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Collateral and Secured Party’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

24

--------------------------------------------------------------------------------


 

14  Secured Party May Perform.

 

If any Grantor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantors
under subsections 10.2 and 10.3 of the Credit Agreement and Section 19 hereof.

 

15  Standard of Care.

 

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.

 

16  Remedies.

 

(a)         Generally.  If any “Event of Default” (as defined in the Credit
Agreement) shall have occurred and be continuing or upon the occurrence of an
Early Termination Date that has not been rescinded (as defined in a Master
Agreement in the form prepared by the International Swap and Derivatives
Association, Inc. or a similar event under any similar swap agreement) under any
Lender Hedge Agreement that results in a Hedge Termination Value owed by the
Borrower or a Restricted Subsidiary greater than $10,000,000  (either such
occurrence being an “Event of Default” for purposes of this Agreement), Secured
Party may exercise in respect of the Collateral, with the consent and at the
direction of the Requisite Lenders in addition to all other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party on default under the UCC (whether or not the UCC applies to the
affected Collateral), and also may (i) require each Grantor to, and each Grantor
hereby agrees that it will at its expense and upon request of Secured Party
forthwith, assemble all or part of the Collateral as directed by Secured Party
and make it available to Secured Party at a place to be designated by Secured
Party that is reasonably convenient to both parties, (ii) enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured Party deems
appropriate, (iv) take possession of any Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account maintained with Secured Party or any Lender constituting a part
of the Collateral and provide

 

25

--------------------------------------------------------------------------------


 

instructions directing the disposition of funds in Deposit Accounts not
maintained with Secured Party or any Lender and (vii) without notice to any
Grantor, transfer to or to register in the name of Secured Party or any of its
nominees any or all of the Securities Collateral.  Secured Party or any Lender
or Hedge Provider may be the purchaser of any or all of the Collateral at any
such sale and Secured Party, as agent for and representative of Lenders and
Hedge Providers (but not any Lender or Hedge Provider in its individual capacity
unless Requisite Obligees (as defined in Section 21(a)) shall otherwise agree in
writing), shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any Collateral payable by Secured
Party at such sale.  Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by applicable law) all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.  Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. 
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Grantor hereby waives any claims against Secured Party arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if Secured Party accepts the first offer received and does not offer
such Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the reasonable fees of any attorneys employed by Secured Party to collect
such deficiency.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Secured
Party, that Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and each Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities.

 

For purposes of this Section 16(a), “Hedge Termination Value” means, in respect
of any one or more Lender Hedge Agreements, after taking into account the effect
of any legally enforceable netting agreement relating to such Lender Hedge
Agreements, (a) for any date on or after the date such Lender Hedge Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Lender Hedge Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Lender Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

26

--------------------------------------------------------------------------------


 

(b)   Securities Collateral.

 

(i)            Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws, Secured
Party may be compelled, with respect to any sale of all or any part of the
Securities Collateral conducted without prior registration or qualification of
such Securities Collateral under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Securities Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances and the registration rights granted
to Secured Party by such Grantor pursuant hereto, each Grantor agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Securities Collateral for the period
of time necessary to permit the issuer thereof to register it for a form of
public sale requiring registration under the Securities Act or under applicable
state securities laws, even if such issuer would, or should, agree to so
register it.  If Secured Party determines to exercise its right to sell any or
all of the Securities Collateral, upon written request, each Grantor shall and
shall cause each issuer of any Pledged Shares to be sold hereunder from time to
time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Securities Collateral which may be sold by Secured Party in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

 

(ii)           If Secured Party shall determine to exercise its right to sell
all or any of the Securities Collateral pursuant to this Section, each Grantor
agrees that, upon reasonable request of Secured Party (which request may be made
by Secured Party in its sole discretion), such Grantor will, at its own expense
do or cause to be done all such other acts and things as may be necessary to
make such sale of the Securities Collateral or any part thereof valid and
binding and in compliance with applicable law; and bear all costs and expenses,
including reasonable attorneys’ fees, of carrying out its obligations under this
Section.

 

(iii)          Without limiting the generality of subsections 10.2 and 10.3 of
the Credit Agreement, in the event of any public sale described herein, each
Grantor agrees to indemnify and hold harmless Secured Party, and each Lender and
each Hedge Provider and each of their respective directors, officers, employees
and agents from and against any loss, fee, cost, expense, damage, liability or
claim, joint or several, to which any such Persons may become subject or for
which any of them may be liable, under the Securities Act or otherwise, insofar
as such losses, fees, costs, expenses, damages, liabilities or claims (or any
litigation commenced or threatened in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus, registration statement, prospectus or
other such document published or filed in connection with such public sale, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission

 

27

--------------------------------------------------------------------------------


 

to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse Secured Party and
such other Persons for any legal or other expenses reasonably incurred by
Secured Party and such other Persons in connection with any litigation, of any
nature whatsoever, commenced or threatened in respect thereof (including any and
all fees, costs and expenses whatsoever reasonably incurred by Secured Party and
such other Persons and counsel for Secured Party and such other Persons in
investigating, preparing for, defending against or providing evidence, producing
documents or taking any other action in respect of, any such commenced or
threatened litigation or any claims asserted).  This indemnity shall be in
addition to any liability which any Grantor may otherwise have and shall extend
upon the same terms and conditions to each Person, if any, that controls Secured
Party or such Persons within the meaning of the Securities Act.

 

(c)   Collateral Account.  If an Event of Default has occurred and is continuing
and, in accordance with Section 8 of the Credit Agreement, Borrower is required
to pay to Secured Party an amount (the “Aggregate Available Amount”) equal to
the maximum amount that may at any time be drawn under all Letters of Credit
then outstanding under the Credit Agreement, Borrower shall deliver funds in
such an amount for deposit in the Collateral Account.  If for any reason the
aggregate amount delivered by Borrower for deposit in the Collateral Account as
aforesaid is less than the Aggregate Available Amount, the aggregate amount so
delivered by Borrower shall be apportioned among all outstanding Letters of
Credit for purposes of this Section in accordance with the ratio of the maximum
amount available for drawing under each such Letter of Credit (as to such Letter
of Credit, the “Maximum Available Amount”) to the Aggregate Available Amount. 
Upon any drawing under any outstanding Letter of Credit in respect of which
Borrower has deposited in the Collateral Account any amounts described above,
Secured Party shall apply such amounts to reimburse the Issuing Bank for the
amount of such drawing.  In the event of cancellation or expiration of any
Letter of Credit in respect of which Borrower has deposited in the Collateral
Account any amounts described above, or in the event of any reduction in the
Maximum Available Amount under such Letter of Credit, Secured Party shall apply
the amount then on deposit in the Collateral Account in respect of such Letter
of Credit (less, in the case of such a reduction, the Maximum Available Amount
under such Letter of Credit immediately after such reduction) first, to the
payment of any amounts payable to Secured Party pursuant to Section 18 hereof,
second, to the extent of any excess, to the cash collateralization pursuant to
the terms of this Agreement of any outstanding Letters of Credit in respect of
which Borrower has failed to pay all or a portion of the amounts described above
(such cash collateralization to be apportioned among all such Letters of Credit
in the manner described above), third, to the extent of any further excess, to
the payment of any other outstanding Secured Obligations in such order as
Secured Party shall elect, and fourth, to the extent of any further excess, to
the payment to whomsoever shall be lawfully entitled to receive such funds.

 

17  Additional Remedies for Intellectual Property Collateral.

 

(a)   Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) Secured Party
shall have the right (but not the obligation) to bring suit, in the name of any
Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at

 

28

--------------------------------------------------------------------------------


 

the request of Secured Party, do any and all lawful acts and execute any and all
documents required by Secured Party in aid of such enforcement and each Grantor
shall promptly, upon demand, reimburse and indemnify Secured Party as provided
in subsections 10.2 and 10.3 of the Credit Agreement and Section 19 hereof, as
applicable, in connection with the exercise of its rights under this Section,
and, to the extent that Secured Party shall elect not to bring suit to enforce
any Intellectual Property Collateral as provided in this Section, each Grantor
agrees to use all reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement of any of the Intellectual Property
Collateral by others and for that purpose agrees to use its commercially
reasonable judgment in maintaining any action, suit or proceeding against any
Person so infringing reasonably necessary to prevent such infringement;
(ii) upon written demand from Secured Party, each Grantor shall execute and
deliver to Secured Party an assignment or assignments of the Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes of this Agreement; (iii) each Grantor agrees
that such an assignment and/or recording shall be applied to reduce the Secured
Obligations outstanding only to the extent that Secured Party (or any Lender)
receives cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property Collateral; and (iv) within five Business Days after
written notice from Secured Party, each Grantor shall make available to Secured
Party, to the extent within such Grantor’s power and authority, such personnel
in such Grantor’s employ on the date of such Event of Default as Secured Party
may reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Registrations and Trademark Rights, such persons
to be available to perform their prior functions on Secured Party’s behalf and
to be compensated by Secured Party at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default.

 

(b)   If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights
and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Permitted Encumbrances.

 

18  Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in the Credit Agreement.

 

29

--------------------------------------------------------------------------------


 

19  Indemnity and Expenses.

 

(a)   Grantors jointly and severally agree to indemnify Secured Party, each
Lender and each Hedge Provider from and against any and all claims, losses and
liabilities in any way relating to, growing out of or resulting from this
Agreement and the transactions contemplated hereby (including, without
limitation, enforcement of this Agreement), except to the extent such claims,
losses or liabilities result from Secured Party’s or such Lender’s or Hedge
Provider’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

 

(b)   Grantors jointly and severally agree to pay to Secured Party upon demand
the amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Secured Party may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Secured Party hereunder, or (iv) the failure by any
Grantor to perform or observe any of the provisions hereof.

 

(c)   The obligations of Grantors in this Section 19 shall (i) survive the
termination of this Agreement and the discharge of Grantors’ other obligations
under this Agreement, the Lender Hedge Agreements, the Credit Agreement and the
other Loan Documents and (ii), as to any Grantor that is a party to a Subsidiary
Guaranty, be subject to the provisions of Section 1(b) thereof.

 

20  Continuing Security Interest; Transfer of Loans; Termination and Release.

 

(a)   This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments and the cancellation or expiration or, to the extent approved by the
Issuing Bank in its sole discretion, cash collateralization or collateralization
by “back-to-back” letters of credit of all outstanding Letters of Credit,
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and its successors, transferees and assigns;
provided that if any Grantor makes an Asset Sale permitted by the Credit
Agreement, Secured Party shall release concurrently with the consummation of
such Asset Sale the assets constituting Collateral that are the subject of such
Asset Sale to Borrower or such Grantor free and clear of the lien and security
interest under this Agreement; provided, further that, as a condition precedent
to such release, Secured Party shall have received evidence satisfactory to it
that Borrower is in compliance with subsection 2.4B(iii)(a) of the Credit
Agreement.  Without limiting the generality of the foregoing clause (iii), (A)
but subject to the provisions of subsection 10.1 of the Credit Agreement, any
Lender may assign or otherwise transfer any Loans held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Lenders herein or otherwise and (B) any
Hedge Provider may assign or otherwise transfer any Lender Hedge Agreement to
which it is a party to any other Person in accordance with the terms of such
Lender Hedge Agreement, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to Hedge Providers herein or
otherwise.

 

30

--------------------------------------------------------------------------------


 

(b)   Upon the payment in full of all Secured Obligations, the cancellation or
termination of the Commitments and the cancellation or expiration or, to the
extent approved by the Issuing Bank in its sole discretion, cash
collateralization or collateralization by “back-to-back” letters of credit of
all outstanding Letters of Credit, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors.  Upon any such termination Secured Party will, at Grantors’ expense,
execute and deliver to Grantors such documents as Grantors shall reasonably
request to evidence such termination.  In addition, upon the proposed sale,
transfer or other disposition of any Collateral by a Grantor in accordance with
the Credit Agreement for which such Grantor desires to obtain a security
interest release from Secured Party, such Grantor shall deliver an Officer’s
Certificate (x) stating that the Collateral subject to such disposition is being
sold, transferred or otherwise disposed of in compliance with the terms of the
Credit Agreement and (y) specifying the Collateral being sold, transferred or
otherwise disposed of in the proposed transaction.  Upon the receipt of such
Officer’s Certificate, Secured Party shall, at such Grantor’s expense, so long
as Secured Party has no reasonable reason to believe that the Officer’s
Certificate delivered by such Grantor with respect to such sale is not true and
correct, execute and deliver such releases of its security interest in such
Collateral which is to be so sold, transferred or disposed of, as may be
reasonably requested by such Grantor.

 

(c)   As used in this Agreement, the term “payment in full” or “paid in full”
means the payment in full of the Secured Obligations, other than any inchoate
reimbursement or indemnification obligations for which no claim has been
asserted.

 

21  Secured Party as Agent.

 

(a)   Administrative Agent, and each successor to Administrative Agent, has been
appointed to act as Secured Party hereunder by Lenders and, by their acceptance
of the benefits hereof, Hedge Providers.  Secured Party shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with the terms of the Credit Agreement, any
related agency agreement among Administrative Agent and the Lenders
(collectively, as amended, supplemented or otherwise modified or replaced from
time to time, the “Agency Documents”) and this Agreement; provided that Secured
Party shall exercise, or refrain from exercising, any remedies provided for in
Section 16 in accordance with the instructions of (i) Requisite Lenders or (ii)
after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration or cash collateralization
or collateralization by “back-to-back” letters of credit of all Letters of
Credit and the termination of the Commitments, the holders of a majority of the
aggregate notional amount (or, with respect to any Lender Hedge Agreement that
has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due)) under such Lender Hedge Agreements (Requisite
Lenders or, if applicable, such holders being referred to herein as “Requisite
Obligees”).  In furtherance of the foregoing provisions of this Section 21(a),
each Hedge Provider, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Hedge Provider that all rights
and remedies hereunder may be exercised solely by Secured Party for the benefit
of

 

31

--------------------------------------------------------------------------------


 

Lenders and Hedge Providers in accordance with the terms of this Section 21(a). 
Each Grantor and all other persons are entitled to rely on releases, waivers,
consents, approvals, notifications and other acts of Administrative Agent,
without inquiry into the existence of required consents or approvals of
Requisite Obligees therefor.

 

(b)   Secured Party shall at all times be the same Person that is Administrative
Agent under the Agency Documents.  Written notice of resignation by
Administrative Agent pursuant to the Agency Documents shall also constitute
notice of resignation as Secured Party under this Agreement; removal of
Administrative Agent pursuant to the Agency Documents shall also constitute
removal as Secured Party under this Agreement; and appointment of a successor
Administrative Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Secured Party under this Agreement.  Upon the
acceptance of any appointment as Administrative Agent under the Agency Documents
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Secured Party under this Agreement, and
the retiring or removed Secured Party under this Agreement shall promptly (i)
transfer to such successor Secured Party all sums, securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Secured Party under this Agreement, and (ii) execute and deliver to
such successor Secured Party such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Secured Party of the security interests created
hereunder, whereupon such retiring or removed Secured Party shall be discharged
from its duties and obligations under this Agreement.  After any retiring or
removed Administrative Agent’s resignation or removal hereunder as Secured
Party, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement while it was
Secured Party hereunder.

 

(c)   Secured Party shall not be deemed to have any duty whatsoever with respect
to any Hedge Provider until it shall have received written notice in form and
substance satisfactory to Secured Party from a Grantor or any such Hedge
Provider as to the existence and terms of the applicable Lender Hedge Agreement.

 

22  Additional Grantors.

 

From time to time subsequent to the date hereof, additional Restricted
Subsidiaries of Borrower may execute and deliver a counterpart to the Subsidiary
Guaranty.  In connection therewith, such Subsidiaries of Borrower may become
parties hereto as additional Grantors (each an “Additional Grantor”), by
executing a Counterpart substantially in the form of Exhibit VI annexed hereto. 
Upon delivery of any such Counterpart to Secured Party, notice of which is
hereby waived by Grantors, each such Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if such Additional Grantor were an original
signatory hereto.  Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Administrative Agent not to
cause any Subsidiary of Borrower to become an Additional Grantor hereunder. 
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto

 

32

--------------------------------------------------------------------------------


 

regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

 

23  Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification, by Grantors;
provided this Agreement may be modified by the execution of a Counterpart by an
Additional Grantor in accordance with Section 22 and Grantors hereby waive any
requirement of notice of or consent to any such amendment.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

24  Notices.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed.  For the purposes hereof, the address of each
party hereto shall be as provided in subsection 10.8 of the Credit Agreement or
as set forth under such party’s name on the signature pages to the Subsidiary
Guaranty or such other address as shall be designated by such party in a written
notice delivered to the other parties hereto.

 

25  Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

26  Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

27  Headings; Recitals.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.  The recitals,
Schedules and Exhibits to this Agreement are incorporated herein by this
reference.

 

33

--------------------------------------------------------------------------------


 

28  Governing Law; Terms; Rules of Construction.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF
THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.  Unless otherwise defined herein or in the Credit Agreement,
terms used in Articles 8 and 9 of the Uniform Commercial Code in the State of
New York are used herein as therein defined.  The rules of construction set
forth in subsection 1.3 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.  If any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit Agreement shall govern.  All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

 

29  Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 24; (IV) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH
GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY
RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION;
AND (VI) AGREES THAT THE PROVISIONS OF THIS SECTION 29 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

34

--------------------------------------------------------------------------------


 

30  Waiver of Jury Trial.

 

GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including, without limitation, contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims. 
Each Grantor and Secured Party acknowledge that this waiver is a material
inducement for Grantors and Secured Party to enter into a business relationship,
that Grantors and Secured Party have already relied on this waiver in entering
into this Agreement and that each will continue to rely on this waiver in their
related future dealings.  Each Grantor and Secured Party further warrant and
represent that each has reviewed this waiver with its legal counsel, and that
each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 30 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

31  Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

32  Gaming Laws.

 

This Agreement is subject to the Gaming Laws and laws involving the sale,
distribution and possession of alcoholic beverages (the “Liquor Laws”).  Without
limiting the foregoing, each of the Administrative Agent, Secured Party and
Lenders by its acceptance hereof acknowledges that (i) it is subject to being
called forward by the Gaming Authorities or Government Authorities enforcing the
Liquor Laws (the “Liquor Authorities”), in their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Agreement and the other Loan Documents,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor licensee, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Government
Authorities.

 

[Remainder of page intentionally left blank]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

ISLE OF CAPRI CASINOS, INC.,

 

a Delaware Corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

36

--------------------------------------------------------------------------------


 

 

IOC-CARUTHERSYILLE, LLC

 

GRAND PALAIS RIVERBOAT, INC.

 

IOC - BOONVILLE, INC.

 

IOC DAVENPORT, INC.

 

IOC - KANSAS CITY, INC.

 

IOC - LULA, INC.

 

IOC - NATCHEZ, INC.

 

IOC BLACK HAWK COUNTY, INC.

 

IOC HOLDINGS, L.L.C.

 

IOC SERVICES, LLC

 

ISLE OF CAPRI BETTENDORF MARINA

 

CORPORATION

 

ISLE OF CAPRI BETTENDORF, L.C.

 

ISLE OF CAPRI MARQUETTE, INC.

 

PPI, INC.

 

RIVERBOAT CORPORATION OF MISSISSIPPI

 

RIVERBOAT SERVICES, INC.

 

ST. CHARLES GAMING COMPANY, INC.

 

BLACK HAWK HOLDINGS, L.L.C.

 

CCSC/BLACKHAWK, INC.

 

IOC — CAPE GIRARDEAU LLC

 

IC HOLDINGS, COLORADO, INC.

 

IOC BLACK HAWK DISTRIBUTION COMPANY, LLC

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

IOC-VICKSBURG, INC.

 

IOC-VICKSBURG, L.L.C.

 

IOC — PA, L.L.C.

 

 

 

 

By:

 

 

Name:

 

Title:

 

37

--------------------------------------------------------------------------------


 

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Secured Party, a Delaware Corporation

 

By: IOC-VICKSBURG, INC., its General Partner

 

 

 

 

By:

 

 

Name:

 

Title:

 

38

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Secured Party,

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

39

--------------------------------------------------------------------------------


 

 

 

ISLE OF CAPRI BAHAMAS HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

40

--------------------------------------------------------------------------------


 

EXHIBIT I TO

SECURITY AGREEMENT

 

FORM OF GRANT OF TRADEMARK SECURITY INTEREST

 

WHEREAS, [NAME OF GRANTOR], a                                          
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Trademark Collateral (as defined
below); and

 

WHEREAS, Isle of Capri Casinos, Inc., a Delaware corporation (the “Borrower”),
has entered into a Credit Agreement dated as of July [    ]26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, that certain Second Amendment to Credit Agreement and Amendments to Loan
Documents, dated as of March 25, 2011 (the “Second Amendment”), that certain
Third Amendment to Credit Agreement, dated as of November 21, 2012, and that
certain Fourth Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of April 19, 2013 (the “Fourth Amendment”) (said Credit Agreement, as
so further amended, restated, supplemented or otherwise modified, being the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined) with the financial institutions listed on
the signature pages thereof (each individually referred to herein as a “Lender”
and collectively as “Lenders”), Wells Fargo Bank, National Association (as
successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as Administrative Agent for the Lenders (in such
capacity, “Secured Party”), Credit Suisse Securities (USA) LLC, as lead
arranger, and the other agents and arrangers named therein; and

 

WHEREAS, Borrower may from time to time enter, or may from time to time have
entered, into one or more Hedge Agreements (collectively, the “Lender Hedge
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Hedge Agreements are entered into (in such capacity,
collectively, “Hedge Providers”); and

 

[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Subsidiary Guaranty dated as of July [    ]26, 2007, as
amended by the Second Amendment and the Fourth Amendment (said Subsidiary
Guaranty, as it may hereafter be further amended, supplemented, restated or
otherwise modified from time to time, being the “Guaranty”) in favor of Secured
Party for the benefit of Lenders and any Hedge Providers, pursuant to which
Grantor has guarantied the prompt payment and performance when due of all
obligations of Borrower under the Credit Agreement and the other Loan Documents
and all obligations of Borrower under the Lender Hedge Agreements, including,
without limitation, the obligation of Borrower to make payments thereunder in
the event of early termination thereof; and]

 

WHEREAS, pursuant to the terms of a Security Agreement dated as of
July [    ]26, 2007 (as, as amended by that certain First Amendment to Security
Agreement, dated as of January 25, 2008, the Second Amendment and the Fourth
Amendment (as further amended, supplemented, restated or otherwise modified from
time to time, the “Security

 

41

--------------------------------------------------------------------------------


 

Agreement”), among Grantor, Secured Party and the other grantors named therein,
Grantor has agreed to create in favor of Secured Party a secured and protected
interest in, and Secured Party has agreed to become a secured creditor with
respect to, the Trademark Collateral as security for the Secured Obligations;
and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to Secured Party a security interest
in all of Grantor’s right, title and interest in and to the following, in each
case whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located as security for the
Secured Obligations (the “Trademark Collateral”):

 

1.             all rights, title and interest (including rights acquired
pursuant to a license or otherwise but only to the extent permitted by
agreements governing such license or other use) in and to all trademarks,
service marks, designs, logos, indicia, tradenames, trade dress, corporate
names, company names, business names, fictitious business names, trade styles
and/or other source and/or business identifiers and applications pertaining
thereto, owned by such Grantor, or hereafter adopted and used, in its business
(including the trademarks specifically identified in Schedule A) (collectively,
the “Trademarks”), all registrations that have been or may hereafter be issued
or applied for thereon in the United States and any state thereof and in foreign
countries (including the registrations and applications specifically identified
in Schedule A) (the “Trademark Registrations”), all common law and other rights
(but in no event any of the obligations) in and to the Trademarks in the United
States and any state thereof and in foreign countries (the “Trademark Rights”),
and all goodwill of such Grantor’s business symbolized by the Trademarks and
associated therewith; and

 

2.             all proceeds, products, rents and profits of or from any and all
of the foregoing Trademark Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral.  For purposes of this Grant of Trademark Security Interest, the term
“proceeds” has the meaning provided in the UCC, and includes whatever is
receivable or received when Trademark Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and Grantor shall be not deemed to have granted a security
interest in, any of Grantor’s rights or interests in any Trademark Collateral
constituting Excluded Collateral; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Trademark
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

 

42

--------------------------------------------------------------------------------


 

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first written above.

 

43

--------------------------------------------------------------------------------


 

 

[NAME OF GRANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

[Remainder of page intentionally left blank]

 

44

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

GRANT OF TRADEMARK SECURITY INTEREST

 

Registered Owner

 

United States
Trademark
Description

 

Registration
Number

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

EXHIBIT II TO

SECURITY AGREEMENT

 

FORM OF GRANT OF PATENT SECURITY INTEREST

 

WHEREAS, [NAME OF GRANTOR], a                                        
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Patent Collateral (as defined
below); and

 

WHEREAS, Isle of Capri Casinos, Inc., a Delaware corporation (the “Borrower”),
has entered into a Credit Agreement dated as of July [    ]26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, that certain Second Amendment to Credit Agreement and Amendments to Loan
Documents, dated as of March 25, 2011 (the “Second Amendment”), that certain
Third Amendment to Credit Agreement, dated as of November 21, 2012, and that
certain Fourth Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of April 19, 2013 (the “Fourth Amendment”) (said Credit Agreement, as
so further amended, restated, supplemented or otherwise modified, being the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined) with the financial institutions listed on
the signature pages thereof (each individually referred to herein as a “Lender”
and collectively as “Lenders”), Wells Fargo Bank, National Association (as
successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as Administrative Agent for the Lenders (in such
capacity, “Secured Party”), Credit Suisse Securities (USA) LLC, as lead
arranger, and the other agents and arrangers named therein; and

 

WHEREAS, Borrower may from time to time enter, or may from time to time have
entered, into one or more Hedge Agreements (collectively, the “Lender Hedge
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Hedge Agreements are entered into (in such capacity,
collectively, “Hedge Providers”); and

 

[INSERT IF GRANTOR IS A SUBSIDIARY:] [WHEREAS, Grantor has executed and
delivered that certain Subsidiary Guaranty dated as of July [    ]26, 2007, as
amended by the Second Amendment and the Fourth Amendment (said Subsidiary
Guaranty, as it may hereafter be further amended, supplemented, restated or
otherwise modified from time to time, being the “Guaranty”) in favor of Secured
Party for the benefit of Lenders and any Hedge Providers, pursuant to which
Grantor has guarantied the prompt payment and performance when due of all
obligations of Borrower under the Credit Agreement and the other Loan Documents
and all obligations of Borrower under the Lender Hedge Agreements, including,
without limitation, the obligation of Borrower to make payments thereunder in
the event of early termination thereof; and

 

WHEREAS, pursuant to the terms of a Security Agreement dated as of
July [    ]26, 2007 (as, as amended by that certain First Amendment to Security
Agreement, dated as of January 25, 2008, the Second Amendment and the Fourth
Amendment (as further amended, supplemented, restated or otherwise modified from
time to time, the

 

46

--------------------------------------------------------------------------------


 

“Security Agreement”), among Grantor, Secured Party and the other grantors named
therein, Grantor has agreed to create in favor of Secured Party a secured and
protected interest in, and Secured Party has agreed to become a secured creditor
with respect to, the Patent Collateral, as security for the Secured Obligations;
and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to Secured Party a security interest
in all of Grantor’s right, title and interest in and to the following, in each
case whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located (the “Patent
Collateral”):

 

(a)   all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all patents and patent applications and
rights and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned or held by such
Grantor and all patents and patent applications and rights, title and interests
in patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned by such Grantor in whole or in part
(including the patents and patent applications listed in Schedule A), all rights
(but not obligations) corresponding thereto to sue for past, present and future
infringements and all re-issues, divisions, continuations, renewals, extensions
and continuations-in-part thereof (all of the foregoing being collectively
referred to as the “Patents”) and all goodwill of such Grantor’s business
symbolized by the Patents and associated therewith; it being understood that the
rights and interests included in the Intellectual Property Collateral hereby
shall include, without limitation, all rights and interests pursuant to
licensing or other contracts in favor of such Grantor pertaining to patent
applications and patents presently or in the future owned or used by third
parties; and

 

(b)   all proceeds, products, rents and profits of or from any and all of the
foregoing Patent Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral. 
For purposes of this Grant of Patent Security Interest, the term “proceeds” has
the meaning provided in the UCC, and includes whatever is receivable or received
when Patent Collateral or proceeds are sold, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.

 

Notwithstanding anything herein to the contrary, in no event shall the Patent
Collateral include, and Grantor shall be not deemed to have granted a security
interest in, any of Grantor’s rights or interests in any Patent Collateral
constituting Excluded Collateral; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Patent
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

 

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Patent Collateral
granted hereby are

 

47

--------------------------------------------------------------------------------


 

more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

[Remainder of page intentionally left blank]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XII-II-49

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO

 

GRANT OF PATENT SECURITY INTEREST

 

Patents Issued:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents Pending:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

--------------------------------------------------------------------------------


 

EXHIBIT III TO

SECURITY AGREEMENT

 

FORM OF GRANT OF COPYRIGHT SECURITY INTEREST

 

WHEREAS, [NAME OF GRANTOR], a                                     (“Grantor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Copyright Collateral (as defined below); and

 

WHEREAS, Isle of Capri Casinos, Inc., a Delaware corporation (the “Borrower”),
has entered into a Credit Agreement dated as of July [    ]26, 2007,  as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, that certain Second Amendment to Credit Agreement and Amendments to Loan
Documents, dated as of March 25, 2011 (the “Second Amendment”), that certain
Third Amendment to Credit Agreement, dated as of November 21, 2012, and that
certain Fourth Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of April 19, 2013 (the “Fourth Amendment”) (said Credit Agreement, as
so amended, restated, supplemented or otherwise modified, being the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) with the financial institutions listed on the
signature pages thereof (each individually referred to herein as a “Lender” and
collectively as “Lenders”), Wells Fargo Bank, National Association (as successor
to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch)), as Administrative Agent for the Lenders (in such capacity, “Secured
Party”), Credit Suisse Securities (USA) LLC, as lead arranger, and the other
agents and arrangers named therein; and

 

WHEREAS, Borrower may from time to time enter, or may from time to time have
entered, into one or more Hedge Agreements (collectively, the “Lender Hedge
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Hedge Agreements are entered into (in such capacity,
collectively, “Hedge Providers”); and

 

[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Subsidiary Guaranty dated as of July [    ]26, 2007, as
amended by the Second Amendment and the Fourth Amendment (said Subsidiary
Guaranty, as it may hereafter be further amended, supplemented, restated or
otherwise modified from time to time, being the “Guaranty”) in favor of Secured
Party for the benefit of Lenders and any Hedge Providers, pursuant to which
Grantor has guarantied the prompt payment and performance when due of all
obligations of Borrower under the Credit Agreement and the other Loan Documents
and all obligations of Borrower under the Lender Hedge Agreements, including,
without limitation, the obligation of Borrower to make payments thereunder in
the event of early termination thereof; and]

 

WHEREAS, pursuant to the terms of a Security Agreement dated as of
July [    ]26, 2007 (as, as amended by that certain First Amendment to Security
Agreement, dated as of January 25, 2008, the Second Amendment and the Fourth
Amendment (as further amended, supplemented, restated or otherwise modified from
time to time, the “Security Agreement”), among Grantor, Secured Party and the
other grantors named therein,

 

51

--------------------------------------------------------------------------------


 

Grantor has agreed to create in favor of Secured Party a secured and protected
interest in, and Secured Party has agreed to become a secured creditor with
respect to, the Copyright Collateral as security for the Secured Obligations;
and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to Secured Party a security interest
in all of Grantor’s right, title and interest in and to the following, in each
case whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located, as security for the
Secured Obligations (the “Copyright Collateral”):

 

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise but only to the extent permitted by
agreements governing such license or other use) under copyright in various
published and unpublished works of authorship including computer programs,
computer data bases, other computer software layouts, trade dress, drawings,
designs, writings, and formulas (including the works listed on Schedule A, as
the same may be amended pursuant hereto from time to time) (collectively, the
“Copyrights”), all copyright registrations issued to Grantor and applications
for copyright registration that have been or may hereafter be issued or applied
for thereon in the United States and any state thereof and in foreign countries
(including the registrations listed on Schedule A, as the same may be amended
pursuant hereto from time to time) (collectively, the “Copyright
Registrations”), all common law and other rights in and to the Copyrights in the
United States and any state thereof and in foreign countries including all
copyright licenses (but with respect to such copyright licenses, only to the
extent permitted by such licensing arrangements) (the “Copyright Rights”),
including each of the Copyrights, rights, titles and interests in and to the
Copyrights, all derivative works and other works protectable by copyright, which
are presently, or in the future may be, owned, created (as a work for hire for
the benefit of Grantor), authored (as a work for hire for the benefit of
Grantor), or acquired by Grantor, in whole or in part, and all Copyright Rights
with respect thereto and all Copyright Registrations therefor, heretofore or
hereafter granted or applied for, and all renewals and extensions thereof,
throughout the world, including all proceeds thereof (such as, by way of example
and not by limitation, license royalties and proceeds of infringement suits),
the right (but not the obligation) to renew and extend such Copyright
Registrations and Copyright Rights and to register works protectable by
copyright and the right (but not the obligation) to sue in the name of such
Grantor or in the name of Secured Party or Lenders for past, present and future
infringements of the Copyrights and Copyright Rights and all goodwill of such
Grantor’s business symbolized by the Copyrights, Copyright Registrations and
Copyright Rights and associated therewith; and

 

(ii)           all proceeds, products, rents and profits of or from any and all
of the foregoing Copyright Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral.  For purposes of this Grant of Copyright Security Interest, the term
“proceeds” has the meaning provided in the UCC, and includes whatever is
receivable or received when Copyright Collateral or

 

52

--------------------------------------------------------------------------------


 

proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

Notwithstanding anything herein to the contrary, in no event shall the Copyright
Collateral include, and Grantor shall be not deemed to have granted a security
interest in, any of Grantor’s rights or interests in any Copyright Collateral
constituting Excluded Collateral; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Copyright
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

 

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

[Remainder of page intentionally left blank]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

54

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO

 

GRANT OF COPYRIGHT SECURITY INTEREST

 

U.S. Copyrights:

 

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending U.S. Copyright Registrations & Applications:

 

Title

 

Reference No.

 

Date of Application

 

Copyright

 

Claimant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

EXHIBIT IV TO

SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This Pledge Supplement, dated                                     , is delivered
pursuant to the Security Agreement, dated July [    ]26, 2007, as amended by
that certain First Amendment to Security Agreement, dated as of January 25,
2008, that certain Second Amendment to Credit Agreement and Amendments to Loan
Documents, dated as of March 25, 2011, and that certain Fourth Amendment to
Credit Agreement and Amendments to Loan Documents, dated as of April 19, 2013,
among Isle of Capri Casinos, Inc., a Delaware corporation (“Grantor”), the other
Grantors named therein, and Wells Fargo Bank, National Association (as successor
to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch)), as Secured Party (as it may be further amended, modified, restated or
supplemented from time to time, the “Security Agreement”).  Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.

 

Grantor hereby agrees that the [Pledged Shares] [Pledged Debt] listed on the
schedule attached hereto shall be deemed to be part of the [Pledged Shares]
[Pledged Debt] and shall become part of the Securities Collateral and shall
secure all Secured Obligations and Schedule [1(f)(i)] [1(f)(ii)] to the Security
Agreement shall be deemed to be modified to include such [Pledged Shares]
[Pledged Debt] in accordance with the terms and provisions of the Security
Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of
                              .

 

 

[GRANTOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

56

--------------------------------------------------------------------------------


 

EXHIBIT V TO

SECURITY AGREEMENT

 

IP SUPPLEMENT

 

This IP SUPPLEMENT, dated               , is delivered pursuant to and
supplements (i) the Security Agreement, dated as of July [    ]26, 2007, as
amended by that certain First Amendment to Security Agreement, dated as of
January 25, 2008, that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011, and that certain
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013 (as it may be from time to time further amended, modified,
restated or supplemented, the “Security Agreement”), among Isle of Capri
Casinos, Inc., a Delaware corporation, [Insert Name of Grantor], the other
Grantors named therein, and Wells Fargo Bank, National Association (as successor
to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch)), as Secured Party, and (ii) the [Grant of Trademark Security Interest]
[Grant of Patent Security Interest] [Grant of Copyright Security Interest] dated
as of                       ,            (the “Grant”) executed by Grantor. 
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Grant.

 

[“Grantor”] grants to Secured Party a security interest in all of Grantor’s
right, title and interest in and to the [Trademark Collateral] [Patent
Collateral] [Copyright Collateral] listed on Schedule A attached hereto in
accordance with the terms and provisions of the Security Agreement.  All such
[Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.

 

IN WITNESS WHEREOF, Grantor has caused this Supplement to be duly executed and
delivered by its duly authorized officer as of                             .

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

57

--------------------------------------------------------------------------------


 

EXHIBIT VI TO

SECURITY AGREEMENT

 

[FORM OF COUNTERPART]

 

This COUNTERPART (this “Counterpart”), dated               , 20020     is
delivered pursuant to Section 22 of the Security Agreement referred to below. 
The undersigned hereby agrees that this Counterpart may be attached to the
Security Agreement, dated as of July [    ]26, 2007, as amended by that certain
First Amendment to Security Agreement, dated as of January 25, 2008, that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, and that certain Fourth Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of April 19, 2013 (as it
may be from time to time further amended, modified, restated or supplemented,
the “Security Agreement”; capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed therein), among Isle of Capri
Casinos, Inc., a Delaware corporation, the other Grantors named therein, and
Wells Fargo Bank, National Association (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as Secured Party. 
The undersigned by executing and delivering this Counterpart hereby becomes a
Grantor under the Security Agreement in accordance with Section 22 thereof and
agrees to be bound by all of the terms thereof.  Without limiting the generality
of the foregoing, the undersigned hereby:

 

(i)            authorizes the Secured Party to add the information set forth on
the Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement;

 

(iii)          agrees that all personal property of the undersigned, to the
extent of the types described in Section 1 of the Security Agreement other than
Excluded Collateral, including the items of property described on the Schedules
hereto, shall become part of the Collateral and shall secure all Secured
Obligations, and the undersigned hereby assigns, grants and pledges to Secured
Party a security interest on a first priority basis (subject to Permitted
Encumbrances) in all of its right, title and interest in and to and under all of
such personal property (including each class of property defined as Collateral
under the Security Agreement) to secure all Secured Obligations as and to the
extent provided for in the Security Agreement; and

 

(iv)          makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

58

--------------------------------------------------------------------------------


 

SCHEDULE 1(d) TO
SECURITY AGREEMENT

ASSIGNED AGREEMENTS

 

59

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(i) TO
SECURITY AGREEMENT

 

Stock or Equity
Interest Issuer

 

Class
of Stock or Equity
Interest

 

Stock or
Equity Interest
Certificate
Nos.

 

Par
Value

 

Number of
Shares,
Partnership
Units or
Membership
Units

 

Percentage of
Outstanding
Shares,
Partnership
Units, or
Membership
Units Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(ii) TO
SECURITY AGREEMENT

 

Debt Issuer

 

Amount of
Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(i) TO
SECURITY AGREEMENT

 

U.S. Trademarks:

 

Registered Owner

 

Trademark
Description

 

Registration
Number

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Trademarks:

 

Registered Owner

 

Trademark
Description

 

Registration
Number

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(ii) TO
SECURITY AGREEMENT

 

U.S. Patents Issued:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patents Pending:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Patents Issued:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Patents Pending:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(iii) TO
SECURITY AGREEMENT

 

U.S. Copyrights:

 

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Copyright Registrations:

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending U.S. Copyright Registrations & Applications:

 

Title

 

Reference No.

 

Date of Application

 

Copyright 

 

Claimant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Foreign Copyright Registrations & Applications:

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

SCHEDULE 4(b)

TO

SECURITY AGREEMENT

 

Locations of Equipment and Inventory

 

Name of Grantor

 

Locations of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)

TO

SECURITY AGREEMENT

 

Office Locations, Type and Jurisdiction of Organization and Name

 

Name of Grantor

 

Type and Jurisdiction of
Organization

 

Organizational
Number

 

Office Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

TO

SECURITY AGREEMENT

 

Other Names

 

Name of Grantor

 

Other Names

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 4(i)

TO

SECURITY AGREEMENT

 

Filing Offices

 

Grantor

 

Filing Offices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

SCHEDULE 4(j)

TO

SECURITY AGREEMENT

 

Aircraft and Vessels

 

Aircraft

 

Vessels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

69

--------------------------------------------------------------------------------


 

SCHEDULE 4(k)

TO

SECURITY AGREEMENT

 

Commercial Tort Claims and Letters of Credit

 

Commercial Tort Claims

 

Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

--------------------------------------------------------------------------------


 

SCHEDULE 1(d) TO

SECURITY AGREEMENT

ASSIGNED AGREEMENTS

 

RIVERBOAT CORPORATION OF MISSISSIPPI (“RCM”) d/b/a

ISLE CASINO HOTEL BILOXI

 

CONTRACTING PARTY

 

DESCRIPTION

City of Biloxi

 

Biloxi Waterfront Project Lease (“Hotel Lease”) dated as of April 13, 1994, as
amended by First Amendment to Biloxi Waterfront Project Lease (Hotel Lease)
dated April 26, 1995

 

 

 

City of Biloxi

 

Biloxi Waterfront Project Lease (“Casino Lease”) dated as of May 12, 1986, as
amended by (i) Addendum to Lease, dated August 1, 1992, (ii) Second Addendum to
Lease dated as of April 13, 1994, and (iii) Third Addendum to Casino Lease dated
as of April 26, 1995

 

 

 

Secretary of State; City of Biloxi; Board of Trustees of State Institution of
Higher Learning; Isle of Capri Casinos, Inc.

 

Point Cadet Compromise and Settlement Agreement (“PCCSA”) dated as of August 15,
2002 resolved claims between parties regarding Point Cadet Property in which
Isle holds leasehold interest pursuant to the “City Leases”, including the Hotel
Lease and the Casino Lease.

 

The PCCSA provides that Isle would enter into a lease regarding New Tract A and
New Tract B concerning development of a new parking garage, hotel and other new
facilities. See below description of the Biloxi Waterfront Project Garage Podium
Lease.

 

 

 

Secretary of State; State Institution of Higher Learning; City of Biloxi; Isle
of Capri Casinos, Inc.

 

Biloxi Waterfront Project Garage-Podium Lease and Easement dated as of August
15, 2002, provides for lease of New Tract A and New Tract B for development of
additional retail, food, beverage, hotel and entertainment facilities on New
Tract B, in addition to the new garage as contemplated for New Tract A, other
facilities it deems appropriate.

 

 

 

Biloxi Port Commission (whose interests have been succeeded to by the City of
Biloxi) and Isle of Capri Casinos, Inc.

 

Amendment and Restatement of Berth Rental Agreement dated as of May 12, 1992, as
amended by (i) Second Amendment to Berth Rental Agreement dated August 13, 1996,
(ii) Third Amendment to Berth Rental Agreement dated December 14, 1999, and
(iii) Letter Agreement dated October 17, 2006.

 

 

 

Secretary of State and Isle of Capri Casinos, Inc.

 

Agreement on Casino Berth Tract dated as of August 15, 2002, State consented to
dredging, wharfing and filling by Isle of areas to reconfigure Berth Tract to
accommodate a larger gaming vessel.

 

 

 

City of Biloxi and Secretary of State

 

Covacevich Compromise and Settlement Agreement dated as of August 15, 2002,
provides that City and State each own ½ interest in the subject property.
Provides that New Master Plan contemplated by Paragraph VI of the PCCSA shall
include the future commercial development of the Covacevich Property.

 

--------------------------------------------------------------------------------


 

ST. CHARLES GAMING COMPANY, INC. (“SCGC”) andD/B/A

GRAND PALAIS RIVERBOAT, INC. (“GPRI”) D/B/A

ISLE OF CAPRI CASINO HOTEL LAKE CHARLES

 

CONTRACTING PARTY

 

DESCRIPTION

Port Resources, Inc. and CRU, Inc.

 

Amended and Restated Lease dated April 19, 1999 (North and South Tracts); as
amended by: (i) Amendment to Amended and Restated Lease dated May 19, 2000, and
(ii) Second Amendment to Amended and Restated Lease to be entered into in July
3, 2007.

 

 

 

City of Westlake

 

Development Agreement dated June 12, 1996

 

 

 

Calcasieu Parish Police Jury

 

Amendment and Restated Development Agreement dated June 9, 1995, as amended by:
(i) First Amendment to Development Agreement dated June 25, 1995; (ii) Second
Amendment to Development Agreement dated June 12, 1996; and (iii) Third
Amendment to Development Agreement dated May 1, 2000January 20, 2012.

 

IOC - NATCHEZ, INC. D/B/A

ISLE OF CAPRI CASINO  HOTEL NATCHEZ

 

CONTRACTING PARTY

 

DESCRIPTION

City of Natchez

 

Lease Agreement (Little Mexico) dated June 30, 1992

 

 

 

City of Natchez

 

Lease Agreement (Old Ferry Ramp) dated June 30, 1992, as amended by First
Amendment to Lease dated October 27, 1992

 

 

 

Silver Land, Inc.

 

Amended and Restated Lease Agreement (Box Factory Site and Prince Estate and
Silver Land) dated December 31, 1992, as amended by First Addendum to Amended
and Restated Lease Agreement dated August 21, 1998

 

 

 

City of Natchez

 

Lease Agreement (Natchez Under the Hill) dated June 30, 1992

 

 

 

City of Natchez

 

Toll Plaza Agreement dated February 26, 1993

 

 

 

Biglane Family Partnership

 

Lease Contract dated February 18, 1998

 

 

 

Biglane Operating Company

 

Lease Agreement dated December 31June 12, 19921996

 

--------------------------------------------------------------------------------


 

South Canal Partnership

 

Lease Contract dated November 4August 1, 1999 2006

 

IOC - LULA, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL LULA

 

CONTRACTING PARTY

 

DESCRIPTION

Roger Johnson and Charles Johnson

 

Lease dated November 16, 1993, as amended by: (i) Addendum to the Lease dated
June 22, 1994; and (ii) Second Addendum to the Lease dated October 17, 1995

 

ISLE OF CAPRI BETTENDORF, L.C. D/B/A

ISLE CASINO HOTEL BETTENDORF

 

CONTRACTING PARTY

 

DESCRIPTION

Scott County Regional Authority

 

Operator’s Contract dated August 11, 1994; as amended by: (i) Amendment to
Operator’s Contract dated August 15, 1998; and (ii) Second Amendment to
Operator’s Contract dated June 30, 2004 and (iii) Third Amendment to Operator’s
Contract dated October 30, 2007.

 

 

 

City of Bettendorf

 

Development Agreement dated August 16, 1994; as amended by Amendment to
Development Agreement dated August 1, 1998

 

 

 

City of Bettendorf

 

Development Agreement dated June 17, 1997; as amended by: (i) First Addendum to
Development Agreement dated July 28, 1997, and (ii) Amendment to Downtown
Riverfront Project Development Agreement dated March 3, 2000

 

 

 

Iowa Department of Natural Resources

 

Lease No. 87 dated December 1, 1996, renewal pending pursuant to Lease No. 87-R.

 

 

 

City of Bettendorf

 

Conference/Event Center Development Agreement dated April 26, 2005; as amended
by: (i) Amended and Restated Conference/Events Center Development Agreement
dated July 18, 2006, and (ii) Reaffirmation of and Amendment to the Amended and
Restated Conference/Events Center Development Agreement dated August 1, 2008 and
related Management Agreement by and Between City of Bettendorf, Iowa and Isle of
Capri: Bettendorf, LC dated July 18, 2006, Minimum Assessment and Revenue
Agreement dated May 5, 2006, Real Estate Contract dated July 18, 2006, and
Guaranty dated August 29, 2008.; First Amendment to the Management Agreement
between City of Bettendorf, Iowa, and the Isle of Capri Bettendorf, L.C. dated
August 21, 2012

 

--------------------------------------------------------------------------------


 

IOC - KANSAS CITY, INC. D/B/A

ISLE OF CAPRI CASINO KANSAS CITY

 

CONTRACTING PARTY

 

DESCRIPTION

The Port Authority of Kansas City, Missouri

 

Amended and Restated Lease Agreement dated August 21, 1995, as amended by: (i)
First Amendment to Amended and Restated Lease Agreement dated October 31, 1995;
and (ii) Second Amendment to Amended and Restated Lease Agreement dated June 10,
1996

 

 

 

The Port Authority of Kansas City, Missouri

 

Restated and Amended Development Agreement dated August 15, 2005

 

 

 

Flamingo Hilton Riverboat Casino, L.P.

 

Assignment and Assumption Agreement (Lease Agreement) between Flamingo Hilton
Riverboat Casino, L.P., Isle of Capri Casinos, Inc. and IOC-Kansas City, Inc.
dated as of June 6, 2000

 

 

 

City of Kansas City, Missouri and The Port Authority of Kansas City, Missouri

 

Land Swap and Site Improvements Agreement dated April 11, 2008

 

IOC DAVENPORT, INC. D/B/A

RHYTHM CITY CASINO DAVENPORT

 

CONTRACTING PARTY

 

DESCRIPTION

City of Davenport

 

Amended and Restated Development Agreement dated November 29, 1990, as amended
by: (i) First Amendment to Amended and Restated Development Agreement dated
August 21, 1991; (ii) Second Amendment to Amended and Restated Development
Agreement dated April 10, 1992; and (iii) Third Amendment to Amended and
Restated Development Agreement dated October 5, 1994; (iv) Master Addendum dated
September 14, 2000; and (v) Amendment to Master Addendum dated September 29,
2000

 

 

 

City of Davenport

 

Lease Agreement (Oscar Mayer Lease) dated March 20, 1991, as amended by: (i)
Addendum to Lease dated April 5, 1995, (ii) Addendum of Lease dated March 3,
1999, (iii) Master Addendum dated September 14, 2000, and (iv) Amendment to
Master Addendum dated September 29, 2000

 

 

 

City of Davenport

 

Lease (Promenade Lease) dated November 29, 1990, as amended by: (i) Master
Addendum dated September 14, 2000, and (ii) Amendment to Master Addendum dated
September 29, 2000

 

 

 

City of Davenport

 

Lease Agreement (Natatorium Lease) dated July 20, 1995, as amended by: (i)
Master Addendum dated September 14, 2000, and (ii) Amendment to Master Addendum
dated September 29, 2000

 

 

 

Riverboat Development Authority

 

Operator’s Contract with a term commencing October 10, 2000, as amended by: (i)
Amendment to Operator’s Contract dated June 18, 2009.

 

--------------------------------------------------------------------------------


 

IOC - BOONVILLE, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL BOONVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

City of Boonville

 

Master Lease dated July 18, 1997, as amended by: (i) Amendment to Master Lease
dated April 19, 1999, (ii) Second Amendment to Master Lease dated September 17,
2001, and (iii) Third Amendment to Master Lease dated November 19, 2001

City of Boonville

 

Amended and Restated Development Agreement dated July 18, 1997 and Amended and
Restated Master Agreement dated July 18, 1997, as such documents were amended
by: (i) Master Modification to Project Documents dated April 14, 1998;
(ii) Second Master Modification to Project Documents dated June 6, 1999;
(iii) Third Master Modification to Project Documents dated August 16, 1999; and
(iv) Fourth Master Modification to Project Documents dated April 3, 2000

 

ISLE OF CAPRI MARQUETTE, INC. D/B/A

LADY LUCK CASINO MARQUETTE

 

CONTRACTING PARTY

 

DESCRIPTION

City of Marquette

 

Dock Site Agreement dated June 10, 1994, as amended by (i) First Amendment to
Dock Site Agreement (undated), and (ii) Second Amendment to Dock Site Agreement
dated September 6, 1994

Upper Mississippi Gaming Corporation f/k/a Marquette Gaming Corporation

 

Management Agreement dated June 10, 1994

Marquette Dock Commission

 

Waterfront Use Commercial Licensing Agreement dated March 8, 1995

 

IOC-CARUTHERSVILLE, LLC D/B/A

LADY LUCK CASINO CARUTHERSVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

St. Francis Levee District of Missouri

 

License and Permit granted December 21, 2010

City of Caruthersville, Missouri

 

Development Agreement dated September 10, 1993, as amended by Second Addendum
dated as of September 1994

St. Francis Levee District of Missouri

 

Temporary Easement with the St. Francis Levee District of Missouri dated
April 29, 2010, for a 12 month period granting right-of-way for construction of
flood gates in the floodwall

 

--------------------------------------------------------------------------------


 

IOC BLACK HAWK COUNTY, INC. D/B/A

ISLE CASINO HOTEL WATERLOO

 

CONTRACTING PARTY

 

DESCRIPTION

Black Hawk County Gaming Association

 

Amended and Restated Operator’s Contract dated November 9, 2004

Black Hawk County Gaming Association and The City of Waterloo

 

Admission Fee Administration and Development Agreement dated June 6, 2005

 

PPI, INC. d/b/a

ISLE CASINO RACING POMPANO PARK

 

CONTRACTING PARTY

 

DESCRIPTION

Broward County

 

Agreement Regarding Operation of Slot Machines in a Parimutuel Facility dated
January 1, 2005

City of Pompano Beach

 

Agreement for Operation of Slot Machines in a Pari-Mutuel Facility dated
June 14, 2005

 

ISLE OF CAPRI BLACK HAWK, L.L.C. d/b/a

ISLE CASINO HOTEL BLACK HAWK

 

CONTRACTING PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Lease and Agreement — Spring 1995 (Lower Lots) between Andrianakos Limited
Liability Company, as lessor, and Anchor Coin, Inc., as lessee, dated August 15,
1995, as modified by Addendum to Lease and Agreement — Spring 1995 (Lower Lots)
between Andrianakos Limited Liability Company and Anchor Coin, Inc., dated
April 4, 1996, the lessee’s interest in such lease, as modified, assigned by
Anchor Coin to CCSC/Blackhawk, Inc. by Assignment and Assumption of Leases
(Andrianakos) dated January 1, 2002, as further modified by the Second Addendum
to Lease and Agreement - Spring 1995 (Lower Lots), dated March 21, 2003, and the
Third Addendum to Lease and Agreement - Spring 1995 (Lower Lots) and further
assigned by CCSC/Blackhawk, Inc. to Isle of Capri Black Hawk, L.L.C. by
Assignment and Assumption of Lease dated April 22, 2003

 

CCSC/BLACKHAWK, INC. d/b/a

LADY LUCK CASINO BLACK HAWK

 

CONTRACTING PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Assignment & Right to Cure Agreement between Andrianakos Limited Liability
Company and Anchor Coin dba/ Colorado Central Station Casino (assigned to
CCSC/Blackhawk, Inc.) dated August 15, 1995.

 

--------------------------------------------------------------------------------


 

Adrianakos Limited Liability Company

 

Property leased by CCSC/Blackhawk, Inc. pursuant to the Spring 1995 - Amended
and Restated Vacant Ground Lease For Parking Lot Purposes and Agreement (Upper
Lot) recorded November 9, 1995, in Book 590, Page 75 of Official Records as
modified by: the Lease Addendum recorded May 9, 2000, in Book 694, Page 25 of
Official Records; the Assignment and Assumption of Leases recorded January 2,
2002, in Book 743, page 15 of Official Records; and the Second Addendum to
Spring 1995 - Amended and Restated Vacant Ground Lease for Parking Lot Purposes
and Agreement (Upper Lot) dated April 22, 2003

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P. D/B/A

RAINBOW HOTELLADY LUCK CASINO VICKSBURG

 

CONTRACTING PARTY

 

DESCRIPTION

Rainbow Casino-Vicksburg Partnership, L.PMPH Investments of Mississippi, Inc.

 

Memorandum of Agreement for the 88 Room Days Inn Development, dated February 17,
1994. The parties executed an Amendment to the Memorandum of Agreement, a Second
Amendment to the Memorandum of Agreement on January 1, 2005, a Third Amendment
to the Memorandum of Agreement on November 17, 2006, a Fourth Amendment on
December 19, 2007, a Fifth Amendment on October 20, 2008, and a Sixth Amendment
on October 20, 2009., a Seventh Amendment on July 1, 2010, and an Eighth
Amendment on December 17, 2010

 

IOC-CAPE GIRARDEAU LLC D/B/A

ISLE CASINO CAPE GIRARDEAU

 

CONTRACTING PARTY

 

DESCRIPTION

IOC-CapeCity of Cape Girardeau LLC, Missouri

 

Development Agreement, dated as of October 4September 20, 2010, by and between
IOC-Cape Girardeau, LLC and the City of Cape Girardeau, Missouri

 

Grantors not set forth on this Schedule 1(d) are not party to any Material
Contract.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(i) TO

SECURITY AGREEMENT

 

PLEDGED SHARES

 

PLEDGOR

 

Equity Issuer

 

Class of
Stock

 

Par
Value

 

Stock
Cert.
Nos.

 

No. of
Issued and
Outstanding 
Shares or
Interest

 

Pledged
Equity

 

Outstanding
Options, Warrants,
Convertible
Securities or Other 
Rights

Isle of Capri Casinos, Inc.

 

Riverboat Corporation of Mississippi

 

Common

 

None

 

4

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

Riverboat Corporation of Mississippi - Vicksburg

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Riverboat Services, Inc.

 

Common

 

None

 

7

 

1,454.54545

 

1,454.54545

 

None

IOC Holdings, L.L.C.

 

St. Charles Gaming Company, Inc.

 

Common

 

None

 

111

 

100,000

 

25,000

 

None

IOC Holdings, L.L.C.

 

St. Charles Gaming Company, Inc.

 

Common

 

None

 

112

 

100,000

 

25,000

 

None

IOC Holdings, L.L.C.

 

St. Charles Gaming Company, Inc.

 

Common

 

None

 

107

 

100,000

 

50,000

 

None

IOC Holdings, L.L.C.

 

Grand Palais Riverboat, Inc.

 

Common

 

None

 

2

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

PPI, Inc.

 

Common

 

$

.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC — Boonville, Inc. (f/k/a Davis Gaming Boonville, Inc.)

 

Common

 

None

 

37

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Davenport, Inc.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

IOC — Kansas City, Inc.

 

Common

 

None

 

1

 

900

 

900

 

None

Isle of Capri Casinos, Inc.

 

IOC — Lula, Inc.

 

Common

 

None

 

5

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC — Natchez, Inc.

 

Common

 

None

 

4

 

1,000

 

10001,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri Marquette, Inc.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

IOC - Coahoma, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Casino America of Colorado, Inc.

 

Common

 

$

.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

ASMI Management, Inc.

 

Common

 

$

.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Lady Luck Gulfport, Inc.

 

Common

 

None

 

4

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Lady Luck Vicksburg, Inc.

 

Common

 

None

 

4

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Capri Air, Inc. (f/k/a EEA Corporation)

 

Common

 

$

1.00

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

Casino America, Inc. (n/k/a Isle of Capri Casino, Inc.)

 

Common

 

$

.01

 

1

 

100

 

100

 

None

Isle of Capri Bettendorf, L.C.

 

Isle of Capri Bettendorf Marina Corporation

 

Common

 

None

 

2

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

Lady Luck Gaming Corporation

 

Common

 

$

.01

 

2

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Black Hawk County, Inc.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

IOC- St. Louis County, Inc. (f/k/a IOC-Missouri, Inc.)

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri Casino Colorado, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri of Jefferson County, Inc.

 

Common

 

 

 

3

 

100

 

93

 

None

Isle of Capri Casinos, Inc.

 

IOC Manufacturing, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Mississippi, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Pittsburgh, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri Bahamas Holdings, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle Singapore, Inc.

 

Common

 

$

0.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri UK Holdings, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Tri-C Development, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC-Vicksburg, Inc.

 

Common

 

$

0.01

 

1

 

100

 

100

 

None

Isle of Capri Black Hawk, L.L.C.

 

Isle of Capri Black Hawk Capital Corp.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Black Hawk Holdings, L.L.C.

 

IC Holdings Colorado, Inc.

 

Common

 

None

 

12

 

10

 

10

 

None

IC Holdings Colorado, Inc.

 

CCSC/Blackhawk, Inc.

 

Common

 

$

.01

 

4

 

100

 

100

 

None

Riverboat Corporation of Mississippi

 

Casino Parking, Inc.

 

Common

 

$

1.00

 

4

 

10,000

 

5,000

 

None

 

--------------------------------------------------------------------------------


 

OTHER PLEDGED EQUITY INTERESTS

 

Grantor

 

Equity Issuer

 

Equity Interest

Isle of Capri Casinos, Inc.

 

Isle of Capri Bettendorf, L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC Holdings, L.L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

Isle of Capri of Michigan, L.L.C.LLC

 

Membership (100%)

IOC Holdings, L.L.C.

 

CSNO, L.L.C.

 

Membership (100%)

IOC Holdings, L.L.C.

 

LRGP Holdings, L.L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC Services, LLC

 

Membership (100%)

IOC Holdings, L.L.C.

 

IOC - Cameron, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC - City of St. Louis, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC Development Company, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

JPLA Pelican, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

Pompano Park Holdings, L.L.C.

 

Membership (50%)

Isle of Capri Casinos, Inc.

 

IOC - PA, LLCL.L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC-Caruthersville, LLC

 

Membership (100%)

Casino AmericaIsle of ColoradoCapri Casinos, Inc.

 

Black Hawk Holdings, L.L.C.

 

Membership (100%)

Casino America of ColoradoCCSC/Blackhawk, Inc.

 

Isle of Capri Black Hawk, L.L.C

 

Membership (57100%)

Black Hawk Holdings, L.L.C.

 

Isle of Capri Black Hawk, L.L.C

 

Membership (43%)

Isle of Capri Black Hawk, L.L.C.

 

IOC-Black Hawk Distribution Company, LLC

 

Membership (100%)

IOC Holdings, L.L.C.

 

Isle of Capri - Bahamas Ltd.

 

Membership (20%)

IOC-Vicksburg, Inc.

 

IOC-Vicksburg, L.L.C.

 

Membership (100%)

IOC-Vicksburg, Inc.

 

Rainbow Casino-Vicksburg Partnership, L.P.

 

Membership (90%)

IOC-Vicksburg, L.L.C.

 

Rainbow Casino-Vicksburg Partnership, L.P.

 

Membership (10%)

Isle of Capri Black Hawk, L.L.C.

 

Isle of Capri Black Hawk Capital Corp.

 

Membership (100%)

Isle of Capri Black Hawk, L.L.C.

 

IC Holdings Colorado, Inc.

 

Membership (100%)

PPI, Inc.

 

Pompano Park Holdings, L.L.C.

 

Membership (50%)

IC Holdings Colorado, Inc.

 

CCSC/Blackhawk, Inc.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC-Nevada, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC-Cape Girardeau, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

Isle Philadelphia Manager, LLC

 

Membership (100%)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(ii) TO

SECURITY AGREEMENT

 

1.              Intercompany Promissory Note dated as of March 23, 2011 executed
by Isle of Capri Casinos, Inc. and its Restricted Subsidiaries, as amended.

 

2. Promissory Note dated July 8, 2008 in the original principal amount of
$3,500,000 issued by Freedom Financial Corporation to Isle of Capri
Casinos, Inc.

 

3. Amended and Restated Secured Promissory Note dated December 31, 2008 in the
original principal amount of $3,000,000 issued by Florida Gaming Corporation to
Isle of Capri Casinos, Inc.

 

4. Promissory Note dated July 31, 2006 in the original principal amount of
$1,000,000 issued by Eighth Wonder Asia, LLC to Isle of Capri Casinos, Inc. (no
original note delivered to Isle of Capri Casinos, Inc.)

 

2.              5. Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, Riverboat Corporation of
MississippiPPI, Inc. (Borrower,), dated April 30, 2007, has a balance of
$32,000,000 80,000,000.00, as of February 20January 27, 20112013, plus accrued
interest.

 

3.              6. Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, PPIIOC Black Hawk
County, Inc. (Borrower) dated January 28, 2008, has a balance of $134,256,917.48
110,000,000, as of February 20January 27, 20112013, plus accrued interest.

 

7. Intercompany Promissory Note executed by Isle of Capri Casinos, Inc. (Lender)
with its Restricted Subsidiary, Black Hawk Holdings, L.L.C. (Borrower), has a
balance of $64,600,000, as of February 20, 2011, plus accrued interest.

 

4.              Revolving Note dated as of October 24, 2011 executed by IOC-Cape
Girardeau LLC in favor of Isle of Capri Casinos, Inc in the amount of
$150,000,000.

 

8. Intercompany Promissory Note executed by Isle of Capri Casinos, Inc. (Lender)
with its Restricted Subsidiary, IOC Black Hawk County, Inc. (Borrower), has a
balance of $123,492,000, as of February 20, 2011, plus accrued interest.

 

9. Intercompany Promissory Note executed by Isle of Capri Casinos, Inc. (Lender)
with its Restricted Subsidiary, Isle of Capri Black Hawk, L.L.C. (Borrower), has
a balance of $167,000,000, as of February 20, 2011, plus accrued interest.

 

5.              10. Intercompany Promissory Note dated as of March 1, 2012
executed by Isle of Capri Casinos, Inc. (Lender) with its Restricted
Subsidiary, IOC-Kansas City, Inc. (Borrower), has a balance of $10,000,000, as
of February 20, 2011, plus accrued interest.CCSC/Black Hawk, Inc. in favor of IC
Holdings Colorado, Inc. in the amount of $75,707,277.

 

6.              Revolving Note dated as of April 20, 2011executed by Isle of
Capri Bettendorf, L.C. in favor of Isle of Capri Casinos, Inc. in the amount of
$150,000,000.

 

7.              Revolving Note dated as of April 20, 2011executed by IOC
Davenport, Inc. in favor of Isle of Capri Casinos, Inc. in the amount of
$40,000,000.

 

8.              Revolving Note dated as of February 21, 2011executed by
IOC-Kansas City, Inc.  in favor of Isle of Capri Casinos, Inc. in the amount of
$10,000,000.

 

9.              Revolving Note dated as of April 20, 2011 executed by
IOC-Lula, Inc. in favor of Isle of Capri Casinos, Inc. in the amount of
$200,000,000.

 

10.       Revolving Note dated as of April 20, 2011 executed by Isle of Capri
Marquette, Inc. in favor of Isle of Capri Casinos, Inc. in the amount of
$75,000,000.

 

11.       Revolving Note dated as of April 20, 2011 executed by
IOC-Natchez, Inc. in favor of Isle of Capri Casinos, Inc. in the amount of
$20,000,000.

 

--------------------------------------------------------------------------------


 

12.       Revolving Note dated as of March 4, 2013 executed by Rainbow
Casino-Vicksburg Partnership, L.P in favor of IOC-Vicksburg, Inc. in the amount
of $75,000,000.

 

13.       Revolving Note dated as of March 4, 2013 executed by Rainbow
Casino-Vicksburg Partnership, L.P in favor of IOC-Vicksburg, L.L.C. in the
amount of $10,000,000.

 

14.       Revolving Note dated as of March 4, 2013 executed by IOC-PA L.L.C. in
favor of Isle of Capri Casinos, Inc. in the amount of $75,000,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(i) TO

SECURITY AGREEMENT

 

U.S. Trademarks:

 

REGISTERED OWNER

 

TRADEMARK DESCRIPTION

 

REGISTRATION
NUMBER

 

REGISTRATION
DATE

Isle of Capri Casinos, Inc.

 

A Fresh Way to Buffet

 

4231508

 

10/23/2012

Isle of Capri Casinos, Inc.

 

Ampersand

 

 

 

Pending Application

Isle of Capri Casinos, Inc.

 

Ampersand

 

4243716

 

11/13/2012

Isle of Capri Casinos, Inc.

 

Blushing Lady

 

1636938

 

3/5/1991

Isle of Capri Casinos, Inc.

 

BOIL & BOOGIE

 

3722362

 

12/8/2009

Isle of Capri Casinos, Inc.

 

BRAGOZZO OSTERIA WINE BARBragozzo

 

32259094223028

 

410/39/20072012

Isle of Capri Casinos, Inc.

 

Calypso’s

 

2022801

 

12/17/1996

Isle of Capri Casinos, Inc.

 

Caribbean Cove

 

2620362

 

9/17/2002

Isle of Capri Casinos, Inc.

 

Casino Row and design

 

2994544

 

9/13/2005

Isle of Capri Casinos, Inc.

 

Club CapriChachicken and Design

 

2617362

 

9/10/2002Pending Application

Isle of Capri Casinos, Inc.

 

COCONUT CAYCHACHING!

 

32746894074356

 

812/720/20072011

Isle of Capri Casinos, Inc.

 

Club Capri

 

2617362

 

9/10/2002

Isle of Capri Casinos, Inc.

 

Community Aces

 

3865879

 

10/19/2010

Isle of Capri Casinos, Inc.

 

Diamond Lady

 

1750445

 

2/2/1993

Isle of Capri Casinos, Inc.

 

EDGE POOL BAR

 

369394833639483

 

6/16/2009

Isle of Capri Casinos, Inc.

 

Emerald LadyFan Club

 

17087402580177

 

86/1811/19922002

Isle of Capri Casinos, Inc.

 

Fan ClubFANPLAY

 

25801774317977

 

64/119/20022013

Isle of Capri Casinos, Inc.

 

Farmer’s Pick Buffet

 

4147954

 

5/22/2012

Isle of Capri Casinos, Inc.

 

Farraddays’

 

2200484

 

10/27/1998

Isle of Capri Casinos, Inc.

 

FLINGFling

 

3409928

 

4/8/2008

Isle of Capri Casinos, Inc.

 

FLORIDA STATE POKER CHAMPIONSHIP

 

3738444

 

1/12/2010

Isle of Capri Casinos, Inc.

 

Hit Parade

 

2580176

 

6/11/2002

Isle of Capri Casinos, Inc.

 

Inn at the Isle

 

2215467

 

12/29/1998

Isle of Capri Casinos, Inc.

 

ISLE

 

2939807
3120505
3667148

 

4/12/2005
7/25/2006
8/11/2009

Isle of Capri Casinos, Inc.

 

Isle Buffet and design

 

3419271

 

4/29/2008

Isle of Capri Casinos, Inc.

 

ISLE CASINO HOTEL

 

3630560

 

6/2/2009

Isle of Capri Casinos, Inc.

 

Isle Net and Design

 

3019751

 

11/29/2005

Isle of Capri Casinos, Inc.

 

Isle of Capri

 

1789909
1789917

 

8/24/1993
8/24/1993

Isle of Capri Casinos, Inc.

 

Isle of Capri and parrot logo

 

2039052

 

2/18/1997

Isle of Capri Casinos, Inc.

 

Isle One

 

2846790

 

5/25/2004

Isle of Capri Casinos, Inc.

 

ISLEPLAYIsleplay

 

3109227

 

6/27/2006

Isle of Capri Casinos, Inc.

 

JAVA BAYJava Bay

 

3111626

 

7/4/2006

 

--------------------------------------------------------------------------------


 

Isle of Capri Casinos, Inc.

 

Java Bay Café and designJewel of the Isle

 

31167052512687

 

711/1827/20062001

Isle of Capri Casinos, Inc.

 

Jewels of the IsleK Keller’s and designDesign

 

25126874314855

 

114/272/20012013

Isle of Capri Casinos, Inc.

 

KITT’S BEACH BAR & GRILLKitt’s Kart

 

31265344212354

 

89/825/20062012

Isle of Capri Casinos, Inc.

 

Lady Luck

 

1650606
1613796
1165866
2238666
1847065
1530253

 

7/16/1991
9/18/1990
8/18/1981
4/13/1999
7/26/1994
3/14/1989

Isle of Capri Casinos, Inc.

 

LADY LUCK CASINO and design

 

3642779

 

6/23/2009

Isle of Capri Casinos, Inc.

 

LOUISIANA STATE POKER CHAMPIONSHIP

 

3888287

 

12/7/2010

Isle of Capri Casinos, Inc.

 

Lucky Lady

 

1528853

 

3/7/1989

Isle of Capri Casinos, Inc.

 

Lucky Wins

 

2794988

 

12/16/2003

Isle of Capri Casinos, Inc.

 

Mad Money

 

1535814

 

4/18/1989

Isle of Capri Casinos, Inc.

 

MARDI GRAS FREEROLL

 

3875186

 

11/9/2010

Isle of Capri Casinos, Inc.

 

MYRON’S DELICATESSENMyron’s Delicatessen

 

3442741

 

6/3/2008

Isle of Capri Casinos, Inc.

 

O & H OTIS & HENRY’S BAR AND GRILL

 

3713332

 

11/17/2009

Isle of Capri Casinos, Inc.

 

O&H EXPRESSExpress

 

377760503776050

 

4/13/2010

Isle of Capri Casinos, Inc.

 

OTIS & HENRY’S

 

3716825

 

11/24/2009

Isle of Capri Casinos, Inc.

 

Pompano Park Racing

 

2604369

 

8/6/2002

Isle of Capri Casinos, Inc.

 

Palm Terrace

 

3171801

 

11/14/2006

Isle of Capri Casinos, Inc.

 

Quality Myron’s Delicatessen First and design

 

333116233311623

 

10/16/2007

Isle of Capri Casinos, Inc.

 

Rhythm City

 

2592727

 

7/9/2002

Isle of Capri Casinos, Inc.

 

Rhythm City Casino Horizontal design

 

2592758

 

7/9/2002

Isle of Capri Casinos, Inc.

 

Rhythm City Casino Stacked designDesign

 

2580132

 

6/11/2002

Isle of Capri Casinos, Inc.

 

Rock Around the Clock

 

2626265

 

9/24/2002

Isle of Capri Casinos, Inc.

 

ROLL WITH IT

 

3826266

 

7/27/2010

Isle of Capri Casinos, Inc.

 

SEESee. SAYSay. SMILESmile.

 

3584409

 

3/3/2009

Isle of Capri Casinos, Inc.

 

Southern Nights

 

 

 

Pending Application

Isle of Capri Casinos, Inc.

 

The Best Club. The Most Rewards.

 

2833448

 

4/13/2004

Isle of Capri Casinos, Inc.

 

The Best Club. The Most Rewards.

 

3721680

 

12/8/2009

Isle of Capri Casinos, Inc.

 

The Best Club. The Most Rewards. and (stylized or with design)

 

2916815

 

1/4/2005

Isle of Capri Casinos, Inc.

 

IsleThe Buffet and Design

 

29398074198497

 

48/1228/20052012

 

--------------------------------------------------------------------------------


 

Isle of Capri Casinos, Inc.

 

The Isle and designDesign

 

3463006

 

7/8/2008

Isle of Capri Casinos, Inc.

 

The Isle and Parrot design

 

3373570

 

1/22/2008

Isle of Capri Casinos, Inc.

 

THE LONE WOLFThe Lone Wolf

 

3670893

 

8/18/2009

Isle of Capri Casinos, Inc.

 

THE LOAN WOLFLone Wolf and design

 

3670895

 

8/18/2009

Isle of Capri Casinos, Inc.

 

The Station Café and design

 

3415290

 

4/22/2008

Isle of Capri Casinos, Inc.

 

THE WINTER CAPITAL OF HARNESS RACING

 

3767423

 

3/30/2010

Isle of Capri Casinos, Inc.

 

Trackside Bar and designDesign

 

3481433

 

8/5/2008

Isle of Capri Casinos, Inc.

 

TRACKSIDE GRILL and design

 

3831849

 

8/10/2010

Isle of Capri Casinos, Inc.

 

Tradewinds

 

2250938

 

6/8/1999

Isle of Capri Casinos, Inc.

 

Tradewinds Marketplace

 

2533966

 

1/29/2002

Isle of Capri Casinos, Inc.

 

Colorado Central Station Casino

 

2023021

 

12/17/1996

Isle of Capri Casinos, Inc.

 

WHERE THE WINNERS PLAYWhere The Winners Play

 

2287937

 

10/19/1999

Isle of Capri Casinos, Inc.

 

WILD JACKPOTSWild Jackpots

 

3409873

 

4/8/2008

Isle of Capri Casinos, Inc.

 

YOUR EVERYDAY GETAWAY

 

3635259

 

6/9/2009

Ho-Chunk Nation

 

RAINBOW CASINO

 

2216381

 

01/05/1999

Ho-Chunk Nation

 

RAINBOW CASINO

 

2245675

 

05/18/1999

Ho-Chunk Nation

 

RAINBOW CASINO

 

2245676

 

05/18/1999

Ho-Chunk Nation

 

RAINBOW HOTEL CASINO

 

2448840

 

05/08/2001

Ho-Chunk Nation

 

RAINBOW HOTEL CASINO

 

2448841

 

05/08/2001

Ho-Chunk Nation

 

RAINBOW HOTEL CASINO

 

2633851

 

10/15/2002

Isle of Capri Casinos, Inc.

 

JESTER’S JAM

 

3926886

 

3/1/2011

Isle of Capri Casinos, Inc.

 

3rd Street Grill

 

2884638

 

9/14/2004

Isle of Capri Casinos, Inc.

 

COPPER ROSE CAFÉ

 

77/767,292

 

Pending Application

Isle of Capri Casinos, Inc.

 

360 REWARDS

 

77/826,217

 

Pending Application

Isle of Capri Casinos, Inc.

 

LOUISIANA FALL POKER CLASSIC

 

85/056,0453972108

 

Pending Application5/31/2011

Isle of Capri Casinos, Inc.

 

BATTLE ON THE BAYOU HEADS UP POKER CHAMPIONSHIP

 

85/196,653

 

Pending Application

Isle of Capri Casinos, Inc.

 

WAVE and& Design

 

85/078,8054222353

 

Pending Application10/9/2012

Isle of Capri Casinos, Inc.

 

GET WINNING

 

85/081,0034046401

 

Pending Application10/25/2011

Isle of Capri Casinos, Inc.

 

FARMER’S PICK BUFFET and Circle Design

 

85/193,5674231464

 

Pending Application10/23/2012

 

--------------------------------------------------------------------------------


 

Isle of Capri Casinos, Inc.

 

Battle on the Bayou Heads Up Poker Championship and designIsle Open

 

85/051,4934005955

 

Pending Application8/2/2011

Isle of Capri Casinos

 

ISLE OPEN

 

85/209,712

 

Pending Application

Isle of Capri Casinos, Inc.

 

ISLE POKER CLASSIC

 

85/209,7134005956

 

Pending Application8/2/2011

Isle of Capri Casinos, Inc.

 

Java Bay Trading Co and designDesign

 

85/213,7314129504

 

Pending Application4/17/2012

Isle of Capri Casinos, Inc.

 

Battles At The Beach

 

85/25310304034701

 

Pending Application10/4/2011

 

Colorado Trademarks:

 

Registered Owner

 

Trademark Description

 

Registration
Number

 

Registration
Date

CCSC/Blackhawk, Inc.

 

FAST TRACK CLUB and design

 

19941004277

 

January 12, 1994

CCSC/Blackhawk, Inc.

 

COLORADO CENTRAL STATION CASINO and design

 

19931140596

 

December 21, 1993

CCSC/Blackhawk, Inc.

 

YOUR RIDE TO RICHES

 

19881161788

 

September 8, 1998

 

Foreign Trademarks

 

Bahamas Trademarks:

 

Mark

 

Registration Number

 

Registration Date

Club Capri

 

26051

 

7/9/2003

Diamond Lady

 

26053

 

7/9/2003

Emerald Lady

 

26046

 

7/9/2003

Farraddays’

 

26047

 

7/9/2003

Isle cash

 

26049

 

7/9/2003

Isle Miles

 

26050

 

7/9/2003

Isle Miles Ship Design

 

26040

 

7/9/2003

Isle of Capri

 

26048

 

7/9/2003

Isle One

 

26055

 

7/9/2003

Isle Style

 

26054

 

7/9/2003

Jewels of The Isle

 

26043

 

7/9/2003

Kitt’s Kitchen and Rum Mill

 

26039

 

7/9/2003

Palm Terrace

 

26056

 

7/9/2003

The Best Club. The Most Rewards.

 

26042

 

7/9/2003

The Player’s Place

 

26041

 

7/9/2003

 

--------------------------------------------------------------------------------


 

Tradewinds

 

26052

 

7/9/2003

Tradewinds Marketplace

 

26044

 

7/9/2003

Waves of Fortune

 

26045

 

7/9/2003

The Cove

 

Pending Application26057

 

7/9/2003

 

European Union Trademarks:

 

Mark

 

Registration Number

 

Registration Date

Isle of Capri (CTM)

 

003904893

 

11/20/2007

Isle of Capri and Design (CTM)

 

003905247

 

11/4/2005

The Isle (CTM)

 

003904943

 

11/3/2005

 

United Kingdom Trademarks:

 

Mark

 

Registration Number

 

Registration Date

 

The Player’s Place

 

2318234

 

6/11/2004

 

The Isle Arena

 

2367414

 

7/15/2005

 

Jewels of The Isle

 

2318222

 

5/30/2003

 

Tradewinds

 

2318226

 

7/15/2005

 

Isle of capri and parrot logo

 

2318231

 

6/6/2003

 

Tradewinds Marketplace

 

2318233

 

7/15/2005

 

Isle cash

 

2318247

 

5/30/2003

 

Waves of Fortune

 

2318248

 

5/30/2003

 

Island gold

 

2318249

 

5/30/2003

 

Calypso’s

 

2318250

 

11/24/2006

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(ii) TO

SECURITY AGREEMENT

 

U.S. PATENTS ISSUED:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

U.S. PATENTS PENDING:

 

Applicant’s Name

 

Date Filed

 

Application Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

 

 

FOREIGN PATENTS ISSUED:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

FOREIGN PATENTS PENDING:

 

Applicant’s Name

 

Date Filed

 

Application Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(iii) TO

SECURITY AGREEMENT

 

U.S. COPYRIGHTS:

 

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

FOREIGN COPYRIGHT REGISTRATIONS:

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

PENDING U.S. COPYRIGHT REGISTRATIONS & APPLICATIONS:

 

Title

 

Reference No.

 

Date of Application

 

Copyright Claimant

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

PENDING FOREIGN COPYRIGHT REGISTRATION & APPLICATIONS:

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(b)

TO

SECURITY AGREEMENT

 

Locations of Equipment and Inventory

 

OWNER/LESSOR

 

STREET ADDRESS

Grand Palais Riverboat, Inc.

 

100 Westlake Avenue

Westlake, LA 70669 (Casino)

and

101 Westlake Avenue

Westlake, LA 70669 (Inn at the Isle)

and

102 Westlake Avenue

Westlake, LA 70669 (Hotel)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC - Boonville, Inc.

 

100 Isle of Capri Boulevard

Boonville, MO 65233 (Casino & Barge & HR)

and

17080 Klinton Drive

Boonville, MO 65253 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC Davenport, Inc.

 

101 West River Drive

Davenport, IA 52801 (Casino / Guest Services)

and

1531 West River Drive,

Davenport, IA 52802 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC Holdings, L.L.C.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC - Kansas City, Inc.

 

1800 East Front Street

Kansas City, MO 64120

and

2904 Rochester

Kansas City, MO 64120 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC - Lula, Inc.

 

777 Isle of Capri Parkway

Lula, MS 38644

and

 

--------------------------------------------------------------------------------


 

 

 

1225 Sure Grow Rd.

Tunica, MS 38676 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC - Natchez, Inc.

 

53 Silver Street

Natchez, MS 39210 (Offices)

and

645 S. Canal Street

Natchez, MS 39210 (Hotel)

and

415 S. Canal

Natchez, MS 39120 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Isle of Capri Bettendorf, L.C.

 

1777 Isle Parkway

Bettendorf, IA 52722

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Isle of Capri Casinos, Inc.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

and

1635 Popps Ferry Rd., Ste. G

Biloxi, MS 39532

Isle of Capri Marquette, Inc.

 

1118 West Main Street

McGregor, IA 52157 (Satellite Office)

and

99 Anti Monopoly

Marquette, IA 52158 (Casino & Barge)

and

100 Anti Monopoly

Marquette, IA 52158 (Pavilion)

and

103 Anti Monopoly

Marquette, IA 52158 (Hotel)

and

30325 128th Street — Hwy. 18W

Marquette, IA 52158 (Warehouse)

and

91 Water Street

Marquette, IA 52158 (Marina)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

 

--------------------------------------------------------------------------------


 

Riverboat Corporation of Mississippi

 

151 Beach Blvd.

Biloxi, MS 39530

and

3294-A Warrior Drive

Diberville, MS 39540 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Riverboat Services, Inc.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC-Caruthersville, LLC

 

777 East 3rd

Caruthersville, MO 63830

and

500 Walker Avenue

Caruthersville, MO 63830

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC Services, LLC

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Isle of Capri Bettendorf Marina Corporation

 

1777 Isle Parkway

Bettendorf, IA 52722

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

PPI, Inc.

 

1800 SW 3rd Street

Pompano Park, FloridaFL 33069

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC Black Hawk County, Inc.

 

777 Isle of Capri Blvd.

Waterloo, IA 50701

and

1522 Flamming Dr. Suite 300

Waterloo IA 50701

and

114 Kyle St.

Westlake, LA 70669

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

St. Charles Gaming Company, Inc.

 

100 Westlake Avenue

Lake Charles, LA 70669 (Casino)

and

101 Westlake Avenue

Westlake, LA 70669 (Inn at the Isle)

and

 

--------------------------------------------------------------------------------


 

 

 

102 Westlake Avenue

Westlake, LA 70669 (Hotel)

and

523 Miller Avenue (Storage)

Westlake, LA 70669

and

534 Miller Avenue

114 Kyle St.

Westlake, LA 70669 (Capri College &

Training)

and

307 I-10 Service Road

Westlake, LA 70669 (Human Resources)

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Isle of Capri Black Hawk, L.L.C.

 

401 Main Street

Black Hawk, CO 80422

and

15870 West 66140 W. 55th Avenue

GoldenArvada, CO 8040180002 (Warehouse)

Isle of Capri Black Hawk Capital Corp.

 

401 Main Street

Black Hawk, CO 80422

IC Holdings Colorado, Inc.

 

401 Main Street

Black Hawk, CO 80422

CCSC/Blackhawk, Inc.

 

340 Main Street

Black Hawk, CO 80422

and

333 N. Main Street

Black Hawk, CO 80422 (hotel)

IOC — Black Hawk Distribution Company, LLC

 

401 Main Street

Black Hawk, CO 80422

and

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Black Hawk Holdings, L.L.C.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

Casino America of Colorado, Inc.

 

401 Main Street

Black Hawk, CO 80422

Rainbow Casino-Vicksburg Partnership, L.P.

 

1380 Warrenton Road, Vicksburg, MS 39182

IOC-Cape Girardeau LLC

 

777 North Main Street

Cape Girardeau, MO 63701(Casino)

and

421 S. Middle

Cape Girardeau, MO 63701 (Warehouse)

and

 

--------------------------------------------------------------------------------


 

 

 

600 Emerson Road, Suite 300

St. Louis, MO 63141

IOC-Vicksburg, Inc.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

IOC-Vicksburg, L.L.C.

 

600 Emerson Road, Ste. 300

St. Louis, MO 63141

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)

TO

SECURITY AGREEMENT

 

Office Locations

 

ENTITY

 

State of
Incorporation/
Formation

 

TAX I.D.

 

State
Organizational ID
Number

 

ADDRESS

 

Other Prior and
Current Trade or
Legal Names

Grand Palais Riverboat, Inc.

 

Louisiana 03/29/93

 

72-1235423

 

34430437D

 

100 Westlake Avenue Westlake, LA 70669

 

d/b/a Isle of Capri Casino Hotel Lake Charles

IOC - Boonville, Inc.

 

Nevada 07/26/93 Qualified to do business in MO 09/16/93

 

88-0303425

 

C8962-1993

 

100 Isle of Capri Boulevard Boonville, MO 65233

 

f/k/a Davis Gaming — Boonville, Inc. d/b/a Isle of Capri Casino Hotel Boonville

IOC Davenport, Inc.

 

Iowa 07/19/00

 

64-0928290

 

243099

 

101 W. River Dr. Davenport, IA 52801

 

d/b/a Rhythm City Casino Davenport

IOC Holdings, L.L.C.

 

Louisiana 11/13/00

 

64-0934982

 

35004835K

 

600 Emerson Road, Ste. 300 St. Louis, MO 631414

 

N/A

IOC - Kansas City, Inc.

 

Missouri 02/17/00

 

64-0921931

 

00480136

 

1800 East Front Street Kansas City, MO 64120

 

d/b/a Isle of Capri Casino Kansas City

IOC - Lula, Inc.

 

Mississippi 05/25/93

 

88-0301634

 

689002

 

777 Isle of Capri Parkway Lula, MS 38644

 

f/k/a Magnolia Lady, Inc. f/k/a Lady Luck Casino & Hotel d/b/a Isle of Capri
Casino Hotel Lula

IOC - Natchez, Inc.

 

Mississippi 08/21/91

 

88-0277687

 

688169

 

53 Silver Street Natchez, MsMS 39120

 

f/k/a Lady Luck Mississippi, Inc. f/k/a Lady Luck Casino & Hotel — Natchez, MS
d/b/a Isle of Capri Casino Hotel Natchez

IOC — PA, L.L.C

 

Pennsylvania 7/16/03

 

83-0380084

 

3156889

 

4067 National Pike/Hwy 40 Farmington PA 15437

 

d/b/a Lady Luck Casino Nemacolin

IOC Black Hawk County, Inc.

 

Iowa 09/22/03

 

83-0380482

 

284347

 

777 Isle of Capri Blvd. Waterloo, IA 50701

 

d/b/a Isle Casino Hotel Waterloo

IOC-Caruthersville, LLC

 

Missouri 04/21/99

 

36-4335059

 

LC0027462

 

777 East 3rd Caruthersville, MO 63830

 

f/k/a Aztar Missouri Riverboat Gaming Company, LLC d/b/a Lady Luck Casino
Caruthersville

IOC Services, LLC

 

Delaware 10/15/02

 

54-2078201

 

3579540

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

N/A

Isle of Capri Bettendorf, L.C.

 

Iowa 12/16/99

 

62-1810319

 

235137

 

1777 Isle Parkway Bettendorf, IA 52722

 

d/b/a Isle Casino Hotel Bettendorf

Isle of Capri Bettendorf Marina Corporation

 

Iowa 10/21/97

 

42-1466884

 

210919

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

N/A

Isle of Capri Casinos, Inc.

 

Delaware 02/14/90

 

41-1659606

 

2222074

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141 16351641 Popps Ferry Rd., Ste. G
Biloxi, MS 39532 711 Washington Loop Biloxi, MO 39530

 

f/k/a Kana Corporation, Anubis II Corporation, and Casino America, Inc.

 

--------------------------------------------------------------------------------


 

ENTITY

 

State of
Incorporation/
Formation

 

TAX I.D.

 

State
Organizational ID
Number

 

ADDRESS

 

Other Prior and
Current Trade or
Legal Names

Isle of Capri Marquette, Inc.

 

Iowa 12/16/99

 

62-1810746

 

235140

 

100 Anti Monopoly Davenport, IA 52158/

 

d/b/a Lady Luck Casino Marquette

PPI, Inc.

 

Florida 11/15/94

 

65-0585198

 

D94000083372

 

1800 SW 3rd Street Pompano Park, FloridaFL 33069

 

d/b/a Isle Casino Racing Pompano Park

Riverboat Corporation of Mississippi

 

Mississippi 06/01/90

 

64-0795563

 

572523

 

151 Beach Blvd. Biloxi, MS 39530

 

d/b a Isle Casino Hotel Biloxi

Riverboat Services, Inc.

 

Iowa 11/27/90 Qualified to do business in MS 11/12/93 LA 09/07/93 MO 7/31/08

 

42-1360145

 

146759

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

N/A

St. Charles Gaming Company, Inc.

 

Louisiana 01/19/93

 

72-1235262

 

34424709D

 

100 Westlake Avenue Westlake, LA 70669

 

d/b/a Isle of Capri Casino Hotel Lake Charles

Isle of Capri Black Hawk, L.L.C.

 

Colorado 4/25/97 Qualified to do business in MS 8/19/97

 

84-1422931

 

19971066760

 

401 Main Street Black Hawk, CO 80422

 

Isle Casino Hotel Black Hawk

Isle of Capri Black Hawk Capital Corp.

 

Colorado 7/16/1997 Qualified to do business in MS 8/19/97

 

91-1842690

 

19971112373

 

401 Main Street Black Hawk, CO 80422

 

N/A

IC Holdings Colorado, Inc.

 

Colorado 10/21/02

 

41-2068984

 

20021292597

 

401 Main Street Black Hawk, CO 80422

 

N/A

CCSC/Blackhawk, Inc.

 

Colorado 7/02/01

 

84-1602683

 

20011131773

 

401 Main Street Black Hawk, CO 80422

 

f/k/a Colorado Central Station Casino d/b/aLadya Lady Luck Black Hawk

IOC- Black Hawk Distribution Company, LLC

 

Colorado 2/22/02

 

95-4896277

 

20021045071

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

N/A

Black Hawk Holdings, L.L.C.

 

Colorado 1/23/08

 

26-1809618

 

20081045909

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

N/A

Casino America of Colorado, Inc.

 

Colorado 4/25/97 Qualified to do business in MS 8/19/97

 

91-1842688

 

19971066759

 

401 Main Street Black Hawk, CO 80422

 

N/A

IOC-Vicksburg, Inc.

 

Delaware 03/25/10 Qualified to do business in MS 4/16/10

 

27-2281521

 

4804238

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

a/k/a IOC- Vicksburg GP, Inc (in MS only).

IOC-Vicksburg, L.L.C.

 

Delaware 03/25/10 Qualified to do business in MS 4/16/10

 

27-2281675

 

4804353

 

600 Emerson Road, Ste. 300 St. Louis, MO 63141

 

N/A

Rainbow Casino-Vicksburg Partnership, L.P.

 

Mississippi 09/14/93

 

64-0844165

 

601704

 

1380 Warrenton Road, Vicksburg, MS 39182

 

Nd/Ab/a Lady Luck Casino Vicksburg

IOC-Cape Girardeau LLC

 

Missouri 07/09/07

 

27-3047637

 

LC0828242

 

777 North Main Street Cape Girardeau, MO 63701 600 Emerson Rd. Ste 300 St.
Louis, MO 63141

 

f/k/a Midwest Region Development, LLC d/b/a Isle Casino Cape Girardeau

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

TO

SECURITY AGREEMENT

OTHER NAMES

 

See Schedule 4(d)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(i)

TO

SECURITY AGREEMENT

 

Filing Offices

 

ENTITY

 

FILING OFFICE

Grand Palais Riverboat, Inc. (Louisiana corporation)

 

Calcasieu Parish, Louisiana

IOC - Boonville, Inc. (Nevada Corporation)

 

Nevada Secretary of State

IOC Davenport, Inc. (Iowa corporation)

 

Iowa Secretary of State

IOC Holdings, L.L.C. (Louisiana limited liability company)

 

Calcasieu Parish, Louisiana

IOC - Kansas City, Inc. (Missouri corporation)

 

Missouri Secretary of State - UCC Division

IOC - Lula, Inc. (Mississippi corporation)

 

Mississippi Secretary of State

IOC - Natchez, Inc. (Mississippi corporation)

 

Mississippi Secretary of State

IOC Black Hawk County, Inc. (Iowa Corporation)

 

Iowa Secretary of State

IOC Services, LLC (Delaware limited liability company)

 

Delaware Secretary of State

IOC-Caruthersville, LLC (Missouri limited liability company)

 

Missouri Secretary of State - UCC Division

Isle of Capri Bettendorf, L.C. (Iowa limited liability company)

 

Iowa Secretary of State

Isle of Capri Bettendorf Marina Corporation (Iowa corporation)

 

Iowa Secretary of State

Isle of Capri Casinos, Inc. (Delaware corporation)

 

Delaware Secretary of State

Isle of Capri Marquette, Inc. (Iowa corporation)

 

Iowa Secretary of State

PPI, Inc. (Florida corporation)

 

Florida Secretary of State

Riverboat Corporation of Mississippi (Mississippi corporation)

 

Mississippi Secretary of State

Riverboat Services, Inc. (Iowa corporation)

 

Iowa Secretary of State

St. Charles Gaming Company, Inc. (Louisiana corporation)

 

Calcasieu Parish, Louisiana

Isle of Capri Black Hawk, L.L.C. (Colorado limited liability company)

 

Colorado Secretary of State

Isle of Capri Black Hawk Capital Corp.

 

Colorado Secretary of State

IC Holdings Colorado, Inc. (Colorado corporation)

 

Colorado Secretary of State

CCSC/Blackhawk, Inc. (Colorado corporation)

 

Colorado Secretary of State

IOC- Black Hawk Distribution Company, LLC (Colorado limited liability company)

 

Colorado Secretary of State

Black Hawk Holdings, L.L.C.

 

Colorado Secretary of State

 

--------------------------------------------------------------------------------


 

(Colorado limited liability company)

 

 

Casino America of Colorado, Inc.IOC — PA, L.L.C (Pennsylvania limited liability
company)

 

Colorado SecretaryPennsylvania Department of State

IOC-Vicksburg, Inc. (Delaware corporation)

 

Delaware Secretary of State

IOC-Vicksburg, L.L.C. (Delaware limited liability company)

 

Delaware Secretary of State

Rainbow Casino-Vicksburg Partnership, L.P. (Mississippi limited partnership)

 

Mississippi Secretary of State

IOC-Cape Girardeau LLC (Missouri limited liability company)

 

Missouri Secretary of State - UCC Division

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(j)

TO

SECURITY AGREEMENT

VESSELS/AIRCRAFT

 

Vessels

 

1.

Grand Palais (Westlake, Louisiana)

 

 

2. Crown Casino (Westlake, Louisiana)

 

 

2.

3. Bettendorf Capri (Bettendorf, Iowa)

 

 

3.

4. Miss Marquette (Marquette, Iowa)

 

 

4.

5. Lady Luck Country (Lula/Coahoma, Mississippi)

 

 

5.

6. Lady Luck Rhythm & Blues (Lula/Coahoma, Mississippi)

 

 

6.

7. Lady Luck Rhythm & Blues II (Lula/Coahoma, Mississippi)

 

 

7.

8. Lady Luck I (Natchez, Mississippi)

 

 

8.

9. Isle of Boonville (Boonville, Missouri)

 

 

9.

10. Treble Clef (Davenport, Iowa)

 

 

10.

11. City of Caruthersville (Caruthersville, Missouri)

 

 

11.

12. Creole5 (Vicksburg, MS)

 

 

12.

13. Creole 6 (Vicksburg, MS)

 

Aircraft

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(k)

TO

SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS/ LETTER OF CREDIT RIGHTS

 

Commercial Tort Claims

 

1. Riverboat Corporation of Mississippi filed a claim on November 22, 2010
against BP for losses arising from the oil spill in the gulf.

 

2. Isle of Capri Casinos, Inc. vs. Florida Gaming Freedom Financial Corporation
and Florida Gaming Centers, Inc.:

 

Two lawsuits were filed by Isle of Capri Casinos, Inc. against Florida Gaming
Centers, Inc. and Florida Gaming Corp.; one in St. Lucie County and one in Palm
Beach County.  The Palm Beach County action is the main suit, and it seeks to
recover under the $3 million promissory note and pledge agreement.  The pledge
agreement pledges Florida Gaming Centers’ stock and it parimutuel permit with
the State of Florida.  In addition, it seeks to recover $358,000 owed to Isle of
Capri Casinos, Inc. under the Simulacast Wagering Agreement between Florida
Gaming Centers, Inc., Florida Gaming Corp. and Isle of Capri Casinos, Inc.  This
action was filed on February 17, 2010.  The St. Lucie action seeks to foreclose
a mortgage on the property on which the defendants’ parimutuel facility is
located, which secures the $3 million promissory note.  This action was filed on
March 5, 2011.

 

A lawsuit filed in Floyd County, Indiana circuit court seeking collection of
approximately $2.5 million of principle, interest and other charges related to
the investment listed on Schedule 7.3 of the Credit Agreement schedules.

 

Letter-of-Credit Rights

None.

 

--------------------------------------------------------------------------------


 

Attachment 4

 

REVOLVING LOAN LENDERS

 

[See attached]

 

--------------------------------------------------------------------------------


 

 

 

[g106761kk121i001.gif]

 

 

 

(in Actual $)

Isle of Capri Casinos, Inc. - Revolving Credit Facility Allocations

 

Lender 

 

Total Revolver Allocation

 

% of Total

 

Wells Fargo Bank

 

$

85,000,000.00

 

28.33

%

Credit Suisse

 

50,000,000.00

 

16.67

%

Deutsche Bank

 

50,000,000.00

 

16.67

%

US Bank

 

50,000,000.00

 

16.67

%

Capital One

 

35,000,000.00

 

11.67

%

Mutual of Omaha

 

15,000,000.00

 

5.00

%

One West Bank

 

15,000,000.00

 

5.00

%

Total

 

$

300,000,000.00

 

100.00

%

 

“JLA” denotes Joint Lead Arranger

 

--------------------------------------------------------------------------------